Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 1 of 437 PageID #: 2390




                    EXHIBIT F
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 2 of 437 PageID #: 2391




                                            November 29, 21J18



      THIS IS TO CERTrFV THAT ANNEXED IS A TRUE COPY FROM THE
      RECORDS OF THIS OFFICE OF THE FfLE WRAPPER AND CONTENTS
      OF:



           APPLICATION NUMBER: 12/946,785
           FILING DATE: November 15, 2010
           PATENT NUMBER: 8409862
           ISSUE DATE: April 02, 2013




                                                     l!'ml{)l'" SccJmhti'V
                                                     1:01' lutcitoeh!lll ~1 .....,,.,,,1,,
                                                    and Dlrcl"lor of tile        StHtt'!i
                                                    l)lltcnt ~nd ·n·ade.nunk Ofl!cc




                                                                                             QUESTMS-00002598
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 3 of 437 PageID #: 2392



                                                                               Atty. Dkt. No. 034827-9107


                      IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
       Applicants:         Caulfield et al.

       Title:              DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

       Prior Appl. No.:    12/607,905

       Prior Appl.
       Filing Date:         I 0/28/2009

       Examiner:           Unknown

       Art Unit:           Unknown

                                   CONTINUING PATENT APPLICATION
                                        TRANSMITTAL LETTER

       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450

       Sir:

                Transmitted herewith for filing under 37 C.F.R. § 1.53(b) is a:

                [X] Continuation     [ ] Division   [   J Continuation-In-Part (CIP)

       of the above-identified copending prior application in which no patenting, abandonment, or
       termination of proceedings has occurred. Priority to the above-identified prior application is
       hereby claimed under 35 U.S.C. § 120 for this continuing application. The entire disclosure of
       the above-identified prior application is considered as being part of the disclosure of the
       accompanying continuing application and is hereby incorporated by reference therein.

                [ ]     Applicant claims small entity status under 37 CFR 1.27.

        Enclosed are:


                                                          -1-
DLMR_835051.1




                                                                                                        QUESTMS-00002599
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 4 of 437 PageID #: 2393



                                                                                     Atty. Dkt. No. 034827-9107


                [X]    Description, Claim(s), and Abstract (30 pages).

                [ ]    Informal drawings (0 sheets).

                [X]    Copy of the Declaration and Power of Attorney from the parent application No.
                       12/607,905 (3 pages).

                [ ]    Assignment of the invention to Quest Diagnostics Investments Incorporated.

                [ ]    Assignment Recordation Cover Sheet.

                [ ]    Small Entity statement.

                [ ]    Request for application not to be published with certification under 35 USC
                       122(b)(2)(B)(i).

                IJ     Information Disclosure Statement.

                [ ]    Form PT0-1449 with copies of              listed reference( s).

                [X]    Preliminary Amendment ( 5 pages)

                [X]    Application Data Sheet (37 CFR 1.76).


       The adjustment to the number of sheets for EFS-Web filing follows:

       Number of                 EFS-Web               Number of Sheets for EFS-Web
       Sheets                    Adjustment
       30               X            75%               23

        The filing fcc is calculated below:

                        Number         Included        Extra                         Rate                 Fee
                        Filed                 m                                                          Totals
                                       Basic Fee
       Basic Filing                                                              $330.00              $330.00
       Fee
       Search Fee                                                                $540.00              $540.00
       Examination                                                               $220.00              $220.00
       Fee
       Size Fee             23            100          0            X            $270.00
       Total                16            20           0            X             $52.00
       Claims:


                                                           -2-
DLMR_835051.1




                                                                                                            QUESTMS-00002600
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 5 of 437 PageID #: 2394




                                                                                  Atty. Dkt. No. 034827-9107


         I nclependents                                               X       $220.00

         If any Multiple Dependent Claim(s) present:               +          $390.00
         Surcharge under 37 CFR 1.16(e) for late filing of         +          $130.00
         Executed Declaration or late payment of filing fee
                                                                      SUBTOTAL:                                  090.00
                                                                                                       ••••~-·••••-~"~~n•-•~="~"w~•-w"~~M




               []                   Small  Entity Fees Apply (subtract y; of above):                                  0
                                Basic Filing Fee Reduction for Filing via EFS-Web
                                                             TOTAL FILING FEE:
         Assignment Recordation Fee:                           +              $40.00 ....   _,_...   _____      __::..::_ __ ,_.... .._..
                                                                                                                                   ,



         Processing Fee under 37 CFR 1.17(i) for Late Filing                $130.00
         of English Translation of Application:
         'T'Cri'AL FEE

                   The above-identified fees of $1090.00 are being paid by credit card via EFS- Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F.R § § 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissi.oner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.

                   Please direct all correspondence to the undersigned attorney or agent at the address
         indicated below.


                                                                 Respectfully submitted,




                                                                 By

         FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6722                              Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                                           -3-
[)L.MH_835051, 1




                                                                                                                                            QUESTMS-00002601
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 6 of 437 PageID #: 2395



       Agplication Data Sheet


       Application Information


       Application Type::                          Regular
       Subject Matter::                            Utility
       Suggested classification::
       Suggested Group Art Unit::
       CD-ROM or CD-R?::                           None
       Computer Readable Form (CRF)?::             No
       Title::                                     DETERMINATION OF TESTOSTERONE BY
                                                   MASS SPECTROMETRY
       Attorney Docket Number::                    034827-9107
       Request for Early Publication?::            No
       Request for Non-Publication?::              No
       Suggested Drawing Figure::                  None
       Total Drawing Sheets::                      None
       Small Entity?::                              No
       Petition included?::                        No
       Secrecy Order in Parent Appl. ?: :           No




       Applicant Information




       Applicant Authority Type::           Inventor
       Primary Citizenship Country::        UK
       Status::                             Full Capacity
       Given Name::                         Michael P.
       Family Name::                        Caulfield
       City of Residence::                  San Clemente


                                                 Page# 1                Initial 11/15/1 0
DLMR_835061.1


                                                                                      QUESTMS-00002602
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 7 of 437 PageID #: 2396



        State or Province of            CA
        Residence::
        Country of Residence::          us
        Street of mailing address::     2805 Orense
        City of mailing address::       San Clemente
        State or Province of mailing    CA
        address::
        Postal or Zip Code of mailing   92673
        address::


        Applicant Authority Type::      Inventor
        Primary Citizenship Country::   US
        Status::                        Full Capacity
        Given Name::                    Darren A
        Family Name::                   Carns
        City of Residence::             Rancho Santa Margarita
        State or Province of            CA
        Residence::
        Country of Residence::          US
        Street of mailing address::     249 Seacountry Lane
        City of mailing address::       Rancho Santa Margarita
        State or Province of mailing    CA
        address::
        Postal or Zip Code of mailing   92688
        address::


        Applicant Authority Type::      Inventor
        Primary Citizenship Country::   US
        Status::                        Full Capacity
        Given Name::                    Richard E
        Family Name::                   Reitz


                                             Page# 2                    Initial 11/15/10
DLMR_835061. 1


                                                                                     QUESTMS-00002603
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 8 of 437 PageID #: 2397



       City of Residence::               San Clemente
       State or Province of              CA
       Residence::
       Country of Residence::            US
       Street of mailing address::       3710 Calle Fino Clarete
       City of mailing address::         San Clemente
       State or Province of mailing      CA
       address::
       Postal or Zip Code of mailing     92673
       address::




       Correspondence Information


       Correspondence Customer Number::           30542
       E-Mail address::                           PTOMaiiSanDiegoNorth@foley.com


       Representative Information


                                         30542




       Domestic Priority Information


      Ap-plication::-----~Continuity Type::         Parent            Parent Filing
                                                    Application::     Date::
       This Application       Continuation of       12/607,905         10/28/2009
        12/607,905            Continuation of       12/053,325        3/21/2008
        12/053,325            Continuation of       11/247,409         10/11/2005
                                                                 ·-
        11/247,409            Continuation of       10/726,919         12/2/2003



                                                Page# 3                     lnitial11/15/10
DLMR_835061.1


                                                                                        QUESTMS-00002604
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 9 of 437 PageID #: 2398



      110/726919 -                 An application           60/501 ,255         19/8/2003
                                   claiming the benefit
                                   under 35 USC

               ___________ l119(e)


       Foreign Priority Information




                               ~:~:~i,on
       Country::                                             Filing Date::       Priority Claimed::



      '-----·"'·~-   ·-····-···-       .



       Assignee Information


       Assignee Name::                                    Quest Diagnostics Investments Incorporated




                                                    Page# 4                            Initial 11/15/10
DLMR_835061. 1


                                                                                                    QUESTMS-00002605
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 10 of 437 PageID #: 2399




              .\sa                   imenwr. l llEREBY                CLARE.
              .,
               i                                                   :md ·,::t!


                             en: lam the origi:1aL tirst, and sc~Ic: inv.:ntDr (ifon!y ('!le ir:'e~1k1r :s
              'f
               l

                              , tirsL and · nt ill\ emor (if plural inventors are named bdow or in an
                              1 c1rthe subject mutter which is claimed and for \\'hH.:h a patent is                on


                                                                                                        y



                         f                     one)

                                is attached hereto.

                                was filed on               :IS United Stmes Application Number or
                                PCT International Application ::\umber ........!..'e"-'·"""·"·'··~-'-.;,..::.._·

               THAT J do not know a..'1d do not beli~::ve that the same invention v..·as ewr known or used
         cllher:s in  Unitt:'ci           or
                                        .·\merica, or was patented or described !T1       printed publication
                               l( invented it;

                                                                 that thL' same invention was
          n                                                                       usc m on
                                                                                   of this


                         r~<H         do not
                                knov..'                     that the same invemion 'vas first patented or
made                    an inventor's C\:.'rti fie ate thar issued in any country foreign to the Cnited
Staks        Arneric:l hefon: the       dati:: of this United States application ifth~ fore1gn application
was fikd by me \US). tlr        my (our) legal representatives or assigns. more than t\velvc months
i::>t.'\ munths    ch:sign patents) priur to the filing dat-: of this L'nitcd Staks application:

                             rcvJewcd .md       un~..lcrstand   the· coment.s   the
1!1C i                                             any amendment specifically




                                                                 r of}




                                                                                                                        QUESTMS-00002606
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 11 of 437 PageID #: 2400




                                                                                                              103


                                          sk1    in the art ro wh    Jt                           th wh    it is
                                  and use the invention. and sets forth the'
                                      and

        nfAT I acknowledge the duty w disclo;;e to the L    Patent and              Office
 infomunion known to me to be makrial to patentability as det!ned in Title 37, (\>de of Federal
 Regulations. § i .56.

          lT                 the benefit under Titk 35. Cnited         St:.n~:s    Code§ ll   e           Cnited
                                 ) lisT,~d be




          l !1EREBY APPOrVr the registered attorneys and agents at Customer Number

                                     Custmner Number: 30542
to          ll      to prosecute this upplication and any continwllions,                          reissues. and
reexaminations thcrc\1f. u receive the patent, and to transact all business                       Cnitd States
Patl:nt and       ark Office cormt.:cted therewith

          t   that                be directed to:

                                             S      !~on
                                             Y      LAHDNER
                                       Customer Number: 30542

                                       Telephone:     (858) 84
                                       Facsimile:     lO         ./.:.- 6"7"7~
                                                         ., () "707
                                                      rlH)0)              I I _)



        1 l..\:DERST:\:\0 AND ACREE THAT the fon:gc>ing attorneys and agents appointed by
me tn rwsccute         aplllication  not personally reprcsl'nt me or my legal interests.     instead
     sl'nt     mrert:sls    the     owner(s)   the im t:ntion described in this appl!c:Hicn.

                                  TH:\T all statements made herein of my c1\Vn
true                                              and belief are bdien:d t<)
                                                     that
                                                                                        f




                                                                                                                    QUESTMS-00002607
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 12 of 437 PageID #: 2401




                              willful       statt'ments               idity
                            thereon.

                               Michael P. Caulfield
                               San Clement(!. CA
                               Great Britain
                              :::805 Orensc
                              San Clemente, CA 'J2673




       idt:ncc                Rancho
Citizen                       t!nitt:cl States
                              2-+9 Seacountry I .ane
                     ss
                                                          CA. 92688
Ir~ \'(·n




                 inventor     Richard E. Reitz
                              San Clemente, CalifcJmia
C1ti

                    .o:s




                                                                              QUESTMS-00002608
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 13 of 437 PageID #: 2402

                                                                        Atty. Dkt No.   034827~9107



                          DETERMINATION OF TESTOSTERONE
                                  BY MASS SPECTROMETRY


                 CROSS~REFERENCE         TO RELATED PATENT APPLICATIONS

        [0001] This application claims priority to U.S. Application Serial Number 12/607,905
filed October 28, 2009, which is a continuation of U.S. Application Serial Number 12/053,325
filed March 21, 2008 (now U.S. Patent Number 7,754,419 issued on July 13, 2010), which is a
continuation of U.S. Application Serial Number 11/247,409 filed October 11, 2005 (now U.S.
Patent Number 7,348,137 issued on March 25, 2008), which is a continuation of U.S.
Application Serial Number 10/726,919 filed December 2, 2003 (now U.S. Patent Number
6,977,143 issued on December 20, 2005), which claims the benefit of U.S. Application Serial
Number 60/501,255 filed September 8, 2003, all of which are incorporated herein by reference in
their entirety including all figures and tables.

                                   FIELD OF THE INVENTION
        [0002] The present invention relates to methods for analyzing testosterone and for
detecting testosterone in samples by mass spectrometry.

                              BACKGROUND OF THE INVENTION
        [0003] The following description ofthe background of the invention is provided simply
as an aid in understanding the invention and is not admitted to describe or constitute prior art to
the invention.
        [0004] Testosterone (4 androsten    17P~ol~3~one)   is a C19 steroid hormone with a
molecular weight of 288.4 daltons. Testosterone is the major androgen in males and is
controlled by luteinizing hormone (LH). LH is released from the anterior pituitary exerting the
primary control on testosterone production, and acting directly on the Leydig cells in the testes,
where testosterone is produced. Testosterone stimulates adult maturation of external genitalia
and secondary sex organs, and the growth of beard, axillary and pubic hair. In addition,
testosterone has anabolic effects leading to increased linear growth, nitrogen retention, and
muscular development Clinical evaluation of serum testosterone, along with serum LH, assists
in evaluation of hypo gonadal males. Major causes of lowered testosterone in males include




DLMR_834879.2

                                                                                                  QUESTMS~00002609
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 14 of 437 PageID #: 2403

                                                                       Atty. Dkt. No. 034827-9107


hypogonadotropic hypogonadism, testicular failure, hyperprolactinemia, hypopituitarism, some
types of liver and kidney diseases, and critical illness.
        [0005] Testosterone levels are much lower in females compared to males. The major
sources of testosterone in females are the ovaries, the adrenal glands, and the peripheral
conversion of precursors, specifically the conversion of androstenedione to testosterone. In
females, the normal levels of androgens may provide a substrate for estrogen production.
Increased serum testosterone levels in females may be indicative of polycystic ovary syndrome
and adrenal hyperplasia, among other conditions. The clinical manifestations of excess
testosterone in females include infertility, hirsutism, amenorrhea, and obesity.
        [0006] Testosterone strongly binds to plasma proteins such as sex hormone-binding
globulin (SHBG) or testosterone-estradiol-binding globulin (TEBG). Testosterone also binds
with low affinity to CBG (cortisol-binding globulins) and albumin. Less than 2.5% of
testosterone circulates unbound to plasma proteins.
        [0007] Numerous assays for testosterone are known to those of skill in the art. See, e.g.,
Marcus and Durnford, Steroids 46: 975-86 (1985); Giraudi et al., Steroids 52: 423-4 (1988); Ooi
and Donnelly, Clin. Chern. 44: 2178-82 (1988); Dorgan et al., Steroids 67: 151-8 (2002); Choi et
al., Clin. Chern. 49: 322-5 (2003).


                                SUMMARY OF THE INVENTION
        [0008] In a first aspect, the present invention relates to methods for determining the
presence or amount of testosterone in a test sample, comprising ionizing all or a portion of the
testosterone present in the sample to produce one or more testosterone ions that are detectable in
a mass spectrometer operating in positive ion mode, and detecting the ion(s) so produced. The
presence or amount of one or more testosterone ions can be related to the presence or amount of
testosterone in the original test sample.
        [0009] Such methods may preferably comprise ionizing all or a portion of the
testosterone present in the sample to produce one or more testosterone ions, isolating the
testosterone ions by mass spectrometry to provide one or more precursor ions, fragmenting the
precursor ions to provide one or more daughter ions that are detectable in a mass spectrometer
operating in positive ion mode, and detecting the ion(s) so produced. The presence or amount of




                                                   2
DLMR_834879.2

                                                                                                   QUESTMS-0000261 0
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 15 of 437 PageID #: 2404

                                                                           Atty. Dkt. No. 034827-9107


the testosterone daughter ion(s) can be related to the presence or amount of testosterone in the
original test sample. Such methods are known in the art as "tandem mass spectrometry."
        [0010] In preferred embodiments, a separately detectable internal testosterone standard is
provided in the sample, the presence or amount of which is also determined in said sample. In
these embodiments, all or a portion of both the endogenous testosterone and the internal standard
present in the sample is ionized to produce a plurality of ions detectable in a mass spectrometer
operating in positive ion mode, and one or more ions produced from each are detected by mass
spectrometry.
        [00 11] In preferred embodiments, the testosterone ions detectable in a mass spectrometer
include ions with a mass/charge ratio (m/z) of289.1 ± 0.5, 109.2 ± 0.5, and/or 96.9 ± 0.5, the
latter two being fragments of the larger ion. In particularly preferred embodiments, the precursor
ion has m/z of 289.1, while the fragment ions have an rnlz of I 09.2 and 96.9.
        [0012] A preferred internal testosterone standard is 2, 2, 4, 6, 6-d 5 testosterone. In
preferred embodiments, the internal testosterone standard ions detectable in a mass spectrometer
have a mass/charge ratio (m/z) of 294.1 ± 0.5, 113.2 ± 0.5 and/or 99.9 ± 0.5. ln particularly
preferred embodiments, a precursor ion of the internal testosterone standard has an rnlz of294.1,
and two fragment ions having an m/z of 113.2 and 99.9 are each detected.
        [00 13] In preferred embodiments, one may determine the specificity of testosterone
determination by mass spectrometry by calculating a ratio of the daughter ions for that sample
and comparing that ratio with that of a purified testosterone standard. The daughter ion ratio for
purified testosterone is 1.43 (i.e. 109 + 97) while the daughter ion ratio of the internal
testosterone standard (2, 2, 4, 6, 6-d 5 testosterone) is 1.07 (i.e. 113   99). Under experimental
conditions with multiple replicates, a median or mean and range derived from the standard
deviation, coefficent of variation (CV) or percentage for each daughter ion ratio also can be
calculated. In this way, the presence of an "unknown" compound (interfering substance) can be
detected by either an increase or decrease in the observed daughter ion ratio.
        [0014] In preferred embodiments, one may increase the signal to noise detection of
testosterone (or the internal standard) by summing the signal of the detectable daughter ions for
that sample. This has the effect of improving detection by increasing the signal and effectively
reducing the background, thus improving the signal to noise ratio. In addition, one can quantitate
the amount of testosterone in a sample by comparing the summed daughter ion signal of the


                                                    3
DLMR_834879.2

                                                                                                     QUESTMS-00002611
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 16 of 437 PageID #: 2405

                                                                        Atty. Dkt. No. 034827-9107


unknown sample with a standard curve of summed daughter ion signals for known amounts of
testosterone.
        [0015] In certain embodiments, the testosterone present in a test sample can be purified
prior to ionization. Numerous methods are known in the art to purify testosterone, including
chromatography, particularly high performance liquid chromatography (HPLC), and thin layer
chromatography (TLC); electrophoresis, including capillary electrophoresis; extraction methods,
including ethyl acetate extraction, and methanol extraction; and affinity separations, including
immunoaffinity separations; or any combination of the above.
        [0016] Preferred embodiments utilize high turbulence liquid chromatography (HTLC),
alone or in combination with one or more purification methods, to purify testosterone in samples.
HTLC is a form of chromatography that utilizes turbulent flow of the material being assayed
through the column packing as the basis for performing the separation. HTLC has been applied
in the preparation of samples containing two unnamed drugs prior to analysis by mass
spectrometry. See, e.g., Zimmer et al., J Chromatogr. A 854: 23-35 (1999); see also, U.S.
Patents No. 5,968,367, 5,919,368, 5,795,469, and 5,772,874, which further explain HTLC and
are each hereby incorporated by reference in their entirety including all charts and drawings.
Persons of ordinary skill in the art understand "turbulent flow." When fluid flows slowly and
smoothly, the flow is called "laminar flow." For example, fluid moving through an HPLC
column at low flow rates is laminar. In laminar flow the motion of the particles of fluid is
orderly with particles moving generally in straight lines. At faster velocities, the inertia of the
water overcomes fluid frictional forces and turbulent flow results. Fluid not in contact with the
irregular boundary "outruns" that slowed by friction or deflected by an uneven surface. When a
fluid is flowing turbulently, it flows in eddies and whirls (or vortices), with more "drag" than
when the flow is laminar. Many references are available for assisting in determining when fluid
flow is laminar or turbulent (e.g., Turbulent Flow Analysis: Measurement and Prediction, P.S.
Bernard & J.M. Wallace, John Wiley & Sons, Inc., (2000); An Introduction to Turbulent Flow,
Jean Mathieu & Julian Scott, Cambridge University Press (2001 )).
        [0017] Because the steps involved in these HTLC procedures can be linked in an
automated fashion, the requirement for operator involvement during the purification of
testosterone can be minimized. This can result in savings of time and costs, and eliminate the
opportunity for operator error.


                                                  4
DLMR_834879.2

                                                                                                      QUESTMS-00002612
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 17 of 437 PageID #: 2406

                                                                        Atty. Dkt. No. 034827-9107


       [0018] Purification in this context does not refer to removing all materials from the
sample other than the analyte(s) of interest. Instead, purification refers to a procedure that
enriches the amount of one or more analytes of interest relative to one or more other components
of the sample. In preferred embodiments, purification can be used to remove one or more
interfering substances, e.g., one or more substances that would interfere with detection of an
analyte ion by mass spectrometry.
        [0019] In various embodiments, the testosterone present in a test sample can be ionized
by any method known to the skilled artisan. These methods include, but are not limited to,
electron ionization, chemical ionization, fast atom bombardment, field desorption, and matrix-
assisted laser desorption ionization ("MALDI"), surface enhanced laser desorption ionization
("SELDI"), photon ionization, electrospray, and inductively coupled plasma. The skilled artisan
will understand that the choice of ionization method can be determined based on the analyte to
be measured, type of sample, the type of detector, the choice of positive versus negative mode,
etc.
        [0020] Suitable test samples can include any liquid sample that can contain one or more
testosterone. For example, samples obtained during the manufacture of synthetic testosterone can
be analyzed to dete1mine the composition and yield of the manufacturing process. In certain
embodiments, a sample is a biological sample; that is, a sample obtained from any biological
source, such as an animal, a cell culture, an organ culture, etc. Particularly preferred are samples
obtained from a mammalian animal, such as a dog, cat, horse, etc. Particular preferred
mammalian animals are primates, most preferably humans. Suitable samples include blood,
plasma, serum, hair, muscle, urine, saliva, tear, cerebrospinal fluid, or other tissue sample. Such
samples may be obtained, for example, from a patient; that is, a living person presenting
themselves in a clinical setting for diagnosis, prognosis, or treatment of a disease or condition.
        [0021] The mass spectrometer typically provides the user with an ion scan; that is, the
relative abundance of each m/z over a given range (e.g., 100 to 900). The results of an analyte
assay, that is, a mass spectrum, can be related to the amount of the analyte in the original sample
by numerous methods known in the art. For example, given that sampling and analysis
parameters are carefully controlled, the relative abundance of a given ion can be compared to a
table that converts that relative abundance to an absolute amount of the original molecule.
Alternatively, molecular standards can be run with the samples, and a standard curve constructed


                                                  5
DLMR_834879.2

                                                                                                     QUESTMS-00002613
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 18 of 437 PageID #: 2407

                                                                      Atty. Dkt. No. 034827-9107


based on ions generated from those standards. Using such a standard curve, the relative
abundance of a given ion can be converted back into an absolute amount of the original
molecule. Numerous other methods for relating the presence or amount of an ion to the presence
or amount of the original molecule are well known to those of ordinary skill in the art.
       [0022] In other preferred embodiments, the purifYing step involves (i) applying the
sample to an HTLC extraction column, (ii) washing the HTLC extraction column under
conditions whereby testosterone is retained by the column, (iii) eluting retained testosterone from
the HTLC extraction column, (iv) applying the retained material to an analytical column, and (v)
eluting purified testosterone from the analytical column. In preferred embodiments, the HTLC
extraction column is a large particle C-18 extraction column, and the analytical column is a C-18
analytical column. The HTLC extraction column is preferably a large particle column.
       [0023] By "large particle" column is meant a column containing an average particle
diameter greater than about 35 Jlm. In the most preferred embodiment the column contains
particles of about 50 11m in diameter, and the C-18 analytical column comprises particles of
about 4 11m in diameter. As used in this context, the term "about" means ± 10%.
       [0024] The term "analytical column" as used herein refers to a chromatography column
having sufficient chromatographic "plates" to effect a separation of materials in a sample that
elute from the column sufficient to allow a determination of the presence or amount of an
analyte. Such colunms are often distinguished from "extraction columns," which have the
general purpose of separating or extracting retained material from non-retained materials in order
to obtain a purified sample for further analysis.
        [0025] In various embodiments, one of more steps of the methods can be performed in an
inline, automated fashion. For example, in one embodiment steps (i)-(v) are performed in an
inline, automated fashion. In another, the steps of ionization and detection are performed inline
following steps (i)-(v). The term "inline, automated fashion" as used herein refers to steps
performed without the need for operator intervention. For example, by careful selection of
valves and connector plumbing, two or more chromatography colunms can be connected as
needed such that material is passed from one to the next without the need for any manual steps.
In preferred embodiments, the selection of valves and plumbing is controlled by a computer pre-
programmed to perform the necessary steps. Most preferably, the chromatography system is also
connected in such an on-line fashion to the detector system, e.g., an MS system. Thus, an


                                                    6
DLMR_834879.2

                                                                                                  QUESTMS-00002614
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 19 of 437 PageID #: 2408

                                                                       Atty. Dkt No. 034827-9107


operator may place a tray of samples in an autosampler, and the remaining operations are
performed under computer control, resulting in purification and analysis of all samples selected.
       [0026] In contrast, the term "off-line" as used herein refers to a procedure requiring
manual intervention of an operator. Thus, if samples are subjected to precipitation, and the
supernatants are then manually loaded into an autosampler, the precipitation and loading steps
are oti-line from the subsequent steps.
       [0027] In preferred embodiments, the purified testosterone is ionized by one or more of
the following methods: electrospray ionization, chemical ionization, photon ionization, matrix-
assisted la~er desorption ionization (MALDI), and surface enhanced laser desorption ionization
(SELDI). In the most preferred embodiment, the testosterone is ionized by electrospray
ionization. In preferred embodiments, the testosterone ion is in a gaseous state and the inert
collision gas is argon or nitrogen. The test sample is preferably obtained from a patient, for
example, blood serum. In other embodiments the test sample can be blood plasma, or another
liquid or biological fluid. In a most preferred embodiment the sample is de-proteinated prior to
the ionization step by exposing the test sample to formic acid. The high turbulence liquid
chromatography column most preferably contains a matrix of a C-12 carbon chain. [n various
embodiments, the mass spectroscopy is MS/MS/TOF mass spectroscopy, or
MALDI/MS/MS/TOF mass spectroscopy, or SELDIIMS/MS/TOF mass spectroscopy.
        [0028] In preferred embodiments, the presence or amount of the testosterone ion is
related to the presence or amount of testosterone in the test sample by comparison to a reference
2,2,4,6,6-dS testosterone sample.
        [0029] The summary of the invention described above is non-limiting and other features
and advantages of the invention will be apparent from the following detailed description ofthe
invention, and from the claims.

                       DETAILED DESCRIPTION OF THE INVENTION

        [0030] The present invention describes methods and compositions for unambiguously
detecting testosterone in a test sample. The methods utilize liquid chromatography (LC), most
preferably HTLC, to perform an initial purification of selected analytes, and combine this with
unique methods of mass spectrometry (MS), thereby providing a high-throughput assay system
for detecting and quantifYing testosterone in a liquid sample. The preferred embodiments are
particularly well suited for application in large clinical laboratories. Testosterone assays are

                                                  7
DLMR_834879.2

                                                                                                   QUESTMS-00002615
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 20 of 437 PageID #: 2409




                                                                            Atty. Dkt. No. 034827-9107


    provided that have enhanced specit1city and are accomplished in less time and with less sample
    preparation than required in presently available testosterone assays. In various embodiments the
    methods of the invention accurately detect testosterone in samples where it is present in
    concentrations of less than 50 ng/dL, less than 25 ng/ dL, less than 10 ng/ dL, less than 5 ng/ dL,
    and even less than 1 ng/ dL. In various embodiments the concentration has a percent confidence
    of at lea'lt 90% or at least 93% or at least 95% or at least 97% or at least 98% or at least 99%.
    Persons of ordinary skill in the art understand statistical calculations and how to calculate a
    percent confidence for particular assays.
           [0031] In one embodiment, the assay involves the combination of LC with mass
    spectmmetry. In a preferred embodiment, the LC is HTLC. In another preferred embodiment,
    the mass spectrometry is tandem ma'ls spectrometry (MS/MS ).
            [0032] Liquid chromatography (LC) and high-performance liquid chromatography
    (HPLC) rely on relatively slow, laminar flow technology. HPLC has been successfully applied
    to the separation of compounds in biological samples. But a significant amount of sample
    preparation is required prior to the seJnu·ation <:md subsequent analysis with a mass spectrometer
    (MS), making this technique labor intensive. In addition, most HPLC systems do not utilize the
    mass spectrometer to its fullest potential, allowing only one HPLC system to be connected to a
    single MS instrument, resulting in lengthy time requirements for performing a large number of
    assays. High turbulence liquid chromatography (HTLC) methods that combine multiple
    separation.<; in one procedure lessen the need for lengthy san1ple preparation and operate at a
    significantly greater speed. Such methods also achieve a separation performance superior to
    lamimu· f1ow (HPLC) chromatography. HTLC allows for direct injection of biological samples
    (plasma, urine, etc.). This is dift1cult to achieve in traditional f(mns of chromatography because
    denatured proteins and other biological debris quickly block the separation columns.
            [0033] The terms "mass spectrometry" or "MS" as used herein refer to methods of
    filtering, detecting, and measuring ions based on their mass-to-charge ratio, or "mlz." ln general,
    one or more molecules of interest are ionized, and the ions are subsequently introduced into a
    mass spectrographic instrument where, due to a combination of magnetic and electric fields, the
    ions follow a path in space that is dependent upon mass ("m") and charge ("z"). See, e.g;, U.S.
    PatentNos. 6,204,500, entitled "Mass Spectrometry From Surf~tces;" 6,107,623, entitled
    "Methods and Apparatus for Tandem Mass Spectrometry;" 6,268, 144, entitled ''[)NA


                                                      8
    DLMR_834879.2




                                                                                                          QUESTMS-00002616
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 21 of 437 PageID #: 2410




                                                                             Atty. Dkt No. 034827-9107

    Diagnostics Based On Mass Spectrometry;" 6,124,137, entitled "Surf~tce-Enhanced Photolabile
    Attachment And Release For [)esorption And Detection Of Analytes;" Wright eta!.,
    "Proteinchip surface emhanced laser desorption/ionization (SELDI) mass spectrometry: a novel
    protein biochip technology for detection of prostate cancer biomarkers in complex protein
    mixtures," Prostate Cancer and Prostatic Diseases 2: 264-76 (1999); and Merchant and
    Weinberger, "Recent advancements in surface-enhanced laser desorption/ionization-time of
    flight-mass spectrometry," Electrophoresis 21: 1164-67 (2000), each of which is hereby
    incorporated by reference in its entirety, including all tables, figures, and claims.
            [0034] For example, in a "quadrupole" or "quadrupole ion trap" instrument, ions in an
    oscillating radio frequency field experience a force proportional to the DC potential applied
    between electrodes, the amplitude of the RF signal, and m/z. 'I'he voltage and amplitude can be
    selected so that only ions having a particular rn/z travel the length of the quadrupole, while all
    other ions are deflected. Thus, quadrupole instnunents can act as both a "mass filter" and as a
    ''mass detector" for the ions injected into the instrument.
            [0035] Moreover, one can often enhance the resolution of the MS technique by
    employing "tandem mass spectrometry," or "MSIMS." In this technique, a precursor ion or
    group of ions generated from a molecule (or molecules) of interest may be filtered in an MS
    instrument, and these precursor ions subsequently fragmented to yield one or more fragment ions
    that are then fmalyzed in a second MS procedure. By careful selection of precursor ions, only
    ions produced by certain analytes of interest are passed to the fragmentation chamber, where
    collision with atoms of an inert ga.<:; occurs to produce the fragment ions. Because both the
    precursor and fragment ions are produced in a reproducible t~1shion under a given set of
    ionization/fragmentation conditions, the MS/MS technique can provide an extremely powerful
    analytical tool. For example, the combination of filtration/fragmentation can be used to
    eliminate interfering substances, and can be particularly useful in complex samples, such as
    biological samples.
            [0036] Additionally, recent advances in technology, such as matrix-assisted laser
    desorption ionization coupled with time-of-flight analyzers (...MALDI-TOF") permit the analysis
    of analytes at femtomole levels in very short ion pulses. Mass spectrometers that combine time-
    of-flight analyzers with tandem MS are also well known to the artisan. Additionally, multiple
    mass spectrometry steps can be combined in methods known as "MS/MS."


                                                       9
    DLMR_834879.2




                                                                                                         QUESTMS-00002617
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 22 of 437 PageID #: 2411

                                                                        Atty. Dkt. No. 034827-9107


       (003 7] Jons can be produced using a variety of methods including, but not limited to,
electron ionization, chemical ionization, fast atom bombardment, field desorption, and matrix-
assisted laser desorption ionization ("MALDI"), surface enhanced laser desorption ionization
("SELDI"), photon ionization, electrospray ionization, and inductively coupled plasma.
       (0038] The term "electron ionization" as used herein refers to methods in which one or
more analytes of interest in a gaseous or vapor phase is/are interacted with a flow of electrons.
Impact of the electrons with the analyte(s) produces analyte ions, which may then be subjected to
a mass spectroscopy technique.
       [0039] The term "chemical ionization" as used herein refers to methods in which a
reagent gas (e.g. ammonia) is subjected to electron impact, and analyte ions are formed by the
interaction of reagent gas ions and analyte molecules.
       [0040] The term "fast atom bombardment" as used herein refers to methods in which a
beam ofhigh energy atoms (often Xe or Ar) impacts a non-volatile test sample, desorbing and
ionizing molecules contained in the sample. Samples are dissolved in a viscous liquid matrix,
such as glycerol, thioglycerol, m-nitrobenzyl alcohol, 18-crown-6 crown ether, 2-
nitrophenyloctyl ether, sulfolane, diethanolamine, and triethanolamine. The choice of an
appropriate matrix for a compound or sample is an empirical process.
        (0041] The term "field desorption" as used herein refers to methods in which a non-
volatile test sample is placed on an ionization surface, and an intense electric field is used to
generate analyte ions.
        [0042] The term "matrix-assisted laser desorption ionization," or "MALDI" as used
herein refers to methods in which a non-volatile sample is exposed to laser irradiation, which
desorbs and ionizes analytes in the sample by various ionization pathways, including photo-
ionization, protonation, deprotonation, and cluster decay. For MALDI, the sample is mixed with
an energy-absorbing matrix, which facilitates desorption of analyte molecules.
        [0043] The term "surface enhanced laser desorption ionization," or "SELDI" as used
herein refers to another method in which a non-volatile sample is exposed to laser irradiation,
which desorbs and ionizes analytes in the sample by various ionization pathways, including
photo-ionization, protonation, deprotonation, and cluster decay. For SELDI, the sample is
typically bound to a surface that preferentially retains one or more analytes of interest. As in
MALDI, this process may also employ an energy-absorbing material to facilitate ionization.


                                                  10
DLMR_834879.2

                                                                                                    QUESTMS-00002618
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 23 of 437 PageID #: 2412




                                                                            Atty. Dkt. No. 034827-9107


            [0044] The term "electrospray ionization," or "I::SI," as used herein refers to .methods in
    which a solution is passed along a short length of capillm·y tube, to the end of which is applied a
    high positive or negative electric potential. Solution reaching the end of the tube, is vaporized
    (nebulized) into ajet or spray ofvery small droplets of solution in solvent vapor. This mist of
    droplets flows through an evaporation chamber which is heated slightly to prevent condensation
    and to evaporate solvent. As the droplets get smaller the electrical surface charge density
    increases until such time that the natural repulsion between like charges causes ions as well as
    neutral molecules to be released.
            [0045] The term "Atmospheric Pressure Chemical Ionization," or "APCJ," as used
    herein refers to mass spectroscopy methods that are silnihu: to ESI; however, APCI produces ions
    by ion-molecule reactions that occur within a plasma at atmospheric pressure. The plasma is
    maintained by an electric discharge between the spray capillary and a counter electrode. Then
    ions are typically extracted into the mass analyzer by use of a set of difterentially pumped
    skimmer stages. A counterflow of dry and preheated N:~ gas may be used to improve removal of
    solvent. The gas-phase ionization in APCI can be more effective than ESI for analyzing less-
    polar species.
            [0046] The term ''Atmospheric Pressure Photoionization" ("APPI") as used herein refers
    to the form of mass spectroscopy where the mechanism fix the photoionization of molecule M is
    photon absorption and electron   ~jcction   to form the molecular :\1+. Because the photon energy
    typically is just above the ionization potential, the molecular ion is less susceptible to
    dissociation. In many cases it may be possible to analyze samples with<mt the need for
    chromatography, thus saving significant time and expense. In the presence of water vapor or
    protic solvents, the molecular ion can extract H to form MH+. This tends to occur ifM has a
    high proton affinity. This does not affect quantitation accuracy because the sum of M 1 and
    MH+ is constant. Drug compounds in protic solvents are usually observed as MH+, whereas
    nonpolar compounds such as naphthalene or testosterone usually form M+. Robb, D.B., Covey,
    T.R. and Bruins, A.P. (2000): See, e.g., Robb eta!., Atmospheric pressure photoionization: An
    ionization method for liquid chromatography-mass spectrometry. Anal. Chem. 72(15): 3653-
    3659.




                                                       11
    DLMR_834879.2




                                                                                                          QUESTMS-00002619
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 24 of 437 PageID #: 2413




                                                                                                     Atty. Dkt. No. 034827-9107


              [004 7] 'I'he term "inductively coupled plasma" as used herein refers to methods in which
    a sample is interacted with a ptutially ionized gas at a sufficiently high temperature to atomize
    and ioniz.,e most clements.
              [0048] T'he term "ionization" and "ionizing" as used herein refers to the process of
    generating an analyte ion having a net electrical charge equal to one or more electron units.
    Negative ions are those ions having a net negative charge of one or more electron units, while
    positive ions are those ions having a net positive charge of one or more electron units.
              [0049] The term "desorption" as used herein refers to the removal of an analyte fi.·om a
    surface and/or the entry of an analyte into a gaseous phase.
              [0050] In those embodiments, such as MS/MS, where precursor ions are isolated for
    further fragmentation, collision-induced dissociation ("CID") is often used to generate the
    fragment ions for further detection. In CID, precursor ions gain energy through collisions with
    an inert gas, and subsequently fragment by a process referred to as "unimolecular
    decomposition." Sutlicicnt energy must be deposited in the precursor ion so that certain bonds
    within the ion can be bmken due to increased vibrational energy.
              Sample Preparation For Mass Spectro_metry
              [0051] Numerous methods have been described to purifY testosterone from samples prior
    to assay. For example, high performance liquid chromatography (HPLC) has been used to purify
    samples containing testosterone using C-18 column with an 8:2 mcthanol:water mixture at 1
    rnl/min. Mass spectrometry and gas chromatography has been used to analyze metabolites of
    anabo·1tc . . • ., s cs·•.. ee·.(....
           • sterol<                   ,h.01• eta..l , ;:J. 'd(''
                                                        \apt·  . . ommun. .wdlss
                                                                           Lf    s·•'.Pectrom 1"'"'' 174(\.1-::,·s (19(
                                                                                                                      · .1 8.) ; I;•
                                                                                                                         1
                                                                                                                                 r· uruta et

    al., J Chrom, Biomed Appl (1990), VoL 525: 15-23; Carignan et al., J C'hrom 301(1):292-96
    (1984); Minut et al., Int'l.JBiol. A:farkers, Vol. 14(3); 154-59 (1999)).
              [0052] Recently, high turbulence liquid chromatography (''IITLC") has been applied for
    sample preparation of samples containing two unnamed drugs prior to analysis by mass
    spectrometry. See, e.g., Zimmer et at., J. Chromatogr. A 854: 23-35 (1999); see also, U.S.
    Patents No. 5,968,367; 5,919,368; 5,795,469; and 5,772,874, each of which is hereby
    incorporated by reference in its entirety. Traditional IIPLC analysis relies on colmnn packings
    in which lmninar flow of the sample through the colunm is the basis for separation of the analyte
    of interest from the test sample. The skilled artisan will understand that separation in such
    columns is a diftb.sional process. In contrast, it is believed that turbulent now, such as that


                                                                       12
    DLMR_834879.2




                                                                                                                                               QUESTMS-00002620
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 25 of 437 PageID #: 2414




                                                                            Atty. Dkt. No. 034827-9107


    provided by HT.LC columns and methods, may enhance the rate of mass transter, improving the
    separation characteristics provided.
           [0053] Additionally, the commercial availability ofliTLC apparatuses that permit
    multiplexing of columns and direct integration with MS instruments makes such instnunents
    particularly well suited to high-throughput applications.
           [0054] Numerous column packings are available for chromatographic separation of
    samples, and selection of an appropriate separation protocol is an empirical process that depends
    on the sample characteristics, the analyte of interest, the interfering substances present and their
    characteristics, etc. For HTLC, polar, ion exchange (both cation and anion), hydrophobic
    interaction, phenyl, C-2, C-8, and C-18 colmnns are commercially available. During
    chromatography, the separation of materials is effected by variables such as choice of eluant
    (also known as a "mobile phase"), choice of gradient elution and the gradient conditions,
    temperature, etc.
            [0055] In certain embodiments, an analyte may be purified by applying a sample to a
    column under conditions where the analyte of interest is reversibly retained by the column
    packing material, while one or more other materials are not retained. In these embodiments, a
    first mobile phase condition can be employed where the analyte of interest is retained by the
    colunm, and a second mobile phase condition can subsequently be employed to rem.ove retained
    material from the column, once the non-retained materials are washed through. The second
    mobile phase may be phased in gradually, usually under computer control directing the
    composition of mobile phase over time, or by an immediate change in the mobile phase. The
    retained materials may also be removed from the column by "backtlushing" the column, or
    reversing the direction of flow of the mobile phase. This may be particularly convenient for
    material that is retained at the top of the column. Alternatively, an analyte may be purified by
    applying a sample to a column under mobile phase conditions where the analyte of interest elutes
    at a differential rate in comparison to one or more other materials. As discussed above, such
    procedures may enrich the amount of one or more analytes of interest relative to one or more
    other components of the sample.
            [0056] The terms "phenyl," "C-2," "C-8," and "C-18" as used herein refer to functional
    groups present on a column packing material. For example, a phenyl column exposes the
    material tlowing through the column to unsubstituted phenyl groups, while a C-18 column


                                                      13
    DLMR_834879.2




                                                                                                           QUESTMS-00002621
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 26 of 437 PageID #: 2415




                                                                            Atty. Dkt. No. 034827-9107


    exposes the material .flowing through the column to unsubstituted straight or branched chain 18-
    carbon alkyl groups.
            [0057] The term "analytical column" as used herein refers to a chromatography column
    having sufficient chromatographic "plates" to effect a separation of materials in a sample that
    elute from a column sufficient to allow a determination of the presence or amount of an analyte
    without fmther purification on a chromatography column. However, tillther purification may
    occur by one or more other methods (e.g., mass spectrometry). Such columns are often
    distinguished from "extraction columns," which have the general purpose of separating or
    extracting retained material from non-retained materials.
             [0058] In preferred embodiments, one or more of the purification and/or analysis steps
    can be performed in an "inline" fashion. The term "inline" as used herein refers to steps
    performed without further need for operator intervention. For example, by careful selection of
    valves and connector plumbing, two or more chromatography columns can be connected such
    that material is passed ti·orn one to the next without the need fbr additional manual steps. In
    preferred embodiments, the selection of valves and plumbing is controlled by a computer pre-
    programmed to perform the necessary steps. Most preferably, the chromatography system is also
    connected in such an in-line fashion to the detector system, e.g., an MS system. Thus, an
    operator may place a tray of san1ples in an autosampler, and the remaining operations arc
    performed "in-line" under computer control, resulting in purification and analysis of all samples
    selected.
             [0059] In contrast, the term "off-line" as used herein refers to a procedure requiring
    manual intervention of an operator after the test sample is loaded onto the first column. Thus, if
    samples are subjected to precipitation, and the supernatants are then manually loaded into an
    autosampler, the precipitation and loading steps are off-line from the subsequent steps.
             [0060] Traditional HPLC analysis relies on the chemical interactions between sample
    components and column packings, where laminar f1ow of the sample through the column is the
    basis for separation of the analytc of interest from the test sample. The skilled artisan will
    understand that separation in such columns is a diffusional process. In contrast, it is believed
    that "turbulent flow," such as that provided by HTLC columns and methods, enhances the rate of
    mass transfer, thereby improving the separation characteristics provided by the separation
    system. I:lTL.C columns separate components by means of high chro.matographic flow rates


                                                      14
    DLMR __834879.2




                                                                                                         QUESTMS-00002622
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 27 of 437 PageID #: 2416




                                                                            Atty. Dkt. No. 034827-9107


    through a packed column containing rigid particles. By employing high tJ.ow rates (e.g., 3-4
    mllmin), turbulent flow occurs in the column that c~:mses nearly complete interaction between the
    stationary phase and the analytes. An additional advantage of Jffl ,C columns is that the
    macromolecular build-up associated with biological fluid matrices is avoided since the high
    molecular weight species are not retained under the turbulent flow conditions.
           [0061] Numerous column packings are available for chromatographic separation of
    samples, and selection of an appropriate separation protocol is an empirical process that depends
    on the sample characteristics, the analyte of interest, the interfering substances present and their
    characteristics, etc. In preferred embodiments the HTLC columns have a media composition of
    styrene~divinylbenzene   cross-linked copolymer with a median particle size of 601-un (nominal)
    and a median particle pore size of l 00   A.   In one embodiment the column di.mensions are 1.0
    nun ID x 50 nun length, and the wetted parts of the apparatus: are 316 stainless steel and styrene·
    divinylbenzene copolym.er in a preferred embodiment The preferred columns are silica-ba<;ed
    HTLC columns configured to offer rapid processing. Various packing chemistries can be used
    depending on the needs (e.g.,. structure, polarity, and solubility of compounds being purified).
            [0062J In various embodiments the columns are polar, ion exchange (both cation and
    anion), hydrophobic interaction, phenyl, C-2, C-8, C-18 columns, polar coating on porous
    polymer, and others are also conm1ercially available. For purit1cation of testosterone, it has been
    discovered that a column packed with a C-18 or C-8 matrix produces an advantageous
    separation. More preferably, the C-18 matrix contains bead sizes of about 50 urn, trifunctional,
    at about 200 mg of beads per 3 ml. The total surfilce area is about 500 m2/gm. Most preferably,
    the liTLC may be followed by HPLC on a C 18 column with a porous spherical silica. During
    chromatography, the separation of materials is effected by variables such as choice of eluant
    (also known as a "mobile phase"), choice of bll'adient elution and the gradient conditions,
    temperature, etc.
            [0063] In certain embodiments, an analyte may be purified by applying a sample to a
    column under conditions where the analyte of interest is reversibly retained by the column
    packing material, while one or more other materials are not retained. In these embodiments, a
    first mobile phase condition can he employed where the analyte of interest is retained by the
    column, and a second mobile phase condition can subsequently be employed to rernove retained
    .material from the column, once the non~retained .materials are washed through. Alternatively, an


                                                        15
    DLMR_834879.2




                                                                                                           QUESTMS-00002623
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 28 of 437 PageID #: 2417




                                                                                     Atty. Dkt. No. 034827-9107


    analyte may he purified by applying a sample to a column tmder mobile phase conditions where
    the analyte of interest elutes at a difl'erential rate in comparison to one or more other materials.
    As discussed above, such procedures may enrich the amount of one or more analytes of interest
    relative to one or more other components of the sRmplc.
            Daughter iQ.Q_ ratiOc'ifor sp_99ificitx determinatiot!
            [0064] In preferred embodiments, one may determine the specificity of testosterone
    determination by mass spectrometry by calculating a ratio of the daughter ions for that sample
    and comparing that ratio with that of a purified testosterone standard. The daughter ion ratio for
    purified testosterone is 1.43 (i.e. 109 "!· 97) while the daughter ion ratio of the internal
    testosterone standard (2, 2, 4, 6, 6-d 5 testosterone) is 1.07 (i.e. 113 + 99). Under experimental
    conditions with multiple replicates, a median or mean and range derived from standard deviation,
    CV or percentage for each daughter ion ratio also c'm be calculated. ln this way, the presence of
    an "unknown" compound (interfering substance) can be detected by either an increase or
    decrease in the observed daughter ion ratio. Under experimental conditions with multiple
    replicates, a median and range and standard deviation for each daughter ion ratio also can be
    calculated. Automated rules can be programmed into the calculation/reporting program to look
    for these changes in ratios to help in identifying the presence of an 'interfering" substance.
            Jlg!lghter ion surnm<J.lion   t~2I   quanJitation and   ser!~itivity,.

            [0065[ In preferred embodiments, one may increase the signal to noise detection of
    testosterone (or the internal standard) by summing the signal of the detectable daughter ions for
    that sample. This has the etlect of improving detection by increasing the signal and effectively
    reducing the background, thus improving the signal to noise ratio. In addition, one can quantitate
    the amount of testosterone in a sample by comparing the summed daughter ion signal of the
    unknown sample with a standard curve of summed daughter ion signals for known amounts of
    testosterone. Automated rules can be programmed into the calculation/rep01ting program to sum
    the daughter ion values for each analysis.
            [0066] The following examples serve to illustrate the present invention. These examples
    are in no way intended to limit the scope of the invention.




                                                            16
    DLMR.,834879.2




                                                                                                                  QUESTMS-00002624
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 29 of 437 PageID #: 2418




                                                                          Atty. Dkt. No. 034827-9107


                                                  EXAMPLES


           [0067] A blood serum sample is collected from a human patient. The serum is first de-
    proteinated using a 10% formic acid solution or a 1%) trichloroacetic acid solution (in methanol).
    The deproteination also acts to release testosterone from SHBG, albumin, and other binding
    proteins. In other embodiments proteins can be removed from the blood with other acids such as
    a solution of 1% trichloroacetic acid in methanol.
           [0068] Sex hormone-binding globulin (SHBG) is a glycoprotein synthesized by the liver.
    SHBG's has a high aftinity tor testosterone that impacts bioavailable testosterone levels because
    hormone molecules are inactive until they are released and become free. SHBG binds up to 98
    percent of the steroid hormones in the blood including 5a-dihydrotestosterone (DHI'),
    testosterone, and androstenediol with particularly high aftinity. The binding capacity of SJIBCI
    for testosterone is approximately 30,000 times greater than that of albumin.
            [0069] To understand the stability of testosterone in samples, two levels of sample pool
    were subjected to the follo\\':ing conditions:
            Fre~ze/Thaw:     1,2,3,4,and 5 cycles.

            RO.Q!11   TeQlperat1Jre: 0,8,24,48,96 and 168 hours.


            Refrigergt~..(2-8°{;;}~   0,1,2,4,7, and 14 days.
    Duplicate nms of samples were run on two separate days.

    Table 1 summarizes the stability of testosterone in samples:

                      Table 1: Sample Stability of Testosterone




                                                           Up to 5




                                                        17
    DLMR_834879.2




                                                                                                         QUESTMS-00002625
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 30 of 437 PageID #: 2419




                                                                                         Atty. Dkt. No. 034827-9107


              !~~ampJ~-~.~.§;;1n:W1.9.f'!:ttg,!Y...12l~
               [0070] This example provides a general description of a prden:ed embodiment of the
    methods for determining total testosterone in a sample.
               [0071] During the HTLC procedure sample contaminants arc eliminated through the
    turbulent flow regimen. As unbound and unwanted debris is swept through the extraction
    column at high velocity, the testosterone is captured and concentrated on the column. 'I11e
    extraction column is then backt1ushed and the sample is loaded onto an analytical column. The
    HTLC system is then subjected to an elution gradient. The analytical column is in-line and
    allows for the chromatographic separation of the components of interest. A gradient/step
    function of 60% to 1OO~Io methanol is useful fhr enhancing this step.
               [0072] [)etection was accomplished using TII'LC/MS/MS. The precursor ion, protonated
    m.olecule of interest, and any other ions of similar mass are isolated by the first MS (Ql). These
    ions enter a second chamber (Q2) where they collide with argon molecules. The collision-
    induced fragments difTcr for each molecular ion. Spcciftc fragments produced only by the
    analyte ion are isolated by the final MS (Q3). The quantitation is based on the abundance of the
    final fragment ions. Mass transitions used for testosterone and the internal standard, 2,2,4,6,6-ds
    testosterone, are shown in Table 2.


               Table 2: Testosterone and 2,2,4,6,6--ds Testosterone ion fragments
                                                          l)recursor Ion       Fragment Ions
                                                                                 .:J::   0.5 rn/z




                                                                           99.9L 0.5 m!z


               [0073] After the removal of proteins from the serum, 90 f.tL of extracted sample was
    injected into the HTLC system using methanol and water in the mobile phase. The HTLC
    system is logically divided into two functions: 1) Solld phase extraction using a large particle
    size (e.g., 50 p.m) packed column and 2) HPI.C chromatography using a binary gradient and a 4
    I.Ull   reverse phase analytical column. In this example a C-18 polymer column was used for
    extraction, which was endcapped, trifuuctional, 500 m2/g, and had 50 pm particle size.


                                                                   18
    DLMR_834879.2




                                                                                                                      QUESTMS-00002626
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 31 of 437 PageID #: 2420




                                                                            Atty. Dkt. No. 034827-9107


           [007 4] In the solid phase extraction mode of the HT'I,C system, the sample was first
    pumped through the extraction column at a high (greater than about 1.5 mllmin) flow rate using
    the lffi,C loading pump. The high flow rate creates turbulence inside the extraction coltttnn.
    This turbulence ensures optimized binding of testosterone to the large particles in the column and
    the passage of residual protein and debris to waste.
           [0075] After this loading step, the flow was reversed and the sample eluted off of the
    extraction column and transferred to the analytical HPLC column. The HPLC column was an
    all-purpose reverse phase column with a 4 ~tm, 80     A silica gel. The gel particles were C-12
    bonded phase with trimethyl chlorosilianc (TMS) endcapping suitable for moderately polar or
    non-polar analytes, acids, and bases over a broad pH range. Such liPLC columns are
    commercially available (e.g., MetaChe.m Polaris).
            [0076] In the analytical mode of the HTLC, the sample was first loaded onto the
    analytical column. A binary gradient of from 6()i% to 1oo•Yo methanol was used, resulting in the
    separation of testosterone from other analytes contained .in the sample. The separated sample
    was then transferred to the MS/MS for quantitation.
           Example 3 - Detection and Quantitation of Testosteron~ by MS/MS
            [0077] The flow of liquid solvent from the HTLC entered the heated nebulizer interface
    of the MS/MS analyzer. The solvent/analyte mixture was first converted to vapor in the heated
    tubing of the interface. The analytcs, contained in the nebulized solvent, were ionized and a
    positive charge added by the corona discharge needle of the interface, which applies a large
    voltage to the nebulized solvent/analyte mixture. The ions passed through the orifice of the
    instrument and entered the first quadrapole. Quadrapolcs 1 and 3 (Q I and QJ) were the mass
    filters, allowing selection of ions based on their mass to charge ratio (m/z). Quadrapole 2 (Q2)
    was the collision cell, where ions were fragmented.
            [0078] The first quadrapole of the MS/MS (Q 1) selected for molecules with the mass to
    charge ratio of testosterone (289). Ions with this m/z passed to the collision chamber (Q2), while
    ions with any other m/z collided with the sides of the quadrapolc and were destroyed. [ons
    entering Q2 collided with neutral gas molecules and fragment. This process is called
    Collisionally Activated Dissociation (CAD). The CAD gas used in this example was argon,
    resulting in the generation of different fragment ions than those obtained using nitrogen. The
    fragment ions generated were passed into quadrapole 3 (Q3), where the two fragment ions of


                                                     19
    DLMR_834879.2




                                                                                                         QUESTMS-00002627
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 32 of 437 PageID #: 2421




                                                                           Atty. Dkt. No.   034827~9107



    testosterone to be measured (m/z 109.2 ± 0.5 m/z & 96.9      0.5 m/z) were sclt~cted for, while
    other ions were screened out. The selected fragment ions were collected by the detector. The
    same process was carried out for an internal standard, which was a 5-deuterated testosterone
    molecule. Thus, the ion pairs measured were those shown in Table 2:


    Selected MS/MS parameters were:

    Dwell time:             250 msec
    Res Ql:                 0.5 an1U
    Res Q2:                 0.7
    Curtain Gas:            4
    CAD Gas:                1.5
    NC Temp.:               270°C
    Temp:                   350°C
    GSl:                    20
    GS2:                    0
    CE:                     20

           [0079] As ions collide with the detector, they produce a pulse of electrons. Tl1e pulse
    was converted to a digital signal, which was counted to provide an ion count. The acquired data
    was relayed to the computer, which plotted counts of the ions collected vs. time. Heights of the
    peaks generated were cmnputer-measured, response factors were generated from calibration
    material, and testosterone thereby quantitated in the sample.
           [0080] T'he HTLC system can be operated with 1 to 4 columns in parallel. Givem that a
    single assay requires about 4.75 minutes to traverse the column, by staggering the statt time on
    each column, a 4-fold multiplexed system can iqject tour times as many test samples into the
    MS/MS instmment than with a single colunm. Thus, a set of 200 samples may be assayed for
    testosterone in 230 minutes using HTLC 4 fold muliplexing, as opposed to 2000 minutes by
    HPLC which allows only for a single column. Furthermore, following transfer of samples to the
    autosampler, no further operator handling of samples is required, as the HTLC may be computer-
    controlled to perform the subsequent purification and analysis steps in a fully in-line
    configuration.
           E~.m1mlc   4;_L.Ql!_CLJmit oC!2~J.~:9_tiQ!!}
           [00811 Twenty one replicates of the zero standard (stripped serum; see below) were run
    to determine the reproducibility of the method. Statistical analysis was applitx.l to determine the
    mean counts per second. The. me.an plus three standard deviations was extrapolated into the

                                                          20
    DLMR_834879.2




                                                                                                          QUESTMS-00002628
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 33 of 437 PageID #: 2422




                                                                             Atty. Dkt No.   034827~9107



    standard curv~;~ and viewed to determine the LOD. The LOD for the IH'.LC/MS/MS assay was
    0.6 ng/dL. Th~;~ results were as follows:


                            Table 3: LOD Determination


                                                                     Serum




            !~xan.mJ~. . 5: l.,QQ.H"9lY.~LL:Jrni!i@\tarJ!jtati on)
            [0082] T'he LOQ is the point where measurements become quantitatively meaningful and
    concentration where C~V of the replicates is less than 20%. Standards for LOQ determination
    were prepared using an in-house pool of charcoal stripped serum. Biocell sennn was mixed with
    Activated Charcoal, centrifuged, and the supernatant removed and saved. Tbe newly prepared
    stripped serum was first rw1 to check for any endogenous testosterone, of which none was
    detected. Five pools of different testosterone concentrations were prepared by spiking the
    stripped serum with testosterone standard in methanol. The levels of pools prepared were: 0.25
    ng/dL, 0.5 ng/dL, 1.0 ng/dL, and 2.5 ng/dL Each standard was run 5 thnes. The LOQ fi.)r the
    HTLC/MS/MS was determined to be 1 ng/dL from this study. The summarized results were as
    follows:
                            Table 4: LOQ Determination




                           Mean




                                                         21
    DLMR_834879.2




                                                                                                           QUESTMS-00002629
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 34 of 437 PageID #: 2423




                                                                          Atty. Dkt. No. 034827-9107




           [0083] Two levels of serum pools were.~ run 20 times each within one mn to obtain a
    measure of intra-assay precision. The results obtained arc summarized as follows:


                    Table 5: Intra-assay precision




           [0084] Three levels of serum pools wer~;~ run 14 times each over 6 separate days (13
    separate assays) to obtain a measure of inter-assay precision. The results obtained are
    summarized as follows:


                    Table 6: Inter-assay precision




           [00851 Total Testosterone results obtained from the HTLC/MS/MS assay were compared
    to those obtained using two other methodologies: Radioimmunoassay (RIA) and the Bayer Advia
    Centaur@ automated platform.


           [0086] Radioimmunoassay vs. HTLC/MS/MS:
           [0087] 140 Female samples were run on both RIA and HTLC/iviS/MS Testosterone
    assays. The results obtained are summarized as follows in Table 6:




                                                     22
    DLMR_834879.2




                                                                                                       QUESTMS-00002630
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 35 of 437 PageID #: 2424




                                                                                                            Atty. Dkt. No. 034827-9107


                         For 140 female adult samples:




           [0088] Bayer Advia Centaur vs. LC/MS/MS
           [0089] 243 adult samples (135 females and 108 males) were run on both Centaur and
    LC/MS/MS Testosterone assays. The results are summarized as follows in Tables 7, 8, and 9:


                         For all 243                                               and femal~;~):
                                                Female Samples
                                       Centaur          vs.
                          _,,. __,,,._, __.....__"'1._'""" ___HTLC/MS/MS
                                                              ,,,.1,....,.....................-·-······--

                          -'-""''----""~'"''""'
                                                R:
                                                 ___               ·---AA"'""---
                                                            M"""''·---'""~""""'
                                                                                           0.974
                              "'""'-"''"'"'_~[QRe --.--J--_,_.Q.:~~~---
                          -·· · --.. =-~·t-·-L··-···_:1~·3!. _



                         For 108 male adult




                                                                                  23
    DLMR_834879.2




                                                                                                                                         QUESTMS-00002631
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 36 of 437 PageID #: 2425

                                                                       Atty. Dkt. No. 034827-9107



        [0090] A serial dilution consisting of 6 levels (Back calculation of the standard curve)
was run in 10 separate assays. Recovery was calculated for each level. The assay was linear to
33333 pg/mL. The final results are summarized as follows:


        Table 7: Assay Linearity
                   Standard




                                             113%


        Example 8: Assay Specificity


            Compound                Retention Time (mins.)         Observed          %
          (Dose= 10J.tg/dL)        (Analyte w/ Interference)        (ng/Dl)     Interference
             5-AD-I7p                        1.22                   1500.0          15.0
                AD                           N/D                      ---           0.05
               17-HP                         NID                      ---           0.05
                 PT                          N/D                      ---           0.05
             ESTRIOL                         N/D                      ---           0.05
              PT-ONE                         0.88                    50.0            0.5
                5-PT                         1.13                   200.0           2.0
            CORTISOL                         NID                      ---          0.05
                 PD                          N/D                      ---          0.05
              5a-THA                         N/D                      ---          0.05
               ETIO                          N/D                      ---          0.05
             20a-DHE                         N/D                      ---          0.05
             20p-DHE                         NID -             -
                                                                      ---          0.05
             20a-DHF                         N/D                      ---          0.05
             20P-DHF                         N/D                      ---          0.05
              ANDRO                          N/D                      ---          0.05
              THDOC                          N/D                      ---          0.05
              5a-THB                         N/D                      ---          0.05
                THS                          N/D                      ---          0.05
               DHA                           N/D               I      ---          0.05
                THE                          N/D                      ---          0.05
                THF                          N/D                      ---          0.05
              5a-THF                         N/D                      ---          0.05


                                                 24
 DLMR_834879.2

                                                                                                   QUESTMS-00002632
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 37 of 437 PageID #: 2426

                                                                        Atty. Dkt. No. 034827-9107


          A-CORTOLONE                         N/D                     ---            0.05-
            B-CORTOL                          N/D                     ---            0.05
           CORTO LONE                         N/D                     ---            0.05
            a-CORTOL                          NID                     ---            0.05
               THA                            N/D                     ---            0.05
               THB                            N/D                     ---            0.05
                                                                                       -··
              5a-THB                          N/D                     ---            0.05
          METHYL TESTO                        N/D                     ---            0.05


        Example 9: Atmospheric Pressure Photoionization
        [0091] This example describes an embodiment utilizing atmospheric pressure
photoionization mass spectroscopy (APPI) in the present invention. As the information that
follows indicates, APPT is a robust and sensitive triple quad MS system. The system offers
improved ion transfer optics to enhance stability and sensitivity. An APPI system can be used
either by itself or in combination with an APCI or APT source.
        [0092] The procedure is similar to that described in Example 2, but utilizes an APPI
 system, e.g. the Finnigan TSQ Quantum Discovery™ (ThermoFinnigan, San Jose, CA) or
equivalent to assay for testosterone. This system is a robust and sensitive triple quadrupole mass
 spectrometry using photoionization. The assay offers enhanced specificity and reduced run-time
and sample preparation. To this end two systems have been combined: HTLC and Tandem Mass
 Spectroscopy (e.g., the ThermoFinnigan system). Blood serum was used as the test sample for
the assays described in this example, however, plasma samples are also acceptable. The mass
transitions used where those in Table 2.
        [0093] Various parameters of the assay were investigated. The limit of detection (LOD)
 is the point at which a measured value is larger than the uncertainty associated with it and is
 defined arbitrarily as 3 standard deviations (SD) from zero concentration. 21 replicates ofthe
 zero standard were analyzed to determine the mean counts per second of the twenty-one
 replicates and 3 SD was added. The mean +3 SD was extrapolated back into the standard curve
 and used to determine the LOD. The LOD for the assay was determined to be 0.6 ng/dL.
        [0094] The lower limit of quantitation (LOQ) is the point where measurements become
 quantitatively meaningful and is set at the concentration where the CV of the replicates is <20%.
 Four low concentration pools were analyzed and the results statistically analyzed to determine
 the mean, standard deviation, and coefficient of variation. The LOQ for the assay was
 determined to be 1.0 ng/dL.

                                                  25
 DLMR_834879.2

                                                                                                   QUESTMS-00002633
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 38 of 437 PageID #: 2427




                                                                           Atty. Dkt. No. 034827-9107


           [0095] Intra~assay variation was measured to determine the precision of a sample value
    within an assay. The coefficient of variation (C:V) for 20 replicates of a sample was detem1ined
    and the precision was found to be acceptable (:<;;.1 5% CV). Two sample pools were    ust~d   to
    evaluate the intra-assay variation, a low concentration pool and a medium concentration pool.
    The low concentration pool (16~27 ng/dl) gave a CV of 13.1% with mean concentration of 21.7
    ng/dL, and the medium pool (131-189 ng/dl) gave a CV of 1 IJ% with a mean of 142.8 ng/dL.
           [0096] The inter-assay variation of a sample value was evaluated using a CV of <20% as
    acceptable. Three sample pools were analyzed in multiple assays. The low concentration pool
    ( 15-21 ng/dl) was found to have a CV of 11.5% with a me;:m concentration of 18.3 ng/dL.
           [0097] Sample recovery was analyzed using two patient samples of different
    concentrations. ·rhese samplt~s were diluted with mobile phast~ ( 1:1, 1    1:4, 1:8). Samplt~ #1
    had 24.5 ng/dl and was diluted in the stated ratios into #2, which had a concentration of 312.7
    ng/dl. Sample lt3 had a concentration of 20.5 ng/dl and was diluted at the stated ratios into
    Sample #4, which had a concentration of 293.0 ng/dl. '!11e samples were analyzed in singlet and
    the observed values (y) were compared to the expected values (x). Linecu: regression of the
    combined data showed that the mean percent recovery for all analytes was 103% for the two sets.
    The mean recovery was 99%.
           [0098] The correlation of the assay was analyzed by assaying 49 serum samples ior
    testosterone according to the APPI method against two commonly accepted testosterone assays
    the tt~stosterom~ radioimmunoassay and the ADVIA CENTAUR® assay (Bayer Diagnostics,
    'T'arrytown, NY). Linear regression analysis was pt~rformed on th1:1 combined data showing y
    0.87x + 15.67 with a r 2 of0.95.
           roo99l   The contents of the atiides, patents, and patent applications, and all other
    documents and electronically available information mentioned or cited herein, are hereby
    incorporated by reference in their entirety to the same extent as if each individual publication
    was specifkally and individually indicated to be incorporated by reference. Applicants reserve
    the right to physically incorporate into this application any and all materials and information
    from any such articles, patents, patent applications, or other physical and electronic documents.
           [00100] The inventions illustratively described herein may suitably be practiced in the
    absence of any element or elements, limitation or limitations, not specifically disclosed herein.
    'T'hus, for example, the terms "comprising", "including," containing", etc. shall be~ read


                                                     26
    DLMR_834879.2




                                                                                                        QUESTMS-00002634
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 39 of 437 PageID #: 2428




                                                                               Atty. Dkt. No. 034827-9107


    expansively and without limitation. Additionally, the tem1s and cxpr<:~ssions employed herein
    have been used as terms of description and not of lirnitation, and there is no intention in the use
    of such terms and expressions of excluding any equivalents of the features shown and described
    or portions thereof, but it is recognized that various modifications are possible within the scope
    of the invention claimed. Thus, it should be understood that although the present invention has
    been specifically disclosed by preferred embodiments and optional features, modification and
    variation of the inventions embodied therein herein disclosed may be resorted to by those skilled
    in the art, and that such modifications <md variations are considered to be within the scope of this
    invention.
            [00101] The invention has been described broadly and generically herein. Each ofthl'.~
    narrower species and subgeneric groupings f~illing within the generic disclosure also form part of
    the invention. This includes the generic description of the invention with a proviso or negative
    limitation removing any subject matter from the genus, regardless of whether or not the excised
    material is specifically recited herein.
            [00102] Other embodiments are within the      folloV~-ing   claims. ln addition, where features
    or aspects of the invention are described in terms of Markush groups, those skilled in the art will
    recognize that the invention is also thereby described in terms of any individual member or
    subgroup of members of the Markush group.




                                                     27
    DLMR_834879,2




                                                                                                              QUESTMS-00002635
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 40 of 437 PageID #: 2429

                                                                       Atty. Dkt. No. 034827-9107


                                                 CLAIMS


       1.       A method for determining the amount of testosterone present in a test sample

when taken from a human comprising:


       (a) purifying testosterone from the test sample by subjecting the sample to an extraction

column and an analytical column to generate an eluent;


       (b) ionizing the eluent to produce one or more testosterone ions detectable by a mass

spectrometer; and

       (c) detecting the amount of one or more of the testosterone ion(s) by a mass spectrometer,

wherein the amount of one or more of the testosterone ion(s) is related to the amount of

testosterone in the test sample.


       2.       The method of claim 1, wherein the ionizing of step (b) comprises producing or

more testosterone ions having a mass/charge ratio selected from the group consisting of 289.1 ±

0.5, 109.2 ± 0.5, and 96.9 ± 0.5.


       3.       The method of claim 1, wherein the ionizing of step (b) comprises ionizing

producing a testosterone precursor ion having a mass/charge ratio (m/z) of about 289.1 ± 0.5;


        isolating the precursor ion by mass spectrometry; and


        effecting a collision between the isolated precursor ion and an inert collision gas to

produce one or more testosterone ions detectable by mass spectrometry having a mass/charge

ratio selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.


        4.      The method of claim I, wherein the test sample is blood, serum, plasma, or urine.




                                                 28
DLMR_834879.2


                                                                                                   QUESTMS-00002636
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 41 of 437 PageID #: 2430




                                                                          Atty. Dkt No. 034827-9107


           5.       'fhe method of claim I, wherein the tnass spectro.metry is triple quadrupole

    tandern mass spectrmnetry.

           6.       The method of claim I, wherein the method is capable of deted.ing testosterone

    concentrations of lc.ss than I 0 ng/dL in the test sample.

            7.      The method of claim I, wherein the method is capable of detecting testosterone

    concentrations of less than 5 ng/dL in the test sample.

            8.      The rnethod of claim 1, wherein the method is capable of detecting testosterone

    concentrations of less than 1 ng/dL in the test sample.

            9.      Tlw method of claim 1, wherein purification is achieved using a liquid

    chromatography system which is connected in-line to a mass spectrometer.

            I 0.    'The method of claim I, wherein the analytical column of step (a) comprises a

    high pressure liquid chromatography column.

            II.     The method of claim I, wherein the extraction column of step (a) comprises a

    solid phase extraction column.

            1')     The method of claim I, wherein the extraction column of step (a) comprises a

    high turbulence liquid chromatography column.




                                                      29
    DLMR_834879.2




                                                                                                      QUESTMS-00002637
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 42 of 437 PageID #: 2431

                                                                      Atty. Dkt. No. 034827-9107


                                  ABSTRACT OF THE DISCLOSURE


        Provided are methods for determining the presence or amount of testosterone in a test
sample, comprising ionizing all or a portion of the testosterone present in the sample to produce
one or more testosterone ions that are detectable in a mass spectrometer. All or a portion of the
testosterone present in the sample is ionized to produce one or more testosterone ions, which
may be isolated and fragmented to produce precursor ions. A separately detectable internal
testosterone standard can be provided in the sample. In a preferred embodiment, the reference is
2, 2, 4, 6, 6-d 5 testosterone.




                                                30
DLMR_834879.2


                                                                                                    QUESTMS-00002638
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 43 of 437 PageID #: 2432



                                                                                Atty. Dkt. No. 034827-9107


                     IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

       Applicant:       Caulfield et al.

       Title:           DETERMINATION OF
                        TESTOSTERONE BY MASS
                        SPECTROMETRY

       Appl. No.:       Unassigned

       FilingDate:      11/15/2010

       Examiner:        Unassigned

       Art Unit:        Unassigned

       Confirmation     Unassigned
       Number:

                           PRELIMINARY AMENDMENT UNDER 37 CFR 1.115



       Mail Stop Amendment
       Commissioner for Patents
       P.O. Box 1450
       Alexandria, VA 22313-1450



       Sir:
                Prior to examination please amend the application as follows:

                Amendments to the Claims are reflected in the listing of claims which begins on page 2
       of this document.

                Remarks/Arguments begin on page 5 of this document.

                Please amend the application as follows:




                                                       -1-
OLMR_834841.2




                                                                                                       QUESTMS-00002639
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 44 of 437 PageID #: 2433



                                                                                 Atty. Dkt. No. 034827-9107




        Amendments to the Claims:

        This listing of claims will replace all prior versions, and listings, of claims in the application:

        Listing of Claims:

                 1.-12. (Canceled)

                 13.    (New) A method for determining the amount oftestosterone in a sample when
        taken from a female human comprising:

                        (a) purifying testosterone from a sample from a female human;

                        (b) ionizing said purified testosterone to produce one or more testosterone ions
                        detectable by a mass spectrometer; and

                        (c) detecting the amount of one or more of the testosterone ion(s) by a mass
                        spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                        related to the amount of testosterone in the sample.

               14.     (New) The method of claim 13, wherein said testosterone is not derivatized prior
        to mass spectrometry.

                 15.    (New) The method of claim 13, wherein purifying testosterone comprises
        extracting testosterone from said sample.

                 16.    (New) The method of claim 15, wherein said extracting comprises subjecting said
        sample to solid phase extraction (SPE).


                 17.    (New) The method of claim 15, wherein said extracting comprises subjecting said
        sample to high turbulence liquid chromatography (HTLC).

                 18.    (New) The method of claim 15, wherein said extracting comprises subjecting said
        sample to liquid extraction.


                                                          -2-
DLMR_834841 .2




                                                                                                              QUESTMS-00002640
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 45 of 437 PageID #: 2434



                                                                                 Atty. Dkt. No. 034827-9107


                19.   (New) The method of claim 13, wherein purifying testosterone comprises
       purifying testosterone by chromatography.

                20.   (New) The method of claim 19, wherein said chromatography comprises liquid
       chromatography.

                21.   (New) The method of claim 19, wherein said chromatography comprises high
       performance liquid chromatography (HPLC).

                22.   (New) The method of claim 13, wherein the method is capable of detecting
       testosterone at concentrations of less than 5 ng/dL in the test sample.

                23.   (New) The method of claim 13, wherein the method is capable of detecting
       testosterone at concentrations of less than I ng/dL in the test sample.

                24.   (New) The method of claim 13, wherein the ionizing of step (b) comprises
       producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                25.   (New) The method of claim 13, wherein the ionizing of step (b) comprises
       producing one or more testosterone fragment ions having a mass/charge ratio selected from the
       group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                26.   (New) The method of claim 13, wherein the ionizing of step (c) comprises:

                      producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                      289.1 ± 0.5;

                      isolating the precursor ion by mass spectrometry; and

                      effecting a collision between the isolated precursor ion and an inert collision gas
                      to produce one or more testosterone ions detectable by mass spectrometry having
                      mlz selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.



                                                         -3-
DLMR_834841.2




                                                                                                       QUESTMS-00002641
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 46 of 437 PageID #: 2435



                                                                          Atty. Dkt. No. 034827-9107


                 27.   (New) The method of claim 1, wherein said sample comprises urine, blood,
        plasma, or serum from a female human.

                 28.   (New) The method of claim 1, wherein said sample comprises blood, plasma, or
        serum from a female human.




                                                      -4-
DLMR_834841 .2




                                                                                                  QUESTMS-00002642
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 47 of 437 PageID #: 2436



                                                                                Atty. Dkt. No. 034827-9107


                                                    REMARKS

                Applicant respectfully requests that the foregoing amendments be made prior to
       examination of the present application.

                Claims 1-12 have been canceled and claims 13-27 are newly added. The new claims are
       fully supported by the specification and original claims as filed. Exemplary support for the
       limitation of a sample taken from a female human can be found at Example 6, paragraphs
       [0085]-[0089]. Thus, no new matter is added by the instant amendments.

                Applicant reserves the right to pursue any subject matter that is canceled by the instant
       amendments in future prosecution of this application or in future divisional or continuation
       applications.

                The Examiner is invited to contact the undersigned by telephone if it is felt that a
       telephone interview would advance the prosecution ofthe present application.




                                                               Respectfully submitted,



                                                               By

       FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6722                              Attorneys for Applicant
       Facsimile:  (858) 792-6773




                                                         -5-
DLMR_834841 2




                                                                                                            QUESTMS-00002643
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 48 of 437 PageID #: 2437



                                   Electronic Patent Application Fee Transmittal

Application Number:


Filing Date:




Title of Invention:                                   DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                  Michael P. Caulfield


Filer:                                                Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                               034827-9107


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                      Sub-Total in
                             Description                      Fee Code       Quantity       Amount
                                                                                                        USD($)


Basic Filing:


                        Utility application filing               1011           1             330          330


                           Utility Search Fee                    1111           1             540          540


                        Utility Examination Fee                  1311           1             220          220


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


                                                                                                       QUESTMS-00002644
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 49 of 437 PageID #: 2438
                                                                               Sub-Total in
                     Description             Fee Code   Quantity      Amount
                                                                                 USD($)

Post-Allowance-and-Post-Issuance:


Extension-of-Time:


Miscellaneous:


                                                   Total in USD ($)            1090




                                                                                QUESTMS-00002645
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 50 of 437 PageID #: 2439
                                      Electronic Acknowledgement Receipt

                         EFSID:                     8841738


                  Application Number:               12946785


         International Application Number:


                  Confirmation Number:              1630




                    Title of Invention:             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:         Michael P. Caulfield


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-9107


                      Receipt Date:                 15-NOV-201 0


                       Filing Date:


                      TimeStamp:                    20:19:42


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $1090

RAM confirmation Number                             6753

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                 File Name               File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002646
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 51 of 437 PageID #: 2440
                                                                                                              107135
       1             Transmittal of New Application                034827-9107 _Trans.pdf                                                  no          3
                                                                                              8e7028cda 18c1361 d87fad6e053a382ca58
                                                                                                              5dd57


Warnings:

Information:

                                                                                                               91743
       2                 Application Data Sheet                    034827-9107 _ADS. pdf                                                   no          4
                                                                                              Oebffb3609 Sbd ad 321 f183 ed c0b3 09c70bd
                                                                                                                d4301


Warnings:

Information:

This is not an USPTO supplied ADS fillable form

                                                                                                              218416
       3                 Oath or Declaration filed                 034827-9107 _Decl.pdf                                                   no          3
                                                                                              5c581 dc4241930f007f38e024ddaac320e8
                                                                                                               ae98


Warnings:

Information:

                                                                                                             1593774
      4                                                            034827-9107 _Spec. pdf                                                  yes         30
                                                                                              8b94f6be4baacd bb28a5 33 e 2c01 c25 79d c6
                                                                                                                289b6


                                                     Multipart Description/PDF files in .zip description

                                         Document Description                                                  Start                             End


                                                  Specification                                                    1                              27



                                                     Claims                                                       28                              29



                                                     Abstract                                                     30                              30


Warnings:

Information:

                                                                                                              122282
       5                                                        0348727-9107 _PrelimAmd.pdf                                                yes         5
                                                                                              f53158aa838463f9993e9df5dba2e562a11b
                                                                                                              2617


                                                     Multipart Description/PDF files in .zip description

                                         Document Description                                                  Start                             End


                                          Preliminary Amendment                                                    1                              1



                                                     Claims                                                        2                              4



                          Applicant Arguments/Remarks Made in an Amendment                                         5                              5


Warnings:

Information:



                                                                                                                                                 QUESTMS-00002647
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 52 of 437 PageID #: 2441
                                                                                                  33033
     6               Fee Worksheet (PT0-875)                fee-info. pdf                                                      no         2
                                                                                   4199c60db52fcfb2d53b3a44995ff1 08f822
                                                                                                    1c6


Warnings:
Information:
                                                     Total Files Size (in bytes)                                     2166383


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                    QUESTMS-00002648
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 53 of 437 PageID #: 2442



                UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                             Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                             United States Patent and Trademark Office
                                                                             Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                      PO Box 1450
                                                                                      Alexandria, Virgmia 22313-1450
                                                                                      W\Vw.uspto.gov

  APPLICATION      FILING or
    NUMBER        37l(c)DATE                FIL FEE REC'D            ATTY.DOCKET.NO
  12/946,785      11/15/2010                   1090                   034827-9107                        16      1
                                                                                                 CONFIRMATION N0.1630
30542                                                                         FILING RECEIPT
FOLEY & LARDNER LLP
P.O. BOX 80278                                                               111111111111111111111111]~!1]~~~~~~~~~1~~11111~~~] 11111111111111111111111
SAN DIEGO, CA 92138-0278
                                                                                                        Date Mailed: 12/0 1/20 10




Receipt is acknowledged of this non-provisional patent application. The application will be taken up for examination
in due course. Applicant will be notified as to the results of the examination. Any correspondence concerning the
application must include the following identification information: the U.S. APPLICATION NUMBER, FILING DATE,
NAME OF APPLICANT, and TITLE OF INVENTION. Fees transmitted by check or draft are subject to collection.
Please verify the accuracy of the data presented on this receipt. If an error is noted on this Filing Receipt, please
submit a written request for a Filing Receipt Correction. Please provide a copy of this Filing Receipt with the
changes noted thereon. If you received a "Notice to File Missing Parts" for this application, please submit
any corrections to this Filing Receipt with your reply to the Notice. When the USPTO processes the reply
to the Notice, the USPTO will generate another Filing Receipt incorporating the requested corrections
Applicant( s)
                 Michael P. Caulfield, San Clemente, CA;
                 Darren A. Carns, Rancho Santa Margarita, CA;
                 Richard E. Reitz, San Clemente, CA;
Assignment For Published Patent Application
                 Quest Diagnostics Investments Incorporated
Power of Attorney: The patent practitioners associated with Customer Number 30542
Domestic Priority data as claimed by applicant
                  This application is a CON of 12/607,905 10/28/2009
                  which is a CON of 12/053,325 03/21/2008 PAT 7,754,419
                  which is a CON of 11/247,409 10/11/2005 PAT 7,348,137
                  which is a CON of 10/726,919 12/02/2003 PAT 6,977,143
                  which claims benefit of 60/501,255 09/08/2003
Foreign Applications



If Required, Foreign Filing License Granted: 11/29/2010
The country code and number of your priority application, to be used for filing abroad under the Paris Convention,
is US 12/946,785

Projected Publication Date: 03/10/2011
Non-Publication Request: No
Early Publication Request: No
                                                       page 1 of 3




                                                                                                                                     QUESTMS-00002649
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 54 of 437 PageID #: 2443




Title
             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY
Preliminary Class
             436

                PROTECTING YOUR INVENTION OUTSIDE THE UNITED STATES

Since the rights granted by a U.S. patent extend only throughout the territory of the United States and have no
effect in a foreign country, an inventor who wishes patent protection in another country must apply for a patent
in a specific country or in regional patent offices. Applicants may wish to consider the filing of an international
application under the Patent Cooperation Treaty (PCT). An international (PCT) application generally has the same
effect as a regular national patent application in each PCT-member country. The PCT process simplifies the filing
of patent applications on the same invention in member countries, but does not result in a grant of "an international
patent" and does not eliminate the need of applicants to file additional documents and fees in countries where patent
protection is desired.


Almost every country has its own patent law, and a person desiring a patent in a particular country must make an
application for patent in that country in accordance with its particular laws. Since the laws of many countries differ
in various respects from the patent law of the United States, applicants are advised to seek guidance from specific
foreign countries to ensure that patent rights are not lost prematurely.


Applicants also are advised that in the case of inventions made in the United States, the Director of the USPTO must
issue a license before applicants can apply for a patent in a foreign country. The filing of a U.S. patent application
serves as a request for a foreign filing license. The application's filing receipt contains further information and
guidance as to the status of applicant's license for foreign filing.


Applicants may wish to consult the USPTO booklet, "General Information Concerning Patents" (specifically, the
section entitled "Treaties and Foreign Patents") for more information on timeframes and deadlines for filing foreign
patent applications. The guide is available either by contacting the USPTO Contact Center at 800-786-9199, or it
can be viewed on the USPTO website at http://www.uspto.gov/web/offices/pac/doc/general/index.html.


For information on preventing theft of your intellectual property (patents, trademarks and copyrights), you may wish
to consult the U.S. Government website, http://www.stopfakes.gov. Part of a Department of Commerce initiative,
this website includes self-help "toolkits" giving innovators guidance on how to protect intellectual property in specific
countries such as China, Korea and Mexico. For questions regarding patent enforcement issues, applicants may
call the U.S. Government hotline at 1-866-999-HALT (1-866-999-4158).


                                 LICENSE FOR FOREIGN FILING UNDER
                                Title 35, United States Code, Section 184
                          Title 37, Code of Federal Regulations, 5.11 & 5.15
GRANTED

The applicant has been granted a license under 35 U.S.C. 184, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" followed by a date appears on this form. Such licenses are issued in all applications where
the conditions for issuance of a license have been met, regardless of whether or not a license may be required as
                                                       page 2 of 3




                                                                                                               QUESTMS-00002650
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 55 of 437 PageID #: 2444




set forth in 37 CFR 5.15. The scope and limitations of this license are set forth in 37 CFR 5.15(a) unless an earlier
license has been issued under 37 CFR 5.15(b). The license is subject to revocation upon written notification. The
date indicated is the effective date of the license, unless an earlier license of similar scope has been granted under
37 CFR 5.13 or 5.14.

This license is to be retained by the licensee and may be used at any time on or after the effective date thereof unless
it is revoked. This license is automatically transferred to any related applications(s) filed under 37 CFR 1.53(d). This
license is not retroactive.

The grant of a license does not in any way lessen the responsibility of a licensee for the security of the subject matter
as imposed by any Government contract or the provisions of existing laws relating to espionage and the national
security or the export of technical data. Licensees should apprise themselves of current regulations especially with
respect to certain countries, of other agencies, particularly the Office of Defense Trade Controls, Department of
State (with respect to Arms, Munitions and Implements of War (22 CFR 121-128)); the Bureau of Industry and
Security, Department of Commerce (15 CFR parts 730-774); the Office of Foreign AssetsControl, Department of
Treasury (31 CFR Parts 500+) and the Department of Energy.

NOT GRANTED

No license under 35 U.S.C. 184 has been granted at this time, if the phrase "IF REQUIRED, FOREIGN FILING
LICENSE GRANTED" DOES NOT appear on this form. Applicant may still petition for a license under 37 CFR 5.12,
if a license is desired before the expiration of 6 months from the filing date of the application. If 6 months has lapsed
from the filing date of this application and the licensee has not received any indication of a secrecy order under 35
U.S.C. 181, the licensee may foreign file the application pursuant to 37 CFR 5.15(b).




                                                       page 3 of 3




                                                                                                               QUESTMS-00002651
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 56 of 437 PageID #: 2445

                        PATENT APPLICATION FEE DETERMINATION RECORD                                                                   Application or Docket Number
                                                    Substitute for Form PT0-875                                                       12/946,785


                        APPLICATION AS FILED- PART I                                                                                                   OTHER THAN
                                          (Column 1)                    (Column 2)                         SMALL ENTITY                OR             SMALL ENTITY

              FOR                    NUMBER FILED                 NUMBER EXTRA                        RATE($)              FEE($)                 RATE($)            FEE($)

BASIC FEE
(37 CFR 1.16(a), (b), or (c))
                                              N/A                          N/A                          N/A                                         N/A               330
SEARCH FEE
(37 CFR 1.16(k), (i), or (m))
                                              N/A                          N/A                          N/A                                         N/A               540
EXAMINATION FEE
(37 CFR 1.16(o), (p), or (q))
                                              N/A                          N/A                          N/A                                         N/A               220
TOTAL CLAIMS
(37 CFR 1.16(i))
                                        16          minus 20=                                                                          OR     X      52       =      0.00
INDEPENDENT CLAIMS
(37 CFR 1.16(h))
                                         1          minus 3 =                                                                                 X     220       =      0.00
                                  If the specification and drawings exceed 1 00
APPLICATION SIZE                  sheets of paper, the application size fee due is
FEE                               $270 ($135 for small entity) for each additional                                                                                   0.00
(37 CFR U6(s))                    50 sheets or fraction thereof. See 35 U.S.C.
                                  41 (a)(1 )(G) and 37 CFR 1.16(s).

MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR U6(j))                                                                                                                      0.00
* If the difference in column 1 is less than zero, enter "0" in column 2.                              TOTAL                                       TOTAL             1090

                  APPLICATION AS AMENDED- PART II

                                                                                                                                                       OTHER THAN
                                 (Column 1)                  (Column 2)         (Column 3)                 SMALL ENTITY                OR             SMALL ENTITY
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER               PRESENT                               ADDITIONAL                               ADDITIONAL
<(                                                                                                     RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY              EXTRA                                  FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus
                                                           ..                  -
                                                                                                  X                =                   OR     X               =
~          (37 CFR 1.16(i))
0
z           Independent                           Minus
                                                           ...                                    X                =                   OR     X               =
           (37 CFR 1.16(h))
w
~
<(       Application Size Fee (37 CFR 1.16(s))

         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                               OR

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                      ADD'L FEE                                   ADD'L FEE

                                 (Column 1)                  (Column 2)         (Column 3)
                                  CLAIMS                      HIGHEST
                                 REMAINING                    NUMBER               PRESENT                               ADDITIONAL                               ADDITIONAL
Ill                                                                                                    RATE($)                                     RATE($)
                                   AFTER                    PREVIOUSLY              EXTRA                                  FEE($)                                   FEE($)
I-                              AMENDMENT                     PAID FOR
z
w               Total                             Minus    ..                  -                  X                =
                                                                                                                                       OR     X               =
~
0
z
           (37 CFR 1.16(i))

            Independent                           Minus    ...                 -
                                                                                                  X                =                   OR     X               =
w          (37 CFR 1.16(h))
~
<(       Application Size Fee (37 CFR 1.16(s))
                                                                                                                                       OR
         FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))

                                                                                                       TOTAL                                       TOTAL
                                                                                                                                       OR
                                                                                                     ADD'L FEE                                    ADD'L FEE
        * If the entry in column 1 is less than the entry in column 2, write "0" in column 3.
       ** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
      *** If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
          The "Highest Number Previously Paid For" (Total or Independent) is the highest found in the appropriate box in column 1.




                                                                                                                                                                  QUESTMS-00002652
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 57 of 437 PageID #: 2446



              UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                        Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                                        United States Patent and Trademark Office
                                                                                        Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                                 PO Box 1450
                                                                                                 Alexandria, Virgmia 22313-1450
                                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER            FILING OR 3 71 (C) DATE             FIRST NAMED APPLICANT                        ATTY. DOCKET NO./TITLE

        12/946,785                    11/15/2010                          Michael P. Caulfield                           034827-9107
                                                                                                            CONFIRMATION N0.1630
30542                                                                                  PUBLICATION NOTICE
FOLEY & LARDNER LLP
P.O. BOX 80278                                                                         111111111111111111111111]~!1]~~~~~~~~~1~U~~Ul111111111111111111111111
SAN DIEGO, CA 92138-0278




Title:DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY
Publication No.US-20 XX-XXXXXXX-A 1
Publication Date:03/1 0/2011



                             NOTICE OF PUBLICATION OF APPLICATION
The above-identified application will be electronically published as a patent application publication pursuant to 37
CFR 1.211, et seq. The patent application publication number and publication date are set forth above.
The publication may be accessed through the USPTO's publically available Searchable Databases via the
Internet at www.uspto.gov. The direct link to access the publication is currently http://www.uspto.gov/patft/.

The publication process established by the Office does not provide for mailing a copy of the publication to
applicant. A copy of the publication may be obtained from the Office upon payment of the appropriate fee set forth
in 37 CFR 1.19(a)(1 ). Orders for copies of patent application publications are handled by the USPTO's Office of
Public Records. The Office of Public Records can be reached by telephone at (703) 308-9726 or (800) 972-6382,
by facsimile at (703) 305-8759, by mail addressed to the United States Patent and Trademark Office, Office of
Public Records, Alexandria, VA 22313-1450 or via the Internet.
In addition, information on the status of the application, including the mailing date of Office actions and the
dates of receipt of correspondence filed in the Office, may also be accessed via the Internet through the Patent
Electronic Business Center at www.uspto.gov using the public side of the Patent Application Information and
Retrieval (PAIR) system. The direct link to access this status information is currently http://pair.uspto.gov/. Prior to
publication, such status information is confidential and may only be obtained by applicant using the private side of
PAIR.
Further assistance in electronically accessing the publication, or about PAIR, is available by calling the Patent
Electronic Business Center at 1-866-217-9197.



Office of Data Managment, Application Assistance Unit (571) 272-4000, or (571) 272-4200, or 1-888-786-0101




                                                            page 1 of 1




                                                                                                                                             QUESTMS-00002653
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 58 of 437 PageID #: 2447
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             03/21/2011
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    03/2112011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002654
            Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 59 of 437 PageID #: 2448
                                                                                       Application No.                               Applicant(s)

                                                                                        12/946,785                                   CAULFIELD ET AL.
                       Office Action Summary                                           Examiner                                      Art Unit
                                                                MARCELA M. CORDERO                1654
                                                                GARCIA
                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
           A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE 1 MONTH(S) OR THIRTY (30) DAYS,
           WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR t. t 36(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR t .704(b).

  Status

           1)IZ! Responsive to communication(s) filed on 15 November 2010.
       2a)0 This action is FINAL.                                    2b)0 This action is non-final.
           3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

           4)[8J Claim(s) 1-12 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
           5)0 Claim(s) _ _ is/are allowed.
           6)0 Claim(s) _ _ is/are rejected.
           7)0 Claim(s) _ _ is/are objected to.
           8)[8J Claim(s) 1-12are subject to restriction and/or election requirement.

  Application Papers

           9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
              a)O All b)O Some * c)O None of:
                1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
              *See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1)   0    Notice of References Cited (PT0-892)                                                     4)   0   Interview Summary (PT0-413)
  2)   0    Notice of Draftsperson's Patent Drawing Review (PT0-948)                                          Paper No(s)/Mail Date. _ _ .
  3)   0    Information Disclosure Statement(s) (PTO/SB/08)                                          5)   0   Notice of Informal Patent Application
            Paper No(s)/Mail Date _ _ .                                                              6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                     Office Action Summary                                  Part of Paper No./Mail Date 20110317

                                                                                                                                                               QUESTMS-00002655
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 60 of 437 PageID #: 2449


 Application/Control Number: 12/946,785                                                   Page 2
 Art Unit: 1654

                                     DETAILED ACTION



                                    Election/Restrictions

        This application contains claims directed to the following patentably distinct

 species: the many and multiple methods for determining the amount of testosterone

 present in a test sample when taken from a human comprising: (a) purifying

 testosterone from the test sample by subjecting the sample to an extraction column and

 an analytical column to generate an eluent; (b) ionizing the eluent to produce one or

 more testosterone ions detectable by a mass spectrometer (e.g., 289.1 ± 0.5; 109.2 ±

 0.5, 96.9 ± 0.5); and (c) detecting the amount of one or more of the testosterone ions by

 a mass spectrometer, wherein the amount of one or more of the testosterone ions is

 related to the amount of testosterone in the test sample. The species are independent

 or distinct because each ion is drawn to a different and distinct molecular composition

 and/or ionization conditions. In addition, these species are not obvious variants of each

 other based on the current record.

        Applicant is required under 35 U.S. C. 121 to elect a single disclosed species, or

 a single grouping of patentably indistinct species, [i.e., elect a single and specific

 testosterone ion's m/z] for prosecution on the merits to which the claims shall be

 restricted if no generic claim is finally held to be allowable. Currently, claims 1-12 are

 generic.

        There is a search and/or examination burden for the patentably distinct species

 as set forth above because at least the following reason(s) apply:




                                                                                            QUESTMS-00002656
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 61 of 437 PageID #: 2450


 Application/Control Number: 12/946,785                                                   Page 3
 Art Unit: 1654

        A reference that would anticipate and/or make obvious one of the species does

 not necessarily anticipate and/or make obvious another species.

        Applicant is advised that the reply to this requirement to be complete must

 include (i) an election of a species or a grouping of patentably indistinct species

 to be examined even though the requirement may be traversed (37 CFR 1.143) and

 (ii) identification of the claims encompassing the elected species or grouping of

 patentably indistinct species, including any claims subsequently added. An argument

 that a claim is allowable or that all claims are generic is considered nonresponsive

 unless accompanied by an election.

        The election may be made with or without traverse. To preserve a right to

 petition, the election must be made with traverse. If the reply does not distinctly and

 specifically point out supposed errors in the election of species requirement, the election

 shall be treated as an election without traverse. Traversal must be presented at the time

 of election in order to be considered timely. Failure to timely traverse the requirement

 will result in the loss of right to petition under 37 CFR 1.144. If claims are added after

 the election, applicant must indicate which of these claims are readable on the elected

 species or grouping of patentably indistinct species.

        Should applicant traverse on the ground that the species, or groupings of

 patentably indistinct species from which election is required, are not patentably distinct,

 applicant should submit evidence or identify such evidence now of record showing them

 to be obvious variants or clearly admit on the record that this is the case. In either

 instance, if the examiner finds one of the species unpatentable over the prior art, the




                                                                                            QUESTMS-00002657
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 62 of 437 PageID #: 2451


 Application/Control Number: 12/946,785                                              Page 4
 Art Unit: 1654

 evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other

 species.

        Upon the allowance of a generic claim, applicant will be entitled to consideration

 of claims to additional species which depend from or otherwise require all the limitations

 of an allowable generic claim as provided by 37 CFR 1.141.

       Applicant is reminded that upon the cancellation of claims to a non-elected

 invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one

 or more of the currently named inventors is no longer an inventor of at least one claim

 remaining in the application. Any amendment of inventorship must be accompanied by

 a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

       Any inquiry concerning this communication or earlier communications from the

 examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

 number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

        If attempts to reach the examiner by telephone are unsuccessful, the examiner's

 supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

 for the organization where this application or proceeding is assigned is 571 -273-8300.

        Information regarding the status of an application may be obtained from the

 Patent Application Information Retrieval (PAIR) system. Status information for

 published applications may be obtained from either Private PAIR or Public PAIR.

 Status information for unpublished applications is available through Private PAIR only.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

 you have questions on access to the Private PAIR system, contact the Electronic




                                                                                       QUESTMS-00002658
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 63 of 437 PageID #: 2452


 Application/Control Number: 12/946,785                                           Page 5
 Art Unit: 1654

 Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

 USPTO Customer Service Representative or access to the automated information

 system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /MARCELA M CORDERO GARCIA/
 Primary Examiner, Art Unit 1654

 MMCG 03/2011




                                                                                     QUESTMS-00002659
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 64 of 437 PageID #: 2453



                                                                              Atty. Dkt. No. 034827-9107


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:        Caulfield et al.

        Title:            DETERMINATION OF TESTOSTERONE BY MASS
                          SPECTROMETRY

        Appl. No.:        12/946,785

        Filing Date:      November 15,2010

        Examiner:         Cordero Garcia, M.M.

        Art Unit:         1654

        Confirmation      1630
        Number:


                                         REPLY UNDER37 C.F.R. § 1.111


        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:
                  In response to the Restriction Requirement mailed March 21, 2011, please consider the
        following amendments and remarks.

                  Amendments to the Claims are reflected in the listing of claims which begins on page 2
        of this document.

                  Remarks/Arguments begin on page 5 ofthis document.

                  Please amend the application as follows:




DLMR_8826'18. 1                                          -1-



                                                                                                      QUESTMS-00002660
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 65 of 437 PageID #: 2454



                                                                                 Atty. Dkt. No. 034827-9107


       Amendments to the Claims:

       This listing of claims will replace all prior versions, and listings, of claims in the application:

       Listing of Claims:

                1.-12. (Canceled)

                13.    (Previously Presented) A method for determining the amount of testosterone in a
       sample when taken from a female human comprising:

                       (a) purifYing testosterone from a sample from a female human;

                       (b) ionizing said purified testosterone to produce one or more testosterone ions
                       detectable by a mass spectrometer; and

                       (c) detecting the amount of one or more ofthe testosterone ion(s) by a mass
                       spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                       related to the amount oftestosterone in the sample.

               14.    (Previously Presented) The method of claim 13, wherein said testosterone is not
       derivatized prior to mass spectrometry.

                15.    (Previously Presented) The method of claim 13, wherein purifying testosterone
       comprises extracting testosterone from said sample.

                16.    (Previously Presented) The method of claim 15, wherein said extracting comprises
       subjecting said sample to solid phase extraction (SPE).

                17.    (Previously Presented) The method of claim 15, wherein said extracting comprises
       subjecting said sample to high turbulence liquid chromatography (HTLC).

                18.    (Previously Presented) The method of claim 15, wherein said extracting comprises
       subjecting said sample to liquid extraction.




DLMR_882618.1                                            -2-



                                                                                                             QUESTMS-00002661
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 66 of 437 PageID #: 2455



                                                                              Atty. Dkt. No. 034827-9107


                19.   (Previously Presented) The method of claim 13, wherein purifying testosterone
       comprises purifying testosterone by chromatography.

                20.   (Previously Presented) The method of claim 19, wherein said chromatography
       comprises liquid chromatography.

                21.   (Previously Presented) The method of claim 19, wherein said chromatography
       comprises high performance liquid chromatography (HPLC).

                22.   (Previously Presented) The method of claim 13, wherein the method is capable of
       detecting testosterone at concentrations of less than 5 ng/dL in the test sample.

                23.   (Previously Presented) The method of claim 13, wherein the method is capable of
       detecting testosterone at concentrations of less than 1 ng/dL in the test sample.

                24.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
       comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                25.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
       comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
       from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                26.   (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
       compnses:

                      producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                      289.1 ± 0.5;

                      isolating the precursor ion by mass spectrometry; and

                      effecting a collision between the isolated precursor ion and an inert collision gas
                      to produce one or more testosterone ions detectable by mass spectrometry having
                      m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.


DLMR_882618.1                                           -3-



                                                                                                       QUESTMS-00002662
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 67 of 437 PageID #: 2456



                                                                        Atty. Dkt. No. 034827-9107


                27.   (Currently Amended) The method of claim [I] U, wherein said sample comprises
       urine, blood, plasma, or serum from a female human.

                28.   (Currently Amended) The method of claim [1] U, wherein said sample comprises
       blood, plasma, or serum from a female human.




DLMR_882618.1                                         -4-



                                                                                               QUESTMS-00002663
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 68 of 437 PageID #: 2457



                                                                                Atty. Dkt. No. 034827-9107


                                                    REMARKS

       Status of Claims

                 Applicant respectfully requests that the foregoing amendments be made prior to
       examination of the present application.

                 Claims 26-27 are amended to correct clerical errors in the stated dependencies. As such,
       no new matter is added by the instant amendments.

                 Applicant reserves the right to pursue any subject matter that is canceled by the instant
       amendments in future prosecution of this application or in future divisional or continuation
       applications.

        Species Election

                 As an initial matter, Applicant notes that the present Restriction Requirement is asserted
        relative to claims 1-12 as originally filed. However, claims 1-12 were canceled and replaced by
        claims 13-28 by way of Applicant's Preliminary Amendment filed on November 15,2010,
        simultaneously with the new application filing.

                 Notwithstanding the foregoing and in response to the requirement to elect species,
        Applicant hereby elects the ion having a mass/charge ratio (m/z) of about 109.2 ± 0.5 for
        examination. This election is made without traverse.

                 Claims 13-28 read on the elected invention.

                                                   CONCLUSION

                 Applicant respectfully submits that the claims are in condition for allowance. Prompt and
        favorable action on the application is respectfully requested.




DLMR_882618. 1                                            -5-



                                                                                                             QUESTMS-00002664
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 69 of 437 PageID #: 2458



                                                                                Atty. Dkt. No. 034827-9107


                The Examiner is invited to contact the undersigned by telephone if it is felt that a
       telephone interview would advance the prosecution of the present application.

                The Commissioner is hereby authorized to charge any additional fees which may be
       required regarding this application under 3 7 C .F .R. §§ 1.16-1.1 7, or credit any overpayment, to
       Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
       card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
       incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
       Deposit Account No. 19-0741. If any extensions of time are needed for timely acceptance of
       papers submitted herewith, Applicant hereby petitions for such extension under 37 C.F.R. § 1.136
       and authorizes payment of any such extensions fees to Deposit Account No. 19-0741.

                                                               Respectfully submitted,




        FOLEY & LARDNER LLP                                    Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                                 Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone: (858) 847-6722                              Attorneys for Applicant
        Facsimile: (858) 792-6773




DLMR_882618.1                                            -6-



                                                                                                         QUESTMS-00002665
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 70 of 437 PageID #: 2459
                                     Electronic Acknowledgement Receipt

                       EFSID:                        9838548


                 Application Number:                 12946785


          International Application Number:


                Confirmation Number:                 1630




                  Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




         First Named Inventor/Applicant Name:        Michael P. Caulfield


                  Customer Number:                   30542


                         Filer:                      Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                Anthony Charles Kuhlmann


              Attorney Docket Number:                034827-9107


                     Receipt Date:                   08-APR-2011


                     Filing Date:                    15-NOV-201 0


                     TimeStamp:                      14:46:52


                  Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                           I   no

File Listing:
 Document                                                                                File Size( Bytes)/                  Multi         Pages
                     Document Description                 File Name
  Number                                                                                 Message Digest                     Part /.zip   (ifappl.)

                                                                                                  169212
     1                                               034827-9107 _RRR.pdf                                                      yes           6
                                                                                    9806f916befa3f33fd906f2dd44219f39cde9
                                                                                                    Doe




                                                                                                                                     QUESTMS-00002666
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 71 of 437 PageID #: 2460
                                             Multipart Description/PDF files in .zip description

                                    Document Description                                 Start                End


                              Response to Election I Restriction Filed                      1                   1



                                              Claims                                       2                    4



                       Applicant Arguments/Remarks Made in an Amendment                    5                    6


Warnings:
Information:
                                                          Total Files Size (in bytes)              169212


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002667
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 72 of 437 PageID #: 2461
                                                                                                                                                           PTO/SB/06 (07-06)
                                                                                                                        Approved for use through t/3t/2007. OMB 065t -0032
                                                                                                  U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                 Under the Paperwork Reduction Act of t 995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                       Application or Docket Number      Filing Date
                                     Substitute for Form PT0-875                                              12/946,785             11/15/2010            D To be Mailed
                                APPLICATION AS FILED- PART I                                                                                          OTHER THAN
                                                     (Column t)                  (Column 2)               SMALL ENTITY       D       OR               SMALL ENTITY
                         FOR                        NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)              RATE($)            FEE($)

  D       BASIC FEE                                     N/A                          N/A                   N/A                                 N/A
          (37 CFR 1.16(a), (b), or (c))
  D       SEARCH FEE                                    N/A                          N/A                   N/A                                 N/A
          (37 CFR 116(k), (i), or (m))

  D       EXAMINATION FEE
          (37 CFR 1.16(o), (p), or (q))
                                                        N/A                          N/A                   N/A                                 N/A
  TOTAL CLAIMS
  (37 CFR 1.16(i))                                         minus 20 =     .                              X$      =                   OR     X $        =

  INDEPENDENT CLAIMS
  (37 CFR 1.16(h))                                            minus 3 =
                                                                          .                              X$      =                          X $        =

                                              If the specification and drawings exceed 100
                                              sheets of paper, the application size fee due
  0APPLICATION SIZE FEE
                                              is $250 ($125 for small entity) for each
    (37 CFR 1.16(s))
                                              additional 50 sheets or fraction thereof. See
                                              35 U.S.C. 41(a)(1)(G) and 37 CFR 1.16(s).
  D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
  • If the difference in column 1 is less than zero, enter "0" in column 2.                               TOTAL                              TOTAL

                            APPLICATION AS AMENDED- PART II
                                                                                                                                                  OTHER THAN
                                       (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR               SMALL ENTITY
                                   CLAIMS                         HIGHEST
                                   REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                              ADDITIONAL
f--
           04/08/2011              AFTER                          PREVIOUSLY              EXTRA
                                                                                                         RATE($)
                                                                                                                     FEE($)
                                                                                                                                            RATE($)
                                                                                                                                                               FEE($)
z                                  AMENDMENT                      PAID FOR
w          Total
:;:;;:     1.16(i))
                      (37 CFR
                                   • 16                Minus      .. 20              =   0               X$      =                   OR     X $52=               0
0
z          Independent
           (37 CFR 1 .16(h))
                                   • 1                 Minus      ... 3              =   0               X$      =                   OR     X $220=              0
w
:;:;;:
<(
           D Application Size Fee (37 CFR 1.16(s))
           D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                        TOTAL                               TOTAL
                                                                                                        ADD'L                        OR     ADD'L                0
                                                                                                        FEE                                 FEE

                                       (Column 1)                   (Column 2)           (Column 3)
                                     CLAIMS                        HIGHEST
                                    REMAINING                      NUMBER                PRESENT                     ADDITIONAL                              ADDITIONAL
                                                                                                         RATE($)                            RATE($)
                                      AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                    FEE($)
                                   AMENDMENT                       PAID FOR
 z
 w
  f--
           Total
           1.16(i))
                      (37 CFR      .                   Minus      ..                 =                   X$      =                   OR     X $        =
 :;:;;:
 0
           Independent
           (37 CFR 1 .16(h))
                                   .                   Minus      ...                =                   X$      =                   OR     X $        =
 z         D Application Size Fee (37 CFR 1.16(s))
 w
 :;:;;:
 <(        D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                        TOTAL                               TOTAL
                                                                                                        ADD'L                        OR     ADD'L
                                                                                                        FEE                                 FEE
  * If the entry in column       1 is less than the entry in column 2, write "0" in column 3.
                                                                                                         Legal Instrument Examiner:
  •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                          !VIOLA ROGERS/
  ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
  The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of mformat1on 1s requ1red by 37 CFR 1.16. The mformat1on 1s requ1red to obta1n or reta1n a benefit by the public wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1 .14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PT0-9199 and select option 2.




                                                                                                                                                              QUESTMS-00002668
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 73 of 437 PageID #: 2462
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             06114/2011
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    06/14/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002669
             Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 74 of 437 PageID #: 2463
                                                                                       Application No.                               Applicant(s)

                                                                                        12/946,785                                   CAULFIELD ET AL.
                       Office Action Summary                                           Examiner                                      Art Unit
                                                                                       MARCELA M. CORDERO                            1654
                                                                                       GARCIA
                  -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
             Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
             after SIX (6) MONTHS from the mailing date of this communication.
             If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
             Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § 133).
             Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
             earned patent term adjustment. See 37 CFR 1.704(b).

  Status

         1)[8J Responsive to communication(s) filed on 08 Apri/2011.
       2a)0 This action is FINAL.                                    2b)[8J This action is non-final.
         3)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

         4)[8J Claim(s) 13-28 is/are pending in the application.
                  4a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         5)0 Claim(s) _ _ is/are allowed.
         6)[8J Claim(s) 13-28 is/are rejected.
         7)0 Claim(s) _ _ is/are objected to.
         8)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

         9)0 The specification is objected to by the Examiner.
       10)0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       11 )0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

       12)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
               a)O All b)O Some * c)O None of:
                 1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
               * See the attached detailed Office action for a list of the certified copies not received.




  Attachment{s)
  1)   [8J   Notice of References Cited (PT0-892)                                                    4) 0    Interview Summary (PT0-413)
  2) 0       Notice of Draftsperson's Patent Drawing Review (PT0-948)                                        Paper No(s)/Mail Date. _ _ .
  3) 0       Information Disclosure Statement(s) (PTO/SB/08)                                         5) 0    Notice of Informal Patent Application
             Paper No(s)/Mail Date _ _ .                                                             6) 0    Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 08·06)                                                     Office Action Summary                                 Part of Paper No./Mail Date 20110610

                                                                                                                                                              QUESTMS-00002670
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 75 of 437 PageID #: 2464


 Application/Control Number: 12/946,785                                                                         Page 2
 Art Unit: 1654

                                             DETAILED ACTION

                                           Election/Restrictions

 1.     Applicant's election without traverse of m/z of about 109.2 ± 0.5 in the reply filed

 on 4/8/2011 is acknowledged. Examiner thanks Applicant for clarifying the most recent

 version of claims.

                                            Status of the claims

 2.     Claims 13-28 are pending in the application. Claims 13-28 are presented for

 examination on the merits.

                                   Claim Rejections - 35 USC § 102

 3.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

 form the basis for the rejections under this section made in this Office action:

        A person shall be entitled to a patent unless-

        (a) the invention was known or used by others in this country, or patented or described in a printed
        publication in this or a foreign country, before the invention thereof by the applicant for a patent.

        (b) the invention was patented or described in a printed publication in this or a foreign country or in
        public use or on sale in this country, more than one year prior to the date of application for patent in
        the United States.

 4.     Claims 13, 15-16, 19, 27-28 are rejected under 35 U.S.C. 102(b) as being

 anticipated by Vierhapper et al. (J Clinical Endocrinology and Metabolism, 1997).

        Vierhapper et al. teach a method for determining the amount of testosterone in a

 sample when taken from a female human comprising:

        (a) purifying testosterone from a sample from a female human;

        (b) ionizing said purified testosterone to produce one or more testosterone ions

 detectable by a mass spectrometer;




                                                                                                                  QUESTMS-00002671
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 76 of 437 PageID #: 2465


 Application/Control Number: 12/946,785                                                                     Page 3
 Art Unit: 1654

          (c) detecting the amount of one or more of the testosterone ion(s) by mass

 spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

 the amount of testosterone in the sample (See, e.g., abstract, Tables 2A-2C, page

 1494).

          Vierhapper et al. teach purifying testosterone using solid phase extraction (Sep-

 Pak C18 cartridge, see page 1494). The sample comprises plasma (e.g., pages 1493

 and 1494). The Protocol of Vierhapper et al. 1124is suitable for clinical use in a routine

 setting to obtain analytically correct estimates of testosterone production in vivo.

          Therefore the reference is deemed to anticipate the instant claims above.


                                    Claim Rejections - 35 USC § 103

 5.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

 obviousness rejections set forth in this Office action:

          (a) A patent may not be obtained though the invention is not identically disclosed or described as set
          forth in section 102 of this title, if the differences between the subject matter sought to be patented and
          the prior art are such that the subject matter as a whole would have been obvious at the time the
          invention was made to a person having ordinary skill in the art to which said subject matter pertains.
          Patentability shall not be negatived by the manner in which the invention was made.



          This application currently names joint inventors. In considering patentability of

 the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of

 the various claims was commonly owned at the time any inventions covered therein

 were made absent any evidence to the contrary. Applicant is advised of the obligation

 under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

 not commonly owned at the time a later invention was made in order for the examiner to




                                                                                                                QUESTMS-00002672
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 77 of 437 PageID #: 2466


 Application/Control Number: 12/946,785                                               Page 4
 Art Unit: 1654

 consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

 prior art under 35 U.S.C. 103(a).

 6.     Claims 13-21, 24, 26-28 are rejected under 35 U.S.C. 103(a) as being

 unpatentable over Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

        Caraiman et al. disclose that there is an ever increasing burden on analytical

 laboratories to make high sensitivity measurements, and to make them as quickly as

 possible. For the LC/MS analysis of compounds of widely differing polarities the

 demands are even higher since compounds in the same sample can often only be

 ionized optimally with the use of entirely different ionization sources (most commonly

 either electrospray ionization or atmospheric pressure chemical ionization (APCI)). This

 study illustrates the use of a combined TIS/APCI ionization source to combat this type

 of problem: as a software-selectable source, the ionization mode can be changed on

 the fly, allowing the user to choose the best ionization mode for each resolved

 compound in one analytical run. Turbo Flow® Chromatography was used as a high

 throughput method to eliminate the time-consuming sample preparation procedures for

 biological samples. The samples are rat plasma samples (e.g., abstract). The gender of

 the rats is not expressly identified.

        Caraiman et al. teach the following conditions:

        Instrumentation used:- API 4000TM equipped with a DuoSprayTM ion source

 (Figure 1) -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies,

 Franklin, MA, USA) and CTC PAL HTS autosampler (Cohesive® Technologies,

 Franklin, MA, USA) (Figure 2).




                                                                                         QUESTMS-00002673
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 78 of 437 PageID #: 2467


 Application/Control Number: 12/946,785                                                  Page 5
 Art Unit: 1654

        Sample Preparation:- Calibration standards were prepared by mixing 200 IJL of

 rat plasma with 200 IJL of standard solutions in 10% methanol; - Aliquots of 100 IJL

 plasma samples from separate pharmacokinetic studies on rats for Testosterone

 and Warfarin were mixed and diluted with 200 IJL 10% methanol;- Calibrators and

 unknowns were centrifuged at 16,600 g for 15 minutes. The supernatant was

 transferred to 300 IJL vials and loaded in the autosampler;

        Chromatographic Conditions:- Extraction Column: CycloneTM HTLC (1.0 x 50

 mm, 50 IJm)- Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 IJm)- Mobile

 phase for loading pump and eluting pump A: Water (0.1% HCOOH) :Methanol (95:5

 v/v) B: Water (0.1% HCOOH) : Methanol (5:95 v/v) - Run time: 4.33 minutes

 - Details for loading, transfer and eluting steps of the LC method. The ion at 289.1 was

 selected to produce a 97.2 (see Table 1). The sensitivity is up to 1 ng/ml (Table 3).

 Caraiman et al. teach that a high-throughput method combining the advantages of using

 the dual ions source in combination with HTCL was developed for testosterone in vivo

 pharmacokinetic studies. The method has quantitation limits comparable with results for

 neat standards analyzed with conventional HPLC and ion sources and good precision

 and accuracy (e.g., page 4).

        Caraiman et al. do not expressly teach applying the method to plasma from a

 human female.

        It would have been obvious to one of ordinary skill in the art at the time the

 invention was made to apply the method of Caraiman et al. to female patients' plasma.

 One of ordinary skill in the art at the time the invention was made would have been




                                                                                           QUESTMS-00002674
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 79 of 437 PageID #: 2468


 Application/Control Number: 12/946,785                                               Page 6
 Art Unit: 1654

 motivated to do so in order to carry out in vivo pharmacokinetic studies in female

 subjects and because the method of Caraiman et al. is a high-throughput method

 combining the advantages of using the dual ions source in combination with HTCL.

 One of ordinary skill in the art at the time the invention was made would have had a

 reasonable expectation of success given that Caraiman et al. teach a method of

 detection of testosterone in general, not restricted to any specific gender and because,

 as taught by Caraiman et al., the method has testosterone quantitation limits

 comparable with results for neat standards analyzed with conventional HPLC and ion

 sources and good precision and accuracy (e.g., Table 3).

       Thus, the invention as a whole is prima facie obvious over the references,

 especially in the absence of evidence to the contrary.

 7.     Claims 13-16, 18-21, 24-28 are rejected under 35 U.S.C. 103(a) as being

 unpatentable over Shackelton et al. (Steroids, 1997).

        Shackelton et al. teach that injectable preparations of testosterone esters have

 become widely misused to increase muscle mass and improve performance in athletes.

 Proof of such administration is difficult to obtain, because testosterone is an

 endogenous compound, and the esters are rapidly hydrolyzed to this steroid. The

 accepted test for testosterone administration has been the urinary

 testosterone/epitestosterone ratio, a value of >6 being taken as the hallmark of drug

 misuse. However, rare false positives and many false negatives present a drawback to

 the universal use of such a discriminant. One technique used to prove the presence of

 synthetic testosterone or its metabolites in urine is combustion ratio mass spectrometry,




                                                                                         QUESTMS-00002675
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 80 of 437 PageID #: 2469


 Application/Control Number: 12/946,785                                              Page 7
 Art Unit: 1654

 which renders it possible to distinguish endogenous from synthetic testosterone by

 differing 13C content. Encouraging studies utilizing this technique have been described.

 Another potential method would be to characterize the intact testosterone esters in

 plasma, because the short-chain ones commonly used in drug preparations are not

 synthesized in the body, in contrast to long-chain fatty acid steroid esters. The major

 drawback in performing this type of assay relates to the fact that the esters are

 efficiently hydrolyzed following administration and only very low concentrations can be

 expected in blood plasma (e.g., page 523).

          Shackelton et al. teach testosterone acetate, propionate, enanthate, cypionate,

 benzoate and phenylpropionate were obtained from the Sigma Chemical company.

 Testosterone isocaporate and undecanoate were products of Organon, OSS. 19-Nor-

 testosterone acetate was synthesized by acetylation of the parent steroid obtained from

 Sigma.

          Plasma samples were obtained from volunteers following intramuscular

 administration of 25 mg testosterone propionate + 100 mg testosterone enathate or oral

 administration of 160 mg testosterone undecanoate. The gender of the volunteers is not

 expressly identified.

        The plasma samples analyzed were stored in the Barcelona laboratories where

 the initial work-up was undertaken. Plasma proteins were precipitated by adding 4 ml

 acetone:ethanol (1 :1 v/v) to 1 ml of plasma samples. After brief sonication, the proteins

 were pelleted by centrifugation at 360 rpm for 1 min. The solvent was decanted and

 evaporatively removed under nitrogen. On receipt in California, the samples were




                                                                                       QUESTMS-00002676
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 81 of 437 PageID #: 2470


 Application/Control Number: 12/946,785                                             Page 8
 Art Unit: 1654

 reconstituted in 2 ml water: glacial acetic acid and 10 mg Girard reagent Twas added.

 The reaction tubes were heated at 100 degrees for 0 min to allow formation of the

 Girard hydrazones. The mixture was extracted twice with 5 ml of isooctane :methylene

 chloride (2:1 v/v) and the solvent (containing the bulk of the plasma lipids and

 nonketonic steroids) was discarded. Girard hydrazones are water soluble and, therefore

 stay in the water phase. This water phase was extracted by C18 cartridge (Waters Sep-

 pak). The sample recovered from Sep-pak in 4 ml of methanol was dried in anticipation

 of mass spectrometric analysis (e.g., page 524).

       The analysis of testosterone ester Girard hydrazones was conducted on a

 Michrom microbore HPLC instrument interfaced to a Micromass (VG) BioQ triple

 quadrupole mass spectrometer. The column used was a Vydac C4 and the manual

 injector utilized a 100 ul loop. The solvent flow rate was 50 ul/min. Samples for direct

 infusion into the mass spectrometer were introduced at 10 ul per minute.

       The voltages of capillary and HV lens were 3.9 and 1 kV, respectively. The cone

 voltage was 35 V when maximum sensitivity and no fragmentation was desired, and 74

 V when fragmentation in the source was needed. Collision cell MS/MS was only

 conducted in association with direct infusion. The collision energy was ramped from 60

 at m/z 50 to 40 at m/z 640.

        All the underivatized testosterone esters gave simple mass spectra when

 analyzed by direct infusion ESMS (See, e.g., Figures 1, 2). MS/MS fragmentation of

 both source-produced m/z 289 and 271 resulted in formation of the ion at m/z 97 (e.g.,

 page 525).




                                                                                      QUESTMS-00002677
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 82 of 437 PageID #: 2471


 Application/Control Number: 12/946,785                                                  Page 9
 Art Unit: 1654

        The Girard hydrazones have excellent H PLC properties under reverse phase

 conditions. Figure 3 shows the separation of the 9 compounds, using in each case the

 molecular ion for detection. For achieving specificity in plasma analysis, Shackelton et

 al. chose to monitor three ions: the molecular ion and fragment ions m/z M-59 and M-

 87. The peaks in Figure 4 A represent about 100 ng injected. Figure 58 shows the

 equivalent data for 1 ng (e.g., page 528). Please note that this appears to correspond,

 based on the sample treatment above to 1 ng/1 0 ul, or 100 ng/ml.

        Shackelton et al. do not expressly teach the method wherein the plasma is

 extracted from women.

        It would have been obvious to one of ordinary skill in the art at the time the

 invention was made to apply the method of Schackelton et al. to female patients'

 plasma. One of ordinary skill in the art at the time the invention was made would have

 been motivated to do so in order to determine if synthetic testosterone is present in

 female subjects such as athletes (doping control). One of ordinary skill in the art at the

 time the invention was made would have had a reasonable expectation of success

 given that Shackleton et al. teach a method of detection of testosterone in general, not

 restricted to any specific gender for its application.

        Thus, the invention as a whole is prima facie obvious over the references,

 especially in the absence of evidence to the contrary.

 8.     Claims 17 and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable

 over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US 5,772,874) and

 Zimmer et al. (J Chrom 1999).




                                                                                           QUESTMS-00002678
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 83 of 437 PageID #: 2472


 Application/Control Number: 12/946,785                                            Page 10
 Art Unit: 1654

        Shackelton et al. are relied upon as above. Shackelton et al. teach that it would

 be desirable to improve sensitivity in the method.

        Shackelton et al. do not expressly teach detecting concentrations less than 5

 ng/dl or 1 ng/dl or using HTLC.

       Quinn et al. teach turbulent flow chromatography (columns 7-9) to provide

 improved chromatographic separation, capacity and resolution when combining with

 HPLC (e.g., col. 1) thus creating a useful and improved separation.

       Zimmer et al. teach that turbulent flow chromatography (TFC) combined with the

 high selectivity and sensitivity of tandem mass spectrometry (MS-MS) is a new

 technique for the fast direct analysis of drugs from crude plasma. TFC in the 96-well

 plate format reduces significantly the time required for sample clean-up in the

 laboratory. For example, for 100 samples the workload for a technician is reduced from

 about 8 h by a manual liquid-liquid extraction (LLE) assay to about 1 h in the ease of

 TFC. Sample clean-up and analysis are performed on-line on the same column. Similar

 chromatographic performance and validation results were achieved using HTLC Turbo-

 C18 columns (Cohesive Technologies) and Oasis HLB extraction

 columns (Waters). One 96-well plate with 96 plasma samples is analyzed within 5.25 h,

 corresponding to 3.3 min per sample. Compared to this LLE and analysis of 96 samples

 takes about 16 h. Two structurally different and highly protein bound compounds, drug

 A and drug B, were analyzed under identical TFC conditions and the assays were fully

 validated for the application to toxicokinetics studies (compliant with Good Laboratory

 Practices- GLP). The limit of quantitation was 1.00 ug/1 (0.1 ug/dl) and the linear




                                                                                         QUESTMS-00002679
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 84 of 437 PageID #: 2473


 Application/Control Number: 12/946,785                                              Page 11
 Art Unit: 1654

 working range covered three orders of magnitude for both drugs: In the case of drug A

 the quality of analysis by TFC was similar to the reference LLE assay and slightly better

 than automated solid-phase extraction in 96-well plates. The accuracy was -3.1 to 6.7%

 and the precision was 3.1 to 6.8% in the case of drug A determined for dog plasma by

 TFC-MS-MS. For drug B the accuracy was -3.7 to 3.5% and the precision was 1.6 to

 5.4% for rat plasma, which is even slightly better than what was achieved with the

 validated protein precipitation assay (e.g., abstract).

        It would have been obvious to one of ordinary skill in the art at the time the

 invention was made to modify the tandem mass spectrometric method for testosterone

 MS/MS analysis of Shackelton et al. (e.g. abstract) by extracting with an HTLC

 extraction step before the MS/MS step as taught by Zimmer et al. to quickly purify the

 plasma samples containing testosterone and to improve sensitivity in the method. The

 skilled artisan would have been motivated to do use Zimmer al.'s turbulent flow

 chromatographic method because it created a fast and high selectivity and sensitivity

 method down to 0.1 ug/dl when coupled to MS/MS (e.g., abstract) and therefore it

 would have been a desirable method to purify the biological samples comprising

 testosterone of Shackelton et al. There would have been a reasonable expectation of

 success, given that Zimmer et al. teaches that this kind of analysis provides direct

 analysis of protein bound drugs (e.g., page 35, columns 1-2) such as testosterone (e.g.

 page 2178). Further, one of ordinary skill in the art would have been motivated to

 decrease the detection limit by using this higher sensitivity and selectivity and thus

 determining the lower limit of detection based on the teachings of Zimmer et al.




                                                                                          QUESTMS-00002680
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 85 of 437 PageID #: 2474


 Application/Control Number: 12/946,785                                               Page 12
 Art Unit: 1654

 Furthermore, "[g]enerally, differences in concentration or temperature will not support

 the patentability of subject matter encompassed by the prior art unless there is evidence

 indicating such concentration or temperature is critical. "[W]here the general conditions

 of a claim are disclosed in the prior art, it is not inventive to discover the optimum or

 workable ranges by routine experimentation."" (See MPEP 2144.05).

        Thus the invention as a whole was clearly prima facie obvious to one of ordinary

 skill in the art at the time the invention was made.

 9.     Claims 13-21, 27-28 are rejected under 35 U.S.C. 103(a) as being unpatentable

 over Ong et al. (50ths ASMS Conference Abstract Viewer, June 2002).

        Ong et al. teach a method for determining the amount of testosterone present in

 a test sample,

        (a) purifying testosterone from the test sample by subjecting the sample to an

 extraction column (HTLC, Preliminary data section) and an analytical column (LC,

 Preliminary data section) to generate an eluent;

        (b) ionizing the purified testosterone to produce one or more testosterone ions

 detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

 spectrometry);

        (c) detecting the presence or amount of the testosterone ion(s) by a mass

 spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

 the presence or amount of testosterone in the test sample, wherein the method is

 capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

 ng/ml] in the test sample (e.g., last 2 paragraphs of Preliminary Data section).




                                                                                             QUESTMS-00002681
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 86 of 437 PageID #: 2475


 Application/Control Number: 12/946,785                                               Page 13
 Art Unit: 1654

        See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

 data section), serum/plasma (last paragraph), detection limit (last paragraph).

        Ong et al. do not expressly teach using the method in a human female

 plasma/tissue sample, teaching instead the use of the method in plasma/tissue samples

 obtained from animals for in vivo pharmacokinetic studies in animal models.

        It would have been obvious to one of ordinary skill in the art at the time the

 invention was made to use the method of Ong et al. with human female plasma/tissue

 samples. One of ordinary skill in the art at the time the invention was made would have

 been motivated to do so given the high routine sensitivity and inter-batch precision,

 simplified preparation and minimal carryover of the method. One of ordinary skill in the

 art at the time the invention was made would have had a reasonable expectation of

 success given that the method of Ong et al. was useful for the analysis of large number

 of samples in studies of structure-activity for lead optimization using in vitro metabolic

 stability to in vivo pharmacokinetic studies, because Ong et al. did not restrict the

 analysis results to specific genders of the animal samples and because the method of

 Ong et al. in a serial configuration for plasma/tissue matrices, has a limit of quantitation

 approaching 0.1 ng/ml, an accuracy< 10% relative error and a precision < 10% RSD.

        Thus the invention as a whole was clearly prima facie obvious to one of ordinary

 skill in the art at the time the invention was made.

                                      Double Patenting

 10.     The nonstatutory double patenting rejection is based on a judicially created
 doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
 unjustified or improper timewise extension of the "right to exclude" granted by a patent
 and to prevent possible harassment by multiple assignees. A nonstatutory




                                                                                          QUESTMS-00002682
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 87 of 437 PageID #: 2476


 Application/Control Number: 12/946,785                                              Page 14
 Art Unit: 1654

 obviousness-type double patenting rejection is appropriate where the conflicting claims
 are not identical, but at least one examined application claim is not patentably distinct
 from the reference claim(s) because the examined application claim is either anticipated
 by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
 1985); In re VanOrnum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422
 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
 USPQ 644 (CCPA 1969).
         A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
 may be used to overcome an actual or provisional rejection based on a nonstatutory
 double patenting ground provided the conflicting application or patent either is shown to
 be commonly owned with this application, or claims an invention made as a result of
 activities undertaken within the scope of a joint research agreement.
          Effective January 1, 1994, a registered attorney or agent of record may sign a
 terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
 37 CFR 3.73(b).

 11.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

 double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7,754,419.

 Although the conflicting claims are not identical, they are not patentably distinct from

 each other because the instantly claimed invention and the invention claimed in US '419

 are both drawn to a method for determining the presence or amount of testosterone in a

 test sample utilizing steps encompassed or encompassed by the claimed method of US

 '419. US '419 claims a method for determining the presence or amount of testosterone

 in a test sample comprising,

        (a) purifying testosterone from the test sample by HTLC extraction and liquid

 chromatography;

        (b) ionizing the purified testosterone to produce one or more testosterone ions

 detectable by a mass spectrometer having a mass/charge ratio selected from the group

 consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;




                                                                                            QUESTMS-00002683
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 88 of 437 PageID #: 2477


 Application/Control Number: 12/946,785                                              Page 15
 Art Unit: 1654

        (c) detecting the presence or amount of the testosterone ion(s) by a mass

 spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

 the presence or amount of testosterone in the test sample, wherein the method is

 capable of detecting testosterone concentrations of less than 1 ng/dl (see claim 32 of

 US "19. US '419 includes detection by MS/MS/TOF of the instantly claimed ions, which

 are made by ionization techniques such as SELDI, APPI, daughter ion summation for

 quantitation and HTLC (turbulent flow chromatography) including appropriate columns.

 The ions detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

        Although US '419 does not expressly teach the method to be applied to females,

 one of ordinary skill in the art would had been motivated to use the high sensitive

 method down to 1 ng/dl in determination of testosterone in samples from females,

 which routinely have lower concentrations than males. One of ordinary skill in the art at

 the time the invention was made would have had a reasonable expectation of success

 since the method of US '491 is drawn to determining testosterone in blood, serum,

 plasma or urine from a human, which includes both males and females.

        Thus, the invention as a whole is prima facie obvious over the patent, especially

 in the absence of evidence to the contrary.

 12.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

 double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348, 137.

 Although the conflicting claims are not identical, they are not patentably distinct from

 each other because the instantly claimed invention and the invention claimed in US '137

 are both drawn to a method for determining the presence or amount of testosterone in a




                                                                                            QUESTMS-00002684
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 89 of 437 PageID #: 2478


 Application/Control Number: 12/946,785                                            Page 16
 Art Unit: 1654

 test sample utilizing steps encompassed or encompassed by the claimed method of US

 '137. US '137 teaches a method for determining the presence or amount of testosterone

 in a test sample comprising,

        (a) purifying testosterone from the test sample by HTLC extraction and liquid

 chromatography;

        (b) ionizing the purified testosterone to produce one or more testosterone ions

 detectable by a mass spectrometer having a mass/charge ratio selected from the group

 consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

        (c) detecting the presence or amount of the testosterone ion(s) by a mass

 spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

 the presence or amount of testosterone in the test sample, wherein the method is

 capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

 ng/ml] in the test sample (see all claims of US '137 and also the section regarding the

 limit of detection (LOD) in Example 4 which describes the LOD is 0.6 ng/dl). US '137

 includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

 ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

 and HTLC (turbulent flow chromatography) including appropriate columns. The ions

 detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

        Although US '137 does not expressly teach the method to be applied to females,

 one of ordinary skill in the art would had been motivated to use the high sensitive

 method down to 1 ng/dl in determination of testosterone in samples from females,

 which routinely have lower concentrations than males. One of ordinary skill in the art at




                                                                                        QUESTMS-00002685
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 90 of 437 PageID #: 2479


 Application/Control Number: 12/946,785                                              Page 17
 Art Unit: 1654

 the time the invention was made would have had a reasonable expectation of success

 since the method of US '137 is drawn to determining testosterone in blood, serum,

 plasma or urine from a human, which includes both males and females.

        Thus, the invention as a whole is prima facie obvious over the patent, especially

 in the absence of evidence to the contrary.

 13.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

 double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.

 Although the conflicting claims are not identical, they are not patentably distinct from

 each other because the instantly claimed invention and the invention claimed in US '143

 are both drawn to a method for determining the presence or amount of testosterone in a

 test sample utilizing steps encompassed or encompassed by the claimed method of US

 '143. US '143 teaches a method for determining the presence or amount of testosterone

 in a test sample comprising,

        (a) purifying testosterone from the test sample by HTLC extraction and liquid

 chromatography;

        (b) ionizing the purified testosterone to produce one or more testosterone ions

 detectable by a mass spectrometer having a mass/charge ratio selected from the group

 consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

        (c) detecting the presence or amount of the testosterone ion(s) by a mass

 spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

 the presence or amount of testosterone in the test sample, wherein the method is

 capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1




                                                                                            QUESTMS-00002686
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 91 of 437 PageID #: 2480


 Application/Control Number: 12/946,785                                            Page 18
 Art Unit: 1654

 ng/ml] in the test sample (see all claims of US '143 and also the section regarding the

 limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

 includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

 ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

 and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

 detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

       Although US '143 does not expressly teach the method to be applied to females,

 one of ordinary skill in the art would had been motivated to use the high sensitive

 method down to 1 ng/dl in determination of testosterone in samples from females,

 which routinely have lower concentrations than males. One of ordinary skill in the art at

 the time the invention was made would have had a reasonable expectation of success

 since the method of US '143 is drawn to determining testosterone in blood, serum,

 plasma or urine from a human, which includes both males and females.

       Thus, the invention as a whole is prima facie obvious over the patent, especially

 in the absence of evidence to the contrary.

 14.    Claims 13-28 are provisionally rejected on the ground of nonstatutory

 obviousness-type double patenting as being unpatentable over claims 1-13 of

 copending Application No. 12/607,905. Although the conflicting claims are not

 identical, they are not patentably distinct from each other because both are drawn to

        (a) purifying testosterone from the test sample by subjecting the sample to an

 extraction column and an analytical column to generate an eluent;




                                                                                         QUESTMS-00002687
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 92 of 437 PageID #: 2481


 Application/Control Number: 12/946,785                                           Page 19
 Art Unit: 1654

        (b) ionizing the purified testosterone to produce one or more testosterone ions

 detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

 spectrometry);

        (c) detecting the presence or amount of the testosterone ion(s) by a mass

 spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

 the presence or amount of testosterone in the test sample, wherein the method is

 capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

        Although Application '905 does not expressly teach the method to be applied to

 females, one of ordinary skill in the art would had been motivated to use the high

 sensitive method down to 1 ng/dl in determination of testosterone in samples from

 females, which routinely have lower concentrations than males. One of ordinary skill in

 the art at the time the invention was made would have had a reasonable expectation of

 success since the method of Application '905 is drawn to determining testosterone in

 blood, serum, plasma or urine from a human, which includes both males and females.

        This is a provisional obviousness-type double patenting rejection because the

 conflicting claims have not in fact been patented.

                                        Conclusion

 15.    No claim is allowed.

        The prior art made of record and not relied upon is considered pertinent to

 applicant's disclosure.




                                                                                      QUESTMS-00002688
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 93 of 437 PageID #: 2482


 Application/Control Number: 12/946,785                                           Page 20
 Art Unit: 1654

 16.   Any inquiry concerning this communication or earlier communications from the

 examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

 number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

 supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

 for the organization where this application or proceeding is assigned is 571-273-8300.

       Information regarding the status of an application may be obtained from the

 Patent Application Information Retrieval (PAIR) system. Status information for

 published applications may be obtained from either Private PAIR or Public PAIR.

 Status information for unpublished applications is available through Private PAIR only.

 For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

 you have questions on access to the Private PAIR system, contact the Electronic

 Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

 USPTO Customer Service Representative or access to the automated information

 system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



 /MARCELA M CORDERO GARCIA/
 Primary Examiner, Art Unit 1654

 MMCG 06/2011




                                                                                      QUESTMS-00002689
              Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 94 of 437 PageID #: 2483
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      12/946,785                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                              Page 1 of 2
                                                                                      MARCELA M. CORDERO                  1654
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                     Classification

 *       A      US-5, 772,87 4                          06-1998           Quinn et al.                                                         210/198.2

 *       B      US-7,754,419                            07-2010           Caulfield et al.                                                        435/4

 *       c      US-7,348,137                            03-2008           Caulfield et al.                                                        435/4

 *       D      US-6,977, 143                           12-2005           Caulfield et al.                                                        435/4
         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                           Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Vierhapper et al. Determination of Testosterone Production Rates in Men and Women Using Stable Isotope/Dilution and Mass
         u
                Spectrometry. Journal of Clinical Endocrinology and Metabolism. 1997. Vo. 82, No.5, pages 1492-1496.



                Shackelton et al. Electrospray mass spectrometry of testosterone esters: Potential for use in doping control. Steroids, 1997. Vol.
         v      62, pages 523-529.



                Ong et al. Integrated Bioanalytical Support Using Turbulent Flow Chromatography-Mass Spectrometry. 50th ASMS Conference,
         w
                June 2002, Poster 218, pages 1-2.


                Zimmer et al. Comparison of turbulent-flow chromatography with automated solid-phase extraction in 96 well plates and liquid-
         X      liquid extraction used as plasma sample preparation techniques for liquid chromatography-tandem mass spectrometry. J
                Chromatog. A. 1999. Vol. 854, pages 23-25.
*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                        Part of Paper No. 20110610




                                                                                                                                                QUESTMS-00002690
              Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 95 of 437 PageID #: 2484
                                                                                      Application/Control No.             Applicant(s)/Patent Under
                                                                                                                          Reexamination
                                                                                      12/946,785                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                      Examiner                            Art Unit
                                                                                                                                             Page 2 of 2
                                                                                      MARCELA M. CORDERO                  1654
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                      Name                                    Classification

         A      US-

         B      US-

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                       Name                          Classification

         N

         0
         p

         Q

         R

         s
         T
                                                                           NON-PATENT DOCUMENTS

 *                                              Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Salameh et al. Validation of total testosterone assay using high-turbulence liquid chromatography tandem mass-spectrometry:
         u
                Total and free testosterone reference ranges. Steroids, 2010. Vol. 75, pages 169-175.



                Caraiman et al. Optimal Sensitivity and Increased Throughput Using a Dual TIS/APCI Ionization Source and TurboFiow
         v      Chromatography with LC/MS/MS. Poster Number 075. ASMS Conference, June 2003, pages 1-4.



         w



         X


*A copy of th1s reference 1s not be1ng furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                  Notice of References Cited                          Part of Paper No. 20110610




                                                                                                                                               QUESTMS-00002691
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 96 of 437 PageID #: 2485

                                        Application/Control No.        Applicant(s)/Patent Under
                                                                       Reexamination
           Search Notes                 12946785                       CAULFIELD ET AL.

                                        Examiner                       Art Unit

                                        MARCELA M CORDERO GARCIA       1654




                                                   SEARCHED

      Class           I                    Subclass                I          Date       I Examiner
 none                 I none                                       I      6/10/2011      I MMCG

                                                  SEARCH NOTES

                                   Search Notes                               Date              Examiner
 STN search by STIC (available via SCORE I PAIR)                          5/17/2011          MMCG
 EAST search (attached)                                                   6/1 0/2011         MMCG
 also ran PALM Inventor search                                            6/1 0/2011         MMCG



                                          INTERFERENCE SEARCH

      Class           I                    Subclass                I          Date       I     Examiner
                      I                                            I                     I




U.S. Patent and Trademark Office                                                       Part of Paper No. : 2011 0610

                                                                                                       QUESTMS-00002692
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 97 of 437 PageID #: 2486


   SQ~h   ASMS Conference        Ab~~<Lct   Viewer                                                         Page 1 of7




                  50th ASMS Conference
                       Abstract Search and Schedule Generator
    To save your changes, click on a navigation button at the bottom of this page.                      oo NOT USE
    THE BACK BUTTON ON YOUR BROWSER!

    Abstracts are returned in sets of six. Press the Page buttons at the bottom to scroll.

    Number of Abstracts returned:           15
    You are        page:                    2
                                    .~~~~~~~~~~~----~~~~==~~~---~-----~~




    Session: LC/MS Sample Prep                       Code: ThPJ       Time Slot/Poster Number: 218
                                        D    Remove this Abstract from my Schedule.

       Integrated Bioanalytical Support Using Turbulent Flow Chromatography-Mass Spectrometry

                         Voon S-Ong'; Kevin Cook; Jeffrey Bernstein; William Brubaker
                                  Memory Pharmaceuticals, Montvale, NJ

   Novel Aspect: Turbulent flow chromatography-mass spectrometry for metabolic
   stability/pharmacokinetic screening
   Introduction:
   The bioanalytical challenges faced by a pharmaceutical company range from support of
   structure-activity relationship (SAR) studies for lead optimization using in vitro metabolic
   stability to in vivo pharmacokinetic studies in various animal models. Most often, particularly in
   a small pharmaceutical company, part or all of the above eHorts are outsourced due to the
   significant investment required to acquire, operate, and maintain the necessary analytical
   instrumentation. However, advantages gained from conducting these analyses in-house
   relative to outsourcing are enormous. In this presentation, we outline programs that are
   supported using a single LC/MS/MS system.
   Methods:
   The LC/MS/MS system consists of a Cohesive 2300 HTLC system equipped with 2 binary
   pumps and a CTC PAL autosampler interfaced to an AB-Sciex API 3000 triple quadrupole
   mass spectrometer. One pump is used for sample loading and extraction, while the second
   pump operates a generic gradient to facilitate analyte elution. The main advantage of the
   system is the capability for on-line solid-phase extraction obviating the need for any manual
   sample preparation prior to mass spectrometric analysis. The system is also capable of
   conducting parallel on-line extractions to increase throughput.
  Preliminary Data:
  A Tecan Genesis liquid handling workstation was utilized for metabolic stability screening,
  which is capable of preparing approximately 400 samples (in under 4 hours) for analysis. In
  this program, the percentage of parent compound remaining after 1-hour incubation is
  determined. To complete sample analysis in a single batch overnight, the HTLC system is
  configured with two on-line extraction columns in parallel followed by a single analytical
  column. Use of this extraction column-switching mode allows one extraction column to be
  rinsed and equilibrated while the other is used for on-line extraction. The analytical column is
  operated under generic fast gradient chromatography to facilitate elution of a range of
  analytes with diHering chemical characteristics. In this configuration, the cycle time is 2
  minutes per injection facilitated by the use of higher (> 1 mUm in} flow rates. Carryover is
            . .      .     ~-.  -- ~.    .                                           .      .


   d/www .inmerge.com/aspfolder/ASMS200 1Schedule2.asp                                                      5/9/2002




                                                                                                               QUESTMS-00002693
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 98 of 437 PageID #: 2487


   SOlh ASMS Conference Absllact Viewer                                                                             Page 2 of7


      compound-dependent with 0.5% as the worst case encountemd. Testosterone ls used as a
      positive control (at 5 and 0.5 uM incubation concentrations) in this metabolic stability
      screening program. Within-batch precision of analysis as measured by percent testosterone
      remaining is typically not greater than 10% (N:::: 4) while inter-batch precision calculated from
      over 20 separate batches is not worse than 15%.                         · ~·-
      For analyses involving plasma/tissue matikes;in which lower limits of quantitation
      approaching 0. 1 ng/ml are routinely required, a serial configuration, consisting of a single
      extraction column with a single analytical column, is used. The main advantages of this
     configuration are simplified sample preparation (even for tissue samples) prior to on-line
     extraction and minimal carryover ( <0.05%), although a longer cycle time is encountered
     because extractions are carried out serially. Examination of the results from parallel and serial
     configurations following method validation experiments with spiked plasma samples for
     various ana!ytes revealed accuracy {<10% relative error) and precision          0% RSD) values
     that are


    Session: LC/MS Sample Prep                             Code: ThPJ        Time Slot/Poster Number: 220
                                                  0   Remove this Abstract from my Schedule.

         Evaluation of Different Online Extraction Approach Combined with a LC-MS/MS System for
                                    Sample Analysis in Biological Fluids.

                   Chenier Dodard; Lynda Letarte·; Genevieve Plante; Erick Tessier; Rudolf Guilbaud
                                      MDS Pharma Services, Montreal, Canada

    Novel Aspect: Automated online extraction tor high throughput samples analysis
    Introduction:
    Increased sample throughput has become a vital and necessary tool to adequately support
    drug development program. Online extraction technique provide a simple cost effective and
    reliable way for the quantification of compounds in biological fluids. Online extraction allow the
    combination of the sample preparation and the sample analysis on the LC-MS/MS system in a
    single step.

   ·tn this paper, we will compare 3 main approaches currently used in the pharmaceutical
    industry; turbulent flow chromatography using in house system (Switch valve) or an integrated
    system (Cohesive) and Prospekt We wi!l show results obtained for the analysis of different
    compounds and we will discuss the advantages and disadvantages of each technique.
   Methods:
    For all3 techniques the plasma samples were treated using the same procedure. Plasma
   samples were diluted with the internal standard filtered and transfer directly into the injection
   vials for the analysis. Each validation run contained a standard curve and 4 levels of quality
   control samples in 6 replicates. The online extraction assays were evaluated in terms of
   precision, accuracy and reproducibility. On the other hand each technique were compared to
   evaluate the ruggedness, the carry-over, the throughput and the ease of use.
   Preliminary Data:
   The precision and accuracy was evaluated using 3 batches for the inter assay results and with
   a single batch of 192 samples for the Intra results. Concentrations were determined by back
   calculation of their peak area ratios on a calibration curve. The variability observed in the
   results due to the use of online extraction is negligible. All QC levels results from between-
  batch and within batch in terms of precision and accuracy using the online extraction
  technique were better or were comparable to the conventional technique. The intra-batch
  precision and accuracy from the validation OC samples for all the tested drugs varies from
  1.5% to 15.9% (%CV) and from 88.6% to 114.2% (%,nominal) respectively. The between-
  batch precision and accuracy from the validation QC samples for all the tested drugs varies
  from 2.4% to 17.9% (%CV) and from 89.7% to 109.6%, (%nominal) respectively. The Online
  approach reduced the overall analysis time without compromising the accuracy and precision.
  However ease of use, ruggedness, throughput and carry over is different on each technique.
  Tho rl'lmn<>ri<:>f'ln will l'l!>rif" tho !>rhmnh:>noc: <>nrl tho rlic:.::orllt<>nt::.noc ,.,f o<>rh t<>rhnin11o



 http://www .inmerge.comJaspfolder/ASMS200 1Schedule2.asp                                                           5/9/2002




                                                                                                                       QUESTMS-00002694
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 99 of 437 PageID #: 2488




      ABSTRACT
      A sensitive, selective and fast method was developed for the analysis of Testosterone and Warfarin in
      rat plasma from in vivo pharmacokinetic experiments. The instrumentation consisted of TurboFiow®
      Chromatography (TFC) coupled with an API 4000™ mass spectrometer equipped with a combined TIS
      (TurbolonSpray™)/APCI source. Total assay time is as short as 4.3 minutes including direct online
      injection of diluted plasma, HPLC separation and software-controlled switching of the ionization mode
      during the chromatographic run. For each compound the optimal ionization method was determined
      and set for the analytical run using the software. Limits of quantitation for Warfarin and Testosterone in
      rat plasma are comparable with LOQs obtained for neat standards using conventional ion sources and
      HPLC.

      INTRODUCTION
      There is an ever increasing burden on analytical laboratories to make high sensitivity measurements,
      and to make them as quickly as possible. For the LC/MS analysis of compounds of widely differing
      polarities the demands are even higher since compounds in the same sample can often only be ionized
      optimally with the use of entirely different ionization sources (most commonly either electrospray
      ionization or atmospheric pressure chemical ionization (APCI)). This study illustrates the use of a
      combined TIS/APCI ionization source to combat this type of problem: as a software-selectable source,
      the ionization mode can be changed on the fly, allowing the user to choose the best ionization mode for
      each resolved compound in one analytical run. TurboFiow® Chromatography was used as a high-
      throughput method to eliminate the time-consuming sample preparation procedures for biological
      samples.

      MATERIALS AND METHODS
      Instrumentation
       -API 4000™ equipped with a DuoSpray™ ion source (Figure 1)
      -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies, Franklin, MA, USA) and
      CTC PAL HTS autosampler (Cohesive® Technologies, Franklin, MA, USA) (Figure 2)

      Sample Preparation
      - Calibration standards were prepared by mixing 200 1-1L of rat plasma with 200 1-1L of standard
      solutions in 10% methanol;
      - Aliquots of 100 1-1L plasma samples from separate pharmacokinetic studies on rats for Testosterone
      and Warfarin were mixed and diluted with 200 1-1L 10% methanol;
      - Calibrators and unknowns were centrifuged at 16,600 g for 15 minutes. The supernatant was
      transferred to 300 1-1L vials and loaded in the autosampler;

      Chromatografic Conditions
      -Extraction Column: Cyclone™ HTLC (1.0 x 50 mm, 50 1-1m)
      - Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 1-1m)
      - Mobile phase for loading pump and eluting pump
          A: Water (0.1% HCOOH) : Methanol (95:5 v/v)
          8: Water (0.1% HCOOH) : Methanol (5:95 v/v)
      - Run time: 4.33 minutes
      - Details for loading, transfer and eluting steps of the LC method: Figures 3-6




                                                                                                               QUESTMS-00002695
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 100 of 437 PageID #: 2489


                                                                                                Poster Number 075
       Figure 1. DuoSpray™ source for API-4000™                                  Figure 3. LC Methodology and Plumbing
                triple quadrupole mass spectrometer.                             Diagram: Loading Step

        TurbolonSprayTM
           (TIS) Inlet


                                                            APCI inlet
       TurbolonSpray™
            Heater




                                                      Corona Discharge           Figure 4. LC Methodology and Plumbing
                                                           Needle                Diagram: Transfer Step



         The combined software-selectable TIS/APCI ionization
         system offers the ability to quickly switch between the
         TIS and APCI ionization techniques during a single
         chromatographic run. The best ionization technique can
         be chosen for each individual compound in a mixture of
         drugs with significantly different polarities. 1 Among the
         benefits offered are: increased sensitivity over a larger
         compound range, improved sample throughput and
         accelerated method development.
                                                                                 Figure 5. LC Methodology and Plumbing
                            Table 1. MS method                                   Diagram: Eluting Step
       Period   Compound      Duration   Ionization   Polarity       MRM
                                         Technique                transition
                 Warfarin       2.45        TIS       negat1ve   307.1 -7161 o




                Figure 2. Cohesive® 2300 System




                                                                                 Figure 6. LC Methodology and Plumbing
                                                                                 Diagram: Valve switching and Equilibration




       The Cohesive® system combines on-line sample
       preparation using TFC with analytical LC and has been
       successfully used for dextromethophan metabolite studies
       with direct injection of diluted rat plasma.2

       Sample preparation for TFC is fast and much less labor
       intensive compared to the traditional off-line sample
       preparations such as liquid/liquid or solid phase extraction.
       The dual column configuration was used to improve
       sensitivity and selectivity of the assay.




                                                                                                                         QUESTMS-00002696
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 101 of 437 PageID #: 2490


                                                                                         Poster Number 075
       RESULTS

        Figure 7. Warfarin and Testosterone                               Figure 8. Warfarin and Testosterone
        in rat plasma - typical chromatogram                              in rat plasma - quantitation

                                              Switch ionEiaion mode
                                              and polarity

                                                inject next sampie                       1•.l.,_,, . . . . . . . . . .
                                                                                           LOQ (fg on column)
                      Warfarin               Testosterone                   Warfarin                   68
                  TIS negative               APCI positive                Testosterone                630


                                                                          Figure 9. Warfarin in rat plasma
                                                                                    Calibration Curve




      Table 2. Warfarin in Plasma- Calibration
         Expected   Mean calculated Standard Precision Accuracy
       concentration concentralion Deviation C.V.(%)      (%)
          ng/mL       nglml (n=5)
               0.05     0.049        0.004     9.12     97.26
               0.10     0.106        0.002     2.09     106.44
               0.50       0.480      0.009     1.90     96.02
               5.00       5.014      0.067     1.33     100.27
              10.00       10.001     0.043     0.43     100.01




                                                                           Figure 10. Testosterone in rat plasma
                                                                                      Calibration Curve


       Table 3. Testosterone in plasma- Calibration
         Expected   Mean calculated Standard Precision Accuracy
       concentration concentration Deviation c.v. (%)    (%)
          ng/mL       ng/mL (n=5)
             1           0.908        0.074    8.13     90.82
            2            1.904        0.095    4.99     95.22         }
            10           9.768        0.218    2.23     97.68
           100          108.241       1.588    1.47     108.24
           200          219.841       3.847    1.75     109.92
           1000         990.004      16.427    1.66     99.00
           2000        1982.333       9.445    0.48     99.12




                                                                                                                         QUESTMS-00002697
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 102 of 437 PageID #: 2491


                                                                                                               Poster Number 075
       Figure 11. Pharmacokinetic study:                              Figure 12. Pharmacokinetic study:
       Warfarin i.v. 0.1 mg/kg and p.o. 0.2 mg/kg                     Testosterone i.v. 5 mg/kg and p.o. 10 mg/kg




                                                                             Testooterone i,v. dose .s mg/kg
                                                                  ~


                                                                  i'1LO---
                                                                  ~



                                                                  ]



                                         ~(;0

                          Safl1lllngTI,..,,pos!dosa(mh.des)




       CONCLUSIONS
       Fast TIS/APCI switching allows TIS and APCI ionization for Warfarin and Testosterone, respectively
       in one single acquisition run. Switching the ionization mode and the polarity are performed so that the
       two peaks situated at less than 0.3 min apart in a chromatographic run can be baseline separated in
       two different periods.

       Cohesive® 2300 Turbo Flow® Chromatography system was used to reduce the sample preparation
       time for rat plasma samples from in vivo pharmacokinetic studies. Dual column focusing mode was
       used for optimum sensitivity.

       A high-throughput method combining the advantages of using the dual ion source in combination with
       HTLC was developed for analysis of Warfarin and Testosterone from in vivo pharmacokinetic studies.
       Quantitation limits comparable with results for neat standards analyzed with conventional HPLC
       and ion sources, good precision (C. V. < 10%) and accuracy were obtained.


       REFERENCES
       1.Haider, S., Alary, J.-F, Kovarik, P. and Covey, T., poster at the Montreux Conference, Montreux, Nov. 2002.
       2.Ynddal, L. and Hansen, S. H., accepted to J. Chromatography, 2003.



       ACKNOWLEDGEMENTS
       Many thanks to Cohesive Technologies for the loan of the Cohesive 2300 system and to Francois Espourteille and Sarah
       Vannozzi from Cohesive Technologies for useful discussions.



       TRADEMARKS/LICENSING
       TurbolonSpray, and API 4000 are trademarks owned by Applera Corporation or its subsidiaries in the United States and
       certain other countries and DuoSprayrM is a trademark owned by Applied Biosystems/MDS Sciex instruments. Applied
       Biosystems and ABare trademarks of the Applera Corporation. MDS Sciex is a trademark of MDS Inc. Cohesive Technologies
       is a registered trademark of Cohesive Technologies Inc. HTLC is a trademark of Cohesive Technologies Inc.




                                                                                                                              QUESTMS-00002698
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 103 of 437 PageID #: 2492
                                                                          Steroids 75 (2010) 169-175


                                                              Contents lists available at ScienceDirect


                                                                               Steroids




Validation of a total testosterone assay using high-turbulence liquid
chromatography tandem mass spectrometry: Total and free testosterone
reference ranges
Wael A. Salameh, Mildred M. Rector-Goldman, Nigel]. Clarke, Richard E. Reitz, Michael P. Caulfield*
Department of Endocrinology and Metabolism, Quest Diagnostics Nichols Institute, 33608 Ortega Highway, Sanjuan Capistrano, CA 92690, United States



ARTICLE               INFO                             ABSTRACT

Article history:                                       Accurate measurement of testosterone concentration is of critical importance when diagnosing and treat-
Received 12june 2009                                   ing male hypogonadism, congenital adrenal hyperplasia, premature or delayed puberty, and androgen
Received in revised form 2 October 2009                excess in polycystic ovary syndrome or other virilizing conditions. However, some assays have inher-
Accepted 9 November 2009
                                                       ent limitations and biases that affect measurement of low-testosterone values. Therefore, we developed
Available online 17 November 2009
                                                       a highly specific online mass spectrometry method. Sera were extracted online using high-turbulence
                                                       flow liquid chromatography coupled to analytical HPLC and atmospheric pressure chemical ionization
Keywords:
                                                       tandem mass spectrometry (HTLC-APCI-MS/MS). Analyte ions were monitored by multiple reaction
Testosterone
High-turbulence liquid chromatography                  monitoring (MRM). Total analysis time was 1.15 min per sample when using the multiplexing system.
tandem mass spectrometry (HTLC-MS/MS)                  Testosterone concentrations were measured directly from 150 fLL of serum or plasma without deri vatiza-
Male hypogonadism                                      tion or liquid-liquid extraction. The lower limit of quantification was 0.3 ng/dL, and the assay was linear
Congenital adrenal hyperplasia (CAH)                   up to 2000 ng/dL The method compared very well with an established RIA: y ~ 1 .02x + 1.5, r'2 ~ 0.994.
Premature or delayed puberty!                          Comparison with a platform immunoassay confirmed the previously reported ICMA positive bias at
Polycystic ovary syndrome (PCOS)                       low concentrations. Male and female adult and pediatric reference ranges were developed for this very
                                                       sensitive and accurate high-throughput LC-MS/MS method. This method is suitable for measuring the
                                                       expected low-testosterone concentrations seen in women, children, and hypogonadal males and for
                                                       monitoring testosterone suppressive therapy in prostate cancer patients.
                                                                                                                          © 2009 Elsevier Inc. All rights reserved.




1. Introduction                                                                          The specificity of these reference methods relies on completeness
                                                                                         ofthe separation of closely related steroids in the chromatography
   The importance of accurate total testosterone (TT) measure-                           step and the specificity of the primary antibody employed. Their
ments, especially of low concentrations, has been the subject of                         availability is now limited to a few reference laboratories owing to
much discussion in the literature [ 1-15]. Accurate measurements                         development of platform immunoassay methods. Although seen
are particularly critical in five clinical scenarios: (1) detection of                   as easy and rapid means of measuring TT concentrations, a grow-
the initial rise in testosterone at the onset of puberty [16,17 J: (2)                   ing body of literature unequivocally demonstrates that platform
diagnosis of polycystic ovary syndrome (PCOS), the most com-                             immunoassays lack the accuracy essential for the above clinical
mon endocrinopathy in women of reproductive age [18-20]; (3)                             scenarios [1,2,4-9].
diagnosis of hypoandrogenism in surgically induced menopause                                 Recently, the Endocrine Society has issued a position state-
[5,8,21,22]; (4) diagnosis of mild hypogonadism or waning testos-                        ment [15] detailing the limitation of TT platform immunoassys
terone concentrations in aging males [23,24]: and (5) dose titration                     and recommending use of either extraction chromatography RIA
of GnRH analogues used to achieve medical castration in men with                         or tandem mass spectrometry methods when TT concentration is
prostate cancer [25-27].                                                                 expected to be low as in the scenarios described above. LC-MS/MS
   Prior to mass spectrometry and over the past 30 years, the accu-                      has several advantages relative to extraction chromatography
rate measurement of testosterone and other steroids for clinical                         RIA. The liquid chromatography step lends itself to automation,
diagnostic purposes has required use of methods involving organic                        and MS/MS has an obvious advantage in accuracy and specificity
extraction, column chromatography, and radioimmunoassay (RIA).                           over immunoassays. Accuracy is gained through use of internal
                                                                                         standards that are stable isotopes of the same compound being
                                                                                         measured, giving accurate corrections for procedural losses. MS/MS
 *   Corresponding author. Tel.:+ 1 949 728 4427; fax:+ 1 949 728 4872.                  provides increased specificity owing to its ability to select for the
     E-mail address: michael.p.caulfield@questdiagnostics.com (M.P. Caulfield).          mass of the compound of interest (parent ion) and to fragment the

0039-128X/$ - see front matter© 2009 Elsevier Inc. All rights reserved.
doi: 10. 1016/j.steroids.2009.11.004




                                                                                                                                                     QUESTMS-00002699
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 104 of 437 PageID #: 2493
170                                                 W.A. Salameh et al. /Steroids 75 (2010) 169-175

parent ion into specific, smaller ions (daughter ions). Selecting one         to within ±0.5 mfz within the first quadrapole (Q1 ). In the second
or more specific daughter ion(s) permits positive identification of           quadrapole ((b), the parent ion collides with an inert gas (argon)
the compound being measured. On the other hand, quality of avail-             to generate daughter ions, and the appropriate daughter ion(s)
able RIA methods is highly dependent on the affinity and specificity          are selected in the third quadrapole (<23 ). Inclusion of deuterated
ofthe antibody used. Because of these limitations, the LC-MS/MS is            testosterone (d5 -2,2,4,6,6-testosterone) as an internal standard (IS)
rapidly becoming the preferred reference method for measurement               enabled absolute quantitation of testosterone by correcting for pro-
of steroids and other small molecules.                                        cedural losses or ion suppression caused by matrix effects in the
    Following improvements in the sensitivity and robustness of               atmospheric pressure chemical ionization (APCI) process. Detec-
MS/MS that have occurred in recent years, we undertook devel-                 tion of two daughter ions for both the endogenous testosterone
opment of a highly sensitive and accurate LC-MS/MS method                     and the IS increased the specificity by permitting ion-ratioing to
for measuring TT over a wide dynamic range. Our intent was to                 be employed, thereby reducing the risk of quantitating isobaric
address the inaccurate low concentrations that result from the plat-          interfering substances.
form assays. We report herein the total testosterone HTLC-MS/MS                  Testosterone was detected in the positive ionization mode. The
method validation, comparisons with RIA, an immunoassay plat-                 parent ions monitored were 289.1 and 294.2 mfz; daughter ions
form assay, and determination of new normal TT reference ranges               monitored were 109.1 and 97.1 mfz for testosterone and 113.1 and
for both children and adults. Furthermore, we report development              100.1 mfz for d 5 -testosterone, respectively.
of new normal reference ranges for free testosterone (equilibrium                TT was then quantitated against a standard curve, wherein the
dialysis method), since the accuracy of free testosterone (FT) con-           standards were processed in the same manner as the samples. Peak
centrations derived from equilibrium dialysis is entirely dependent           area ratio between testosterone and the internal standard was used
on accuracy ofthe TT measurement.                                             for quantification.
                                                                                 The whole process of extraction, separation, and detection
2. Materials and methods                                                      is automated and takes 4.5 min. With the use of the Aria TX-4
                                                                              system, which consists of a series of four extraction and sepa-
2.1. Subjects                                                                 ration systems that work in concert, the analytical time on the
                                                                              MS/MS can be reduced from 4.5 min per sample to 1.15 min per
   Serum samples were collected from 499 apparently normal vol-               sample.
unteers age 8-90 years at Quest Diagnostics Nichols Institute for
reference range determinations. Tanner staging was performed by
                                                                              2.4. Total testosterone by ICMA and RIA
self-reporting. Informed consent and IRB approval was obtained.
Anonymized remnant sera, submitted for routine laboratory test-
                                                                                  TT was determined in male serum samples using Bayer Advia
ing, was also used in the study.
                                                                              Centaur immunoassay (Siemens Healthcare Diagnostics, Tarry-
                                                                              town, NY). The Advia Centaur® testosterone assay measures T
2.2. Reagents
                                                                              concentration up to 1500 ngfdL with an analytical sensitivity of
                                                                              10ngfdL.
    Testosterone was purchased from Sigma-Aldrich Inc. (St. Louis,
                                                                                  TT was determined in female and pediatric serum samples
MO). Testosterone-2,2,4,6,6-ds was purchased from CON Isotopes
                                                                              using an independently validated extraction/chromatography/RIA
(Quebec, Canada). Both of these had a Certificate of Analysis indicat-
                                                                              method (Quest Diagnostics Nichols Institute, San juan Capistrano,
ing ::::98% purity. 1,2 3 H-testosterone, specific activity 45 Cifmmol
                                                                              CA). This assay employed 0.5 mL of serum to which a trace amount
was purchased from Perkin Elmer (Waltham, MA) and was repu-
                                                                              of tritiated testosterone was added to permit correction for proce-
rified by chromatography every 2 months. Testosterone-free sera
                                                                              dural losses. The serum was first extracted with a cocktail of ethyl
(double charcoal stripped, delipidated) was purchased form Golden
                                                                              acetate and hexane, and the organic phase was collected. This was
West Biologicals (Temecula, CA) and was tested for the presence
                                                                              then added to a Celite column, and, after washing with different
of detectable testosterone before use. All other chemicals were
                                                                              organic mixtures, the testosterone was eluted and collected in a
of reagent grade or better and were purchased from commercial
                                                                              15% ethyl acetatefiso-octane solution. The eluted testosterone solu-
sources.
                                                                              tion was then dried and reconstituted in RIA buffer. A portion was
                                                                              removed and used to determine recovery of the tracer. A second
2.3. Total testosterone by HTLC-MS/MS
                                                                              aliquot was then assayed in an RIA to obtain the TT concentration.
                                                                              This concentration was corrected for procedural losses. The limit of
   The sample was prepared by acidifying 150 j.LL of serum or
                                                                              quantitation is 2 ngfdL at 20% coefficient of variation (CV), and the
plasma with 10% formic acid to release testosterone from the
                                                                              assay is linear to 1800 ngfdL. Linearity is extended by extraction
binding proteins. The internal standard, prepared in deuterated
                                                                              of smaller volumes for samples with a concentration >200 ngfdL.
methanol, was then added. After vigorous mixing, the samples were
                                                                              The intra-assay CV is 11.8% at 2.5 ngfdL, while the inter-assay CV is
incubated at room temperature for 30 min prior to being placed in
                                                                              17.0%.
a refrigerated autosampler.
   The Aria TX-4 HTLC (Cohesive Technologies Inc.; Franklin, MA;
part of Thermo Fisher Scientific) injected the prepared sample                2.5. Sex hormone binding globulin (SHBG) and albumin
onto an extraction column at high flow rate. This created turbu-
lence inside the column, which allowed testosterone to bind to the               SHBG was determined using an automated immunoassay
large particles of the extraction column, while protein and other             (IMMULITE® 2000 SHBG) on the IMMULITE instrument (Siemens;
debris freely flowed through and were discarded. The flow was then            Los Angeles, CA). The IMMULITE SHBG assay was selected for use
reversed and slowed, and testosterone was eluted and transferred              in the calculation of free and bioavailable testosterone after an
to a reverse-phase C-12 analytical column (Synergi-Max RP® from               internal comparison of five commercial assays and an in-house
Phenomenex, Torrance, California).                                            RIA.
   TT was quantitated using a Finnigan TSQ Quantum Ultra (Ther-                  Albumin was determined using an automated bromocre-
moFisher; San jose, CA) tandem mass spectrometer. The tandem                  sol green dye-binding assay (Albumin/BCG) on the Hitachi 917
mass spectrometer permits the isolation of the parent compound                (Boehringer Mannheim; Indianapolis, IN).



                                                                                                                                      QUESTMS-00002700
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 105 of 437 PageID #: 2494
                                                                W.A. Salameh et al. /Steroids 75 (2010) 169-175                                                                                                   171

2.6. Free testosterone (tracer equilibrium dialysis)                                       constant ofT for albumin [3.6 x 104 Lfmol] and A= albumin), testos-
                                                                                           terone and protein concentrations are in mol/L [29].
    Samples were diluted 1:5 in a physiologic (pH 7.5) salt buffer
containing NaCI (90.0 mM), L-glutamic acid (3.8 mM), KCl (3.0 mM),                         2.8. Statistics
KH 2 P0 4 (1.3 mM), MgS04 (1.0 mM), urea (5.0 mM), DL-sodium lac-
tate (9.0 mM), CaC1 2 (2.5 mM), gelatin (0.05%, wfv), HEPES (52 mM),                          Descriptive statistics, bias plots, and Demming regressions of
antimycotic solution (1%, vfv), gentamycin sulfate (0.2%, vfv), NaN 3                      testosterone and free testosterone were used.
(7.7 mM), and tritiated testosterone.
    The diluted sample was placed on the sample side of the dialy-                         2.9. Reference range modeling
sis chamber, and the same physiological salt buffer without tracer
was placed on the other (buffer) side. The chamber was incubated                               The mean function was modeled by segmented regression with
for 20h at 37oc to allow the tracer to reach equilibrium with the                          a sigmoidal curve (anti-logistic function) over the interval 0-25 and
endogenous testosterone and binding proteins. Following incuba-                            with linear functions over the intervals 25-40, 40-60, and 60+. The
tion, a sample from each side of the membrane was removed, and                             standard deviation function was estimated by segmented regres-
the amount of tracer present in each was determined. Using the                             sion on the same family of functions with the absolute residuals
ratio of the radioactivity present ( dpm) on the sample side vs. buffer                    as the dependent variable, the mean function was re-estimated
side, combined with the TTthat was determined by one of the meth-                          by weighted regression. At each age, the gamma distribution was
ods outlined above, the percent free testosterone was calculated                           estimated from the mean and variance functions by the method
using the Vermeulen formula.                                                               of moments. The uncertainty bands for the 95% confidence bands
    Dialysis was performed in a custom-made chamber. The blocks                            were derived from a scaled chi-square distribution for the sum of
contain 10 x 10 chambers, each of which is divided equally into                            the squared weighted residuals. The choice of intervals, the identifi-
two by the dialysis membrane. Each side of the chamber holds a                             cation of outliers, and the choice of a gamma distribution in place of
volume greater than 0.5 mL. The free testosterone assay by dialysis                        a normal distribution were based on examination of residual plots
was validated using this chamber. Inter-assayvariation (CV) for the                        and other standard output.
3 H-testosterone ratios (as described above) was 4.3% and 11.3% at

ratios of8.12 (high free testosterone, male sera) and 0.97 (low free
                                                                                           3. Results
testosterone, third trimester sera), respectively.
                                                                                           3.1. Total testosterone by HTLC-MS/MS
2.7. Free and bioavailable (calculation)
                                                                                              The ion chromatograms of the 0.6 ngfdL testosterone standard
    Free testosterone and bioavailable (free plus albumin-bound)                           and the IS are shown in Fig. 1, Panels A and B, respectively. A typical
testosterone were calculated from the concentrations ofTT, SHBG,                           standard curve is shown in Fig. 1, Panel C. The standard curve is
and albumin present in each sample. We used a modification of                              quadratic in nature and weighted lfx. It contains 12 points with
the Sodergard formula, adjusted for the number of SHBG binding                             concentrations ranging from 2 to 2000 ngfdL. The fit of the curve
sites. The Sodergard [28] and Vermeulen [29,30] formulas are sim-                          typically gives a r 2 >0.999. The sensitivity of the assay (LOQ), set
ilar except for their estimation of the affinity constants ofT to both                     at a CV of :::20%, was 0.3 ngfdL (Fig. 2). Table 1 lists the intra-assay
SHBG and albumin. We used the same association constants in both                           and inter-assay reproducibility and accuracy data for four levels of
formulas. The formula used is:                                                             controls. The CV for all reproducibility data was <15% and ranged
                  [T] - (N[FT])                                                            from 7.6% to 10.8% for intra-assay and 9.8% to 13.4% for inter-assay.
[FT]   =    Kt{B[SHBG]- [T] +N[FT]}                                                            Assay linearity was tested by dilution studies using samples
                                                                                           with a known high concentration of testosterone. These samples
where Kt is the association constant ofT for SHBG (1 x 10 9 Lfmol),                        were diluted with testosterone-free sera. The observed concentra-
T= total testosterone, B =number of binding sites per SHBG dimer,                          tion was used to assess recovery. Over a wide range of dilutions
FT=free testosterone and N=1+Ka[A] (where Ka=association                                   (1:2 to 1:10), the mean recovery (observed over expected) was


                                                                                                                                Y-::                      noGilt5?1 £tX"'"3:.5371fia.oos~>:*2
                                                                                                                                       o.oo~.t!'i:Jfi.S;-.£1
                                                        (B)                                                       (C)                                   RA1 = Q 9933 w. 1«
                                                                                                                          2 2·:
                                                                100
                                                                                                                          2.0.
                                                                 90
                                                                                                                          1.8-
                                                                 80
                                                                                                                          1.6·:                                                                       ./
                                                         $       70                                                                                                                          _-li_/
                                                         "J;
                                                          <::                                                       0     1.4·:                                                        ...
                                                                                                                    ~           ~                                             ......
                                                         2 60                                                       0::   1.2
                                                         E
                                                                 50
                                                         <3)
                                                          >                                                         m1.0                                         ........./
                                                         ~ 40                                                       4:. 08·.
                                                         iii
                                                         0:: 30                                                           0.6·:
           20·.                                                  20                                                       0.4:
           10                                                    10                                                       0 2·
                                                                                                                                           ....··
                                                                                                                                           .
                                                                                                                                    ....
            o~~~~~~~~~~~~~·                                       0
                  0.7   08     0.9         1.0                             0.7       0.3      0.9       1.0                     0                   500          1000              1500                    2000
                        Time {min)                                                   Time (min)                                                                Time (min)

Fig. 1. Chromatograms with a 1.15-min collection window: (A) testosterone (0.6ng/dl); (B) internal standard; (C) calibration curve including 12 data points from 2 to
2000ngjdl.




                                                                                                                                                                                       QUESTMS-00002701
            Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 106 of 437 PageID #: 2495
172                                                                                                W.A. Salameh et al. /Steroids 75 (2010) 169-175

Table 1
Total testosterone by HTLC-MS/MS intra- and inter-assay variation.

 Testosterone (ng/dL)                          Intra-assay                                                                                                            Inter-assay

                                               Mean (ngjdL)                         0/(%)                        N                     Accuracy(%)                    Mean (ngjdL)           CV(%)              N               Accuracy(%)

    10                                           10                                   7.6                        10                    100                              10                     9.8              50               97
    50                                           44                                  10.7                        10                     88                              52                    13.4              50              104
   250                                          219                                  10.8                        10                     88                             254                    11.0              50              102
  1200                                         1126                                   9.1                        10                     94                            1218                    12.6              50              102
Quality control samples (spiked stripped sera) were measured 10 times in five different assays. A single set of 10 replicates at each level was used to generate the intra-assay
data. The combined data from the five assays were used to generate the inter-assay data.



 > 4000
     .                                                                                                                                       at the lower concentrations as well as across the entire range:
                                                                                                                                             slope= 1.03, r 2 = 0.945 across all concentrations and slope= 1.006,
 !::?.   35.00. t
  ~ 3[).00. ;                                                                                                                                r2 = 0.988 for the lower concentrations. Since low concentrations
                                                                                                                                             are of particular importance when evaluating females and prepu-
 -~      25 DfJ       \
                                                                                                                                             bertal boys, we performed another correlation between MS/MS and
 ~ 20.00· -~                                                                                                                                 the automated TT assay with samples from women, peripubertal
  i      15.00            ··'-··~.-.•..,                                                                                                     children, and adolescents. Fig. 4A shows the comparison for val-
  c: 10.00.
  ~
  t       5CIO
                                           '--.._,   _________                       -·····---·
                                                                               .......
                                                                                                                                             ues <40 ngfdL. In addition, we compared values ranging from 100
                                                                                                                                             to 500 ngfdL of TT to assess correlation in the range relevant to a
 a..                                                                                                                                         diagnosis of male hypogonadism (Fig. 4B).
                  0                2               4               6                     8                  10               12
                                    Testosterone Concentration (ng/dL)                                                                       3.3. Free and bioavailable testosterone

Fig. 2. Testosterone assay limit of quantitation (LOQ). Each sample was assayed                                                                 To test the hypothesis that multiplying dimeric SHBG values by
in duplicate on five separate occasions. The inter-assay coefficient of variation at                                                         2 correctly adjusts for the fact that each measured dimer has 2
0.3 ngjmL was 14.9% (n~ 10), while at 0.6ngjmL it was 11.5%.
                                                                                                                                             binding sites, we compared the values of FT obtained by calcula-
                                                                                                                                             tion using either one or two binding sites for SHBG dimers (data
88.5-112.2%. There were no trends over the concentration range                                                                               not shown) with FT concentrations measured by dialysis. The lin-
ofthe assay (data not shown).                                                                                                                ear regression of these comparisons (N = 161, range 0.6-177 pgfmL)
    Samples with low and high-testosterone concentrations were                                                                               gave a slope, intercept and r2 of: 1.51, 1.38, 0.98 and 1.02, 0.16 and
mixed in various proportions and then assayed to assess recovery                                                                             0.98 for one and two binding sites per SHBG dimer, respectively.
and matrix effects. The overall mean recovery was 98.2% (range                                                                               These data clearly demonstrate that when the number of SHBG
92.1-107.2%, data not shown).                                                                                                                dimer binding sites for testosterone is increased to two, the cal-
    The cross-reactivity between testosterone and 100 ngfdL of 34                                                                            culated and dialyzed free testosterone concentrations are almost
different steroids was assessed to determine the specificity of                                                                              identical.
the method. Steroids that have the same mass as testosterone
(e.g., DHEA, estriol, epitestosterone) and derivatives of testosterone                                                                       3.4. Reference ranges
were included in the assessment. None of the tested compounds
showed any interference with the measurement oftestosterone.                                                                                     Reference range determination was performed using 235 female
                                                                                                                                             and 264 male normal volunteers aged 8-90 years. Included individ-
3.2. Correlation of IT by HTLC-MS/MS with RIA and a platfonn                                                                                 uals had normal AST, ALT, and WBC and were apparently healthy,
immunoassay method                                                                                                                           non-medicated, ambulatory, community-dwelling. Excluded indi-
                                                                                                                                             viduals either failed to satisfy the inclusion criteria or had a history
   Fig. 3A shows the correlation between results obtained with the                                                                           of steroid use or endocrine related disease.
MS/MS and the RIA across the entire reference range. Fig. 3B shows                                                                               Reference ranges for TT (Table 2) and FT (Table 3) were deter-
the correlation observed with low concentrations (i.e., <45 ngfdL),                                                                          mined for both children and adults. The TT pediatric reference
covering the normal female reference range. Correlation was good                                                                             ranges were stratified chronologically as well as by pubertal stage


                              (A)        900                                                                         h)E:(•11tv l;ne         (B)        45                                           0
                                                                                                                                                                                                         ~d\.-0i:it'{ ~l:l\:'
                                                                                                                        q,_~r:;                                                                                l~o:;.";B
                                                                                                             0                                          40.
                                ·::r
                                         800·
                                                                                                        0    . cc·                             .:::;-
                               =-
                               <~>-c

                               e~ 600.
                              .!..::W
                                         700

                                                                                 0 0              %
                                                                                                   0                                         ~~
                                                                                                                                             em
                                                                                                                                              t::
                                                                                                                                             <I>
                                                                                                                                                        35
                                                                                                                                                        30·
                               trlfi!J
                              .s~
                                         500                           0
                                                                           o             8                                                   ~;;        25

                                                                       ~~0
                                                                                                                                             ..... :!
                               ~~~-
                               <I>CI)    400·                                                                                                 <II-      20
                                                                                                                                             <!>II)
                              ;au:iS
                              I-
                                   300
                                                             ~
                                                               ~0
                                                                           0                 y" 1.021x + 1.4997
                                                                                                                                             1-:::i:
                                                                                                                                             -<)   15
                                                                                                                                             s..~ 10
                              -..~
                              01- 200                                                                                                                                                y" 1 0064x + 0 0616
                              1-::t:                     <1) iaP                              2
                                                                                             ,·   " 0. 994                                   ~~--                              0     ~2 -;:; 0:995
                                                                                                                                               :I:                0
                                         100·        0   0                                                                                          5
                                           0~~--.------.----.~---..-~                                                                                    0
                                               0             200           400                    600            800                                         0                 20               40
                                                Total Testosterone, RIA {og/dL)                                                                                  Total Testostero11e, RIA (11gldL)

Fig. 3. Correlation of testosterone concentrations derived from RIA and HTLC-MS/MS across the normal reference range (Panel A) and for low concentrations (Panel B).




                                                                                                                                                                                                                                QUESTMS-00002702
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 107 of 437 PageID #: 2496
                                                                  W.A. Salameh et al. /Steroids 75 (2010) 169-175                                                                                         173


                                                                                          (8)
                     {A) 2500                                                                           50

                     ~                                                                    ~                                      0                   00

                            2000       0
                                                                                           <II          40                            ()             0& 8

                                                                                                                            ~~~0
                      Ill                                                                  "C
                     "0                                                                    0
                     0                                                                    .l::          30
                                                                                                                             . o~o,cP
                                                                                                                                     0
                     ~      1500
                                                                                          '$

                                                                                                                                           (j)O~~0
                                                                                           E 20
                     E                                                                     t:
                     !::                                                                   w                              80                                           0   c9
                     g)
                            1000                                                           <I)
                                                                                                        10                        0        ~ 0.                            r
                     <11
                                                                                          ~                                  00              ~         dr!J            0000
                     ~
                     .a
                                                                                           <I)
                                                                                          .Q
                                                                                           <I)
                                                                                                          c                           0                          "f) ..
                                                                                                               ······································0·····......,··       0    Zero tnas

                     <11                                                                   IJ                             oO               ()
                                                                                                                                                       00 0
                     <.>                                                                   c:       -10
                     c
                     ~
                                                                                           e                             Oo
                     <11                                                                  .e
                                                                                          ....      -20                                                      0
                     ;:                                                                   i5
                     0                                                                              -30
                                   0          10     30  20 40    50                                       0          200        400        600
                               Total Testosterone (ngldL), HTLC-MS/MS                                     Total Testosterone (ng/dl), HTLC·MSiMS

    Fig. 4. Bias plots of testosterone values derived from an analogue assay and HTLC-MS/MS in the 0-40 ngfdL range (Panel A) and the 100-500 ngfdL range (Panel B).


Table 2                                                                                          (A) 1400                                                         Sex= Male
Reference ranges for total testosterone by HTLC- MS/MS.

 Age or Tanner stage                       Males (ngfdL)            Females (ng/dL)
                                                                                                 ::;      1200
                                                                                                 32
 1-5.9 years                               5 or less                8 or less                    s<I>""   1000
 6-7.9 years                               25 or less               20or less                     c           800
 8-10.9 years                              42 or less               35 or less                    e
                                                                                                  ll!
 11-11.9 years                             260 or less              40or less                    00           500-
 12-13.9years                              420 or less              40or less                    tl
 14-17.9 years                             1000or less              40or less                    ~            400
 Tanner stage 1                            5 or less                8 or less                    "ii5
                                                                                                              200
 Tanner stage 2                            167 or less              24or less                    ~
 Tanner stage 3                            21-719                   28 or less
 Tanner stage 4                            25-912                   31 or less                                  0·
 Tanner stage 5                            110-975                  33 or less                                       6
 18-29 years                               250-1200                 1-44
 30-39years                                250-1045                 4-39
 40-49years                                230-1030                 4-34
 50-59 years                               250-1020                 3-48                         (B) 200
 60-69years                                225-1045                 2-42
 70-79years                                120-840                  2-38                         ::J
 80-89years                                65-720                   2-38
                                                                                                 g
                                                                                                 Ol           1~·0
 18-69years                                250-1100                 2-45                         .s
 70-89years                                90-890                   2-40                         ll!
                                                                                                  c
                                                                                                 eQ)          100
                                                                                                 w
                                                                                                 0
(Tanner stage). Adults were grouped by decade to document the                                    00
                                                                                                 ~
expected decline in TI concentration with age. An overall range                                                !·0
was also determined for males and females aged 18-69 years.                                      "'
                                                                                                 ~
                                                                                                 w..
As expected and previously reviewed [31]. there is a statistically
significant decline in concentrations observed in the older male                                                     6       8        10        12     '14       16 18 20 30 40 50           60   70 80   90
population, most notably after age 60. Concentrations in females,                                                                                                Age {years}
on the other hand, remain fairly constant throughout adulthood.
Fig. SA shows the mean TI in males throughout the life span (8-90                              Fig. 5. Curve fitted reference ranges for males from ages 8 to 90 years for total
years) and the associated 95% confidence intervals. Fig. SB shows                              testosterone (Panel A) and free testosterone (Panel B). The mean is shown as the
                                                                                               single solid line between the upper and lower triads. The 95% confidence bands
the same for FT.                                                                               were derived by robust weighted adapted non-linear regression. Identified outliers
                                                                                               omitted from model fitting are plotted as black open circles. The gamma theory
                                                                                               confidence limits (upper and lower triads, solid and broken lines) are plotted with
Table3                                                                                         their 95% confidence limits plotted as dashed lines. For ages less than 20 years, log
Reference ranges for free testosterone by equilibrium dialysis.                                of age is computed, and the rescaled log of age is plotted.
  Age (years)                      Males (pgjmL)                   Females (pgfmL)
  5-9                              5.3 or less                      0.2-5.0
                                                                                               4. Discussion
 10-13                             0.7-52                           0.1-7.4
 14-17                             18-111                           0.5-3.9
 18-29                             42-160                           0.2-6.3                        Recently, there is a growing clinical concern that reported
 30-39                             31-160                           0.2-6.3                    testosterone concentrations, specifically in individuals with low
 40-49                             35-122                           0.2-6.2                    concentrations, are erroneous and do not reflect the true physi-
 50-59                             30-147                           0.2-6.6
 60-69                             40-145                           0.2-6.5
                                                                                               ologic or clinical status ofthe individual. The advent of automated
 70-79                             39-148                           0.1-3.9                    immunoassay systems, which are now utilized in most laborato-
 80-89                             20-127                           0.4-3.5                    ries across the nation, provided analytical tools whose accuracy is
 18-69                             35-155                           0.1-6.4                    limited to high-TI concentrations [2,5-9]. This phenomenon was
 70-89                             30-135                           0.2-3.7
                                                                                               confirmed in this study, which adds to the number of reports



                                                                                                                                                                                            QUESTMS-00002703
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 108 of 437 PageID #: 2497
174                                                    W.A. Salameh et al. /Steroids 75 (2010) 169-175

demonstrating the over- or underestimation of TI measured                        respectively. Similar results were obtained at low FT concentra-
by other automated immunoassays relative to either extrac-                       tions.
tion/chromatography/RIA or mass spectrometry methods [2,5-9].                        A word of caution needs to be given for physicians or others who
Conversely, the extraction/chromatography/RIA method is accu-                    use Internet-based FT calculators. They need to be aware that the
rate at both high and low-TT concentrations. However, only a few                 formulas used on the internet do not all use the same TI associa-
reference laboratories still offer this type of assay because it is              tion constants and most likely use a single testosterone binding site
labor intensive and requires special handling of radioactive mate-               per SHBG molecule. In addition, the assay used and form of SHBG
rial. Additionally, the RIA is prone, at least theoretically, to potential       measured, whether dimeric or monomeric, need to be known. We
interference from cross-reacting steroids.                                       went to great lengths to identify an accurate SHBG assay for which
    To overcome these shortfalls, we have developed an                           we knew the form of SHBG being measured. All of these factors can
HTLC-MS/MS method that is fast, efficient, and suitable for                      contribute to different FT concentrations when calculated via an
analyzing large numbers of samples and that provides an accurate                 Intenet program.
and specific determination of TI. The use of the HTLC system                         The concentrations oftestosterone measured in males from pre-
was chosen because it permits online extraction of samples and                   puberty to >70 years of age showed the expected distribution, i.e.,
negates the need for off-line extraction and/or derivitization.                  low concentrations in prepuberty, rising through adolescence and
Testosterone is released from its binding proteins, and the sample               the second decade, and declining after the sixties. The 250 ngfdL
is then passed through the turbulent flow column. The bound                      lower limit of our normal range in males (18-60 years) is slightly
testosterone is eluted at a low flow rate by reversing the direction             lower than the most quoted cutoff of320 ngfdL [31]. This is proba-
of flow and introducing a "slug" of an organic solvent from a loop               bly related to lack of interference in the LC-MS/MS assay from other
located close to the extraction column. The released testosterone                androgenic metabolites and avoidance of the positive bias intro-
is then transferred at a slow flow rate to an analytical HPLC                    duced by most antibody-based assays. It is noteworthy that while
column. Testosterone separates from other compounds on the                       we are reporting a substantial decline in testosterone concentra-
analytical column via an organic gradient and is detected in the                 tion in the elderly population, this observed reference range should
tandem mass spectrometer. One cycle of injection, extraction,                    not be construed as "normal." In a recent report of the Endocrine
separation, detection, and re-equilibration of both columns can                  Society's guidelines for treatment of hypogonadism, experts failed
be accomplished in less than 5 min. By using up to four systems                  to agree on a threshold for initiation of therapy [37]. There is,
in concert, depending on the analysis time required by the mass                  however, consensus that values between 200 and 300 ngfdL mea-
spectrometer, TI concentration can be quantified in as little as                 sured on more than one occasion and associated with symptoms
1.15 min thereby quadrupling the throughput.                                     of hypogonadism in the elderly male should prompt for counseling
    Our HTLC-MS/MS is accurate and precise over a linear range of                on the risk/benefits of androgen therapy. An outcome-based refer-
0.3-2000 ngfdL. This precludes the necessity of extracting multiple              ence range interval in males based on the Framingham cohort using
sample volumes as is required when measuring a broad range of                    LC-MS/MS methodology is forthcoming. Harmonization of testos-
TI concentrations in other methods. In addition, sample volumes                  terone measurements across laboratories and methods will allow
as low as 50 f.LL can be analyzed without off-line extraction and                adoption of a universal outcome-based reference range.
without dilution, simplifying the testing of pediatric samples.                      As expected, females had low concentrations throughout the age
    To ensure that the values obtained using the HTLC-MS/MS                      groups. These concentrations were lower than previously reported,
method relate accurately to the clinical situation, new reference                presumably a reflection of the improved accuracy of this new
ranges were determined forTI as well as for free and bioavailable                method. Our reference ranges for females suffer from the fact that
testosterone, which rely on TT for their calculation.                            the population studied is "normal" by self-report. It is conceiv-
    As with TI there are concerns that FT measurements made                      able that the population might be "contaminated" by women with
by different methods, including analog-based, generate different                 mild PCOS. The high prevalence of this condition in the general
results [32]. Reports by others [33] have stated that the Vermeulen              population made us seek an independent validation of the female
and Sodergard calculations may overestimate the free hormone                     reference range in clinically well-characterized normal and PCOS
concentration and that assumption-free, empirically derived for-                 individuals. The results of these studies with the recommended
mulas are more accurate in estimating FT values. One possible                    cutoffs for diagnosis of PCOS will be published separately.
explanation for this observation is the long held assumption in                      The availability of a TI assay with accurate low-end sensitivity
the community and acceptance in the design of the mass action                    will permit better clinical decisions to be made in the detection
equation that 1 mol of SHBG homodimer binds to 1 mol of testos-                  and diagnosis of the five conditions noted previously; detection
terone with a binding site at the dimerization interface [34]. This              of the initial rise in testosterone at the onset of puberty [16,17];
assumption has been challenged by recent crystallographic [35]                   diagnosis ofPCOS, future studies will help elucidate cutoff values;
and site-directed mutagenesis studies that clearly show the dimer-               diagnosis of hypoandrogenism in surgically induced menopause;
ization and steroid binding domains of SHBG are distinct [36].                   diagnosis of mild hypogonadism or waning testosterone concen-
Furthermore, dimerization-deficient SHBG variants show that each                 trations in aging males; dose titration of GnRH analogues used to
monomer binds testosterone with equal affinity and specificity.                  achieve medical castration in men with prostate cancer.
The authors conclude that the measurement of molar concentra-                        The high sensitivity of our assay has important ramifications for
tion of SHBG has been overestimated by 2-fold [36]. In the mass                  situations in which complete blockade of androgen production is
action equation, the assumption should then be that 0.5 mol of                   desirable such as the last condition listed above. The determination
dimeric SHBG binds 1 mol oftestosterone. This means that dimeric                 of complete suppression is limited by the sensitivity and accuracy of
SHBG concentrations should be multiplied by 2 to account for                     the assay.An attractive hypothesis is that assays with very high sen-
the ability of homodimers to bind 2 testosterone molecules. Cor-                 sitivity may allow for further suppression of testosterone leading
relation between the calculated FT and FT by dialysis with or                    to added intra prostatic testosterone reduction.
without a correction factor of 2 for SHBG concentration shows                        In conclusion, we have developed a sensitive and accurate
a comparable r2 of >0.98, but the slope and intercept without                    HTLC-MS/MS assay for total testosterone measurement that
correction were 1.5 and 1.38, respectively, indicating overestima-               requires small sample volume and improved analysis of samples
tion of free testosterone values. After correction for two binding               with low concentrations. Our method requires minimal labor and
sites per SHBG dimer the slope and intercept were 1.02 and 0.16,                 offers rapid throughput. The newly established total, free, and



                                                                                                                                        QUESTMS-00002704
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 109 of 437 PageID #: 2498
                                                                W.A. Salameh et al. /Steroids 75 (2010) 169-175                                                              175

bioavailable reference ranges for children and adults, along with                         [ 15] Rosner W, Auchus RJ, Azziz R, Sluss PM, RaffH. Position statement: utility, lim-
the forthcoming studies in well-characterized females, should per-                               itations, and pitfalls in measuring testosterone: an Endocrine Society position
                                                                                                 statement. J Clin Endocrinol Me tab 2007 ;92 :405-13.
mit better clinical evaluation of patients for precocious puberty,                        [16] Ankarberg C, Norjavaara E. Diurnal rhythm of testosterone secretion before
PCOS, hypogonadism, hirsutism, and other androgen-related dis-                                   and throughout puberty in healthy girls: correlation with 17beta-estradiol and
orders as well as better assessment of testosterone suppression in                               dehydroepiandrosterone sulfate. 1 Clin Endocrinol Me tab 1999;84:975-84.
                                                                                          [ 1 7] Albertsson-Wikland K, Rosberg S, Lannering B, Dunkel L, Selstam G, Norjavaara
men with prostate cancer.                                                                        E. Twenty-four-hour profiles of luteinizing hormone, follicle-stimulating hor-
                                                                                                 mone, testosterone, and estradiol levels: a semilongitudinal study throughout
Acknowledgements                                                                                 puberty in healthy boys.] Clin Endocrinol Metab 1997;82:541-9.
                                                                                          [18] Azziz R, CarminaE, Dewailly D, Diamanti-Kandarakis E, Escobar-Morreale HF,
                                                                                                 Futterweit W, et al. Positions statement: criteria for defining polycystic ovary
   Funding for this study was provided by Quest Diagnostcics Inc.                                syndrome as a predominantly hyperandrogenic syndrome: an Androgen Excess
We would like to thank Souchin Chen and Patricia M. Vendely,                                     Society guideline.] Clin Endocrinol Metab 2006;91 :4237-45.
                                                                                          [19] Revised 2003 consensus on diagnostic criteria and long-term health risks
Quest Diagnostics Nichols Institute, for help in the preparation of                              related to polycystic ovary syndrome. Fertil Steril 2004;81: 19-25.
this manuscript.                                                                          [20] Ehrmann DA, Rosenfield RL, Barnes RB, Brigell OF, Sheikh Z. Detection of func-
                                                                                                 tional ovarian hyperandrogenism in women with androgen excess. N Eng) J
                                                                                                 Med 1992;327:157-62.
References                                                                                [21] The role of testosterone therapy in postmenopausal women: posi-
                                                                                                 tion statement of The North American Menopause Society. Menopause
  Ill Cawood ML, Field HP, Ford CG, Gillingwater S, Kiernan A, Cowan D, et al. Testos-           2005;12:496-511.
      terone measurement by isotope-dilution liquid chromatography-tandem mass            [22] Miller KK, Rosner W, Lee H, Hier J, Sesmilo G, Schoenfeld D, et al. Measurement
      spectrometry: validation of a method for routine clinical practice. Clin Chern             of free testosterone in normal women and women with androgen deficiency:
      2005;51:1472-9.                                                                            comparison of methods. 1 Clin Endocrinol Me tab 2004;89:525-33.
  I2l Wang C, Catlin DH, Demers LM, Starcevic B, SwerdloffRS. Measurement of total        [23] Bhasin S, Wu F. Making a diagnosis of androgen deficiency in adult men: what
      serum testosterone in adult men: comparison of current laboratory methods                  to do until all the facts are in? Nat Clin Pract Endocrinol Metab 2006;2:529.
      versus liquid chromatography-tandem mass spectrometry. J Clin Endocrinol            [24] Romanelli F, Latini M. The laboratory assessment of partial androgen deficiency
      Metab 2004;89:534-43.                                                                      of the aging male.J Endocrinol Invest 2005;28:39-42.
  I3] Holownia P, Conway GS, Shrivastava U, Round ], Honour JW. A clinical                [25] Debruyne FM. Gonadotropin-releasing hormone antagonist in the manage-
      evaluation of a direct radioimmunoassay of testosterone. Clin Chim Acta                    ment of prostate cancer. Rev Uroi2004;6:S25-32.
      1993;214:31-43.                                                                     [26] Page ST, Lin OW, Mostaghel EA, Hess DL, True LD, Amory JK, et al. Persis-
  I4l WheelerMj. Measurement of androgens. Methods Mo1Biol2006;324:197-211.                      tent intra prostatic androgen concentrations after medical castration in healthy
  I5] Stanczyk FZ. Measurement of androgens in women. Semin Reprod Med                           men. J Clin Endocrinol Me tab 2006;91 :3850-6.
      2006;24:78-85.                                                                      [27] Weckermann D, Harzmann R. Hormone therapy in prostate cancer: LHRH
  I6] Chang YC, Li CM, Long SB, Liao PC, Chang LW. Quantitative measurement of                   antagonists versus LHRH analogues. Eur Ural 2004;46:279-83.
      male steroid hormones using automated on-line solid phase extraction-liquid         [28] Sodergard R, Backstrom T, Shanbhag V, Carstensen H. Calculation of free and
      chromatography-tandem mass spectrometry and comparison with radioim-                       bound fractions of testosterone and estradiol-17 beta to human plasma pro-
      munoassay. Analyst 2003;128:363-8.                                                         teins at body temperature. 1 Steroid Biochem 1982; 16:801-10.
  I71 Matsumoto AM, Bremner WJ. Serum testosterone assays-accuracy matters. J             [29] Vermeulen A, Verdonck L, Kaufman JM. A critical evaluation of simple meth-
      Clin Endocrinol Metab 2004;89:520-4.                                                       ods for the estimation of free testosterone in serum. J Clin Endocrinol Metab
  I8] Herold DA, Fitzgerald RL. lmmunoassays for testosterone in women: better                   1999;84:3666-72.
      than a guess? Clin Chern 2003;49:1250-1.                                            [30] Vermeulen A, Stoica T, Verdonck L. The apparent free testosterone concentra-
  I9] Taieb J, Mathian B, Millot F, Patricot M-C, Mathieu E, Queyrel N, et al.                   tion, an index of androgenicity.J Clin Endocrinol Metab 1971 ;33:759-67.
      Testosterone measured by 10 immunoassays and by isotope-dilution gas                [31] KaufmanJM, Vermeulen A. The decline of androgen levels in elderly men and
      chromatography-mass spectrometry in sera from 116 men, women, and chil-                    its clinical and therapeutic implications. Endocrinol Rev 2005;26:833-76.
      dren. Clin Chern 2003;49:1381-95.                                                   [32] Rosner W. Letters to the Editor: errors in the measurement of plasma free
[10] Fitzgerald RL, Herold DA. Serum total testosterone: immunoassay compared                    testosterone. J Clin Endocrinol Metab 1997;82:2014-5.
      with negative chemical ionization gas chromatography-mass spectrometry.             [33] Ly LP, Handelsman OJ. Empirical estimation of free testosterone from testos-
      Clin Chern 1996;42:749-55.                                                                 terone and sex hormone-binding globulin immunoassays. Eur J Endocrinol
[ 11] Sikaris K, McLachlan Rl, Kazlauskas R, deKretser D, Holden CA, Handels-                    2005;152:471-8.
      man OJ. Reproductive hormone reference intervals for healthy fertile young          [34] Bocchinfuso WP, Hammond GL. Steroid-binding and dimerization domains
      men: evaluation of automated platform assays. 1 Clin Endocrinol Metab                      of human sex hormone-binding globulin partially overlap: steroids and Ca 2 +
      2005;90:5928-36.                                                                           stabilize dimer formation. Biochemistry 1994;33:10622-9.
[12] GoncharovN, Katsya G, Dobracheva A, NizhnikA, Kolesnikova G, Todua T, etal.          [35] Grishkovskaya I, Avvakumov GV, Sklenar G, Dales D, Hammond GL, MullerYA.
      Serum testosterone measurement in men: evaluation of modern immunoassay                    Crystal structure of human sex hormone-binding globulin: steroid transport
      technologies. Aging Male 2005;8:194-202.                                                   by a laminin G-like domain. EMBO 1 2000; 19:504-12.
[ 13] Kushnir MM, Rockwood AL, Roberts WL, Pattison EG, Bunker AM, Fitzgerald RL,         [36] Avvakumov GV, Grishkovskaya I, Muller YA, Hammond GL. Resolution of the
      et al. Performance characteristics of a novel tandem mass spectrometry assay               human sex hormone-binding globulin dimer interface and evidence for two
      for serum testosterone. Clin Chern 2006;52: 120-8.                                         steroid-binding sites per homodimer. 1 Bioi Chern 2001 ;276:34453-7.
[14] Starcevic B, DiStefano E, Wang C, Catlin DH. Liquid chromatography-tandem            [37] Bhasin S, Cunningham GR, Hayes FJ, Matsumoto AM, Snyder PJ, Swerdloff
      mass spectrometry assay for human serum testosterone and trideuter-                        RS, et al. Testosterone therapy in adult men with androgen deficiency syn-
      ated testosterone. 1 Chromatogr B: Analyt Techno) Biomed Life Sci                          dromes: an Endocrine Society clinical practice guideline. J Clin Endocrinol
      2003;792: 197-204.                                                                         Metab 2006;91 :1995-2010.




                                                                                                                                                            QUESTMS-00002705
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 110 of 437 PageID #: 2499




                                                                                                       JOURNAL OF
                                                                                                       CHROMATOGRAPHY A

ELSEVIER                                Journal of Chromatography A, 854 (1999) 23-35




   Comparison of turbulent-flow chromatography with automated
solid-phase extraction in 96-well plates and liquid-liquid extraction
      used as plasma sample preparation techniques for liquid
            chromatography-tandem mass spectrometry
              Dieter Zimmer*, Volker Pickard, Waldemar Czembor, Christoph Mtiller
                         Bayer AG, Preclinical Pharmncokinetics, PF 101709, 42096 Wuppertal, Germnny



Abstract

   Turbulent flow chromatography (TFC) combined with the high selectivity and sensitivity of tandem mass spectrometry
(MS-MS) is a new technique for the fast direct analysis of drugs from crude plasma. TFC in the 96-well plate format
reduces significantly the time required for sample clean-up in the laboratory. For example, for 100 samples the workload for
a technician is reduced from about 8 h by a manual liquid-liquid extraction (LLE) assay to about 1 h in the case of TFC.
Sample clean-up and analysis are performed on-line on the same column. Similar chromatographic performance and
validation results were achieved using HTLC Turbo-C 18 columns (Cohesive Technologies) and Oasis HLB extraction
columns (Waters). One 96-well plate with 96 plasma samples is analyzed within 5.25 h, corresponding to 3.3 min per
sample. Compared to this LLE and analysis of 96 samples takes about 16 h. Two structurally different and highly protein
bound compounds, drug A and drug B, were analyzed under identical TFC conditions and the assays were fully validated for
the application to toxicokinetics studies (compliant with Good Laboratory Practices - GLP). The limit of quantitation was
1.00 [Lgll and the linear working range covered three orders of magnitude for both drugs. In the case of drug A the quality of
analysis by TFC was similar to the reference LLE assay and slightly better than automated solid-phase extraction in 96-well
plates. The accuracy was -3.1 to 6.7% and the precision was 3.1 to 6.8% in the case of drug A determined for dog plasma
by TFC-MS-MS. For drug B the accuracy was -3.7 to 3.5% and the precision was 1.6 to 5.4% for rat plasma, which is
even slightly better than what was achieved with the validated protein precipitation assay. © 1999 Elsevier Science BV.
All rights reserved.

Keywords: Turbulent flow chromatography; Sample preparation; Validation; Pharmaceutical analysis



1. Introduction                                                    ceutical industry. Due to the high selectivity of
                                                                   MS-MS, sample run times of less than 5 min
  Liquid chromatography interfaced to tandem mass                  (mostly 2 to 3 min) are typically achieved which
spectrometry (LC-MS-MS) using atmospheric pres-                    gives rise to sample throughputs of 150-200 samples
sure chemical ionization (APCI) or electrospray                    during overnight runs. Sample preparation became
ionization (ESI) in its high-flow version (Tur-                    clearly the rate-limiting step in bioanalysis. In phar-
bolonspray) has led to a breakthrough in sensitivity,              macokinetics plasma samples are prepared using
selectivity and speed of bioanalysis in the pharma-                liquid-liquid extraction (LLE), solid-phase extrac-
                                                                   tion (SPE) (manually or on robotics), protein precipi-
*Corresponding author.                                             tation or different approaches for direct injection of

0021-9673/99/$- see front matter © 1999 Elsevier Science B.V All rights reserved.
PII: 80021-9673(99)00535-X




                                                                                                                   QUESTMS-00002706
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 111 of 437 PageID #: 2500


24                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


crude plasma onto suitable sample extraction col-              Table l
                                                               Brief physiochemical characterization of drugs A and B
umns by column switching. For the latter approach
the LiChrospher RP-18 ADS column (Merck) had                                              Drug   A                      Drug B
been used in our laboratory for the determination of           Salt (form)                No (Betaine)                  HCl
                                                                                                         6
Azlocillin and its metabolites [1]. The analysis time          Water solubility           Insoluble (<l0- g/l)          35 g/l
was too long (6 min per sample) since 4 min were               Protein binding            99.8%                         94-95%
                                                              !,                          0.2%                          5-6%
required to get rid of the plasma constituents fol-
                                                               Log P (octanol-water)      6.3                           2.9
lowed by 2 min analysis on an analytical column.
   The analysis time can be significantly reduced
when chromatography is performed under turbulent               formed LC-MS-MS analysis of the extracts. We
flow conditions in open tubular columns [2].                   applied this technique to drug A before the intro-
   Turbulent flow chromatography (TFC) in packed               duction of TFC to our laboratory. The control of the
columns was recently introduced by Quinn and                   vacuum and the evaporation of the extracts were
Takarewski from Cohesive Technologies (Franklin,               critical and limiting factors.
MA, USA) in 1997 [3] as a fast method for direct                  This report describes fully validated assays which
injection of crude plasma onto special columns                 had been applied to toxicokinetics studies [Good
packed with 50 fJ-m spherical porous particles. These          Laboratory Practices (GLP)] with two of our de-
columns serve as extraction and analytical column at           velopment compounds, drug A and drug B which are
the same time, total analysis time is about 2 min with         highly protein bound. Some physiochemical parame-
high flow-rates of e.g., 4 to 6 ml/min on a 1 mm 1.0.          ters of drugs A and B are given in Table 1. The
column. While such high flow-rates are far outside             structures cannot be disclosed for commercial
the usual optimum conditions (reduced plate height,            reasons.
h, about 2) for laminar flow conditions, a second
optimum of the Van Deemter curve was found [3]
under turbulent flow conditions. Thus the chromato-            2. Experimental
graphic efficiency with turbulent flow at high flow-
rates is similar to laminar flow at the commonly used          2.1. Chemicals
much lower flow-rates. Under turbulent flow con-
ditions a fast and efficient separation of the small              Drugs A and B are development compounds of
drug from the large plasma proteins is thus achieved           Bayer (Leverkusen, Germany).
even in case of 99% protein bound drugs (see                      Ammonium acetate was supplied by Merck
below). Proteins are eluted as a sharp peak within 0.5         (Darmstadt, Germany), acetonitrile (gradient grade),
min using a pure water or buffer mobile phase,                 formic acid (analytical-reagent grade) and water
meanwhile the drug is retained on e.g., C 2 , C 8 , C 18       (gradient grade) were obtained from Riedel-de Haen
or phenyl chains inside the pores of the particles.            (Seelze, Germany).
The high flow-rate and the plug profile solvent front
allow for very steep changes in the mobile phase               2.2. Historic assays before the introduction of
composition from 100% water to e.g., 90% acetoni-              TFC
trile within typically 5 s which causes the drug(s) and
internal standard(s) to elute in a sharp peak.                    Since the main focus of this paper lies on TFC the
   The suitability of TFC-MS-MS for the analysis               formerly used techniques are not outlined in detail
of plasma samples was recently reported by Ayrton              here. Before the introduction of TFC drugs A and B
et al. [4]. They used a standard HP1090 liquid                 were analyzed in our laboratory using different
chromatograph for TFC and showed a brief valida-               (validated) approaches for sample preparation. In
tion for an isoquinoline drug. Other high-throughput           case of drug A two assays were in use before: ( 1)
sample preparation techniques are based on automat-            manual LLE of 0.2 ml plasma using a mixture of
ized SPE in the 96- or 384-well microplate format              ethyl acetate-n-heptane (70:30, v /v) followed by
using pipetting robots [5] followed by off-line per-           reconstitution of the dry extract in 0.2 ml mobile




                                                                                                                  QUESTMS-00002707
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 112 of 437 PageID #: 2501


                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                              25

phase yielding a limit of quantitation (LOQ) of 0.100        solutions which were used to prepare an LS. spiking
J-Lgll and (2) automated SPE on a Packard Multip-            plasma pooL
robe 104 liquid handler (Packard, Meriden, CT,                  All stock and working solutions were stored in the
USA) using 96-well extraction plates filled with             refrigerator at about 5°C for no longer than eight
Waters Oasis (30 mg) or Whatman-C 18 (100 mg).               weeks. The LS. spiking plasma pools were freshly
The extract was not evaporated giving an end                 prepared on each analysis day.
volume of 1 ml and a LOQ of 1.00 J-Lg/1. One
96-well plate was processed within 60 min. The               2.4. Preparation of calibration and validation
general procedure of 96-well plate SPE on a Packard          samples and validation
Multiprobe liquid handler was earlier described in
Ref. [5]. Sample analysis was performed by LC-                  Calibration samples were prepared freshly in
MS-MS using either APCI or Turbolonspray.                    duplicates always on the day of sample analysis by
   For drug B a simple manual protein precipitation          spiking control rat or dog plasma with 10 J-Ll of
out of 0.2 ml plasma with 1.00 ml acetonitrile was           working solutions containing the analyte in appro-
done followed by evaporation of the supernatant and          priate concentration. In case of drug A the con-
reconstitution in 0.300 ml mobile phase. Analysis            centrations of the calibration samples were 1.00,
was performed by Turbolonspray-MS-MS with an                 2.00, 10.0, 100, 1000 and 2500 J-Lgll while for drug
LOQ of 0.500 J-Lg/1.                                         B samples were prepared at 0.500, 1.00, 2.50, 5.00,
                                                             25.0, 50.0, 250, 500, 1000 and 2500 J-Lg/1.
2.3. Preparation of stock and working solutions of              For pre-study validation two independent sets of
the analytes and internal standards                          validation samples were prepared on two days by
                                                             spiking control rat or dog plasma, each set consisting
   Two stock solutions denoted A and B were                  of four concentration levels with six replicates at
prepared for drug A by dissolving duplicate weigh-           each leveL For drug A the four levels were 5.00,
ings of 10 mg of the authentic analyte reference             50.0, 500 and 1500 J-Lg/1 and for drug B they were
standard in 10 ml of acetonitrile. Dilutions of the          2.00, 10.0, 100 and 1000 J-Lg/1. The samples were
stock were made with acetonitrile in order to yield          run independently on two validation days together
working solutions which were used for the prepara-           with calibration samples in duplicates and four
tion of calibration samples and quality control sam-         blanks.
ples. The stock solution of the internal standard               In case of drug A one set of validation samples
[ H~ N]drug A was prepared by dissolving 10 mg in
 2    5
                                                             was run twice on the same day: the first run was
10 ml acetonitrile. This solution was further diluted        performed on the HTLC Turbo-C 18 column, the
in acetonitrile to working solutions which were used         second run on the Waters Oasis HLB column.
to prepare an internal standard (I.S.) spiking plasma
pooL The concentration of the LS. in the spiking             2.5. Cross validation
plasma pool was 300 J-Lg/1.
   Two stock solutions denoted A and B were                     Since TFC is a new technique and chromato-
prepared for drug B by dissolving duplicate weigh-           graphic retention times are very short the assay was
ings of 10.7 mg of the authentic analyte reference           checked for its selectivity regarding possible interfer-
standard (hydrochloride) in 10 ml of a mixture of            ences from drug metabolites, drug formulation,
methanol-water (80:20). Dilutions of the stock were          sample matrix and other sources inherent to real
made with the same mixture in order to yield                 study samples. Therefore study samples which had
working solutions which were used for the prepara-           been analyzed previously using the fully validated
tion of calibration samples and quality control sam-         historic reference assays were reanalyzed by TFC.
ples. The stock solution of the internal standard            For example in case of drug A 42 study samples
 2
[ H 5 ]drug B was prepared by dissolving 10 mg in 10         obtained from three Beagle dogs, taken at time
ml of methanol-water (80:20). This solution was              points 5, 10, 15, 20, 30, 45 min, 1, 1.5, 2, 3, 5, 7, 9
further diluted in the same mixture to working               and 24 h after a single oral administration of 0.3




                                                                                                          QUESTMS-00002708
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 113 of 437 PageID #: 2502


26                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


mg/kg which were originally analyzed by the refer-             (Cohesive Technologies) which is a modified HP
ence LLE assay were re-analyzed by TFC-MS-MS.                  1100 modular liquid chromatograph (Hewlett-Pac-
These study samples and the corresponding quality              kard, Palo Alto, CA, USA) consisting of an isocratic
control samples were stored for four months at                 pump for clean-up and flush of liquid lines, a binary
-20°C between the first analysis and the re-analysis           pump for elution of retained analytes and a valve
by TFC.                                                        switching module with two Rheodyne six-port
                                                               valves. The autosampler was a CTC HTS PAL (CTC
2.6. Sample preparation for TFC                                Analytics, Zingen, Switzerland) equipped with a
                                                               100-J--Ll injection syringe. The 2300 HTLC system
     Sample preparation has been minimized to cen-             was controlled by the 2300 HTLC V 1.4.1 software
trifugation, LS. addition and aliquotation into a 96-          from Cohesive Technologies.
well plate (or HPLC vial). Centrifugation is essential            Either the 50 X 1.0 mm HTLC Turbo-C 18 columns
in order to protect the column from particles which            (Cohesive Technologies) packed with 50 J-Lm porous
might cause early plugging.                                    particles or the 50 X 1.0 mm Waters Oasis HLB
    Large plasma volumes like e.g., plasma pools used          extraction columns (Waters, Milford, MA, USA)
for the preparation of calibration and validation              filled with 30 J-Lm particles were used. These col-
samples were centrifuged in a Beckman centrifuge               umns serve as extraction and analytical column at the
type GS-6R at 3700 g for 10 min. Study samples and             same time, hence no other (analytical) column is
quality control samples (typically stored in Eppen-            needed. Identical chromatographic conditions were
dorf vessels) were centrifuged in an Eppendorf 5415            applied to both types of columns and to all com-
centrifuge at 17 500 g for 10 min. In the case of drug         pounds reported here. Furthermore in the meantime
A, after centrifugation of the plasma an aliquot ( 150         these conditions were applied after minor modi-
J--Ll) was transferred to a 96-well plate and mixed            fications to other drugs and drug candidates hence
with a 20-J--Ll aliquot of the LS. spiking plasma pool         they appear to be generic.
(resulting LS. concentration in the sample 35.3 J-Lgl              In the first load and clean-up step (duration 60 s)
1).                                                            20 J--Ll of the crude plasma sample were injected onto
  In the case of drug B, 0.100 ml plasma was mixed             the column, the mobile phase delivered by the
with 50 J--Ll of the LS. spiking plasma pool (resulting        isocratic pump at 4.0 ml/min was buffer (2 mM
LS. concentration in sample 1667 J--Lg/1).                     aqueous ammonium acetate, pH 6.8). The proteins
                                                               were flushed to the waste while the small molecules
2. 7. Waters Oasis HLB column ruggedness test                  were retained on the cl8 chains inside the porous
                                                               particles. During this step the binary pump delivered
   One hundred and sixty eight injections with an              acetonitrile-2 mM ammonium acetate (pH 6.8;
injection volume of 25 J--Ll of rat plasma, consisting         10:90) at a flow-rate of 1.5 ml/min to the mass
of six blanks and plasma samples spiked at 1.00                spectrometer. In the second step (duration 30 s) the
J-Lgll (LOQ) (118 samples) and 10.0 J-Lgll (44                 valves were switched and the isocratic pump flushed
samples) with drug A and with the stable-isotope-              the tubings and valves with buffer at a flow-rate of
labeled drug as LS. were made onto a Waters Oasis              6.0 ml/min to waste, while elution of the retained
HLB column. The peak height of the analyte and of              analytes (and LS.) was performed in forward-flush
the LS. was evaluated regarding the relative standard          with the binary pump at a flow-rate of 1.5 ml/ min by
deviation (RSD).                                               increasing the acetonitrile content in the mobile
   The ruggedness of the HTLC Turbo-C 18 columns               phase (buffer) within 5 s from zero to 95% which
was proven during the numerous validation runs with            was held for 25 s. In the third flush step the valves
both drugs.                                                    were switched back to the initial position and the
                                                               isocratic pump was re-connected to the column
2.8. Instrumentation and chromatographic                       (forward) flushing the column and tubings at 4.0
conditions for TFC                                             ml/ min with pure acetonitrile for 30 s while the
                                                               binary pump was delivering mobile phase
      TFC was performed using a 2300 HTLC System               (acetonitrile-2 mM ammonium acetate, pH 6.8,




                                                                                                           QUESTMS-00002709
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 114 of 437 PageID #: 2503


                                   D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                  27


10:90) to the mass spectrometer. In the last step               integrated with the PE-Sciex MacQuan processing
(duration 30 s) are-equilibration of the column was             software version 1.5. Calibration and concentration
performed with buffer at a flow-rate of 4.0 ml/min,             calculations were done by the laboratory-written
while the binary pump was instantly pumping mobile              software [6]. The calibration curves were calculated
phase to the mass spectrometer like in step 3. Thus             from the peak area ratios of drug A and drug B to
the whole run time was 2.5 min per sample.                      their corresponding internal standards using a 11/-
                                                                weighted linear least-squares regression model.
2.9. Mass spectrometry and data evaluation

   Samples were analyzed by MS-MS using a                       3. Results and discussion
Perkin-Elmer Sciex API 365 triple quadrupole tan-
dem mass spectrometer (Concord, Canada). The                    3.1. Mass spectra and chromatograms of drug A
liquid flow from the TFC column was directed either             and the l.S.
directly to the APCI interface (analysis of drug A) or
after a 1:5 split to the TurboionSpray interface                   The pseudo molecular ion [M + H] + of the analyte
(analysis of drug B). The mass spectrometer was                 drug A was recorded at mlz 532.3. After collisional-
operated in positive-ion multiple reaction monitoring           ly induced dissociation (CID) of [M + H] + the
(MRM) mode with key parameter settings given in                 product ion spectrum shows two strong fragment
Table 2.                                                        ions at mlz 299.2 and 209.2. These two key frag-
   Nitrogen 5.0 grade was used for the auxiliary gas,           ment ions were used to monitor drug A in MRM
the nebulizer gas, the curtain gas and the collision            mode. Since the signal-to-noise ratio in plasma
gas. The required sensitivity was achieved by lens              samples was better in favor of the ion at ml z 299 this
voltage tuning and by additionally reducing mass                ion was used for quantitation (quantifier ion) whereas
resolution of the quadrupoles to 1.0 u (Q 1 ) and 1.5 u         the ion at m/ z 209 was used as a qualifier ion for
(Q 3 ) peak width at half height. The API 365 was               confirmation. The intensity ratio of the two MRM
equipped with a so called "Autobox" (made to our                signals at mlz 532.3/299.1 and at mlz 532.3/209.1
order by Mr. Moller from Perkin-Elmer, Langen,                  is usually about 1:1 to 1:0.8 in pure standards as well
Germany) with digital readouts for the ionization               as in spiked plasma samples or real samples, respec-
current (in f.LA), the interface temperature and with a         tively, as seen in Fig. 1. In cases where the quantifier
solenoid switching valve for gas 2 (auxiliary). Two             ion at ml z 299 was superimposed by chemical noise
Apple Macintosh Power PC 8500 computers were                    the quantitation was done using the ion at mlz 209.
used, one for data acquisition and one for data                    An I.S. is usually required for precise and accurate
processing. The peaks in the MRM traces were                    quantitative determinations in bioanalysis. It should

Table 2
Key parameters for the analysis of drugs A and B by LC-MS-MS in positive-ion MRM mode on a PE Sciex API 365 instrument

Analyte                                                   Drug A                                           DrugB

Interface                                                 APCI                                             Turbolonspray
Temperature                                               500°C                                            300°C
Ionization current/ voltage                               3 J.LA                                           4800 v
Orifice potential                                         48 v                                             44 v
Ring potential                                            270 v                                            220 v
Collision energy                                          44.5 eV                                          51 eV

MRM quantifier ions Q 1 I Q 3                             mlz 532.31299.1                                  mlz 489.31168.8
Dwell time                                                700 ms                                           500 ms

MRM qualifier ions Q 1 IQ 3                               mlz 532.31209.1                                  mlz 489.3/312.1
Dwell time                                                200 ms                                           500 ms

MRM ions for I.S. Q 1 /Q 3                                mlz 535.31209.1                                  mlz 494.4/168.8
Dwell time                                                100 ms                                           200 ms




                                                                                                                QUESTMS-0000271 0
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 115 of 437 PageID #: 2504


28                                      D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


                                                                                            intensity: 5393 cps




                                                                                 __./Drug A
                                                                                   Quantifier




                                       11
                                       0:31




                             [%]                                                            intenally;   ~50 q~a




                                                                                 __.-- I.S.




                                                                                              Intensity: 5006 cps




                                                                                ------Drug A
                                                                                   Qualifier




                                                                                                            Scan
                                                                                                            Time

Fig. 1. Drug A in a toxicity study sample 4 h after oral administration of 80 mg/kg to rats. Plasma concentration by 1FC: 56.5 J.Lg!l
(reference assay: 58.5 J.Lg/1). Monitored transitions: m/z 532.3-4299.1 (drug A quantifier), m/z 535.3-4299.1 (I.S.) and m/z 532.3-4209.1
(drug A qualifier). Time scale in min.




                                                                                                                             QUESTMS-00002711
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 116 of 437 PageID #: 2505


                                      D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                     29




                                                                                          ~}r~-~~ t~




            [o/o]




Fig. 2. Drug A: TFC-MS-MS chromatogram from the validation in dog plasma. Calibration sample at l.OO J.Lgll (LOQ), HTLC Turbo-C 18
column. Monitored transitions: m/z 532.3~299.1 (drug A) and mlz 535.3~299.1 (I.S.). Time scale in min.


match the structure of the analyte as closely as                    (or height) ratios of drug A and the coeluting I.S.
possible. The ideal I.S. used in mass spectrometric                 Typical chromatograms of a calibration sample at the
quantitation either by LC-MS or GC-MS is the                        LOQ (1.00 [.Lgll), and of a real study sample are
stable-isotope-labeled analyte. Amongst others the                  shown in Figs. 1 and 2. The peak area (or height)
most important reason to use the isotope-labeled                    ratios of drug A to the I.S. were linear from 1.00
analyte is its coelution with the analyte thus compen-              (LOQ) to 2500 [.Lg /l out of rat, dog and mouse
sating for ion suppression effects which are a                      plasma.
common observation in LC-ESI-MS-MS. Two-fold
                                   15
deuterium- and in one position N-labeled drug A                     3.2. Mass spectra and chromatograms of drug B
                    2   5
was used as I.S. ([ H; N]drug A). The fragmentation                 and the I.S.
pattern is similar to that of the analyte and therefore
the reaction mlz 535.3/299.1 was used to monitor                      The pseudo molecular ion [M + H] + of the analyte
the I.S.                                                            drug B was recorded at mlz 489.3. After CID of
   Quantitation was performed using the peak area                   [M + H] + the product ion spectrum shows two strong




                                                                                                                      QUESTMS-00002712
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 117 of 437 PageID #: 2506


30                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35


fragment ions at mlz 312.1 and mlz 168.8, respec-              volumes were used, consequently the LOQ was
tively. These two key fragment ions were used to               different. While in TFC only 25 f.Ll of crude plasma
monitor drug Bin the MRM mode. Since the signal-               was injected yielding an LOQ of 1.00 [.Lg/1, in
to-noise ratio in plasma samples was better in favor           automated 96-well plate SPE and in LLE 0.2 ml
of the ion at mlz 312.1 this ion was mainly used for           plasma was worked up. In LLE no dilution was
quantitation whereas the ion at mlz 168.8 was used             applied to the sample since 0.2 ml plasma were
as a qualifier ion for confirmation.                           extracted into 0.2 ml sample solvent, while in SPE a
   Five-fold deuterium-labeled drug B was used as              dilution to 1 ml solvent was done, consequently the
I.S. The fragmentation pattern is similar to that of the       LOQ was 0.100 [.Lgll by LLE and 1.00 [.Lgll by SPE.
analyte and the reaction mlz 494.41168.8 was used                 Regarding accuracy the best results were achieved
to monitor the I.S.                                            by LLE (-3.7 to 4.4%), closely followed by TFC
   Quantitation is performed using the peak area (or           (-3.1 to 6.7%) and automated SPE (-4.1 to 10.6%).
height) ratios of drug B and the coeluting I.S. A              In terms of precision TFC and LLE were similar (3 .1
typical chromatogram of a calibration sample at the            to 6.8% and 3.1 to 5.1 %) and automated SPE
LOQ (1.00 [.Lgll) is shown in Fig. 3. The peak area            showed a precision of 5.1 to 5.5%. Therefore TFC
(or height) ratios of drug B to the LS. were linear            compares well with LLE while automated SPE
from 1.00 (LOQ) to 2500 [.Lg/l out of rat plasma.              demonstrated slightly lower accuracy but still better
                                                               than 15%.
3.3. Drug A: Validation results                                   The key advantage of TFC is clearly the signifi-
                                                               cant reduction of working time needed in the labora-
   The validation results are given in Tables 3-6.             tory for sample preparation and the reduction of total
Rat, mouse and dog plasma samples were analyzed                run time per sample. By the example of drug A, in
on the HTLC Turbo-C 18 column (Tables 3-5). The                the case of LLE 8 h were needed for sample
dog plasma samples were additionally run on the                preparation including labeling of extraction tubes and
Oasis HLB column as well (Table 6). Inter-assay                vials, whereas for TFC and automated SPE (both in
accuracy of rat plasma was - 1.2 to 11.0% and                  96-well plates) only 1 h was needed (without evapo-
inter-assay precision was 2.1 to 8.2% (two validation          ration of extract in SPE). Automated SPE requires
days, three concentrations). In the case of mouse              about 1 h to process a 96-well plate where only some
plasma accuracy was -5.1 to 4.5% and precision                 minor intervention by the operator was needed
was 4.0 to 8.7% (one validation day, four con-                 (change of the extraction plate for the collection
centrations). For dog plasma, inter-assay accuracy             plate, supervision of vacuum). In total the whole
was -3.1 to 6.7% and inter-assay precision was 3.1             duration of one batch (96 samples) consisting of
to 6.8% (two validation days, four concentrations)             sample preparation and analysis takes 5.25 h (TFC),
for the HTLC Turbo-C 18 column. In case of the                 9 h (automated SPE) and 16 h (LLE). Thus the most
Oasis HLB column the results were similar (one                 efficient technique is TFC which has the additional
validation day, four concentrations), intra-assay ac-          advantage that it is on-line linked to the MS-MS
curacy was -5.2 to 3.8% and precision 2.8 to 4.6%.             analyzer hence saving additional time for manual
Peak shape and response were similar for both types            sample transfer from the sample preparation labora-
of column, the slope of the calibration curve was              tory to the MS laboratory.
0.016 with the HTLC Turbo-C 18 column and 0.012/
0.015 during the cross validation/validation using             3.5. Drug A: Cross validation results from real
the Oasis HLB column (dog plasma in each case).                study samples

3.4. Comparison of TFC with automated 96-well                    The re-analysis of 42 real study samples (dog,
SPE and manual LLE for drug A                                  drug A, 0.3 mg/kg single oral dose) by TFC-MS-
                                                               MS revealed very good agreement between the
  Comparing the three different techniques for dog             plasma concentrations measured by TFC-MS-MS
plasma one has to keep in mind that different plasma           and those measured earlier with the reference LLE-




                                                                                                           QUESTMS-00002713
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 118 of 437 PageID #: 2507


                                      D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                       31


                                [%]                                                      intensity: 600 cps




                                                                 Drug 8
                                                                 Qualifier




                                                                                                     Scan
                                                                                                     Time




                                                                                       intensity: 35093 cps




                                                             ,...-1.5.




                                                                                                     Scan
                                                                                                     Time




                                                                                          intensity: 39 cps




                                                             /,Drug 8
                                                                Quantifier



                                                                                                     Scan
                                                                                                     Time

Fig. 3. Drug B: TFC-MS-MS chromatogram from the validation in rat plasma. Calibration sample at 1.00 J.Lg/1 (LOQ), HTLC Turbo-C 18
column. Monitored transitions: m/z 489.3~312.1 (drug B, qualifier), mlz 494.4~168.8 (I.S.) and m/z 489.3~168.8 (drug B, quantifier).
Time scale in min.




LC-MS-MS assay (reference concentrations). The                           formed with 20 rat study samples. The deviations of
deviations of the data obtained by TFC-MS-MS                             the measured concentrations by TFC-MS-MS from
from the reference concentrations were between                           the reference concentrations were between -4.89
-17.8 and 15.5% (Fig. 4). The mean of the devia-                         and 15.4% (mean 7.77%). A chromatogram of a
tions of 42 values was - 1.84% with a RSD of                             plasma sample obtained during a toxicity study in
5.14% only. A similar cross validation was per-                          rats is shown in Fig. 1. The measured plasma




                                                                                                                        QUESTMS-00002714
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 119 of 437 PageID #: 2508


32                                           D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35

Table 3                                                                      Table 5
Drug A: Validation of TFC assay on a HTLC Turbo-C 18 column                  Drug A: Validation of TFC assay on a HTLC Turbo-C 18 column
by injection of 25 fLl crude rat plasma                                      by injection of 25 fLl crude dog plasma

                               Concentration (j.Lgll)                                                      Concentration (j.Lgll)

                               5.00       50.0      500      1.00 (LOQ)                                    5.00       50.0      500         1.500

n                              12         12         12      8               n                               12       12         12           12
Student t value, p=95%          2.20       2.20       2.20   2.37            Student t value, p=95%           2.20     2.20       2.20         2.20
Mean (j.Lgll)                   5.55      52.4      494      1.00            Mean (j.Lgll)                    4.84    51.8      533         1456
SD (fLgll)                      0.187      4.27      10.5    0.025           SD (fLgll)                       0.329    2.52      16.6         97.9

Precision (%)                   3.4        8.2        2.1    2.5             Precision(%)                    6.8       4.9         3.1             6.7
Accuracy(%)                    11.0        4.7      -1.2     0.4             Accuracy(%)                   -3.1        3.7         6.7           -2.9

Upper limit of CI• (1-Lg/l)        5.67   55.1      500      1.03            Upper limit of CI• (fLgll)      5.05     53.5      544         1518
Lower limit of CI• (fLgll)         5.43   49.7      487      0.983           Lower limit of CI• (j.Lg/1)     4.63     50.2      523         1394
     a   CI=Confidence interval.                                               a   CI=Confidence interval.


concentration in this sample was 56.5 J..Lgll (TFC-                          Table 6
MS-MS) or 58.5 J..Lgll (LLE-LC-MS-MS), respec-                               Drug A: Combined of results obtained on a HTLC Turbo-C 18
tively.                                                                      column and on a Oasis HLB column by injection of 25 fLl crude
   The good agreement between the concentrations                             dog plasma
measured by the two independent assays clearly                                                             Concentration ( j.Lg I 1)
demonstrates that there were no interferences from                                                         5.00       50.0      500         1.500
drug metabolites, drug formulation or endogenous
                                                                             n                               11       12         12           12
plasma constituents, therefore the TFC-MS-MS
                                                                             Student t value, p=95%           2.23     2.20       2.20         2.20
assay is selective.                                                          Mean (j.Lg/1)                    4.85    50.3      524         1458
                                                                             SD (fLgll)                       0.237    1.94      16.3         46.4
3. 6. Drug B: Validation results
                                                                             Precision(%)                    4.9       3.9         3.1             3.2
                                                                             Accuracy (%)                  -3.1        0.5         4.8           -2.8
   Drug B, although structurally completely different
from drug A, was run under the TFC conditions of                             Upper limit of CI• (j.Lg/1)     5.00     51.5      534         1487
drug A using the HTLC Turbo-C 18 column as well                              Lower limit of CI• (j.Lg/1)     4.68     49.0      513         1428
as the Oasis HLB column. The results are given in                              a   CI=Confidence interval.


Table 4
Drug A: Validation of TFC assay on a HTLC Turbo-C 18 column by injection of 25 fLl crude mouse plasma

                                            Concentration (j.Lgll)

                                            5.00                     50.0            500                   1.500                         1.0 (LOQ)

n                                           12                       12               12                     12                          16
Student t value, p=95%                       2.20                     2.20             2.20                   2.20                        2.13
Mean (j.Lgll)                                5.05                    51.4            522                   1437                           0.957
SD (fLgll)                                   0.433                    4.25            21.4                   49.0                         0.0712

Precision (%)                                8.6                      8.3               4.1                    3.4                         7.4
Accuracy (%)                                 l.O                      2.8               4.4                   -4.2                       -4.3

Upper limit of Cia (j.Lgll)                  5.33                    54.1            536                   1468                           0.995
Lower limit of CI" (j.Lgll)                  4.78                    48.7            508                   1406                           0.919
     " CI =Confidence interval.




                                                                                                                                          QUESTMS-00002715
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 120 of 437 PageID #: 2509


                                          D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                                              33


             100.00


              80.00


              60.00


              40.00


              20.00-
    ~
    :.....             ------~-~---~--~~~------------------------
     =
     e                                 • •• •                  • • • •                             ••
                       ·-·-·-·-·····-·-·---·-·-·-·-·-·-·-·-·-·-·•·-···-·•·-·-----------···-·-·--------------
     .
    ;::::
    -~
                0.00
                        •• •                         •       •
                       ~--~--------~--------------~~-------~~-----
                                                                                   •
    =         -20.00                                                                                    • •• ••                             •••
              -40.00


              -60.00


              -80.00


             -100.00
                                               =                     ro            , ...,.    ~   =             r
                                                                                                                                            =    ....,.>
                                                                                                                                                 r
                                                                              "'"' '  1:'-?       -.!    ..          '
                                                                          Run No.
Fig. 4. Drug A: Cross Validation 1FC versus LLE reference method with study samples after oral administration of 0.3 mg/kg to dogs.
Deviation of concentration measured by TFC from results by LLE.



Tables 7 and 8. The results at four concentrations                         3.5% (Turbo-C 18 ), precisiOn 0.8 to 9.1 %, near the
from crude rat plasma were similar for both types of                       LOQ 20.6% (Oasis) and 1.6 to 5.4% (Turbo-C 18 ). A
columns except with poorer precision and accuracy                          comparison of the TFC results with the reference
for the Oasis near the LOQ (1.00 [.Lg/1): accuracy 3.7                     assay shows good agreement between TFC and
to 6.7%, near the LOQ -15.9% (Oasis) and -3.7 to                           protein precipitation (Table 9). Accuracy and preci-

Table 7                                                                    Table 8
Drug B: Validation of 1FC assay on a HTLC Turbo-C 18 column                Drug B: Validation of TFC assay on a Oasis HLB column by
by injection of 25 fLl crude rat plasma                                    injection of 25 fLl crude rat plasma

                               Concentration (fLg/1)                                                          Concentration (fLg/1)
                               2.00    10.0        100      1000                                              2.00       10.0     100           1000

n                              3        6            6        6            n                                     4        6         6              6
Student t value, p=95%         4.30     2.57         2.57     2.57         Student t value, p=95%                3.18     2.57      2.57           2.57
Mean (fLg/1)                   2.07    10.3         98.2    963            Mean (fLg/1)                          1.68    10.6     107           1037
SD (fLg/1)                     0.111    0.323        1.93    14.9          SD (fLgll)                            0.347    0.962     2.34           8.73

Precision (%)                  5.4      3.1         2.0       1.6          Precision (%)                        20.6      9.1         2.2             0.8
Accuracy (%)                   3.5      2.9        -1.8     -3.7           Accuracy (%)                       -15.9       6.3         6.7             3.7

Upper limit of Cia (j.Lgll)    2.35    10.6        100      978            Upper limit of CI' (j.Lg/1)           2.23    11.6     109           1046
Lower limit of CI' (fLgll)     1.79     9.95        96.1    947            Lower limit of CI" (fLg/1)            1.13     9.62    104           1028
  " CI =Confidence interval.                                                 "CI=Confidence interval.




                                                                                                                                            QUESTMS-00002716
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 121 of 437 PageID #: 2510


34                                         D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35

Table 9
Drug B: Comparison of validation data - TFC assay versus manual protein precipitation

Nominal                          DrugB                      Turbulent flow chromatography                                     Reference,
concentration (j.Lg/l)                                                                                                        Protein precipitation
                                                            HJLC C 18 column                Oasis column

2.00                             Replicates (n)                3                               4                               8
                                 Precision (%)                 5.4                            20.6                            10.5
                                 Accuracy (%)                  3.5                          -15.9                              6.9

10.0                             Replicates (n)                6                                 6                            12
                                 Precision (%)                 3.1                               9.1                           8.6
                                 Accuracy (%)                  2.9                               6.3                           5.5

100                              Replicates (n)               6                                  6                            12
                                 Precision (%)                2.0                                2.2                           3.6
                                 Accuracy (%)               -1.8                                 6.7                           2.8

1000                             Replicates (n)               6                                  6                            12
                                 Precision (%)                1.6                                0.8                           3.9
                                 Accuracy(%)                -3.7                                 3.7                           0.0




         350



         300



         250                                                                                                                                        +20%



....
               . .• • • ... .. ...................
                                     •                             •       • ••• •••• • ••              •   •
                                                                                                                 .. .
                                                                                                 • .... •• • • • •
..c:
-~
  tlJ)

..c:
..::.:
 = 150
 Gl
       200

               ••
                  .............. • • •••
                                •• •    .   •
                                                     •• •    ...    •.... • •• ...••• • • ••
                                                                      •••            •   • •• • •• +
                                                                                             • •
                                                                                                          •• • •
                                                                                                                          .6.




~

                                                                                                                                                    -20%
         100



          50



           0                                    ''                   ''   ''       .'            I   I   I   I

                                                                                                                   '.
                                                                                                                                      L   I   II


                                 '                                                          ''                          '''      ''



                                                                     Injection number
Fig. 5. Ruggedness test on Oasis column (118 injections). Peak height of drug A (1.00 j.Lg/1) in dog plasma analyzed by TFC-MS-MS.




                                                                                                                                                   QUESTMS-00002717
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 122 of 437 PageID #: 2511


                                D. Zimmer et al. I J. Chromatogr. A 854 (1999) 23-35                                        35


sion were better than 10% except near the LOQ with           validation results were achieved than with automated
the Oasis column, where accuracy was -15.9% and              96-well SPE and manual LLE.
precision 20.6%.                                                 The sensitivity of the assays with an LOQ of 1.00
                                                             J-Lg /l and the linear working range of three- up to
3. 7. Ruggedness and life-time of columns                    four-orders of magnitude fully met the demands of
                                                             preclinical    pharmacokinetic     and    toxicokinetic
  A ruggedness test was performed with drug A on a           studies. The quality of analysis by TFC measured in
Oasis HLB column (Fig. 5).                                   terms of accuracy and precision compares well with
  The ruggedness test with drug A demonstrated a             the reference LLE assay. Similar chromatographic
low variability of the peak areas and heights. The           performance and validation results were achieved
peak height of drug A showed a RSD of 7.3% from              using original Turbofiow columns (Cohesive Tech-
118 injections at 1.00 J-Lgll (LOQ) and a RSD of             nologies) and the Oasis columns (Waters). TFC-
9.0% from 44 injections at 10.0 J-Lg/l. The peak             MS-MS proved to be rugged and selective.
height of the I.S. had a RSD of 8.5 and 9.5%
calculated from the 1.00 J-Lgll and the 10.0 J-Lgll
samples (in total 162 injections), respectively.             Acknowledgements
  The columns lasted for about 400 to 600 injections
of 25 J-Ll of undiluted crude plasma.                           The authors thank Dr. Pleiss and Dr. Seidel (Bayer
                                                             AG, Department Metabolism and Isotope Chemistry,
                                                             Wuppertal, Germany) for the synthesis of the stable
4. Conclusions                                               isotope labeled internal standards.

   TFC is a pioneering technique for the direct
analysis of even highly protein bound drugs from
                                                             References
crude plasma. TFC eliminates the need for time-
consuming sample clean-up in the laboratory, instead
                                                              [1] D. Zimmer, W. Czembor, V Pickard, 1996, unpublished
of this one 96-well plate with 96 plasma samples is               results
analyzed by TFC-MS-MS within 5.25 h, corre-                   [2] V Pretorius, T. Smuts, Anal. Chern. 38 (1966) 274-280.
sponding to 3.3 min per sample (which can be                  [3] H.M. Quinn, J.J. Takarewski, Int. Pat. WO 97 I 16724 (1997).
shortened by reduction of the autosampler duty                [4] J. Ayrton, G.J. Dear, W.J. Leavens, D.N. Mallett, R.S. Plumb,
                                                                  Rapid Commun. Mass Spectrom. 11 (1997) 1953-1958.
cycle). Two structurally completely different com-
                                                              [5] J. Allanson, R.A. Biddlecombe, A.E. Jones, S. Pleasance,
pounds were analyzed under identical TFC con-                     Rapid Commun. Mass Spectrom. 10 (1996) 811-816.
ditions and one assay was fully validated for the             [6] Concalc Software version 1.23, Bayer, Wuppertal, Germany,
application to GLP studies. With TFC even better                  1995.




                                                                                                                   QUESTMS-00002718
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 123 of 437 PageID #: 2512

0021-972X/97/$03.00/0                                                                                                                        Vol. 82. No.5
Journal of Clinical Endocrinology and Metabolism                                                                                          Printed in U.S.A.
Copyright© 1997 by The Endocrine Society




Determination of Testosterone Production Rates in
Men and Women Using Stable Isotope/Dilution and
Mass Spectrometry*
H. VIERHAPPER, P. NOWOTNY,                         AND   W. WALDHAUSL
Clinical Division of Endocrinology and Metabolism, Clinic for Internal Medicine III, A-1090 Wien,
Austria


ABSTRACT                                                                       tively. Blood samples were obtained at 20-min intervals during the
   Production rates of testosterone were determined in healthy men             last 12 h (0800-2000 h) of the observation period. In accordance with
and women during the follicular phase of their menstrual cycle using           results obtained by others using radioactive tracers, estimated pro-
the stable isotope dilution technique and analysis by gas chromatog-           duction rates were 147 :±: 31 J.Lglh (3.7 :±: 2.2 mg/dayinmen) and 1.8 :±:
raphy/mass spectrometry. In an initial series of experiments, 0.07             0.6 J.Lg/h (0.4 :±: 0.1 mg/day in women). To reduce both the duration of
mg/h (men) or 0.01 mg/h (women) 1,2-d-testosterone was infused for             the experiment and the number of samples to be processed, we sub-
36 h. After an equilibration period of 12 h, blood samples were ob-            sequently demonstrated that similar production rates may be ob-
tained at 20-min intervals throughout 24 h. In men, no diurnal rhyth-          tained when the equilibration period before blood sampling is reduced
micity of testosterone production was observed, whereas in women,              to 6 h and the period of blood sampling is reduced to 4 h. This protocol
testosterone production rates were largest from 0400-1200 h. In a              is suitable for clinical use in a routine setting to obtain analytically
second series of experiments, the infused dose of 1,2-d-testosterone           correct estimates of testosterone production in vivo. (J Clin Endo-
was reduced to 0.015 mg/h (men) and 0.0001 mg/h (women), respec-               crinol Metab 82: 1492-1496, 1997)




G      AS CHROMATOGRAPHY /MASS spectrometry (GC/
        MS) and stable isotope-labeled analogs of testosterone
are used to determine concentrations (1-3) and MCRs of
                                                                               by adsorption and determination of actual infusion rates by GC/MS
                                                                               analysis. After an equilibration period of 12 h (Exp 1 and 2) or 6 h (Exp
                                                                               3), a second indwelling catheter was inserted into the contralateral arm,
                                                                               and blood samples (5 mL) were obtained at 20-min intervals until the end
testosterone and its conversion rates into its main metabolic                  of the respective experimental protocol. Blood samples were subse-
products (4-6). This technique is superior to the use of ra-                   quently pooled for periods of 4 h. In addition, one sample was pooled
dioactive tracers, both analytically (7) and ethically. In the                 for the entire period of blood sampling (24, 12, or 4 h, respectively).
present series of experiments we used infusions of deuteri-
um-labeled testosterone and analysis by GC/MS to deter-                        Exp 1
mine the production rates of testosterone in healthy men and
                                                                                  Six healthy men and five healthy women participated in this protocol.
women and to establish a protocol suitable for clinical use in                 The infusion of 1,2-d-testosterone was started at 0800 h (13 mL/h) to
patients with potentially abnormal testosterone production                     provide a theoretical infusion rate of 0.2 mg/h (men) or 0.04 mg/h
rates.                                                                         (women), respectively. However, due to losses by adsorption, mean
                                                                               actual infusion rates during this protocol were only 0.07 mg/h (men) and
                                                                               0.01 mg/h (women). Starting at 2000 h, blood samples (5.0 mL) were
                Materials and Methods                                          obtained at 20-min intervals for the next 24 h.
Experimental protocol
   Twelve healthy nonobese men, aged 22-34 yr, and 10 healthy nono-            Exp 2
bese women, aged 19-32 yr (in the follicular phase of the menstrual
cycle), who had been carefully informed about the aims and the possible           Seven healthy men and seven healthy women participated in this
risks of the study gave their written consent to participate in 1 or several   protocol. The infusion of 1,2-d-testosterone (20 mL/h) was started at
parts of this investigation. On the day of the experiments, an indwelling      2000 h to provide a theoretical infusion rate of 0.02 mg/h (men) or 0.0004
catheter was inserted into an antecubital vein, and 1,2-d-testosterone (in     mg/h (women). However, due to losses by adsorption, mean actual
500 mL 0.9% saline also containing 2 mL of the individual's own blood)         infusion rates during this protocol were only 0.015 mg/h in six of the
was infused iv and continuously (Infusomat, Braun-Melsungen, Ger-              seven men. The seventh male volunteer received only one tenth of this
many) until the end of the respective experimental protocol. At the            dose, i.e. 0.0015 mg/h. In five of the seven healthy women, the mean
beginning and end of each infusion, a sample of the infusate was ob-           actual infusion rate was 0.0001 mg/h. The remaining two women re-
tained from the end of the infusion line to permit for correction of losses    ceived an approximately 7-fold smaller dose (17 and 14 ng/h, respec-
                                                                               tively). Starting at 0800 h on the following morning, blood samples were
                                                                               obtained at 20-min intervals for the next 12 h.
  Received November 19, 1996. Revision received January 30, 1997.
Accepted February 13, 1997.                                                    Exp 3
  Address all correspondence and requests for reprints to: H.
Vierhapper, M.D., Clinical Division of Endocrinology and Metabolism,              The five healthy men and five healthy women participating in this
University Clinic for Internal Medicine III, Wahringer Gurtel 18-20,           protocol had been part of Exp 2. The infusion of 1,2-d-testosterone (40
A-1090 Wien, Austria.                                                          mL/h) was started at 0800 h with the attempted infusion rates as in Exp
  *This work was supported by Grant 4628 from the Jubilaumsfonds               2 (men, 0.02 mg/h; women, 0.0004 mg/h). Starting at 1400 h, blood
der Osterreichischen Nationalbank.                                             samples were obtained at 20-min intervals for one 4-h period.

                                                                           1492


                                                                                                                                      QUESTMS-00002719
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 124 of 437 PageID #: 2513

                                  DETERMINATION OF TESTOSTERONE PRODUCTION RATES                                                                      1493

TABLE IA. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT (2000-2000 h) in six
healthy men
Exp 1
 Infusion rate of 1, 2-d-T (36 h; 13 mL!h):
   Theoretical: 0.2 mg/h
   Actual: 0.07 mg/h (mean), equivalent to 168 J.Lg/24 h

                                                  2                3                     4                5               6               Mean± sn
    2000-2400 h
      T (ng/mL)             3.74           3.74           2.63                         4.08             5.19             7.70            4.51 :±: 1.76
      PRT (J.Lglh)          232             47              84                         105               63               72              101 :±: 67
    0000-0400 h
      T (ng/mL)             4.59           3.04           2.89                         4.15             4.51             6.69            4.31 :±: 1.37
      PRT (J.Lglh)          130             51              84                          71               63               61               76 :±: 28
    0400-0800 h
      T (ng/mL)             3.84           3.91           5.42                         5.53             3.72             6.72            4.86 :±: 1.22
      PRT (J.Lglh)           89             51              95                          76               63               69               74 :±: 16
    0800-1200 h
      T (ng/mL)             3.90           2.48           4.71                         4.63             3.48             3.92            3.85 :±: 0.82
      PRT (J.Lglh)          111             42            108                           71               62               55               75 :±: 28
    1200-1600 h
      T (ng/mL)             4.05           2.45           3.20                         2.23             3.95             4.24            3.35 :±: 0.86
      PRT (J.Lglh)          114             43              83                          95               50               54               73 :±: 28
    1600-2000 h
      T (ng/mL)             3.01           2.23           3.22                         2.99             3.35             3.51            3.05 :±: 0.45
      PRT (J.Lglh)           88             40              99                          63               43               49               64 :±: 25
    2000-2000 h (mean values calculated from above figures)
      T (ng/mL)             3.86           2.98           3.67                         3.94             4.03             5.46            3.99 :±: 0.81
      PRT (J.Lglh)          127             46              92                          80               57               60               77 :±: 30
    2000-2000 h (estimated from additional sample by GC-MS analysis)
      T (ng/mL)             3.80           2.95           3.72                         3.95             3.97             5.36            3.96 :±: 0.78
      PRT (J.Lglh)          119             50              97                          80               58               60               77 :±: 33

TABLE lB. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in seven healthy men
Exp 2
 Infusion rate of 1, 2-d-T (24 h; 20 mL!h)
    Theoretical: 0.02 mg/h
    Actual: 0.015 mg/h (mean of subjects 1-6; subject 7, 0.0015 mglh)

                                              2              3                 4                  5                6            7          Mean± sn
   0800-1200 h
     T (ng/mL)           7.81         6.81         6.19        9.21                           5.84             5.87        13.93          7.96 :±: 2.90
     PR T (J.Lglh)       149          115          161         329                             56              266          76             165 :±: 100
   1200-1600 h
     T (ng/mL)           9.71         6.94         7.45        9.59                           8.07             3.98        12.86          8.37 :±: 2.76
     PR T (J.Lglh)        91          108          164         247                             72              336          63             154 :±: 39
   1600-2000 h
     T (ng/mL)           9.55         6.81         5.55       4.85                            10.79            5.62        9.66           7.54 :±: 2.40
     PR T (J.Lglh)        95           92          160         188                             86              328          67            145 :±: 92
   0800-2000 h (mean values calculated from above figures)
     T (ng/mL)           9.02         6.85         6.40        7.88                           8.23             5.16        12.15          7.96 :±: 2.24
     PR T (J.Lglh)       112          105          162         255                             71              310          69             155 :±: 94
   0800-2000 h (estimated by GC-MS from additional pooled plasma sample)
     T (ng/mL)          8.72          7.10         6.48       8.06                            8.19             4.93        12.7           8.03 :±: 2.43
     PR T (J.Lglh)       111          103          150         241                             70              281          71             147 :±: 31

TABLE IC. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in five healthy men during
a 12-h infusion of 1,2-d

                                          2             3                  4                  5                6              7            Mean± sn
    1400-1800 h
      T (ng/mL)                                       8.61             5.91                  9.77             5.78        9.76            7.97 :±: 1.99
      PR T (J.Lglh)                                   160              188                    86              328          67              166 :±: 103


Materials                                                                          ment, 99.0%) were purchased from New England Nuclear (Boston, MA)
                                                                                   and CIL (Andover, MA), respectively.
   All organic solvents were of high performance liquid chromatogra-
phy grade and purchased from Baker Chemicals (Phillipsburg, NJ).                   Sample preparation and analysis by GC-MS
Nonactive testosterone (17{3-hydroxy-4-androsten-3-one) was obtained
from Steraloids (Wilton, NH). Radioactive [3 H]1,2,6,7-testosterone (SA,              Plasma samples (5.0 mL) supplemented with 20,000 dpm [3 H]testos-
100 Ci/mmol) and stable labeled 1,2-d-testosterone (isotopic enrich-               terone for later control of recovery and with 20 mL 0.5% trifluoroacetic




                                                                                                                                         QUESTMS-00002720
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 125 of 437 PageID #: 2514

1494                                         VIERHAPPER, NOWOTNY, AND WALDHAUSL                                                           JCE & M
                                                                                                                                            Vol 82
                                                                                                                                                     o
                                                                                                                                                     o
                                                                                                                                                         1997
                                                                                                                                                         No 5


TABLE 2A. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in 5 healthy women
Exp 1
  Infusion rate of 1,2-D-T (36 h: 13 mL/H):
    Theoretical: 0.4 mg/h
    Actual: 0.01 mg/h (mean), equivalent to 0.24 mg/24 h

                                                          2                 3                      4                 5               Mean:+: sn
     2000-2400 h
       T (ng/mL)              0.184            0.100           0.150                             0.124             0.124           0.136 :+: 0.032
       PR T (JLglh)              6               4               7                                 3                 2               4.4 :±: 2.1
     0000-0400 h
       T (ng/mL)              0.164            0.110           0.147                             0.125             0.162           0.142 :±: 0.024
       PR T (JLglh)              5                5              3                                 2                 3                3.6 :±: 1.3
     0400-0800 h
       T (ng/mL)              0.146            0.106           0.138                             0.160             0.175           0.144 :±: 0.026
       PR T (JLglh)              8                6              9                                 2                 4               5.8 :±: 2.9
     0800-1200 h
       T (ng/mL)              0.208            0.097           0.142                             0.090             0.145           0.136 :±: 0.047
       PR T (JLglh)             10                3              7                                 2                 8                6.0 :±: 3.4
     1200-1600 h
       T (ng/mL)              0.117            0.107           0.107                             0.126             0.176           0.127 :±: 0.029
       PR T (JLglh)              4                5              5                                 2                 4               4.0 :±: 1.2
     1600-2000 h
       T (ng/mL)              0.174            0.076           0.089                             0.110             0.186           0.127 :±: 0.050
       PR T (JLglh)              6                3              5                                 2                 4               4.0 :±: 1.6
     0800-2000 h (mean values calculated from above figures)
       T (ng/mL)              0.166            0.099           0.129                             0.123             0.161           0.136 :±: 0.028
       PR T (JLglh)              7               4               6                                 2                 4               4.6 :±: 1.9
     0800-2000 h (estimated by GC/MS from additional pooled plasma sample)
       T (ng/mL)              0.185            0.102           0.129                             0.121             0.161           0.140 :±: 0.033
       PR T (JLglh)             14               11              9                                 5                 9                9.6 :±: 1.5

TABLE 2B. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in seven healthy women
Exp 2
  Infusion rate of 1,2-d-T (24 h; 20 mL/h)
    Theoretical: 0.0004 mg/h
    Actual: 0.0001 mg/h (mean of patients 1-5, patient 6, 14 ng/h; patient 7, 14 ng/h)

                                             2                3             4                5                 6               7       Mean± sn
   0800-1200 h
     T (ng/mL)         0.136         0.138        0.276       0.186                        0.197           0.206           0.128     0.181 :±: 0.053
     PR T (JLg/h)        1.0          2.1          2.3         2.8                          2.5             2.0             1.3        2.0 :±: 0.6
   1200-1600 h
     T (ng/mL)         0.127         0.130        0.203       0.147                        0.150           0.157           0.136     0.150 :±: 0.026
     PR T (JLg/h)        0.9          2.9          2.1         2.4                          1.6             1.6             1.0         1.8 :±: 0.7
   1600-2000 h
     T (ng/mL)         0.121         0.099        0.218       0.126                        0.118           0.138           0.109     0.133 :±: 0.040
     PR T (JLg/h)        1.0          2.1          2.3         2.0                          1.8             1.5             0.9         1.7 :±: 0.6
   0800-2000 h (mean values calculated from above figures)
     T (ng/mL)         0.128         0.122        0.232       0.153                        0.155           0.167           0.124     0.154 :±: 0.038
     PR T (JLg/h)        1.0          2.2          2.2         2.5                          2.0             1.7             1.0         1.8 :±: 0.6
   0800-2000 h (estimated by GC-MS from additional pooled plasma sample)
     T (ng/mL)         0.127         0.121        0.235       0.160                        0.161           0.171           0.118     0.156 :±: 0.041
     PR T (JLg/h)        1.0          2.2          2.2         2.5                          2.0             1.7             1.0         1.8 :±: 0.6


TABLE 2C. Plasma concentrations of native T as determined by GC-MS and calculated production rates ofT in five healthy women
during a 12-h infusion of 1,2-d-T

                             1          2             3               4                5                   6               7          Mean± sn
    1400-1800 h
      T (ng/mL)                                     0.185           0.202            0.224               0.221           0.135      0.193 :±: 0.036
      PR T (JLglh)                                   4.9             4.3              4.2                 5.1             1.2         3.9 :±: 1.6


acid (TFA) were applied to Sep-Pak C 18 cartridges (500 mg; Waters/             rified by thin layer chromatography (chloroform-acetone, 70:30). The
Millipore, Milford, MA) pretreated with successive application of 5.0 mL        zone containing testosterone was eluted (twice, 2.5 mL methanol) and
methanol, 5.0 mL ethyl acetate, 20 mL water, and 5.0 mL TFA (0.5%,              supplemented with 10 ng dehydrotestosterone (1,4-androstadien-17 {3-
wt/vol). After sample application, the cartridges were first treated with       ol-3-one) as an internal standard for GC/MS analysis. Derivatization
three doses of 5.0 mL TFA (0.5%, wt/vol). Testosterone was subse-               was subsequently performed with heptafluorobutyric anhydride-ace-
quently eluted by ethyl acetate (two doses, 1.0 mL), dried under a stream       tone (1:4; 60 min) at room temperature. Recovery of [3 H]testosterone
of nitrogen at 37 C, reconstituted in 100 JLl CH2 Cl2, and further prepu-       from the derivatized samples was 38.5 :±: 5.0% (n = 40). Analysis by




                                                                                                                                     QUESTMS-00002721
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 126 of 437 PageID #: 2515

                                    DETERMINATION OF TESTOSTERONE PRODUCTION RATES                                                      1495

GC-MS (Finnigan MAT95 equipped with a 25-m CBS fused silica col-              rates were 0.37 and 0.27 mg/ day, respectively. Using the
u~, San Jose, CA) was then performed using the selected ion moni-             same technology, later investigators reported testosterone
tormg mode and electric ionization (resolution, 6000). The tracer ions
~ere [m/e 678 (dehydrotestosterone; internal standard), m/e 680 (na-
                                                                              production rates ranging from 3.0-7.0 mg/day (10, 11) in
hve testosterone), and m/ e 682 (1,2-d-testosterone)]. The sensitivity at a   healthy men and around 0.3 mg/ day (12) in healthy women.
peak to noise ratio of 10:1 was less than 100 fg.                                The advantages of stable labeled radioactive tracers com-
                                                                              pare~ to r~dioactive ~aterials include (13) the ability of long
Calculation of testosterone production rate                                   term mfuswns to ach1eve steady state conditions, the avoid-
                                                                              ance of incomplete recovery of the tracer and the tracee from
  Production rates of testosterone (PR[T]) were calculated from the
product of the known infusion rate (Rt) and the ratio of tracer infusate      biological materials, and the fact that both labeled and en-
enrichment (Et) to tracer dilution in the plasma (Es): (PR[T] = Rt X          ~oge~ous materials are simultaneously analyzed using an
(Et/Es - 1) (8).                                                              1dentical technology. In addition, ethical considerations pre-
                                                                              clude infusions of radioactive materials causing some coun-
                                Results                                       tries, including Austria, to prohibit by law the use of radio-
   The plasma concentrations of unlabeled (native) testos-                    active tracers in healthy volunteers.
terone and the testosterone production rates for Exp 1, 2, and                   The aim of this study was first to determine the production
3 are summarized in Tables 1 and 2 for men and women                          rates of testosterone in healthy men and women throughout
respectively. In men, production rates of testosterone ranged                 24 h for 4-h periods using a stable labeled compound and
from 64 ::'::: 25 to 101 ::'::: 67 J.Lg/h during a 24-h period when           GC/MS analysis under steady state conditions, i.e. after a
                                                                              12-h preequilibration period. The analytical precision of the
1,2-d-testosterone was infused in a comparatively large dose
(Exp 1). No diurnal rhythmicity was apparent. The average                     method used is demonstrated by the fact that average tes-
production rate, determined as the mean of six individual                     tosterone production rates throughout 24 h, mathematically
samples obtained in each volunteer, was 77 ::'::: 30 J.Lg/h,                  calculated as the mean value of these six individual samples,
which was identical (77 ::'::: 33 J.Lg/h) to the value obtained by            were similar to an analytically obtained value obtained from
analysis of an additional sample pooled throughout the 24 h.                  an additional plasma sample pooled for 24 h.
Thus, daily testosterone production based on this experiment                  . During 1,2-d-testosterone infusions of 0.07 and 0.01 mg/h
                                                                              ~ men and women, respectively, mean estimated produc-
was 1.8 ::'::: 0.7 mg/ day, a quantity roughly 10-fold larger than
the amount of infused 1,2-d-testosterone during this period                   tion rates were 77 J.Lg/h (1.8 mg/ day) in men and 4.6 J.Lg/h
(Table 1A).                                                                   (0.1 mg/ day) in women. For both sexes, these values are
                                                                              below those previously reported by others (10-12) and un-
   .In.h~~lthy ':omen, testosterone production rates during
th1s m1tial senes of experiments ranged from 3.6 ::'::: 1.3 to                comfortably close to the testosterone infusion rates em-
6.0 ::'::: 3.4 J.Lg/h. The largest production rates were seen from            ployed. The question, therefore, arose whether such a com-
0400-0800 hand from 0800-1200 h. The average production                       paratively large amount of exogenous testosterone could
rate, determined as the mean of six individual samples ob-                    have suppressed its endogenous production rate.
tained in each female volunteer, was 4.6 ::'::: 1.9 J.Lg/h. Ana-                 Therefore, in a second series of experiments the infused
lyzing an additional sample pooled throughout the 24 h                        tracer dose was reduced to 0.015 mg/h in men and 0.0001
resulted in a value of 9.6 ::'::: 1.5 J.Lg/h. Thus, daily testosterone        mg/h in women, amounts equivalent to about 10% (men) or
production rates during this experiment ranged from 0.1-0.2                   5% (women) of the potential testosterone production rates.
mg/ day, a quantity in the same order as the amount of                        Mean production rates of testosterone during this second
infused 1,2-d-testosterone during this period (Table 2A).                     series of experiments were 147 J.Lg/h in men and 1.8 J.Lg/h in
   By reducing the dose of infused 1,2-d-testosterone by a                    women. One man (no. 7) and two women (no. 5 and 6)
factor of 5 to 0.015 mg/h in men and by a factor of 100 to                    received even smaller tracer doses (1.5 and 0.015 J.Lg/h, re-
0.0001 mg/h in women (Exp 2), we ascertained the total                        spectively), stretching the currently available limits of de-
infused amount of 1,2-d-testosterone to be far below the                      tection to their extreme. Nevertheless, production rates of
expect~d ~roduction rate of the hormone, thus excluding any
                                                                              testosterone in these three individuals were in the same
potential mterference by exogenous testosterone with its en-                  range as those in the remaining subjects. Based on these
dogenous production. In this setting, the calculated mean                     results, it is unlikely that the smaller doses of testosterone
production rates of testosterone were 155 ::'::: 94 J.Lg/h (3.7 ::':::        employed have some impact on its endogenous production
2.2 mg/ day in men; Table lB) and 1.8 ::'::: 0.6 J.Lg/h (0.4 ::'::: 0.1       rate, although we cannot exclude this possibility with cer-
mg/ day in women; Table 2B). Similar mean production rates                    tainty. Rather, we feel justified to conclude that the mean
of testosterone were found using an identical infusion rate of                production rates of testosterone determined during this sec-
1,2-d-testosterone, but reducing the equilibration period                     ond series of experiments (men, 3.7 ::'::: 2.2 mg/ day; women,
from 12 to 6 h (Exp 3; men, 166 ::'::: 103 J.Lg/h; women, 3.9 ::':::          0.43 ::'::: 0.14 mg/ day) represent accurate endogenous testos-
1.6 J.Lg/h; Tables 1C and 2C).                                                terone production rates, in line with estimates in young
                                                                              healthy men reported by researchers using radioactive trac-
                                                                              ers (10, 11), whereas those in healthy women were slightly
                             Discussion
                                                                              lower than rates previously reported (12). Additional intra-
   Using short (70-min) infusions of a radioactive tracer, Ri-                individually conducted experiments, described below, led us
varola et al. (9) 30 yr ago found the production rates of                     to suggest that testosterone production rates in females up to
testoste.rone in two healthy men to be 6.4 and 5.5 mg/ day,                   at least 0.3 ::'::: 0.4 mg/ day must be regarded as normal, as
respectively. In two healthy women, testosterone production                   previously described by Samoljik et al. (12) for healthy nono-




                                                                                                                             QUESTMS-00002722
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 127 of 437 PageID #: 2516

1496                                  VIERHAPPER, NOWOTNY, AND WALDHAUSL                                                            JCE & M
                                                                                                                                       Vol 82
                                                                                                                                                o
                                                                                                                                                o
                                                                                                                                                    1997
                                                                                                                                                    No 5


bese women. Production rates of cortisol obtained by             way to evaluate testosterone secretion rates in various patho-
GC/MS analysis appear to be lower than hitherto assumed          logical situations.
(13). In regard to testosterone production rates, however,
results obtained using this more advanced technology are in                                 Acknowledgments
keeping with data obtained by means of the radiotracer
                                                                   The technical assistance of Ms. A. Furst, Ms. A. Hofer, and Ms. E.
technique.                                                       Nowotny is gratefully acknowledged.
   Production rates of testosterone in men failed to show any
diurnal variation during either series 1 (24-h observation                                       References
period) or series 2 (12-h observation period). In women,
                                                                  1. Baba S, Shonohara Y, Kasuya Y. 1980 Differentiation between endogenous
however, testosterone production was higher after 0400 h. As         and exogenous testosterone in human plasma and urine after oral adminis-
both male and female volunteers were studied under the               tration of deuterium-labeled testosterone by mass fragmentography. J Clin
same experimental conditions in the largely stress-free set-         Endocrinol Metab. 50:889-894.
                                                                  2. Shinohara Y, Baba S, Kasuya Y. 1980 Absorption, metabolism and excretion
ting of a metabolic ward, it is unlikely that methodological         of oral testosterone in humans by mass fragmentography. J Clin Endocrinol
differences should account for these sex-specific differences.       Metab. 51:1459-1462.
Apparently, the diurnal rhythm of ACTH is of inadequate           3. Fujioka M, Shinohara Y, Baba S, Irie M, Inoue K. 1986 Pharmacokinetic
                                                                     properties of testosterone propionate in normal men. J Clin Endocrinol Metab.
importance in healthy men, in whom the main share of                 63:1361-1364.
testosterone is of testicular origin, but influences adrenal      4. Johnson DW, McEnvoy M, Seamark RF, Cox LW, Phillipou G. 1985 Deu-
                                                                     terium labelled steroid hormones: tracers for the measurement of androgen
testosterone secretion in women.                                     plasma clearance rates in women. J Steroid Biochem. 22:349-353.
   The results discussed above were supposed to provide the       5. Vierhapper H, Nowotny P, Waldhausl W. 1988 Estimation by gas chroma-
basis for future studies in patients with disorders of andro-        tography-mass spectrometry with selected ion monitoring of urinarz excretion
                                                                     rates of 3a-androstanediol during/after i.v. administration of 1 C-labelled
gen secretion. Thus, to permit routine estimation of testos-         testosterone in man. J Steroid Biochem. 29:105-109.
terone production rates 1,2-d-testosterone infusion was re-       6. Vierhapper H. 1990 Formation of androstanediol from 13C-labelled testoster-
                                                                     one in humans. Steroids. 55:177-180.
duced to 6 hand subsequent blood sampling to 4 h, as a 36-h
                                                                  7. Bier DM. 1987 The use of stable isotopes in metabolic investigation. Baillieres
or even a 24-h experimental protocol represents a logistical         Clin Endocrinol Metab. 1:817-836.
challenge for any semiroutine investigation and de facto pre-     8. Wootton R, Ford GC, Cheng KN, Halliday D. 1985 Calculation of turnover
                                                                     rates in stable-isotope studies. Phys Med Bioi. 30:1143-1149.
cludes its use on an out-patient basis. This also reduced the     9. Rivarola MA, Saez JM, Meyer WJ, Jenkins ME, Migeon CJ. 1966 Metabolic
number of samples to be analyzed by GC/MS to one per                 clearance rate and blood production rate of testosterone and androst-4.-ene-
individual. To demonstrate the validity of this approach,            3,17-dione under basal conditions, ACTH and hCG stimulation. Comparison
                                                                     with urinary production rate of testosterone. J Clin Endocrinol Metab.
experiments were performed in the same group of volunteers           26:1208-1218.
who had taken part in protocol 2, employing identical 1,2-       10. Kley HK, Niederau C, Stremmel W, Lax R, Strohmeyer G, Kriiskemper HL.
d-testosterone infusion rates (men, 0.015 mg/h; women,               1985 Conversion of androgens to estrogens in idiopathic hemochromatosis:
                                                                     comparison with alcoholic liver cirrhosis. J Clin Endocrinol Metab. 61:1-6.
0.0001 mg/h). Using this approach in healthy men, both           11. Meikle AW, Stringham JD, Bishop DT, West DW. 1988 Quantitating genetic
plasma concentrations of endogenous testosterone and its             and nongenetic factors influencing androgen production and clearance rates
                                                                     in men. J Clin Endocrinol Metab. 67:104-109.
estimated production rates were in the same range as those       12. Samojlik E, Kirschner MA, Silber D, Schneider G, Ertel NH. 1984 Elevated
determined after a more prolonged tracer infusion. In regard         production and metabolic clearance rates of androgens in morbidly obese
to healthy women, the production rates of testosterone dur-          women. J Clin Endocrinol Metab. 59:949-953.
                                                                 13. Esteban NV, Loughlin T, Yergey AL, Zawadzki JK, Booth JD, Winterer JC,
ing this series were higher, although in a comparable range.         Loriaux DL. 1991 Daily cortisol production rate in man determined by stable
This protocol, therefore, provides a comparatively simple            isotope dilution/mass spectrometry. J Clin Endocrinol Metab. 71:39-45.




                                                                                                                               QUESTMS-00002723
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 128 of 437 PageID #: 2517


!t
ELSEVIER


           Electrospray mass spectrometry of
           testosterone esters: Potential for use in
           doping control
           Cedric H.L. Shackleton,* Hans Chuang,* John Kim,* Xavier de Ia Torre, t and
           Jordi Segurat
           *Children's Hospital Oakland Research Institute. Oakland, California, USA; and tDrug Abuse
           Research Unit, Institut Municipal d'Investigaci6 Medica (IMIM), Barcelona, Spain


           The study described involves an attempt to identify 17(3~fatty acid esters of testosterone in blood plasma following
           administration of such agents. These drugs are therapeutic but are increasingly misused by athletes in an attempt
           to improve sports performance. The mass spectral properties of testosterone esters under electrospray ionization
           are described. These esters (testosterone acetate, propionate, isocaproate, benzoate, enanthate, cypionate,
           phenylpropionate, decanoate, and undecanoate) essentially give only a protonated molecular ion (MH+) under
           "optimum sensitivity" mass spectrometric conditions but could be induced to fragment in the source or collision
           cell of a triple quadrupole mass spectrometer. The underivatized steroid esters were analyzed by direct infusion
           because development of solvent systems compatible with high-performance liquid chromatography (HPLC) was
           not achieved for these nonpolar compounds. HPLCIMS (mass spectrometry) was possible when the steroids were
           converted to polar, water soluble, Girard hydrazones, and almost all compounds were separated by microbore
           C4 HPLC using a water, acetonitrile, TFA gradient. The mass spectra under optimal ionization conditions
           essentially comprised only a molecular ion (M+ ), but source fragmentation gave major ions at M- 59 and M-
           87 for all compounds. The molecular ion and these fragment ions were monitored in a selected-ion-recording
           (SIR) method developed for detecting the steroids in plasma. Using this methodology, testosterone enanthate and
           undecanoate could he detected after intramuscular injection or oral administration of the drugs. Further
           development of the technique could form the basis of a protocol for confirming the misuse of testosterone in sport,
           especially if sensitivity could be improved.   (Steroids 62:523-529, 1997) © 1997 by Elsevier Science Inc.


           Keywords: doping control; testosterone esters; high-performance liquid chromatography/electrospray mass spectrometry
           (HPLCIESMS)




Introduction                                                               Encouraging studies utilizing this techniq111e have been de-
                                                                           scribed.2-4 Another potential method would be to charac-
Injectable preparations of testosterone esters have become                 terize the intact testosterone esters in plasma, because the
widely misused to increase muscle mass and improve per-
                                                                           short-chain ones commonly used in drug preparations are
formance in athletes. Proof of such administration is diffi-
                                                                           not synthesized in the body, in contrast to long-chain fatty
cult to obtain, because testosterone is an endogenous com-
                                                                           acid steroid esters. 5·6 The major drawback in performing
pound, and the esters are rapidly hydrolyzed to this steroid.
                                                                           this type of assay relates to the fact that the esters
The accepted test for testosterone administration has been
                                                                           are efficiently hydrolyzed following administration and
the urinary testosterone/epitestosterone ratio, 1 a value of >6
                                                                           only very low concentrations can be expected in blood
being taken as the hallmark of drug misuse. However, rare
                                                                           plasma.
false positives and many false negatives present a drawback                    In a previous study, we reported the gas chromatog-
to the universal use of such a discriminant. One technique
                                                                           raphy-mass spectrometric (GC/MS) analysis of testosterone
used to prove the presence of synthetic testosterone or its                esters in plasma and found that levels down to l ng/ml could
metabolites in urine is combustion isotope ratio mass spec-                be detected. 7 An alternate mass spectrometric technique to
trometry, which renders it possible to distinguish endoge-                 GC/MS is HPLC/electrospray MS which has been used for
nous from synthetic testosterone by differing 13C content.
                                                                           characterizing steroids esterfied with long-chain fatty ac-
                                                                           ids.5 This communication details the electrospray mass
Address reprint requests to Cedric H.L. Shackleton, Children's Hospital    spectrometric properties of testosterone esters and the de-
Oakland Research Institute, 747 52nd Street, Oakland, CA 94609, USA.       velopment of a potential method for testosterone ester char-
Received December 16, 1996; accepted February 17, 1997.                    acterization utilizing the technology.
Steroids 62:523-529, 1997
© 1997 by Elsevier Science Inc. All rights reserved.                                                                       0039-128XJ97/$17.00
655 Avenue of the Americas, New York. NY 10010                                                                       PII S0039-128X(97)00004-4




                                                                                                                                   QUESTMS-00002724
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 129 of 437 PageID #: 2518

Papers

Experimental                                                         eter. Solvent A was 98% water, 2% acetonitrile, and 0.1% TFA.
                                                                     Solvent B was 10% water, 90% acetonitrile, and 0.0975% TFA.
Source of steroid esters                                             The following elution profile was utilized. Between 0 and I min.
Testosterone acetate, propionate, enanthate, cypionate, benzoate,    the proportion of A was decreased from 65 to 45%; by 9 min, A
and phenylpropionate were obtained from the Sigma Chemical           was 20%; by I 0 min, 2%, where it remained for I 0 min. Samples
Company, St. Louis, Missouri, USA. Testosterone isocaproate and      for direct infusion into the mass spectrometer were introduced at
undecanoate were products of Organon, OSS, The Netherlands.          I 0 M-L per minute.
19-Nor-testosterone acetate was synthesized by acetylation of the
parent steroid obtained from Sigma.                                  Mass spectrometric conditions
                                                                     The voltages of capillary and HV lens were 3.9 and I kv, respec-
Plasma samples                                                       tively. The cone voltage was 35 v when maximum sensitivity and
Plasma samples were obtained from volunteers following intra-        no fragmentation was desired, and 75 v when fragmentation in the
muscular administration of 25 mg testosterone propionate + II 0      source was needed. Typically between 9 and 26 ions were recorded
mg testosterone enanthate (Testoviron® depot, Schering, Berlin)      by selected ion monitoring using dwell times of 0.5 and 0.2 s.
or oral administration of 160 mg testosterone undecanoate            respectively.
(Androxon®, Organon, Netherlands). These experiments were ap-            Collision cell MS/MS was only conducted in association with
proved by the Institutional Review board of IMIM (lnstitut Mu-       direct infusion. Capillary and HV lens voltages were kept as before
nicipal d'Investigaci6 Medica, Barcelona), and the volunteers gave   and cone voltages of 35 or 75 v were utilized. The collision energy
informed consent.                                                    was ramped from 60 at mlz 50 to 40 at mlz 650.


Extraction of plasma                                                 Results and discussion
The plasma samples analyzed were stored in the Barcelona labo-       ESMS of underivatized testosterone esters
ratories where the initial work-up was undertaken. Plasma proteins
were precipitated by adding 4 mL acetone : ethanol (1 : 1 v/v) to    All the underivatized testosterone esters gave simple mass
1 mL of plasma samples. After brief sonication, the proteins were    spectra when analyzed by direct infusion ESMS, the proto-
pelleted by centrifugation at 3600 rpm for 1 min. The solvent was    nated molecular ion (MH)+ dominating; namely, testoster-
decanted and evaporatively removed under nitrogen. On receipt in     one acetate m/z 331, propionate m/z 345, isocaproate m!z
California, the samples were reconstituted in 2 mL water : glacial   387, benzoate m/z 393, enanthate m/z 401, cypionate m!z
acetic acid (1 : l v/v) and 10 mg Girard reagent Twas added.s The    413, phenylpropionate mlz 421, decanoate m!z 443, and
reaction tubes were heated at 100° for 30 min to allow formation
                                                                     undecanoate m/z 457. Attempts to develop a mass spectro-
of the Girard hydrazones. The mixture was extracted twice with 5
mL isooctane : methylene chloride (2 : I v/v), and the solvent       metric compatible HPLC system for their separation proved
(containing the bulk of the plasma lipids and "nonketonic" ste-      futile because of their extreme non-polar properties.
roids) was discarded. Girard hydrazones are water soluble and,
therefore, stay in the water phase. This water phase was extracted   MS/MS of underivatized esters
by C 18 cartridge (Waters Sep-pak) according to the method of
Shackleton and Whitney .9                                            Many collision cell-induced fragmentations of the molecu-
    The sample recovered from Sep-pak in 4 mL of methanol was        lar ions were common to all the esters and can be illustrated
dried in anticipation of mass spectrometric analysis.                by the spectrum of testosterone enanthate (Figure 1). The
                                                                     fragment ion of highest mass present in all testosterone ester
HPLCIESMS analysis                                                   spectra represented a 41 or 42 mass unit loss from the
                                                                     protonated molecular ion, illustrated for testosterone enan-
The analysis of testosterone ester Girard hydrazones was con-
ducted on a Michrom microbore HPLC instrument interfaced to a
                                                                     thate by the ion at mlz 360. When this ion was produced by
Micromass (VG) BioQ triple quadrupole mass spectrometer. The         source fragmentation and further cleaved in the collision
column used was a Vydac C4 (150 X 1.0 mm), and the manual            cell the products formed by B ring fission (m/z 109, 123,
injector utilized a 100 M-L loop. The solvent flow rate was 50       discussed below) were not obtained, providing evidence for
M-Limin, although the eluant was split 7 : 1 after passing through   A-ring fission with loss of the 3-carbonyl. It is probable that
an ultraviolet cell, so only 7 M-Limin entered the mass spectrom-    the loss is related to the ketene fragment ( -42 mass units)
                                                                     produced from underivatized testosterone during electron
                                                                     impact fragmentation. 10 Loss of enanthate ion C 6 H 13 CO is
                                                                     illustrated by fragment ion at m/z 113 and loss of 112 mass
                                                                     units ( 113 - H) from the protonated molecular ion. A prom-
                                                                     inent ion is seen at MH+ - 130 (mlz 271 ), probably repre-
                                                                     senting loss of protonated C 6 H 13 COOH. The m/z 271 ion is
                                                                     found in all spectra of testosterone esters, and further loss of
                                                                     water gives rise to the mlz 253 ion, representing the funda-
                                                                     mental steroid ring structure.
                                                                         Among the low mass ions common to all the testosterone
                                                                     esters, the one at m/z 123 is readily explained by the
                                                                     well-known cleavage of9-10 and 6-7 bonds. Similarly, the
Structure 1 Chemical structure of testosterone enanthate Gi-         m/z 109 ion is probably formed by fission of9-10 and 5-6
rard hydrazone.                                                      bonds. 10 MS/MS fragmentation of the m/z 123 ion does not


524    Steroids, 1997, vaL 62, July



                                                                                                                             QUESTMS-00002725
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 130 of 437 PageID #: 2519

                                                          Mass spectrometry of testosterone esters: Shackleton et a/.
100"'2   97   ~109
                                                    MH+
                                                    401
                     Testosterone Enanthate




                                                     l
              113



 %




                                                                                         Figure 1 MS/MS mass spectra of testoster-
                                                                                         one enanthate. The upper Jilanel shows the
                                                                                         collision cell-induced fragmentation of the
                                                                                         protonated molecular ion of the underivat-
                                                                                         ized ester, and the bottom panel attempts to
                                                                                         rationalize the fragmentations.




give rise to the ion at m/z 109. Testosterone esters with               was not formed by fragmentation of 19-nor-testosterone
phenyl containing fatty acids (testosterone benzoate and                acetate so presumably the C-19 methyl group forms part of
testosterone phenylpropionate) have very intense ions (usu-             the structure. Although clearly important, we have failed to
ally the base peak) at m/z 105, an ion representing the                 determine the genesis of this ion component
phenylic group.
    One of the two major low mass ions common to all
testosterone esters was at m/z 97. MS/MS fragmentation of
                                                                        ESMS of Girard hydrazones of testosterone esters
both source produced mlz 289 and m/z 271 resulted in                    Failure of attempts to develop HPLC methods for separating
formation of the ion but fragmentation of mlz 253 failed to             unmodified testosterone esters necessitated <development of
generate it suggesting an intact A-ring requirement. The ion            polar and ionizable derivatives more compatible with water/

                                                                                                                           514 M+


                                                                             Testosterone Enanthate GH
                                                                       163                                          M·59
                                                                                                                    455
                                                                  151
                                                                                                             M-87
                                                %            12J 135                                         427


                                                           108




Figure 2 Daughter ion mass spectrum and
proposed MS/MS fragmentation of testoster-
one enanthate Girard hydrazone.




                                                                                            Steroids, 1997, vol. 62, July           525



                                                                                                                            QUESTMS-00002726
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 131 of 437 PageID #: 2520

Papers

100             7.13


    :~~~~~·~·~ll~~~~.~~ce~ta~~re~G~H~1 ~~~~~~~~~~~~~~M,+~,~nV~z~44~·~•
10·~~~~~~~8~·~36~~~~~~~~~~~~~~~~~~~~
  ~      fl~-P~;oo~              ~:          GH
                                                  0
                                                      "                         '              45B


100
 J~~~~~~~~~~~1~0.T83~~~~~~~~~~~~~~~
                /j T-:~:moJ~GH   -''~

1~1-t~ ~ ·~·~· ~·~·, ~ ~ 9.~6~3~T~· B~e~,~ z~ a~ ~ ~ ~HT'~"~'~'r•·~·~·~·~ ·~· ~·~ ~,~,~ ~•r~•~ O~·~•
                                              12.13
                                                                      ..
                                                                                                         Figure 3 HPLC/ESMS separation of nine
1                                                                                                        testosterone ester Girard hydrazones. These


 ~·~~~~~~~~~~~~~~·~~~T~~~~~na~.~.:~ha~,t~e,1G~.~ ·r•·~·~· ~·~·~ ~ .,~ .~ ~ ~•
                                                                                                         were scanned data; the plots represent the
                                                                                                         molecular ions of each compound. The small
                                                                                                         peak or shoulder ahead of main component
                                                                                                         suggests that syn- and anti-forms of the de-
                                                                                                         rivative are at least partially resolved.


 ~,~~~~·~·•~·~,~·••~·~•r••~"~'~~·~•·~·~~~~·~,~ -C~y~p1iro~n~at'~ .~ ~ ·~•~ ~•Ti~nV~z~52~6
1                                                     2 43




                                                                       16.03


j~~~~~~~·~~~"~I~'~"M'oi~~~~~T~-~~e~C~ao~~~aMot~~TIGMo~~Jj,~~o~~~~nV~z~5~5~6
100                                                                          16.93
                                                          T-Undecanoate GH                nVZ 570
    %




methanol or water/acetonitrile type solvent systems, and we                            can be obtained by source or collision cell fragmentation,
chose Girard hydrazones. These derivatives add 113 mass                                only the former is practical under our HPLC conditions,
units to the mass of the testosterone esters. Under ESMS                               partly because of prohibitive cost of collision gas required
conditions for maximizing sensitivity (low cone voltage),                              to pass through the cells continuously, and partly because of
the spectra of the steroids was essentially comprised only of                          compromised sensitivity.
the molecular ion (M+), as follows: testosterone acetate mlz                              Similar daughter spectra were obtained for source and
444, propionate mlz 458, isocaproate mlz 500, benzoate mlz                             collision cell fragmentation, and all the testosterone esters
506, enanthate mlz 514, cypionate mlz 526, phenylpropi-                                gave spectra with fragmentations in common, the example
onate mlz 506, decanoate mlz 556, and undecanoate mlz 570.                             of testosterone enanthate Girard hydrazone (TEGH) being
                                                                                       given in Figure 2. The molecular ion (M+ of TE was at m/z
MSIMS fragmentation of Girard hydrazones                                               514, and prominent ions are found at m/z 455 (M 59) and
MS/MS was carried out both by source induced cleavage                                  m/z 427 (M - 87). The 59 and 87 mass unit losses are
achieved by increasing the nozzle-skimmer voltage and by                               common to all the esters, and the latter almost certainly
collision cell fragmentation. One of the requirements for                              represents a 28 mass unit loss from the former. The M - 59
potential detection methods for testosterone ester misuse is                           loss is readily explained by loss of (CH 3 hN from the Girard
high specificity, usually achievable by monitoring more                                derivative, and a corresponding strong fragment ion is seen
than one ion per steroid component. Although daughter ions                             at m/z 60, (CH 3 hNH. Loss of (CH 3 hN must involve a


526     Steroids, 1997, vol. 62, July



                                                                                                                                           QUESTMS-00002727
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 132 of 437 PageID #: 2521

                                                            Mass spectrometry of testosterone esters: Shackleton et a/.
                                                                                                12.38
                                              1
                                                  ~     A: Testosterone Enanthate                          M+
                                                             Standard 1OOng                              mlz 514


                                              1001
                                                  %~
                                                  O·~~~~~~~~~~~~~~
                                                                                                .l        M-59
                                                                                                         m/z455




                                              100
                                                 ) 8: Standard 1ng                                       mlz 514
                                                  %~
                                                  Q             •   I   I     I   I                        :I   ; :




Figure 4 HPLC/ESMS analysis of testos-        100
terone enanthate Girard hydrazone
(TEGH). Panel A shows the three ions
(m/z 514, 455 and 427) monitored for 100
                                                  ~L~;;;~.
ng of standard injected, and panel B gives    100
equivalent data for 1 ng. Panel C shows           0,]   C: Plasma 1mL
TEGH isolated from plasma, and panel D            ~~~       rl~
a plasma blank.




                                                  ~J
                                                  0)4
                                              1
                                                        0: Plasma Blank
                                                               -(:';-;=; 7



                                              1
                                                  ~~~                                                   m/z427
                                                  o·~~~~~~~~~~~~57~~~~cc~~~~~~~~~~r~~r77
                                                  6. o   a.bo   10.00  '12.00 14.oo  16.00
                                                                                           ..~~~~.Time
                                                                                                1a.oo



rearrangement, because direct cleavage would give the un-                    C - 19 must form part of the ion structure. As in the spectra
stable primary ion +cH 2 CONH -. A six-membered inter-                       of the unmodified steroid esters, low intensity ions corre-
mediate is likely formed, which readily loses CO ( -28).                     sponding to losses of fatty acid (RCOOH) and fatty acid
   Major low mass ions are seen in all esters at mlz 60, 123,                anhydride (RCO) are also present.
135, 151, 163, and 177. MS/MS studies showed that m/z
151, 163, and 177 can be generated by fragmentation ofM+
and M 59, and corresponding ions (less 28 mass units) are
                                                                             HPLC/ESMS analysis of testosterone ester
formed from dissociation of M- 87 (i.e., m/z 123, 135, and                   Girard hydrazones
149). A well-known steroid fission breaks the 9-10 and 7-8                   The Girard hydrazones have excellent HPLC properties
bonds and this gives rise to identifiable ions at m/z 177 and                under reverse phase conditions. Figure 3 shows the separa-
m/z 149 (mlz 177-28). The mlz 163 and related m/z 135                        tion of each of the nine compounds, using in each case the
(163-28) ions are likely formed by cleavage across 9-10                      molecular ion for detection. Virtually all peaks seem to have
and 5-6 bonds. The major ions mlz 151 and its "-28"                          a separable component or a shoulder ahead of the major
derivative M- 123 have yet to be rationalized. The mlz 151                   peak, which is probably caused by full or partial separation
ion corresponds to the prominent mlz 97 ion in the spectrum                  of the syn- and anti- forms of the hydrazone$, both of which
of underivatized TE that was also not characterized (mlz                     are presumably formed in the reaction, but apparently to
151 = 97 + 113-59). These ions were not found in 19-nor-                     different extent. Chromatographic separation, although not
testosterone acetate giving further evidence that C- 13 and                  necessary in a selected-ion-recording method, was achieved


                                                                                                 Steroids, 1997, vol. 62, July       527



                                                                                                                               QUESTMS-00002728
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 133 of 437 PageID #: 2522

Papers

100                                                                                      16.85
            A: Testosterone Undecanoate                                                            M+
    ~~~~~S~ta~n~d~ar~d~1~o,o~n~g~~~~~~~~~~~~~~ITV~z~5~70~~~




100
        ]   8: Standard 1ng
    %~
     0                I   I 7   I   I • ,c;--, I ,...,.....-;:-;.9   =r,   : I   1   I




                                                                                                                          Figure 5 HPLC/ESMS analysis of testoster-
                                                                                                                          one undecanoate Girard hydrazone (TUGH).
                                                                                                                          Panel A shows the three ions (m/z 570, 511,
                                                                                                                          and 483) monitored for 100 ng standard;
1
    ~] C: Plasma 1mL                                                                                                      panel 8 equivalent data for 1 ng; panel C

     Q~               I                                     ~.                                                            shows TUGH isolated from plasma, and
                                                                                                                          panel D is a plasma blank.




                                                                                                 ITVZ 570




100
    0
    ~l~;,,;,;:;~
    8. 0 10.00 12.00 14.00 16.00 18.00
                                         1 Tinie
                                       20.00




for all compounds, except the T-benzoate and phenylpropi-                                               intramuscular administration of 110 mg testosterone enan-
onate pair and the T -enanthate and cypionate pair.                                                     thate and 25 mg propionate (Testoviron depot, Schering,
    For achieving specificity in plasma analysis, we chose to                                           Berlin, Germany). While there are many more components
monitor three ions: the molecular ion and fragment ions mlz                                             present and a high background, the presence of TEGH is
M- 59; and M- 87. In the samples we intended to analyze:                                                clearly indicated. The steroid was not quantified, but pre-
i.e., those following testosterone ester administration, only                                           vious analysis of the sample by GC MS/MS 7 indicated that
testosterone enanthate, testosterone propionate, and testos-                                            the concentration was 0.8 ng/mL. Figure 4D indicates anal-
terone undecanoate could be present, so our SIR methodol-                                               ysis of a sample collected 12 h before drug administration.
ogy was only directed toward identification of these com-                                               Equivalent data for analysis of testosterone undecanoate
pounds. Analysis of other esters would only require                                                     GH(TUGH) is shown in Figure SA-D. The plasma sample
variation in the choice of ions monitored.                                                              analyzed was obtained I h after oral administration of 80
    Figure 4A illustrates the HPLC/MS chromatography of                                                 mg testosterone undecanoate (Androxon, Organon, Nether-
reference TEGH with monitoring of M+, M - 59 and M - 87.                                                lands). Once again, peaks appropriate for the TUGH are
Under the conditions used TEGH has a retention time of                                                  represented, but the amount, estimated about 1 ng, is clearly
about 12.4 min. The peaks represent about 100 ng injected.                                              at the borderline of method sensitivity. Improvements in
Figure 5B shows the equivalent data for 1 ng, which rep-                                                sensitivity could be achieved either by sample clean-up to
resents about the maximum sensitivity, and Figure SC illus-                                             remove the major part of nonsteroidal contaminants and
trates TEGH isolated from plasma collected 96 h after                                                   background or by employing a more sensitive chromato-


528          Steroids, 1997, vol. 62, July



                                                                                                                                                           QUESTMS-00002729
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 134 of 437 PageID #: 2523

                                                       Mass spectrometry of testosterone esters: Shackleton et a/.
graphic technique, such as capillary HPLC. Sampling a          References
greater proportion of the extract would also help, because
                                                                 I.    Catlin DH, Cowan DA, De Ia Torre R, Donike M, Fraisse D,
under the current conditions, only 14% of the eluant from              Oftegro H, Hatton CK, Starcevic B, Becchi M, de Ia Torre X. Norli
the microbore column reaches the mass spectrometer. This               H, Geyer H, Walker CJ (1996). Urinary testosterone (T) to epites-
is necessary to achieve the desired sampling rate of 7                 tosterone (E) ratios by GC/MS. I. Initial comparison of uncorrected
p.Limin into the mass spectrometer.                                    TIE in six international laboratories. J Mass Spectrum 31:397--402.
                                                                2.     Becchi M, Aguilera R, Farizon Y, Flament IM-M, Casabianca H.
                                                                       James P (1994 ). Gas chromatography/combustion/isotope-ratio
Conclusion                                                             mass spectrometry analysis of urinary steroids to detect misuse of
                                                                       testosterone in sport. Rapid Commun Mass Spe~·trom 8:301~308.
We describe here a straightforward method for extracting         3.    Aguilera R, Becchi M, Casabianca H, Haltom CK, Catlin DH,
and analyzing intact testosterone esters by preparing their            Starcevic B, Pope J, HG (1996). Improved method of detection of
Girard hydrazones. Excellent HPLC properties and simple                testosterone abuse by gas chromatography/combustion/isotope ratio
but informative MS/MS spectra allow accurate character-                mass spectrometry analysis of urinary steroids. 1 Mass Spectrom
                                                                       31:169~176.
ization of such esters extracted from plasma, although im-
                                                                 4.    Shackleton CHL, Phillips A, Chang T. Li Y (1997). Confinning
provement of sensitivity is desirable. With further develop-           testosterone administration by isotope ratio mas' spectrometric
ment, a method may be established suitable for routine use             analysis of urinary androstanediol. Steroids 62:379-·387.
in sports doping control, although it must be noted that         5.    Lamer JM, Pahuja SL, Shackleton CH. McMurray WJ. Giordano G.
ESMS instruments are much more costly to purchase and                  Hochberg RB (1993 ). The isolation and characterization of
maintain as compared to their GC/MS equivalent. Such                   estradiol-fatty acid esters in human ovarian follicular tluid . .I Bioi
                                                                       Chem 268:13893-13899.
routine use would also depend upon blood samples being
                                                                 6.    Borg W, Shackleton CHL, Pahuja SL. Hochberg RB ( 1995). Long-
regularly collected during athletic events or during random            lived testosterone esters in the rat. Proc Narl Acad Sci USA 92:
inter-event testing. Trial blood sampling during athletic              1545~1549.
events has been undertaken by the IAAF and routine sam-          7.    de Ia Torre X, Segura J, Polettini A, Montagna M ( 1995). Detection
pling was done at the 1994 winter Olympics for detection of            of testosterone esters in human plasma . .I Mass Spectrom 30: 1393~
homologous blood transfusions. 1 1                                     1404.
                                                                 8.    Girard A, Sandulesco G ( 1936). Sur une nouvelle serie de reactif du
                                                                       groupe carbonyle, leurs utilisation a I' extraction des substances
Acknowledgments                                                        cetoniques et a Ia characterisation microchimique des aldehydes et
                                                                       cetones. Helv Chim Acta 19:1095~1107.
The California authors acknowledge financial support from        9.    Shackleton CHL, Whitney JO (1980). Use of Sep-pak® cartridges
the U.S. Olympic Committee and the NIH through whose                   for urinary steroids extraction: Evaluation of the method for use
grant (RR06505) the electrospray mass spectrometer was                 prior to gas chromatographic analysis. Clin Chim Acta 107:231~
purchased. The Spanish authors acknowledge the financial               143.
                                                                I 0.   Zaretskii ZV ( 1996). Mass Spectrometry of' Steroids. Wiley. New
support of CIRIT (Generalitat de Catalunya, Grants FI93!77             York, pp. 28~31.
and 95-SGR-432, and Ministerio de Sanidad y Consumo             II.    Lillehammer Olympic Organizing Committee (LOOC) ( 1994).
FIS 96/1050). CHLS is grateful to Fred McLafferty for                  Guidelines j(Jr Doping Control (Blood Tesrint; Procedures). (Inter-
helpful suggestions on mass spectrometric fragmentation.               nal work), LOOC. Lillehammer, Norway.




                                                                                          Steroids, 1997, vol. 62, July                  529



                                                                                                                                 QUESTMS-00002730
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 135 of 437 PageID #: 2524

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)
                                                   _ _ _,. .,. ,. .,. ,. ._,_._,_._._,_._,_._ ._,_._,_._ ._,_._,_._ _.,_._,_.j.l. . .,...,.....,.. ..,.....,....,....,J,.:_ _ _ ,_ _ ,_ _ ,_ _ ,_ _ :B----:--,. .,. .,.....,,J. .:
                              r
                   ~~r~~~r




                   I~:~, ~,~~:J ~:,:::~--~~,::~                                                                                       ~,~:                                 9;,~~~,~~,~J ~~,~,::,~,:J ~!~;e
                   ln
                   I          !
                                             itestostecooe same "mass
                                             ! spectrometry" and (woman or
                                                                                                                                  i U&fGPUB;
                                                                                                                                  ! USPAT; USOCR; !
                                                                                                                                                                         'D"                      rFF
                                                                                                                                                                                                  !
                                                                                                                                                                                                                      1201!/06/10
                                                                                                                                                                                                                      I 18:40
                   !          !              ! female) and (quantitate or                                                         ! FPRS; EPO; JPO; !                                             !                   !
                   1          !              ! quantification or analysis) and                                                    ! DERWENT;        !                                             !                   I
                   I ·--·----J --... --.. J 9.~.r9.f!1<:tt.99~~E~t ... --... --... --... --... --... --... --... --... --...i 1.§~~~~§. ·--· ·--· ·--· ...! ·--···--···--···--···--.i~.. ·""·- ""·· ·:...:.·:::.:.·--·~J.::==::.:=c:=:;
                                                                                                                                                                                                           :
                   IL7        !28            !testosteronesame"mass                                                                   U&PGPUB;                           !OR                      !OFF                12011/06/10
                   1          ·              I spectrometry" and (woman or                                                            USPAT; USOCR;                      I                        I                   I 18:41
                   I                         ! female) and (quantitate or                                                             FPRS; EPO; JPO;                    !                        !                   !
                   I                         ! quantification or analysis) and                                                        DERWENT;                           !                        !                   !
                   I                         ! chromatography and                                                                     IBM_TDB                            !                        !                   !
                   i          ,              I testosterone.clm.                                                                                                         I                        I                   I
                   IILB
                   I
                              r m i testostemoe same "mass
                              j              I
                                     spectrometry" same (woman or
                                                                                                                                      U&FBPUBmmm
                                                                                                                                      USPAT; USOCR; j
                                                                                                                                                                         r)R          mmml)FFmmi~2;,;,c0::.;.:11""/""o6;,;,:;/:;,;,;1"'iOI
                                                                                                                                                                                                 j                ! 18:41                 j
                   I          !    ! female) same (quantitate or                                                                      FPRS; EPO; JPO; !                                           !                   I                              !
                   I          !    ! quantification or analysis)                                                                      DERWENT;        !                                           !                  !                            !
                   I. . . . ..! ......... ...!                                                                                    ' !.§~.-,-!P§ .................. ..i ....................... ..! ................. J ...........................!
                   il9            26             testosteronesame"mass                                                            !U&PGPUB;                                OR                         OFF                 2011/06/10!
                   I                             spectrometry" and (woman or                                                      ! USPAT; USOCR;                                                                         18:43     !
                   I                             female) and (quantitate or                                                       I FPRS; EPO; JPO;                                                                                                  I
                   I                             quantification or analysis)and                                                   I DERWENT;                                                                                                         I
                   I                             chromatography and (turbulent or                                                 j I BM_TDB                                                                                                         j
                   I                             .~!~.9! ...................................................................... ..!                                                                                       ........................ ..!
                   EAST Search History (Interference)

                   <This search history is empty>

                   6/10/2011 6:43:45 PM
                   C:\ Users\ mgarcia\ Documents\ EAST\ Workspaces\ 12396266· b.w sp




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory. l2946785_AccessibleVersion.htm[6/ L0/20 ll 6:43:4 7 PM]



                                                                                                                                                                                                                                                         QUESTMS-00002731
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 136 of 437 PageID #: 2525
                                                                                                                                PTO/SB/08 (09-06)
                                                                                          Approved for use through 03/31/2007. OMB 0651-0031
                                                                      U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ~
        OMB control number.
                         Substitute for form 1449/PTO                                                           Complete if Known
                                                                                                                                                                          ..,
                      INFORMATION DISCLOSURE                                   Application Number                       12/946,785
                      STATEMENT BY APPLICANT                                   Filing Date                              11/15/2010
                                                                               First Named Inventor                     Michael P. Caulfield
                                                                               Art Unit                                 1654
                    (use as many sheets as necessary)                          Examiner Name                            Cordero Garcia, Marcela M.
       \._Sheet     11                     I ot I 5                            Attorney Docket Number                   034827-9107                                       ~


                                                                      U.S. PATENT DOCUMENTS

        Exam in                     Document Number                                                                                           Pages, Columns, Lines,
                      Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
        er                                              2
                      No. 1       Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                        Passages or Relevant
        Initials*                          known)                                                                                                 Figures Appear
                     A1       2004/0235193                         11-25-2004                     SOLD IN
                     A2       5,772,874                            06-30-1998                     QUINN ET AL.
                     A3       5,795,469                            08-18-1998                     QUINN ET AL.
                     A4       5,919,368                            07-06-1999                     QUINN ET AL.
                     A5       5,968,367                            10-19-1999                     QUINN ET AL.
                     A6       6107,623                             08-22-2000                     BATEMAN ET AL.
                     A7       6,124,137                            09-26-2000                     HUTCHENS ET AL.
                     A8       6,204,500                            03-20-2001                     WHITEHOUSE ET AL.
                     A9       6,410,913                            06-25-2002                     BREKENFELD ET AL.
                     A10      6,855,703                            02-15-2005                     HILL ET AL.
                     A11      7,473,560                            01-06-2009                     SOLD IN



                                                  UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        .Filing Date of
        Examiner      Cite             Document                                                   Name of Patentee or Applicant of               Where Relevant
                                                                       Cited Document
        Initials*     No. 1    Serial Number-Kind Code~                                                  Cited Document                        Passages or Relevant
                                                                        MM-DD-YYYY
                                          (if known)                                                                                              Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                             Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                 Name of Patentee or                     Where Relevant
        Initials*     No. 1     Country Code,..Number""                 MM-DD-YYYY                  Applicant of Cited Documents              Passages or Relevant
                                  Kind Code 5 {if known)                                                                                         Flgures Appear          rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                     Cite
                     No. 1
                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         rs
                                                    number(s), publisher, city and/or country where published.




      [Examiner I
        Signature
                                                                                                               Date
                                                                                                               Considered                                                     )
      *EXAMINER: Initial if reference considered, whether or not citation is in confom1ance with MPEP 609. Draw line through citation if not in confom1ance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The infom1ation is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application fom1 to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1

                                                                                                                                                             QUESTMS-00002732
           Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 137 of 437 PageID #: 2526
                                                                                                                                   PTO/SB/08 (09-06)
                                                                                             Approved for use through 03/31/2007. OMB 0651-0031
                                                                         U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
           OMB control number.
       r                Substitute for form 1449/PTO                                              Complete if Known                                 ~

                         INFORMATION DISCLOSURE                                 Application Number                      12/946,785
                         STATEMENT BY APPLICANT                                 Filing Date                             11/15/2010
                                                                                First Named Inventor                    Michael P. Caulfield
                                                                                Art Unit                                1654
                       (use as many sheets as necessary)                        Examiner Name                           Cordero Garcia, Marcela M.
       ~heet           12                     I of I s                          Attorney Docket Number                  034827-9107                                       ~


                                                                   NON PATENT LITERATURE DOCUMENTS
                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner      Cite
           Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      Tl
                                                       number(s), publisher, city and/or country where published.
                        A12      CARAIMAN et al, Optimal sensitivity and increased throughout using a dual TIS/APCI ionization
                                 source and turbo flow chromatography with LC/MS/MS, Poster number 075, 51st conference on mass
                                 spectrometry and allied topics, American Society for Mass Spectrometry, Montreal, Quebec, June
                                 2003, 4 pages
                        A13      Carignan et al., High-performance liquid chromatographic analysis of estradiol valerate-testosterone
                                 enanthate in oily formulations, J Chrom 301 (1):292-96 (1984)

                        A14      Chang et al., Quantitative measurement of male steroid hormones using automated on-line solid
                                 phase extraction-liquid chromatography-tandem mass spectrometry and comparison with
                                 radioimmunoassay. Analyst, 123:363-368, 2003.
                        A15      Choi et al., Determination of Four Anabolic Steroid Metabolites by Gas Chromatography/Mass
                                 Spectrometry with Negative lon Chemical Ionization and Tandem Mass Spectrometry, Rapid Commun.
                                 Mass Spectrom 12 1749-55 (1998}
                        A16      Choi et al., Rapid HPLC-Eiectrospray Tandem Mass Spectrometric Assay for Urinary Testosterone and
                                 Dihydrotestosterone Glucuronides from Patients with Benign Prostate Hyperplasia. Clin. Chern. 49:
                                 322-5 (2003)
                        A17      Corrected Notice of Allowance dated 12/17/2007 US Application No. 11/247,409 (034827-9104)


                        A18      Dorgan et al., Measurement of steroid sex hormones in serum: a comparison of radioimmunoassay
                                 and mass spectrometry, Steroids, 67: 151-8 (2002).

                        A19      Draisci et al., Confirmatory analysis of 171!-boldenone, 17alpha-boldenone and androsta-1 ,4-diene-
                                 3,17-dione in bovine urine by liquid chromatography-tandem mass spectrometry. Journal of
                                 Chromatography B, 789:219-226, 2003.
                        A20      Draisci et al., Quantitation of anabolic hormones and their metabolites in bovine serum and urine by
                                 liquid chromatography-tandem mass spectrometry, Journal of Chromatography A, 2000, Vol. 870,
                                 pages 511-522.
                        A21      Furuta et al., Simultaneous Measurements of Endogenous and Deuterium-Labelled Tracer Variants of
                                 Androstenedione and Testosterone by Capillary Gas Chromatography-Mass Spectrometry, J Chrom,
                                 Biomed Appl Vol. 525: 15-23, (1990f
                        A22      Giraudi et al., Effect of Tracer Binding to Serum Proteins on the Reliability of a Direct Free
                                 Testosterone Assay. Steroids 52:423-4 (1988)

                        A23      Griffiths et al., Derivatisation for the characterisation of neutral oxosteroids by electrospray and matrix-
                                 assisted laser desorption/ionisation tandem mass spectrometry: the Girard P derivative, Rapid
                                 Commun Mass Spectrom 2003:17, 924-935.


      [Examiner
        Signature
                         I                                                                                      Date
                                                                                                                Considered
      *EXAMINER: Initial If reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                              1
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique' citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation Is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application, Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450, DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                 If you need assistance in completing the form, caii1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1

                                                                                                                                                             QUESTMS-00002733
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 138 of 437 PageID #: 2527



                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMS 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB co.ntrol number.
       r               Substitute for form 1449/PTO                                             Complete if Known
                   INFORMATION DISCLOSURE                         Application Number                   12/946,785
                    STATEMENT BY APPLICANT                        Filing Date                          11/15/2010
                                                                  First Named Inventor                 Michael P. Caulfield
                                                                  Art Unit                             1654
                 (use as many sheets as necessary)                Examiner Name                        Cordero Garcia, Marcela M.
       \.Sheet 13                          I
                                          of      is              Attorney Docket Number               034827-9107                               ~


                                                                NON PATENT LITERATURE DOCUMENTS
                                Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner     Cite
        Initials•    No. 1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         -rs
                                                    number(s), publisher, city and/or country where published.
                     A24      Herman et al., Generic method for on-line extraction of drug substances in the presence of biological
                              matrices using turbulent flow chromatography. Rapid Communications in Mass Spectrometry, 16:412-
                              426 2002.
                     A25      Kiernan et al., Human chorionic gonadatrophin and sport, Br J Sp Med, 25(2):73-80, 1991


                     A26      Lewis et al., DOT/FAAIAM-00/20 A Novel Method for the Determination of Sildenafil (Viagra) and Its
                              Metabolite (UK-103,320) in Postmortem Specimens Using LCIMS/MS and LC/MS/MSIMS National
                              Technical Information Service, 2000, 3 cover pages and
                              pages 1-12.
                     A27      Magnusson et al:, Quantitative analysis of eight testosterone metabolites using column switching and
                              liquid chromatography/tandem mass spectrometry. Rapid Commun. Mass Spectrom, 30 May 2004,
                              18:1089-1094.
                     A28      Marcus and Durnford, A Simple Enzyme-Linked lmmunosorbent Assay for Testosterone. Steroids 46:
                              975-86 (1985)

                     A29 'Merchant and Weinberger, Recent advancements in surface-enhanced laser desorption/ionization-
                          time of flight-mass spectrometry. Electrophoresis 21: 1164-67 (2000)

                     A30      Minut et al., Urinary 5alpha-androstanediol and 51'!.-androstanediol measurement by gas
                              chromatography after solid-phase extraction and high-performance liquid chromatography. lnt 191 J
                              Bioi. Markers, Vol. 14(3); 154-59 (1999)
                     A31      Notice of Allowance dated 04/12/2010 for US Application No. 12/053,325 (034827-9105)

                                                                                                                                                                         ..   _
                     A32      Notice of Allowance dated 08/18/2005 for US Application No. 10/726,919 (034827-91 03)


                     A33      Notice of Allowance dated 11/05/2007 US Application No. 11/247,409 (034827-9104)


                     A34      Office Action dated 01/10/2007 for US Application No. 10n26,919 (034827-9104)


                     A35      Office Action dated 02/18/2010 for US Application No. 12/053,325 (034827-9105)

                                                                                          -                             -

        Examiner
      [ Signature
                     I                                                                                         Date
                                                                                                               Considered
                                                                                                                                                                               J
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as Indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant Is to place a check mark here if English language Translation is attached.
      This collection of information Is required by 37 CFR 1.97 and.1.98. The Information Is required to obtain or reteln a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                             If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1




                                                                                                                                                                     QUESTMS-00002734
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 139 of 437 PageID #: 2528



                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number.
       r              Substitute for form 1449/PTO                                              Complete if Known                                ~

                       INFORMATION DISCLOSURE                                    Application Number                        12/946,785
                       STATEMENT BY APPLICANT                                    Filing_ Date                              11/15/2010
                                                                                 First Named Inventor                      Michael P. Caulfield
                                                                                 Art Unit                                  1654
                     (use as many sheets as necessary)                           Examiner Name                             Cordero Garcia, Marcela M.
       ~heet         14                     I of I 5                             Attorney Docket Number                    034827-9107                                        ..J

                                                                  NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner      Cite
         Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                            'fl
                                                     number(s), publisher, city and/or country where published.
                      A36      Office Action dated .03/04/2005 for US Application No. 10/726,919 (034827 -91 03)

       --
                      A37      Office Action dated 04/29/2009 for US Application No. 12/053,325 (034827-9105)


                      A38      Office Action dated 09/05/2008 for US Application No. 12/053,325 (034827-9105)


                      A39      Ong et al, Integrated bioanalytical support using turbulent flow chromatography-mass spectrometry,
                               Powerpoint Presentation, Memory Pharmaceuticals Corp., ASMS 2002,03/01/2001, pp.1-39

                      A40      Ooi and Donnelly, More on the Analog Free-Testosterone Assay, Clin. Chem. 45: 714-715 (1999).


                      A41      Peng et al., Plasma and urinary markers of oral testosterone undecanoate misuse. Steroids, 67: 39-
                               50,2002.
       r---
                      A42      Plumb et al., Quantitative analysis of pharmaceuticals in biological fluids using high-performance liquid
                               chromatography coupled to mass spectrometry: a review, Xenobiotica, 2001, 31 (8/9):599-617.

                      A43      Robb et al., Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography-
                               Mass Spectrometry, Anal. Chem., 72:3653-3659 (2000)

                      A44      Ropero-Miller et al., Simultaneous Quantitation of Opioids in Blood by GC-EI-MS Analysis Following
                               Deproteination, Detautomerizati- Keto Analytes, Solid-Phase Extraction, and Trimethylsilyl
                               Derivatization, J of Anal Tox 2002 Vol. 26 pages 524-528.
                      M5       SALAMEH et al, Validation of a total testosterone assay using high-turbulence liquid chromoatography
                               tandem mass spectrometry, Steroids, (2010), pp 169-175

                      A46      SHACKELTON et al, Electrospray mass spectrometry of testosterone ester: potential for use in doping
                               control, Steroids, (1997), 62(78):523-529

                      A47      Starcevic, et al., Liquid Chromatography 14tandem Mass Spectrometry Assay For Human Serum
                               Testosterone And Trideuterated Testosterone, Journal of Chromatography, 792:197-204 '(2003)




          Examiner
      [ Signature
                       I                                                                                           Date .
                                                                                                                   Considered                                                    \
                                                                                                                                                                                   J
        *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not In conformance and not
        considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that Issued the document, by the tWo-letter code (WIPO Standard ST.3). 4 For Japanese patent
       .documents, the Indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WIPO Standard ST.16 if possible. e Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, Including
        gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the Individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SENO TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-800-PT0-9199 (1-B00-786-9199) and select option 2.
DLMR_900598.1




                                                                                                                                                                         QUESTMS-00002735
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 140 of 437 PageID #: 2529
                                                                                                                                PTO/SB/08 (09-06)
                                                                                          Approved for use through 03/31/2007. OMB 0651-0031
                                                                      U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

      , OMB control number
                         Substitute for form 1449/PTO                                                          Complete if Known                                         ~

                      INFORMATION DISCLOSURE                                 Application Number                       12/946,785
                      STATEMENT BY APPLICANT                                 Filing Date                              11/15/2010
                                                                             First Named Inventor                     Michael P. Caulfield
                                                                             Art Unit                                 1654
                    (use as many sheets as necessary)                        Examiner Name                            Cordero Garcia, Marcela M.
       \,.Sheet     I5                    I of I 5                           Attorney Docket Number                   034827-9107                                       ~


                                                               NON PATENT LITERATURE DOCUMENTS

                                Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                      Cite
                          1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                       ,-e
                      No.
                                                    number(s), publisher, city and/or country where published.
                     A48      Tiller et al. Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry system.
                              Journal of Chromatography A, 1997, Vol. 771, pages 119-125.

                     A49      US Office Action dated 6/8/2011 in application 12/607,905 (034827-9106)


                     A 50     Williams, et al., Electrospray Collision-induced Dissociation of Testosterone and Testosterone Hydroxy
                              Analogs, Journal of Mass Spectrometry 34:206-216 (1999)

                     A51      Winterset al., The analog free testosterone assay: are the results in men clinically useful?, Clin.
                              Chern. 44:2178-2182, (1998).

                     A52      Yoon and Lee, Gas chromatographic and mass spectrometic analysis of conjugated steroids in urine,
                              J.Biosci. 2001; 26:627-634

                     A 53     Zimmer et al., Comparison of turbulent-flow chromatography with automated solid-phase extraction in
                              96-well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                              chromatography-tandem mass spectrometry, J. Chromatoar. A 854: 23-35 (1999)




        ~xaminer I
      [ ?ignature
                                                                                                             Date                                                            ]
                                                                                                             Considered
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in confomance and not
      considered. Include copy of this fom1 with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of infomation is required by 37 CFR 1.97 and 1.98. The infomation is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application fom1 to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief lnfomation Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1


                                                                                                                                                            QUESTMS-00002736
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 141 of 437 PageID #: 2530
                                     Electronic Acknowledgement Receipt

                       EFSID:                        10318377


                 Application Number:                 12946785


          International Application Number:


                Confirmation Number:                 1630




                  Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




         First Named Inventor/Applicant Name:        Michael P. Caulfield


                  Customer Number:                   30542


                         Filer:                      Anthony Charles Kuhlmann/Teresa Joel


                 Filer Authorized By:                Anthony Charles Kuhlmann


              Attorney Docket Number:                034827-9107


                     Receipt Date:                   16-JUN-2011


                     Filing Date:                    15-NOV-201 0


                     TimeStamp:                      13:53:09


                  Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                           I   no

File Listing:
 Document                                                                                File Size( Bytes)/                 Multi         Pages
                     Document Description                 File Name
  Number                                                                                 Message Digest                    Part /.zip   (ifappl.)

                                                                                                  483586
     1                                                       9107.pdf                                                         yes           7
                                                                                    ae66bbdc8b2167bd611 ddd0e61890cl ed7
                                                                                                  505abd




                                                                                                                                    QUESTMS-00002737
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 142 of 437 PageID #: 2531
                                            Multipart Description/PDF files in .zip description

                                    Document Description                                Start                 End


                                        Transmittal Letter                                 1                    2



                        Information Disclosure Statement (IDS) Form (SB08)                3                     7


Warnings:
Information:
                                                        Total Files Size (in bytes)                483586


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002738
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 143 of 437 PageID #: 2532


                                                                              Atty. Dkt. No. 034827-9107


                       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:       Caulfield et al.

        Title:           DETERMINATION OF
                         TESTOSTERONE BY MASS
                         SPECTROMETRY

        Appl. No.:        12/946,785

        Filing Date:      11/15/2010

        Examiner:        Cordero Garcia, Marcela M.

        Art Unit:        1654

        Confirmation     1630
        Number:

                                · INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:

                 Submitted herewith on Form PTO/SB/08 is a listing of the documents cited by or
        submitted to the U.S. PTO in parent application Serial Nos.: 12/607,905 filed on 10/28/2009;
        12/053,325 filed on 3/21/2008; 11/247,409 filed on 10/11/2005; and 10/726,919 filed on
        12/02/2003. As provided in 37 CFR §1.98(d), copies of the documents are not being provided
        since they were previously submitted to the United States Patent & Trademark Office in the
       above-identified parent application.

                 The submission of any document herewith, which is not a statutory bar, is not intended as
       an admission that such document constitutes prior art against the claims of the present
       application or that such document is considered material to patentability as defined in 37 CFR



DLMR_900599.1                                           -1-



                                                                                                     QUESTMS-00002739
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 144 of 437 PageID #: 2533


                                                                                Atty. Dkt. No. 034827-9107


        §1.56(b). Applicants do not waive any rights to take any action which would be appropriate to
        antedate or otherwise remove as a competent reference any document which is determined to be a
       prima facie art reference against the claims of the present application.



                                       TIMING OF THE DISCLOSURE


                The listed documents are being submitted in compliance with 37 CFR §1.97(b), before
        the mailing date of the first Office Action on the merits.



                                    RELEVANCE OF EACH DOCUMENT


                All of the documents are in English.

                Applicants respectfully request that each listed document be considered by the Examiner
        and be made of record in the present application and that an initialed copy of Form PTO/SB/08
        be returned in accordance with MPEP §609.


                Although Applicant believes that no fee is required, the Commissioner is hereby
       authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.
                                                               Respectfully submitted,



       Date--~~_!5- +/. . . :. Ltl_ _ __                       By~------
       FOLEY & LARDNER LLP                                     Barry S. Wilson, Reg. No. 39,431
       Customer Number: 30542                                  Anthony C. Kuhlmann, Reg. No. 57,147
       Telephone:  (858) 847-6776                              Attorneys for Applicant
       Facsimile:  (858) 792-6773




DLMR_900599.1                                            -2-



                                                                                                    QUESTMS-00002740
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 145 of 437 PageID #: 2534


                                                                                 Atty. Dkt. No. 034827-9107


                         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:         Caulfield et al.

         Title:             DETERMINATION OF
                            TESTOSTERONE BY MASS
                            SPECTROMETRY

         Appl. No.:         12/946,785

         Filing Date:       11115/20 10

         Examiner:          Cordero Garcia, M.M.

         Art Unit:          1654

         Confirmation       1630
         Number:

                                AMENDMENT AND REPLY UNDER 37 CFR 1.111

         Mail Stop Amendment
         Commissioner for Patents
         PO Box 1450
         Alexandria, Virginia 22313-1450

         Sir:
                    In response to the Office Action mailed June 14, 2011, please enter the following
         amendments and consider the following remarks.

                    Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.

                    Remarks/ Arguments begin on page 6 of this document.

                    Please amend the application as follows:




                                                           -1-
4830-3950-183 7.1




                                                                                                        QUESTMS-00002741
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 146 of 437 PageID #: 2535


                                                                                  Atty. Dkt. No. 034827-9107


         Amendments to the Claims:

         This listing of claims will replace all prior versions, and listings, of claims in the application:

         Listing of Claims:

                   1.-12. (Canceled)

                   13.   (Currently Amended) A method for determining the amount of testosterone in a
         sample when taken from a female human,_ comprising:

                         (a) purifYing testosterone from a sample from a female human;

                         (b) ionizing said purified testosterone to produce one or more testosterone ions
                         detectable by a mass spectrometer; and

                         (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                         spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                         related to the amount of testosterone in the   sample~


                         wherein said testosterone is not derivatized prior to mass spectrometry.

                   14.   (Canceled)

                   15.   (Previously Presented) The method of claim 13, wherein purifYing testosterone
         comprises extracting testosterone from said sample.

                   16.   (Previously Presented) The method of claim 15, wherein said extracting comprises
         subjecting said sample to solid phase extraction (SPE).

                   17.   (Previously Presented) The method of claim 15, wherein said extracting comprises
         subjecting said sample to high turbulence liquid chromatography (HTLC).

                   18.   (Previously Presented) The method of claim 15, wherein said extracting comprises
         subjecting said sample to liquid extraction.

                                                           -2-
4830-3950-1837.1




                                                                                                               QUESTMS-00002742
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 147 of 437 PageID #: 2536


                                                                                 Atty. Dkt. No. 034827-9107


                   19.   (Previously Presented) The method of claim 13, wherein purifying testosterone
         comprises purifying testosterone by chromatography.

                   20.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises liquid chromatography.

                   21.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises high performance liquid chromatography (HPLC).

                   22.   (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 5 ng/dL in the test sample.

                   23.   (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 1 ng/dL in the test sample.

                   24.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of 289.1 ± 0.5.

                   25.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   26.   (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
         comprises:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         mlz selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.
                                                          -3-
4830-3950-1837.1




                                                                                                           QUESTMS-00002743
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 148 of 437 PageID #: 2537


                                                                                Atty. Dkt. No. 034827-9107


                   27.   (Previously Presented) The method of claim 13, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   28.   (Previously Presented) The method of claim 13, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   29.   (New) A method for determining the amount of testosterone in a sample when
         taken from a female human, comprising:

                         (a) purifYing testosterone from a sample from a female human by subjecting said
                         sample to liquid chromatography;

                         (b) ionizing said purified testosterone to produce one or more testosterone ions
                         detectable by a mass spectrometer; and

                         (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                         spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                         related to the amount of testosterone in the sample.

                30.     (New) The method of claim 29, wherein said testosterone is not derivatized prior
         to mass spectrometry.

                   31.   (New) The method of claim 29, wherein purifYing testosterone further comprises
         extracting testosterone from said sample.

                   32.   (New) The method of claim 31, wherein said extracting comprises subjecting said
         sample to solid phase extraction (SPE).

                   33.   (New) The method of claim 31, wherein said extracting comprises subjecting said
         sample to high turbulence liquid chromatography (HTLC).

                   34.   (New) The method of claim 31, wherein said extracting comprises subjecting said
         sample to liquid extraction.

                                                          -4-
4830-3950-1837.1




                                                                                                            QUESTMS-00002744
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 149 of 437 PageID #: 2538


                                                                                 Atty. Dkt. No. 034827-9107


                35.    (New) The method of claim 31, wherein said liquid chromatography comprises
         high performance liquid chromatography (HPLC).

                   36.   (New) The method of claim 31, wherein the ionizing of step (b) comprises
         producing a testosterone ion having a mass/charge ratio of 289.1 ± 0.5.

                   37.   (New) The method of claim 31, wherein the ionizing of step (b) comprises
         producing one or more testosterone fragment ions having a mass/charge ratio selected from the
         group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   38.   (New) The method of claim 31, wherein the ionizing of step (c) comprises:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                   39.   (New) The method of claim 31, wherein said sample comprises urine, blood,
         plasma, or serum from a female human.

                   40.   (New) The method of claim 31, wherein said sample comprises blood, plasma, or
         serum from a female human.




                                                           -5-
4830-3950-1837.1




                                                                                                           QUESTMS-00002745
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 150 of 437 PageID #: 2539


                                                                                    Atty. Dkt. No. 034827-9107


                                                       REMARKS

         Status of the Claims

                   This paper amends claim 13, adds new claims 29-40, and cancels claim 14. Applicants
         reserve the right to prosecute canceled subject matter in related applications. After the
         amendments set forth above are entered, claims 13 and 15-40 are pending and under
         examination.

                   Claim 13 has been amended to include the limitation of claim 14. Claim 13 has also been
         amended to correct a clerical informality.

                   New claim 29 is original claim 20, rewritten in independent form. Claims 30-40 are
         various original dependant claims rewritten to depend from new independent claim 29.

                   Thus, no new matter is introduced by the instant amendments.

                   A detailed listing of all claims that are, or were, in the application, irrespective of whether
         the claim(s) remain under examination in the application, is presented, with an appropriate
         defined status identifier.

         Rejections under 35 U.S.C. § 102 (b)

                   Claims 13, 15-16, 19, and 27-28 stand rejected as allegedly anticipated by Vierhapper et
         al (J. Clinical Endocrinology and Metabolism, 1997, hereafter 'Vierhapper'). Claim 13, from
         which the remaining rejected claims depend, has been amended to include the limitation of
         unrejected claim 14; namely that in the claimed methods, testosterone is not derivatized prior to
         mass spectrometry.

                   Applicant submits that amendment of claim 13 to include the limitations of previously
         unrejected claim 14 renders rejection over Vierhapper moot and respectfully requests withdrawal.




                                                             -6-
4830-3950-1837.1




                                                                                                              QUESTMS-00002746
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 151 of 437 PageID #: 2540


                                                                                 Atty. Dkt. No. 034827-9107


                   New claims 29-40 is also not anticipated by Vierhapper. New claim 29 is previously
         unrejected claim 20 rewritten in independent form. New claims 30-40 all depend from new
         claim 29. Thus, this rejection should also not apply to new claims 29-40.

         Rejections under 35 U.S.C. § 103 (a)

                   Caraiman et al (ASMS 2003)

                   Claims 13-21, 24, and 26-28 stand rejected over Caraiman et al. (ASMS 2003, Poster
         Number 075, June 2003). Applicants respectfully traverse as the present invention was reduced
         to practice prior to publication of Caraiman.

                   Applicant herewith submits a declaration under 3 7 CFR 1.131 executed by inventor Dr.
         Michael P. Caulfield demonstrating reduction to practice prior to publication of the Caraiman
         reference. Exhibits 1 and 2 accompanying the declaration are excerpts from a Validation
         Summary Report demonstrating application of the claimed method for quantitation of
         testosterone in human serum and plasma samples.

                   Dr. Caulfield attests that the data shown in Exhibit 2 were collected by the method
         described in Exhibit 1 prior to June 2003, the publication date of Caraiman et al.

                   Thus, Applicant respectfully submits that the subject matter of claims 1-13 was invented
         prior to the publication of Caraiman et al. As such, Caraiman et al. is not prior art against the
         pending claims. Applicant respectfully requests withdrawal of this rejection.

                   Shackelton et al (Steroid'i, 1997) alone or in combination with Quinn et al. (US.
         5, 772,874) and Zimmer et al. (J Chrom, 1999)

                   Claims 13-16, 18-21, and 24-28 are rejected as allegedly obvious over Shackelton.
         Claims 17 and 22-23 are rejected as allegedly obvious over Shackelton in view of Quinn and
         Zimmer. Applicants respectfully traverse. Claim 13, from which the remaining rejected claims
         depend, has been amended to include the limitation of claim 14; namely that testosterone is not

                                                           -7-
4830-3950-1837.1




                                                                                                             QUESTMS-00002747
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 152 of 437 PageID #: 2541


                                                                                 Atty. Dkt. No. 034827-9107


         derivatized prior to mass spectrometry. Also, claim 20 has been canceled and rewritten as
         independent claim 29, thus the comments that follow apply equally to claims 29-40.

                   The instant claims are directed to methods of determining the amount of testosterone in a
         sample when taken from a female human. The methods include purifying testosterone from a
         sample from a female human and ionizing the purified testosterone. Claims 13 and 15-28 have
         amended to specify that the testosterone is not derivatized prior to mass spectrometry. Claims
         29-40 lack this limitation but require that the sample testosterone is purified by liquid
         chromatography.

                   Shackelton

                   Shackelton is deficient as a primary reference on which to base an obviousness rejection
         for all pending claims because Shackelton is not concerned with the same analyte. Shackelton is
         concerned only with quantitation of testosterone-esters, not testosterone as required by the
         present claims. Shackelton reports MS detection ofunderivatized testosterone esters, and
         quantitation of Girard hydrazone-derivatives of testosterone esters in human plasma. See, e.g.,
         Extraction from Plasma, p. 524 left col.; HPLC/ESMS, p. 524, left col.; and ESMS of
         underivatized testosterone esters, p. 524, right col. Testosterone esters detected and quantitated
         by Shackelton include: testosterone acetate, testosterone propionate; testosterone isocaproate;
         testosterone benzoate; testosterone enanthate; testosteronecypionate; testosterone
         phenylpropionate; testosterone decanoate; and testosterone undecanoate. These esters are
         different chemical species from testosterone and can be expected to behave differently with
         respect to purification and ionization. Shackelton makes no mention of quantitating, detecting,
         or ionizing testosterone. Thus, Shackelton does not disclose, teach, or suggest a method for
         quantitating testosterone in female patient samples. For this reason alone, the present claims are
         distinct from Shackelton, mandating withdrawal of the present rejection.

                   Additionally, with respect to claims 13, 15-16, 18-21, and 24-28, Shackelton teaches
         away from methods which do not include a derivatization step. Shackelton describes purifying

                                                          -8-
4830-3950-1837.1




                                                                                                           QUESTMS-00002748
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 153 of 437 PageID #: 2542


                                                                                Atty. Dkt. No. 034827-9107


         derivatized testosterone esters using a combination of protein precipitation, solid phase
         extraction, and HPLC. See, Extraction from Plasma, p. 524, left col. However, Shackelton
         reports that attempts to develop a mass spectrometry compatible HPLC system for preparation of
         underivatized testosterone esters were futile, and instead merely indicates that the underivatized
         testosterone esters were ionized and detected by MS/MS by direct infusion into the mass
         spectrometer (i.e., not purified from a patient sample). See, ESMS of underivatized testosterone
         esters, p. 524, right col.

                   Thus, even accepting arguendo that methods of analyzing testosterone esters are
         somehow informative regarding methods of analyzing testosterone, Shackelton teaches away
         from methods which do not include derivatization, such as those methods recited in claims 13,
         15-16, 18-21, and 24-28. Shackelton's teaching away from the purification of underivatized
         analytes as presently claimed is a second independent basis for traversal of this rejection for
         claims 13, 15-16, 18-21, and 24-28.

                   Shackelton, in combination with Quinn and Zimmer

                   Quinn and Zimmer are cited as secondary references in the rejection of claims 17 and 22-
         23. Neither Quinn nor Zimmer cure Shackelton's defects, nor are they alleged to do so. Rather,
         Quinn is cited as allegedly teaching turbulent flow chromatography as an improved means of
         achieving chromatographic separation, capacity, and resolution when combined with HPLC.
         Quinn is cited as a generic teaching and provides no specific information about the suitability of
         the technique to purification of testosterone from samples from a human.

                   Similarly, Zimmer compares HTLC-MS/MS versus solid-phase extraction LC-MS/MS
         versus liquid-phase extraction LC-MS/MS in the single case of two drugs, referred to simply as
         drug A and drug B. Zimmer's reported comparison is a purely academic exercise in that it
         withholds the identity and chemical nature of the two tested drugs "for commercial reasons."
         Zimmer et al., p. 24, column 2.



                                                          -9-
4830-3950-1837.1




                                                                                                           QUESTMS-00002749
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 154 of 437 PageID #: 2543


                                                                                  Atty. Dkt. No. 034827-9107


                   The Examiner asserts that the skilled artisan would have been motivated to incorporate
         Zimmer's TFLC method because it created a fast and high selectivity and sensitivity down to 0.1
         ~g/dL     when coupled to MS/MS. Zimmer, however, does not support such a broad assertion.
         First, Zimmer only discloses results of studies of two unidentified analytes. This meager
         demonstration of two unidentified analytes does not provide a sufficient basis to establish a
         reasonable expectation of success of all potential species within the genus (i.e., that all potential
         analytes could be expected to be detected at similarly low levels). Second, Zimmer provides no
         structural or chemical information (such as polarity of drug A and drug B, strength of protein
         binding, the nature and extent of interaction of an analyte with the column packing material, etc.)
         on which to base a prediction of analyte behavior. In sum, Applicant respectfully traverses the
         reading of Zimmer as disclosing and enabling TFLC extraction coupled to MS/MS to achieve
         detection at levels down to 0.1   ~g/dL   for all analytes. One cannot predict with any reasonably
         certainty the level at which a specific analyte (such as testosterone) could be quantitated via
         Zimmer's method because Zimmer simply does not provide enough information to base a
         prediction.

                   Finally, the Examiner cites MPEP 2144.05 in asserting that difierences in concentration
         or temperature will not support the patentability of subject matter encompassed by the prior art
         unless there is evidence that such concentration is critical. Specifically, the Examiner asserts that
         it is not inventive to discover optimum or workable ranges by routine experimentation.
         Applicant respectfully submits that the cited MPEP section is being misapplied. The pending
         claims require quantitation of testosterone in samples when taken from a female human. At the
         time of Applicant's invention, the ability to measure testosterone at levels present in female
         human samples was not simply a matter of routine optimization of prior art methods, but rather
         was unobtainable by prior art methods. For example, Starcevic et al. (J Chromatog B, 2003,
         submitted in IDS dated June 15, 2011) reports a limit of quantitation for testosterone from male
         plasma samples as being 50 ng/dL. Starcevic, p. 201, right column. Comparison of this limit of
         quantitation to the reference intervals provided in Table 3 of Kushnir et al. (Clinical Chemistry,
         2006, submitted herewith as Exhibit 1) demonstrates the futility of applying the prior art methods
                                                           -I 0-
4830-3950-1837.1




                                                                                                              QUESTMS-00002750
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 155 of 437 PageID #: 2544


                                                                                Atty. Dkt. No. 034827-9107


         to quantitation of female serum samples. Kushnir lists reference intervals for testosterone in
         female human serum as falling within the range of2 to 64 ng/dL (with some sub-ranges defined
         according to age). Thus, the majority of the normal reference range for total testosterone in
         female human serum is at a level that was undetectable by methods of the prior art. All pending
         claims specifically recite quantitation of testosterone in samples from female humans via mass
         spectrometry, and nothing in the prior art provides a reasonable expectation that such analyses
         could be conducted.

                   In sum, Applicant respectfully submits that Shackelton, alone or in combination with
         Quinn and Zimmer, fail to teach or suggest at least two elements of the present claims. Further,
         none of Shackelton, Quinn, and Zimmer provide a reasonable expectation of success for the
         successful quantitation of testosterone in samples from female humans according to methods of
         the instant claims. The rejection of claims 13-16, 18-21, and 24-28, based solely on Shackelton,
         and the rejection of claims 17 and 22-23, based on the combination of Shackelton, Quinn, and
         Zimmer, are therefore traversed and should be withdrawn.

                   Ong et al (50 1h ASMS Conference Abstract, 2001)

                   Claims 13-21, and 27-28 are rejected as allegedly obvious over the Ong Abstract. Claim
         14 has been canceled, rendering rejection of that claim moot. Further original claim 20 has been
         rewritten in independent form as claim 29. Applicants respectfully traverse.

                   The Ong Abstract is asserted to allegedly teach a mass spectrometric method for
         determining testosterone levels in animal samples such as plasma samples. Applicant
         respectfully disagrees. First, Ong merely describes mass spectrometric detection oftestosterone
         as an internal standard in an unknown matrix. Second, even if the unknown matrix is assumed to
         be plasma or serum (which applicant does not concede), the levels of testosterone used by Ong
         are in vast excess of testosterone levels found in female human samples and there is no indication
         that Ong's method could be successfully employed to quantitate testosterone at the requisite
         levels.

                                                         -I 1-
4830-3950-1837.1




                                                                                                           QUESTMS-00002751
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 156 of 437 PageID #: 2545


                                                                                  Atty. Dkt. No. 034827-9107


                   The Ong Abstract presents two instrumental configurations for conducting metabolic
         stability screening by high turbulent t1ow liquid chromatography (HTLC)-mass spectrometry.
         The first configuration utilizes parallel extraction columns with a single analytical column (i.e.,
         the parallel configuration), while the second configuration utilizes a serial configuration of a
         single extraction column and a single analytical column (i.e., the serial configuration). The only
         reference to testosterone in the Ong Abstract is found in the description of the parallel
         configuration, which indicates that testosterone was used as a positive assay control. Ong
         Abstract, second to last paragraph. No sample matrix is recited in the parallel configuration
         studies. Further, Ong reports that a d~fferent column configuration is required for analysis of
         unspecified analytes in plasma/tissue samples. Ong Abstract, last paragraph. Thus, it can be
         inferred that Ong's parallel configuration studies (the only studies where testosterone is
         mentioned) were not conducted with plasma or tissue samples.

                   In describing analysis involving plasma/tissue matrices, Ong makes no indication that
         testosterone was detected. Instead, Ong merely indicates that analysis of "various analytes" by
         the parallel and serial configurations were compared during method validation experiments. Ong
         Abstract, last paragraph.

                   Additionally, the levels of testosterone used by Ong are far greater than those typically
         found in human samples. Ong used testosterone as a positive assay control at concentrations of
         5 !lM and 0.5 !lM. Ong Abstract, second to last paragraph. Using testosterone's molecular
         weight of about 288.42 g/mol, Ong's 5 !lM and 0.5 !lM testosterone concentrations correspond to
         concentrations of over 140,000 ng/dL and 14,000 ng/dL, respectively. These concentrations are
         in vast excess of the about 2 to about 63 ng/dL normal range oftotal testosterone in female
         humans. See Table 3 of Exhibit 1 (Kushnir et al., attached hereto, indicating normal ranges of
         total testosterone in female humans).

                   Applicant respectfully submits that due to well known unpredictability of ion suppression
         effects across different sample matrices, Ong's use of testosterone as a positive assay control in
         analysis of non-plasma/tissue matrix samples is simply not predictive of an ability either to
                                                           -12-
4830-3950-1837.1




                                                                                                               QUESTMS-00002752
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 157 of 437 PageID #: 2546


                                                                                 Atty. Dkt. No. 034827-9107


         quantitate testosterone in a female human sample or to perform that quantitation at testosterone
         levels present when taken from the female human. The instant claims are not obvious over Ong
         without some express application of an MS method to quantitate testosterone in female human
         samples, and an indication of a reasonable likelihood of success. Applicant respectfully requests
         reconsideration and withdrawal ofthis rejection.

         Double Patenting Rejections

                   Claims 13-28 stand rejected as on the ground of nonstatutory obviousness-type double
         patenting as allegedly obvious over claims 1-32 ofU.S. Patent 7,754,419, claims 1-50 of U.S.
         Patent No. 7,348, 137, and claims 1-39 of U.S. Patent 6,977, 142.

                   All three of U.S. Patent 7,754,419, U.S. Patent No. 7,348,137 and U.S. Patent No.
         6, 977, 14 3 are commonly owned with this application and terminal disclaimers signed by
         Assignee's representative are submitted herewith. As such, Applicant respectfully requests
         withdrawal of the obviousness-type double patenting rejections.

                   Claims 13-28 also stand provisionally rejected on the ground of nonstatutory
         obviousness-type double patenting as allegedly obvious over claims 1-13 of copending
         Application No. 12/607,905.

                   With respect to the provisional rejection over claims 1-13 of Application 12/607,905,
         Applicant requests that the provisional rejection be held in abeyance until otherwise allowable
         subject matter is identified. Applicant will address any address any provisional double patenting
         rejections at that time, should this rejection remain.

                                                   CONCLUSION

                   Applicant respectfully submits that the pending claims are in condition for allowance. In
         the event that any matters remain to be resolved in view of this communication, the Examiner is
         encouraged to call the undersigned so that a prompt disposition of this application can be
         achieved.
                                                          -13-
4830-3950-1837.1




                                                                                                           QUESTMS-00002753
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 158 of 437 PageID #: 2547


                                                                                Atty. Dkt. No. 034827-9107


                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by a check or
         credit card payment form being in the wrong amount, unsigned, post-dated, otherwise improper
         or informal or even entirely missing, the Commissioner is authorized to charge the unpaid
         amount to Deposit Account No. 19-0741. If any additional extensions of time are needed for
         timely acceptance of papers submitted herewith, Applicant hereby petitions for such extension
         under 37 C.F.R. §1.136 and authorizes payment of any such extensions fees to Deposit Account
        No. 19-0741.




                                                               Respectfully submitted,


                        11
         Date _                         ! _ _ __
                      _____._/_/4-+-l-'-'--/

         FOLEY & LARDNER LLP                                   Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                                Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6722                            Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                                        -14-
4830-3950-1837.1




                                                                                                         QUESTMS-00002754
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 159 of 437 PageID #: 2548




                               Exhibit 1




                                                                           QUESTMS-00002755
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 160 of 437 PageID #: 2549



Clinical Cilemistry 52:1
120-128           (2006)                                                                                                     Endocrinology and
                                                                                                                             Metabolism




     Performance Characteristics of a Novel Tandem
           Mass Spectrometry Assay For Serum
                      Testosterone
                                        1                                          1                                                                                          1
MARK M. KusHNIR, * ALAN                                 L.   RocKwooD,                 WILLIAM           L.    RoBERTs/ ELIZABETH                  G.       PATTISON,
                                                             1                                             3                                            2
                       AsHLEY M. BuNKER,                         RoBERT       L.   FITZGERALD,                 and   A. WAYNE MEIKLE A




Backgrotmd: Commercial immunoassays for testoster-                                             Testosterone (Tef is the major androgen in males and is
one (Te) may give inaccurate results for samples from                                          involved in development and maintenance of the male
women and children, leading to misdiagnosis and inap-                                          phenotype. In women, Te is also the predominant bioac-
propriate treatment. We developed a sensitive and spe-                                         tive androgen, and circulating concentrations are 5%-lO'Y,,
cific tandem mass spectrometric assay for measurement                                          of those in men. Te is important for many non-sex-
of Te at the concentrations encountered in women and                                           specific functions, including growth, bone metabolism,
children.                                                                                      and bone remodeling.
Methods: Te was extracted with methyl tert-butyl ether                                            A sensitive and specific assay for measurement of Te is
from 100 ~-tL of serum or plasma, derivatized to form an                                       needed in many clinical applications. In women, Te is
oxime, and reextracted by solid-phase extraction. Instru-                                      frequently measured in cases of alopecia, acne, and hir-
mental analysis was performed on an API 4000 HPLC                                              sutism; for detection of androgen-secreting tumors of
tandem mass spectrometer in the multiple-reaction                                              ovarian and adrenal origin; and to determine the mini-
monitoring (MRM) mode. The MRM transitions (m/z)                                               mum drug dose required to suppress androgen secretion
were 304-->124 and 304->112 for Te and 307-->124 and                                           in hyperandrogenic women (1-6). In children, the circu-
307->112 for d 3 -Te.                                                                          lating Te concentration is determined for sex assignment
Results: Within- and between-run CVs were <12'X, and                                           of newborns and young infants with ambiguous genitalia,
7.9%, respectively. The limit of quantification was                                            and in follow-up of children with precocious or delayed
0.0346 nmoiiL (1 ng/dL). Reference intervals for sex                                           puberty (7-13). Te is also closely monitored in the fol-
hormone- binding globulin and total, free, and bioavail-                                       low-up of patients with congenital adrenal hyperplasia
able Te were established for children of Tanner stages 1                                       resulting from deficiency of 21-hydroxylase or other en-
through 5 and adult males and females.                                                         zymes (14 ). Other clinical applications of Te measurement
Conclusions: The sensitivity and specificity of the                                            include evaluation of inborn errors of sex-steroid metab-
method are adequate for analysis of Te in samples from                                         olism, disorders of puberty, and Te deficiency and thera-
women and children. The method requires small sample                                           peutic drug monitoring in cases of low-dose female hor-
volumes, has adequate precision, and is not subject to                                         mone replacement therapy or antiandrogen treatment in
interferences.                                                                                 some fom1s of cancer (5, 9, 71-15).
© 2006 American Association for Clinical Chemistry                                                lmmunoassays forTe have acceptable performance for
                                                                                               concentrations characteristic of healthy men but lack
                                                                                               specificity and precision at concentrations characteristic of
     1
         /\I{ UP ln~titutt• furl 'Jinical .1nd Experimental Pathology, Salt Lake City,         women and children (16-18). Even high-sensitivity Te
UT
    lJ1.'partments of 2 Pathology and .f ML•dicint>, University of Utilh, Salt Lakl'
City, UT.
    J Departnwnt of Pathology, VA S..1n Diego He~lltlKare Systen1, University                     '• Nonstandard abbreviations: Te, testosterone; MS,       tndSS   spectrometry;
of California, ~an Diego, CA.                                                                  CC, gas chromatography; LC-MS/MS, liquid chromHtography-tandL•m mass
     *Address correspond I! nee to this <1uthor at: ARUP lnstitut(• for Clinical and           spectrometry; MTBE, methyl lerl-butyl ether; SI'E, "olid-phase extractinn;
Experimental Pathology, 500 Chipeta Way, Salt J.ake City, UT MlO~. Fax                         LOD, limit of detection; J.OQ, limit ,,f quantificdtion; SI!BC, s<>x hormOiw-
HOl-584-5207; e-n1ail kushnn1m®arup!ab.corn.                                                   binding globulin; ESI, elt!ctrospray ionization; APCI atmospheric pressuJ'l'
                                                                                                                                                    1

    Ren•ived April 7, :'.005; .1ccepted October 2H, 200~.                                      chemical ionization; APPI, atrnnsplwric prcs~un• photoionization; DHEA,
    l'n•vic>uslv publisllL'd online at[)()!: Jll. D73/clinclwm.20115.052167                    dehydroepiandrostL•ronL'; and TSJ Tam1l'r ~tdgt•.



                                                                                         120


                                                                                                                                                                          QUESTMS-00002756
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 161 of 437 PageID #: 2550
                                               Clinical Chemiotry 52, No. 1, 2006                                         121




immunoassays are inadequate for testing samples from              We then extracted the samples with 1.5 mL of MTBE and
women and children because physiologic serum concen-              transferred the upper organic layer to clean glass tubes.
trations are typically <1.73 nmol/L (<50 ng/dL) in adult          After evaporating the solvent under nitrogen in a 35 oc
women and <0.346 nmol/L (<10 ng/dL) in infants and                water bath, we redissolved the dried residue for deriva-
children of both sexes. Taieb and coworkers (17, 18)              tization in 300 fLL of an aqueous hydroxylamine solution
reported that none of the commercially available auto-            (1.5 mol/L, pH 10), vortex-mixed the tubes, incubated
mated assays for Te has adequate specificity for the              them in a heating block at 60 oc for 5 min, and added 2
analysis of Te in the serum of children and women. In             mL of water to each tube. The derivatized Te was ex-
addition, there is often very poor agreement among the            tracted with SPE as follows. The SPE columns were
results obtained by different irnmunoassays, even assays          conditioned with methanol followed by water, and the
from the same manufacturer (17-26 ).                              samples were applied to the columns. After the columns
   Numerous studies found acceptable concordance be-              were washed with 200 mL/L acetonitrile in water and
tween immunoassay results for samples from men (27-               dried for 10 min, Te was eluted with MTBE. The solvent
29) but significant overestimation of the Te concentration        was evaporated and the residue reconstituted with 75 fLL
in samples from women and children (19, 25, 30-34 ). To           of mobile phase; the samples were then transferred to
eliminate interference from binding globulins and struc-          autosampler vials, sealed, and assayed.
turally related molecules, RIAs have been combined with
extraction and chromatographic separation, but these              LC-MS/MS
assays do not compare well with isotope-dilution mass             We validated the method on an API 4000™ triple-qua-
spectrometry (MS) (18, 32 ). Because interference is less         drupole mass spectrometer (Applied Biosystems/MDS
likely in gas chromatographic (GC)-MS than in nonchro-            Sciex) equipped with a V-spray ionization source oper-
matographic methods, GC-MS is often used as a reference           ated at 700 °C. The system included an Agilent series 1100
method for steroid analysis (35-38 ). GC-MS methods               HPLC pump and a Perkin-Elmer series 200 autosampler.
typically require at least 1 rnL of sample, however, and          The chromatographic separation was performed on a
their throughput is limited.                                      50 X 2.0 (i.d.) mm Phenomenex Luna C 18 column with
   We developed a sensitive and specific liquid chroma-           5-fLm particles. The oven temperah1re was 50 oc. The
tography-tandem MS (LC-MS/MS) assay to measure Te                 mobile phase consisted of methanol-0.22 mol/L aqueous
at the concentrations encountered in women and children           formic acid (70:30 by volume) and was delivered at a flow
and used isotope-dilution MS to establish reference inter-        rate of 0.25 mL/min. The injection volume was 15 fLL, and
vals for males and females of different Tanner stages and         the total instrumental analysis time was 3 min. Between
ages.                                                             injections, the autosampler injection syringe was washed
                                                                  12 times with methanol-water (4:1 by volume) containing
                   Materials and Methods                          1 mL/L trifluoroacetic acid. The quadrupoles Q1 and Q3
CALJBRATORS AND REAGENTS                                          were tuned for unit resolution, and the MS conditions
Te and d 3 -Te (both 98'X, purity) were purchased from            were optimized for maximum signal intensity. The instru-
Sigma. Stock solutions were prepared in methanol at               ment was operated in positive-ion mode with the follow-
concentrations of 3.46 mmol/L (1 g/L) and 0.346 mmol/L            ing optimized voltages: ion spray, 4200 V; declustering
(0.1 g/L) forTe and d:1-Te, respectively. Working calibra-        potential, 85 V; entrance potential, 10 V; collision energy,
tors and internal standards were prepared at concentra-           40 V; collision cell exit potential, 5 V. Nitrogen was the
tions of 8.65 and 17.3 nmol I L (2.5 and 5 fLg/L), respec-        collision gas. The data were acquired and processed with
tively. With every set of samples, Te calibrators were            Analyst 1.4™ software (Applied Biosystems/MDS Sciex).
prepared in 10 g/L bovine serum albumin at concentra-             We performed a quantitative calibration with every batch
tions of 0.346, 1.73, 3.46, and 6.92 nmol/L (10, 50, 100, and     of samples and used these results in conjunction with the
200 ng/dL). Controls analyzed with every batch of sam-            intensities of the transitions of internal standards to
pk>s were human plasma samples containing 0.415 and               calculate Te concentrations in unknown samples. We used
7.23 nmol/L (12 and 209 ng/dL) Te, respectively. HPLC-            an API 3000TM (Applied Biosystems/MDS Sciex) triple-
grade water, methanol, methyl tert-butyl ether (MTBE),            quadrupole mass spectrometer to study relative sensitiv-
and acetonitrile were obtained from Fisher Scientific.            ity among different ion sources and for initial evaluation
Hydroxylamine hydrochloride, sodium hydroxide, triflu-            of the method performance.
oroacetic acid, and formic acid were obtained from Sigma.
Strata X solid-phase extraction (SPE) columns were pur-           ASSAY PERFORMANCE CHARACTERISTICS
chased from Phenomenex.                                           Evaluation of the method performance included impreci-
                                                                  sion, limit of detection (LOD), limit of quantification
SAMPLE I'REI'ARATION                                              (LOQ), upper limit of linearity, and recovery. Method
We transferred 0.1-mL portions of calibrators, controls,          imprecision was determined from analysis of 2 human
and patient sera to microcentrifuge tubes and added               serum samples analyzed as controls [concentrations of
20 fLL of a working internal standard, d 3 - Te, to each tube.    0.415 and 7.23 nmol/L (12 and 209 ng/dL)]. The samples




                                                                                                                        QUESTMS-00002757
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 162 of 437 PageID #: 2551
122                                 Kushnir et al.: Testosterone Analysis by LC-MS/MS




were analyzed in duplicate on 20 consecutive days. In           ing informed consent. We excluded from the study
addition, the imprecision of the method was determined          women on oral contraceptives and those receiving female
by analyzing 3 replicates per run of 10 g/L bovine serum        hormone replacement therapy. We also collected samples
albumin samples containing Teat concentrations of 0.139,        from children of Tanner stages 1 through 5 (ages 7-17
0.866, 2.43, 10.38, and 20.18 nmoi/L (4, 25, 70, 300, and 700   years) after obtaining parental informed consent. The
ng/dL) over a 3-day period. The instrument imprecision          mean (median) ages of the adult volunteers were 32 (31.2),
was determined by repetitive injections of an extracted         52.5 (52), and 28.5 (37.5) years for pre- and postmeno-
patient sample containing 0.381 nmol/L (11 ng/ dL) Te           pausal females and males, respectively. After collection,
from the same vial. Method linearity was evaluated by           the samples were stored at -70 ac and thawed once
analyzing samples prepared at 0.35, 28, 55.6, 83.2, 110.8,      before the analysis. The samples from volunteers were
and 138.4 nmol/L (10, 80(), 1600, 2400, 3200, and 4000          tested for sex hormone-binding globulin (SHBG) on an
ng/ dL). Method sensitivity was determined by analyzing         lMMULITE 2000 analyzer (DPC). Concentrations of free
calibrators containing progressively lower concentrations       and bioavailable Te were calculated based on binding
of Te. To determine the upper limit of linearity, we used       constants with SHBG and albumin (40). Samples from 2
the criteria of maintaining accuracy within 15'}(:,, impreci-   volunteers were tested forTe stability. Samples sets were
sion (CV) <20'X,, and a branching ratio of the mass             stored at ambient temperature, 4 oc, and -20 °C. The
transitions within 30% of the value set by the calibration.     samples were analyzed every 4-7 days during 1 month of
The branching ratio is the ratio of peak intensities of 2       storage. To assess specimen-type suitability, we collected
transitions of Te (304~112/304->124) and d 3-Te                 blood samples from volunteers into serum separator,
(307~112/307~124), used to assure specificity of the            sodium EDT A, and sodium heparin tubes. All studies
detection (39 ). The branching ratios were compared with        with samples from human participants were approved by
the ratios of the same transitions in the calibrator contain-   the Institutional Review Board of the University of Utah.
ing 1.73 nmol/L (50 ng/ dL) Te. The LOQ was the lowest
concentration at which Te peaks were present in both            METHOD COMPARISON
transitions at the expected retention time with a branch-       The LC-MS/MS method was compared with a high-
ing ratio within established limits and the observed            sensitivity automated immunoassay for Te (Vitros ECi;
concentration was within ±20'X, of the expected concen-         Ortho-Clinical Diagnostics), LC-MS/MS at a commercial
tration. The LOD was the lowest concentration at which          reference laboratory (Esoterix Inc., Austin, TX), and
Te peaks were present in both transitions at the expected       GC-MS (27 ). For method comparison with the immuno-
retention time. Each calibrator was analyzed in duplicate       assay, we analyzed all samples collected for the adult
over a 2-day period. Recovery of the sample preparation         reference interval studies. For the comparison with the
was determined by analyzing a patient sample containing         LC-MS/MS and GC-MS methods, we analyzed subsets of
1.21 nmol/L (35 ng/dL) endogenous Te enriched with              20 and 15 serum samples, respectively. To account for
1.73 nmol/L (50 ng/dL) Te. The observed difference in           imprecision in both the reference and the evaluated
the concentrations was compared with the expected con-          methods, we evaluated the results with Deming regres-
centration.                                                     sion (41 ).
   To determine cross-reactivity, we analyzed steroids
with structures similar to that of Te, derivatized and                                    Results
extracted according to the method. We also assayed more         We studied the ionization efficiency of nonderivatized Te
than 3000 random patient samples to detect potential            in positive-ion mode with mobile phases containing var-
drug- or disease-related interferences. A branching ratio       ious solvents and buffers with electrospray ionization
of the transitions outside of established limits, broadening    (EST), heated nebulizer [atmospheric pressure chemical
of the Te peak, split peaks, or a significant increase in       ionization (APCI)], and atmospheric pressure photoion-
background were interpreted as potential interferences.         ization (APPI) ion sources on an API 3000 tandem mass
   We evaluated ion suppression by analyzing extracted          spectrometer. Samples containing 34.7 nmol/L (1000 ng/
samples from females, injected in the flow of a solution of     dL) Te were injected in mobile phase (flow rate, 250
derivatized Te prepared at a concentration of 14 nmol/L         J.LL/min). TI1e [M+H]' molecular ion of underivatized Te
(400 ng/dL) and infused with a syringe at flow rate of 1.2      was observed with each ionization method. The absolute
mL/h. The patient samples were prepared by the method           signal intensity did not change significantly in the exper-
outlined above. A decrease in the intensity of the baseline     iments with different ion sources, but the signal-to-noise
in the mass transitions of Te was considered a criterion for    ratio of the [M + Hr molecular ion of Te was highest with
evaluation of ion suppression.                                  the APPI, followed by the APCI and ESI ion sources (Fig.
                                                                1). In experiments with the APPT ion source, we used
REFERENCE INTERVALS, SPECIMEN-TYPE SUITABILITY,                 toluene as a dopant in an amount that was 10°/c, relative to
AND STABILITY                                                   the other mobile phase components.
For the reference interval study, we collected serum               Evaluation of the method sensitivity with the APPI ion
samples from apparently healthy volunteers after obtain-        source showed insufficient sensitivity for the intended




                                                                                                                      QUESTMS-00002758
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 163 of 437 PageID #: 2552
                                                             Clinical Chernistry 52, No. 1, 2001i                                                                                                                    123




      ·~
                                                                                     A                     1~0   cps                           B                                           !20cps

      ~    0.75                                                                                            s n 6.6                                                                         S/1-7.4




             0

                  ~~·s1
                           2
                          !li'Cf
                                     3
                                   .11'1'1
                                             I-4
                                             /~;)'/
                                                       5
                                                      APC!
                                                              I
                                                               6
                                                              !11'1'/
                                                                         7
                                                                        tcSJ
                                                                                             Time, min
                                                                                                      J                 3
                                                                                                                                         -·   ~-~··   ..   ~---·.....-


                                                                                                                                                                       2
                                                                                                                                                                    Time, min
                                                                                                                                                                                  \J
                                                                                                                                                                         ...............   ~--   .......-.-·....   ··-···
                                                                                                                                                                                                                            3
Fig. 1. Relative magnitude of the signal-to-noise ratio for the molecular
ions of testosterone (mjz 289; 0), and testosterone oxime (mjz 304;
•J. with Turbolonspray (experiments 1, 4, and 7), APCI (experiments 2                  C                  9.8 x   10" cps                      D                                  8.0 X l(f '-"PS
and 5). and APPI (experiments 3 and 6) ion sources.                                                                                                                                S/1~5300
                                                                                                          sn-5700
Experiments 1-6 were performed by flow injection analysis with mobile phase
consisting of methanol-5 rnrnoi/L ammonium formate (50:50 by volume); in
experiment 7. the mobile phase consisted of methanol-22 mmoi/L aqueous
formic acid (50:50 by volume).


clinical application of measuring Te in samples from
women and children. We therefore evaluated various
derivatizing reagents to improve the ionization efficiency
and decrease the LOD. The oximation reaction with
hydroxylamine greatly increased sensitivity and was                                                   2                 3                                                                                               3
                                                                                             Time..\ min                                                            Tinw, min
adopted for the method. Hydroxylamine reacts with keto
groups to fom1 oxime derivatives. Comparison of the detec-
tion sensitivity for the derivatized Te in positive-ion mode                                                                                                                               13S(,q)s
                                                                                                            1576 ~ps
showed the highest sensitivity with the ESI, followed by the                           E     I,             sr1   ::6
                                                                                                                                                 F                                         S·f1=]3
APPI and APCI ion sources (Fig. 1). Evaluation of the                                        H
method performance on API 3000 and API 4000 tandem                                           i\
mass spectrometers (using conditions optimal for each in-
strument and the oxime derivative of Te) revealed that the
assay performed on the API 4000 was ~8-fold more sensi-
                                                                                            II
tive. Ionization was more efficient when the ammonium
formate buffer was replaced with formic acid (Fig. 1).
                                                                                                  I
    Because the sample preparation is specific to neutral                                                               I                                       I
                                                                                                                                                                    /\
molecules containing keto groups, LC separation plays a                                               1                 3                                                j                                              3
lesser role in the method. We evaluated the potential for                                    Time, min                                                              1'ilut!, min

ion suppression by injecting extracted samples with Te                           Rg. 2. Multiple-reaction monitoring chromatograms of extracted sam-
concentrations <0.346 nmol/L (10 ng/dL) in the flow of                           ples containing 0.104 nmoi/L (3 ng/dl) Te (A and 8), 138.4 nmoi/L
Te oxime derivative infused with a syringe pump at                               (4000 ngjdl) Te (C and 0), and extracted female serum sample
constant flow rate. We observed a decrease in the baseline                       containing 0.381 nmoljl ( 11 ngjdl) Te (£and F).
in the samples at a retention time of 0.5 min; the baseline                      MS/MS transitions: (A, C. and E),          mjz 304~112; (B. D, and                  F), 304-•124.                                    s;n.
                                                                                 signal-to-noise ratio.
recovered by 0.8 min, and no ion suppression was ob-
served at the retention time of Te (1.8 min). The chromato-
grams of 2 multiple-reaction monitoring transitions of Te                        <8'Yc, at concentrations >0.346 nmol/L (10 ng/dL). The
for calibrators and a patient sample are presented in Fig.                       total CV for the controls analyzed with routine batches of
2. We used the calibrator containing 1.73 nmol/L (50                             samples (n = 20) was 9.9%, at a concentration of 0.415
ng/dL) Te to set a threshold for the branching ratio of the                      nmol/L (12 ng/dL) and 5.1% at 7.23 nmol/L (209 ng/dL).
Te mass transitions. The acceptance limit for the branch-                        Method imprecision was comparable to methods for other
ing ratio was established in every batch of samples as                           steroids present at similar concentrations (36, 37, 42 ). For
 ~:30'X, of the value observed in the 1.73 nmol/L (50                            a sample containing 0.346 nmol/L (10 ng/ dL) Te, 1.5 pg
ng/ dL) calibrator.                                                              was injected on the column, and the corresponding mean
    Within-run, between-run, and total imprecision data                          (SD) signal-to-noise ratio (n = 8) was 32 (5). The overall
are shown in Table 1. The CV at the lowest concentration                         method recovery was 98%. The assay was linear up to 138
evaluated, 0.139 nmol/L (4 ng/dL), was 13% and was                               nmol/L (4000 ng/dL) with inaccuracy <5% at the highest




                                                                                                                                                                                                          QUESTMS-00002759
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 164 of 437 PageID #: 2553
124                                              Kushnir et al.: Testosterone Analysis by LC-MS/MS




                                                                                           (r = 0.976; Sylx = 5.0 ng/ dL). The results (Fig. 4) showed
                         Table 1. Method imprecision.
                                                                                           substantial disagreement between the methods at concen-
                                                     CV,%
Concentration, nmoljl                                                                      trations <1.73 nmol/L (50 ng/ dL). Agreement between
      (ngjdl)                      Within-run     Between-run/ day                 Total   the methods was better for results with higher Te concen-
       0.139   (4)a                  12                     5.9                    13      n·ations. The branching ratio of the 2 mass transitions for
       0.866   (25) 8                 5.3                   5.3                     7.5    Te and d 3 - Te in >98'~/,_, of the patient samples was within
        2.43   (70)a                  2.4                   4.7                     5.3    the acceptance limits established by the calibrators ana-
       10.38   (300)a                 3.3                   3.9                     5.1    lyzed with each batch of samples
       20.18   (700)"                 1.9                   2.5                     3.1        Structurally related compounds [methyltestosterone,
       0.415   (12)b                  6.2                   7.9                     9.9    nandralone, dihydrotestosterone, trans-dehydrotestoster-
        7.23   (209) 6                2.3                   4.5                     5.1
                                                                                           one, trans-androsterone, dehydroepiandrosterone (DHEA),
  "Three replicates per run over 3 days.                                                   and androstenedione] were evaluated for potential inter-
  ''Two replicates per run over 20 days.
                                                                                           ference with the method. The steroids were added to a
                                                                                           concentration of 500 000 ng/ dL in human serum contain-
concentration (r = 0.998). The LOQ of the method was                                       ing 0.345 nmol/L (1 0 ng/ dL) Te. Nandralone produced a
0.0345 nmol/L (1 ng/dL), and the LOD was 0.0173                                            peak that eluted earlier than Te but did not affect the Te
nmoi/L (0.5 ng/dL).                                                                        result. DHEA is an isomer of Te that is different from Te
   A set of 20 serum samples from female volunteers was                                    by the positions of the keto and hydroxyl groups. DHEA
analyzed by our method and by an LC-MS/MS method of                                        produced peaks at both mass transitions of Teat a relative
Esoterix Inc., and a set of 15 samples was analyzed by a                                   retention time of 0.88 and did not interfere with the
GC-MS method (27) (Fig. 3). Deming regression analysis                                     method. The branching ratio of the transitions of DHEA
gave a regression line with the equation: y = 1.01x- 0.09                                  was 8 (0.5) vs 1 (0.1) forTe. Androstenedione has 2 keto
ng/ dL (r = 0.953; S"l' = 2.86 ng/ dL).                                                    groups and produced single (m/z 302) and double (m/z
   We also compared the method performance with that                                       317) oxime derivatives. A second isotopic peak (A + 2) of
of the Vitros ECi immunoassay. A total of 216 split patient                                the molecular ion of androstenedione monooxime is an
samples (150 samples from females and 66 samples from                                      isobar of Te that has the same product ions as Te and
males) were analyzed by the methods (in groups of 10 to                                    increased the apparent concentration of Te by ~0.4%.
35 samples per batch), and the results were compared.                                      Hemolyzed and lipemic samples were analyzed by the
When all of the results (samples from men and women)                                       method and did not interfere with the method perfor-
were included in the method comparison with the Vitros                                     mance. No differences in Te concentrations or recovery
ECi method, the Deming regression equation, correlation                                    were observed for different collection tubes (serum sepa-
coefficient, and standard error of the residuals were as                                   rator tubes, EDTA, heparin). No degradation of Te was
follows: Vitros ECi = 1.15 X LC-MS/MS + 11.2 ng/ dL                                        observed after 4 weeks at refrigerator temperah1res and
                                                                                           after 12 months at -20 oc. In evaluating carryover poten-
                                                                                           tial, we did not detect Te in the negative control analyzed
        50 '
                                                                                           after a sample containing 173 nmoi/L (5000 ng/ dL) Te.
                               A    LC-MS/MS                                                   The LC-MS/MS method was used to establish refer-
                               e GC-MS                                                     ence intervals for total, free, and bioavailable Te in vol-
                                                                                           unteers of different age and Tanner stage groups (Tables
        25
-.!
~              I                                                                 2SD            50
 01
 c:            1- - - ~ ; ; -; -£" :  -         -t- -   -    -.- -   -   -   -     .                                  •
         0 .    .•i~:..~&:"·--o:J·····            . . . . . ···--·---··- ·-

                                                                                                     .. .,,t..;: '· .·.
 Q)'
 (.)                                                                                                     •    •
                                                                                                              •               2 SD
 c:
 @               •  t:2CP • ~e  6o    so                                                   :525 '-------~----------~---------
                                                                                                            •• ,         •
~
Q
                ----------------------· so                                    -2
                                                                                            ~m       t   •            4   ~~·     ~                      •
                                                                                            g                ~ .~ •             ~ ~ ..... •·
                                                                                                                           . . . •.
        -25                                                                                      Q : .;                     ;                  I   •

                                                                                            ~        0            •       20:.. • •        ~                    60
                                                                                           ·-Q_25    .
                                                                                                     :"" - - - - - - - - - - - - - - - - - - .. - - - - "l- .a ~ 2 SD

        -50
                                                                                                                          LC-MSIMS, ngldL
                          Comparative methods, ngldL                                         -50
Fig. 3. Plot of differences between the LC-MS/MS method and the                            Fig. 4. Plot of differences between the LC-MS/MS method and the
reference LC-MS/MS and GC·MS methods with samples from females.                            Vitros ECi method for samples with concentration <.50 ngjdl (1.73
The mean difference was 0.2 ngjdl (0.007 nmoljL). The hatchecf lines represent             nmoi/L: n = 150).
2 SD.                                                                                      The mean difference was 4.1 ngjdl (0.142 nmoi/L).




                                                                                                                                                               QUESTMS-00002760
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 165 of 437 PageID #: 2554
                                                  Clinical Chemistry 52, No. !, 2006                                                   125




          Table 2. Summary of reference interval data for SHBG and total, free, and bioavailable Te by Tanner stage.
                                                                                          Testosterone

                   n       SHBG, nmolfL             Total, nmolfL (ngjdL)             Free, pmoljL (pg/mL)      Bioavallable, nmolfl (ngjdL)
Females
  TS 1            147          25-144                  <0.588 (17)                       <7.63 (2.2)             0.010-0.190    (0.3-5.5)
  TS 2             66          13-106              0.138-1.35 (4-39)                1.39-15.61 (0.4-4.5)         0.042-0.519    (1.2-15)
  TS 3             85          10-82               0.346-2.07 (10-60)               4.51-26.02 (1.3--7.5)        0.131-0.969    (3.8-28)
  TS 4             77          12-147              0.277-2.18 (8-63)                3.82-53.78 (1.1-15.5)         0.097-1.35    (2.8-39)
  TS 5            123          15-150              0.346-2.07 (10-60)               2.77-31.92 (0.8-9.2)         0.076-0.796    (2.2-23)
Males
  TS 1            143          21-144                  <0.657 (19)                       <12.84 (3.7)           0.0104-0.450    (0.3-13)
  TS 2             66          18-141              0.069-5.16 (2-149)               1.04-72.87 (0.3-21)           0.010-2.04    (0.3-59)
  TS 3             65          11-87              0.242-26.37 (7-762)                 3.47-340 (1-98)            0.066-10.24    (1.9-296)
  TS 4             98           9-50               5.71-29.54 (165-854)               121-586 (35-169)            1.38-16.78    (40-485)
  TS 5             42           9-59               6.71-27.09 (194-783)               142-829 (41-239)            4.29-20.62    (124-596)


2 and 3). Nonparametric reference intervals were deter-                     and elimination of ion suppression. Because high sensi-
mined based on the central 95'/c, interval.                                 tivity is required, a large number of coextracted com-
                                                                            pounds could potentially produce background noise and
                         Discussion                                         affect method performance. One class of compounds
Published LC-MS/MS methods for measurement of Te                            present in biological samples that may cause ion suppres-
have sufficient sensitivity and accuracy for analyzing                      sion is phospholipids. An efficient way of purifying
samples from healthy adult men, but are not sufficiently                    biological samples that does not coextract phospholipids
sensitive for measurement of the low concentrations char-                   is liquid-liquid extraction with MTBE (44, 45 ). A combi-
acteristic of females and children (43). Recently, Cawood                   nation of liquid-liquid extraction, formation of the Te
et al. (32) published an LC-MS/MS method for the                            oxime derivative, and SPE on polymer adsorbent allowed
routine analysis of Te that had an LOD of 0.3 nmol/L (8.6                   high-sensitivity, selective analysis of Te. Our sample
ng/ dL), which is adequate for the analysis of majority of                  preparation procedure thus removed the majority of
female specimens but not sufficiently sensitive for mea-                    compounds that may potentially cause ion suppression
surement of Te in children. We improved the sensitivity                     and interference.
of the assay through optimization of the sample prepara-                        Preliminary experiments for evaluation of the method
tion, analysis of derivatized Te vs nonderivatized TE [as                   with nonderivatized Te (mass transitions of m/z 289->109
in Ref. (32)], finding conditions for efficient ionization,                 and 289->97) using an ESI ion source demonstrated a


              Table 3. Summary of reference interval data for SHBG and total, free, and bioavailable Te by age.
                                                                                             Testosterone

     Age, years            n       SHBG, nmoljl           Total, nmoljl (ng/dl)          Free, pmoi/L (pg/mL)   Bloavallable, nmoljl (ngjdl)
Females
  7-9                     103           31-143              <0.519 (15)                     <6.25 (1.8)         0.0104-0.173    (0.3-5.0)
  10-11                    69           15-145          0.069-1.45 (2-42)              0.347-12.14 (0.1-3.5)     0.014-0.332    (0.4-9.6)
  12-13                    69           10-108          0.208-2.21 (6-64)               3.12-23.60 (0.9-6.8)     0.059-0.650    (1. 7-18.8)
  14-15                    70           11-106          0.311-1.70 (9-49)               4.16-26.02 (1.2-7.5)     0.104-0.782    (3.0-22.6)
  16-17                    70           16-160          0.277-2.18 (8-63)               4.16-34.35 (1.2-9.9)     0.114-0.990    (3.3-28.6)
  18-30                    55           18-203          0.381-2.04 (11-59)              2.78-25.68 (0.8-7.4)     0.076-0.713    (2.2-20.6)
  31-40                    43           20-126          0.381-1.94 (11-56)              4.51-31.92 (1.3--9.2)    0.142-0.882    (4.1-25.5)
  41-51                    18           26-110          0.311-1.90 (9-55)               3.82-20.13 (1.1-5.8)     0.097-0.571    (2.8-16.5)
  50-62 (menopause)        16           18-97          0.208-0.865 (6-25)               2.08-13.19 (0.6-3.8)     0.052-0.325    (1.5-9.4)
Males
  7-9                     105           24-170               <0.311 (9)                      <3.12 (0.9)         0.010-0.097    (0.3-2.8)
  10-11                    68           20-133          0.069-1.97 (2-57)               0.35-21.86 (0.1-6.3)     0.003-0.619    (0.1-17 .9)
  12-13                    69           15-144         0.242-25.85 (7-747)                1. 73-340 (0.5-98)      0.048-9.96    (1.4-288)
  14-15                    70            8-71           1.14-20.24 (33-585)             10.41-4 79 (3-138)       0.329-11.66    (9.5-337)
  16-17                    70            8-50           6.40-30.66 (185-886)               132-600 (38-173)       1.21-17.61    (35-509)
  18-30                    20            8-54           6.88-27.13 (199-784)              236-770 (68-222)        5.85-19.10    (169-552)
  31-52                    19           12-49           7.58-22.35 (219-646)              194-489 (56-141)        4.81-12.25    (139-354)




                                                                                                                                     QUESTMS-00002761
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 166 of 437 PageID #: 2555
126                                 Kushnir et al.: Testosterone Analysis by LC-MS/MS




LOQ similar to that described by Cawood et al. [0.346           most immunoassays for samples from women and chil-
nmoi/L (10 ng/dL)] (32). Because sensitivity was insuf-         dren are inaccurate because of insufficient method speci-
ficient for our intended clinical applications, we evaluated    ficity at low Te concentrations (16-18, 27 ). Because inter-
derivatization as a means to improve the ionization effi-       fering substances and the degree of interference vary
ciency and sensitivity. Derivatization with hydroxylamine       among assays from different manufacturers, results ob-
was highly effective; the reaction is fast, quantitative, and   tained with different immunoassays often do not agree
goes to completion, and the derivative is stable. Data for      with each other and cannot be used interchangeably. To
the comparison of the intensity of the molecular ion with       address this issue, we recommend using the isotope-
different ionization techniques for nonderivatized Te and       dilution LC-MS/MS method for measurement of Te in
the Te oxime are shown in Fig. 1. Derivatization with           women and children.
formation of Te oxime improved the ionization efficiency            Some potential pitfalls of the method are cross-contam-
considerably; this improvement is likely related to the         ination between samples during sample preparation and
tertiary amine moiety present within Te oxime. The              carryover during instrumental analysis. The large varia-
derivative was efficiently ionized at relatively low volt-      tion in Te concentrations attributable to sex and age can
age. Evaluation of different mobile phase additives             contribute to this potential problem. This is why success-
showed that ionization was most efficient with an EST ion       ful implementation of the LC-MS/MS method requires
source and a mobile phase consisting of methanol and            strict adherence to quality control, evaluation of system
0.022 moi/L aqueous formic acid. The LOQ and precision          performance, and batch acceptance criteria.
of the <lSsay incorporating oxime derivatization were
adequate for Te measurement in clinical samples from            CHANGES IN SHBG AND      Te   CONCENTRATIONS IN
women and children.                                             MALES AND FEMALES BY TANNER STAGE AND AGE
   Chromatographic separation on a short reversed-phase         Results of the analysis of samples from volunteers of
LC column provides sufficient specificity, prevents ion         different Tanner stages are summarized in Table 2. Boys
suppression, and allows selective detection of Te. The          and girls at Tanner stage (TS) 1 had comparable SHBG
method has high specificity, which is assured through           reference intervals. After TS 1, the SHBG concentrations
monitoring of 2 unique mass transitions forTe and d~-Te.        decreased. In females, the lowest reference limits were
Use of 2 transitions and branching ratios forTe and d 3 -Te     observed at TS 3, followed by an increase through TS 4
enables evaluation of the specificity of the analysis for       and TS 5 back to the values characteristic of TS 1. Sl1BC
every sample (39, 44-46) and rejection of resulL<; for          concentrations in males gradually decreased between TS 1
which interference is detected.                                 and TS 4 to adult reference limits. The reference limits for
                                                                total Te in females increased starting from TS 1, reached
METHOD I'ERFORMANCE                                             concentrations characteristic of adult females by TS 3, and
Method comparison with the Vitros ECi immunoassay               then decreased to prepubertal concentrations at meno-
(Fig. 4) for samples with concentrations <1.73 nmoi/L (50       pause. In males, the greatest increase in total Te reference
ng/ dL) indicated 53'X, overestimation of the concentration     limits was observed between TS 2 and TS 3 (--5-fold),
by the immunoassay. In addition to a significant differ-        followed by a 15%, increase between TS 3 and TS 4 and a
ence in the slope, at concentrations <1.73 nmol/L (50           15'Yr, decrease between TS 4 and TS 5. The highest refer-
ng/dL), the results were more disperse and the methods          ence limits for free Te in females were observed at TS 4,
correlated poorly with each other. The method compari-          followed by a decrease of --50% by TS 5 and an additional
son with LC-MS/MS using a subset of samples showed              decrease to prepubertal concentrations at menopause. The
good agreement between the methods (Fig. 3), except for         highest increase in free Te concentrations in males ( ~3.5
1 sample, which was considered as an outlier with prob-         fold) was observed between TS 2 and TS 3, followed by an
ability greater than 99% based on the Mahalanobis dis-          ~70% increase between TS 3 and TS 4 and an additional
tance test (47 ). Combined data for the comparison with         ~40'X, increar:;e between TS 4 and TS 5. The highest
the LC-MS/MS and GC-MS tests (Fig. 3) showed good               reference limits for bioavailable Te in females were ob-
agreement of the results. The results of the comparison         served at TS 4, followed by decreases of ~50'Yo by TS 5 and
were consistent with observations by Fitzgerald and             ~60% at menopause. The greatest increase of the bioavail-
Herold (27) and Taieb et a!. (18 ): Immunoassay results         able Te reference limits in males (-5-fold) was between
agreed with an MS-based method for samples from                 TS 2 and TS 3, followed by steady increase of an addi-
healthy men, but in samples from women, the methods             tional ~sou;., by TS 5.
correlated poorly with each other. Possible reasons for the         The results of analysis of samples from volunteers of
lack of agreement between the results obtained with the         different age groups are summarized in Table 3. In
immunoassays are matrix effects and cross-reactivity of         females, SHBG reference limits decreased by --30% be-
the antibody with structurally related steroids (17-27 ).       tween ages 10 and 13, followed by an increase in reference
Low physiologic concentrations of Te in women and               limits to the peak values observed in the 18- to 30-year age
children and limited sample size for pediatric samples          group and an ~30% decrease in the 31- to 40-year age
challenge method sensitivity. The results obtained by           group back to the concentrations observed in teenagers.




                                                                                                                      QUESTMS-00002762
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 167 of 437 PageID #: 2556
                                                      Clinical Chemistry 52, No. 1, 2006                                                       127




Total Te concentrations in females started to increase at                  5. Rittmaster RS, Arab DM, Lehman L. Dose·response effect of depot
age 10-11 years, reached reference limits characteristic of                   leuprolide acetate on serum androgens in hirsute women. Fertil
adult women by age 12-13 years, and remained at these                         Steril 1996;65:912-5.
                                                                           6. Escobar·Morreale HF, San Millan JL, Smith RR, Sancho J. Witchel
concentrations until menopause, when they decreased, on
                                                                              SF. The presence of the 21-hydroxylase deficiency carrier status in
average, by -·60%,. The concentration of bioavailable Te in                   hirsute women: phenotype-genotype correlations. Fertil Steril
females increased starting from age 10-11 years and                           1999;72:629-38.
reached adult concentrations by age 16-17 years, with a                    7. New Ml, White PC, Pang S, Dupont B, Speiser PW. The adrenal
parallel increase in free Te concentrations in females from                   hyperplasias. In: Scriver CR, Beaudet AL, Sly ws. Valle D, eds. The
age 7 through 17 years. The concentrations of bioavailable                    metabolic bases of inherited disease. New York: McGraw·Hill.
and free Te in women peaked between ages 17 and 40                            1989:1881-917.
                                                                           8. Migeon CJ, Berkovitz GD. Congenital defects of the external
years, followed by a decrease to prepubertal concentra-
                                                                              genitalia in the newborn and prepubertal child. In: Carpenter SE,
tions at menopausal.                                                          Rock JA, eds. Pediatric and adolescent gynecology. New York:
   In males 7-13 years of age, SHBG concentrations were                       Raven Press. 1992:77-94.
stable and then decreased by -50')\, to concentrations                     9. lughetti L, Predieri B. Ferrari M, Gallo C, Livio L, Milioli S, et al.
characteristic of adult males. The total Te reference limits                  Diagnosis of central precocious puberty: endocrine assessment.
increased at age 10-11 years, then increased to the con-                      J Pediatr Endocrinol Metab 2000;13:709-15.
centrations characteristic of adult men by age 16-17 years.               10. Traggiai C. Stanhope R. Delayed puberty. Best Pract Res Clin
                                                                              Endocrinol Metab 2002;16:139-51.
The total Te concentrations did not differ significantly
                                                                          11. Migeon CJ, Berkovitz GD. Brown TR. Sexual differentiation and
among the 16-17, 18-30, and 31-52 age groups. Concen-                         ambiguity. In: Kappy MS. Blizzard RM, Migeon CJ, eds. The
trations of free and bioavailable Te in males started to                      diagnosis and treatment of endocrine disorders in childhood and
increase at age 10, reached maximum values at age 16-17                       adolescence. Springfield, IL: Charles C. Thomas, 1994:573-715.
years, and decreased, on average, by ~30% in the 31-52                    12. Lee PA. Laboratory monitoring of children with precocious puberty.
age group.                                                                    Arch Pediatr Adolesc Med 1994;1.48:369-76.
                                                                          13. Kulin HE, Finkelstein JW, D"Arcangelo MR, Susman EJ, Chinchilli
                                                                              V, Kunselman S, et al. Diversity of pubertal testosterone changes
In conclusion, we have developed a highly sensitive and
                                                                              in boys: constitutional delay in growth and/or adolescence. J Pe-
specific LC-MS/MS method suitable for analysis of Te in                       diatr Endocrinol Metab 1.997;10:395- 400.
children and pre- and postmenopausal women and estab-                     14. Summers RH, Herold DA, Seely BL. Hormonal and genetic analy-
lished reference intervals for total, free, and bioavailable                  sis of a patient with congenital adrenal hyperplasia. Clin Chern
Te and SHBG for males and females of different Tanner                         1996;42:1.483-7.
stages and age groups. Measurement ofTe by LC-MS/MS                       15. Choi HH, Gray PB. Storer TW, Calof OM, Woodhouse L, Singh AB,
was precise and accurate down to 0.0346 nmol/L (1                             et al. Effects of testosterone replacement in human immunodefi-
                                                                              ciency virus-infected women with weight loss. J Clin Endocrinol
ng/ dL). With a 3-min run time, the assay is a good
                                                                               Metab 2005;90:1.531-41.
alternative to immunoassays in clinical reference labora-                 16. Herold DA, Fitzgerald RL. lmmunoassays for testosterone in
tories because it is free of interference and cross-reactivity                women: better than a guess? Clin Chern 2003;49:1250-1.
with stmcturally related compounds. Compared with                         17. Taieb J, Benattar C, Birr AS, Lindenbaum A. Limitations of steroid
GC-MS methods forTe analysis, the LC-MS/MS method                             determination by direct immunoassay. Clin Chern 2002;48:
offers better sensitivity along with higher throughput.                       583-5.
The small sample volume required for this test may                        18. Taieb J, Mathian B. Millot F, Patricot MC, Mathieu E, Queyre N. et
                                                                               al. Testosterone measured by 10 immunoassays and by isotope-
reduce the volume of blood drawn from patients, a useful
                                                                              dilution gas chromatography-mass spectrometry in sera from
feature for pediatric testing.                                                116 men, women, and children. Clin Chern 2003;49:1381-95.
                                                                          19. Wheeler MJ, Lowry C. Warning on serum testosterone measure·
                                                                              ment. Lancet 1987;2:514-5.
We thank the ARUP Institute for Clinical and Experimen-                   20. Dorgan JF, Fears TR, McMahon RP, Aronson Friedman L, Patter-
tal Pathology for financial support, John Simmons for                         son BH, et al. Measurement of steroid sex hormones in serum: a
assistance with determining Tanner stages of the children,                    comparison of radioimmunoassay and mass spectrometry. Ste-
                                                                              roids 2002;67:151-8.
and William Owen for assistance with the reference
                                                                          21. Middle J. Standardization of steroid hormone assays. Ann Clin
interval sh1dy.                                                               Biochem 1998;35:354-63.
                                                                          22. Valdes R Jr, Jortani S. Unexpected suppression of immunoassay
                             References                                        results by cross-reactivity: now a demonstrated cause for concern.
 1. Mauvais-Jarvis P, Kuttenn F, Mowszowicz I. Hirsutism. Berlin:             Clin Chern 2002;48:405-6.
    Springer-Verlag. 1981:110pp.                                          23. Luppa P, Neumeier D. Effect of sex-hormone globulin on no-
 2. Rosenfield RL. Pilosebaceous physiology in relation to hirsutism          extraction immunoassays for testosterone. Clin Chern 1990;36:
    and acne [Review]. Clin Endocrinol Metab 1986;15:341-62.                  172-3.
 3. Bergfeld WF. Hirsutism in women. Effective therapy that is safe for   24. Sabot JF, Deruaz D. Dechaud H, Bernard P, Pinatel H. Determina-
    long-term use. Postgrad Med 2000;93:99-104.                               tion of plasma testosterone by mass fragmentography using
 4. Waggoner W, Boots LR, Azziz R. Total testosterone and DHEAS               [3.4-13C] testosterone as internal standard. J Chromatogr 1985;
    levels as predictors of androgen-secreting neoplasms: a popula-           339:233-42.
    tional study. Gynecol Endocrinol 1999;16:394-400.                     25. Wheeler MJ, D'Souza A. Matadeen J, Croos P. Ciba Corning




                                                                                                                                             QUESTMS-00002763
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 168 of 437 PageID #: 2557
128                                          Kushnir et al.: Testosterone Analysis by LC-MS/MS




       ACS:180 testosterone assay evaluated. Clin Chern 1996;42:            37. Becchi M, Aguilera R, Farizon Y. Flarnent M-M, Casabianca H.
       1445-9.                                                                  James P. Gas chromatography/combustion/isotope-ratio mass
26.    Boots LR, PotterS, Potter D, Azziz R. Measurement of total serum         spectrometry analysis of urinary steroids to detect misuse of
       testosterone levels using commercially available kits: high degree       testosterone in sport. Rapid Cornrnun Mass Spectrorn 1994;8:
       of between-kit variability. Fertil Steril 1998;69:286-92.                304-8.
27.    Fitzgerald R, Herold DA. Serum total testosterone: immunoassay       38. Aguilera R, Catlin DH, Becchi M, Phillips A, Wang C, Swerdloff RS,
       compared with negative chemical ionization gas chromatography-           et al. Screening urine for exogenous testosterone by isotope ratio
       mass spectrometry. Clin Chern 1996;42:749-55.                            mass spectrometric analysis of one pregnanediol and two andro-
28.    Levesque A. Letellier M. Swirski C, Lee C, Grant A. Analytical           stanediols. J Chrornatogr B 1999;727:95-105.
       evaluation of the testosterone assay on the Bayer lmmuno-1
                                                                            39. Kushnir MM. Rockwood AL, Nelson GJ, Yue B, Urry FM. Assessing
       system. Clin Biochern 1998;31:23-8.
                                                                                analytical specificity in quantitative analysis using tandem mass
29.    Sanchez-Carbayo M, Mauri M. Alfayate R, Miralles C, Soria F.
                                                                                spectrometry. Clin Biochem 2005;38:319-27.
       Elecsys testosterone assay evaluated. Clin Chern 1998;44:
       1744-6.                                                              40. Vermeulen A, Verdonck L, Kaufman JM. A critical evaluation of
30.    Fuqua JS. Sher ES, Migeon CJ, Berkovitz GO. Assay of plasma              simple methods for the estimation of free testosterone in serum.
       testosterone during the first six months of life: importance of          J Clin Endocrinol Metab 1999;84:3666-72.
       chromatographic purification of steroids. Clin Chern 1995;41:        41.. Cornbleet PJ. Gochman N. Incorrect least-squares regression
       1146-9.                                                                   coefficients in method-comparison analysis. Clin Chern 1979;25:
31..   Wudy SA, Wachter UA, Hornoki J, Teller WM. 17-Hydroxyprogest-             432-8.
       erone. 4-androstenedione, and testosterone profiled by routine       42. Nelson RE. Grebe SK, O'Kane OJ, Singh RJ. Liquid chromatogra-
       stable isotope dilution/gas chromatography-mass spectrometry in          phy-tandem rnass spectrometry assay for simultaneous measure-
       plasma of children. Pediatr Res 1995;38:76-80.                           ment of estradiol and estrone in human plasma. Clin Chern
32.    Cawood ML. Field HP, Ford CG, Gillingwater S, Kiernan A. Cowan           2004;50:373-84.
       D. et al. Testosterone measurement by isotope-dilution liquid        43. Gillingwater SD, Morris MR. High throughput analysis of plasma
       chromatography-tandem mass spectrometry: validation of a                 testosterone using LC-MS/MS. Proceedings 49th ASMS Confer-
       method for routine clinical practice. Clin Chern 2005;51:1472-9.         ence on Mass Spectrometry and Allied Topics. June 3-6, 2002,
33.    Slaats EH, Kennedy JC, Kruijswijk H. Interference of sex-hormone         Orlando, FL.
       binding globulin in the "Coat-A-Count" testosterone no-extraction
                                                                            44. Kushnir MM. Kornaromy-Hiller G. Shushan B, Urry FM, Roberts WL.
       radioimmunoassay. Clin Chern 1987;33:300-2.
                                                                                Analysis of dicarboxylic acids by tandem mass spectrometry. High
34.    Lashansky G, Saenger P. Fishman K. Gautier T, Mayes D, Berg G.
                                                                                throughput quantitative measurement of methylmalonic acid in
       Normative data for adrenal steroidogenesis in a healthy pediatric
                                                                                serum, plasma and urine. Clin Chern 2001;47:1993-2002.
       population: age- and sex-related changes after adrenocortico-
       tropin stimulation. J Clin Endocrinol Metab 1991;73:674-86.          45. Kushnir MM, Neilson R, Roberts WL, Rockwood AL. Cortisol and
35.    Aguilera R, Becchi M, Casablanca H, Hatton CK, Catlin DH,                cortisone analysis in serum and plasma by atmospheric pressure
       Starcevic B, et al. Improved method of detection of testosterone         photoionization tandem mass spectrometry. Clin Biochem 2004;
                                                                                37:357-62.
       abuse by gas chromatography/combustion/isotope ratio mass
       spectrometry analysis of urinary steroids. J Mass Spectrorn          46. Kushnir MM, Rockwood AL, Nelson GJ, Terry AH, Meikle AW.
       1996;31:169-76.                                                          Analysis of cortisol in urine by LC-MS/MS. Clin Chern 2002;49:
36.    Shackleton CHL, Phillips A. Chang T, Li Y. Confirming testosterone       965-7.
       administration by isotope ratio mass spectrometric analysis of       47. Hart MK. Hart RF. Statistical process control for health care.
       urinary androstanediols. Steroids 1997;62:379-87.                        Pacific Grove, CA: Duxbury. 2002:343pp.




                                                                                                                                           QUESTMS-00002764
               Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 169 of 437 PageID #: 2558
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
       r                      Substitute for form 1449/PTO                                                        Complete if Known                                        ~


                        INFORMATION DISCLOSURE                                   Application Number                      12/946,785
                        STATEMENT BY APPLICANT                                   Filing Date                             11/15/2010
                                                                                 First Named Inventor                    Michael P. Caulfield
                       Date Submitted: November 2, 2011
                                                                                 Art Unit                                1654
                       (use as many sheets as necessary)                         Examiner Name                           Cordero Garcia, Marcela M.
       \,.Sheet        I1                     I of I 1                           Attorney Docket Number                  034827-9107                                       ~



                                                                         U.S. PATENT DOCUMENTS
       t----~-                                                 ··--

                                         Document Number                                                                                         Pages, Columns, Lines,
         Exam in
                         Cite                   ----~--~                  Publication Date          Name of Patentee or Applicant of                Where Relevant
         er                  1                             2
                         No.         Number-Kind Code (if                  MM-DD-YYYY                      Cited Document                         Passages or Relevant
         Initials*                            known)
                       -------   -~      -----~-------
                                                                                                                                                     Fiqures Appear
        ---·--         r----     t----   ---~~---~~~--




                                                     UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 ----~~~----~                                                                                                            .   -~--~~---




                                    U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                           Filing Date of
         Examiner        Cite              Document                                                 Name of Patentee or Applicant of                 Where Relevant
                             1                                            Cited Document
         Initials*       No.       Seriai Number-Kind -Code2      -                                        Cited Document                          Passages or Relevant
                                                                           MM-DD-YYYY
                                  _ _ _ _ (i!_i(_nown)                                                                                      --        Figures A~~ear -~



                                                                       FOREIGN PATENT DOCUMENTS
                                                                                                                                                 Pages, Columns, Lines,
           Examiner      Cite r-- For~n Patent3 DocumenJ__                Publication Date                Name of Patentee or                       Where Relevant
           Initials*     No.
                             1    Country Code -Number4 •                  MM-DD-YYYY                 Applicant of Cited Documents                Passages or Relevant
                                             5
                                    Kind Code (if known)                                                                                             Figures Appear       -rs


                                                                      NON PATENT LITERATURE DOCUMENTS

                                    Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
           Examiner
           Initials*
                         Cite
                         No. 1
                                        item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      r
                                                        number(s), publisher, city and/or country where published.

                         A1       Office Action dated 09/07/2011 for US Application No. 13/118180 (034827-91 08)




       1--~             ~~---




       [Examiner
         Signature
                                                                                                                 Date
                                                                                                                 Considered
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                                )
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                  If you need assistance in completing the form, caJ/1-800-PT0-9199 (1-800-786-9199) and select option 2.
4842-0950-0685.1


                                                                                                                                                                     QUESTMS-00002765
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 170 of 437 PageID #: 2559
                    UNITED STATES       PA11~NT AND TRADEMARK 0:f·FICE
                                                                                    ONITED STATES DEPARTMENT OF COMMERCE
                                                                                    !Jnited States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                          P.O. Box 1450
                                                                                          Alexandria, Virginia 22313-1450
                                                                                          www.uspto.gov




    APPLICATION NO.            FILING DATE                FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.              CONFIRMATION NO.

       13/118,180               05/27/2011                  Michael P. Caulfield       034827-9108                          9065

       30542            7590                 09/0712011
                                                                                                        EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                       CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                         ART UNIT                      PAPER NUMBER

                                                                                            1654




                                                                                        MAIL DATE                     Dm.JVERY MODE

                                                                                         09/07/2011                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)

                                                                                                                              QUESTMS-00002766
               Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 171 of 437 PageID #: 2560
                                                                                    Application No.                               Applicant(s)

                                                                                     13/118,180                                    CAULFIELD ET AL.
                      Office Action Summary                                         Examiner                                      Art Unit
                                                                                    MARCELA M. CORDERO                             1654
                                                                                    GARCIA
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address -
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;J MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        - Extensions of time may be available under the provisions of 37 CFR 1.136(a). In no event, however, may a reply be timely filed
          after SIX (6) MONTHS from the mailing date of this communication,
          If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
        - Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S. C.§ 133).
          Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
          earned patent term adjustment. See 37 CFR 1.704(b).

 Status

           1)[8J Responsive to communication(s) filed on 27 Mav 2011.
       2a)0 This action is FINAL                                   2b)[8J This action is non-final.
        3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                  _ _ ; the restriction requirement and election have been incorporated into this action.
        4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims
           5)1Zl Claim(s) 1-12 is/are pending in the application.
                 Sa) Of the above claim(s) _ _ is/are withdrawn from consideration.
           6)0 Claim(s) _ _ is/are allowed.
           7)[8J Claim(s) 1-12 is/are rejected.
           8)0 Claim(s) _ _ is/are objected to.
           9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers
       10)0 The specification is objected to by the Examiner.
       11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
       12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119
       13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
              a)O All b)O Some* c)O None of:
                1.0 Certified copies of the priority documents have been received.
                  2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                  3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
              * See the attached detailed Office action for a list of the certified copies not received.


  Anachment{s)
  1)   [8J   Notice of References Cited (PT0-892)                                                  4) 0   Interview Summary (PT0-413)
  2)   0     Notice of Draftsperson's Patent Drawing Review (PT0-948)                                     Paper No(s)/Mail Date. _ _ .
  3)   [8J   Information Disclosure Statement(s) (PTO/SB/08)                                       5) 0   Notice of Informal Patent Application
             Paper No(s)/Mail Date 712112011.                                                      6) 0   Other: _ _.
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 03-11)                                                   Office Action Summary                                 Part of Paper No./Mail Date 20110901

                                                                                                                                                                QUESTMS-00002767
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 172 of 437 PageID #: 2561


Application/Control Number: 13/118,180                                                                         Page 2
Art Unit: 1654

                                                 DETAILED ACTION

                                                 Status of the claims

 1.    Claims 1-15 are pending in the examination. Claims 1-15 are presented for

 examination on the merits.

                                   Claim Rejections - 35 USC§ 102

 2.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

form the basis for the rejections under this section made in this Office action:

       A person shall be entitled to a patent unless-

       (a) the invention was known or used by others in this country, or patented or described in a printed
       publication in this or a foreign country, before the invention thereof by the applicant for a patent.

       (b) the invention was patented or described in a printed publication in this or a foreign country or in public
       use or on sale in this country, more than one year prior to the date of application for patent in the United
       States.

3.     Claims 1-3, 5-7, 9-11 are rejected under 35 U.S.C. 102(a) as being anticipated

 by Chang et al. (Analyst, 13 March 2003, citation A 14 in the IDS dated 6/16/2011 ).

       Chang et al. teach a method for determining the amount of testosterone present

 in a test sample when taken from a human comprising,

        (a) purifying testosterone from the test sample by subjecting the sample to an

 extraction column (on line solid-phase extraction SPE, Section 2.2, page 364) and an

 analytical column (HPLC, Section 2.3, page 364) to generate an eluent; (e.g., Section

2.3, page 364);

        (b) ionizing (Eiectrospray ionization tandem mass spectrometry EI-MS-MS,

 Section 2.4, page 364) the eluent to produce one or more testosterone ions detectable

 by a mass spectrometer; (See ions 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5; in Figure 1

 and Figure 2);




                                                                                                                        QUESTMS-00002768
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 173 of 437 PageID #: 2562


Application/Control Number: 13/118,180                                              Page 3
Art Unit: 1654

      (c) detecting the amount of one or more of the testosterone ion(s) by a mass

spectrometer, wherein the amount of one or more of testosterone ion(s) is related to the

amount of testosterone in the test sample. (e.g., concentrations of less than 10 ng/dl

[equivalent to 0.1 ng/ml and less than 5 ng/dl (such as 0.02 ng/ml)] in the test sample,

see Section 3.3, page 364; Tables 1-2).

       Therefore, the reference is deemed to anticipate the instant claims above.

4.    Claims 1-5, 9-12 are rejected under 35 U.S. C. 102(a) as being anticipated by

Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

      Caraiman et al. disclose that there is an ever increasing burden on analytical

laboratories to make high sensitivity measurements, and to make them as quickly as

possible. For the LC/MS analysis of compounds of widely differing polarities the

demands are even higher since compounds in the same sample can often only be

ionized optimally with the use of entirely different ionization sources (most commonly

either electrospray ionization or atmospheric pressure chemical ionization (APCI)). This

study illustrates the use of a combined TIS/APCI ionization source to combat this type

of problem: as a software-selectable source, the ionization mode can be changed on

the fly, allowing the user to choose the best ionization mode for each resolved

compound in one analytical run. TurboFiow® Chromatography was used as a high

throughput method to eliminate the time-consuming sample preparation procedures for

biological samples.

      Caraiman et al. teach the following conditions:




                                                                                         QUESTMS-00002769
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 174 of 437 PageID #: 2563


Application/Control Number: 13/118,180                                            Page4
Art Unit: 1654

       Instrumentation used:- API 4000TM equipped with a DuoSprayTM ion source

(Figure 1) -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies,

Franklin, MA, USA) and CTC PAL HTS autosampler (Cohesive® Technologies,

Franklin, MA, USA) (Figure 2).

      Sample Preparation:- Calibration standards were prepared by mixing 200 !JL of

rat plasma with 200 !JL of standard solutions in 10% methanol; - Aliquots of 100 !JL

plasma samples from separate pharmacokinetic studies on rats for Testosterone

and Warfarin were mixed and diluted with 200 !JL 10% methanol;- Calibrators and

unknowns were centrifuged at 16,600 g for 15 minutes. The supernatant was

transferred to 300 !JL vials and loaded in the autosampler;

       Chromatografic Conditions:- Extraction Column: CycloneTM HTLC (1.0 x 50

mm, 50 1-1m)- Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 !Jm)- Mobile

phase for loading pump and eluting pump A: Water (0.1% HCOOH) :Methanol (95:5

v/v) B: Water (0.1% HCOOH) : Methanol (5:95 v/v) - Run time: 4.33 minutes

- Details for loading, transfer and eluting steps of the LC method. The ion at 289.1 was

selected to produce a 97.2 (see Table 1). The sensitivity is up to 1 ng/ml.

      Therefore the reference is deemed to anticipate the instant claims above.

5.     Claims 1-5,10-12 are rejected under 35 U.S.C. 102(b) as being anticipated

Shackelton et al. (Steroids, 1997).

       Shackelton et al. teach that injectable preparations of testosterone esters have

become widely misused to increase muscle mass and improve performance in athletes.

Proof of such administration is difficult to obtain, because testosterone is an




                                                                                           QUESTMS-00002770
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 175 of 437 PageID #: 2564


Application/Control Number: 13/118,180                                              Page 5
Art Unit: 1654

endogenous compound, and the esters are rapidly hydrolyzed to this steroid. The

accepted test for testosterone administration has been the urinary

testosterone/epitestosterone ratio, a value of >6 being taken as the hallmark of drug

misuse. However, rare false positives and many false negatives present a drawback to

the universal use of such a discriminant. One technique used to prove the presence of

synthetic testosterone or its metabolites in urine is combustion ratio mass spectrometry,

which renders it possible to distinguish endogenous from synthetic testosterone by

differing 13C content. Encouraging studies utilizing this technique have been described.

Another potential method would be to characterize the intact testosterone esters in

plasma, because the short-chain ones commonly used in drug preparations are not

synthesized in the body, in contrast to long-chain fatty acid steroid esters. The major

drawback in performing this type of assay relates to the fact that the esters are

efficiently hydrolyzed following administration and only very low concentrations can be

expected in blood plasma (e.g., page 523).

         Shackelton et al. teach testosterone acetate, propionate, enanthate, cypionate,

benzoate and phenylpropionate were obtained from the Sigma Chemical company.

Testosterone isocaporate and undecanoate were products of Organon, OSS. 19-Nor-

testosterone acetate was synthesized by acetylation of the parent steroid obtained from

Sigma.

         Plasma samples were obtained from volunteers following intramuscular

administration of 25 mg testosterone propionate + 100 mg testosterone enathate or oral

administration of 160 mg testosterone undecanoate.




                                                                                           QUESTMS-00002771
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 176 of 437 PageID #: 2565


Application/Control Number: 13/118,180                                             Page 6
Art Unit: 1654

      The plasma samples analyzed were stored in the Barcelona laboratories where

the initial work-up was undertaken. Plasma proteins were precipitated by adding 4 ml

acetone:ethanol (1 :1 v/v) to 1 ml of plasma samples. After brief sonication, the proteins

were pelleted by centrifugation at 360 rpm for 1 min. The solvent was decanted and

evaporatively removed under nitrogen. On receipt in California, the samples were

reconstituted in 2 ml water: glacial acetic acid and 10 mg Girard reagent Twas added.

The reaction tubes were heated at 100 degrees for 0 min to allow formation of the

Girard hydrazones. The mixture was extracted twice with 5 ml of isooctane : methylene

chloride (2:1 v/v) and the solvent (containing the bulk of the plasma lipids and

nonketonic steroids) was discarded. Girard hydrazones are water soluble and, therefore

stay in the water phase. This water phase was extracted by C18 cartridge (Waters Sep-

pak). The sample recovered from Sep-pak in 4 ml of methanol was dried in anticipation

of mass spectrometric analysis (e.g., page 524).

       The analysis of testosterone ester Girard hydrazones was conducted on a

Michrom microbore HPLC instrument interfaced to a Micromass (VG) BioQ triple

quadrupole mass spectrometer. The column used was a Vydac C4 and the manual

injector utilized a 100 ul loop. The solvent flow rate was 50 uUmin. Samples for direct

infusion into the mass spectrometer were introduced at 10 ul per minute.

       The voltages of capillary and HV lens were 3.9 and 1 kV, respectively. The cone

voltage was 35 V when maximum sensitivity and no fragmentation was desired, and 74

V when fragmentation in the source was needed. Collision cell MS/MS was only




                                                                                          QUESTMS-00002772
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 177 of 437 PageID #: 2566


Application/Control Number: 13/118,180                                                                   Page 7
Art Unit: 1654

conducted in association with direct infusion. The collision energy was ramped from 60

at m/z 50 to 40 at m/z 640.

       All the underivatized testosterone esters gave simple mass spectra when

analyzed by direct infusion ESMS (See, e.g., Figures 1, 2). MS/MS fragmentation of

both source-produced m/z 289 and 271 resulted in formation of the ion at m/z 97 (e.g.,

page 525).

       The Girard hydrazones have excellent HPLC properties under reverse phase

conditions. Figure 3 shows the separation of the 9 compounds, using in each case the

molecular ion for detection. For achieving specificity in plasma analysis, Shackelton et

al. chose to monitor three ions: the molecular ion and fragment ions m/z M-59 and M-

87. The peaks in Figure 4 A represent about 100 ng injected. Figure 58 shows the

equivalent data for 1 ng (e.g., page 528). Please note that this appears to correspond,

based on the sample treatment above to 1 ng/1 0 ul, or 100 ng/ml.

       Therefore the reference is deemed to anticipate the instant claims above.


                                 Claim Rejections - 35 USC§ 103

6.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

obviousness rejections set forth in this Office action:

       (a) A patent may not be obtained though the invention is not identically disclosed or described as set
       forth in section 102 of this title, if the differences between the subject matter sought to be patented and
       the prior art are such that the subject matter as a whole would have been obvious at the time the
       invention was made to a person having ordinary skill in the art to which said subject matter pertains.
       Patentability shall not be negatived by the manner in which the invention was made.



       This application currently names joint inventors. In considering patentability of

the claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of




                                                                                                                QUESTMS-00002773
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 178 of 437 PageID #: 2567


Application/Control Number: 13/118,180                                               Page 8
Art Unit: 1654

the various claims was commonly owned at the time any inventions covered therein

were made absent any evidence to the contrary. Applicant is advised of the obligation

under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

not commonly owned at the time a later invention was made in order for the examiner to

consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

prior art under 35 U.S. C. 103(a).

7.     Claims 1, 4-6, 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable

over Ong et al. (50ths ASMS Conference Abstract Viewer, ASMS 2001, citation A39 in

the IDS dated 6/16/2011 ).

       Ong et al. teach a method for determining the amount of testosterone present in

a test sample,

       (a) purifying testosterone from the test sample by subjecting the sample to an

extraction column (HTLC, Preliminary data section) and an analytical column (LC,

Preliminary data section) to generate an eluent;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

spectrometry);

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

ng/ml] in the test sample (e.g., last 2 paragraphs of Preliminary Data section).




                                                                                            QUESTMS-00002774
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 179 of 437 PageID #: 2568


Application/Control Number: 13/118,180                                                  Page 9
Art Unit: 1654

       See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

data section), serum/plasma (last paragraph), detection limit (last paragraph).

       Ong et al. do not expressly teach using the method in a human sample, teaching

instead the use of the method in animal samples such as plasma.

       It would have been obvious to one of ordinary skill in the art at the time the

invention was made to use the method of Ong et al. with human samples. One of

ordinary skill in the art at the time the invention was made would have been motivated

to do so given the high routine sensitivity and inter-batch precision, simplified

preparation and minimal carryover of the method. One of ordinary skill in the art at the

time the invention was made would have had a reasonable expectation of success

given that the method of Ong et al. was useful for the analysis of large number of

samples in studies of structure-activity for lead optimization using in vitro metabolic

stability to in vivo pharmacokinetic studies in various animal models.

       Thus the invention as a whole was clearly prima facie obvious to one of ordinary

skill in the art at the time the invention was made.

9.     Claims 6-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable

over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US 5,772,874, cited in the

IDS dated 2/23/201 0) and Zimmer et al. (J Chrom 1999, citation A53 in the IDS dated

6/16/2011 ).

       Shackelton et al. teach that injectable preparations of testosterone esters have

become widely misused to increase muscle mass and improve performance in atheltes.

Proof of such administration is difficult to obtain, because testosterone is an




                                                                                            QUESTMS-00002775
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 180 of 437 PageID #: 2569


Application/Control Number: 13/118,180                                              Page 10
Art Unit: 1654

endogenous compound, and the esters are rapidly hydrolyzed to this steroid. The

accepted test for testosterone administration has been the urinary

testosterone/epitestosterone ratio, a value of >6 being taken as the hallmark of drug

misuse. However, rare false positives and many false negatives present a drawback to

the universal use of such a discriminant. One technique used to prove the presence of

synthetic testosterone or its metabolites in urine is combustion ratio mass spectrometry,

which renders it possible to distinguish endogenous from synthetic testosterone by

differing 13C content. Encouraging studies utilizing this technique have been described.

Another potential method would be to characterize the intact testosterone esters in

plasma, because the short-chain ones commonly used in drug preparations are not

synthesized in the body, in contrast to long-chain fatty acid steroid esters. The major

drawback in performing this type of assay relates to the fact that the esters are

efficiently hydrolyzed following administration and only very low concentrations can be

expected in blood plasma (e.g., page 523).

         Shackelton et al. teach testosterone acetate, propionate, enanthate, cypionate,

benzoate and phenylpropionate were obtained from the Sigma Chemical company.

Testosterone isocaporate and undecanoate were products of Organon, OSS. 19-Nor-

testosterone acetate was synthesized by acetylation of the parent steroid obtained from

Sigma.

         Plasma samples were obtained from volunteers following intramuscular

administration of 25 mg testosterone propionate + 100 mg testosterone enathate or oral

administration of 160 mg testosterone undecanoate.




                                                                                           QUESTMS-00002776
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 181 of 437 PageID #: 2570


Application/Control Number: 13/118,180                                             Page 11
Art Unit: 1654

      The plasma samples analyzed were stored in the Barcelona laboratories where

the initial work-up was undertaken. Plasma proteins were precipitated by adding 4 ml

acetone:ethanol (1 :1 v/v) to 1 ml of plasma samples. After brief sonication, the proteins

were pelleted by centrifugation at 360 rpm for 1 min. The solvent was decanted and

evaporatively removed under nitrogen. On receipt in California, the samples were

reconstituted in 2 ml water: glacial acetic acid and 10 mg Girard reagent Twas added.

The reaction tubes were heated at 100 degrees for 0 min to allow formation of the

Girard hydrazones. The mixture was extracted twice with 5 ml of isooctane : methylene

chloride (2:1 v/v) and the solvent (containing the bulk of the plasma lipids and

nonketonic steroids) was discarded. Girard hydrazones are water soluble and, therefore

stay in the water phase. This water phase was extracted by C18 cartridge (Waters Sep-

pak). The sample recovered from Sep-pak in 4 ml of methanol was dried in anticipation

of mass spectrometric analysis (e.g., page 524).

       The analysis of testosterone ester Girard hydrazones was conducted on a

Michrom microbore HPLC instrument interfaced to a Micromass (VG) BioQ triple

quadrupole mass spectrometer. The column used was a Vydac C4 and the manual

injector utilized a 100 ul loop. The solvent flow rate was 50 uUmin. Samples for direct

infusion into the mass spectrometer were introduced at 10 ul per minute.

       The voltages of capillary and HV lens were 3.9 and 1 kV, respectively. The cone

voltage was 35 V when maximum sensitivity and no fragmentation was desired, and 74

V when fragmentation in the source was needed. Collision cell MS/MS was only




                                                                                          QUESTMS-00002777
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 182 of 437 PageID #: 2571


Application/Control Number: 13/118,180                                            Page 12
Art Unit: 1654

conducted in association with direct infusion. The collision energy was ramped from 60

at m/z 50 to 40 at m/z 640.

      All the underivatized testosterone esters gave simple mass spectra when

analyzed by direct infusion ESMS (See, e.g., Figures 1, 2).

      The Girard hydrazones have excellent H PLC properties under reverse phase

conditions. Figure 3 shows the separation of the 9 compounds, using in each case the

molecular ion for detection. For achieving specificity in plasma analysis, Shackelton et

al. chose to monitor three ions: the molecular ion and fragment ions m/z M-59 and M-

87. Previous analysis of the samples by GC NS/MS indicated that the concentration

was 0.8 ng/ml or 80 ng/dl (e.g., page 528).

      Shackelton et al. do not expressly teach detecting concentrations less than 10

ng/dl, 5 ng/dl or 1 ng/dl or using HTLC.

      Quinn et al. teach turbulent flow chromatography (columns 7-9) to provide

improved chromatographic separation, capacity and resolution when combining with

HPLC (e.g., col. 1) thus creating a useful and improved separation.

      Zimmer et al. teach that turbulent flow chromatography (TFC) combined with the

high selectivity and sensitivity of tandem mass spectrometry (MS-MS) is a new

technique for the fast direct analysis of drugs from crude plasma. TFC in the 96-well

plate format reduces significantly the time required for sample clean-up in the

laboratory. For example, for 100 samples the workload for a technician is reduced from

about 8 h by a manual liquid-liquid extraction (LLE) assay to about 1 h in the ease of

TFC. Sample clean-up and analysis are performed on-line on the same column. Similar




                                                                                           QUESTMS-00002778
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 183 of 437 PageID #: 2572


Application/Control Number: 13/118,180                                             Page 13
Art Unit: 1654

chromatographic performance and validation results were achieved using HTLC Turbo-

C18 columns (Cohesive Technologies) and Oasis HLB extraction

columns (Waters). One 96-well plate with 96 plasma samples is analyzed within 5.25 h,

corresponding to 3.3 min per sample. Compared to this LLE and analysis of 96 samples

takes about 16 h. Two structurally different and highly protein bound compounds, drug

A and drug B, were analyzed under identical TFC conditions and the assays were fully

validated for the application to toxicokinetics studies (compliant with Good Laboratory

Practices- GLP). The limit of quantitation was 1.00 ug/1 (0.1 ug/dl) and the linear

working range covered three orders of magnitude for both drugs: In the case of drug A

the quality of analysis by TFC was similar to the reference LLE assay and slightly better

than automated solid-phase extraction in 96-well plates. The accuracy was -3.1 to 6.7%

and the precision was 3.1 to 6.8% in the case of drug A determined for dog plasma by

TFC-MS-MS. For drug B the accuracy was -3.7 to 3.5% and the precision was 1.6 to

5.4% for rat plasma, which is even slightly better than what was achieved with the

validated protein precipitation assay (e.g., abstract).

       It would have been obvious to one of ordinary skill in the art at the time the

invention was made to modify the tandem mass spectrometric method for testosterone

MS/MS analysis of Shackelton et al. (e.g. abstract) by extracting with an HTLC

extraction step before the MS/MS step as taught by Zimmer et al. to quickly purify the

plasma samples containing testosterone. The skilled artisan would have been

motivated to do use Zimmer al.'s turbulent flow chromatographic method because it

created a fast and high selectivity and sensitivity method down to 0.1 ug/dl when




                                                                                          QUESTMS-00002779
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 184 of 437 PageID #: 2573


Application/Control Number: 13/118,180                                                 Page 14
Art Unit: 1654

coupled to MS/MS (e.g., abstract) and therefore it would have been a desirable method

to purify the biological samples comprising testosterone of Shackelton et al. There

would have been a reasonable expectation of success, given that Zimmer et al. teaches

that this kind of analysis provides direct analysis of protein bound drugs (e.g., page 35,

columns 1-2) such as testosterone (e.g. page 2178). Further, one of ordinary skill in the

art would have been motivated to decrease the detection limit by using this higher

sensitivity and selectivity and thus determining the lower limit of detection based on the

teachings of Zimmer et al. Furthermore, "[g]enerally, differences in concentration or

temperature will not support the patentability of subject matter encompassed by the

prior art unless there is evidence indicating such concentration or temperature is critical.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not

inventive to discover the optimum or workable ranges by routine experimentation.""

(See MPEP 2144.05).

       Thus the invention as a whole was clearly prima facie obvious to one of ordinary

skill in the art at the time the invention was made.

                                     Double Patenting

10.     The nonstatutory double patenting rejection is based on a judicially created
doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
unjustified or improper timewise extension of the "right to exclude" granted by a patent
and to prevent possible harassment by multiple assignees. A nonstatutory
obviousness-type double patenting rejection is appropriate where the conflicting claims
are not identical, but at least one examined application claim is not patentably distinct
from the reference claim(s) because the examined application claim is either anticipated
by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422




                                                                                             QUESTMS-00002780
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 185 of 437 PageID #: 2574


Application/Control Number: 13/118,180                                             Page 15
Art Unit: 1654

F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
USPQ 644 (CCPA 1969).
        A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
may be used to overcome an actual or provisional rejection based on a nonstatutory
double patenting ground provided the conflicting application or patent either is shown to
be commonly owned with this application, or claims an invention made as a result of
activities undertaken within the scope of a joint research agreement.
        Effective January 1, 1994, a registered attorney or agent of record may sign a
terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
37 CFR 3.73(b).

11.    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double

patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7, 754,419 (citation

A16 in the IDS dated 6/16/2011 ). Although the conflicting claims are not identical, they

are not patentably distinct from each other because the instantly claimed invention and

the invention claimed in US '419 are both drawn to a method for determining the

presence or amount of testosterone in a test sample utilizing steps encompassed or

encompassed by the claimed method of US '419. US '419 teaches a method for

determining the presence or amount of testosterone in a test sample comprising,

       (a) purifying testosterone from the test sample by HTLC extraction and liquid

chromatography;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer having a mass/charge ratio selected from the group

consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1




                                                                                            QUESTMS-00002781
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 186 of 437 PageID #: 2575


Application/Control Number: 13/118,180                                              Page 16
Art Unit: 1654

ng/ml] in the test sample (see all claims of US '419 and also the section regarding the

limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '419

includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

and HTLC (turbulent flow chromatography) including appropriate columns. The ions

detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

       Thus, the invention as a whole is prima facie obvious over the patent, especially

in the absence of evidence to the contrary.

12.    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double

patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348,137 (citation

A 13 iln the IOS dated 6/16/2011 ). Although the conflicting claims are not identical, they

are not patentably distinct from each other because the instantly claimed invention and

the invention claimed in US '137 are both drawn to a method for determining the

presence or amount of testosterone in a test sample utilizing steps encompassed or

encompassed by the claimed method of US '137. US '137 teaches a method for

determining the presence or amount of testosterone in a test sample comprising,

       (a) purifying testosterone from the test sample by HTLC extraction and liquid

chromatography;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer having a mass/charge ratio selected from the group

consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;




                                                                                           QUESTMS-00002782
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 187 of 437 PageID #: 2576


Application/Control Number: 13/118,180                                             Page 17
Art Unit: 1654

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

ng/ml] in the test sample (see all claims of US '137 and also the section regarding the

limit of detection (LOD) in Example 4 which describes the LOD is 0.6 ng/dl). US '137

includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

and HTLC (turbulent flow chromatography) including appropriate columns. The ions

detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

       Thus, the invention as a whole is prima facie obvious over the patent, especially

in the absence of evidence to the contrary.

13.    Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double

patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977,143 (citation

A 12 i/n the IDS dated 6/16/2011 ). Although the conflicting claims are not identical, they

are not patentably distinct from each other because the instantly claimed invention and

the invention claimed in US '143 are both drawn to a method for determining the

presence or amount of testosterone in a test sample utilizing steps encompassed or

encompassed by the claimed method of US '143. US '143 teaches a method for

determining the presence or amount of testosterone in a test sample comprising,

       (a) purifying testosterone from the test sample by HTLC extraction and liquid

chromatography;




                                                                                          QUESTMS-00002783
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 188 of 437 PageID #: 2577


Application/Control Number: 13/118,180                                           Page 18
Art Unit: 1654

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer having a mass/charge ratio selected from the group

consisting of 289.1 ± 0.5, 109.2 ± 0.'5 and 96.9 ± 0.5;

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

ng/ml] in the test sample (see all claims of US '143 and also the section regarding the

limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

       Thus, the invention as a whole is prima facie obvious over the patent, especially

in the absence of evidence to the contrary.

14.    Claims 1-12 are provisionally rejected on the ground of nonstatutory

obviousness-type double patenting as being unpatentable over claims 13-28 of

copending Application No. 12/946,785. Although the conflicting claims are not

identical, they are not patentably distinct from each other because both are drawn to

       (a) purifying testosterone from the test sample by subjecting the sample to an

extraction column and an analytical column to generate an eluent;




                                                                                           QUESTMS-00002784
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 189 of 437 PageID #: 2578


Application/Control Number: 13/118,180                                           Page 19
Art Unit: 1654

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

spectrometry);

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

      This is a provisional obviousness-type double patenting rejection because the

conflicting claims have not in fact been patented.

15.    Claims 1-12 are provisionally rejected on the ground of nonstatutory

obviousness-type double patenting as being unpatentable over claims 1-13 of

copending Application No. 12/607,905. Although the conflicting claims are not

identical, they are not patentably distinct from each other because both are drawn to

       (a) purifying testosterone from the test sample by subjecting the sample to an

extraction column and an analytical column to generate an eluent;

       (b) ionizing the purified testosterone to produce one or more testosterone ions

detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

spectrometry);

       (c) detecting the presence or amount of the testosterone ion(s) by a mass

spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

the presence or amount of testosterone in the test sample, wherein the method is

capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.




                                                                                         QUESTMS-00002785
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 190 of 437 PageID #: 2579


Application/Control Number: 13/118,180                                           Page 20
Art Unit: 1654

       This is a provisional obviousness-type double patenting rejection because the

conflicting claims have not in fact been patented.

                                       Conclusion

16.    No claim is allowed.

       The prior art made of record and not relied upon is considered pertinent to

applicant's disclosure.

17.    Any inquiry concerning this communication or earlier communications from the

examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

       If attempts to reach the examiner by telephone are unsuccessful, the examiner's

supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

for the organization where this application or proceeding is assigned is 571-273-8300.

       Information regarding the status of an application may be obtained from the

Patent Application Information Retrieval (PAIR) system. Status information for

published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

you have questions on access to the Private PAIR system, contact the Electronic

Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

USPTO Customer Service Representative or access to the automated information

system, call800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                          QUESTMS-00002786
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 191 of 437 PageID #: 2580


Application/Control Number: 13/118,180                               Page 21
Art Unit: 1654

/MARCELA M CORDERO GARCIA/
Primary Examiner, Art Unit 1654

MMCG 09/2011




                                                                           QUESTMS-00002787
               Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 192 of 437 PageID #: 2581
                                                                                     Application/Control No.             Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                     13/118,180                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                     Examiner                            Art Unit
                                                                                                                                             Page 1 of 1
                                                                                     MARCELA M. CORDERO                  1654
                                                                           U.S. PATENT DOCUMENTS
                        Document Number                    Date
    *            Country Code-Number-Kind Code           MM-YYYY                                     Name                                     Classification

         A      US-

         B      US-

         c     US-

         D      US-

         E      US-

         F      US-

         G      US-

         H     US-

         I     US-

         J     US-

         K     US-

         L      US-

         M     US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
    *            Country Code-Number-Kind Code           MM-YYYY                  Country                      Name                           Classification

         N

         0
         p

         Q

         R
         s
         T
                                                                          NON-PATENT DOCUMENTS

    *                                          Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)

               Caraiman et al. Optimal Sensitivity and Increased Throughput Using a Dual TIS/APCIIonization Source and TurboFiow
         u     Chromatography with LC/MS/MS. Poster Number 075. 51 5 Conference on Mass Spectrometry and Allied Topics, American
               Society for Mass Spectrometry, Montreal, Quebec, June 2003, 4 pages.


               Salameh et al. Validation of a total testosterone assay using high-turbulence liquid chromatography tandem mass spectrometry:
         v     Total and free testosterone reference ranges. Steroids. 2010, pages 169-175.



               Shackelton et al. Electrospray of mass spectrometry of testosterone esters: potential for use in doping control. Steroids. 1997.
        w      Vol. 62, Nol. 78, pages 523-529.



         X


.
A copy of thrs reference rs not berng furnrshed wrth thrs Offrce actron. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

US. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                 Notice of References Cited                        Part of Paper No. 20110901



                                                                                                                                                  QUESTMS-00002788
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 193 of 437 PageID #: 2582



                                 Electronic Patent Application Fee Transmittal
Application Number:                                 12946785


Filing Date:                                        15-Nov-201 0




Title of Invention:                                 DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                Michael P. Caulfield


Filer:                                              Anthony Charles Kuhlmann/Mercedes Dipasupil


Attorney Docket Number:                             034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                                    Sub-Total in
                            Description                     Fee Code       Quantity       Amount
                                                                                                      USD($)

Basic Filing:


Pages:


Claims:

                        Claims in excess of 20                 1202           7              60          420



Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:

                                                                                                     QUESTMS-00002789
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 194 of 437 PageID #: 2583
                                                                                         Sub-Total in
                          Description               Fee Code      Quantity      Amount
                                                                                           USD($)

             Extension- 2 months with $0 paid         1252           1           560         560


Miscellaneous:


                 Statutory or terminal disclaimer     1814           3           160         480


                                                             Total in USD ($)            1460




                                                                                          QUESTMS-00002790
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 195 of 437 PageID #: 2584
                                      Electronic Acknowledgement Receipt

                         EFSID:                     11404443


                  Application Number:               12946785


         International Application Number:


                  Confirmation Number:              1630




                    Title of Invention:             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:         Michael P. Caulfield


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-9107


                      Receipt Date:                 14-NOV-2011


                       Filing Date:                 15-NOV-201 0


                      TimeStamp:                    19:59:47


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $1460

RAM confirmation Number                             7540

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                File Name                File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002791
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 196 of 437 PageID #: 2585
                                                                                                 84036
     1            Extension of Time                     034827-9107 _EOT.pdf                                                  no          3
                                                                                55 9f6bcd0 7 672e9c4d efOb 1bd bbbc8e949c
                                                                                                  73ce1


Warnings:

Information:

                                                                                                1484449
     2                                                  034827-9107 _Resp.pdf                                                 yes         24
                                                                                7 cOS f9b0 7 35 04a34 52e8a3 d 12b6be90728c
                                                                                                  04f88


                                           Multipart Description/PDF files in .zip description

                               Document Description                                               Start                             End


                Amendment/Req. Reconsideration-After Non-Final Reject                                 1                              1



                                           Claims                                                     2                              5



                Applicant Arguments/Remarks Made in an Amendment                                      6                              14



                                  Non Patent Literature                                              15                              24


Warnings:

Information:

                                                                                                  72548
     3         Terminal Disclaimer Filed              034827-9107 _TD-137.pdf                                                 no          1
                                                                                e7 e37 e403e696a38a6a0136edd918807dfd
                                                                                                 c81ea


Warnings:

Information:

                                                                                                  72690
     4         Terminal Disclaimer Filed              034827-9107 _TD-142.pdf                                                 no          1
                                                                                b3c94cae2c02266e 781 d47 e 77d61 el da861
                                                                                               b1a60


Warnings:

Information:

                                                                                                  72845
     5         Terminal Disclaimer Filed              034827-9107 _TD-419.pdf                                                 no          1
                                                                                8968b 1a8666422376e5fb845f40aa7f84075
                                                                                                5cd9


Warnings:

Information:

                                                                                                 125572
     6                                                  034827-9107 _IDS. pdf                                                 yes         3
                                                                                bcf5fca23c58996bdddb5fdb 1996ec462c11
                                                                                                4492


                                           Multipart Description/PDF files in .zip description

                               Document Description                                               Start                             End


                                   Transmittal Letter                                                 1                              2




                                                                                                                                    QUESTMS-00002792
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 197 of 437 PageID #: 2586
                         Information Disclosure Statement (IDS) Form (SB08)                               3                              3


Warnings:
Information:

                                                                                                     949945
     7                 Non Patent Literature              US-OA_dated-9-7-ll.pdf                                                   no        23
                                                                                       30bbea9e913448999d 175607901 c7436bf1
                                                                                                      5bab4


Warnings:
Information:

                                                                                                      33914
     8                Fee Worksheet (SB06)                      fee-info. pdf                                                      no         2
                                                                                       340aa9ede4efa8e6ab989d 11326833d 14b8
                                                                                                      877d8


Warnings:
Information:
                                                         Total Files Size (in bytes)                                     2895999


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                        QUESTMS-00002793
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 198 of 437 PageID #: 2587


                                                                                Atty. Dkt. No. 034827-9107


                         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:          Caulfield et al.

         Title:             DETERMINATION OF
                            TESTOSTERONE BY MASS
                            SPECTROMETRY

         Appl. No.:          12/946,785

         Filing Date:        11/15/2010

         Examiner:           Cordero Garcia, Marcela M.

         Art Unit:           1654

        Confirmation         1630
        Number:

                                            AMENDMENT TRANSMITTAL

         Mail Stop Amendment
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Sir:

                    Transmitted herewith is an amendment in the above-identified application.

                ]   Small Entity status under 37 C.F.R. § 1.9 and§ 1.27 has been established by a previous
                    assertion of Small Entity status.

         Enclosed are:

         [X]        Three (3) Terminal Disclaimers over U.S. Patent Nos. 7,754,419, 7,348,137 and
                    6,977,142.

         [X]        Information Disclosure Statement and Form PTO/SB/08.




4831-6521-4990.1                                           -1-




                                                                                                             QUESTMS-00002794
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 199 of 437 PageID #: 2588


                                                                                       Atty. Dkt. No. 034827-9107


                      [X]     The fee required for additional claims is calculated below:

                                                                        Extra
                                    Claims
                                      As           Previously          Claims                          Additional
                                   Amended          Paid For           Present              Rate       Claims Fee
                                                                                             -
               Total Claims:          27               20                    7     X        $60.00         $420.00


                Independent            2                3        =           0     X     $250.00              $0.00
                    Claims:
                            First presentation of any Multiple Dependent Claims: +       $450.00              $0.00

                                                                         CLAIMS FEE TOTAL                  $420.00


         [X]          Applicant hereby petitions for an extension oftime under 37 C.F.R. § 1.136(a) for the
                      total number of months checked below:

          [         ] Extension for response filed within the first month:                  $150.00         $0.00
          [X] Extension for response filed within the second month:                         $560.00       $560.00
          l         ] Extension for response filed within the third month:               $1,270.00          $0.00
          [           Extension for response filed within the fourth month:              $1,980.00          $0.00
                      Extension for response filed within the fifth month:               $2,690.00          $0.00
                                                                      EXTENSION FEE TOTAL:                $560.00
          [X J Statutory Disclaimer Fee under 37 C.F.R. 1.20(d):  $160.00                                 $480/00
                            CLAIMS, EXTENSION AND DISCLAIMER FEE TOTAL:                                 $1,460.00
              [ ]                                 Small Entity Fees Apply (subtract Yz of above):           $0.00
                                                                  Extension Fees Previously Paid:           $0.00
                                                                                   TOTAL FEE:           $1,460.00

                      The above-identified fees of$1,460.00 are being paid by credit card via EFS-Web.

                      The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 3 7 C.F .R. §§ 1.16-1.1 7, or credit any overpayment, to



4831-6521-4990. 1
                                                                -2-



                                                                                                                QUESTMS-00002795
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 200 of 437 PageID #: 2589


                                                                                  Atty. Dkt. No. 034827-9107


        Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
        card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
        incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
        Deposit Account No. 19-0741.

                   If any extensions of time are needed for timely acceptance of papers submitted herewith,
        applicant hereby petitions for such extension under 3 7 C.F.R. § 1.136 and authorizes payment of
        any such extensions fees to Deposit Account No. I 9-0741.

                   Please direct all correspondence to the undersigned attorney or agent at the address
        indicated below.

                                                                 Respectfully submitted,



                          I
                    I/ I 'i     /11
         Date -------+.---+,~---------------

        FOLEY & LARDNER LLP                                             Anthony C. Kuhlmann
        Customer Number: 30542                                          Attorney for Applicant
        Telephone:  (858) 847-6776                                      Registration No. 57,147
        Facsimile:  (858) 792-6773




4831-6521-4990.1                                           -3-



                                                                                                              QUESTMS-00002796
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 201 of 437 PageID #: 2590


                                                                                                                                            PTO/SB/26 (07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE



                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                      I
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it di~~s a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING                                                             Docket Number (Optional)
                                                                                                                        034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11/15/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest DiaQnostjcs Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 348 137            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   D    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such      willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.   0    Tho oodo~igood 0'" ·~~'9· No. 57,147



                                                                                                                                             11-14-2011
                                                                          Signature                                                              Date


                                                                                   Anthony C. Kuhlmann
                                                                                    Typed or printed name


                                                                                                                                   (858) 847-6776
                                                                                                                                 Telephone Number

     0      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collect1on of informatiOn IS required by 37 CFR 1.321. The mformat1on 1s requ1red to obtain or retam a benefit by the public wh1ch 1s to f1le (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount oft ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.




                                                                                                                                                               QUESTMS-00002797
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 202 of 437 PageID #: 2591


                                                                                                                                                PTO/SB/26 (07-09)
                                                                                                           Approved for use through 07/31/2012. OMB 0651-0031
                                                                                       U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
      Under the Paperwork Reduction Act of 1995, no_persons are re_guired to respond to a collection of information unless it displays a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING
                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                    I   Docket Number (Optional)
                                                                                                                        034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11/15/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest Dia~;~nostics Investments Incorporated           , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 6 977 142            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disci aimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   D    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that th ese statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such       willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.   0    The undersigned is an attorney or agent of record. Reg. No._5::.7'-' '-'1'-'4.:...7_ _ _ _ __
                                                                         /"



                                                   .! 1//-~1
                                                  4~-----    .                                                                             11-14-2011
                                                                         Signature                                                             Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                  (858) 847-6776
                                                                                                                                Telephone Number

      0     Terminal disclaimer fee under 37 CFR 1.20(d) included.

                        WARNING: Information on this form may become public. Credit card information should not
                        be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collect1on of mformat1on 1s reqUired by 37 CFR 1.321. The mformatlon 1s requ1red to obtam or retam a benefit by the public wh1ch 1s to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount oft ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                                                                                                             QUESTMS-00002798
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 203 of 437 PageID #: 2592

                                                                                                                                               PTO/SB/26 (07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
         TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING
                  REJECTION OVER A "PRIOR" PATENT
                                                                                                                    I   Docket Number (Optional)
                                                                                                                        034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11115/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest Diagnostics Investments lncoroorated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 7 754 419            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disci aimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee:
     is held unenforceable:
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321:
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   0    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements made herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true: a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such     willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2.0       The undersigned is an attorney or a. gent of re~crd.
                                                            R~ ;.. No. 57,147


                                                  ~-
                                                      . f~y; / /
                                               --.L      .. - -                                                                            11-14-2011
                                                                         Signature                                                             Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                 (858) 847-6776
                                                                                                                               Telephone Number

     0      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                        WARNING: Information on this form may become public. Credit card information should not
                        be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collect1on of mformat1on 1s requ1red by 37 CFR 1.321. The mformatlon 1s requ1red to obtam or retam a benefit by the public wh1ch 1s to file (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount of I ime you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                                                                                                             QUESTMS-00002799
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 204 of 437 PageID #: 2593



                                                                                Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:            DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Cordero Garcia, Marcela M.

         Art Unit:         1654

        Confirmation       1630
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA22313-1450

         Sir:

                   Submitted herewith on Form PTO/SB/08 is a listing of a document known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 37 CFR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to
         antedate or otherwise remove as a competent reference any document which is determined to be a
        prima fizcie art reference against the claims of the present application.




4815-2494-9517.1
                                                          -1-


                                                                                                          QUESTMS-00002800
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 205 of 437 PageID #: 2594



                                                                                       Atty. Dkt. No. 034827-9107


                                          TIMING OF THE DISCLOSURE
                   The listed document is being submitted in compliance with 37 CFR §1.97(b), within three
         (3) months ofthe filing date ofthe application.

                                      RELEVANCE OF EACH DOCUMENT
                   All of the documents are in English.

                   Applicants respectfully request that each listed document be considered by the Examiner
         and be made of record in the present application and that an initialed copy of Form PTO/SB/08
         be returned in accordance with MPEP §609.


                   Although Applicant believes that no fee is required, the Commissioner is hereby
         authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.



                                                                 Respectfully submitted,

                                                                                  /          (
                                                                                             .


                                                                      --+-e--'-/~--"--'~~1/c..=...i
                                                                                              _-,_-~ -~- -_-~_- ~- -_ _
                                                                                         .




         Date _ _{       l,t-/1~--+-L__._I{_ __                  By
                                                                           ,
         FOLEY & LARDNER LLP                                              Anthony C. Kuhlmann
         Customer Number: 30542                                           Attorney for Applicant
         Telephone:  (858) 847-6776                                       Registration No. 57,147
         Facsimile:  (858) 792-6773




4815-2494-9517.1
                                                           -2-



                                                                                                                      QUESTMS-00002801
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 206 of 437 PageID #: 2595
                                                                                                                                                         PTO/SB/06 (07-06)
                                                                                                                      Approved for use through 1/31/2007. OMB 0651-0032
                                                                                                U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                       Application or Docket Number    Filing Date
                                    Substitute for Form PT0-875                                               12/946,785             11/15/2010          D To be Mailed
                                APPLICATION AS FILED- PART I                                                                                        OTHER THAN
                                                     (Column 1)                  (Column 2)               SMALL ENTITY       D       OR             SMALL ENTITY

                       FOR                          NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)            RATE($)            FEE($)

 D     BASIC FEE                                        N/A                          N/A                   N/A                               N/A
       (37 CFR 1.16(a), (b), or (c))
 D      SEARCH FEE                                      N/A                          N/A                   N/A                               N/A
        (37 CFR 1 16(k), (i), or (m))

 D      EXAMINATION FEE
        (37 CFR 1.16(o), (p), or (q))
                                                        N/A                          N/A                   N/A                               N/A

 TOTAL CLAIMS
 (37 CFR 1.16(i))                                          minus 20 =     .                              X$      =                   OR   X$         =

 INDEPENDENT CLAIMS
 (37 CFR 1.16(h))                                             minus 3 =
                                                                          .                              X$      =                        X$         =

                                              If the specification and drawings exceed 100
                                              sheets of paper, the application size fee due
 0APPLICATION SIZE FEE
                                              is $250 ($125 for small entity) for each
   (37 CFR 1.16(s))
                                              additional 50 sheets or fraction thereof. See
                                              35 U.S.C. 41(a)(1)(G) and 37 CFR 1.16(s).

 D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
 • If the difference in column 1 is less than zero, enter "0" in column 2.                                TOTAL                            TOTAL

                              APPLICATION AS AMENDED- PART II
                                                                                                                                               OTHER THAN
                                       (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR             SMALL ENTITY
                                   CLAIMS                         HIGHEST
                                   REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                            ADDITIONAL
f--      11/14/2011                AFTER                          PREVIOUSLY              EXTRA
                                                                                                         RATE($)
                                                                                                                     FEE($)
                                                                                                                                          RATE($)
                                                                                                                                                             FEE($)
z                                  AMENDMENT                      PAID FOR
w       Total
~        1.16(1))
                    (37 CFR
                                   • 27                Minus      •• 20              =   7               X$      =                   OR   X $60=              420
0
z        Independent
         37CFR1.16hll
                                   •2                  Minus      ···3               =   0               X$      =                   OR   X $250=              0
w
~
<(
         D Application Size Fee (37 CFR 1.16(s))
         D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                           OR

                                                                                                        TOTAL                             TOTAL
                                                                                                        ADD'L                        OR   ADD'L               420
                                                                                                        FEE                               FEE
                                       (Column 1)                   (Column 2)           (Column 3)
                                     CLAIMS                        HIGHEST
                                    REMAINING                       NUMBER               PRESENT                     ADDITIONAL                            ADDITIONAL
                                                                                                         RATE($)                          RATE($)
                                      AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                  FEE($)
                                   AMENDMENT                       PAID FOR
 f--
 z
 w
        Total
         1.161111
                    (37 CFR        .                   Minus      ..                 =                   X$      =                   OR   X$         =
 ~
 0
         Independent
        (37CFR 1.16(h))
                                   .                   Minus      ...                =                   X$      =                   OR   X$         =
 z       D Application Size Fee (37 CFR 1.16(s))
 w
 ~
 <(      D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                           OR

                                                                                                        TOTAL                             TOTAL
                                                                                                        ADD'L                        OR   ADD'L
                                                                                                        FEE                               FEE
 * If the entry in column        1 is less than the entry in column 2, write "0" in column 3.
                                                                                                         Legal Instrument Examiner:
 •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                          /BRUCE HARRISON/
 ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
 The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of 1nformat1on 1s requ1red by 37 CFR 1.16. The 1nformat1on 1s requ1red to obta1n or reta1n a benefit by the publ1c wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, call 1-800-PT0-9199 and select option 2.




                                                                                                                                                            QUESTMS-00002802
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 207 of 437 PageID #: 2596


                                                                           Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:           DETERMINATION OF
                          TESTOSTERONE BY MASS
                          SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Cordero Garcia, M.M.

         Art Unit:         1654

         Confirmation      1630
         Number:

                                         SUPPLEMENTAL AMENDMENT

         Mail Stop Amendment
         Commissioner for Patents
         PO Box 1450
         Alexandria, Virginia 22313-1450

         Sir:
                   This reply supplements the Amendment filed on November 14, 2011

                   Remarks/Arguments begin on page 2 of this document.




                                                       -1-
4848-2819-2782.1




                                                                                                 QUESTMS-00002803
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 208 of 437 PageID #: 2597


                                                                                 Atty. Dkt. No. 034827-9107


                                                      REMARKS

                   Applicant herewith submits a declaration under 3 7 CFR 1.131 executed by inventor Dr.
         Michael P. Caulfield demonstrating reduction to practice prior to publication of the Caraiman
         reference. Exhibits 1 and 2 accompanying the declaration are excerpts from a Validation
         Summary Report demonstrating application of the claimed method for quantitation of
         testosterone in human serum and plasma samples. Dr. Caulfield attests that the data shown in
         Exhibit 2 were collected by the method described in Exhibit I prior to June 2003, the publication
         date of Caraiman et al.

                   Applicants respectfully request that the declaration be considered along with the
         Amendment and Reply filed November 14, 2011, which references the instant declaration.


                                                    CONCLUSION

                   Applicant respectfully submits that the pending claims are in condition for allowance. In
         the event that any matters remain to be resolved in view of this communication, the Examiner is
         encouraged to call the undersigned so that a prompt disposition of this application can be
         achieved.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F .R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by a check or
         credit card payment form being in the wrong amount, unsigned, post-dated, otherwise improper
         or informal or even entirely missing, the Commissioner is authorized to charge the unpaid
         amount to Deposit Account No. 19-0741. If any additional extensions of time are needed for
         timely acceptance of papers submitted herewith, Applicant hereby petitions for such extension
         under 37 C.F.R. § 1.136 and authorizes payment of any such extensions fees to Deposit Account
         No. 19-0741.




                                                           -2-
4848-2819-2782.1




                                                                                                         QUESTMS-00002804
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 209 of 437 PageID #: 2598


                                                                    Atty. Dkt. No. 034827-9107




                                                   Respectfully submitted,



                                  ! _ __
         Date _ _/_1/_15--L-)-'----J

         FOLEY & LARDNER LLP                       Barry S. Wilson, Reg. No. 39,431
         Customer Number: 30542                    Anthony C. Kuhlmann, Reg. No. 57,147
         Telephone:  (858) 847-6722                Attorneys for Applicant
         Facsimile:  (858) 792-6773




                                             -3-
4848-2819-2782.1




                                                                                          QUESTMS-00002805
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 210 of 437 PageID #: 2599


                                                                                 Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Caulfield et al.

        Title:             DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

        Appl. No.:         12/946,785

        Filing Date:       11/15/2010

        Examiner:          Cordero Garcia, M.M.

        Art Unit:          1614

        Conf. No.:         1630

                     DECLARATION OF MICHAEL P. CAULFIELD UNDER 37 CFR 1.131

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

        Sir:
                   I, Michael P. Caulfield, being duly warned, declare as follows:

         1.        I was educated in biochemistry and microbiology at Sussex University and Bristol
         University, both in England, where I received a B.S. degree and a PhD. degree, respectively.

        2.         I was a research fellow at Harvard Medical School, Boston Massachusetts and a
        postdoctoral associate at the Massachusetts Institute of Technology. I have been a Scientific
         Director in Endocrinology & Metabolism at Quest Diagnostics/Nichols Institute since 1997. I
         am the author or co-author of over 100 published scientific articles and abstracts in the field of
         Biochemistry, Endocrinology and Metabolism.




                                                           -1-
4849-0513-0510.1




                                                                                                              QUESTMS-00002806
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 211 of 437 PageID #: 2600


                                                                                 Atty. Dkt. No. 034827-9107


        3.         I am a co-inventor of the above-referenced patent application and the subject matter
        described and claimed therein.

        4.         I have read the Office Action dated June 14, 2011 for the above-referenced application,
        and I understand that June 2003 is the date of a reference cited by the Examiner (i.e., Caraiman et
        a/., ASMS 2003, Poster Number 075, June 2003), which allegedly discloses or renders obvious
        my invention.

        5.         Prior to June 2003, the inventors put into practice the method described in the above-
        referenced application for determining the levels testosterone in a sample when taken from a
        human. The method includes purifying testosterone from a sample by subjecting the sample to
        an extraction column and an analytical column to generate an eluent; ionizing the eluent to
        produce one or more testosterone ions detectable by a mass spectrometer; and (c) detecting the
        amount of one or more of the testosterone ion(s) by a mass spectrometer, wherein the amount of
        one or more of the testosterone ion(s) is related to the amount of testosterone in the test sample.
        In some embodiments, the ionizing comprises producing a testosterone ion having a mass/charge
        ratio of 289.1 ± 0.5; isolating the precursor ion by mass spectrometry; and effecting a collision
        between the isolated precursor ion and an inert collision gas to produce one or more testosterone
        ions detectable by mass spectrometry having a mass/charge ratio of96.9 ± 0.5. In some
        embodiments the sample comprises serum. In some embodiments, the extraction column
        comprises a high turbulence liquid chromatography column. This invention is reflected in the
        specification and claims of the above mentioned application.

         6.        Exhibits 1 and 2 contain excerpts from a laboratory Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan). Exhibit 1 is a photocopy of p. 4
        of the Report, describing the method employed to collect data for validation of the method.
        Exhibit 2 is a photocopy of p. 18 of the Report with data resulting from execution of the method.
        The data in Exhibit 2 were collected at the laboratories of Quest Diagnostics Incorporated, San
        Juan Capistrano, CA. Exhibits 1 and 2 are true and complete copies of the above-mentioned



                                                           -2-
4849-0513-0510.1




                                                                                                             QUESTMS-00002807
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 212 of 437 PageID #: 2601


                                                                                 Atty. Dkt. No. 034827-9107


        Validation Summary Report pages, except that the date has been redacted. I attest that the
        redacted date is earlier than June 2003.

        7.         As seen in Exhibit 1, the inventors performed the method by first purifying testosterone
        from human plasma and serum with a high turbulence liquid chromatography (HTLC) extraction
        column, followed by further purification with a high performance liquid chromatography (HPLC)
        analytical column. Eluent from the analytical column was ionized, and testosterone precursor
        ions with rnlz of289.1 ± 0.5 were generated. These testosterone precursor ions were then
        isolated by mass spectrometry and fragmented to generate fragment ions comprising a fragment
        ion with rnlz of96.9 ± 0.5. Quantitation of testosterone present in the plasma and serum samples
        was based on the abundance of fragment ions.

        8.         As seen in Exhibit 2, the above method was performed on samples ofboth human plasma
        and serum, and the results compared to determine the consistency of the method across both
        sample types.

                   I hereby declare that all statements made herein of my own knowledge are true and that
        all statements made on information and belief are believed to be true; and further, that these
         statements are made with the knowledge that willful false statements are so made punishable by
        fine or imprisonment, or both, under Section 101 of Title ·18 of the United States Code and that
        such willful false statements may jeopardize the validity of the application or any patent issuing
        thereon.




         Attachments:
             •     Exhibit 1: True and complete copy of p. 4 of Validation Summary Report for Total
                   Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to June 2003.



                                                           -3-
4849-0513-0510.1




                                                                                                              QUESTMS-00002808
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 213 of 437 PageID #: 2602


                                                                             Atty. Dkt. No. 034827-9107


             •     Exhibit 2: True and complete copy ofp. 18 ofValidation Summary Report for Total
                   Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to June 2003.




                                                        -4-
4849-0513-0510.1




                                                                                                     QUESTMS-00002809
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 214 of 437 PageID #: 2603




                                                                    Atty. Dkt. No. 034827-9106


           Exhibit 1: True and complete copy ofp. 4 of Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to June 2003.




                                                 -5-
DLMR_937367.1




                                                                                                 QUESTMS-0000281 0
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 215 of 437 PageID #: 2604


   ""~Quest
                                                                                          Nichols Institute
  ~Diagnostics


 II. PRINCIPLE
     1. Methodology:
        The overall design of this assay is to have enhanced specificity, a reduced run-time and
        sample preparation. To achieve this, two systems have been combined. The first is the
        High Throughput Liquid Chromatography system (HTLC) by Cohesive Technologies and
        the second is the Tandem Mass Spectrometer (LC/MS/MS) by ThermoFinnigan.

           When operating the HTLC system, the elimination of unwanted sample components
           occurs in a turbulent flow regime.. As the unbound and unw<i.nted debris is swept through
           the extraction column at high velocity, the components of interest are captured and
           concentrated on the column. The extraction column is then backflushed and the sample is
           placed onto an analytical column. The next step is the gradient regime of the HTLC
           system. The analytical column is in-line and allows chromatographic separation of the
           components of interest. A gradient/step function of 60% to 100% methanol is used to
           enhance this step.

           The detection is carried out by LC/MS/MS. The precursor ion, protonated molecule of
           interest, and any other ions of similar mass, are isolated by the first MS (Ql). These ions
           enter a second chamber (Q2) where they collide with Argon molecules. The collision-
           induced fragments differ for each molecular ion. Specific fragments produced only by
           the analyte ion are isolated by the final MS (Q3). The quantitation is based on the
           abundance of the final fragment ions. The following mass transitions are used:

                                                      Positive Mode
                                     Analyte           Precursor Ion       Fragment Ions
                                 Testosterone           289.1 rnlz        96.8 & 109.3 rnlz
                               d 5- Testosterone        294.1 rnlz        99.8 & I 13.3 rnlz



      2. Intended Use:
          C1irucal evaluation of serum testosterone, along with serum LH, assists in evaluation of
          hypo gonadal males. Major causes of lowered testosterone in males include
          hypogonadotropic hypogonadism,, testicular failure, hyperprolactinemia, hypopituitarism,
          some types of liver and kidney diseases, and critical illness.
          Increased serum testosterone levels in females may be indicative of polycystic ovary
          syndrome and adrenal hyperplasia, among other conditions. The clinical manifestations
          of excess testosterone include infertility, hirsutism, amenorrhea, and obesity.




                                                            Page 4 of21
 •. Tutal Testosterone by HTLC/MS/MS Validation Summai"'J




                                                                                                              QUESTMS-00002811
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 216 of 437 PageID #: 2605




                                                                      Atty. Dkt. No. 034827-9106


           Exhibit 2: True and complete copy of p. 18 of Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Qlllantum ThermoFinnigan), dated prior to June 2003.




                                                  -6-
DLMR_937367.1




                                                                                                   QUESTMS-00002812
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 217 of 437 PageID #: 2606

                                 ... >-------- :..·._

    ~Quest                                                                                          Nichols Institute
 ~ Diagnostics
     Figure 4: Specimen Type




                             Total Testosterone HTLC/MS/MS
                                                        Serum vs. Plasma
                    1000 ...-------------------~



                    800
                                                                                               0
                                                                                               0
         ,.......
         ...J       600
         ..._
         "0
           0.0
          r:::
         '-'
          =
          E
          "'
          ~
                    400
         i5:::


                                                                            y   = 1.0936x- 36.573
                    200                                                           R2 = 0.902




                      0 +.----~----~----~~----~----~----~--~
                        0   100  200   300  400  500  600  700

                                                           Serum (ngldL)




                                                             Page 18 of21
 - Total Testosterone by IITLCfMS/MS VMiidation Summary.




                                                                                                                        QUESTMS-00002813
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 218 of 437 PageID #: 2607
                                     Electronic Acknowledgement Receipt

                       EFSID:                        11411372


                 Application Number:                 12946785


          International Application Number:


                Confirmation Number:                 1630




                  Title of Invention:                DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




         First Named Inventor/Applicant Name:        Michael P. Caulfield


                  Customer Number:                   30542


                         Filer:                      Anthony Charles Kuhlmann/Mercedes Dipasupil


                 Filer Authorized By:                Anthony Charles Kuhlmann


               Attorney Docket Number:               034827-9107


                     Receipt Date:                   15-NOV-2011


                     Filing Date:                    15-NOV-201 0


                     TimeStamp:                      19:17:04


                  Application Type:                  Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                           I   no

File Listing:
 Document                                                                                 File Size( Bytes)/                       Multi         Pages
                     Document Description                 File Name
  Number                                                                                  Message Digest                          Part /.zip   (ifappl.)

                                                                                                     279386
                    Supplemental Response or
     1                                          023716-0502_SuppAmd.pdf                                                              no            11
                    Supplemental Amendment
                                                                                    25 7 e 7 cb667 34e 7487 6923e 34ceabb5e83 2
                                                                                                      467e0


Warnings:

Information:

                                                                                                                                          QUESTMS-00002814
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 219 of 437 PageID #: 2608
                                                     Total Files Size (in bytes)                   279386


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002815
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 220 of 437 PageID #: 2609

                                   Application/Control No.               Applicant(s)/Patent Under
     Application Number                                                  Reexamination
                                   12946785                              CAULFIELD ET AL.




 Document Code- DISQ                               Internal Document- DO NOT MAIL


 TERMINAL
 DISCLAIMER
                                   D APPROVED                             ~     DISAPPROVED


                                     This patent is subject

 DateFiled: 11/14/2011                     to a Terminal
                                              Disclaimer




 Approved/Disapproved by:
   Rugenia Logan                                    3 TD- 2 TO's approved, 1 TD disapproved.
                                                    Patent no. 6,977,142 is incorrect, should be
                                                    6,977,143.


U.S. Patent and Trademark Office




                                                                                                   QUESTMS-00002816
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 221 of 437 PageID #: 2610
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             01/13/2012
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    01113/2012                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002817
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 222 of 437 PageID #: 2611
                                                                                     Application No.                               Applicant(s)

                                                                                      12/946,785                                   CAULFIELD ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                               MARCELA M. CORDERO                1654
                                                               GARCIA
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;2 MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR t. t 36(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR t .704(b).

  Status

        1)[8J Responsive to communication(s) filed on 11/14/2011 and 11/15/2011.
      2a)IZ! This action is FINAL.                                 2b)0 This action is non-final.
        3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                 _ _ ;the restriction requirement and election have been incorporated into this action.
        4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

        5)[8J Claim(s) 13 and 15-40 is/are pending in the application.
                 5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        6)0 Claim(s) _ _ is/are allowed.
        7)[8J Claim(s) 13. 15-40 is/are rejected.
        8)0 Claim(s) _ _ is/are objected to.
        9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

  Application Papers

      10)0 The specification is objected to by the Examiner.
      11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

      13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.


  Attachment{s)
  1) 0 Notice of References Cited (PT0-892)                                                        4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date 6/16/2011 and 1111412011.                                           6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 03·11)                                                   Office Action Summary                                  Part of Paper No./Mail Date 20120110
                                                                                                                                                             QUESTMS-00002818
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 223 of 437 PageID #: 2612


  Application/Control Number: 12/946,785                                                                         Page 2
  Art Unit: 1654

                                              DETAILED ACTION

  1.     This Office Action is in response to the reply received on 11/15/2011.

         Any rejection from the previous office action, which is not restated here, is

  withdrawn.

                                            Election/Restrictions

  2.     Applicant's election without traverse of m/z of about 109.2 ± 0.5 in the reply filed

  on 4/8/2011 was previously acknowledged.

                                             Status of the claims

  3.     Claims 13-28 were pending in the application. Claim 13 has been amended.

  Claims 29-40 are new claims. Claim 14 has been cancelled. Claims 13, 15-40 are now

  pending. Claims 13, 15-40 are presented for examination on the merits.

                                    Claim Rejections - 35 USC § 102

  4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that

  form the basis for the rejections under this section made in this Office action:

         A person shall be entitled to a patent unless -

         (a) the invention was known or used by others in this country, or patented or described in a printed
         publication in this or a foreign country, before the invention thereof by the applicant for a patent.

         (b) the invention was patented or described in a printed publication in this or a foreign country or in
         public use or on sale in this country, more than one year prior to the date of application for patent in
         the United States.

  5.     Claims 13, 15-16, 19, 27-28 were previously rejected under 35 U.S.C. 102(b) as

  being anticipated by Vierhapper et al. (J Clinical Endocrinology and Metabolism, 1997).

         This rejection is withdrawn in view of Applicant's amendments to the claims

  because Vierhapper et al. teaches derivatizing testosterone before mass spectrometric

  analysis (e.g., pages 1494-1495).




                                                                                                                   QUESTMS-00002819
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 224 of 437 PageID #: 2613


  Application/Control Number: 12/946,785                                                  Page 3
  Art Unit: 1654

  6.          Claims 13, 15-16, 18-22, 24-32, 34-40 are rejected under 35 U.S.C. 102(e) as

  being anticipated by Soldin (US 7,473,560, citation A 11 in the IDS dated 6/16/2011 ).

              Soldin discloses a method for determining the amount of testosterone in a

  sample when taken from a female human (e.g., cols. 1-5), comprising:

              (a) purifying testosterone from the sample by subjecting the sample to an

  extraction column and an analytical column to generate an eluent;

              (b) ionizing testosterone from the eluent to produce one or more testosterone

  ions detectable by a mass spectrometer; and

              (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the test sample;

              wherein said testosterone is not derivatized prior to mass spectrometry.

              Soldin teaches that the invention produces a fast and accurate method of

  hormone analysis and quantification using a mass spectrometer. The procedure allows

  for as little as 700 ul of a sample to be analyzed. In addition, minimal sample

  preparation time is required. Soldin teaches analysis of hormones including

  testosterone in a number of complex matrices as they might be found in nature, e.g., the

  human body. For example, hormone analysis can be performed on samples of blood,

  saliva, serum, plasma and urine. The limit of detection of testosterone is 5 pg/ml (e.g.,

  col. 4 ).

              The hormones are then introduced into a mass spectrometer. Optionally, the

  separation step and step of introducing the hormones into a mass spectrometer can be




                                                                                              QUESTMS-00002820
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 225 of 437 PageID #: 2614


  Application/Control Number: 12/946,785                                              Page 4
  Art Unit: 1654

  combined using a combined liquid chromatography spectrometry apparatus (LC/MS).

  This procedure is based on an online extraction of the injected sample with subsequent

  introduction into the mass spectrometer using a built-in switching valve. LC/MS and

  liquid chromatography-tandem mass spectrometry (LC-MS-MS) are specific and offer

  simple approaches to sample preparation without sample derivation steps.

        The hormones are subjected to ionization. Various ionization techniques can be

  used. For example, photoionization, electrospray ionization (ESI), atmospheric pressure

  chemical ionization (APCI), and electron capture ionization may be used. Preferably,

  photoionization is used when analyzing steroid hormones. It is presently preferred that

  an atmospheric pressure photoionization (APPI) source be used when analyzing steroid

  hormones.

         Ionization may be performed by utilizing the mass spectrometer in the negative

  or the positive mode. Factors such as a particular analyte's tendency to give rise to a

  particular ion form, as is known to those skilled in the art, may make either the negative

  mode or the positive mode more preferable. For example, analysis in the positive mode

  is typically made for DHEA, Aldosterone, Cortisol, 11 -Deoxycortisol, Androstenedione,

  Testosterone, Estradiol, 17-0H Progesterone, Progesterone, Allopregnalone, and

  Vitamin D whereas analysis in the negative mode is typically made for 16-0H Estrone,

  2-0H Estrone. Estriol and DHEAS. However, it is possible to analyze any of the

  hormones in either positive or negative mode.

        A sample of 800 ul of plasma was used. Proteins were precipitated with 1.2 ml

  of acetonitrile, containing deuterated internal standard, and vortexed. The sample was




                                                                                         QUESTMS-00002821
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 226 of 437 PageID #: 2615


  Application/Control Number: 12/946,785                                               Page 5
  Art Unit: 1654

  centrifuged, and 1.7 ml of the supernatant was injected onto a C-18 column coupled to

  a LC/MS/MS. The column was washed with 2% methanol in 5 mM ammonium acetate

  for 3 minutes. The valve on the column was switched and the sample was eluted in a

  methanol gradient of 2 to 100%. The total run time was 12 minutes. Slight adjustments

  to the volumes, concentrations and times described can be made, as is known to those

  skilled in the art.

          1.7 ml of the eluant was introduced into the mass spectrometer and the sample

  was ionized by photoionization and analyzed in an API-3000.TM. mass spectrometer, in

  the negative or positive mode as described above. FIGS. 1 and 2 show the analysis of

  steroid hormones in the positive and negative modes.

          Simultaneous measurement of 9 steroids in a 760 ul of serum or plasma

  sample, without derivatization and with minimal sample workup-acetonitrile protein

  precipitation was carried out. The reliability of the method has been evaluated by

  correlation with currently used immunoassays, and assessment of within-day and

  between-day imprecision, recovery and accuracy. The method described allows for the

  simultaneous quantitation of 9 steroids in positive ion mode by tandem mass

  spectrometry within 18 minutes. The method is based on isotope dilution and unlike

  immunoassays is very specific for the analytes of interest. The method possesses

  adequate sensitivity (due to use of the APPI source, with the lower level of sensitivity

  being 100 pg/ml [which corresponds to 1 ng/dl] for each steroid) and precision to be

  used in the routine clinical laboratory. The method has been used for the measurement

  of steroid concentrations in patient samples.




                                                                                         QUESTMS-00002822
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 227 of 437 PageID #: 2616


  Application/Control Number: 12/946,785                                                                   Page 6
  Art Unit: 1654

         Therefore the reference is deemed to anticipate the instant claims above.


                                   Claim Rejections - 35 USC § 103

  7.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

  obviousness rejections set forth in this Office action:

         (a) A patent may not be obtained though the invention is not identically disclosed or described as set
         forth in section 102 of this title, if the differences between the subject matter sought to be patented and
         the prior art are such that the subject matter as a whole would have been obvious at the time the
         invention was made to a person having ordinary skill in the art to which said subject matter pertains.
         Patentability shall not be negatived by the manner in which the invention was made.



         This application currently names joint inventors. In considering patentability of

  the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of

  the various claims was commonly owned at the time any inventions covered therein

  were made absent any evidence to the contrary. Applicant is advised of the obligation

  under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

  not commonly owned at the time a later invention was made in order for the examiner to

  consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

  prior art under 35 U.S.C. 103(a).

  8.     Claims 13-21, 24, 26-28 were rejected under 35 U.S.C. 103(a) as being

  unpatentable over Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

         The declaration filed on 11/15/2011 under 37 CFR 1.131 is sufficient to

  overcome this rejection.

  9.     Claims 13-16, 18-21,24-28 were rejected under 35 U.S.C. 103(a) as being

  unpatentable over Shackelton et al. (Steroids, 1997).




                                                                                                               QUESTMS-00002823
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 228 of 437 PageID #: 2617


  Application/Control Number: 12/946,785                                             Page 7
  Art Unit: 1654

        This rejection is withdrawn in view of Applicant's amendments to the claims

  because Shackelton et al. teaches mass spectrometric analysis of testosterone esters.

  10.    Claims 17 and 22-23 were rejected under 35 U.S.C. 103(a) as being

  unpatentable over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US

  5,772,874) and Zimmer et al. (J Chrom 1999).

        This rejection is withdrawn in view of Applicant's amendments to the claims

  because Shackelton et al. teaches mass spectrometric analysis of testosterone esters.

  11.    Claims 13, 15-21, 27-40 are rejected under 35 U.S.C. 103(a) as being

  unpatentable over Ong et al. (50ths ASMS Conference Abstract Viewer, June 2002).

         Ong et al. teach a method for determining the amount of testosterone present in

  a test sample,

         (a) purifying testosterone from the test sample by subjecting the sample to an

  extraction column (HTLC, Preliminary data section) and an analytical column (LC,

  Preliminary data section) to generate an eluent;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

  spectrometry);

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting concentrations of less than 10 ng/dl [equivalent to 0.1 ng/ml] in

  the test sample (e.g., last 2 paragraphs of Preliminary Data section).




                                                                                          QUESTMS-00002824
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 229 of 437 PageID #: 2618


  Application/Control Number: 12/946,785                                                  Page 8
  Art Unit: 1654

         See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

  data section), serum/plasma (last paragraph), detection limit (last paragraph).

         Ong et al. do not expressly teach using the method in a human female

  plasma/tissue sample, teaching instead the use of the method in plasma/tissue samples

  obtained from animals for in vivo pharmacokinetic studies in animal models.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to use the method of Ong et al. with human female plasma/tissue

  samples. One of ordinary skill in the art at the time the invention was made would have

  been motivated to do so given the high routine sensitivity and inter-batch precision,

  simplified preparation and minimal carryover of the method and because testosterone is

  used as a control which necessarily implies that testosterone is intended to be

  measured. One of ordinary skill in the art at the time the invention was made would

  have had a reasonable expectation of success given that the method of Ong et al. was

  useful for the analysis of large number of samples in studies of structure-activity for lead

  optimization using in vitro metabolic stability to in vivo pharmacokinetic studies, because

  Ong et al. did not restrict the analysis results to specific genders of the animal samples

  and because the method of Ong et al. in a serial configuration for plasma/tissue

  matrices, has a generic limit of quantitation approaching 0.1 ng/ml, an accuracy< 10%

  relative error and a precision< 10% RSD.

         Thus the invention as a whole was clearly prima facie obvious to one of ordinary

  skill in the art at the time the invention was made.

                                       Applicant's arguments




                                                                                            QUESTMS-00002825
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 230 of 437 PageID #: 2619


  Application/Control Number: 12/946,785                                                Page 9
  Art Unit: 1654

  12.    The Ong Abstract is asserted to allegedly teach a mass spectrometric method for

  determining testosterone levels in animal samples such as plasma samples. Applicant

  respectfully disagrees. First, Ong merely describes mass spectrometric detection of

  testosterone as an internal standard in an unknown matrix. Second, even if the

  unknown matrix is assumed to be plasma or serum (which applicant does not concede),

  the levels of testosterone used by Ong are in vast excess of testosterone levels found in

  female human samples and there is no indication that Ong's method could be

  successfully employed to quantitate testosterone at the requisite levels.

         The Ong Abstract presents two instrumental configurations for conducting

  metabolic stability screening by high turbulent flow liquid chromatography (HTLC)-mass

  spectrometry. The first configuration utilizes parallel extraction columns with a single

  analytical column (i.e., the parallel configuration), while the second configuration utilizes

  a serial configuration of a single extraction column and a single analytical column (i.e.,

  the serial configuration). The only reference to testosterone in the Ong Abstract is found

  in the description of the parallel configuration, which indicates that testosterone was

  used as a positive assay control. Ong Abstract, second to last paragraph. No sample

  matrix is recited in the parallel configuration studies. Further, Ong reports that a different

  column configuration is required for analysis of unspecified analytes in plasma/tissue

  samples. Ong Abstract, last paragraph. Thus, it can be inferred that Ong's parallel

  configuration studies (the only studies where testosterone is mentioned) were not

  conducted with plasma or tissue samples.




                                                                                            QUESTMS-00002826
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 231 of 437 PageID #: 2620


  Application/Control Number: 12/946,785                                             Page 10
  Art Unit: 1654

         In describing analysis involving plasma/tissue matrices, Ong makes no indication

  that testosterone was detected. Instead, Ong merely indicates that analysis of "various

  analytes" by the parallel and serial configurations were compared during method

  validation experiments. Ong Abstract, last paragraph.

         Additionally, the levels of testosterone used by Ong are far greater than those

  typically found in human samples. Ong used testosterone as a positive assay control at

  concentrations of 5 uM and 0.5 uM. Ong Abstract, second to last paragraph. Using

  testosterone's molecular weight of about 288.42 g/mol, Ong's 5 uM and 0.5 uM

  testosterone concentrations correspond to concentrations of over 140,000 ng/dl and

  14,000 ng/dl, respectively. These concentrations are in vast excess of the about 2 to

  about 63 ng/dl normal range of total testosterone in female humans. See Table 3 of

  Exhibit 1 (Kushnir et al., attached hereto, indicating normal ranges of total testosterone

  in female humans).

         Applicant respectfully submits that due to well known unpredictability of ion

  suppression effects across different sample matrices, Ong's use of testosterone as a

  positive assay control in analysis of non-plasma/tissue matrix samples is simply not

  predictive of an ability either to quantitate testosterone in a female human sample or to

  perform that quantitation at testosterone levels present when taken from the female

  human. The instant claims are not obvious over Ong without some express application

  of an MS method to quantitate testosterone in female human samples, and an indication

  of a reasonable likelihood of success. Applicant respectfully requests reconsideration

  and withdrawal of this rejection.




                                                                                         QUESTMS-00002827
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 232 of 437 PageID #: 2621


  Application/Control Number: 12/946,785                                               Page 11
  Art Unit: 1654

                                      Response to arguments

  13.   Applicant's arguments have been carefully considered, but are not deemed

  persuasive for the reasons of record, for the reasons set forth above, and for the

  following reasons: It has been held that under KSR that "obvious to try" may be an

  appropriate test under 103 The Supreme Court stated in KSR:


        When there is motivation "to solve a problem and there are a finite number of
        identified, predictable solutions, a person of ordinary skill has good reason to
        pursue the known options within his or her technical grasp. If this      leads to
        anticipated success, it is likely the product not of innovation but of ordinary skill
        and common sense. In that instance the fact that a combination was obvious to
        try might show that it was obvious under§ 103." KSR lnt'l Co. v. Teleflex Inc.,
        127 S. Ct. 1727, _ , 82 USPQ2d 1385, 1397 (2007).

        The "problem" facing those in the art was the measurement of testosterone in

  female humans, and there were a limited number of methodologies available to do so

  having generic detection limits of less than 10 ng/dl (0.1 ng/ml). The skilled artisan

  would have had reason to try these methodologies with the reasonable expectation that

  at least one would be successful. In the instant case Ong teaches analysis involving

  plasma/tissue matrices using serial configurations having generic detection limits of less

  than 10 ng/dl (0.1 ng/ml) which would be able to detect testosterone levels in women,

  with the main advantages of simplified sample preparation (even for tissue samples)

  prior to on-line extraction and minimal carryover. Ong Abstract, last paragraph. Thus,

  determining testosterone in female blood/plasma is a "the product not of innovation but

  of ordinary skill and common sense," leading to the conclusion that invention is not

  patentable as it would have been obvious.




                                                                                           QUESTMS-00002828
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 233 of 437 PageID #: 2622


  Application/Control Number: 12/946,785                                             Page 12
  Art Unit: 1654

         In addition, KSR forecloses the argument that a specific teaching, suggestion or

  motivation is required to support a finding of obviousness.

         See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd.

  Patt. App. & lnterf. June 25, 2007) (citing KSR, 82 USPQ2s at 1396) (available at

  httg://www.usgto.gov/web/offices/dcom/bQai/Qrec/fd071925 ..Qdf).

  14.    Claims 13, 16-17, 19-21, 25-30, 35-40 are rejected under 35 U.S.C. 103(a) as

  being unpatentable over Tiller et al. (J ChromA, 1997, citation A48 in the IDS dated

  6/12/2011 ).

         Tiller et al. teach a method for determining the amount of testosterone in a

  sample when taken from a human comprising:

         (a) purifying testosterone from the sample by subjecting the sample to an

  extraction column and an analytical column to generate an eluent;

         (b) ionizing testosterone from the eluent to produce one or more testosterone

  ions detectable by a mass spectrometer; and

         (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the test sample (e.g., pages 119-122);

         wherein the testosterone is not derivatized prior to mass spectrometry.

         Tiller et al. teach human plasma aliquots were extracted using C8 extraction

  columns, the disc was conditioned with 0.2 ml of methanol followed by elution of the

  steroids with 1 ml of ethyl acetate. The eluate was evaporated to dryness, spiked with

  steroids (testosterone was spiked at the level of 94 pg/ml to 12088 pg/ml and the




                                                                                         QUESTMS-00002829
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 234 of 437 PageID #: 2623


  Application/Control Number: 12/946,785                                              Page 13
  Art Unit: 1654

  internal standards 2H3 testosterone at a level of 10000 pg/ml) and reconstituted with

  200 ul of mobile phase and 100 ul injected on-column.

         A HP 1050 modular system was used with a flow of methanol water through a

  Supelcosil LC-18-DB column. The LC was operated using APCI and full scan MS/MS

  data were obtained for testosterone m/z 289->80-305; and deuterated testosterone m/z

  292-> 80-305. Human plasma was used for the analysis (e.g., pages 122-125). See

  also Figure 3.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to use the method of Tiller et al. with female human plasma. One of

  ordinary skill in the art at the time the invention was made would have been motivated

  to do so because the reference does not teach the gender of the subject from where the

  plasma in obtained, and females form about half of the human population. One of

  ordinary skill in the art at the time the invention was made would have had a reasonable

  expectation of success given that it is noted that the internal standard was at 94 pg/ml

  for testosterone and because, as claimed, the instant method do not preclude from

  preconcentration of the sample.

         Thus, the invention as a whole is prima facie obvious over the references,

  especially in the absence of evidence to the contrary.

                                      Double Patenting

  15.     The nonstatutory double patenting rejection is based on a judicially created
  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
  unjustified or improper timewise extension of the "right to exclude" granted by a patent
  and to prevent possible harassment by multiple assignees. A nonstatutory
  obviousness-type double patenting rejection is appropriate where the conflicting claims
  are not identical, but at least one examined application claim is not patentably distinct




                                                                                          QUESTMS-00002830
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 235 of 437 PageID #: 2624


  Application/Control Number: 12/946,785                                             Page 14
  Art Unit: 1654

  from the reference claim(s) because the examined application claim is either anticipated
  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29
  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
  1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422
  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
  USPQ 644 (CCPA 1969).
          A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
  may be used to overcome an actual or provisional rejection based on a nonstatutory
  double patenting ground provided the conflicting application or patent either is shown to
  be commonly owned with this application, or claims an invention made as a result of
  activities undertaken within the scope of a joint research agreement.
           Effective January 1, 1994, a registered attorney or agent of record may sign a
  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
  37 CFR 3.73(b).

  16.    Claims 13-28 are rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7, 754,419.

         The terminal disclaimer filed on 11/14/2011 disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  US 7,754,419 has been reviewed and is accepted. The terminal disclaimer has been

  recorded.

  17.    Claims 13-28 were rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348, 137.

         The terminal disclaimer filed on 11/14/2011 disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  US 7,348,137 has been reviewed and is accepted. The terminal disclaimer has been

  recorded.

  18.    Claims 13, 15-40 are rejected on the ground of nonstatutory obviousness-type

  double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.




                                                                                         QUESTMS-00002831
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 236 of 437 PageID #: 2625


  Application/Control Number: 12/946,785                                              Page 15
  Art Unit: 1654

  Although the conflicting claims are not identical, they are not patentably distinct from

  each other because the instantly claimed invention and the invention claimed in US '143

  are both drawn to a method for determining the presence or amount of testosterone in a

  test sample utilizing steps encompassed or encompassed by the claimed method of US

  '143. US '143 teaches a method for determining the presence or amount of testosterone

  in a test sample comprising:

         (a) purifying testosterone from the test sample by HTLC extraction and liquid

  chromatography;

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer having a mass/charge ratio selected from the group

  consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

  ng/ml] in the test sample (see all claims of US '143 and also the section regarding the

  limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

  includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

  ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

  and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

  detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.




                                                                                             QUESTMS-00002832
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 237 of 437 PageID #: 2626


  Application/Control Number: 12/946,785                                             Page 16
  Art Unit: 1654

        Although US '143 does not expressly teach the method to be applied to females,

  one of ordinary skill in the art would had been motivated to use the high sensitive

  method down to 1 ng/dl in determination of testosterone in samples from females,

  which routinely have lower concentrations than males. One of ordinary skill in the art at

  the time the invention was made would have had a reasonable expectation of success

  since the method of US '143 is drawn to determining testosterone in blood, serum,

  plasma or urine from a human, which includes both males and females.

         Thus, the invention as a whole is prima facie obvious over the patent, especially

  in the absence of evidence to the contrary.

         The terminal disclaimer filed on 11/14/2011 disclaiming the terminal portion of

  any patent granted on this application which would extend beyond the expiration date of

  US 6,977,143 has been reviewed and has not been accepted. The TO received for this

  patent had an incorrect patent number (US 6,977,142 instead of US 6,977, 143).

  Appropriate correction is required.

  19.    Claims 13, 15-40 are provisionally rejected on the ground of nonstatutory

  obviousness-type double patenting as being unpatentable over claims 1-13 of

  copending Application No. 12/607,905. Although the conflicting claims are not

  identical, they are not patentably distinct from each other because both are drawn to

         (a) purifying testosterone from the test sample by subjecting the sample to an

  extraction column and an analytical column to generate an eluent;




                                                                                          QUESTMS-00002833
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 238 of 437 PageID #: 2627


  Application/Control Number: 12/946,785                                                Page 17
  Art Unit: 1654

         (b) ionizing the purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

  spectrometry);

         (c) detecting the presence or amount of the testosterone ion(s) by a mass

  spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

  the presence or amount of testosterone in the test sample, wherein the method is

  capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

         Although Application '905 does not expressly teach the method to be applied to

  females, one of ordinary skill in the art would had been motivated to use the high

  sensitive method down to 1 ng/dl in determination of testosterone in samples from

  females, which routinely have lower concentrations than males. One of ordinary skill in

  the art at the time the invention was made would have had a reasonable expectation of

  success since the method of Application '905 is drawn to determining testosterone in

  blood, serum, plasma or urine from a human, which includes both males and females.

         This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.

                                      Applicant's arguments

  20.    With respect to the provisional rejection over claims 1-13 of Application

  12/607,905, Applicant requests that the provisional rejection be held in abeyance until

  otherwise allowable subject matter is identified. Applicant will address any address any

  provisional double patenting rejections at that time, should this rejection remain.

                                      Response to arguments




                                                                                           QUESTMS-00002834
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 239 of 437 PageID #: 2628


  Application/Control Number: 12/946,785                                              Page 18
  Art Unit: 1654

  21.    This provisional ODP rejection is therefore maintained.

                                          Conclusion

  22.    No claim is allowed.

         The prior art made of record and not relied upon is considered pertinent to

  applicant's disclosure.

  23.    Applicant's amendment necessitated the new ground(s) of rejection presented in

  this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP

  § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37

  CFR 1.136(a).

  24.    A shortened statutory period for reply to this final action is set to expire THREE

  MONTHS from the mailing date of this action. In the event a first reply is filed within

  TWO MONTHS of the mailing date of this final action and the advisory action is not

  mailed until after the end of the THREE-MONTH shortened statutory period, then the

  shortened statutory period will expire on the date the advisory action is mailed, and any

  extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of

  the advisory action. In no event, however, will the statutory period for reply expire later

  than SIX MONTHS from the date of this final action.

  23.    Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.




                                                                                            QUESTMS-00002835
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 240 of 437 PageID #: 2629


  Application/Control Number: 12/946,785                                           Page 19
  Art Unit: 1654

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571 -273-8300.

         Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



  /MARCELA M CORDERO GARCIA/
  Primary Examiner, Art Unit 1654

  MMCG 01/2012




                                                                                       QUESTMS-00002836
               Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 241 of 437 PageID #: 2630
  Receipt date: 11/14/2011                                                                                                                       12946785 - GAU: 1654
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number
       r                      Substitute for form 1449/PTO                                                        Complete if Known                                        ~


                        INFORMATION DISCLOSURE                                   Application Number                      12/946,785
                        STATEMENT BY APPLICANT                                   Filing Date                             11/15/2010
                                                                                 First Named Inventor                    Michael P. Caulfield
                       Date Submitted: November 2, 2011
                                                                                 Art Unit                                1654
                       (use as many sheets as necessary)                         Examiner Name                           Cordero Garcia, Marcela M.
       \,.Sheet        I1                      I of I 1                          Attorney Docket Number                  034827-9107                                       ~



                                                                         U.S. PATENT DOCUMENTS
       t----~-                                                 ··--

                                         Document Number                                                                                         Pages, Columns, Lines,
         Exam in
                         Cite                   --~-~--~                  Publication Date          Name of Patentee or Applicant of                Where Relevant
         er                  1                             2
                         No.         Number-Kind Code (if                  MM-DD-YYYY                      Cited Document                         Passages or Relevant
         Initials*                             known)
                       -------   -~      -----~----~--
                                                                                                                                                     Fiqures Appear
        ---·--         r-----    t----   ---~~---~~~--




                                                     UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                 ----~~~----~                                                                                                            .   -~--~~---




                                    U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                           Filing Date of
         Examiner        Cite              Document                                                 Name of Patentee or Applicant of                 Where Relevant
                             1                                            Cited Document
         Initials*       No.       Seriai Number-Kind -Code2      -                                        Cited Document                          Passages or Relevant
                                                                           MM-DD-YYYY
                                  _ _ _ _ (i!_i(_nown)                                                                                      --        Figures A~~ear -~



                                                                       FOREIGN PATENT DOCUMENTS
                                                                                                                                                 Pages, Columns, Lines,
           Examiner      Cite r-- For~n Patent3 DocumenJ_                 Publication Date                Name of Patentee or                       Where Relevant
           Initials*     No.
                             1    Country Code -Number4 •                  MM-DD-YYYY                 Applicant of Cited Documents                Passages or Relevant
                                             5
                                    Kind Code (if known)                                                                                             Figures Appear       -rs


                                                                      NON PATENT LITERATURE DOCUMENTS

                                    Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
           Examiner
           Initials*
                         Cite
                         No. 1
                                        item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      r
                                                        number(s), publisher, city and/or country where published.

                         A1       Office Action dated 09/07/2011 for US Application No. 13/118180 (034827-91 08)




       I--~             ~~---
                                     AU REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M)'v1.C.G./




           Examiner                                                                                              Date
           Signature              /~v1arceia   Cordero Garcia/                                                   Considered
                                                                                                                                                  01/12/2012
                         ..
       *EXAMINER. lmt1al 1f reference considered, whether or not cJta!Jon IS m conformance w1th MPEP 609. Draw l1ne through cJtatJon 1f not m conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                  If you need assistance in completing the form, caJ/1-800-PT0-9199 (1-800-786-9199) and select option 2.
4842-0950-0685.1


                                                                                                                                                                     QUESTMS-00002837
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 242 of 437 PageID #: 2631
Receipt date: 06/16/2011                                                12946~fb';s 810\?t&!d~ 1654
                                                                                          Approved for use through 03/31/2007. OMB 0651-0031
                                                                      U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
        Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

       ~
        OMB control number.
                         Substitute for form 1449/PTO                                                           Complete if Known
                                                                                                                                                                          ..,
                      INFORMATION DISCLOSURE                                   Application Number                       12/946,785
                      STATEMENT BY APPLICANT                                   Filing Date                              11/15/2010
                                                                               First Named Inventor                     Michael P. Caulfield
                                                                               Art Unit                                 1654
                    (use as many sheets as necessary)                          Examiner Name                            Cordero Garcia, Marcela M.
       \._Sheet     11                     I ot I 5                            Attorney Docket Number                   034827-9107                                       ~


                                                                      U.S. PATENT DOCUMENTS

        Exam in                     Document Number                                                                                           Pages, Columns, Lines,
                      Cite                                             Publication Date           Name of Patentee or Applicant of               Where Relevant
        er                                              2
                      No. 1       Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                        Passages or Relevant
        Initials*                          known)                                                                                                 Figures Appear
                     A1       2004/0235193                         11-25-2004                     SOLD IN
                     A2       5,772,874                            06-30-1998                     QUINN ET AL.
                     A3       5,795,469                            08-18-1998                     QUINN ET AL.
                     A4       5,919,368                            07-06-1999                     QUINN ET AL.
                     A5       5,968,367                            10-19-1999                     QUINN ET AL.
                     A6       6107,623                             08-22-2000                     BATEMAN ET AL.
                     A7       6,124,137                            09-26-2000                     HUTCHENS ET AL.
                     A8       6,204,500                            03-20-2001                     WHITEHOUSE ET AL.
                     A9       6,410,913                            06-25-2002                     BREKENFELD ET AL.
                     A10      6,855,703                            02-15-2005                     HILL ET AL.
                     A11      7,473,560                            01-06-2009                     SOLD IN



                                                  UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
                                U.S. Patent Application                                                                                       Pages, Columns, Lines,
                                                                        .Filing Date of
        Examiner      Cite             Document                                                   Name of Patentee or Applicant of               Where Relevant
                                                                       Cited Document
        Initials*     No. 1    Serial Number-Kind Code~                                                  Cited Document                        Passages or Relevant
                                                                        MM-DD-YYYY
                                          (if known)                                                                                              Figures Appear



                                                                   FOREIGN PATENT DOCUMENTS
                                                                                                                                             Pages, Columns, Lines,
        Examiner      Cite      Foreign Patent Document                Publication Date                 Name of Patentee or                     Where Relevant
        Initials*     No. 1     Country Code,..Number""                 MM-DD-YYYY                  Applicant of Cited Documents              Passages or Relevant
                                  Kind Code 5 {if known)                                                                                         Flgures Appear          -rs


                                                                NON PATENT LITERATURE DOCUMENTS
                                Include name of the author (in CAPITAL LEITERS), title of the article (when appropriate), title of the
        Examiner
        Initials*
                     Cite
                     No. 1
                                    item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                         -rs
                                                    number(s), publisher, city and/or country where published.




      [Examiner I
        Signature
                                                                                                               Date
                                                                                                               Considered                                                      )
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, call 1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1

                         ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. iM.M.C.G./                                                                    QUESTMS-00002838
           Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 243 of 437 PageID #: 2632
Receipt date: 06/16/2011                                                   12946~fb?ssto9&~~ 1654
                                                                                             Approved for use through 03/31/2007. OMB 0651-0031
                                                                         U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
           OMB control number.
       r                Substitute for form 1449/PTO                                              Complete if Known                                ~

                         INFORMATION DISCLOSURE                                 Application Number                      12/946,785
                         STATEMENT BY APPLICANT                                 Filing Date                             11/15/2010
                                                                                First Named Inventor                    Michael P. Caulfield
                                                                                Art Unit                                1654
                       (use as many sheets as necessary)                        Examiner Name                           Cordero Garcia, Marcela M.
       ~heet           12                     I of I s                          Attorney Docket Number                  034827-9107                                       ~


                                                                   NON PATENT LITERATURE DOCUMENTS
                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner      Cite
           Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                      Tl
                                                       number(s), publisher, city and/or country where published.
                        A12      CARAIMAN et al, Optimal sensitivity and increased throughout using a dual TIS/APCI ionization
                                 source and turbo flow chromatography with LC/MS/MS, Poster number 075, 51st conference on mass
                                 spectrometry and allied topics, American Society for Mass Spectrometry, Montreal, Quebec, June
                                 2003, 4 pages
                        A13      Carignan et al., High-performance liquid chromatographic analysis of estradiol valerate-testosterone
                                 enanthate in oily formulations, J Chrom 301 (1):292-96 (1984)

                        A14      Chang et al., Quantitative measurement of male steroid hormones using automated on-line solid
                                 phase extraction-liquid chromatography-tandem mass spectrometry and comparison with
                                 radioimmunoassay. Analyst, 123:363-368, 2003.
                        A15      Choi et al., Determination of Four Anabolic Steroid Metabolites by Gas Chromatography/Mass
                                 Spectrometry with Negative lon Chemical Ionization and Tandem Mass Spectrometry, Rapid Commun.
                                 Mass Spectrom 12 1749-55 (1998}
                        A16      Choi et al., Rapid HPLC-Eiectrospray Tandem Mass Spectrometric Assay for Urinary Testosterone and
                                 Dihydrotestosterone Glucuronides from Patients with Benign Prostate Hyperplasia. Clin. Chern. 49:
                                 322-5 (2003)
                        A17      Corrected Notice of Allowance dated 12/17/2007 US Application No. 11/247,409 (034827-9104)


                        A18      Dorgan et al., Measurement of steroid sex hormones in serum: a comparison of radioimmunoassay
                                 and mass spectrometry, Steroids, 67: 151-8 (2002).

                        A19      Draisci et al., Confirmatory analysis of 171!-boldenone, 17alpha-boldenone and androsta-1 ,4-diene-
                                 3,17-dione in bovine urine by liquid chromatography-tandem mass spectrometry. Journal of
                                 Chromatography B, 789:219-226, 2003.
                        A20      Draisci et al., Quantitation of anabolic hormones and their metabolites in bovine serum and urine by
                                 liquid chromatography-tandem mass spectrometry, Journal of Chromatography A, 2000, Vol. 870,
                                 pages 511-522.
                        A21      Furuta et al., Simultaneous Measurements of Endogenous and Deuterium-Labelled Tracer Variants of
                                 Androstenedione and Testosterone by Capillary Gas Chromatography-Mass Spectrometry, J Chrom,
                                 Biomed Appl Vol. 525: 15-23, (1990f
                        A22      Giraudi et al., Effect of Tracer Binding to Serum Proteins on the Reliability of a Direct Free
                                 Testosterone Assay. Steroids 52:423-4 (1988)

                        A23      Griffiths et al., Derivatisation for the characterisation of neutral oxosteroids by electrospray and matrix-
                                 assisted laser desorption/ionisation tandem mass spectrometry: the Girard P derivative, Rapid
                                 Commun Mass Spectrom 2003:17, 924-935.


      [Examiner
        Signature
                         I                                                                                      Date
                                                                                                                Considered
      *EXAMINER: Initial If reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                              1
      considered. Include copy of this form with next communication to applicant. 1 Applicant's unique· citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WI PO Standard ST. 16 if possible. 6 Applicant is to place a check mark here if English language Translation Is attached.
      This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                 If you need assistance in completing the form, caii1-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1
                          ALL REFERENCES CONSiDERED EXCEPT WHERE UNED THROUGH. /M.M.C.G.i
                                                                                                                                                             QUESTMS-00002839
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 244 of 437 PageID #: 2633


Receipt date: 06/16/20"11                                                                                                                 12946~~ 8,~&!oti 1654
                                                                                           Approved for use through 03/31/2007. OMB 0651·0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB co.ntrol number.
       r               Substitute for form 1449/PTO                                             Complete if Known
                   INFORMATION DISCLOSURE                         Application Number                   12/946,785
                    STATEMENT BY APPLICANT                        Filing Date                          11/15/2010
                                                                  First Named Inventor                 Michael P. Caulfield
                                                                  Art Unit                             1654
                 (use as many sheets as necessary)                Examiner Name                        Cordero Garcia, Marcela M.
       \.Sheet     3I                     ofI       is            Attorney Docket Number               034827-9107                               ~


                                                                  NON PATENT LITERATURE DOCUMENTS
                                  Include name of the author (in CAPITAL LETIERS), title of the article (when appropriate), title of the
        Examiner        Cite
        Initials•       No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                       -rs
                                                      number(s), publisher, city and/or country where published.
                        A24     Herman et al., Generic method for on-line extraction of drug substances in the presence of biological
                                matrices using turbulent flow chromatography. Rapid Communications in Mass Spectrometry, 16:412-
                                426 2002.
                        A25     Kiernan et al., Human chorionic gonadatrophin and sport, Br J Sp Med, 25(2):73-80, 1991


                        A26     Lewis et al., DOT/FAAIAM-00/20 A Novel Method for the Determination of Sildenafil (Viagra) and Its
                                Metabolite (UK-103,320) in Postmortem Specimens Using LCIMS/MS and LC/MS/MSIMS National
                                Technical Information Service, 2000, 3 cover pages and
                                pages 1-12.
                        A27     Magnusson et al:, Quantitative analysis of eight testosterone metabolites using column switching and
                                liquid chromatography/tandem mass spectrometry. Rapid Commun. Mass Spectrom, 30 May 2004,
                                18:1089-1094.
                        A28     Marcus and Durnford, A Simple Enzyme-Linked lmmunosorbent Assay for Testosterone. Steroids 46:
                                975-86 (1985)

                        A29 'Merchant and Weinberger, Recent advancements in surface-enhanced laser desorption/ionization-
                             time of flight-mass spectrometry. Electrophoresis 21: 1164-67 (2000)

                        A30     Minut et al., Urinary 5alpha-androstanediol and 51'!.-androstanediol measurement by gas
                                chromatography after solid-phase extraction and high-performance liquid chromatography. lnt 191 J
                                Bioi. Markers, Vol. 14(3); 154-59 (1999)
                        A31     Notice of Allowance dated 04/1212010 for US Application No. 12/053,325 (034827-9105)

                                                                                                                                                                         ..   _
                        A32     Notice of Allowance dated 08/1812005 for US Application No. 10/726,919 (034827-91 03)


                        A33     Notice of Allowance dated 11/05/2007 US Application No. 11/247,409 (034827-9104)


                        A34     Office Action dated 01/10/2007 for US Application No. 10n26,919 (034827-9104)


                        A35     Office Action dated 02/18/2010 for US Application No. 12/053,325 (034827-9105)

                                                                                          -                             -

        Examiner
      [ Signature
                        I                                                                                    I Considered
                                                                                                               Date                                                            J
      *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not in conformance and not
      considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Entar Office that issued the document, by the two-letter code (WIPO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as Indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant Is to place a check mark here if English language Translation is attached.
      This collection of information Is required by 37 CFR 1.97 and.1.98. The Information Is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETEO FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1
                         ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.M.C.G.I



                                                                                                                                                                     QUESTMS-00002840
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 245 of 437 PageID #: 2634


Receipt date: 06/16/20"11                                                                                                                  12946~fbiss,&\&~~ 1654
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid
         OMB control number.
       r              Substitute for form 1449/PTO                                              Complete if Known                                ~

                       INFORMATION DISCLOSURE                                    Application Number                        12/946,785
                       STATEMENT BY APPLICANT                                    Filing_ Date                              11/15/2010
                                                                                 First Named Inventor                      Michael P. Caulfield
                                                                                 Art Unit                                  1654
                     (use as many sheets as necessary)                           Examiner Name                             Cordero Garcia, Marcela M.
       ~heet         14                     I of I 5                             Attorney Docket Number                    034827-9107                                        ..J

                                                                  NON PATENT LITERATURE DOCUMENTS
                                 Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner      Cite
         Initials*     No. 1         item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                            'fl
                                                     number(s), publisher, city and/or country where published.
                      A36      Office Action dated .03/04/2005 for US Application No. 10/726,919 (034827 -91 03)

       --
                      A37      Office Action dated 04/29/2009 for US Application No. 12/053,325 (034827-9105)


                      A38      Office Action dated 09/05/2008 for US Application No. 12/053,325 (034827-9105)


                      A39      Ong et al, Integrated bioanalytical support using turbulent flow chromatography-mass spectrometry,
                               Powerpoint Presentation, Memory Pharmaceuticals Corp., ASMS 2002,03/01/2001, pp.1-39

                      A40      Ooi and Donnelly, More on the Analog Free-Testosterone Assay, Clin. Chem. 45: 714-715 (1999).


                      A41      Peng et al., Plasma and urinary markers of oral testosterone undecanoate misuse. Steroids, 67: 39-
                               50,2002.
       r---
                      A42      Plumb et al., Quantitative analysis of pharmaceuticals in biological fluids using high-performance liquid
                               chromatography coupled to mass spectrometry: a review, Xenobiotica, 2001, 31 (8/9):599-617.

                      A43      Robb et al., Atmospheric Pressure Photoionization: An Ionization Method for Liquid Chromatography-
                               Mass Spectrometry, Anal. Chem., 72:3653-3659 (2000)

                      A44      Ropero-Miller et al., Simultaneous Quantitation of Opioids in Blood by GC-EI-MS Analysis Following
                               Deproteination, Detautomerizati- Keto Analytes, Solid-Phase Extraction, and Trimethylsilyl
                               Derivatization, J of Anal Tox 2002 Vol. 26 pages 524-528.
                      M5       SALAMEH et al, Validation of a total testosterone assay using high-turbulence liquid chromoatography
                               tandem mass spectrometry, Steroids, (2010), pp 169-175

                      A46      SHACKELTON et al, Electrospray mass spectrometry of testosterone ester: potential for use in doping
                               control, Steroids, (1997), 62(78):523-529

                      A47      Starcevic, et al., Liquid Chromatography 14tandem Mass Spectrometry Assay For Human Serum
                               Testosterone And Trideuterated Testosterone, Journal of Chromatography, 792:197-204 '(2003)




          Examiner
      [ Signature
                       I                                                                                       I   Date
                                                                                                                   Considered                                                    \
                                                                                                                                                                                   J
        *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation If not In conformance and not
        considered. Include copy of this form with next communication to applicant. 1Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
        Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the tWo-letter code (WIPO Standard ST.3). 4 For Japanese patent
       .documents, the Indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
        symbols as indicated on the document under WIPO Standard ST.16 if possible. e Applicant is to place a check mark here if English language Translation is attached.
        This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
        USPTO to process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, Including
        gathering, preparing. and submitting the completed application form to the USPTO. Time will vary depending upon the Individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETEO FORMS TO THIS ADDRESS. SENO TO: Commissioner for Patents, P.O.
        Box 1450, Alexandria, VA 22313-1450.
                               If you need assistance in completing the form, ca/11-BOO-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1

                            ALL PtEFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.fvLC.G./


                                                                                                                                                                         QUESTMS-00002841
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 246 of 437 PageID #: 2635
Receipt date: 06/16/2011                                                                                                                  12946~fb';s 8,0~~!d~ 1654
                                                                                            Approved for use through 03/31/2007. OMB 0651-0031
                                                                        U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
          Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

      ,   OMB control number
                           Substitute for form 1449/PTO                                                           Complete if Known                                      ~

                        INFORMATION DISCLOSURE                                    Application Number                   12/946,785
                        STATEMENT BY APPLICANT                                    Filing Date                          11/15/2010
                                                                                  First Named Inventor                 Michael P. Caulfield
                                                                                  Art Unit                             1654
                      (use as many sheets as necessary)                           Examiner Name                        Cordero Garcia, Marcela M.
       \,.Sheet       I5                     I of I 5                             Attorney Docket Number               034827-9107                                      ~


                                                                   NON PATENT LITERATURE DOCUMENTS

                                   Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
          Examiner
          Initials*
                        Cite
                            1          item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    ,-e
                        No.
                                                       number(s), publisher, city and/or country where published.
                        A48      Tiller et al. Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry system.
                                 Journal of Chromatography A, 1997, Vol. 771, pages 119-125.

                        A49      US Office Action dated 6/8/2011 in application 12/607,905 (034827-9106)


                        A 50    Williams, et al., Electrospray Collision-induced Dissociation of Testosterone and Testosterone Hydroxy
                                Analogs, Journal of Mass Spectrometry 34:206-216 (1999)

                        A51     Winterset al., The analog free testosterone assay: are the results in men clinically useful?, Clin.
                                Chern. 44:2178-2182, (1998).

                        A52     Yoon and Lee, Gas chromatographic and mass spectrometic analysis of conjugated steroids in urine,
                                J.Biosci. 2001; 26:627-634

                       A 53     Zimmer et al., Comparison of turbulent-flow chromatography with automated solid-phase extraction in
                                96-well plates and liquid-liquid extraction used as plasma sample preparation techniques for liquid
                                chromatography-tandem mass spectrometry, J. Chromatoar. A 854: 23-35 (1999)




          Examiner                  /Marcela Cordero Garcia/                                                      Date
          Signature                                                                                               Considered                 09/01/2011
      . EXAMINER.
                         ..
                       lntt1al1f reference considered, whether or not Citation 1s 1n conformance With MPEP 609.
                                                                                                              Draw line through ettat1on 1f not 1n confomance and not
      considered. Include copy of this fom1 with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
      Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
      documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
      symbols as indicated on the document under WIPO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
      This collection of infomation is required by 37 CFR 1.97 and 1.98. The infomation is required to obtain or retain a benefit by the public which is to file (and by the
      USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
      gathering, preparing, and submitting the completed application fom1 to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
      time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief lnfomation Officer, U.S. Patent and Trademark Office,
      P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
      Box 1450, Alexandria, VA 22313-1450.
                                If you need assistance in completing the form, ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
DLMR_900598.1
                        ALL REFERENCES CONSIDERED EXCEPT WHERE                                   Llf~ED    THROUGH. /M.M.C.G./
                                                                                                                                                            QUESTMS-00002842
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 247 of 437 PageID #: 2636

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)




                   EAST Search History (Interference)

                   <This search history is empty>

                   6/10/2011 6:43:08 PM
                   C:\ Users\ mgarcia\ Documents\ EAST\ Workspaces\ 12396266· b.w sp




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory.l2946785_AccessibleVersion.htm[6/ L0/20 ll 6:43: l 0 PM]



                                                                                                                                            QUESTMS-00002843
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 248 of 437 PageID #: 2637

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)




                   EAST Search History (Interference)

                   <This search history is empty>

                   1/12/2012 7:44:42 PM




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory.l2946785_AccessibleVersion.htm[ l/ l2/20 12 7:44:50 PM]



                                                                                                                                           QUESTMS-00002844
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 249 of 437 PageID #: 2638

                                   Application/Control No.        Applicant( s)/Patent Under
                                                                  Reexamination
           Search Notes            12946785                       CAULFIELD ET AL.

                                   Examiner                       Art Unit

                                   MARCELA M CORDERO GARCIA       1654




                                              SEARCHED

    Class             I               Subclass                I         Date        I Examiner
 none                 I none                                  I      6/1 0/2011     I MMCG

                                           SEARCH NOTES

                             Search Notes                               Date              Examiner
 STN search by STIC (available via SCORE I PAIR)                     5/17/2011          MMCG
 EAST search (attached)                                              6/1 0/2011         MMCG
 also ran PALM Inventor search                                       6/1 0/2011         MMCG



                                      INTERFERENCE SEARCH

      Class           I               Subclass                I          Date       I      Examiner
                      I                                       I                     I




U.S. Patent and Trademark Office                                                  Part of Paper No. : 20t t 06t 0

                                                                                                   QUESTMS-00002845
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 250 of 437 PageID #: 2639


                                                                                 Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:             Caulfield et al.

        Title:                 DETERMINATION OF
                               TESTOSTERONE BY MASS
                               SPECTROMETRY

        Appl. No.:              12/946,785

        Appl. Filing Date:     11/15/2010

        Examiner:              Cordero Garcia, Marcela M.

        Art Unit:               1654

        Confirmation            1630
        Number:


                             REQUEST FOR CONTINUED EXAMINATION (RCE)
                                          TRANSMITTAL

        Mail Stop RCE
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

         Commissioner:

                   This is a Request for Continued Examination (RCE) under 37 C.F.R. § 1.114 ofthe
         above-identified application. This RCE and the enclosed items listed below are being filed prior
        to the earliest of: (1) payment of the issue fee (unless a petition under 37 C.F .R. § 1.313 is
         granted); (2) abandonment of the application; or (3) the filing of a notice of appeal to the U.S.
         Court of Appeals for the Federal Circuit under 35 U.S.C. §141, or the commencement of a civil
         action under 35 U.S.C. §145 or §146 (unless the appeal or civil action is terminated).

         1. Submission required under 37 C.F.R. §1.114: (check items that apply)

                   a. Previously submitted:

                                                          -I-
4811-9298-0751.1




                                                                                                             QUESTMS-00002846
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 251 of 437 PageID #: 2640


                                                                                     Atty. Dkt. No. 034827-9107


                   [ ]     Please enter and consider the amendment and/or reply previously filed on_.

                   [ ]     Please consider the Affidavit(s)/Declaration(s) previously filed on_ but not
                           considered.

                   [ ]     Please consider the arguments in the Appeal Brief or Reply previously filed on _.

                   [ ]     Other

                   b. Enclosed are:

                   [X]     Amendment/Reply (11 pages)

                   [X]     Declaration ofMichael P. Caulfield Under 37 CFR 1.131 (5 pages)

                   [X ]    Information Disclosure Statement.

                   [X]     Form PTO/SB/08 with copies of 6 listed reference(s).

                   [X]     Terminal Disclaimer over U.S. Patent No. 6,977,143 (1 page)

         Miscellaneous:

                   [ ]     Suspension of action of the above-identified application is requested under 37
                           C.P.R.§ 1.103(c) for a period of_ months.

         The filing fee is calculated below:


                                Claims as      Previously         Extra Claims        Rate
                                Amended        Paid For           Present                           Fee Totals
         RCE Fee 1.17(e):                                                              $930.00        $930.00

             Total Claims:            24            27            0              X       $60.00         $0.00

              Independents            2             3        = 0                 X     $250.00          $0.00

                         First presentation of any Multiple Dependent Claims: +        $450.00          $0.00




                                                            -2-
4811-9298-0751.1




                                                                                                             QUESTMS-00002847
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 252 of 437 PageID #: 2641


                                                                                       Atty. Dkt. No. 034827-9107


                                                                         CLAIMS FEE TOTAL:         =     $930.00




         [ ]           Applicant hereby petitions for an extension oftime under 37 C.F.R. §1.136(a) for the
                                              total number of months checked below:


                   [ ] Extension for response filed within the first month:            $150.00 0         $0.00
                   [ ]      Extension for response filed within the second month:      $560.00           $0.00
                   [ ] Extension for response filed within the third month: $1,270.00                    $0.00
                   [ ] Extension for response filed within the fourth month: $1,980.00                   $0.00
                   [ ]      Extension for response filed within the fifth month:     $2,690.00           $0.00
                                                            EXTENSION FEE SUBTOTAL:                      $0.00
                                                       EXTENSION FEE ALREADY PAID: -                     $0.00
                                                                  EXTENSION FEE TOTAL                    $0.00
                                                 CLAIMS AND EXTENSION FEE TOTAL:                       $930.00
                   [ ]                        Small Entity Fees Apply (subtract Yz of above):            $0.00
                   [    ]          Suspension of action requested under 37 C.F .R. § 1.1 03(c)           $0.00
               [X]                                                    Terminal Disclaimer Fee          $160.00
                                                                                       Subtotal    $1,090.00
               [X]                             Less previously paid Terminal Disclaimer Fee            $160.00
                                                                                   TOTAL FEE:·         $930.00

                       The above-identified fees of$930.00 are being paid by credit card via EFS-Web.

                       The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F.R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.



                                                                -3-
4811-9298-0751.1




                                                                                                                 QUESTMS-00002848
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 253 of 437 PageID #: 2642


                                                                                          Atty. Dkt. No. 034827-9107


                   Please direct all correspondence to the undersigned attorney or agent at the address
        indicated below.

                                                                 Respectfully submitted,


                                                                         ,_ j
                  ), [I Q /112--
        Dme _________~~v~,~~------------                         By
                                                                      ___-#,!~-
                                                                            -:"-

                                                                                   ~
                                                                                   •.r"       . . . --   -




        FOLEY & LARDNER LLP                                           Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                                        Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6776                                    Attorneys for Applicant
        Facsimile:  (858) 792-6773




                                                           -4-
4811-9298-0751.1




                                                                                                                  QUESTMS-00002849
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 254 of 437 PageID #: 2643



                                                                                Atty. Dkt. No. 034827-9107

                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:            DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Cordero Garcia, M.M.

         Art Unit:         1654

         Confirmation      1630
         Number:

                   REQUEST FOR CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114

         Mail Stop RCE
         Commissioner for Patents
         PO Box 1450
         Alexandria, Virginia 22313-1450

         Sir:
                   In response to the Office Action mailed January 13, 2012, please enter the following
         amendments and consider the following remarks.

                   Amendments to the Claims are reflected in the listing of claims which begins on page 2
         of this document.

                   Remarks/Arguments begin on page 6 of this document.

                   Please amend the application as follows:




                                                          -1-
4814-2117-6335.1




                                                                                                          QUESTMS-00002850
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 255 of 437 PageID #: 2644


                                                                                  Atty. Dkt. No. 034827-9107


         Amendments to the Claims:

         This listing of claims will replace all prior versions, and listings, of claims in the application:

         Listing of Claims:

                   1.-12. (Canceled)

                   13.    (Currently Amended) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                          (a) purifYing testosterone from a sample from a female human, wherein said
                          purifying comprises extracting testosterone from said sample;

                          (b) ionizing said purified testosterone to produce one or more testosterone ions
                          detectable by a mass spectrometer; and

                          (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                          spectrometer, wherein the amount of one or more ofthe testosterone ion(s) is
                          related to the amount of testosterone in the sample;

                          wherein said testosterone is not derivatized prior to mass spectrometry, and
                          wherein the method is capable of detecting testosterone at concentrations of less
                          than 10 ng/dL in the sample.

                   14.-15. (Canceled)

                   16.    (Currently Amended) The method of claim [15] U, wherein said extracting
         comprises subjecting said sample to solid phase extraction (SPE).

                   17.    (Currently Amended) The method of claim [15] U, wherein said extracting
         comprises subjecting said sample to high turbulence liquid chromatography (HTLC).

                   18.    (Currently Amended) The method of claim [15] U, wherein said extracting
         comprises subjecting said sample to liquid extraction.
                                                           -2-
4814-2117-6335.1




                                                                                                               QUESTMS-00002851
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 256 of 437 PageID #: 2645



                                                                                 Atty. Dkt. No. 034827-9107


                   19.   (Currently Amended) The method of claim 13, wherein purifying testosterone
         further comprises purifYing testosterone from said sample by chromatography.

                   20.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises liquid chromatography.

                   21.   (Previously Presented) The method of claim 19, wherein said chromatography
         comprises high performance liquid chromatography (HPLC).

                   22.   (Currently Amended) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 5 ng/dL in the test sample.

                   23.   (Currently Amended) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 1 ng/dL in the test sample.

                   24.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                   25.   (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   26.   (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
         compnses:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.
                                                          -3-
4814-2117-6335.1




                                                                                                          QUESTMS-00002852
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 257 of 437 PageID #: 2646



                                                                                   Atty. Dkt. No. 034827-9107


                   27.    (Previously Presented) The method of claim 13, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   28.    (Previously Presented) The method of claim 13, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   29.    (Currently Amended) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                          (a) purifying testosterone from a sample from a female human by extracting
                          testosterone from said sample by high turbulence liquid chromatography (HTLC)
                          and subjecting said sample the extracted testosterone to high performance liquid
                          chromatography (HPLC);

                          (b) ionizing said purified testosterone to produce one or more testosterone ions
                          detectable by a mass spectrometer; and

                          (c) detecting the amount of one or more of the testosterone ion( s) by a mass
                          spectrometer, wherein the amount of one or more ofthe testosterone ion(s) is
                          related to the amount of testosterone in the sample_;_

                          wherein the method is capable of detecting testosterone at concentrations of less
                          than 10 ng/dL in the test sample.

                   30.    (Previously Presented) The method of claim 29, wherein said testosterone is not
         derivatized prior to mass spectrometry.

                   31.-33. (Canceled)

                   34.    (Currently Amended) The method of claim 31, wherein said extracting further
         comprises subjecting said sample to liquid extraction.

                   35.    (Canceled)
                                                            -4-
4814-2117-6335.1




                                                                                                             QUESTMS-00002853
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 258 of 437 PageID #: 2647


                                                                                 Atty. Dkt. No. 034827-9107


                   36.   (Currently Amended) The method of claim [31] 29, wherein the ionizing of step
        (b) comprises producing a testosterone ion having a mass/charge ratio of 289.1 ± 0.5.

                   37.   (Currently Amended) The method of claim [31] 29, wherein the ionizing of step
        (b) comprises producing one or more testosterone fragment ions having a mass/charge ratio
        selected from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   38.   (Currently Amended) The method of claim [31] 22, wherein the ionizing of step
        (c) comprises:

                         producing a testosterone precursor ion having a mass/charge ratio (m/z) of about
                         289.1 ± 0.5;

                         isolating the precursor ion by mass spectrometry; and

                         effecting a collision between the isolated precursor ion and an inert collision gas
                         to produce one or more testosterone ions detectable by mass spectrometry having
                         m/z selected from the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                   39.   (Currently Amended) The method of claim [31] 29, wherein said sample
         comprises urine, blood, plasma, or serum from a female human.

                   40.   (Currently Amended) The method of claim [31] 29, wherein said sample
         comprises blood, plasma, or serum from a female human.

                   41.   (New) The method of claim 31, wherein the method is capable of detecting
        testosterone at concentrations of less than 5 ng/dL in the sample.

                   42.   (New) The method of claim 31, wherein the method is capable of detecting
        testosterone at concentrations of less than 1 ng/dL in the sample.




                                                          -5-
4814-2117-6335.1




                                                                                                          QUESTMS-00002854
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 259 of 437 PageID #: 2648



                                                                                 Atty. Dkt. No. 034827-9107


                                                     REMARKS

         Status of the Claims

                   This paper amends claims 13, 16-19,29, 34, and 36-40, adds claims 41-42, and cancels
         claims 15, 31-33, and 35. Applicants reserve the right to prosecute canceled subject matter in
        related applications. After the amendments set forth above are entered, claims 13, 16-30. and 36-
         40 are pending and under examination.

                   Claim 13 has been amended to include the limitation of canceled claim 15; namely that
        purifYing testosterone comprises extracting testosterone from the sample. Claim 13 has also
        been amended to specifY that the claimed methods are capable of detecting testosterone at
         concentrations of less than 10 ng/dL. Support for this detection limit is found, e.g., in the
         Specification at paragraph [0030].

                   Claims 16-18 have been amended to adjust dependencies necessitated by incorporation of
         the limitation of claim 15 into claim 13.

                   Claim 19 has been amended to specifY that purifying testosterone further comprises
         chromatography. This change was also necessitated by incorporation of the limitation of claim
         15 into claim 13.

                   Claims 22 and 23 have been amended to replace "test sample" with "sample", consistent
         with the language of the base claim from which they depend.

                   Claim 29 has been amended to incorporate the limitations of canceled claims 33 and 35;
         namely, that testosterone is purified by extracting from a sample by high turbulence liquid
         chromatography (HTLC) (claim 33) and subjecting the extracted testosterone to high
         performance liquid chromatography (HPLC) (claim 35). Claim 29 has also been amended to
         specifY that the claimed methods are capable of detecting testosterone at concentrations of less
         than 10 ng/dL. Support for these detection limits is found, e.g., in the Specification at paragraph
         l0030].
                                                          -6-
4814-2117-6335.1




                                                                                                          QUESTMS-00002855
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 260 of 437 PageID #: 2649



                                                                                    Atty. Dkt. No. 034827-9107


                   Claims 36-40 have been amended to adjust dependencies necessitated by cancelation of
         claim 31 and incorporation of the limitations of canceled claims 33 and 35 into claim 29.

                   New claims 41 and 42 depend from claim 29 and further specify that the methods are
         capable of detecting testosterone in the sample at concentrations of less than 5 ng/dL (claim 41 ),
         and less than 1 ng/dL (claim 42). Support for these detection limits is found, e.g., in the
         Specification at paragraph [0030].

                   As such, no new matter is introduced by the instant amendments.

                   A detailed listing of all claims that are, or were, in the application, irrespective of whether
         the claim(s) remain under examination in the application, is presented, with an appropriate
         defined status identifier.

         Interview Summary

                   Applicant thanks Examiner Cordero for courtesies extended to Applicant's representative
         in the telephonic interview of March 27, 2012. During that interview, the prior art-based
         rejections over Soldin, Ong, and Tiller were discussed. The substance of the interview is
         reflected in the claim amendments and arguments presented herein.

        Rejections under 35 U.S.C. § 102 (e)

                   Claims 13, 15-16, 18-22,24-32, and 34-40 stand rejected as allegedly anticipated by
         Soldin (U.S. Pat. No. 7,473,560). Applicants respectfully traverse as the present invention was
         reduced to practice prior to Soldin's earliest filing date.

               · Applicant herewith submits a declaration under 37 CFR 1.131 executed by inventor Dr.
         Michael P. Caulfield demonstrating reduction to practice prior to the filing date of the Soldin
         patent application. Exhibits 1 and 2 accompanying the declaration are excerpts from a Validation
         Swnmary Report demonstrating application of the claimed method for quantitation of
         testosterone in human serum and plasma samples.

                                                             -7-
4814-2117-6335.1




                                                                                                              QUESTMS-00002856
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 261 of 437 PageID #: 2650



                                                                                 Atty. Dkt. No. 034827-9107


                   Dr. Caulfield attests that the data shown in Exhibit 2 were collected by the method
         described in Exhibit 1 prior to April14, 2003, the filing date ofSoldin's earliest patent
         application.

                   Thus, Applicant respectfully submits that the subject matter of claims 13, 15-16, 18-22,
         24-32, and 34-40 was invented prior to the filing date of Soldin's earliest patent application. As
         such, Soldin is not prior art against the pending claims. Applicant respectfully requests
         withdrawal of this rejection.

         Rejections under 35 U.S.C. § 103 (a)

                   Ong et al (50 1h ASMS Conference Abstract, 2001)

                   Claims 13, 15-21, and 27-40 are rejected as allegedly obvious over the Ong Abstract.
         Claims 15, 31-33, and 35 have been canceled, rendering rejection ofthose claims moot. Claims
         13 and 29, from which all other rejected claims depend, have been amended to specifY that the
         claimed methods are capable of detecting testosterone at concentrations of less than 10 ng/dL.
         Applicants respectfully request reconsideration and withdrawal.

                   The Ong Abstract is asserted to allegedly teach a mass spectrometric method for
         determining testosterone in test samples, such as plasma samples, at concentrations of less than
         10 ng/dL. Applicant respectfully disagrees.

                   Ong describes use of testosterone as an internal standard and mass spectrometric
         detection in an unknown matrix at concentrations of over 14,000 ng/dL. This detection is
         conducted with a first instrumental configuration involving parallel extraction columns and a
         single analytical column (i.e., the parallel configuration). Ong Abstract, second to last paragraph.
         Ong also describes use of a second instrumental configuration involving single extraction column
         and a single analytical column (i.e., the serial configuration) for the detection of "various
         analytes" in plasma or tissue samples. Ong Abstract, last paragraph. Ong does not specifY
         analytes that were measured using the serial configuration, but rather generically suggests that for

                                                           -8-
4814-2117-6335.1




                                                                                                          QUESTMS-00002857
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 262 of 437 PageID #: 2651



                                                                                  Atty. Dkt. No. 034827-9107


        analyses in biological matrices "in which lower limits of quantitation approaching 0.1 ng/mL are
        routinely required" (emphasis added) the serial configuration may be used. Ong Abstract, last
        paragraph.

                   Thus, even if it is assumed that the cited portion of Ong teaches detection of testosterone
        in biological samples lower limits of quantitation approaching 0.1 ng/mL (which Applicant does
        not concede), Ong still does not provide any reasonable expectation that testosterone could be
        detected in biological samples at levels below 0.1 ng/mL (or 10 ng/dL) as required in the instant
        claims.

                   As such, Applicant respectfully requests reconsideration and withdrawal.

                   Tiller eta! (J Chromatogr. A, 1997)

                   Claims 13, 16-17, 19-21,25-30, and 35-40 stand rejected over Tiller eta!. (J. chromatogr.
        A, (1997) 771: 119-125). Claim 13, from which claims 16-17, 19-21, and 25-28 depend, has
        been amended to include the limitation ofunrejected claim 15; namely that in the claimed
        methods, purifYing testosterone comprises extracting testosterone from the sample. Similarly,
         claim 29, from which claims 30 and 35-40 depend, has been amended to include the limitation of
         unrejected claim 33; namely that testosterone is purified by extracting from a sample by high
        turbulence liquid chromatography (HTLC).

                   Applicant submits that amendment of claim 13 to include the limitation of previously
         unrejected claim 15 and amendment of claim 29 to include the limitation of previously
         unrejected claim 33 renders rejection over Tiller moot and respectfully requests withdrawal.

         Double Patenting Rejections

                   Claims 13-28 stand rejected as on the ground of nonstatutory obviousness-type double
         patenting as allegedly obvious over claims 1-39 of U.S. Patent 6,977,143. The terminal
         disclaimer submitted with the last response to Office Action had a typographical error indicating


                                                            -9-
4814-2117-6335.1




                                                                                                            QUESTMS-00002858
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 263 of 437 PageID #: 2652



                                                                                Atty. Dkt. No. 034827-9107


         an incorrect patent number. A new terminal disclaimer correcting this clerical error is submitted
         herewith. As such, Applicant respectfully requests withdrawal of the obviousness-type double
        patenting rejection.

                   Claims 13 and 15-40 also stand provisionally rejected on the ground of nonstatutory
        obviousness-type double patenting as allegedly obvious over claims 1-13 of copending
         Application No. 12/607,905. Applicant has requested that this provisional rejection be held in
         abeyance until otherwise allowable subject matter is identified. Applicant will address any
        address any provisional double patenting rejections at that time, should this rejection remain.

                                                   CONCLUSION

                   In the event that any matters remain to be resolved in view of this communication, the
        Examiner is encouraged to call the undersigned so that a prompt disposition of this application
         can be achieved.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.F .R. §§ 1.16-1.1 7, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by a check or
         credit card payment form being in the wrong amount, unsigned, post-dated, otherwise improper
         or informal or even entirely missing, the Commissioner is authorized to charge the unpaid
         amount to Deposit Account No. 19-0741. If any additional extensions of time are needed for
         timely acceptance of papers submitted herewith, Applicant hereby petitions for such extension
         under 37 C.F.R. §1.136 and authorizes payment of any such extensions fees to Deposit Account
        No. 19-0741.




                                                          -I 0-
4814-2117-6335.1




                                                                                                            QUESTMS-00002859
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 264 of 437 PageID #: 2653


                                                                         Atty. Dkt. No. 034827-9107


                                                        Respectfully submitted,



        Date _ _!JL_/A_?f_.._i-----'-/_2
                                      _ _ _ __

        FOLEY & LARDNER LLP                             Barry S. Wilson, Reg. No. 39,431
        Customer Number: 30542                          Anthony C. Kuhlmann, Reg. No. 57,147
        Telephone:  (858) 847-6722                      Attorneys for Applicant
        Facsimile:  (858) 792-6773




                                                 -11-

4814-2117-6335.1




                                                                                                QUESTMS-00002860
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 265 of 437 PageID #: 2654




                                                                                 Atty. Dkt. No. 034827-9107

                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicant:        Caulfield et al.

         Title:            DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:       11/15/2010

         Examiner:         Cordero Garcia, M.M.

         Art Unit:         1614

         Conf. No.:        1630

                     DECLARATION OF MICHAEL P. CAULFIELD UNDER 37 CFR 1.131

        Mail Stop Amendment
        Commissioner for Patents
        P.O. Box 1450
        Alexandria, VA 22313-1450

         Sir:
                   I, Michael P. Caulfield, being duly warned, declare as follows:

         1.        I was educated in biochemistry and microbiology at Sussex University and Bristol
        University, both in England, where I received a B.S. degree and a PhD. degree, respectively.

         2.        I was a research fellow at Harvard Medical School, Boston Massachusetts and a
         postdoctoral associate at the Massachusetts Institute of Technology. I have been a Scientific
         Director in Endocrinology & Metabolism at Quest Diagnostics/Nichols Institute since 1997. I
         am the author or co-author of over 100 published scientific articles and abstracts in the field of
         Biochemistry, Endocrinology and Metabolism.




                                                           -1-
4814-3257-9855.1




                                                                                                              QUESTMS-00002861
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 266 of 437 PageID #: 2655



                                                                                 Atty. Dkt. No. 034827-9107

         3.        I am a co-inventor of the above-referenced patent application and the subject matter
         described and claimed therein.

         4.        I have read the Office Action dated January 13,2012 for the above-referenced
         application, and I understand that April 14, 2003 is the earliest priority date for the Soldin patent
         cited by the Examiner (i.e., U.S. Patent No. 7,473,560), which allegedly discloses or renders
        obvious my invention.

         5.        Prior to April 14, 2003, the inventors put into practice the method described in the above-
         referenced application for determining the levels testosterone in a sample when taken from a
        human. The method includes purifying testosterone from a sample by subjecting the sample to
        an extraction column and an analytical column to generate an eluent; ionizing the eluent to
        produce one or more testosterone ions detectable by a mass spectrometer; and (c) detecting the
         amount of one or more of the testosterone ion(s) by a mass spectrometer, wherein the amount of
        one or more of the testosterone ion(s) is related to the amount of testosterone in the test sample.
         In some embodiments, the ionizing comprises producing a testosterone ion having a mass/charge
         ratio of 289.1 ± 0.5; isolating the precursor ion by mass spectrometry; and effecting a collision
        between the isolated precursor ion and an inert collision gas to produce one or more testosterone
         ions detectable by mass spectrometry having a mass/charge ratio of96.9 ± 0.5. In some
         embodiments the sample comprises serum. In some embodiments, the extraction column
        comprises a high turbulence liquid chromatography column. This invention is reflected in the
        specification and claims of the above mentioned application.

        6.         Exhibits 1 and 2 contain excerpts from a laboratory Validation Summary Report for Total
        Testosterone (HTLC/MS/MS TSQ Quantum Thermo Finnigan). Exhibit I is a photocopy of p. 4
        of the Report, describing the method employed to collect data for validation of the method.
         Exhibit 2 is a photocopy of p. 18 of the Report with data resulting from execution of the method.
        The data in Exhibit 2 were collected at the laboratories of Quest Diagnostics Incorporated, San
        Juan Capistrano, CA. Exhibits 1 and 2 are true and complete copies ofthe above-mentioned



                                                           -2-
4814-3257-9855.1




                                                                                                             QUESTMS-00002862
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 267 of 437 PageID #: 2656



                                                                                 Atty. Dkt. No. 034827-9107


        Validation Summary Report pages, except that the date has been redacted. I attest that the
        redacted date is earlier than April 14, 2003.

        7.         As seen in Exhibit 1, the inventors performed the method by first purifying testosterone
        from human plasma and serum with a high turbulence liquid chromatography (HTLC) extraction
        column, followed by further purification with a high performance liquid chromatography (HPLC)
        analytical column. Eluent from the analytical column was ionized, and testosterone precursor
        ions with rnlz of289.1 ± 0.5 were generated. These testosterone precursor ions were then
        isolated by mass spectrometry and fragmented to generate fragment ions comprising a fragment
        ion with rnlz of96.9 ± 0.5. Quantitation oftestosterone present in the plasma and serum samples
        was based on the abundance of fragment ions.

        8.         As seen in Exhibit 2, the above method was performed on samples of both human plasma
        and serum, and the results compared to determine the consistency of the method across both
        sample types.

                   I hereby declare that all statements made herein of my own knowledge are true and that
        all statements made on information and belief are believed to be true; and further, that these
        statements are made with the knowledge that willful false statements are so made punishable by
        fine or imprisonment, or both, under Section 101 ofTitle 18 of the United States Code and that
        such willful false statements may jeopardize the validity of the application or any patent issuing
        thereon.



                          Mttrd- :U~           .:grt)__          f~(~p~
                   Date                                    /     ~ael P. Caulfield, Ph.D.

        Attachments:
             •     Exhibit 1: True and complete copy ofp. 4 of Validation Summary Report for Total
                   Testosterone (HTLC/MS/MS TSQ Quantum ThermoFinnigan), dated prior to April 14,
                   2003.

                                                           -3-
4814-3257-9855.1




                                                                                                              QUESTMS-00002863
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 268 of 437 PageID #: 2657

  ~Quest
 ~ Diagnostics                                                                    Nichols Institute



II. PRINCIPLE
    1. Methodology:
       The overall design of this assay is to have enhanced specificity, a reduced run-time and
       sample preparation. To achieve this, two systems have been combined. The first is the
       High Throughput Liquid Chromatography system (HTLC) by Cohesive Technologies and
       the second is the Tandem Mass Spectrometer (LC/MS/MS) by ThermoFinnigan.

       When operating the HTLC system, the elimination of unwanted sample components
       occurs in a turbulent flow regime. As the unbound and unwanted debris is swept through
       the extraction column at high velocity, the components of interest are captured and
       concentrated on the column. The extraction column is then backflushed and the sample is
       placed onto an analytical column. The next step is the gradient regime of the HTLC
       system. The analytical column is in-line and allows chromatographic separation of the
       components of interest. A gradient/step function of 60% to 100% methanol is used to
       enhance this step.

       The detection is carried out by LC/MS/MS. The precursor ion, protonated molecule of
       interest, and any other ions of similar mass, are isolated by the first MS (Q 1). These ions
       enter a second chamber (Q2) where they collide with Argon molecules. The collision-
       induced fragments differ for each molecular ion. Specific fragments produced only by
       the analyte ion are isolated by the fmal MS (Q3). The quantitation is based on the
       abundance of the final fragment ions. The following mass transitions are used:

                                          Positive Mode
                            Analyte        Precursor Ion         Fragment Ions
                        Testosterone        289.1 m/z           96.8 & 109.3 m/z
                       d5- Testosterone     294.1 m/z           99.8 & 113.3 m/z



   2. Intended Use:
       Clirucal evaluation of serum testosterone, along with serum LH, assists in evaluation of
       hypo gonadal males. Major causes of lowered testosterone in males include
       hypogonadotropic hypogonadism, testicular failure, hyperprolactinemia, hypopituitarism,
       some types of liver and kidney diseases, and critical illness.
       Increased serum testosterone levels in females may be indicative of polycystic ovary
       syndrome and adrenal hyperplasia, among other conditions. The clirucal marufestations
       of excess testosterone include infertility, hirsutism, amenorrhea, and obesity.




                                               Page 4 of21
~one by        HTLCIMS/MS Validation Summary




                                                                                                      QUESTMS-00002864
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 269 of 437 PageID #: 2658
                                  . ~ :-.   -·--   .:. ...      - ..   '   .. -. ·...-_-_.___   .
  ..~Quest                                                                                                                Nichols Institute
 ~ Diagnostics

    Figure 4: Specimen Type




                            Total Testosterone HTLC/MS/MS
                                                             Serum vs. Plasma
                 1000 - - - - - - - - - - - - - - - - - - - - - - - . .



                 800-

                                                                                                                     0
                                                                                                                     0
        ,.-,.
        .J       600
        ...._
        '0
         Cll
        ..._,
          t::
         t"::
         s
        ,.;:"'   400
        Po.



                                                                                                    y = 1.0936x- 36.573
                 200                                                                                    R2 =0.902




                   0 +.----~----~----~----~----~----~----~
                       0       100                 200            300                       400        500     600        700

                                                                Serum (ng/dL)




_.
- Total Testosterone by HTLC!MS/MS Validation Summary .
                                                                   Page 18 of21




                                                                                                                                              QUESTMS-00002865
               Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 270 of 437 PageID #: 2659
                                                                                                                                    PTO/SB/08 (09-06)
                                                                                              Approved for use through 03/31/2007. OMB 0651-0031
                                                                          U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
            Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        r
            OMB control number
                               Substitute for fonm 1449/PTO                                                        Complete if Known
                                                                                                                                                                            ,
                          INFORMATION DISCLOSURE                                   Application Number                     12/946,785
                          STATEMENT BY APPLICANT                                   Filing Date                            11/15/2010
                                                                                   First Named Inventor                   Michael P. Caulfield
                                                                                   Art Unit                               1654
                        (use as many sheets as necessary)                          Examiner Name                          Cordero Garcia, Marcela M.
        ~heet           j 1                    j of     j   2                      Attorney Docket Number                 034827-9107                                       ...J

                                                                             U.S. PATENT DOCUMENTS
                         ----,-------------
            Exam in                      Document Number                                  --        --------~ ~·Pages, Columns,                                    Lines,   .
                          Cite                                               Publication Date        N•me of P•teotoo "Appliooort of           .       Wh"e Relevoot
            er                1                                 2
                          No.           Number-Kind Code (if                  MM-DD-YYYY                       Cited Document                  Passages or Relevant
            Initials*                          known)
        ~-
                                                                                                                                              _ Figures_t\p_2ear
        -
                          A1       6,743,448                           06-01-2004                    K~Qer                              __
        --                                                                                                           ------                   ----------~




                                                      UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
        -----     ~------           --------                                                                        ---------.----                               ------
                                     U.S. Patent Application                                                                             Pages, Columns, Lines,
                                                                              Filing Date of
            Examiner      Cite              Document                                                 Name of Patentee or Applicant of        Where Relevant
                              1                                              Cited Document
            Initials*     No.     - seriai-Number-KindCod7                                                  Cited Document                Passages or Relevant
                                                                              MM-DD-YYYY
       1--- -            --~---   --    _____(if_I!!!()V!_n_)______
                                                                      r---                                    - - - - - - - - - - - - - - - - Figures AQQear




        ~---
                                                                        FOREIGN PATENT DOCUMENTS
                                                                                                                                              Pages, Columns, Lines,
            Examiner      Cite      Foreign Patent Document_                 Publication Date              Name of Patentee or                   Where Relevant
            Initials*     No.
                              1     Country Code:;:Number4•                   MM-DD-YYYY               Applicant of Cited Documents            Passages or Relevant
                                                5
                                      Kind Code (if known)                                                                                        Figures Appear          r
                                                                                                                                                                     --
                                                                                                                                                   .



                                                                      NON PATENT LITERATURE DOCUMENTS
                                       Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
            Examiner
            Initials*
                          Cite
                          No.
                              1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                   r
                                                           number(s), publisher, city and/or country where published.
                          A2       ALARY, "Comparative Study: LC-MS/MS Analysis of Four Steroid Compounds Using a New
                                   Photoionization Source and a Conventional APCI Source," Proceedings of the 49th ASMS Conference
                                   on Mass Spectrometry and Allied Topics, Chicago Illinois, May 27-31, 2001
                                                                                                                                                                        !------
                          A3       DRAISCI et al., "Quantitation of anabolic hormones and their metabolites in bovine serum and urine by -
                                   liquid chromatography-tandem mass spectrometry," J. of Chromatography A, (2000), 870:511-522
        - - - -- : - -
                          A4      -RClBB, etaf~"Atmospheric Pressure Photoionization: An                    Ionization Method for LiquTd ___________
                                   Chromatography-Mass Spectrometry," Anal. Chern., (2000) 72:3653-3559
            -------               --------- ---------------                                        --------------~-~----~--------                                      --f----
                          AS       TILLER, et al, "Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry
                                   system," J. Chromatography A, (1997), 771:119-125
        ----------                ~-----                                                           -----------




            ~ignature
       [Examiner                                                                                                  Date
                                                                                                                  Considered                                                    )
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3}. 4 For Japanese patent
       documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                   If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1


                                                                                                                                                                  QUESTMS-00002866
              Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 271 of 437 PageID #: 2660
                                                                                                                                 PTO/SB/08 (09-06)
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,..
         OMB control number
                          Substitute for form 1449/PTO

                      INFORMATION DISCLOSURE
                      STATEMENT BY APPLICANT
                                                                                  Application Number
                                                                                                                 Complete if Known
                                                                                                                        12/946,785                                         "
                                                                                  Filing Date                           11/15/2010
                                                                                  First Named Inventor                  Michael P. Caulfield
                                                                                  Art Unit                              1654
                     (use as many sheets as necessary)                            Examiner Name                         Cordero Garcia, Marcela M.
        ~heet        12                         I   of   1   2                    Attorney Docket Number                034827-9107                                        ~


                                                                 NON PATENT LITERATURE DOCUMENTS

                                      Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
         Examiner
         Initials*
                       Cite
                       No.
                           1              item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                          number(s), publisher, city and/or country where published.

                      A6        US Non-Final Office Action dated December 16, 2011 in related U.S. Patent Appl Serial No.
                                12/607,905 (034827-9106)
                                                                             ·-                                                                .
                 -~A7-
                               ~.-·



                                 US Non-Final Office Action dated November 17, 2011 in related U.S. Patent Appl. Serial No.
                                 13/118,180 (034827 -91 08)
                                           .   ----------~-----~




                       -------·




       [Examiner
         Signature
                                                                                                                Date
                                                                                                                Considered
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
                                                                                                                                                                              )
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1


                                                                                                                                                                     QUESTMS-00002867
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 272 of 437 PageID #: 2661



                            Electronic Patent Application Fee Transmittal
Application Number:                            12946785


Filing Date:                                   15-Nov-201 0




Title of Invention:                            DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:           Michael P. Caulfield


Filer:                                         Anthony Charles Kuhlmann


Attorney Docket Number:                        034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                               Sub-Total in
                        Description                    Fee Code       Quantity   Amount
                                                                                                 USD($)

Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:




                                                                                                QUESTMS-00002868
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 273 of 437 PageID #: 2662
                                                                                      Sub-Total in
                       Description               Fee Code      Quantity      Amount
                                                                                        USD($)


Miscellaneous:


             Request for continued examination     1801           1           930         930


                                                          Total in USD ($)            930




                                                                                       QUESTMS-00002869
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 274 of 437 PageID #: 2663
                                      Electronic Acknowledgement Receipt

                         EFSID:                     12417422


                  Application Number:               12946785


         International Application Number:


                  Confirmation Number:              1630




                    Title of Invention:             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:         Michael P. Caulfield


                   Customer Number:                 30542


                          Filer:                    Anthony Charles Kuhlmann/Mercedes Dipasupil


                   Filer Authorized By:             Anthony Charles Kuhlmann


                Attorney Docket Number:             034827-9107


                      Receipt Date:                 28-MAR-2012


                       Filing Date:                 15-NOV-201 0


                      TimeStamp:                    19:42:26


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $930

RAM confirmation Number                             6550

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                File Name                File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00002870
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 275 of 437 PageID #: 2664
                                                                                                      252155
      1                   Non Patent Literature                   Alary2001.pdf                                                  no          2
                                                                                        9f992fef2bac4 77c7dc96272b55de0eb 15b5
                                                                                                          cb2a


Warnings:

Information:

                                                                                                       154219
      2                   Non Patent Literature                  Draisci2000.pdf                                                 no          12
                                                                                        7392c59bd44da283860cea54676020f7f1f8
                                                                                                       3eb9


Warnings:

Information:

                                                                                                      690140
      3                   Non Patent Literature                   Robb2000.pdf                                                   no          7
                                                                                        f560602c694cc802dc9066e0d41634 7be9e
                                                                                                       e5bf7


Warnings:

Information:

                                                                                                      389274
      4                   Non Patent Literature                   Tiller1997.pdf                                                 no          7
                                                                                        44157b85d0dd83739c14bcd8b88d5ed7 e8
                                                                                                      482c9e


Warnings:

Information:

                                                                                                      2241762
                                                          034827-91 06_0A_12-16-2011.
      5                   Non Patent Literature                                                                                  no          28
                                                                      pdf
                                                                                        180a 18ec08187905aa367fec7ecaa0044 782
                                                                                                         d66b


Warnings:

Information:

                                                                                                      1301681
                                                          034827-91 08_0A_11-17-2011.
      6                   Non Patent Literature                                                                                  no          22
                                                                      pdf
                                                                                        6c7fb0d6ada96a953dbed92d843bf06636b
                                                                                                       3487f


Warnings:

Information:

                                                                                                       107764
                   Request for Continued Examination
      7                                                     034827-9107 _RCETrans.pdf                                            no          4
                                 (RCE)
                                                                                        e3dc51 01850c42b602b167e3033111 c411c
                                                                                                        7841e


Warnings:

This is not a USPTO supplied RCE SB30 form.

Information:

                                                                                                      403209
      8                                                   034827-9107 _Amendment.pdf                                             yes         11
                                                                                        e8d227813eca6cca02b711374b7cf999818
                                                                                                       349ef


                                                  Multipart Description/PDF files in .zip description

                                        Document Description                                            Start                          End


                          Amendment Submitted/Entered with Filing of CPA/RCE                               1                            1




                                                                                                                                       QUESTMS-00002871
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 276 of 437 PageID #: 2665
                                             Claims                                                         2                                 5



                   Applicant Arguments/Remarks Made in an Amendment                                         6                                 11


Warnings:

Information:

                                                                                                       191951
     9         Rule 130, 131 or 132 Affidavits             034827-9107 _Decl.pdf                                                        no         5
                                                                                     8d 203 c7 e0f809e5 afaac 7b0e9 7 3c2f0c 7ad 7
                                                                                                          1c6


Warnings:

Information:

                                                                                                        75559
     10          Terminal Disclaimer Filed              034827-9107 _TD-143.pdf                                                         no         1
                                                                                     45b0e2fa2ddd8cdd75b6b53e30ad941363
                                                                                                    16976c


Warnings:

Information:

                                                                                                       195023
     11                                                    034827-9107 _IDS. pdf                                                     yes           4
                                                                                     178b673ef1 0146b97fb2fd 1ael b3277519a
                                                                                                      5834


                                             Multipart Description/PDF files in .zip description

                                  Document Description                                                  Start                                End


                                      Transmittal Letter                                                    1                                 2



                     Information Disclosure Statement (IDS) Form (SB08)                                     3                                 4


Warnings:

Information:

                                                                                                        30390
     12            Fee Worksheet (SB06)                         fee-info. pdf                                                           no         2
                                                                                     d9bfea39 3fc06e 5 3e644ca4 93 9c9e91 b800
                                                                                                        c380


Warnings:

Information:

                                                       Total Files Size (in bytes)                                            6033127




                                                                                                                                             QUESTMS-00002872
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 277 of 437 PageID #: 2666
This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New Applications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International Application under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International Application Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                              QUESTMS-00002873
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 278 of 437 PageID #: 2667


    Proceedings of the 49th ASMS Conference on Mass Spectrometry and Allied Topics, Chicago, Illinois, May 27-31,2001




         Comparative Study: LC-MS/MS Analysis of Four Steroid Compounds
         Using a New Photoionization Source and a Conventional APCI Source
         Jean-Franlj:ois Alary, Applied Biosystems/MDS SCIEX, 71 Four Valley Drive, Concord, Ontario,
         Canada, L4K 4V8
         INTRODUCTION
                                   1
         Robb, Covey and Bruins ) have recently described a new atmospheric-pressure photoionization
         (PI) source. The source uses 10.0 eV photons emitted by a krypton lamp to ionize large quantities
         of a dopant molecule added concurrently with the vaporized mobile phase. Analyte molecules get
         efficiently ionized through secondary reactions initiated by the charged dopant. Performance
         comparison between the photoionization source versus an APCI source have been performed for
         four steroids usually exhibiting dissimilar sensitivities and mass fragmentation pattern with a
         corona-discharge source. 2l TI1ree of the four steroids tested were :i:x-Androstan-3a,l7~-diol (I;
        MW 292.5), Sa-Androstan-17~-ol-3-one (II; MW 290.4) and testosterone (III; MW 288.4),
        showing a progression from a diol, to -one then to a conjugated -ene -one system with a parallel
        increase in sensitivity in APCL 2) Ethynyl Estradiol (IV; MW 296.4) is a steroid-like compounds
        having significant economical importance for its estrogenic effect. The objective of this study is
        to compare sensitivity of these steroids with the two sources in MS scan to evaluate relative
        ionization efficiency, and to measure LOD and LOQ using MRM transitions. A prototype
        photoionization source has been used for this evaluation.
        EXPERIMENTAL
        All steroids have been obtained from Sigma Chemical Co. (St-Louis, USA). The photoionization
        source has been installed on an API 3000™ LC!l'v!S/MS system. Toluene was used as dopant for
        the source at a typical flow rate of 20 11-Limin. Mobile phase composition used in nonnal phase
        mode was isocratic isooctane (94%)/ isopropyl alcohol (6%) and in reversed phase mode isocratic
        methanol (50%)/water (50%). TI1e mobile phase flow rate was 200 11-Limin and no additives were
        used throughout. The prototype photoionization source as illustrated in Figure 1 adapts at the end

                                        Figure 1. Pbotolonization Source.




                                                                                             block are kept

      RESULTS AND DISCOSSION
      In photoionization, steroids I, IJ and III generated similar MS scan spectra as in APCI; rue diol
      steroid (I) exhibiting major loss of water to form mostly the [M-35]+ ion whereas protonated ions
      dominated spectra of steroids II and 1II. Steroid IV was almost completely fragmented in the




                                                                                                                  QUESTMS-00002874
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 279 of 437 PageID #: 2668
 .
     Proceedings of the 49th ASMS Conference on Mass Spectrometry and Allied Topics, Chicago, Illinois, May 27-31,2001



          source to fonn a base peak at 279 amu. Similar in-source fragmentation pattern were observed in
          APCI. In single MS scan, steroid II exhibits similar sensitivity with both sources, however, the
          other steroids show signals enhanced by a factor of 3 to 10 with the photoionization source. In
          Figure 2 are illustrated the relative signal for the steroids 1li and IV in MRM mode, showing the
          important signal improvement generated by the photoionization source.

                                  Figure 2. Relative Signal Obtained by Photoionization and APCI.
                                                                                                                      _.,   __,._                   _,
                                                     .....                                                                                                    -···"
                           ·--
                                                             ---~:"'•'=>"',-.,~;   '¢,1''-"..0'..--.:.--:*'-"'""·<'                                                          ~···--       -~.·



                                                                                                                                      IV) E!hynyl Estradiol
                                                                                                                                                                       ,'   l'hG't<>kmb..t\.Qn



                           -
                          ·--
                         .;..
                                         Ill) Testosterone

                                                                                                                                                                       I'
                         -                                                                                              ..                                             jl
                         .•---                                                                                        ---
                         ·-
                         ...•.•
                                                                                                                      -
                         ·-                                                            jl\         """'               :
                                                                                                                                                         -
                                                                                                                                                                  L          ""''

         The addition of toluene as dopant appears to be essential in reversed phase conditions to obtain an
         intense signal. In contrast, the photoionization process occurs with a very good efficiency without
         any added dopant in the nom1al phase conditions investigated. The effect of the temperature of
         the heated nebulizer probe was investigated between 300°C and 400°C. It was observed that
        steroids I exhibited an increase in signal at higher temperature due to enhanced water loss in-
        source, whereas signal from the three other steroids !±:creased. Sensitivity for steroids I and III
        were higher in reversed phase conditions than in nonnal phase conditions. The other steroids
        exhibited similar sensitivity in both conditions. In Table 1 and 2 are listed the estimated limits of
        detection for each steroid as well as the relative improvement compared with APCI, in nom1al
        and reversed phase conditions. In MS scan and MRM mode, the signal obtained by
        photoionization was more intense by a factor of 3 to 10 when compared to APCI. This gain in
        signal when combined with a reduction in background noise, translated into gain factors from 3 to
        20 in signal-to-noise ratios.

                Table 1. LODs; Normal Phase                                                                                  Table 2. LODs; Reversed Phase
                Conditions                                                                                                   Conditions
                Steroid             LODs PI Ratio PIIAPCI                                                                    Steroid        LODs PI Ratio PI!APCJ

                   I                  9.8 pg         5.5                                                                        I              3.6pg             20.1
                   II                 2.3 pg         3.3                                                                        II             5.7pg             4.1
                   Ill                0.16 pg        7.5                                                                        Ill            0.08 pg           22.2
                   IV                 1.0 pg         5.0                                                                        IV             1.1 pg            8.1



        CONCLUSION
       Two steroids of the steroids selected for this study were them1ally fragmented in the
       photoionization source, very similarly as in APCI. However, the source appeared to ionize
                ions to a       extent and/or transfer them to the spectrometer more efficiently than in
                                         obtained for
                                                studied.



       REFERENCE
      1. Robb D. B., Covey T. R., Bruins A. P., Anal. Chern. 2000, 3653-3659.
      2. MaY-C., Kim H.-Y ., J. Am. Sac. Mass Spectrom. 1997, 8, 1010-1020.




                                                                                                                                                                                                 QUESTMS-00002875
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 280 of 437 PageID #: 2669




                                                                                                              jOURNAL OF
                                                                                                              CHROMATOGRAPHY A

   ELSEVIER                                Journal of Chromatography A, 870 (2000) 511-522
                                                                                                       www.elsevier.com/locate/ chroma




     Quantitation of anabolic hormones and their metabolites in bovine
         serum and urine by liquid chromatography-tandem mass
                                spectrometry
                     R. Draisci*, L. Palleschi, E. Ferretti, L. Lucentini, P. Cammarata
               Laboratorio di Medicina Veterinaria, Istituto Superiore di Sanita, Viale Regina Elena 299, 00161 Rome, Italy



   Abstract

      A specific and sensitive method based on tandem mass spectrometry with on-line high-performance liquid chromatog-
   raphy using atmospheric pressure chemical ionisation (LC-APCI-MS-MS) for the quantitation of anabolic hormone
   residues (17[3-19-nortestosterone, 17[3-testosterone and progesterone) and their major metabolites (l7a-l9-nortestosterone
                                                                     2
   and l7a-testosterone) in bovine serum and urine is reported. [ H 2 ] 17[3-Testosterone was used as internal standard. The
   analytes were extracted from urine (following enzymatic hydrolysis) and serum samples by liquid-liquid extraction and
   purified by C 18 solid-phase extraction. Ionisation was performed in a heated nebulizer interface operating in the positive ion
   mode, where only the protonated molecule, [M + H] +, was generated for each analyte. This served as precursor ion for
   collision-induced dissociation and two diagnostic product ions for each analyte were identified for the unambiguous hormone
   confirmation by selected reaction monitoring LC-MS-MS. The overall inter-day precision (relative standard deviation)
   ranged from 6.37 to 2.10% and from 6.25 to 2.01%, for the bovine serum and urine samples, respectively, while the
   inter-day accuracy (relative error) ranged from -5.90 to -3.18% and from -6.40 to -2.97%, for the bovine serum and
   urine samples, respectively. The limit of quantitation of the method was 0.1 ng/ml for all the hormones in bovine serum and
   urine. On account of its high sensitivity and specificity the method has been successfully used to confirm illegal hormone
   administration for regulatory purposes. © 2000 Published by Elsevier Science B.V: All rights reserved.

   Keywords: Food analysis; Hormones



   1. Introduction                                                      identified for a number of hormones, such as 17f3-
                                                                        testosterone and progesterone, as endocrine, develop-
       The use of natural and synthetic hormones for                    mental, immunological, neurobiological, immuno-
   growth promotion purposes in meat producing ani-                     toxic, genotoxic and carcinogenic effects could be
   mals is prohibited in the European Union (EU) [ 1] to                envisaged, particularly in prepubertal children [2]. In
   protect consumers from possible harmful effects due                  view of the intrinsic properties of the hormones and
   to the intake of hormone residues and their metabo-                  in consideration of the epidemiological findings, no
   lites.                                                               threshold level and therefore no acceptable daily
      Very recently, a risk to the consumer has been                    intake (ADI) can be established [2].
                                                                           On account of possible illegal uses of endogenous
   *Corresponding author. Tel.: + 39-06-4990-2327; fax:   + 39-06-      steroids, such as 17f3-testosterone and progesterone,
    4990-2327 or 4938-7077.                                             the Italian legislation [3] has fixed "action limits" in
   E-mail address: draisci@iss.it (R. Draisci)                          order to discriminate between the physiological

   0021-9673/00/$- see front matter   © 2000 Published by Elsevier Science BV All rights reserved.
   PII: S0021-9673(99)01293-5




                                                                                                                                 QUESTMS-00002876
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 281 of 437 PageID #: 2670




   512                               R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   concentrations in bovine plasma or serum and the                ionisation (APCI) source and a heated nebulizer
   hormone levels depending on illegal administrations.            (HN) interface, compatible with flow-rates of con-
   In order to check the compliance with regulations, an           ventional high-performance liquid chromatography
   enforcement system has been set up in each of the               (HPLC), for the quantitation of 17f3-estradiol m
   EU member States. The control may be either direct,             bovine serum [23].
   such as identification or quantitation of residues of              In this study we investigated the possibility of
   the parent compound or the metabolites in the                   using LC-MS-MS via HN interface for the de-
   muscle tissue or edible organs, or indirect, by their           tection and quantitation of 17f3-19-nortestosterone
   detection in injection sites, blood, urine and faeces.          ( 17f3-NT), 17f3-testosterone ( 17f3-T), progesterone
   The development of sensitive, specific and multi-               (P) and their major metabolites 17a-19-nortestos-
   residue analytical methods is therefore required for a          terone (17a-NT), 17a-testosterone (17a-T) in com-
   successful control of the illegal use of growth                 plex biological matrices, such as bovine serum and
                                                                                   2
   promoters in meat production.                                   urine, using [ H 2 ]17f3-testosterone (17f3-T-d 2 ) as
      Various methods for the detection of anabolic                deuterated internal standard (I.S.).
   agents in biological fluids have been proposed.
      Radioimmunoassay (RIA) has been widely used
   for routine screening [4-6] since this technique is             2. Experimental
   rapid and sensitive and permits inexpensive screen-
   ing of a large number of samples; however, its                  2.1. Chemicals and reagents
   reduced specificity depending on cross-reactivity and
   drawbacks due to the use of a radioactive agent led               Acetonitrile, methanol, ammonium acetate, so-
   to the proposal of enzyme immunoassay (EIA) as a                dium acetate and hydrochloric acid were HPLC-
   profitable alternative method [7,8]. On the other hand          grade and purchased from Carlo Erba (Milan, Italy).
   gas chromatography (GC) coupled to mass spec-                   Water was purified in a Milli-Q system (Millipore,
   trometry (MS) and tandem mass spectrometry (MS-                 Bedford, MA, USA). f3-Glucuronidase/ arylsulphat-
   MS) has been used as confirmatory method because                ase (Helix pomatia) from Boehringer Mannheim
   the information on the molecular structure of the               (Germany) were used as supplied. 17f3-NT, 17a-T,
   analyte, obtained by electron impact (EI) ionisation            17f3-T and P were provided by Sigma (St. Louis,
   [9-16] or negative chemical ionisation (NCI)                    MO, USA); 17a-NT was purchased from Steraloids
   [ 17, 18], result in higher specificity.                        (Wilton, NH, USA); deuterated internal standard
      The combination of liquid chromatography (LC)                17f3-T-d 2 (>95% isotopic purity) was obtained from
   with MS and MS-MS offers a rapid, simplified,                   RIVM (Bilthoven, The Netherlands). Individual hor-
   specific and sensitive alternative to GC-MS methods             mone standard stock solutions of 0.2 mg/ml were
   involving simple extraction procedures and removing             prepared in methanol. Individual and composite
   the need for derivatization reactions.                          working standard solutions were prepared daily by
      The development of soft ionisation techniques                appropriate dilution of the standard stock solutions
   employed in LC-MS and LC-MS-MS methods is                       with methanol. All solutions were stored at 4oC and
   of great interest to research groups for bovine                 were stable for at least 1 month.
   hormone residue determination purposes [19-23].
      In a previous paper [21] we reported the use of              2.2. Samples
   micro-LC-MS-MS with an atmospheric pressure
   ionisation (API) source and an ion spray (IS) inter-               Blank control samples of bovine serum and urine
   face for the specific direct detection of natural ( 17f3-       were collected, in compliance with the procedures
   testosterone and progesterone) and synthetic (17f3-             provided by the national program for residue control
   19-nortestosterone, methyltestosterone and medroxy-             in Italy, from cattle purposely born and fattened for
   progesterone) hormone residues in bovine blood.                 this study. Two independent pools of serum and
   Recently, we have shown the feasibility of using                urine, obtained from various bovine specimens, were
   LC-MS-MS with an atmospheric pressure chemical                  assayed by selected reaction monitoring (SRM) LC-




                                                                                                                    QUESTMS-00002877
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 282 of 437 PageID #: 2671




                                   R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                           513


   MS-MS and the absence of the analyte under                    acetonitrile-water (70:30, v /v) contammg 2 mM
   investigation was verified.                                   ammonium acetate, and at a flow-rate of 150 [Ll/min.
      Eighteen serum and urine samples were collected                Mass spectral analyses were performed on a PE-
   from animals of both sexes at different farms and             Sciex API III plus triple-quadrupole (PE-Sciex,
   slaughterhouses as part of the national program for           Thornill, Canada) equipped with an APCI source and
   residue control in Italy. All samples were stored at          a HN operating in the positive ion mode. Ultra-high-
   - 20oC until assayed.                                         purity nitrogen was used as curtain gas (0.6 1/min),
                                                                 while air was used as nebulizer gas (400 kPa) and
   2.3. Sample preparation procedure                             auxiliary gas (1.5 1/min). The HN temperature was
                                                                 set at 350°C and the discharge current at 4 [LA. The
   2.3.1. Serum samples                                          orifice potential voltage (OR) was set at 90 V for all
      An aliquot (2.0 ml) of serum was fortified with 4          the analytes. Full-scan mass spectra were acquired in
   ng of I.S. and 15.0 ml of acetate buffer solutions            the positive ion mode from m/z 200-400. In the
   (ABS) 0.15 M, pH 5, and the mixture was sonicated             MS-MS experiments, product ion mass spectra were
   with an ultrasonic bath for 5 min. The sample was             acquired in positive ion mode by colliding quad-
   purified by solid-phase extraction (SPE) using a C 18         rupole 1 ( Q 1) selected precursor ion, with argon (gas
                                                                                    13               2
   cartridge (Baker C 18 , 500 mg, 3 ml cartridges) which        thickness 300·10 molecules/cm ) in quadrupole 2
   had previously been conditioned with 2.5 ml of                (Q2) operated in radio frequency (RF)-only mode,
   methanol and 5.0 ml of water. After sample loading,           and scanning the third quadrupole mass spectrome-
   the cartridge was washed with 5.0 ml of ABS, 10.0             ter, Q3, from m/z 50-350. The MS and MS-MS
   ml of water and 2.5 ml of methanol-water ( 40:60,             experiments were run with a resolution of 0.8 u
   vI v). Finally analytes were eluted with 4.0 ml of            measured at half peak height for both the mass-
   methanol, the solvent removed under nitrogen stream           resolving quadrupoles. A collision energy of 25 eV
   and the residue dissolved in 100 [Ll of methanol. A           was chosen for the collision-induced dissociation
   5-[Ll volume of the solution was injected into the            (CID) experiments. The protonated molecule, [M +
   LC-MS-MS system.                                              Ht, at m/z 275 for 17a-NT and 17f3-NT, m/z 289
                                                                 for 17a-T and 17f3-T, m/z 315 for P and m/z 291 for
   2.3.2. Urine samples                                          17f3-T-d 2 , was the precursor ion for CID and two
      An aliquot (2.0 ml) of urine was fortified with 10         product ions for each anabolic hormone were iden-
   ng of I. S. and added with 20 [Ll of the crude enzyme         tified for SRM LC-MS-MS analyses. The double
   solution (Helix pomatia) and the mixture was incu-            precursor-product ion combinations of m/z
   bated for 12 h at 37oC. The hydrolysate was cooled            275~109 and m/z 275~83 were used for both
   at room temperature and 15.0 ml of ABS 0.15 M, pH             17a-NT and 17f3-NT, m/z 289~109 and m/z
   5, was added. Analytes were then extracted as above           289~97 for both 17a-T and 17f3-T, m/z 315~109
   described for the serum samples.                              and m/z 315~97 for P, m/z 291~111 and m/z
                                                                 291 ~99 for 17f3-T -d 2 • The dwell time for each
   2.4. Liquid chromatography-mass spectrometry                  monitored transition was 150 ms. Peak-area ratios of
                                                                 the analyte to internal standard were computed using
      Analyses were carried out with a Phoenix 20 CU             MacQuan version 1.3 software from PE-Sciex.
   LC pump (Fisons, Milan, Italy) liquid chromato-
   graph. A Valco (Valco, Houston, TX, USA) injection            2.5. Calibration and quantitation
   valve equipped with a 5-[Ll internal loop was used
   for injection by flow injection analysis (FIA)-MS,               In order to evaluate the extraction efficiency of the
   FIA-MS-MS and LC-MS-MS. Chromatographic                       analytes, standard curves were prepared daily in the
   separations were obtained under isocratic conditions          range 2-600 ng/ml by plotting peak area ratios of
   using a reversed-phase Kingsorb C 18 column (Phe-             the analyte to I.S. versus hormone concentrations
   nomenex, Torrance, CA, USA) (250X2 mm I.D., 5                 using a least-squares linear regression model.
   J-Lm) at room temperature, with a mobile phase of                Calibration curves were prepared daily by spiking




                                                                                                                    QUESTMS-00002878
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 283 of 437 PageID #: 2672




   514                             R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   serum and urine control samples with mixtures of the          350) of the protonated molecules, [M + Ht, of 17a-
   anabolic compounds to obtain concentration in the             NT, 17f3-NT, 17a-T, 17f3-T, P and 17f3-T-d 2 • Com-
   range 0.1-30 ng/ ml. Estimates of the amount of the           parison of the spectra reveals the production of the
   analyte in fortified and real samples were interpo-           most abundant product ions at m/z 109 and 83 for
   lated from these calibration graphs, constructed in           17a-NT and 17f3-NT, at m/z 109 and 97 for 17a-T,
   the same way as standard curves.                              17f3-T and P, at m/z 111 and 99 for 17f3-T-d 2 •
      Three replicates of serum and urine blank control          Transitions of the respective protonated molecules to
   samples, fortified with mixtures of the hormones to           these product ions were therefore selected according
   obtain concentrations of 0.1, 2.0, 10.0 and 30.0              to the SRM technique.
   ng/ml, were prepared and analysed on each of three               In order to achieve targeted analyses and maxi-
   days for each concentration to evaluate extraction            mum sensitivity as well as for quantitative purposes
   efficiency, accuracy and precision of the method.             SRM LC-MS-MS analyses were finally performed
                                                                 using a reversed-phase Kingsorb C 18 column at room
                                                                 temperature, with a mobile phase of acetonitrile-
   3. Results and discussion                                     water (70:30, v /v) containing 2 mM ammonium
                                                                 acetate, at a flow-rate of 150 [Ll/min.
      Positive-ion FIA-MS was initially performed by                Under the adopted conditions, the separation of
   adopting a mixture of acetonitrile-water (70:30, v /v)        17f3-NT (5.6 min), 17f3-T and 17f3-T-d 2 (6.1 min),
   containing 2 mM ammonium acetate and at a flow-               17a-NT (6.4 min), 17a-T (7.2 min), and P (11.4
   rate of 150 [Ll/min. Representative HN full-scan              min) observed in SRM LC-MS-MS profiles of a
   (mass range m/z 200-400) mass spectra as obtained             standard mixture was not excellent (data not shown).
   by FIA in the MS positive ion mode for the analytes           However, the specificity of MS-MS reduces the
   under investigation are shown in Fig. 1. The forma-           need for complete chromatographic resolution of
   tion of the protonated molecule, [M + H] +, of 17a-           individual compounds and the focus in developing
   NT and 17f3-NT (m/z 275), 17a-T and 17f3-T (m/z               the confirmatory LC-MS-MS method was rather on
   289), P (m/z 315) and 17f3-T-d 2 (m/z 291), was               providing simple and fast treatment of samples and
   observed with negligible fragmentation.                       reducing the analytical run time by APCI-compatible
      Following experiments were performed to obtain             mobile phases. Specificity of the SRM LC-MS-MS
   spectra with maximum intensities of the protonated            method was also proved by processing and analysing
   molecular ion of each analyte by selected ion                 serum and urine blank (Figs. 3A and 4A) control
   monitoring (SIM) FIA-MS analyses at m/z 275,                  samples. No interference was noticed around the
   289, 291 and 315. The effect of varying orifice               hormones retention times either in serum or urine
   potential voltage was investigated between the range          samples.
   60-100 V An OR of 90 V was adopted for all the                   Calibration graphs were constructed by plotting
   hormones as the best compromise in terms of signal-           peak-area ratios versus hormone concentrations using
   to-noise ratio. Although the simplicity of the FIA-           a least-squares linear regression model; the linearity
   MS spectra is useful for the identification of the            was good for all analytes in the whole range of tested
   analytes based on their molecular-related ions, they          concentrations, as proved by the correlation coeffi-
                                                                           2
   do not provide further structural information. Tan-           cients (r ) greater than 0.995 for all curves.
   dem mass spectrometry was therefore used in order                Fortified bovine serum and urine samples were
   to obtain additional structural information by detect-        prepared at four different concentrations (0.1, 2.0,
   ing diagnostic product ions obtained by CID of the            10.0 and 30.0 ng/ml) and analysed to determine the
   precursor wn.                                                 extraction efficiency of the hormones and to evaluate
      The protonated molecule, [M + H] +, served as the          the intra- and inter-day precision and accuracy of the
   precursor ion for CID in the MS-MS experiments,               analytical method. Representative chromatograms of
   carried out by FIA-MS-MS on the individual                    serum and urine spiked control samples are reported
   hormone standard solutions. Fig. 2 shows the posi-            in Figs. 3B and 4B, respectively. The relative
   tive product ion mass spectra (mass range m/z 50-             retention time, for each analyte, corresponded to that




                                                                                                                  QUESTMS-00002879
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 284 of 437 PageID #: 2673




                                          R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                                         515


                               100                                    17 a-19-N ortestosterone
                                                     [M+H]+
                                                          275              (MW=274)




                                  02~00~~==~~~~~~~---=----~~--~====~~
                                                                          mlz
                               100                    [M+H]+           17~-19-Nortestosterone
                                                                                (MW=274)
                                                          275




                                                                          (MW=288)




                                  0~~----~~~~~~--~--~----------~
                                  200            mlz           400
                                100
                                                                          17~-Testosterone
                                                          [M+H]+
                                                                          (MW=288)
                                                                289




                                                                        m/z

                               100
                                                                      [M+H]+
                                          Progesterone                  315
                                          (MW=314)




                                                                         [ 2 H 2 ]17~-Testosterone (I.S.)
                                100                                                                         OH
                                                           [M+H]+
                                                                         (MW=290)                    CH3         D2
                                                              291




   Fig. 1. Positive ion mass spectra of 17a-19-nortestosterone, 17[3-19-nortestosterone, 17a-testosterone, 17[3-testosterone, progesterone and
    2
   [ H ]17[3-testosterone. Conditions: FIA; mobile phase: acetonitrile-water (70:30, v/v) containing 2 mM ammonium acetate; flow-rate 150
       2
   1-11/min; OR was set at 90 V




                                                                                                                                         QUESTMS-00002880
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 285 of 437 PageID #: 2674




   Fig. 2. Positive product ion mass spectra of 17a-19-nortestosterone, 17[3-19-nortestosterone, 17a-testosterone, 17[3-testosterone, progester-
              2
   one and [ H 2 ]17[3-testosterone, with the [M+Hf ion as precursor, at mlz 275 for 17a-NT and 17[3-NT, at mlz 289 for 17a-T and 17[3-T,
   at mlz 315 for P, and at mlz 291 for 17[3-T-d,. Conditions: FIA; mobile phase: acetonitrile-water (70:30, v/v) containing 2 rnMammonium
   acetate; flow-rate 150 1-11/min; OR was set at 90 V Argon was used as the collision gas. CID was carried out with a collision energy of 25
   eV




                                                                                                                                          QUESTMS-00002881
                         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 286 of 437 PageID #: 2675




                                                                                                                                           100
           100   1               I       17~-T-dz
                                                        A)
                                                                '()()

                                                                                 17~-T& 17~-T-dz
                                                                                                                                B)                                                  !p    C)
                                     /                                                                       17a-NT                                        17~-T-dz
                                                                                                     \

                                                                                                             ~rT
      ~ 75                                                          75                                                               ~ 75
      0                                                                                                                              0                17~-NT \
                                                                                                                                     ·;;;
      -~
                                                                                                                                      =                    \
      ] 50                                                          50                                                               ~50
                                                                                             17~-NT

      -~"'                                                                                       \                                    .,
                                                                                                                                      "'
                                                                                                                                     .>
                                                                                                                                     ~"' 25
                                                                                                                           p
      ~ 25                                                          25


                                         -~0                                                                                                 0                                                       ~
                                                               16        0                                    Tune(min)               16         0                     Tune(min)                16
                                           Tune(min)                                                                                                                                                 tl
                                                                                                                                                                                                     ;::;
                     1    ~                                              l           ~                                                           I   .J-      A
                                                                                                                                                                                                     c:;·
                                                         275/109                                                                275/109                                                   275/109
                                                                                                                                                                                                     "·
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     !'?_
                     1    ~                               275/83         1           ~                                           275/83          I   ~                                     275/83
                                                                                                                                                                                                     :-..,

                     1     b                             289/~09         l             ...               U\                     289/109          k    L                             =     289'~.~
                                                                                                                                                                                                     Q
                                                                                                                                                                                                     2i
                                                                                                                                                                                                     Sl

                     1    ~               "'              ,2=            l                               U                       289/97                                                              ~
                                                                                                                                                                                                     ;,..

                     I     ~                              315/109        I           ,}-                                   A,   315/109          l   ==                             [\_   315/109
                                                                                                                                                                                                     Ca
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     :5
                     I     ~                               315/97                                                                315/97
                                                                                                                                                 I   ~---                           1l     315/97    ~
                                                                                                                                                                                                     ~
                                                                                                                                                                                                     '-

                                                                                                                                                 I
                                                                                                                                                                                                      1

                     1     ~                        ,     291/111        1                               0                      291/111               ~                                   291/111    ~
                                                                                                                                                                                                     ~




                     1     ~                               291/99        l                               ~                       291/99          L _ __j..____                             291/99

                 0                        Tinle (min)           16           0                               Tinle (min)              16         0                    Tinle (min)               16



       Fig. 3. SRM LC-MS-MS chromatograms of (A) extract of blank control bovine serum spiked with 2 ng/ml of l7[3-T-d2 as I.S.; (B) extract of blank control bovine serum
       spiked with 2 ng/ml of 17[3-NT, 17[3-T, l7[3-T-d 2 , l7a-NT, l7a-T and P; (C) extract of a positive bovine serum sample (female>6 months old) containing 17[3-NT ( 4.2 ng/ml)
       and P (6.7 ng/ml). Precursor-product ion combinations used in SRM detection are shown. Conditions: isocratic HPLC analysis; column reversed-phase Kingsorb C 18 column
       (250X2 mm, 5 J.Lm); mobile phase: acetonitrile-water (70:30, v /v) containing 2 mM ammonium acetate; flow-rate 150 1-11/min; OR was set at 90 V Argon was used as the
       collision gas. CID was carried out with a collision energy of 25 eV
D                                                                                                                                                                                                    U>
c:                                                                                                                                                                                                   c::;
m
en
-1
sen
I
0
0
0
0

"'
00
00
                          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 287 of 437 PageID #: 2676




          1001                                                  A)                1001
                                                                                              I
                                                                                                    "0
                                                                                                    ~
                                                                                                        N

                                                                                                                                      B)           1001
                                                                                                                                                             I                               C)        -
                                                                                                                                                                                                       U>

                                                                                                                                                                                                       00

                                                                                                    c6.
                                                                                                    s:                                                           N          ~
                 I                                                                                  "'<l    ~
                                                                                                                                                                 "0
                                                                                                                                                                 ~          s:
                                                                            ~75




                                                                                                                                                              M~
      ~75                                                                                           E-<     6                                ~75                       ,I
      0                                                                     0                                                                0
                                                                            ·~                                                               -~

      150                                                                   .s" 50                £t (
                                                                                                   '
                                                                                                                e1::l                        :s" 50
                                                                            -~"
                                                                                                                r-
      -~"
                                                                                                  ca.
                                 ~                                                                s:        ,~                               ·~"
                                 ~
      "
      ~     25
                                 ~~                                         "
                                                                            ~     25                \
                                                                                                                         c..                 "
                                                                                                                                             ~     25


                                 -..__,
            0                                                                      00                                                               00
                 0                            Time (min)               20                                         Time (min)            20                                                        20   ~
                                                                                                                                                                             Time(minl
                                                                                                                                                                                                       tl
                                                                                                                                                                                                       ;::;
                     L_____)v\__                           275/1f'FJ                   I     ~                                  275/1f'FJ               l . Yv-...__                      275/1f'FJ    c:;·
                                                                                                                                                                                                       "·
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       !'?_
                     I   _Y\__                              275/83                     I     ~                                   275/83                 I   jv\_                           275/83
                                                                                                                                                                                                       '-.,


                     l_______)v\_                          289/1f'FJ                   I     J!\dJ                              289/1f'FJ               I   ~                             289/1f'FJ
                                                                                                                                                                                                       Q
                                                                                                                                                                                                       2i
                                                                                                                                                                                                       Sl

                     L.N\__                                  289/97                    I     ~                                    289/97                I    ~                              289/97     ~
                                                                                                                                                                                                       ;,..
                                                                                                                                                                                                       Ca
                                                            315/1f'FJ                                                                                                                                  ~
                     I_L_                                                              I     ~                           -
                                                                                                                                 315/109
                                                                                                                                                        ~
                                                                                                                                                                                          315/109
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       :5
                                                                                                                                                                                                       ~
                                                                                                                                                                                                       ~
                     I )/\___.                               315/97
                                                                                       I     )/\___                      A
                                                                                                                                  315/97
                                                                                                                                                        l____F~                    A.
                                                                                                                                                                                            315/97
                                                                                                                                                                                                       '-
                                                                                                                                                                                                        1

                                                                                                                                                                                                       ~
                     1                                      291/111                      I   ~                                   291/111                I   MJ                             291/111
                                                                                                                                                                                                       ~




                     I Y\__               A                 291/99                       I    ~                                  291/99                 0 I~                               291/99
                 0                            Time(min)                20              0                           Time (min)           20                                                        20
                                                                                                                                                                             Tune (min)


            Fig. 4. SRM LC-MS-MS chromatograms of (A) extract of blank control bovine urine spiked with 5 ng/ml of l7[3-T-d 2 as LS.; (B) extract of blank control bovine urine spiked
            with 5 ng/ml of 17[3-NT, 17[3-T, l7[3-T-d2 , l7a-NT, l7a-T and P; (C) extract of a bovine urine sample (male>6 months old) containing 17[3-T (1.6 ng/ml), l7a-T (10.2
            ng/ml) and P (2.1 ng/ml). Precursor-product ion combinations used in SRM detection are shown. Conditions: isocratic HPLC analysis; colunm reversed-phase Kingsorb C 18
            colunm (250X2 mm, 5 ftm); mobile phase: acetonitrile-water (70:30, v/v) containing 2 mM ammonium acetate; flow-rate 150 j.tllmin; OR was set at 90 V Argon was used as
D           the collision gas. CID was carried out with a collision energy of 25 eV
c:
m
en
-1
sen
I
0
0
0
0

"'w
00
00
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 288 of 437 PageID #: 2677




                                        R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                           519


   of the calibration standard within a tolerance of                   and 75.4±6.2% for P, 82.4±5.5% and 87.9±4.7%
   ±0.4%.                                                              for 17f3-T-d 2 , for bovine serum and urine samples,
      The extraction efficiency of the analytes and the                respectively.
   I.S. were determined by comparing the peak areas of                    The inter-day precision and accuracy of the meth-
   fortified samples with those of the corresponding                   od were obtained by analysing three replicates at 0.1,
   standards and of I.S. Three replicates at each con-                 2.0, 10.0 and 30.0 ng/ml on each of 3 days for
   centration were analysed on each day for 3 days                     bovine serum and urine. Precision was determined
   (n =9) and the following mean percentages of ex-                    by calculating the relative standard deviation (RSD,
   traction efficiencies were estimated: 81.5±6.9% and                 %) for the repeated measurements and the accuracy
   83.9±5.8% for 17a-NT, 83.1 ±5.5% and 85.6±5.2%                      (relative error, RE, %) was calculated by the agree-
   for 17f3-NT, 81.8±6.9% and 84.1 ±5.8% for 17a-T,                    ment between the measured and the nominal con-
   82.8±6.1% and 85.3±5.8% for 17f3-T, 72.1±7.8%                       centrations of the fortified samples. For inter-day


   Table l
   Inter-day precision and accuracy for hormones in bovine serum samples
   Hormone                 Parameter                          Validation sample level (ng/ml)
                                                              0.1                   2.0             10.0               30.0
   l7a-NT                  Average (ng/ml)                      0.09                  1.88            9.61               28.93
                           SD (ng/ml)                           0.01                  0.10            0.21                0.68
                           Precision (RSD, %)                   6.37                  5.31            2.20                2.35
                           Accuracy (RE, %)                   -5.80                 -5.90           -3.87               -3.56
                           n                                    9                     9               9                   9

   17[3-NT                 Average (ng/ml)                      0.09                  1.90            9.55               28.89
                           SD (ng/ml)                           0.01                  0.09            0.20                0.66
                           Precision (RSD, %)                   6.24                  4.83            2.12                2.28
                           Accuracy (RE, %)                   -5.50                 -4.80           -4.46               -3.69
                           n                                    9                     9               9                   9

   l7a-T                   Average (ng/ml)                      0.09                  1.92            9.62               29.04
                           SD (ng/ml)                           0.01                  0.08            0.22                0.64
                           Precision (RSD, %)                   6.26                  4.37            2.30                2.21
                           Accuracy (RE, %)                   -5.80                 -3.95           -3.77               -3.19
                           n                                    9                     9               9                   9

   17[3-T                  Average (ng/ml)                      0.09                  1.89            9.65               28.99
                           SD (ng/ml)                           0.01                  0.08            0.20                0.63
                           Precision (RSD, %)                   6.12                  4.38            2.10                2.18
                           Accuracy (RE, %)                   -5.20                 -5.30           -3.46               -3.36
                           n                                    9                     9               9                   9

   p                       Average (ng/ml)                      0.09                  1.90            9.61               28.95
                           SD (ng/ml)                           0.01                  0.10            0.22                0.66
                           Precision (RSD, %)                   5.84                  5.36            2.31                2.28
                           Accuracy (RE, %)                   -5.90                 -4.85           -3.88               -3.50
                           n                                    9                     9               9                   9

   17[3-T-d,               Average (ng/ml)                      0.09                  1.91            9.68               29.02
                           SD (ng/ml)                           0.01                  0.09            0.20                0.69
                           Precision (RSD, %)                   6.35                  4.86            2.11                2.38
                           Accuracy (RE, %)                   -5.50                 -4.30           -3.18               -3.25
                           n                                    9                     9               9                   9




                                                                                                                         QUESTMS-00002884
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 289 of 437 PageID #: 2678




   520                                  R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   assays, the overall precisiOn ranged from 6.37 to                       investigation in both the biological fluids, which
   2.10% and from 6.25 to 2.01%, for the serum and                         makes the procedure described suitable for control
   urine samples, respectively, while the accuracy                         purposes.
   ranged from -5.90 to -3.18% and from -6.40 to                              The SRM LC-MS-MS method was then used to
   -2.97%, for the serum and urine samples, respec-                        analyse real samples collected from animals of both
   tively (Tables 1 and 2). These values were consid-                      sexes, as part of the national program for hormone
   ered satisfactory, on account of the complexity of the                  control in Italy (Table 3). 17f3-NT was found in 3/9
   biological matrices.                                                    of the serum samples, 17f3-T was detected in 6/9
      The limit of quantitation (LOQ), defined as the                      serum samples and P was present in 4/9 serum
   lowest concentration on the calibration graph at                        samples. For the urine samples 17f3-NT and 17a-NT
   which an acceptable accuracy and precision is ob-                       were detected in 2/9 samples, 17f3-T and 17a-T
   tained, was 0.1 ng/ ml for all the analytes under                       were detected in 7/9 samples and Pin 3/9 samples.


   Table 2
   Inter-day precision and accuracy for hormones in bovine urine samples
   Hormone                 Parameter                         Validation sample level (ng/ml)
                                                              0.1                   2.0               10.0               30.0
   l7a-NT                  Average (ng/ml)                      0.09                  1.90              9.66              29.09
                           SD (ng/ml)                           0.01                  0.10              0.20               0.62
                           Precision (RSD, %)                   6.16                  5.37              2.09               2.15
                           Accuracy (RE, %)                   -5.80                 -4.95             -3.37              -3.02
                           n                                    9                     9                 9                  9

   17[3-NT                 Average (ng/ml)                      0.09                  1.87              9.65              29.08
                           SD (ng/ml)                           0.01                  0.10              0.19               0.59
                           Precision (RSD, %)                   5.91                  5.40              2.01               2.04
                           Accuracy (RE, %)                   -5.30                 -6.40             -3.48              -3.07
                           n                                    9                     9                 9                  9

   l7a-T                   Average (ng/ml)                      0.09                  1.91              9.62              29.06
                           SD (ng/ml)                           0.01                  0.09              0.20               0.60
                           Precision (RSD, %)                   6.25                  4.81              2.10               2.07
                           Accuracy (RE, %)                   -5.60                 -4.45             -3.80              -3.12
                           n                                    9                     9                 9                  9

   17[3-T                  Average (ng/ml)                      0.09                  1.89              9.68              29.10
                           SD (ng/ml)                           0.01                  0.08              0.20               0.64
                           Precision (RSD, %)                   6.01                  4.44              2.11               2.19
                           Accuracy (RE, %)                   -5.10                 -5.35             -3.19              -2.99
                           n                                    9                     9                 9                  9

   p                       Average (ng/ml)                      0.09                  1.89              9.64              29.09
                           SD (ng/ml)                           0.01                  0.10              0.21               0.66
                           Precision (RSD, %)                   5.81                  5.45              2.21               2.26
                           Accuracy (RE, %)                   -5.40                 -5.45             -3.60              -3.03
                           n                                    9                     9                 9                  9

   17[3-T-d,               Average (ng/ml)                      0.09                  1.90              9.70              29.07
                           SD (ng/ml)                           0.01                  0.08              0.20               0.59
                           Precision (RSD, %)                   5.96                  4.47              2.08               2.04
                           Accuracy (RE, %)                   -6.10                 -4.85             -2.97              -3.10
                           n                                    9                     9                 9                  9




                                                                                                                           QUESTMS-00002885
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 290 of 437 PageID #: 2679




                                           R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522                                    521

   Table 3
   Hormone concentrations in real samples of bovine serum and urine provided by tbe national program for hormone control in Italy, assayed
   by LC-MS-MS
   Samples      17[3-NT (ng/ml)             17a-NT (ng/ml)    17[3-T (ng/ml)                17a-T (ng/ml)    P (ng/ml)
                Determined Maximum       Determined           Determined Maximum            Determined       Determined Maximum
                values     physiological values               values     physiological      values           values     physiological
                           limit a                                       limit•                                         limita

   Serum
    M>6m        1.9                                           n.d.            30.0                           n.d.           1.5
    M>6m        n.d.                                          2.4             30.0                           1.7            1.5
    M>6m        n.d.                                          1.4             30.0                           2.7            1.5
    M>6m        n.d.                                          2.2             30.0                           3.4            1.5
    M>6m        2.3                                           n.d.            30.0                           n.d.           1.5
    F>6 m       4.2                                           n.d.             0.5                           6.7           14.0
    F>6 m       n.d.                                          2.3              0.5                           n.d.          14.0
    F<6 m       n.d.                                          0.6              0.5                           n.d.           1.0
    F<6 m       n.d.                                          2.6              0.5                           n.d.           1.0

   Urine
    M>6m        n.d.                        n.d.              1.6                           10.2             2.1
    M>6m        0.5                         4.9               n.d.                          n.d.             n.d.
    M>6m        0.8                         8.4               n.d.                          n.d.             n.d.
    M<6m        n.d.                        n.d.              0.7                            6.2             0.3
    M<6m        n.d.                        n.d.              4.0                           24.1             1.4
    M<6m        n.d.                        n.d.              0.9                            8.1             n.d.
    F>6 m       n.d.                        n.d.              0.5                            4.8             n.d.
    F<6 m       n.d.                        n.d.              0.4                            4.2             n.d.
    F<6 m       n.d.                        n.d.              0.6                            5.9             n.d.
     a   From reference; M: male; m: montbs; F: female; n.d.: not detected.




      Representative SRM LC-MS-MS chromato-                                   4. Conclusion
   graphic profiles of a bovine serum sample (female>
   6 months old) (Fig. 3C) show presence of 17f3-NT                              The aim of this research was to develop a specific,
   (4.2 ng/ml) and P (6.7 ng/ml). The level of 17f3-                          sensitive and reliable LC-APCI-MS-MS method for
   NT, as determined by the SRM LC-MS-MS, con-                                the measurement of anabolic hormone residues (17f3-
   firmed an illegal administration of this synthetic                         NT, 17f3-T and P) and their metabolites (17a-NT
   anabolic compound, whereas the concentration of                            and 17a-T) in bovine serum and urine.
   progesterone was considered in compliance with the                            The unambiguous confirmation of the presence of
   maximum physiological limits [3]. Representative                           the hormones both in bovine serum and urine in the
   SRM LC-MS-MS chromatograms of a bovine urine                               proposed method results from the retention time
   sample (male>6 months old) containing P (2.1 ng/                           information, the presence of the protonated molecule
   ml), 17f3-T (1.6 ng/ml) and 17a-T (10.2 ng/ml) are                         of the analyte, and the employment of a double
   shown in Fig. 4C. Unsurprisingly, 17a-T, the main                          precursor-product ion reaction, thus achieving a
   metabolite of 17f3-T in cattle urine, was found to                         confidence in identification higher than 99.99% [24].
   have a higher concentration (i.e., 10.2 ng/ml) than                           The developed method complies with the criteria
   the precursor compound.                                                    proposed by the recent revision of the Commission
      Importantly, the suitability of the SRM LC-MS-                          Decision 93 /256/EEC [25] for confirmatory meth-
   MS to assess physiological concentrations of                               ods of substances listed in Group A of Annex I of
   anabolic hormones in bovine urine was shown.                               Council Directive 96/23/EC [26], such as anabolic




                                                                                                                                     QUESTMS-00002886
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 291 of 437 PageID #: 2680




   522                                  R. Draisci et al. I J. Chromatogr. A 870 (2000) 511-522


   steroids, requmng the identification of the analyte                  [9] L.A. Van Ginkel, R.W. Stephany, H.J. Van Rossum, H.M.
                                                                            Steinbuch, G. Zomer, E. Van De Heeft, A.P.J.M. De Jong, J.
   based on the presence of at least one precursor and
                                                                            Chromatogr. 489 ( 1989) 111.
   two transition product ions for LC-MS-MS.                          [10] M. Vandenbroeck, G. Van Vyncht, P. Gaspar, C. Dasnois, P.
      The ability to perform multi-residue analyses                         Delahaut, G. Pelzer, J. De Graeve, G. Maghuin-Rogister, J.
   involving simple extraction procedures and highly                        Chromatogr. 564 (1991) 405.
   selective and sensitive determination by SRM LC-                   [11] E. Daeseleire, A. De Guesquiere, C. Van Peteghem, J.
   MS-MS, along with the widespread presence of                             Chromatogr. 562 (1991) 673.
                                                                      [12] E. Daeseleire, A. De Guesquiere, C. Van Peteghem, J.
   benchtop LC-MS n apparatus in laboratories, makes
                                                                            Chromatogr. Sci. 30 ( 1992) 409.
   this analytical method particularly valuable for                   [13] B. Le Bizec, M.P. Montrade, F. Monteau, F. Andre, Anal.
   routine control of the illegal use of anabolic hor-                      Chim. Acta 275 (1993) 123.
   mones and their potentially toxic metabolites m                    [14] G. Casademont, B. Perez, J.A. Garcia Regueiro, J. Chroma-
   livestock production.                                                    togr. B 686 (1996) 189.
                                                                      [15] E. Daeseleire, R. Vandeputte, C. Van Peteghem, Analyst 123
      Research activities by our group are ongoing in
                                                                            (1998) 2595.
   order to obtain more detailed profiles of the hor-                 [16] T.P. Samuels, A. Nedderman, M.A. Seymor, E. Houghton,
   mones here investigated and of their metabolites in                      Analyst 123 (1998) 2401.
   the biological fluids of interest, which would allow               [17] R. Bagnati, R. Fanelli, J. Chromatogr. 547 (1991) 325.
   further development in the control strategies of                   [18] C. Legrand, B. Dousset, H. Tronel, F. Belleville, P. Nabet, J.
                                                                            Chromatogr. B 663 (1995) 187.
   illegal treatments.
                                                                      [19] S. Hsu, T.R. Covey, J.D. Henion, J. Liq. Chromatogr. 10
                                                                            (1987) 30-33.
                                                                      [20] S.A. Hewiyy, W.J. Blanchfiower, W.J. McCaughey, C.T.
   References                                                               Elliott, D.G. Kennedy, J. Chromatogr. 639 (1993) 185.
                                                                      [21] R. Draisci, L. Giannetti, L. Lucentini, L. Palleschi, I.
    [1] Commission of the European Communities, Council Direc-              Purificato, G. Moretti, J. High Resolut. Chromatogr. 20
        tive 96/22/EC, Off. J. Eur. Communities: Legis. Ll25                (1997) 421.
        (1996) 3.                                                     [22] B. Le Bizec, M.P. Montrade, F. Monteau, I. Gaudin, F.
    [2] Report of the Assessment of Potential Risks to Human                Andre, Clin. Chern. 44 (1998) 973.
        Health from Hormone Residues in Bovine Meat and Meat          [23] R. Draisci, L. Palleschi, E. Ferretti, C. Marchiafava, L.
        Products, Scientific Committee on Veterinary Measures Re-           Lucentini, P. Cammarata, Analyst 123 (1998) 2605.
        lating to the Public Health, 30 April 1999.                   [24] S. Porter, R. Patel, I. Kay, Residue of Veterinary Drugs in
    [3] Gazzetta Ufficiale della Repubblica Italiana, No. 24, 30            Food, in: N. Haagsma, A. Ruiter (Eds.), Proceedings of the
        January 1997.                                                       EuroResidue III, Veldhoven, Utrecht University, Faculty of
    [4] W.R. Jondorf, D.F. Macdougall, Vet. Rec. 100 (1977) 56.             Veterinary Medicine, Utrecht, 6-8 May 1996, p. 795.
    [5] E.H.J.M. Jansen, R.H. van den Berg, G. Zomer, R.W.            [25] Revision of Commission Decision 93/256/EEC, European
        Stephany, J. Clin. Chern. Clin. Biochem. 23 (1985) 145.             Commission, Directorate General For Agriculture VI B II 2,
    [6] P. Evrard, P. Gaspar, G. Maghuin-Rogister, J. Immunoassay           in preparation.
        7 (1986) 353.                                                 [26] Commission of the European Communities, Council Direc-
    [7] G. Degand, P. Schmitz, G. Maghuin-Rogister, J. Chromatogr.          tive 96/23/EC, Off. J. Eur. Communities: Legis. Ll25
        489 (1989) 235.                                                     (1996) 3.
    [8] H.H.D. Meyer, D. Falckenberg, T. Janowsky, M. Rapp, E.F.
        Rosel, L. Van Look, H. Karg, Acta Endocrinol. 126 (1992)
        369.




                                                                                                                                   QUESTMS-00002887
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 292 of 437 PageID #: 2681


  Anal. Chem. 2000, 72, 3653-3659




  Atmospheric Pressure Photoionization: An
  Ionization Method for Liquid
  Chromatography-Mass Spectrometry
 Damon B. Robb,M Thomas R. Covey,§,ll and Andries P. Bruins•,t

  University Center for Pharmacy, University of Groningen, Antonius Oeusing/aan 1, 9713 AV Groningen, The Netherlands,
  and MDS SC!EX, 71 Four Valley Drive, Concord, Ontario, Canada, L4K 4VB



  Atmospheric pressure photoionization (APPI) has been                                       thereby generated are detected as current flowing through a
  successfully demonstrated to provide high sensitivity to                                  suitable collection electrode. A chromatogram can be obtained
  LC-MS analysis. A vacuum-ultraviolet lamp designed for                                    by plotting the current detected during a chromatographic run
 photoionization detection in gas chromatography is used                                    versus time. For PID-GC, the discharge lamp is normally selected
 as a source of I 0-e V photons. The mixture of samples and                                 such that the energy of the photons is greater than the IP of the
 solvent eluting from an HPLC is fully evaporated prior to                                  analyte but below that of the carrier gas. Most organic molecules
 introduction into the photoionization region. In the new                                   have IPs in the range of 7-10 e V, while the common GC carrier
 method, large quantities of an ionizable dopant are added                                  gases have higher values. Selective ionization of the analyte can
 to the vapor generated from the LC eluant, allowing for a                                  then occur, and low background currents may be achieved. The
 great abundance of dopant photoions to be produced.                                        few early investigations of PI coupled with LC also relied upon
 Because the ion source is at atmospheric pressure, and                                     direct detection of the photoion current without mass analysis. I-4
 the collision rate is high, the dopant photoions react to                                  Selective ionization was possible in these experiments, too,
 completion with solvent and analyte molecules present in                                   because the common LC solvents also have relatively high IPs.
 the ion source. Using APPI, at an LC flow rate of 200 pLI                                 Thus, the early PI-LC methods, particularly those that incorporated
 min, it is possible to obtain analyte signal intensities 8                                a vaporization stage between the LC and the PI detector, were
 times as high as those obtainable with a commercially                                     substantially the same as PID-GC. (Note that one of the reported
 available corona discharge-atmospheric pressure chemi-                                    PI-LC studies utilized direct photoionization of the liquid-phase
 cal ionization source.                                                                    eluant. 2)
                                                                                                As part of the introduction to the use of photoionization with
    The aim of this paper is to introduce atmospheric pressure                             LC-MS, any prior reports of APPI combined with mass spec-
photoionization (APPI) as a new ionization method for liquid                               trometry must also be considered. There has never been a widely
chromatography-mass spectrometry (LC-MS). To the best of                                   applied or studied mass spectrometry technique that utilized PI
our knowledge, there have been no prior publications regarding                             at atmospheric pressure, and, while there have been numerous
the combination of PI with LC-MS, and there have been very                                 examples of APPI coupled with ion mobility spectrometry (Pl-
few reports of PI combined with LC,H despite the longstanding                              IMS; for examples, see refs 8-1 0), we have found only two reports
use of photoionization detection (PID) with gas chromatography                            of true mass analysis of photoions created at atmospheric
(GC)H                                                                                     pressureH.IZ In these first APPI-MS experiments that demon-
    Photoionization detection in GC typically involves the use of a                       strated the feasibility of the combination, direct analysis was
discharge lamp that generates vacuum-ultraviolet (VUV) photons.                           performed of vaporized samples that were transported to the
If one of these photons is absorbed by a species in the column                            ionization region by a flow of helium carrier gas. A hydrogen
eluant with a first ionization potential (IP) lower than the photon                       discharge lamp (hv = 10.2 eV) was utilized to create ions for a
energy, then single-photon ionization may occur. The photoions                            quadrupole mass analyzer. Significantly, the relative abundance
                                                                                          of ions in the spectra obtained was found to depend on sample
     *Corresponding author: (phone) +31-50-363-3262: (fax) +31-50-363-3184:
(e-mail) A.P.Bruins@farm.rug.nl.                                                          concentration. At high sample concentrations, ion-molecule
    ' University of Groningen.                                                            reactions, particularly charge (electron) exchange, distorted the
    'E-mail: D.B.Robb@farm.rug.nl.
    § MDS SCIEX.                                                                            (8) Bairn, M.A.: Eatherton. R. L; Hill, H. H .. Jr. Anal. Chern. 1983.55. 1761-
    u (Phone) (905) 660-9005: (fax) (905) 660-2623: (e-maiJ) CovevTR®SCIEX.com.                 1766.
  (I) Schermund.]. T.: Locke, D. C. Anal. Lett. 1975. 8, 611::_625.                         (9) Leasure. C. S.: Fleischer, M. E.: Anderson, G. K.; Eiceman, G. A. Anal. Chem.
 (2) Locke. D. c.; Dhingra. 13. S., Baker, A. D. Anal. Chern. 1982. 54. 447-450.                1986. 58, 2142-2147.
 (3) Driscoll.]. N.: Conron. D. W.: Ferioli. P.: Krull, I. S.: Xie, K.-H. J Chromatogr.   (10) Spangler. G. E.: Roehl.]. E.: Patel. G. 13.: Dorman. A. U.S. Patent 5.338.931,
      1984, 302, 43-50.                                                                         1994.
 (4) De Wit.]. S.M.: Jorgenson.]. W. j Chromatogr. 1987. 11 I, 201-212.                   (11) Revel'skii. LA.; Yashin. Y. S.; Kurochkin, V. K.; Kostyanovskii. R. G. Chern.
 (5) Driscoll. J. N.: Spaziani, F. F. Res.!Dev. 1976. 50-54.                                    Physioc!Jem. Methods Anal. 1991. 243-248.
 (6) Driscoll. ]. N. Am Lab. 1976. 71-75.                                                 (12) Revel'skii. L A.; Yashin. Y. S.; VozneserL~kii. V. N.; Kurochkin, V. K.:
 (7) Langhorst, M. L J Chromatogr. Sci. 1981, 19. 98-103.                                       Kostyanovskii. R G. USSR Inventor's Certificate No. 1159412. 1985.

10.1021/ac0001636 CCC: $19.00          © 2000 American Chemical Society                          Analytical Chemistry, Vol. 72, No. 15, August 1, 2000                3653
Published on Web 07/07/2000




                                                                                                                                                                    QUESTMS-00002888
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 293 of 437 PageID #: 2682


    appearance of the mass spectra: the majority of charge resided                                           Column    Heated nebulizer     APPI source housing
    on the species with the lowest IP. Another finding was that
    predominantly molecular or quasi-molecular ions are created by
    PI at atmospheric pressure, indicating that little fragmentation
    occurs during the ionization step. Finally, when an abundance of
    solvent vapor (water or methanol) was added to the sample
    mixture, a decrease in sensitivity for the method was observed.
       With regard to the prospect of combining APPI with LC- MS.
                                                                                                                            ~~~---- Nebulizer gas
   the finding that the presence of solvent vapor decreases the
   efficiency of ion formation is troublesome. (This effect was well-
                                                                                            y   LCpumpA      I          -----~---                  Syringe pump
   known to the last researchers to study PID-LC, who described                           Figure 1.       Schematic diagram of the complete APPI-LC-MS
   the various means by which vaporized solvent molecules can affect                      system.
   the ion current that is ultimately detected. 4) Another interesting
   observation from the early APPI-MS studies is the effect that
                                                                                          affinity.14 To the best of our knowledge, though, a dopant has
   charge-exchange reactions have on the final appearance of the
                                                                                          never before been used to enhance the production of photoions
   spectra. This reflects the obvious: the relative abundance of ions
                                                                                          from the eluant of a liquid chromatograph. In this paper, it will
   in an APPI spectrum will depend on the reactions that the original
                                                                                          be shown that the use of a dopant provides a means to overcome
   photoions undergo prior to mass analysis. As is generally true
                                                                                          the low sensitivity heretofore associated with PID-LC and that the
   for atmospheric pressure ionization methods, the high collision
                                                                                          atmospheric pressure photoionization method has the potential
   frequency ensures that species with high proton affinities and/ or
                                                                                          to provide significantly enhanced sensitivity to LC-MS.
   low ionization potentials tend to dominate the positive ion spectra
   acquired, unless special measures are taken to sample the ions
                                                                                           EXPERIMENTAL SECTION
   from the source before significant reactions occur. 13
                                                                                              A schematic of the experimental apparatus is provided in
       Postionization reactions may complicate the analysis of APPI
                                                                                           Figure 1. Descriptions of the operation of the individual compo-
   mass spectra, but it is also possible to exploit these reactions to
                                                                                          nents of the system can be found in their respective sections. All
  improve the sensitivity of the method. Consider the case of PI of
                                                                                          the experiments described herein utilized aPE SCIEX (Concord,
  vaporized LC eluant: the direct PI of an analyte molecule is a                          ON, Canada) API 365 triple-quadrupole mass spectrometer, two
  statistically unlikely event, in part because of the excess of solvent                  PE series 200 micro-LC pumps, and aPE series 200 autosampler.
  molecules that may also absorb the limited photon flux. The lamps                       A Harvard Apparatus (Holliston, MA) model 2400-001 syringe
  used to date for PI-LC have all had photon energies below the
                                                                                          pump was used to deliver the dopant to the APPI ion source. The
  IPs of the most commonly used LC solvents (water, IP = 12.6
                                                                                          APPI source was constructed in part from a heated nebulizer (HN)
  eV; methanol, IP        10.8 eV; acetonitrile, IP    12.2 eV); hence,                   APCI source supplied with the mass spectrometer. With the new
  the total ion production in these experiments has been quite low.                       ion source, experiments were performed to demonstrate the
  The number of ions produced by a discharge lamp can be greatly                          increase in APPI-LC-MS sensitivity that can be obtained for
  increased, however, if the percentage of ionizable molecules in
                                                                                          various sample types through the use of a dopant; two dopants,
  the vaporized LC eluant is raised to a significant fraction of the
                                                                                          toluene (IP = 8.83 eV) and acetone (IP = 9.70 eV), were tested
  total. One way to achieve this is to add a large quantity of an
                                                                                          for their utility in this regard. Further, to evaluate the relative
  ionizable dopant to the liquid eluant or to the vapor generated
                                                                                          sensitivity of the APPI method, the samples used for the APPI
  from the eluant. If the dopant is selected such that its photoions
                                                                                          experiments were also analyzed via an additional, unmodified,
 have a relatively high recombination energy, or a low proton
                                                                                          APCI source. And, because solvent composition is an important
 affinity, then the dopant photoions may react by charge exchange
                                                                                          variable that can affect ionization efficiency, the LC-MS experi-
 or proton transfer with species present in the ionization region.
                                                                                          ments were repeated with the two most commonly used solvent
 Because the ionization region is at atmospheric pressure, the high
                                                                                          combinations: methanol-water and acetonitrile-water. Last, an
 collision rate will ensure that the charge on the photoions is
                                                                                         additional series of compounds was analyzed by APPI, in both
 efficiently transferred to the analyte, provided that the thermo-
                                                                                         positive and negative full-scan mode, to further characterize the
 dynamics are favorable. Of course, any number of competing
                                                                                         range of compounds that the method may be applied to.
 reactions may also occur, depending upon the impurities present
                                                                                             APPI Source. When constructing the APPI source for LC-
 in the reaction region.
                                                                                         MS. it was convenient to modifY a standard HN-APCI source,
      The idea of using a dopant to increase the efficiency of ion
                                                                                         principally because it was anticipated that in order for APPI to be
formation by APPI is not entirely without precedent. as there have
                                                                                         effective, the LC eluant would require nebulization and vaporiza-
been several reported instances where dopants have been used
                                                                                         tion in the same manner as for corona discharge-APCI. A further
with atmospheric pressure ionization. For instance. the use of
                                                                                         benefit to this approach was that the new source could be directly
acetone as a dopant to enhance the sensitivity of PI-IMS has been
                                                                                         connected with the mass analyzer. without having to modifY the
described in a patent. 10 Also, charge-exchange reactions involving
                                                                                         vacuum interface. Comparisons between the new source and the
benzene have been successfully exploited to increase the sensitiv-
                                                                                         standard APCI source were also facilitated, because their housings
ity of corona discharge-APCI toward samples with low proton
                                                                                         were essentially identical.

(13) Carroll, D. I.: Dzidic. 1.: Horning. E. C.: Stillwell. R.N. Appl. Spectrosc. Rev.   (!4) Ketkar. S. N.; Dulak.]. G.; Dheandhanoo, S.: Fite. W. L. Anal. Chim. Acta
     1981. 17. 337-406.                                                                       1991. 245, 267-270.

3654    Analytical Chemistry, Vol. 72, No. 15, August 1, 2000




                                                                                                                                                              QUESTMS-00002889
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 294 of 437 PageID #: 2683


                                                                            Current limiting resistor


                             Lamp current
                             power supply


                                                                                                             Lamp
                         HV power supply



                     Nebulizer gas




                      Auxiliary gas
                      (with dopant)

                                                      Quartz tube




                        I Vespel   ~I                                     Ionization Region
                                                                                                    Curtain gas - - - - '
 Figure 2. Schematic of the APPI ion source, including the heated nebulizer probe, photoionization lamp, and lamp mounting bracket.

      Figure 2 is a schematic of the APPI source used in the                of the lamp's emission at the two ionizing wavelengths. The C200
  investigations described here. This ion source, like the unmodified       power supply was incorporated into a home-built device (Elec-
  APCI version, made use of a heated nebulizer, whose heater was            tronic Services, University of Groningen) that was insulated and
  maintained at 450 oc for all these experiments. Nitrogen was used         enabled the lamp power supply, along with the lamp and its
  to nebulize the liquid eluant (nebulizer gas) and also to transport       mounting bracket, to be floated at up to ±3 kV relative to ground.
  the finely dispersed sample drops through the heated quartz tube          A 1.0-MQ current-limiting resistor was inserted in series between
  in which they were vaporized (auxiliary gas). A tee was placed in         the negative lead of the C200 power supply and the cathode of
  the auxiliary gas line, so that a fused-silica capillary could be run     the lamp, yielding a lamp current of 0.7 rnA (without the extra
  into the HN to supply the dopant required for the APPI method,            resistor, the lamp could be driven at ~2.0 rnA).
 while the same auxiliary gas flow used for the unmodified APCI                 The sensitivity of the method was found to depend on the
  source was maintained. The fused-silica capillary was connected           electrical potential applied to the lamp and the mounting bracket,
  to the syringe pump. The high temperature inside the HN ensured           hereafter referred to as the offset potential. A separate high-voltage
 that the liquid dopant was vaporized immediately and then swept            power supply was used to provide the offset potential. In general,
 by the auxiliary gas through the heated quartz tube and into the          the optimum value for the offset potential appears to be directly
 photoionization region, along with the nebulized LC eluant.               related to the separation of the lamp bracket from the curtain plate,
      A bracket for the photoionization lamp, made of stainless steel      with the condition that its magnitude remain at least slightly above
 and Vespel (DuPont), was constructed (Machine Shop, University            that of the curtain plate (± 1.1 kV relative to ground, during normal
 of Groningen) so that it could be mounted directly to the end of          operation of the API 365 mass spectrometer, the polarity being
 the HN probe. Because the mounting bracket was to be held at              the same as that of the ions being analyzed). For the experiments
 a high potential, while the HN was grounded, a Vespel insulating          described here, where the tube protruding from the lamp bracket
 sleeve was inserted between it and the HN probe. It was necessary         was fixed at a position only a few millimeters in front of the curtain
 to make the walls of the sleeve fairly thick (3.5 mm) in order to         plate, the optimum offset potential was +1. 2 kV for positive ions,
prevent arcing and also to minimize the likelihood that thermal            i.e., 100 V above the potential of the curtain plate. In negative ion
degradation of the Vespel would cause deterioration of the                mode, high sensitivity could be achieved by simply switching the
mechanical strength and/ or the insulating capacity of the insert.        polarity of the offset potential, after its magnitude had been
The mounting bracket was fixed in place by a Vespel thumbscrew.           optimized for positive ion analysis.
     The photoionization lamp used for these experiments was a                  Electrical connections to the lamp were made through the side
Cathodeon Ltd. (Cambridge, England) model PKS 100 krypton                 of the source housing. The original HV connection for the corona
discharge lamp. Once ignited, this lamp provides a continuous             discharge needle was replaced with a two-pin connector; one
output (i.e., the emission is not pulsed on and oft). The high            connection was made to the ring cathode of the lamp, and another
voltage required to ignite and maintain the discharge was supplied        was made to the body of the lamp bracket, which was in electrical
by a Cathodeon Ltd. model C200 power supply. The nominally                contact with the anode at the base of the lamp. The new connector
10.0-eV lamp had a magnesium fluoride window that enabled                 was installed in a manner such that the source retained its seal,
transmission of the 10.0- and 10.6-eV photons emitted from the            so that ambient air was excluded from the ionization region.
discharge. The lamp was used as supplied by the vendor; no                     Mass Spectrometer. The PE SCI EX API 365 triple-quadrupole
attempt was made to determine the absolute or relative intensity          mass spectrometer used for these experiments was essentially
                                                                               Analytical Chemistry, Vol. 72, No. 15, August 1, 2000       3655




                                                                                                                                        QUESTMS-00002890
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 295 of 437 PageID #: 2684


   unmodified. with the only significant changes being those made               Liquid Chromatograph. For all the experiments described
   to one of the HN ion sources. as described above. System control         here, the total combined !low rate provided by the two PE micro-
   and data acquisition was accomplished using the MassChrom                LC pumps was 200 ,uL/min. Pump A was used to deliver water,
   version 1.0 data system. Single MS mode only was used for the            while pump B delivered the organic mobile phase, methanol or
   experiments described here. The mass spectrometer was tuned              acetonitrile. The LC solvents were sparged with helium before
   with the LC2Tune 1.3 instrument control and data acquisition             and during the experiments. No buffers or other solvent additives
   application to provide optimum sensitivity for each analyte using        were used. The column used had an inner diameter of 2 mm and
   direct sample infusion and selected-ion monitoring (SIM). Also           a length of 50 mm (Betabasic-18; 3-.um particle size; Keystone
   using the Tune application, full-scan spectra were obtained for          Scientific, Inc., Bellefonte, PA). A 5~11L loop was used in the injector
   each analyte using the instrument state files established during         of the autosampler. The dopant was delivered at 25 ,uL/min. by
   optimization. For the mixture analysis experiments, Sample               the Harvard Apparatus syringe pump.
   Control (version 1.3) software was used. In these experiments,               For the first full-scan experiments, the samples were injected
  SIM of each of four analytes was performed, with the dwell time          on-column and eluted using isocratic methods. Methanol was the
  at each mass being 200 ms; for each ion monitored, the voltages          organic mobile phase used in these experiments; the methanol!
  of the mass spectrometer were set to the optimum values that             water ratio for each analysis was set so that acceptable peak
  were predetermined using the Tune application. During the final          shapes and short retention times were achieved. For carbam-
  experiments, where an additional series of compounds was                 azepine, acridine, naphthalene, diphenyl sulfide, and 5-fluorouracil,
  analyzed qualitatively, a single generic Tune state file was used,       respectively, the methanol/water ratio used was 60/40, 70/30, 75/
  in which the voltages in the vacuum interface region were kept           25, 80/20, and 70/30. Gradient elution was employed for the
  low in order to prevent up-front collision-induced dissociation that     mixture analysis experiments. For the methanol-water experi-
  could complicate the desired analysis.                                   ments, the percentage of methanol was ramped from 60 to 90%
      During the experiments comparing the APPI and corona                 over 2 min, while for acetonitrile-water, the gradient was from
 discharge-APCI methods, the operating parameters of the mass              50 to 80% acetonitrile, also over 2 min. For the final full-scan flow
 spectrometer, including the temperature and gas flow settings for         injection experiments, of the second series of analytes, a column
 each heated nebulizer, were unchanged. The needle current for             was not used, and the LC solvent consisted of methanol and water
  the APCI experiments was set to 2.5 ,uA; this value was confirmed        (60/40).
 by direct measurement of the current generated by the ions
                                                                            RESULTS AND DISCUSSION
 impinging on the curtain plate. The ion current generated by the
                                                                                APPI Mass Spectra. Full-scan APPI mass spectra for the first
 APPI source, with the dopant and solvent flowing, was also
                                                                            series of analytes are presented in Figure 3. These spectra were
 measured at the curtain plate; this was found to be ~I 0 nA.               obtained by isocratic, on-column, flow injection analysis of single-
      Chemicals. Carbamazepine, acridine, naphthalene, diphenyl             component solutions. Toluene was used as the dopant. The
 sulfide, and 5-fluorouracil were used as standard test compounds           spectrum shown for each sample was taken from the top of the
 for the bulk of the experiments described here. These compounds            peak in its chromatogram and has been background subtracted.
 were selected, somewhat arbitrarily, on the basis of their differing      The mass range from 30 to 100 amu has been omitted from the
 functional groups, to illustrate the affect of proton affinity on APPI    figures, so that the analyte ions, and not incompletely subtracted
 sensitivity under various conditions. Fresh supplies of these             solvent ions, dominate the spectra.
 chemicals were purchased from Aldrich and used without further                Panels a and b of Figure 3 are spectra of carbamazepine (MW
 purification. Concentrated stock solutions were made for each of          236) and acridine (MW 179), respectively, that clearly show the
 these samples in methanoL For the full-scan experiments, where            MH+ ions of each sample. Carbamazepine is a relatively fragile
 each sample was to be analyzed individually, dilute methanol-             molecule which was subject to thermal degradation when analyzed
water solutions (50/50 by volume) were made for each of the                by APPI (or HN-APCI), as evidenced by the prominent signal from
samples. The same solutions were used for both the methanol-               its fragment at ml z 194. Hardly any signal is obtained for theM+
water and the acetonitrile-water LC- MS experiments. The                   radical cations of carbamazepine and acridine. Conversely, as
concentration of the carbamazepine solution was the same as that           displayed in panels c and d of Figure 3, the spectra of naphthalene
of acridine, 0.2 ,uM; the concentrations of the naphthalene and            (MW 128) and diphenyl sulfide (MW 186) show only M+ radical
diphenyl sulfide solutions were both 20 ,uM. The concentration            cations. Recall that the latter spectra were taken from samples
of the 5-fluorouracil solution was I ,uM. For the SIM mixture              100 times more concentrated than those of carbamazepine and
analysis experiments, another methanol-water solution (50/50)             acridine, though the signal intensities attributable to the various
containing all the above samples (with the exception of 5-!luo-           species are similar. It is clear from these data that the efficiency
rouracil) was prepared such that the concentration of each                of the APPI method, in it present form, is much lower for
component was the same as that of its single-component solution.          naphthalene and diphenyl sulfide than it is for carbamazepine and
     Stock solutions were also made for a second series of                acridine.
compounds: reserpine, caffeine, testosterone, anthracene, 2,6-                 To explain the discrepancies in ionization efficiencies observed
dimethylphenol, myristic acid, and benzoic acid. These were               for these species, it is first necessary to establish that ionization
diluted in 50/50 methanol-water to make I ,uM solutions for each          depends primarily upon reactions that are initiated by dopant
compound in the series.                                                   photoions. This knowledge stems from the observation that ion
     All solvents used, including the dopants toluene and acetone,        production without a dopant is very low (see Figures 4 and 5,
were of HPLC grade.                                                       along with the accompanying discussion). Thus, when a dopant
3656   Analytical Chemistry, Vol. 72, No. 15, August 1, 2000




                                                                                                                                          QUESTMS-00002891
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 296 of 437 PageID #: 2685


     (a) Ions/sec. (x105 )                                                         (d) Ions/sec. (x105 )
         3~--------------------------------------~

                             194     237, [M+HJ+


                                               OC)QJ
                                                 ~
                                                 y=D
                                                     t·                   ]194
                                                                         2H
                                                                                      3



                                                           NH2

                II                                                                    0~~~~~~~~~~~~~~--~~~~~~
          100        150      200        250   300   350         400   450   500          100      150       200   250   300   350   400    450     500
                                               mlz                                                                       mlz

     (b) Ions/sec. (x10 5)                                                         (e) Ions/sec. (x1 05 )
                           180, [M+Hj+
                                                                                                129,[M-Hl'




          100        150      200        250   300   350         400   450   500       100         150       200   250   300   350   400    450     500
                                               m/z                                                                       mlz

     (c) Ions/sec. (x1 OS)
                 128, M+




         100         150     200         250   300   350         400   450   500
                                   mlz
Figure 3. Full-scan APPI spectra of five compounds: (a) carbamazepine; (b) acridine; (c) naphthalene; (d) diphenyl sulfide; (e) 5-fluorouracil.


 is used, differences in photoionization cross sections of the                      of the APPI source. and further discussion of this topic will be
 analytes can be discounted, and it can be surmised that ionization                 postponed until more information is available.
 efficiency is governed largely by the ion-molecule reactions                           The final spectrum in the series, Figure 3e, is from a negative
 occurring after photoionization of the dopant in the APPI source.                  ion scan of 5-fluorouracil (MW 130), and the prominent peak at
 With regard to the mechanism responsible for the preferential                     m/z 129 corresponds to (M H)·-. This figure has been included
 ionization of certain species, the most obvious difference between                 to illustrate that the APPI method presented here can also be used
 the molecules selected for analysis lies in their relative proton                 in negative ion mode. Thus far we have performed few investiga-
 affinities: carbamazepine and acridine both have at least one                     tions of this mode and have not begun to study the reactions that
nitrogen-containing functional group that can accept a proton.                     lead to the formation of the observed (M H) ions.
while naphthalene and diphenyl sulfide have no such basic site.                         APPI Chromatograms. The APPI chromatograms presented
Hence, the observation that relatively high proton affinity species                in Figure 4 are composed of the sum of the ion current detected
are ionized preferentially points toward the empirical conclusion                  by SIM of ml z 237, 180, 128, and 186. The four peaks, in order of
that proton-transfer reactions are more prominent than charge-                     elution. correspond to the signals for carbamazepine (I pmol
exchange reactions in the APPI source. Preliminary investigations                  injected), acridine (I pmol), naphthalene (100 pmol), and diphenyl
(data not presented here) indicate that there may be several                       sulfide (100 pmol). Both of these chromatograms were obtained
reaction pathways responsible for the observed results; one                        without the benefit of an added dopant. Figure 4a shows a typical
important process involves the reaction of dopant photoions with                   chromatogram obtained when the LC solvent consisted of metha-
solvent molecules, which in turn may react by proton transfer with                 nol and water, while Figure 4b is representative of chromatograms
analytes having a high proton affinity. It is, however, beyond the                 obtained for the acetonitrile-water experiments. The composition
scope of this article to expound on the ion-molecule chemistry                     of the solvent has little effect here on the chromatograms, other
                                                                                            Analytical Chemistry, Vol. 72, No. 15, August 1, 2000   3657




                                                                                                                                                    QUESTMS-00002892
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 297 of 437 PageID #: 2686


   (a) Ions/sec. (x1 04)                                                                                    (a) Ions/sec. (x106 )
       2.5,------------------------,                                                                         1.6..-------------------------,
                                                                                                                                                         acridine
                                                            naphthalene                                       1.4                                                                  APPI (toluene)
                   Methanol/water                                                                                         Methanol/water
                                                                                                                                                                                   APCI
                                                                                                              1.2
                                                    acridine
       1.5                                                                                                    1.0

                                                                                                             0.8
       1.0                                                                                                                            ca.rbamazepine
                                                                                                              0.8

                                                                                                             0.4
       0.5
                                                                                                             0.2
    0.0      -P:=~.::::::::::::::;:::-!_.:'::-!__:~_::::~,--_:_::;:::::=J                                    0.0
             0.0        0.5        1.0              1.5         2.0        2.5        3.0          3.5              0.0        0.5      1.0              1.5        2.0      2.5      3.0           3.5
                                                           Time (min.)                                                                                         Time (min.)


   (b)       Ions/sec. (xW')                                                                                (b) Ions/sec. (x106)
    25                                                                                                       1.6 , - - - - - - - - - - - - - - - - - - - - - - - - ,


    2.0
             j'    Acetonitrile/water                                                                        1.4          Acetonitrile/water
                                                                                                                                                                                   APPI (toluene)
                                                                                                                                                                                   APCI
                                                                                                             1.2
                                         acridina                                                                                             acridine
    1.5                                                                                                      1.0

                                                                                                             0.8
    1.0
                                                                                                             0.6
                                                                                                                                carbamazepine
                                                                                                             0.4
    0.5
                                                                                                             0.2
    0.0 -f.::~=::;:::~::::.._;:.~-.::::;::::........:::::::;:=~~==:=;==~                                     0.0
        0.0      0.5      1.0      1.5      2.0      2.5      3.0      3.5                                          0.0        0.5      1.0              1.5        2.0      2.5      3.0           3,5
                                                           Time (min.)                                                                                         nme(min.)

 Figure 4. Chromatograms of carbamazepine, acridine, naphthalene,                                         Figure 6. Comparison of APPI and corona discharge-APCL (a) The
 and diphenyl sulfide, obtained by APPI without the use of a dopant,                                      LC eluant is methanol-water. APPI is more sensitive than APCI,
 for eluants (a) methanol-water and (b) acetonitrile-water.                                               especially toward naphthalene and diphenyl sulfide. (b) For aceto-
                                                                                                          nitrile-water, APPI is still more sensitive, but APCI shows improved
    Ions/sec. (x106 )
   1.6-,.------------------------,                                                                        sensitivity toward the low proton affinity compounds.
                                               acridine
   1.4                                                                           APPI (toluene)
                  Methanol/water
                                                                                 APPI (acetone)
   1.2
                                                                                                           of direct photoionization as an ionization method for LC-MS is
   1.0
                                                                                                           quite low.
   0.8
                               carbamazepine                                                                   The chromatogram in Figure 5 was obtained from the same
   0.6
                                                                                                           sample solution analyzed to collect the data presented in Figure
   0.4
                                                                                                           4, and the organic solvent used for the gradient was methanol.
   0.2
                                                                                                          Similar results were obtained for acetonitrile-water. Two chro-
   0.0
         0.0           0.5      1.0            1.5             2.0        2.5       3.0           3,5     matograms have been overlaid in Figure 5: one was collected by
                                                          Time (min.)
                                                                                                          utilizing toluene as a dopant, and the other with acetone. First
Figure 5. APPI chromatograms obtained for the same solution                                               considering the toluene example, the increase in sensitivity (and
analyzed in Figure 4, showing the effects of the use of a dopant.
                                                                                                          signal-to-noise ratio) relative to the no-dopant case is striking: for
Toluene and acetone are compared for their utility as dopants, and
the LC eluant was methanol-water.                                                                         carbamazepine and acridine, the increase in peak area is ~ 100
                                                                                                          times. The increase for naphthalene and diphenyl sulfide is
                                                                                                          somewhat less pronounced, but still substantial at a factor of ~25.
 than the factor of 2-3 times increase in sensitivity observed for                                        These data illustrate that toluene used as dopant can enhance
 naphthalene and diphenyl sulfide when methanol is used for the                                           the sensitivity of APPI toward species of both high and low proton
 organic mobile phase. For both solvent systems, though, the                                             affinity, through either proton-transfer or charge-exchange reac-
 efficiency of ionization is again found to be much higher for                                            tions. Note again that proton-transfer reactions appear to be much
 carbamazepine and acridine than for the low proton affinity species                                     more prominent. The APPI chromatogram obtained using acetone,
 (note the sample load for each analyte). It is not clear that direct                                    on the other hand, illustrates that acetone is an effective dopant
photoionization is the sole, or even the principal, mechanism                                            only for those compounds having high proton affinity; acetone is
responsible for the ionization observed in this case, because it                                         not suitable as a dopant for the promotion of molecular ion
seems unlikely that there are such marked differences in the                                             formation of samples having a low proton affinity. Hence. the
photoionization cross sections of these four species (they all                                           choice of dopant is an important factor affecting the sensitivity
contain aromatic rings and have IPs below the photon energy). It                                         and selectivity of APPI.
may be then that analyte ionization occurs largely through                                                    Comparison between APPI and APCI. Results from the
photoion intermediates formed from trace amounts of impurities                                           experiments comparing APPI and the standard corona discharge-
in the solvent, which react in a manner similar to that observed                                         APe! source are presented in Figure 6. When methanol was the
for toluene. Though there is presently insufficient evidence                                             organic solvent, Figure 6a, the signals obtained for carbamazepine
available to say with certainty what the ionization mechanism is,                                        and acridine by APPI were at least 8 times as high as those
these data do serve, in any event, to illustrate that the efficiency                                     obtainable with the APCI source; the increase for naphthalene
3658         Analytical Chemistry, Vol. 72, No. 15, August 1, 2000




                                                                                                                                                                                            QUESTMS-00002893
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 298 of 437 PageID #: 2687


 Table 1. Additional Series of Compounds Analyzed by                           been successfully analyzed by APPI is presented in Table I, along
 APPI"                                                                         with the most prominent ions observed in their spectra. It is
                                                                               evident from this table that most of the species analyzed by APPI
                                             Base Peak                         to-date have yielded protonated molecules, while molecules
                 Compound                                       Assignment     containing acidic functional groups may be deprotonated and
                                         Positive   Negative
                                                                               detected in negative ion mode. In this regard, the APPI method
              reserpine, MW 6{)8                                               follows behavior similar to that of corona discharge-APCI; i.e., like




    ~
                                                                               APCI, APPI seems most suitable for samples having a high basicity
                                                                               or acidity in the gas phase.


    :: '~~~
                                           609       -6D7      [M+Hr. [M·Hl        Comment on the Importance of the Offset Potential. There
                                                                               is one additional feature of the APPI method presented here that
                                                                               has yet to be discussed: ion formation by APPI does not require
                                    o,                                        any element within the ionization region to be held at a high
              caffeine, MW 194                                                 potential; i.e., unlike electrospray and APCI, where the spray

                  =XI
                      0
                                                                              capillary and corona discharge needle are operated at several
                                           195        n.o.       [M+Hr
                 0~       )
                                                                              kilovolts, the APPI ionization region is essentially field free. This
                                                                              characteristic allows for the independent optimization of the offset
                      I
                                                                              potential of the APPI source, a parameter that has been found to
            testosterone, MW 288
                                                                              have a tremendous effect upon the sensitivity of the method (data



             ~
                                          289        n.o.        [M+Ht
                                                                              not presented here). It is believed that the careful control of the
                                                                              offset potential allows for optimization of the transport of ions
                                                                              toward the sampling orifice of the mass analyzer. Recall that the
                                                                              total ion production by APPI is relatively low (the ion current
             anthracene, MW 178
                                                                              measured at the curtain pia te for APPI is ~I 0 nA, as compared
               ©00                        179        n.o.        [M+Hr
                                                                              to 2.5 f1A for corona discharge-APCI), while the sensitivity of the
                                                                              method has been found to be high. Thus, we surmise that efficient
      2,6-dimethyl phenol, MW 122
                                                                              transport of ions toward the sampling orifice is likely a key factor


                 L6Y
                                          n.o.       -121         £M-Hr       responsible for the high sensitivity of APPI relative to APCI. More
                                                                              research must certainly be done to prove this point, however,
            myristic acid, MW 228
                                                                              because other factors, such as variations in reaction time, may
     0~                                   n.o.       -227        [M-H]"       also be important.
       OH


            benzoic acid, MW 122                                               CONCLUSION
                                                                                  Atmospheric pressure photoionization, through the use of a
                HO~                       n.o.       -121        [M-Hr
                  0
                                                                              dopant, has been shown to be capable of providing enhanced
                                                                              sensitivity to LC- MS. relative to that attainable through corona
   "n.o., not observed for I JiM solutions under full-scan conditions.        discharge-APCI. First indications are that the range of compounds
                                                                               that can be efficiently ionized by APPI closely follows that of APCI,
                                                                              a finding that points toward the conclusion that the ion-molecule
                                                                              reactions responsible for analyte ionization in each source
 and phenyl sulfide was much greater, since the sensitivity of APCI           ultimately follow similar pathways, despite the fact that the initial
 toward low proton affinity species in the presence of methanol               reagent ions are different. Accordingly. it is anticipated that the
 was found to be almost nil. When acetonitrile was used, Figure               APPI source may find utility in many areas of application where
 6b, the advantage of APPI over APCI was maintained for carbam-               the corona discharge-APCI method is presently employed, pro-
azepine and acridine, though the sensitivity of APCI toward                   vided that the increase in sensitivity demonstrated here can be
naphthalene and diphenyl sulfide was much improved and was                    maintained for real samples. Of course, robustness of the source
not much lower than that of APPI.                                             will also need to be demonstrated, if the method is to prove
    The chromatograms selected for display here provide a first               suitable for routine use.
indication of the type of performance that is attainable with APPI,
and they are representative of the data that were routinely obtained          ACKNOWLEDGMENT
over the course of these experiments. To more fully assess the                   Major funding and other support for this work was provided
potential utility of APPI though, it will be necessary to formally            by PE SCIEX as part of a collaborative research agreement with
validate a bioanalysis assay using APPI under strictly controlled             the University of Groningen.
and realistic conditions.
    Qualitative Analysis of a Second Series of Compounds.
The high sensitivity of the APPI method seems to be quite general             Received for review February 8, 2000. Accepted May 10,
and is not limited to those species chosen for the experiments                2000.
described above. A selection of additional compounds that have                AC0001636


                                                                                   Analytical Chemistry, Vol. 72, No. 15, August 1, 2000      3659




                                                                                                                                          QUESTMS-00002894
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 299 of 437 PageID #: 2688
                                                                           PCT/US2009/059090 04.12.2009




                                                                                                              JOURNAL OF
                                                                                                              CHROMATO(;RAPHY A

     ELSEVIER                                1oumal of Chromatography A. 171 (1997) 119-125




        Drug quantitation on a benchtop liquid chromatography-tandem
                          mass spectrometry system 1
   ·P.R. Tillers·•, J. Cunniff", A.P. Land\ J. Schwartz\ I. Jardinea, M. Wakefield 8 , L. Lopez\
            J.F. Newtonb, R.D. Burtonb, B.M. Folkb, D.L. Buhnnanb, P. Priceb, D. Wub
                                   "Finnigan MAT. 355 River Oaks Partway, Smr Jou. CA 95134, USA
                               "Sanofi Research Division. 25 Great Valley Parkway. Ma/vem. PA 19355, USA

                             Received 20 Dc<:ember 1996; revised 8 February 1997; accepled 14 February 1997



    Abstnu:t

      The specificity and selectivity of LC-MS-MS is illusuated to explain why LC-MS-MS has become the method of
   choice for quantitation within the pharmaceutical industry. Two assays are described that demonstrate the facility with which
   new ion trap technology can utilize the selectivity and sensitivity of LC-MS-MS to quantitate trace level components within
   complex matrices, in particular human plasma. One assay undergoes a validation procedure and demonstrates the utility of
   this new technology for drug quantitation within a regulated environment.

    Keywords: Liquid chromatogrnphy-mass spectrometry; Detection, LC; Steroids; SR 27417


   1. Introduction                                                       of interest and this data will change if the eluent used
                                                                         is altered or if a different LC column is used. If a
      In recent years the application of liquid chroma-                  photodiode array detector is used the spectral in-
   tography-tandem mass spectrometry (LC-MS-MS)                          formation affords increased confidence in the conclu-
   has been used to an increasing degree for quantita-                   sions derived as the complete UV spectrum is
   tive analysis of drug compounds at trace levels. The                 generated. If only partial separation is achieved,
   reason for this is the facility with which LC-MS-                    quantitation of the two components can be proble-
   MS is able to analyze trace components in complex                    matic, particularly if they are analogues with similar
   matrices such as plasma. A comparison with LC-UV                     absorbance characteristics. When analyzing complex
   serves to illustrate the unique capabilities of tandem               matrices such as plasma, the non-specific nature of
   MS [ 1,2] and explains why its use is so prevalent                   UV detection means that extensive sample clean-up
   within the pharmaceutical industry (see Fig. 1).                     and LC separation is often required.
      An LC-UV analysis affords retention time data                        An LC-MS analysis affords retention time data
   based on the elution characteristics of the compound                 based on a summation of all the ions that are
                                                                        detected, referred to as the total ion chromatogram
                                                                        (TIC). Each data point along this chromatogram
   •corresponding author.
   1
     67C:\CAPD\CHROMA\3859\Prcsenled a! the 20th International          consists of a mass spectrum affording molecular
    Symposium on High-Performance Liquid Phase Separnlions and          mass data. A change of eluent or LC column will
    Relaled Techniques. San Fnmcisco. CA. 16-21 JuRe 1996.              result in a different retention time but will not alter

   0021-9673/97/$17.00 Copyrighl If) 1997 Elsevier Science B.V. All rights reserved
   PI/ S0021-9673(97)00l47-7




                                                                                                                          QUESTMS-00002895
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 300 of 437 PageID #: 2689
                                                                        PCT/US2009/059090 04.12.2009


   120                                P.R. Tiller eta/. I J. Chromatogr. A 771 (1997) /19-125


                     a)   LC-UV =           RT




                                     A
                    b) LC-MS = RT and mass spectrum

                               /fy                                            J<
                    c) LC-MS/MS = RT, mass spectrum and structural data
                                       (M:BJ   (M~] (1\'(+HJ

                                                         I
                                                          :        B
                                                                       I. •   .1\  --:
                                                                               l ""'.
            Fig. I. Schematic depiction of the info"m.ation content within (a) LC-UV, (b) LC-MS and (c) LC-MS-MS data.

   the mass spectrum obtained. Therefore LC-MS                      out by accelerating selected (parent) ions into a
   methods are inherently more robust. If two analogues             region that has a higher density of gas molecules.
   are partially resolved or even co-elute, the mass                The resultant collisions with the gas induce dissocia-
   spectra obtained will be different for the two species           tion of the parent molecule. Because the fragment
   (as most species have a different molecular mass).               (daughter) ions, reflect the structure of the parent ion,
   The mass spectra can be used to generate a recon-                CID affords structurally specific data.
   structed ion chromatogram (RIC) which will enable                   Complex matrices often afford interference from
   quantitation of two co-eluting analogues to be carried           the matrix across a wide retention time range. In an
   out. LC-MS analyses are still subject to interference            MS-MS experiment the mass for the parent ion of
   from complex matrices and this means that it is often            interest is specifically selected with the concomitant
   necessary to carry out sample clean-up and LC                    elimination of all ions of differing molecular mass. If
   separation to afford meaningful data.                            there is a contaminant with the same molecular mass
      An LC-MS-MS analysis, in common with J..C-                   (isobaric) that co-elutes with the parent of interest,
   UV and LC-MS, affords retention time data based                 then only those two ions are selected. After CID,
   on a summation of all the ions that are detected. In            only fragment ions derived from the analyte of
  addition to molecular mass information the MS-MS                 interest are selected, thus eliminating the CID frag-
  spectrum yields structurally specific data based on              ments from the contaminant. This two stage filtering
  the collisionally induced dissociation (CID) frag-               process allows very selective data to be derived from
  ments that are generated. These fragments are                    complex matrices in the presence of co-eluting.
  characteristic of the structural moieties present in the         isobaric contaminants.
  analyte. As a result, the MS-MS spectrum ensures                    Because LC-MS-MS is able to extract specific,
  highly specific data affording a very high confidence            quantitative data from gross sample mixtures the
  in the results obtained and is therefore inherently less         development of high-resolution LC methods has not
  susceptible to interference from complex matrices.               been necessary. For the same reason method de-
     CID is a process by which translational energy is             velopment and validation times for an LC-MS-MS
  imparted to an ionized molecule so that the molecule             assay are typically 1-2 weeks and analysis times are
  fragments into two or more ions [3). CID is carried              typically 2-5 min. resulting in a very high sample




                                                                                                                         QUESTMS-00002896
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 301 of 437 PageID #: 2690
                                                                           PCT/US2009/059090 04.12.2009


                                     P.R. Tillu   t!l   at. I J. Chronwrogr. A 771 (1997) /19-/25                           121

    throughput. These are the core reasons why the                       level of 94 pg/ml to 12 088 pg/ml and the internal
    application of LC-MS-MS, particularly in the phar-                   standards,             [ 2 H 3 ]testosterone       and
                                                                           2
    maceutical industry, has become the method of                        [ H 3 ]hydrocortisone, at a level of 10 000 pg/ml) and

    choice. The high cost of instrumentation capable of                  reconstituted with 200 j.LI of mobile phase and 100
    LC-MS-MS has been the reason for it not being                        j.LI injected on-column.
    utilized more widely.
       The recent developments in ion trap technology,
                                                                         2.1.3. LC-MS-MS
    including the use of external ionization, trivial MS
                                                                            A Hewlett-Packard (HP) 1050 modular LC system
   and MS-MS experimental setup and interfacing to
                                                                         was used with a flow of methanol-water (5% acetic
   atmospheric pressure ionization sources, now offers
                                                                         acid) (60:40) at 0.5 ml!min through a Supelcosil
   all the advantages and facility of LC-MS-MS [4-6]
                                                                        LC-18-DB (33X4.6 mm, 5 J.Lm) column. The LCQ
   at approximately half the cost of triple quadrupole
                                                                        (Finnigan MAT, San Jose, CA. USA) was operated
   systems. Also triple quadrupole systems have typi·
                                                                         using the atmospheric pressure chemical ionization
   cally required extensive training to operate optimally
                                                                        (APCI) probe in the positive ion selection mode,
   whereas that is not the case with modem ion traps.
                                                                        with the vaporizer set to 450°C and the heated
   They are physically smaller, truly benchtop, instru-
                                                                        capillary to 175°C. Full scan MS-MS data were
   ments and that serves to make the acceptance of this
                                                                        obtained for the four components as follows: testo-
   technology less daunting.
                                                                        sterone m/z 289,......80-305; [ 2 H 1 ]testosterone mlz
      It is the intention of this paper to demonstrate that
                                                                        292--+80-305; hydrocortisone m/z 363,......100-305
   this new technology is able to provide reliable                             2
                                                                        and ( H 1 ]hydrocortisone m/z 366--+ 100-305.
   validated quantitative data. To that end two analyses
                                                                            Under these LC conditions hydrocortisone and
   are described demonstrating quantitation of human
                                                                        testosterone have retention times of 2.04 and 4.97
   plasma samples and validation of one of those
                                                                        min, respectively. Therefore the mass spectrometer
   methods at the 25 pg/ml level.
                                                                        was      set   to    analyze   hydrocortisone       and
                                                                          2
                                                                        [ H 1 ]hydrocortisone between 0-3.5 min and then
                                                                        switched to analyze testosterone and [ 2 HJ)testos-
   2. Experimental                                                      terone between 3.5-6.0 min.

   2.1. Steroid assay
                                                                        2.2. SR 27417 assay

   2. I. 1. Reagents
       HPLC-grade methanol and water (Burdick and                       2.2.1. Reagents
   Jackson, Muskegon, MI, USA), acetic acid (Curtin                        HPLC-grade acetonitrile, hexane and water (Bur-
   Matheson Scientific, Houston, TX, USA), testoster-                   dick and Jackson), formic acid, ammonium acetate
   one, hydrocortisone, [ 2 H 3 )hydrocortisone (Sigma, St              (J.T. Baker, Phillipsburg, NJ, USA) and SR 27417
   Louis, MO, USA) and [ 2 H 1 )testosterone (Cambridge                 and the deuterated internal standard (obtained in-
   Isotope Labs., Andover, MA, USA) were used in                        house) were used throughout these analyses.
   these analyses.
                                                                        2.2.2. Sample preparation
  2.1.2. Sample preparation                                                A 1-ml volume of human plasma was spiked with
     Human plasma ( 1-ml aliquots) were extracted                       internal standard ( 100 pg/ml) and extracted with 6
  using SPECPLUS 3ML C 8 extraction columns                             ml of hexane by rotary mixing for 20 min, followed
  (ANSYS, Irvine, CA. USA). The disc was con-                           by centrifugation for 10 min. The organic layer was
  ditioned with 0.2 ml of methanol followed by elution                  transferred to a conical. tube and evaporated to
  of the steroids with I ml of ethyl acetate. The eluate                dryness under nitrogen at 45°C. The extract was
  was evaporated to dryness, spiked with steroids                       reconstituted with 200 J.Ll of acetonitrile-water
  (testosterone and hydrocortisone were spiked at a                     (50:50) and 50 J.LI injected on-column.




                                                                                                                        QUESTMS-00002897
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 302 of 437 PageID #: 2691
                                                                        PCT/US2009/059090 04.12.2009


    122                                P.R. Tiller et al. I J. Chromatogr. A 771 (1997) JJ9-12:5

    2.2.3. LC-MS-MS                                                   7000. The results of this comparison have been
        A Hewlett-Packard (HP) 1050 modular LC system                 published [5,7]. This is the reason why SRM and not
    was used with a flow-rate 0.5 ml/min through a                    full scan MS-MS was performed.
    Keystone BDS Hypersil C 18 (30X4.6 mm, 5 IJ.m)
    column. Gradient elution was performed with the
    first 2.8 min diverted to waste.
                                                                      3, Results and discussion
       Mobile phase A consisted of 2 mM ammonium
   acetate-0.2% formic acid in HPLC-grade water and
   mobile phase B consisted of 2 mM ammonium                          3./. Steroid assay
   acetate-0.2% formic acid in HPLC-grade acetoni-
   trile-water (98:2, v/v). Gradient was 50:50 A-B to                     A calibration curve was generated by making five
    100% B in 3.0 min, 1.0 min hold at 100% B, return                  injections of a series of nine standards over a period
   to 50:50 at 4.5 min, 7.0 min run time.                             of 5 h. Thus at each of the nine levels there were five
       The LCQ (Finnigan MAT) was operated using the                   replicates each injected l h apart. The zero level
   electrospray (ESI) probe in the positive ion selection             standards contained endogenous levels of hydrocor-
   mode, with the spray voltage set to 4.5 kV and the                 tisone and testosterone (Figs. 2 and 3) which caused
   heated capillary set to 250°C. Selected reaction                   an offset from zero to be observed in the calibration
   monitoring (SRM) data were obtained by monitoring                  curves. The calibration curve obtained for hydro-
   the two transitions: SR 27417 mlz 465--+420 and                    cortisone gave a R 2 =0.9934 (y=O.OOOlx+0.0917),
     1
   [ H 4 ]SR 27417 m/z 469--+424.                                     while the curve for testosterone afforded a R 2 =
       This assay was previously validated on a TSQ-                  0.9986 (y=O.OOOOix+O.l535).
   7000 triple quadrupole mass spectrometer and the                      The peak at a retention time of 1.50 min observed
   same samples were analyzed on the LCQ in order to                  in the hydrocortisone chromatogram is clearly not
   determine how the LCQ compares with the TSQ-                       simply an analogue as the full scan MS-MS spec-


                    uo     HYDROCORTISONE
                      2.

                              M,383




          Fig. 2. Chromatogram and full scan MS-MS spectrum for zero level s1andard or hydrocortisone (peak at 2.04 min).




                                                                                                                            QUESTMS-00002898
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 303 of 437 PageID #: 2692



                                                                                   PCT/US2009/059090 04.12.2009


                                            P.R.   Tillt~r   eta/. I J. Chromatogr. A   n1   (1997) 119-12$                        123


                            Testosterone               ._.,




                 f1g. 3. Chromalogram and full scan MS-MS spe<:trurn for zero level •wndard of testosterone (peak al 4.97 min).



        trum obtained is significantly different from that                      and 1000 pg/ml levels which were injected in
        obra.ined for hydroconisone (see Fig. 4 ).                              triplicate. Fig. 6 reproduces the mass chromatogram
           Tile use of full-scan MS-MS aids method de-                          for th.e I 0 pg SR 27417 standard and the internal
        velopment in that it allows the decision as to which                    standard. Since one quarter of the reconstituted
        product ion(s) to use for quantitation to be made after                 plasma extract was injected, this chromatogram
       a calibration curve has been acquired. It is then                        represents a 2.5-pg on-column injection.
       possible to perform the quantitation using different                        The data obtained afforded a quadratic l/X 2
        ions or combinations of ions so as to afford the best                  calibration curve with a correlation coefficient of
       results. In the case of hydroconisone, the ions at m/z                  0.9973.
       309 and 327 were used as the quantitation masses                            Having obra.ined the results certain criteria were
       and m/z 97, 109 and 2.53 were used for testosterone.                    tested lO determine if the LCQ generated data that
       Thus several ions can be monitored simultaneously                       can be validated. These criteria were divided into
       by the use of full-scan MS-MS. In addition full-scan                    two areas, within-day variability and between-day
       MS-MS allows matrix contaminants to be identified                       variability.
       immediately, as in the case of the peak at 1.50 min                         The within-day variability was tested by use of
       within the hydrocortisone chromatogram, based on                        quality control (QC) samples at levels of 10, 25. 400
       the spectral differences observed.                                      and 1000 pg/ml. Six replicates of the QC set were
                                                                               analyzed.
       3.2. SR 27417 a.ssay                                                        The between-day variability was tested by use of
                                                                               QC samples at levels of 10, 400 and 1000 pg/ml.
        A calibration curve for SR 27417 (Fig. 5) was                          This QC set was used on three separate occasions.
      generated using standards at 10, 25, 50, 100, 200,                           Validations were accepted by the following
      400, 600, 800 and 1000 pg/ml. A single injection                         criteria: no more than 33% of samples within a given
      was made at each concentration except for the 10                         concentration level were beyond :t 15% of nominal,




                                                                                                                                         QUESTMS-00002899
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 304 of 437 PageID #: 2693
                                                                                    PCT/US2009/059090 04.12.2009


    124                                           P.R. Tiller el at. I J. Chromalogr. A 771 (1997) /19-12.5



                             1.150
               100
                                2.




                                                                       f
                                                                       J




                                 2       3
                                     Time("*')
                                                    •        5

                                                                                                                    -
      Fig. 4. Chromatogram and full scan MS-MS spectrum for matrix contaminant within the zero level standard (peak at 1.50 min).


   except at the minimum quantifiable level (MQL),                               3.2. J. Within-day validation
   where the acceptance criteria was :!:20% of nominal.                             The 10 pg/ml level afforded accuracy and preci-
   The accuracy and precision for each level were not                            sion data of :!: 15.54% and :!: 13.36%, respectively.
   greater than :!: 15% of nominal, except at the MQL,                           Though these data strictly speaking meet the criteria,
   where values were not beyond :!:20% of nominal.                               we prefer data sets to be no more than ::!:: 10% for
     Accuracy and precision were calculated as fol-                              both precision and accuracy during the method
   lows:                                                                         development stage to leave a sufficient margin so
                                                                                 that any minor variations during assay analysis are
                   (observed cone. - expected cone.)                             still within validated criteria.
   Accuracy=
                            expected cone.
                   . 100%                                                       3.2.2. Between-day validation
                                                                                   The 10 pg/ml level afforded accuracy and preci-
                   standard deviation                                           sion data of ::!: 12.69% and ::!:7.86%, respectively.
   Precision   =         mean
                                             · I 00%                            Again this data set met the criteria but the accuracy
                                                                                data are above the ::!: 10% level we prefer.
     The validation data are given in Tables I and 2.                              The within-day and between--day validation data,
                                                                                taken in combination, demonstrate that the LCQ is
                                                                                capable of validating this assay with a MQL of 25




            ~
                                     K'J_N,-Q                                   pg/ml.

                                          ~z420
                                             _.....N....._                      4. Conclusl~ns

                     Fig. :S. Structure of SR 27417.                               The intention of this paper was to demonstrate that




                                                                                                                                  QUESTMS-00002900
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 305 of 437 PageID #: 2694
                                                                                           PCT/US2009/059090 04.12.2009


                                                P.R. Tiller er al. I J. Chramarogr. A 771 (1997) 119-125                                             125

                                                                                                   ....
                                                                                                                             --
                                                                                                                             Nl.:
                                                                                                                             1.22£4
                                   SR 27417                                                                                  11C~•c




                                                                                                                             -···
                                                                                                                             411.111·
                                                                                                                             421.1111




                                                                                                                             --
                                                                                                                             Nl:
                                                                                                                             URI
                                                                                                                             nc-•c
                                  d4 Internal Standard
                                                                                                                             ---·
                                                                                                                             4D.JO·
                                                                                                                             4211.:1111




                                  o.&    t.o    1.1     2.0   2.1     :a.o    a.a   4.0      4.5    s.o   1.1   11.0   1.1

                                                                             -~
            Fig. 6. Mass chromatograms of SR 27417 10 pglml (2.5 pg                 on~olumn)        and SR 27417 100 pglml (25 pg on-column).


   Table                                                                              Acknowledgments
   Within-day validation data for SR 27417
                     Nominal concentration (pglml) (n = 6)                              We would like to thank ·Gail Mueller and Dennis
                                                                                      Blevins of Ansys Inc. for providing the human
                     10             25            400               1000
                                                                                      plasma extract used for the steroid assay.
   Mean              11.5           25.37         408.02            1006.22
   S.D.               1.58           2.13          17.16              44.03
   R.S.D.(%)         13.36           8.41           4.21               4.38
   M%D"              15.54           1.47           2.00               0.62           References
   • mean percent deviation.
                                                                                           [I) K.L. Busch, G.L. Glish and S.A. McLuckey, Mass Spec·
                                                                                               trometryiMass Spectrometry: Tehniques and Applications of
   the LCQ offers a lower-cost ahemative for quantita-                                         Tandem Mass Spectrometry, VCH, New York, 1988.
   tive LC-MS-MS analysis of trace level components                                        [2) G. Rule, L.G. McLaughlin and J. Henion, Anal. Chern., 65
                                                                                               (1993) 857A.
   within complex matrices. The data are unequivocal,
                                                                                           [31 K. Levsen:and H. Schwartz Angew, Chern. Int. Ed. Engl., 15
   clearly this new technology affords the sensitivity,                                        ( 1976) 509.
   accuracy and precision necessary to generate val-                                      [4) J. Cunniff, P.R. Tiller, A.P. Land, T. Vasconcellos and M.
   idated quantitative data.                                                                   Wakefield, Pnx:eedings of the 44th ASMS Conference of
                                                                                               Mass Spectrometry and Allied Topics, Portland, OR, 1996,
   Table 2                                                                                     p. 623.
   Between-day validation data for SR 27417                                               [5) M. Wakefield, A.P. Land, 1. Newlon, R. Burton, B. Folk, D.
                                                                                               Burhnnan, P. Price and D. Wu, Pnx:eedings of the 44th
                          Nominal concentnltion (pg I ml) (n = 3)                              ASMS Conference of Mass Spectrometry and Allied Topics,
                          10                   400                  1000                       Portland, OR, 1996, p. 615.
                                                                                          [6) J. Paulson, J. Cunniff and J. Schwanz., Proceedings of the
   Mean                   11.27                430.66               999.63                     44th ASMS Conference of Mass Speclrometry and Allied
   S.D.                    0.89                 27.48                45.86                     Topics, Portland, OR, 1996, p. 1148.
   R.S.D.(%)               7.86                  6.38                 4.62                [7) M. Wakefield, L. Lopez, 1. Newton, R. Burton, B. Folk and
   M%D"                   12.69                  7.67               -0.84                      D. Burhrman, Applicalion report 258. Finnigan Corporalion.
   • Mean percent deviation.




                                                                                                                                                 QUESTMS-00002901
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 306 of 437 PageID #: 2695


                     UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                                  C!\ITED STATES DEPARTMENT OF COMMERCE
                                                                                  lJrutcd States Patent and Trademark Office
                                                                                  Addxtsso COMMISSIO~ER FOR PATENTS




                                FILING DATE            FIRST NA:\1ED ll'NENTOR   A1~roRNEY   DOCKET :\0.      CONFIR:\1ATIO:-i NO.

        12/607.905               10/28/2009              Michael P. Caulfield        034827·9106                       5433

        30542            7590             12/16/2011
                                                                                                    EXA.\11l"iER
        FOLEY & LARDNER LLP
        P.O. BOX 80278                                                                  CORDERO GARC:A. MARCELA M
        SAN DIEGO, CA 92138-0278
                                                                                      ART l;)I!T                   PAPER NuMBER

                                                                                         1654



                                                                                     MA!LDATE                  DELIVERY MODE

                                                                                      12/16/2011                      PAPER


 Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL·90A (Rev. 04107!


                                                                                                                      QUESTMS-00002902
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 307 of 437 PageID #: 2696

                                                                                   Application No.                                Applicant(s)

                                                                                    12/607,905                                    CAULFIELD ET AL.
                    Office Action Summary                                          Examiner                                       Art Unit
                                                                                   MARCELA M. CORDERO                             1654
                                                                                   GARCIA
               •• The MAILING DATE of this communication appears on the cover sheet w;(h the correspondence address --
 Period for Reply
         A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J. MONTH(S) OR THIRTY (30) DAYS,
         WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
                                                        mmrkinn~ of 37 CFR 1 136(a). In no even:. however. may a reply be tmely filed
                                      the mailing date        corpmunication
                             ts speciftec aocve. the maximum              period wdl        and wi;f expire S!X (6) MONTHS tram the           date of th1s communication
                              t/'le se: or extended       lor              statute. cause      application tc become ABANDONED (35              § 133)
                              :he O!ttce later tnan                        mailing date of this commun•cation. even if t1mely filed, may reduce any
                                            See 37 CFR 1.704(b)

 Status

         1)~ Responsive to communication(s) filed on 11 October 2011.
     2a)0 This action is FINAL.                                 2b)~ This action is non-final.
         3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
             _ _ ;the restriction requirement and election have been incorporated into this action.
         4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
               closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
 Disposition of Claims
         5)~ Claim(s) 1-13 is/are pending in the application.
               5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
         6)0 Claim(s) _ _ is/are allowed.
         7)~ Claim(s) 1-13 is/are rejected.
         8)0 Claim(s) _ _ is/are objected to.
         9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

Application Papers
     10)0 The specification is objected to by the Examiner.
     11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
               Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
               Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
     12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
Priority under 35 U.S.C. § 119
     13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
           a)O All b)O Some • c)O None of:
             1.0 Certified copies of the priority documents have been received.
                      Certified copies of the                   documents have been received in Application No. _ _ .
                                           certified           of                                   have been received in                  National
                                     from the International Bureau                       Rule 1
           * See the attached detailed Office action for a list of the certified copies not received.



Attachment( s)
1)   ~   Notice of References Cited (PT0-892)                                                  4)   0   Interview Summary (PT0-413)
2)   0   Notice of Draftsperson's Patent                                                                Paper No(s)!Mail Date. _ _
3) ~ Information Disclosure StattAmAntls\ '"''"'·'"'o
     Paper No(s)/Mail Date"'-="'-""'""-".:..·

                                                                    Office Action Summary                                  Part of Paper No.!Mail Date 20111214


                                                                                                                                                             QUESTMS-00002903
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 308 of 437 PageID #: 2697




   Application/Control Number: 12/607,905                                                                         Page 2
   Art Unit: 1654

                                               DETAILED ACTION

    1.    This Office Action is in response to the reply received on 10/11/2011.

          Any rejection from the previous office action, which is not restated here, is

   withdrawn.

                                              Election/Restrictions

   2.     Applicant's election without traverse of the following species:

          (I) Single mass/charge ratio for the testosterone ion is about 109.2 ± 0.5, in the

   reply filed on 3/18/2011 is acknowledged.

                                                   Status of the claims

   3.     Claims 1-13 are pending in the examination. Claims 1-13 read upon the elected

   species. Claims 1 and 4 have been amended. Claims 1-13 are presented for

   examination on the merits.

                                     Claim Rejections- 35 USC§ 102

   4.     The following is a quotation of the appropriate paragraphs of 35 U.S. C. 102 that

   form the basis for the rejections under this section made in this Office action:

          A person shall be entitled to a patent unless -

         (a) the invention was known or used by others in this country, or patented or described in a printed
         publication in this or a foreign country, before the invention thereof by the applicant for a patent.

         (b) the invention was patented or described in a printed publication in this or a foreign country or in public
         use or on sale in this country, more than one year prior to the date of application for patent in the United
         States.



                                                                               States before the
                                             an international           filed under the         defined in
         351      shall      the effects for purposes of this subsection of an application filed in the United States
         only if the international application designated the United States and was published under Article 21 (2)
         of such treaty in the English language.




                                                                                                                          QUESTMS-00002904
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 309 of 437 PageID #: 2698




    Application/Control Number: 12/607,905                                            Page 3
    Art Unit: 1654

   5.      Claims 1-3,5-7,9-11 and 13 are rejected under 35 U.S.C. 102(a) as being

    anticipated by Chang et al. (Analyst, 13 March 2003, citation A 11 in the IDS dated

    5/20/201 0).

           Chang et al. teach a method for determining the amount of testosterone present

   in a test sample when taken from a human comprising,

           (a) purifying testosterone from the test sample by subjecting the sample to an

   extraction column (on line solid-phase extraction SPE, Section 2.2, page 364) and an

   analytical column (HPLC, Section 2.3, page 364) to generate an eluent; (e.g., Section

   2.3, page 364);

           (b) ionizing (Eiectrospray ionization tandem mass spectrometry EI-MS-MS,

   Section 2.4, page 364) the eluent to produce one or more testosterone ions detectable

   by a mass spectrometer; (See ions 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5; in Figure 1

   and Figure 2);

          (c) detecting the amount of one or more of the testosterone ion(s) by a mass

   spectrometer, wherein the amount of one or more of testosterone ion(s) is related to the

   amount of testosterone in the test sample. (e.g., concentrations of less than 10 ng/dl

   [equivalent to 0.1 ng/ml and less than 5 ng/dl (such as 0.02 ng/ml)] in the test sample,

   see Section 3.3, page 364; Tables 1-2).

          Please note that the sample was              a human as it contains human

                     cancer                  2                             1         bovine

   serum. Furthermore, please note that the method is claimed as "comprising" a set of

   steps, which do not preclude the method from having more steps including pretreatment




                                                                                            QUESTMS-00002905
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 310 of 437 PageID #: 2699




    Application/Control Number: 12/607,905                                              Page 4
    Art Unit: 1654

    or dilution of the sample. The transitional term "comprising", which is synonymous with

    "including," ''containing," or "characterized by," is inclusive or open-ended and does not

   exclude additional, unrecited elements or method steps. See, e.g., MPEP 2111.03.

           Therefore, the reference is deemed to anticipate the instant claims above.

                                    Applicant's arguments

   6.     Chang fails to anticipate the present claims because Chang does not measure

   testosterone in "a sample when taken from a human." Chang reports detection of

   determination of steroid content in cell culture medium, and standard solutions of SPE

   loading buffer and fresh cell culture medium. See, e.g., Abstract, p. 363, and Section

   2.5, p. 364, left column. Chang describes initially maintaining human adrenocortical

   cancer cells in DMEM/F-12 medium supplemented with 10% fetal bovine serum. At 70-

   80% confluency, the cells were then transferred to serum-free medium with and without

   8-Br-cAMP for 24 hours. This second, serum-free, medium was then collected for

   testosterone analysis. Clearly, Chang's samples were not taken from a human. At page

   368 and Section 2.12, Chang does mention the potential application of the described

   method for analysis of human samples (including blood, serum, plasma); however,

   Chang does not describe any attempt to actually perform such an analysis. Therefore,

   Chang fails to anticipate the instant claims because each and every limitation of the

   claimed invention is not disclosed.

                                                                        no

   expectation of success in applying Chang's methodology to human samples. Human

   samples are more complex than Chang's cell culture media and it is therefore




                                                                                            QUESTMS-00002906
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 311 of 437 PageID #: 2700




    Application/Control Number: 12/607,905                                                                 Page 5
    Art Unit: 1654

    reasonable to expect that human samples would have higher levels of potentially

   interfering species (such as proteins) which could result in a higher detection limit or

   failure of the method entirely due to ionization suppression effects. Fiehn et al. (Exhibit

    1) and Aguera et al. (Exhibit 2) evidence the known problems of ion suppression. Fiehn

   et al. stands for the proposition that ionization efficiencies for a particular analyte in

   complex sample matrices are unpredictable. For example, Fiehn et al. (Exhibit 1) states:

          The most difficult aspect of quantitation in LC/MS is the ionization process, .. [T]here are
          numerous fundamental publications showing the quenching effect of co-eluting compounds on
          the ionization efficiency of the target molecules. This phenomenon is called ion suppression and
          is fundamental to all 'soft" ionization techniques ... [P]rediction of the severity of ion suppression is
          impossible.

          Fiehn et al., Mass spectrometry: Quantitation. In: Encyclopedic Reference of

   Genomics and Proteomics in Molecular Medicine. Ganten 0, Ruckpaul K (eds.),

   Springer, New York/Heidelberg, ISBN: 3-540-44244-8, DOl 10.1007/3-540-29623-

   9_3550, part 13,1030-1034,1031-32. Emphasis added.

          Aguera et al. (Exhibit 2) further discusses the unpredictability of ion suppression

   as dependent on the type of sample being analyzed. Aguera et al. (Exhibit 2) states:

          Another limitation is the ion suppression effect, observed as a consequence of the presence of
          sample matrix during ionization of the target analytes that can reduce drastically the
          chromatographic signal and, thus, affect both quantitation and detectability of [analytes] in real
          samples. This problem has a more difficult solution because of its unpredictability and the high
          dependence on the kind of matrix considered.

          Aguera et al., J. Chromatog. A, 1045:125-35 (2004), p. 126, left column, second

   paragraph. Emphasis added.

                     it

   of ion suppression when changing from one sample matrix to another, and the artisan




                                                                                                                QUESTMS-00002907
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 312 of 437 PageID #: 2701




    Application/Control Number: 12/607,905                                               Page 6
    Art Unit 1654

    would expect this phenomenon to be more pronounced with greater sample complexity

    (e.g., body fluids including serum and plasma relative to serum-free cell culture media).

           Finally, it is unclear whether Chang discloses any method for measuring

    testosterone in human serum. Section 2.12 of Chang contains discussion of a

    radioimmunoassay technique employed for comparison with the developed LC-MS/MS

    method. This section states that the radioimmunoassay technique is used to determine

   serum sample concentration of testosterone; however, comparative data presented in

   Tables 2 and 3 on p. 366 are indicated as being from measurement of testosterone in

   cell culture media. Given these contradictory descriptions of the use of the

   radioimmunoassay, it is unclear if Chang analyzed human serum by radioimmunoassay.

   Regardless, nowhere does Chang describe mass spectrometric analysis of a sample

   from a human for testosterone.

                                      Response to arguments

   7.      Applicant's arguments have been carefully considered but not deemed

   persuasive for the reasons of record, for the reasons set forth above and for the

   following reasons:

           Please note that the instant rejection does not encompass claim 4, which is

   drawn specifically to the sample comprising blood, serum, plasma or urine.

   Furthermore, it is noted that the sample used by Chang et al. was taken from a human

   as it                                cancer         DMEM/F~12


   with 10% fetal bovine serum. Moreover, the method as claimed comprises a set of

   steps, which do not preclude the method from having more steps including pretreatment




                                                                                           QUESTMS-00002908
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 313 of 437 PageID #: 2702




    Application/Control Number: 12/607,905                                             Page 7
    Art Unit: 1654

    or dilution of the sample. The transitional term "comprising", which is synonymous with

    "including," "containing," or "characterized by," is inclusive or open-ended and does not

   exclude additional, unrecited elements or method steps. See, e.g., MPEP 2111.03.

          Therefore the 102 rejection over Chang et al. is maintained.

   8.     Claims 1-5,9-13 are rejected under 35 U.S.C. 102(a) as being anticipated by

   Caraiman et al. (ASMS 2003, Poster Number 075, June 2003).

          The declaration of Michael P. Caulfield under 37 CFR 1.131 has been

   considered and relied upon to withdraw this rejection.

   9.     Claims 1-5,10-11, 13arerejectedunder35 U.S.C.102(b)asbeinganticipated

   Shackelton et al. (Steroids, 1997).

          Applicant's arguments and amendments have been carefully considered and

   deemed persuasive. Therefore the rejection over Shackelton et al. has been withdrawn.

   10.    Claims 1-4,6-7, 11-12 are rejected under 35 U.S.C. 102(b) as being anticipated

   by Vierhapper et al. (J Clinical Endocrinology and Metabolism, 1997).

          Vierhapper et al. teach a method for determining the amount of testosterone in a

   sample when taken from a female human comprising:

          (a) purifying testosterone from the sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing testosterone from the eluent to produce one or more testosterone

                      a mass




                                                                                           QUESTMS-00002909
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 314 of 437 PageID #: 2703




    Application/Control Number: 12/607,905                                                 Page 8
    Art Unit: 1654

           (c) detecting the amount of one or more of the testosterone ion(s) by a mass

    spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

    the amount of testosterone in the test sample.

           Vierhapper et al. teach purifying testosterone using solid phase extraction (Sep-

    Pak C18 cartridge, see page 1494). The sample comprises plasma (e.g., pages 1493-

    1494). The protocol of Vierhapper et al. is suitable for clinical use in a routine setting to

   obtain analytically correct estimates of testosterone production in vivo.

           Twelve healthy nonobese men, aged 22-34 yr, and 10 healthy nonobese women,

   aged 19-32 yr (in the follicular phase of the menstrual cycle), who had been carefully

   informed about the aims and the possible risks of the study gave their written consent to

   participate in i or several parts of this investigation. On the day of the experiments, an

   indwelling catheter was inserted into an antecubital vein, and 1,2-d-testosterone (in 500

   ml 0.9% saline also containing 2 ml of the individual's own blood) was infused iv and

   continuously (lnfusomat, Braun-Melsungen, Germany) until the end of the respective

   experimental protocol. At the beginning and end of each infusion, a sample of the

   infusate was obtained from the end of the infusion line to permit for correction of losses

   by adsorption and determination of actual infusion rates by GC/MS analysis. After an

   equilibration period of 12 h (Exp 1 and 2) or 6 h (Exp 3), a second indwelling catheter

   was inserted into the contralateral arm, and blood samples (5 ml) were obtained at 20-

                      the                                                 Blood           were

   subsequently pooled for periods of 4 h. In addition, one sample was pooled for the

   entire period of blood sampling (24, 12, or 4 h, respectively).




                                                                                                QUESTMS-0000291 0
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 315 of 437 PageID #: 2704




    Application/Control Number: 12/607,905                                               Page 9
    Art Unit: 1654

             Plasma samples (5.0 ml) supplemented with 20,000 dpm [3H]testosterone for

   later control of recovery and with 20 ml 0.5% trifluoroacetic acid (TFA) were applied to

   Sep-Pak Cis cartridges (500 mg, Waters/ Millipore, Milford, MA) pretreated with

   successive application of 5.0 ml methanol, 5.0 ml ethyl acetate, 20 mL water, and 5.0

   ml TFA (0.5%, wt/vol). After sample application, the cartridges were first treated with

   three doses of 5.0 ml TFA (0.5%, wt/vol). Testosterone was subsequently eluted by

   ethyl acetate (two doses, 1.0 ml), dried under a stream of nitrogen at 37 C,

   reconstituted in 100/*1 CH2C12, and further prepurified by thin layer chromatography

   (chloroform-acetone, 70:30). The zone containing testosterone was eluted (twice, 2.5

   ml methanol) and supplemented with 10 ng dehydrotestosterone (1 ,4-androstadien-

   17/3- ol-3-one) as an internal standard for GC/MS analysis. Derivatization was

   subsequently performed with heptafluorobutyric anhydride-acetone (1 :4; 60 rain) at

   room temperature. Recovery of [3H]testosterone from the derivatized samples was 38.5

   ± 5.0% (n = 40).   Analysis by GC-MS (Finnigan MAT95 equipped [BE configuration] with

   a 25-m CBS fused silica column, San Jose, CA) was then performed using the selected

   ion monitoring mode and electric ionization (resolution, 6000). The tracer ions were [m/e

   678 (dehydrotestosterone; internal standard), m/e 680 (native testosterone), and m/e

   682 (1 ,2-d-testosterone)]. The sensitivity at a peak to noise ratio of 10:1 was less than

   100 fg.

                                                                               the

   testosterone production rates for Exp 1,    and 3 are summarized in Tables 1 and 2 for

   men and women, respectively. In men, production rates of testosterone ranged from 64




                                                                                                QUESTMS-00002911
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 316 of 437 PageID #: 2705




    Application/Control Number: 12/607,905                                                    Page 10
    Art Unit: 1654

    ± 25 to   101   ± 67 ug/h during a 24-h   period when 1,2-d-testosterone was infused in a

    comparatively large dose (Exp 1). No diurnal rhythmicity was apparent. The average

    production rate, determined as the mean of six individual samples obtained in each

   volunteer, was 77      ± 30 ug/h, which was identical   (77   ± 33 ug/h) to the value obtained by
   analysis of an additional sample pooled throughout the 24 h. Thus, daily testosterone

   production based on this experiment was 1 .8 ± 0. 7 mg/day, a quantity roughly 10-fold

   larger than the amount of infused 1,2-d-testosterone during this period (Table 1A).

          In healthy women, testosterone production rates during this initial series of

   experiments ranged from 3.6      ± 1.3 to 6.0 ± 3.4 ug/h. The largest production rates were
   seen from 0400-0800 hand from 0800-1200 h. The average production rate,

   determined as the mean of six individual samples obtained in each female volunteer,

   was 4.6 + 1.9 ug/h. Analyzing an additional sample pooled throughout the 24 h resulted

   in a value of 9.6   ± 1.5 ug/h. Thus,    daily testosterone production rates during this

   experiment ranged from 0.1-0.2 mg/day, a quantity in the same order as the amount of

   infused 1,2-d-testosterone during this period (Table 2A).

          By reducing the dose of infused 1,2-d-testosterone by a factor of 5 to 0.015 mg/h

   in men and by a factor of 100 to 0.0001 mg/h in women (Exp 2), we ascertained the

   total infused amount of 1,2-d-testosterone to be far below the expected production rate

   of the hormone, thus excluding any potential interference by exogenous testosterone

                                       In                               mean production rates

   testosterone were 155 ± 94/ug/h (3. 7 + 2.2 mg/day in men; Table 1B) and 1.8 ± 0.6 ug/h

   (0.4 + 0.1 mg/day in women; Table 2B). Similar mean production rates of testosterone




                                                                                                 QUESTMS-00002912
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 317 of 437 PageID #: 2706




   Application/Control Number: 12/607,905                                                Page 11
   Art Unit: 1654

   were found using an identical infusion rate of 1,2-d-testosterone, but reducing the

   equilibration period from 12 to 6 h (Exp 3; men, 166 + 103/xg/h; women, 3.9       ± 1.6 ug/h;
   Tables 1C and 2C).

          Therefore the reference is deemed to anticipate the instant claims above.

   11.    Claims 1-7, 9-10, 13 are rejected under 35 U.S.C. 102(e) as being anticipated by

   Soldin (US 7,473,560, cited in the IDS dated 10/11/2011 ).

          Soldin discloses a method for determining the amount of testosterone in a

   sample when taken from a female human comprising:

          (a) purifying testosterone from the sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing testosterone from the eluent to produce one or more testosterone

   ions detectable by a mass spectrometer; and

          (c) detecting the amount of one or more of the testosterone ion(s) by a mass

   spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

   the amount of testosterone in the test sample.

          Soldin teaches that the invention produces a fast and accurate method of

   hormone analysis and quantification using a mass spectrometer. The procedure allows

   for as little as 700 ul of a sample to be analyzed. In addition, minimal sample

   preparation time is required. Soldin teaches analysis of hormones including

                in   a                              as                    in nature,

   human body. For example, hormone analysis can be performed on samples of blood,

   saliva, serum, plasma and urine.




                                                                                              QUESTMS-00002913
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 318 of 437 PageID #: 2707




    Application/Control Number: 12/607,905                                             Page 12
    Art Unit: 1654

          The hormones are then introduced into a mass spectrometer. Optionally, the

    separation step and step of introducing the hormones into a mass spectrometer can be

    combined using a combined liquid chromatography spectrometry apparatus (LC/MS).

   This procedure is based on an online extraction of the injected sample with subsequent

   introduction into the mass spectrometer using a built-in switching valve. LC/MS and

   liquid chromatography-tandem mass spectrometry (LC-MS-MS) are specific and offer

   simple approaches to sample preparation without sample derivation steps.

          The hormones are subjected to ionization. Various ionization techniques can be

   used. For example, photoionization, electrospray ionization (ESI), atmospheric

   pressure chemical ionization (APCI), and electron capture ionization may be used.

   Preferably, photoionization is used when analyzing steroid hormones. It is presently

   preferred that an atmospheric pressure photoionization (APPI) source be used when

   analyzing steroid hormones.

          Ionization may be performed by utilizing the mass spectrometer in the negative

   or the positive mode. Factors such as a particular analyte's tendency to give rise to a

   particular ion form, as is known to those skilled in the art, may make either the negative

   mode or the positive mode more preferable. For example, analysis in the positive mode

   is typically made for DHEA, Aldosterone, Cortisol, 11-Deoxycortisol, Androstenedione,

   Testosterone, Estradiol, 17-0H Progesterone, Progesterone, Allopregnalone, and

           D                                          is                   1

   2-0H Estrone. Estriol and DHEAS. However, it is possible to analyze any of the

   hormones in either positive or negative mode.




                                                                                             QUESTMS-00002914
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 319 of 437 PageID #: 2708




    Application/Control Number: 12/607,905                                              Page 13
    Art Unit: 1654

           A sample of 800 ul of plasma was used. Proteins were precipitated with 1.2 ml

    of acetonitrile, containing deuterated internal standard, and vortexed. The sample was

    centrifuged, and 1. 7 ml of the supernatant was injected onto a C-18 column coupled to

   a LC/MS/MS. The column was washed with 2% methanol in 5 mM ammonium acetate

   for 3 minutes. The valve on the column was switched and the sample was eluted in a

   methanol gradient of 2 to 100%. The total run time was 12 minutes. Slight adjustments

   to the volumes, concentrations and times described can be made, as is known to those

   skilled in the art.

           1.7 ml of the eluant was introduced into the mass spectrometer and the sample

   was ionized by photoionization and analyzed in an API-3000.TM. mass spectrometer,

   in the negative or positive mode as described above.      FIGS. 1 and 2 show the analysis

   of steroid hormones in the positive and negative modes.

          Simultaneous measurement of 9 steroids in a 760 ul of serum or plasma

   sample, without derivatization and with minimal sample workup-acetonitrile protein

   precipitation was carried out. The reliability of the method has been evaluated by

   correlation with currently used immunoassays, and assessment of within-day and

   between-day imprecision, recovery and accuracy. The method described allows for the

   simultaneous quantitation of 9 steroids in positive ion mode by tandem mass

   spectrometry within 18 minutes. The method is based on isotope dilution and unlike



   adequate sensitivity (due to use of the APPI source, with the lower level of sensitivity

   being 100 pg/ml [which corresponds to 1 ng/dLJ for each steroid) and precision to be




                                                                                              QUESTMS-00002915
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 320 of 437 PageID #: 2709




    Application/Control Number: 12/607,905                                             Page 14
    Art Unit: 1654

    used in the routine clinical laboratory. The method has been used for the measurement

    of steroid concentrations in patient samples.

          Therefore the reference is deemed to anticipate the instant claims above.

    12.   Claims 1-7, 9-11, 13 are rejected under 35 U.S. C. 102(b) as being anticipated by

   Tiller et al. (I J Chromatog, 1997).

          Tiller et al. teach a method for determining the amount of testosterone in a

   sample when taken from a female human comprising:

          (a) purifying testosterone from the sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing testosterone from the eluent to produce one or more testosterone

   ions detectable by a mass spectrometer; and

          (c) detecting the amount of one or more of the testosterone ion(s) by a mass

   spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

   the amount of testosterone in the test sample (e.g., pages 119-122).

          Tiller et al. teach human plasma aliquots were extracted using C8 extraction

   columns, the disc was conditioned with 0.2 ml of methanol followed by elution of the

   steroids with 1 ml of ethyl acetate. The eluate was evaporated to dryness, spiked with

   steroids (testosterone was spiked at the level of 94 pg/ml to 12088 pg/ml and the

   inernal standards 2H3                  a         of 10000 pg/ml) and reconstituted with



          A HP 1050 modular system was used with a flow of methanol water through a

   Supelcosil LC-18-DB column. The LC was operated using APCI and full scan MS/MS




                                                                                             QUESTMS-00002916
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 321 of 437 PageID #: 2710




    Application/Control Number: 12/607,905                                                                 Page 15
    Art Unit: 1654

    data were obtained for testosterone m/z 289->80-305; and deuterated testosterone m/z

    292-> 80-305. Human plasma was used for the analysis (e.g., pages 122-125). See

    also Figure 3.

           Therefore the reference is deemed to anticipate the instant claims above.

                                         Claim Rejections· 35 USC§ 103

    13.   The following is a quotation of 35 U.S. C. 103(a) which forms the basis for all

   obviousness rejections set forth in this Office action:

          (a) A patent may not be obtained though the invention is not identically disclosed or described as set
          forth in section 102 of this title, if the differences between the subject matter sought to be patented and
          the prior art are such that the subject matter as a whole would have been obvious at the time the
          invention was made to a person having ordinary skill in the art to which said subject matter pertains.
          Patentability shall not be negatived by the manner in which the invention was made.



          This application currently names joint inventors. In considering patentability of

   the claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of

   the various claims was commonly owned at the time any inventions covered therein

   were made absent any evidence to the contrary. Applicant is advised of the obligation

   under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

   not commonly owned at the time a later invention was made in order for the examiner to

   consider the applicability of 35 U.S. C. 103(c) and potential35 U.S.C. 102(e), (f) or (g)

   prior art under 35 U.S.C. 103(a).

   14.    Claims 1, 4-5, 9-13 are rejected under                U.S.      103(a) as being unpatentable

   over                                                                                     1   j     by

   Applicants).




                                                                                                                  QUESTMS-00002917
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 322 of 437 PageID #: 2711




    Application/Control Number: 12/607,905                                                 Page 16
    Art Unit: 1654

           Ong et al. teach a method for determining the amount of testosterone present in

    a test sample,

           (a) purifying testosterone from the test sample by subjecting the sample to an

   extraction column (HTLC, Preliminary data section) and an analytical column (LC,

    Preliminary data section) to generate an eluent;

          (b) ionizing the purified testosterone to produce one or more testosterone ions

   detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

   spectrometry);

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

   ng/ml] in the test sample (e.g., last 2 paragraphs of Preliminary Data section).

          See entire abstract for the limitations drawn to HTLC separation (e.g., preliminary

   data section), serum/plasma (last paragraph), detection limit (last paragraph).

          Ong et al. do not expressly teach using the method in a human sample, teaching

   instead the use of the method in animal samples such as plasma.

          It would have been obvious to one of ordinary skill in the art at the time the

   invention was made to use the method of Ong et aL with human samples. One of

                in                                  was         would

   to do so given the high routine sensitivity and inter-batch precision, simplified

   preparation and minimal carryover of the method. One of ordinary skill in the art at the




                                                                                              QUESTMS-00002918
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 323 of 437 PageID #: 2712




    Application/Control Number: 12/607,905                                               Page 17
    Art Unit: 1654

    time the invention was made would have had a reasonable expectation of success

    given that the method of Ong et al. was useful for the analysis of large number of

    samples in studies of structure-activity for lead optimization using in vitro metabolic

   stability to in vivo pharmacokinetic studies in various animal models.

           Thus the invention as a whole was clearly prima facie obvious to one of ordinary

   skill in the art at the time the invention was made.

                                         Applicant's arguments

   15.    The Ong Abstract is asserted to allegedly teach a mass spectrometric method for

   determining testosterone levels in animal samples such as plasma samples. Applicant

   respectfully disagrees. First, Ong merely describes mass spectrometric detection of

   testosterone as an internal standard in an unknown matrix. Second, even if the

   unknown matrix is assumed to be plasma or serum (which applicant does not concede),

   the levels of testosterone used by Ong are in vast excess of testosterone levels found in

   humans. The Ong Abstract presents two instrumental configurations for conducting

   metabolic stability screening by high turbulent flow liquid chromatography (HTLC)-mass

   spectrometry. The first configuration utilizes parallel extraction columns with a single

   analytical column (i.e., the parallel configuration), while the second configuration utilizes

   a serial configuration of a single extraction column and a single analytical column (i.e.,

   the serial configuration). The only reference to testosterone in the Ong Abstract is found

                                                                                       was

   used as a positive assay control. Ong Abstract, second to last paragraph. No sample

   matrix is recited in the parallel configuration studies. Further, Ong reports that a different




                                                                                                QUESTMS-00002919
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 324 of 437 PageID #: 2713




    Application/Control Number: 12/607,905                                              Page 18
    Art Unit: 1654

    column configuration is required for analysis of

    unspecified analytes in plasma-tissue samples. Ong Abstract, last paragraph. Thus, it

    can be inferred that Ong's parallel configuration studies (the only studies where

    testosterone is mentioned) were not conducted with plasma or tissue samples.

          In describing analysis involving plasma/tissue matrices, Ong makes no indication

    that testosterone was detected. Instead, Ong merely indicates that analysis of"various

    analytes" by the parallel and serial configurations were compared during method

    validation experiments. Ong Abstract, last paragraph.

          Additionally, the levels of testosterone used by Ong are far greater than those

   typically tbund in human samples. Ong used testosterone as a positive assay control at

   concentrations of 5 laM and 0.5 pM. Ong Abstract, second to last paragraph. Using

   testosterone's molecular weight of about 288.42 g/mol, Ong's 5 gM and 0.5 gM

   testosterone concentrations correspond to concentrations of over 140,000 ng/dl and

   14,000 ng/dl, respectively. These concentrations are in vast excess of the about 90 to

   about 1100 ng/dl normal range of total testosterone in adult male humans and the

   about 2 to about 45 ng/dl in adult female humans. See Exhibit 3, attached hereto,

   indicating normal range of total testosterone in adult male and female humans.

          Applicant respectfully submits that, for the reasons described above regarding

   the unpredictability of ion suppression effects across different sample matrices, Ong's

   use                 as a

   samples is simply not predictive of an ability either to quantitate testosterone in a human

   sample or to perform that quantitation at testosterone levels present when taken from




                                                                                             QUESTMS-00002920
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 325 of 437 PageID #: 2714




    Application/Control Number: 12/607,905                                                  Page 19
    Art Unit: 1654

    the human. The instant claims are not obvious over Ong without some express

    application of an MS method to quantitate testosterone in human samples at levels

    present when taken from the human, and an indication of a reasonable likelihood of

   success. Applicant respectfully requests reconsideration and withdrawal of this

   rejection.

                                         Response to arguments

    16.   Applicant's arguments have been carefully considered and deemed persuasive

   with respect to claim 6 which is drawn to a concentration. However, the other rejected

   claims do not require any specific concentration or detection limit. It is noted that the

   methods are claimed as "comprising" a series of steps, which does not preclude the use

   of other steps such as, e.g., sample pre-concentration. The transitional term

   "comprising", which is synonymous with "including," "containing," or "characterized by,"

   is inclusive or open-ended and does not exclude additional, unrecited elements or

   method steps. See, e.g., MPEP 2111.03.

          Further, with regards to the use of LC system which is connected in-line to a

   mass spectrometer it has been held that under KSR that "obvious to try" may be an

   appropriate test under 103 The Supreme Court stated in KSR:

          When there is motivation "to solve a problem and there are a finite number of
          identified, predictable solutions, a person of ordinary skill has good reason to
          pursue the known options within his or her technical grasp. If this        leads to
          anticipated            it is likely the product not of innovation but of ordinary skill
               common sense.         that                         a               was obvious to
          try might show that it was obvious under§ 1            KSR lnt'l Co. v. Teleflex Inc.,
          127 S. Ct. 1727,         82 USPQ2d 1385, 1397 (2007).




                                                                                                    QUESTMS-00002921
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 326 of 437 PageID #: 2715




    Application/Control Number: 12/607,905                                              Page 20
    Art Unit: 1654

           The "problem" facing those in the art was the measurement of testosterone in

    human samples, and there were a limited number of methodologies available to do so.

    The skilled artisan would have had reason to try these methodologies with the

    reasonable expectation that at least one would be successful. In the instant case the

   detection of testosterone was taught by the prior art as set forth above. Thus, detecting

   testosterone using combined LC and MS is a "the product not of innovation but of

   ordinary skill and common sense," leading to the conclusion that invention is not

   patentable as it would have been obvious.

           In addition, KSR forecloses the argument that a specific teaching, suggestion or

   motivation is required to support a finding of obviousness.

          See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd.

   Patt. App. & lnterf. June 25, 2007) (citing KSR, 82 USPQ2s at 1396) (available at

   httg://www.usgto.gov/web/offices/dcom/bgai/grec/fd071925.gdf).

          Therefore the obviousness rejection of record is maintained.

   17.    Claims 6-9 and 12 are rejected under 35 U.S.C. 103(a) as being unpatentable

   over Shackelton et al. (Steroids, 1997) in view of Quinn et al. (US 5,772,874, cited in the

   IDS dated 2/23/201 0) and Zimmer et al. (J Chrom 1999, cited in the IDS dated

   2/23/201 0).

          This rejection is withdrawn in view of Applicant's arguments and amendments.

                                        Double Patenting

   18.     The nonstatutory double patenting rejection is based on a judicially created
   doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the
   unjustified or improper timewise extension of the "right to exclude" granted by a patent
   and to prevent possible harassment by multiple assignees. A nonstatutory




                                                                                             QUESTMS-00002922
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 327 of 437 PageID #: 2716




    Application/Control Number: 12/607,905                                              Page 21
    Art Unit: 1654

    obviousness-type double patenting rejection is appropriate where the conflicting claims
    are not identical, but at least one examined application claim is not patentably distinct
   from the reference claim(s) because the examined application claim is either anticipated
   by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140
    F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046,29
    USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.
    1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422
    F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163
   USPQ 644 (CCPA 1969).
            A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)
   may be used to overcome an actual or provisional rejection based on a nonstatutory
   double patenting ground provided the conflicting application or patent either is shown to
   be commonly owned with this application, or claims an invention made as a result of
   activities undertaken within the scope of a joint research agreement.
            Effective January 1, 1994, a registered attorney or agent of record may sign a
   terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with
   37 CFR 3.73(b).

   19.    Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double

   patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,754,419.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '419

   are both drawn to a method for determining the presence or amount of testosterone in a

   test sample utilizing steps encompassed or encompassed by the claimed method of US

   '419. US '419 teaches a method for determining the presence or amount of testosterone

   in a test sample comprising,

          (a) purifying testosterone from the test sample by HTLC extraction and liquid

   chromatography;



   detectable by a mass spectrometer having a mass/charge ratio selected from the group

   consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;




                                                                                              QUESTMS-00002923
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 328 of 437 PageID #: 2717




   Application/Control Number: 12/607,905                                               Page 22
   Art Unit: 1654

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

   ng/mLJ in the test sample (see all claims of US '419 and also the section regarding the

   limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '419

   includes detection by MS/MSrrOF of the instantly claimed ions, which are made by

   ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

   and HTLC (turbulent flow chromatography) including appropriate columns. The ions

   detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

          Thus, the invention as a whole is prima facie obvious over the patent, especially

   in the absence of evidence to the contrary.

   20.    Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double

   patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348, 137.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '137

   are both drawn to a method for determining the presence or amount of testosterone in a

   test sample utilizing steps encompassed or encompassed by the claimed method of US

   '137. US '137 teaches a method for determining the               or amount of testosterone

     a
         {a) purifying testosterone from the test sample by HTLC extraction and liquid

   chromatography;




                                                                                              QUESTMS-00002924
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 329 of 437 PageID #: 2718




    Application/Control Number: 12/607,905                                              Page 23
    Art Unit: 1654

          (b) ionizing the purified testosterone to produce one or more testosterone ions

   detectable by a mass spectrometer having a mass/charge ratio selected from the group

   consisting of 289.1    ± 0.5,   109.2 ± 0.5 and 96.9   ± 0.5;
          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl (equivalent to 0.1

   ng/ml] in the test sample (see all claims of US '137 and also the section regarding the

   limit of detection (LOD) in Example 4 which describes the LOD is 0.6 ng/dl). US '137

   includes detection by MS/MSffOF of the instantly claimed ions, which are made by

   ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

   and HTLC (turbulent flow chromatography) including appropriate columns. The ions

   detected are 289.1     ± 0.5,   109.2 ± 0.5, 96.9 ± 0.5.

          Thus, the invention as a whole is prima facie obvious over the patent, especially

   in the absence of evidence to the contrary.

   21.    Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double

   patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '143

   are      drawn     a                                            or        testosterone in   a
   test sample utilizing steps encompassed or encompassed by the claimed method of US




                                                                                               QUESTMS-00002925
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 330 of 437 PageID #: 2719




    Application/Control Number: 12/607,905                                            Page 24
    Art Unit: 1654

    '143. US '143 teaches a method for determining the presence or amount of testosterone

    in a test sample comprising,

           (a) purifying testosterone from the test sample by HTLC extraction and liquid

    chromatography;

           (b) ionizing the purified testosterone to produce one or more testosterone ions

    detectable by a mass spectrometer having a mass/charge ratio selected from the group

    consisting of 289.1 ± 0.5, 109.2 ± 0.5 and 96.9 ± 0.5;

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

    spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl [equivalent to 0.1

   ng/mLJ in the test sample (see all claims of US '143 and also the section regarding the

   limit of detection (LOD) in Example 9 which describes the LOD is 0.6 ng/dl). US '143

   includes detection by MS/MS/TOF of the instantly claimed ions, which are made by

   ionization techniques such as SELDI, APPI, daughter ion summation for quantitation

   and HTLC (turbulent flow chromatography) and appropriate columns for HTLC. The ions

   detected are 289.1 ± 0.5, 109.2 ± 0.5, 96.9 ± 0.5.

          Thus, the invention as a whole is prima facie obvious over the patent, especially

   in the absence of evidence to the contrary.

                  1- i 3 are                     on

   obviousness-type double patenting as being unpatentable over claims 13-28 of




                                                                                             QUESTMS-00002926
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 331 of 437 PageID #: 2720




    Application/Control Number: 12/607,905                                              Page 25
    Art Unit: 1654

    copending Application No. 12/946,785. Although the conflicting claims are not

    identical, they are not patentably distinct from each other because both are drawn to

          (a) purifying testosterone from the test sample by subjecting the sample to an

   extraction column and an analytical column to generate an eluent;

          (b) ionizing the purified testosterone to produce one or more testosterone ions

   detectable by a mass spectrometer (e.g., LC/MS/MS triple quadrupole mass

   spectrometry);

          (c) detecting the presence or amount of the testosterone ion(s) by a mass

   spectrometer, wherein the presence or amount of the testosterone ion(s) is related to

   the presence or amount of testosterone in the test sample, wherein the method is

   capable of detecting testosterone concentrations of less than 10 ng/dl such as 1 ng/dl.

          This is a provisional obviousness-type double patenting rejection because the

   conflicting claims have not in fact been patented.

                                          Conclusion

   22.    No claim is allowed.

          The prior art made of record and not relied upon is considered pertinent to

   applicant's disclosure.

   23.    Any inquiry concerning this communication or earlier communications from the

   examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

           is                                can                       on M-F 8




                                                                                            QUESTMS-00002927
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 332 of 437 PageID #: 2721




    Application/Control Number: 12/607,905                                           Page 26
    Art Unit: 1654

           If attempts to reach the examiner by telephone are unsuccessful, the examiner's

    supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

    for the organization where this application or proceeding is assigned is 571-273-8300.

          Information regarding the status of an application may be obtained from the

    Patent Application Information Retrieval (PAIR) system. Status information for

   published applications may be obtained from either Private PAIR or Public PAIR.

   Status information for unpublished applications is available through Private PAIR only.

   For more information about the PAl R system, see http://pair-direct.uspto.gov. Should

   you have questions on access to the Private PAIR system, contact the Electronic

   Business Center (ESC) at 866-217-9197 (toll-free). If you would like assistance from a

   USPTO Customer Service Representative or access to the automated information

   system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



   /MARCELA M CORDERO GARCIN
   Primary Examiner, Art Unit 1654

   MMCG 12/2011




                                                                                           QUESTMS-00002928
        Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 333 of 437 PageID #: 2722


                                                                                         Application/Control No.               Applicant(s)/Patent Under
                                                                                                                               Reexamination
                                                                                         12/607,905                            CAULFIELD ET AL.
                    Notice of References Cited
                                                                                         Examiner                              Art Unit
                                                                                                                                                   Page 1 of 1
                                                                                         MARCELA M. CORDERO                    1654
                                                                                 U.S. PATENT DOCUMENTS
                          Document Number                        Date
    *              Country Code-Number-Kind Code               MM·YYYY                                    Name                                     Classification

           A      us-
           8      US·
           c      US·
           D      US·
           E      US·
           F      US·

          G       US·

          H       US·
             I    US·




 =Hi      M      US·
                     .


                                                                             FOREIGN PATENT DOCUMENTS
                         Document Number                       Date
   *              Country Code-Number-Kind Code               MM·YYYY                 Country                       Name                          Classification

          N
          0
          p

          Q

          R
          s
          T
                                                                               NON-PATENT DOCUMENTS

  *                                                Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                 Draisci et al. Quantitation of anabolic hormones and their metabolites in bovine serum and urine by liquid chromatography·
         u
                 tandem mass spectrometry, Journal of Chromatography A, 870, pages 511-522.



                 Robb et al. Atmospheric Pressure Photolonization: An Ionization Method for Liquid Chromatography-Mass Spectrometry. Anal.
         v       Chem. 2000, 72, pages 3653-3659.



         w

                 Alary. Comparative Study: LC·MS/MS Analysis of Four Steroid Compounds Using a New Photoionization Source and a
         X       Conventional APCI Source. Proceedings of the 49th ASMS Conference on Mass Spectrometry and Allied Topics, Chicago,
                 Illinois, May 27-31, 2001.
• A copy of this reference is not being furnished with this Office action.
Dates in MM·YYYY format are publication dates. Classifications may

US. Patent and Trademark Office
PT0-892 (Rev 01 ·2001)                                                       Notice of References Ctted                     Part of Paper No. 20111214




                                                                                                                                                    QUESTMS-00002929
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 334 of 437 PageID #: 2723


                     UNITED STATES PArENT AND TRADEMARK Ol·'l:lcE
                                                                                      lll'\ITED STATES DEPARTME"'T OF COMlVIERCE
                                                                                      United States Patent and Trademark Office
                                                                                      Address; COMMISSIONER FOR PATENTS
                                                                                            P.O. Box l450
                                                                                            Alcxandna, Virginia 223l3-l450
                                                                                            www.nsplo.gov




    APPLICATI0:-1 NO.           FILING DATE            FIRST NAl\1ED ll'iVEl'•tfOR   ATTORNEY DOCKET !\"0.            CONFIH.MATI0:-1 NO.

        13/118,180               05/27/2011               Michael P. Caulfield           034827-9108                            9065

        30542            7590             11117/2011
                                                                                                            EXA:Vll:-.'ER
        FOLEY & LARDNER LLP
        P.O. BOX 80278                                                                       CORDERO GARCIA, MARCELA M
        SAN DIEGO, CA 92138-0278
                                                                                           ART 1J"'IIT                      PAPER NUMBER

                                                                                              1654



                                                                                          MAIL DATE                     DELIVERY MODE

                                                                                           ll/17/201 I                         PAPER

Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev 04!07)


                                                                                                                               QUESTMS-00002930
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 335 of 437 PageID #: 2724

                                                                                  Application No.                                Applicant(s)

                                                                                   13/118,180                                    CAULFIELD ET AL,
                  Office Action Summary                                           Examiner                                       Art Unit
                                                                                  MARCELA M. CORDERO                             1654
                                                                                  GARCIA
             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
      A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE J. MONTH(S) OR THIRTY (30) DAYS,
      WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
        Extensions of time may be avaiiable under the provisions of 37 CFR 1 t 36(a). In no evem, however. may a reply be timely filed
        after SIX (6) MONTHS from the mailing date of this communication.
        If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
        Failure to reply within these~ or extended period for reply will. by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
        Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
        earned patent term adjustment See 37 CFR t 704(b)

  Status

      1)!ZI Responsive to communication(s) filed on 27 May2011.
     2a)0 This action is FINAL.             2b)!ZI This action is non-final.
      3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
             _ _ ;the restriction requirement and election have been incorporated into this action.
      4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
             closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
  Disposition of Claims

      5)!ZI Claim(s) 13-39 is/are pending in the application.
            5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
      6)0 Claim(s) _ _ is/are allowed.
      ?)!ZI Claim(s) 13-39 is/are rejected.
      8)0 Claim(s) _ _ is/are objected to.
      9)0 Claim(s) _ _ are subject to restriction and/or election requirement.

 Application Papers
     10)0 The specification is objected to by the Examiner.
     11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
             Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
             Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
     12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
 Priority under 35 U.S.C. § 119
    13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
         a)O All b)O Some * c)O None of:
           1.0 Certified copies of the priority documents have been received.
             2.0 Certified copies of the priority documents have been received in Application No. ______ .
                                 of the certified               of the             documents have been received                     this National
                                      from the International Bureau                      Rule 1
         * See the attached detailed Office action for a list of the certified copies not received.



 Attachment{s)
       Notice of References Cited (PT0-892)                                                    4)   0   Interview Summary (PT0-413)
                                                                                                        Paper No(s)/Mail Date. _ _ .




PTOL-326 (Rev. 03-11)                                              Office Action Summary                                  Part of Paper No/Mail Date 20111112


                                                                                                                                                           QUESTMS-00002931
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 336 of 437 PageID #: 2725




    Application/Control Number: 13/118,180                                                                   Page 2
    Art Unit: 1654

                                              DETAILED ACTION

    1.    The previous Office Action dated 9/7/2011 is herein vacated and replaced by this

   Office Action in order to correct for the fact that examiner used the original set of claims

   rather than the amended one.

                                             Status of the claims

   2.     Claims 1-12 have been cancelled. Claims 13-39 are new claims. Claims 13-39

   are pending and are presented for examination on the merits.

                                    Claim Rejections - 35 USC § 103

   3.     The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all

   obviousness rejections set forth in this Office action:

          (a) A patent may not be obtained though the invention is not identically disclosed or described as set
          forth in section 102 of this title, if the differences between the subject matter sought to be patented and
          the prior art are such that the subject matter as a whole would have been obvious at the time the
          invention was made to a person having ordinary skill in the art to which said subject matter pertains.
          Patentability shall not be negatived by the manner in which the invention was made.

   4.     This application currently names joint inventors. In considering patentability of

   the claims under 35 U.S. C. 103(a), the examiner presumes that the subject matter of

   the various claims was commonly owned at the time any inventions covered therein

   were made absent any evidence to the contrary. Applicant is advised of the obligation

   under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was

   not commonly owned at the time a later invention was made in order for the examiner to

   consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g)

   prior art under 35 U.          103(a).




                                                                                                                 QUESTMS-00002932
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 337 of 437 PageID #: 2726




    Application/Control Number: 13/118,180                                                 Page 3
    Art Unit: 1654

    5.       Claims 13, 15, 19-20, 23-25 are rejected under 35 U.S. C. 103(a) as being

    unpatentable over Ong et al. 501h ASMS Conference Abstract Viewer, ASMS 2001,

   citation A44 in the IDS dated 7/21/2011) in view of Kryger (US 6,743,448).

          Ong et al. teach a method for determining the amount of testosterone present in

   a plasma sample, the method comprising:

          (b) purifying testosterone by (a) high turbulence liquid chromatography ("HTLC");

          (c) further purifying testosterone in the processed sample by liquid

   chormatography;

          (d) ionizing testosterone obtained in (c) to produce one or more testosterone ions

   detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of the testosterone ion(s) is related to the amount of

   testosterone in the plasma sample.

          Ong et al. teach that the bioanalytical challenges faced by a pharmaceutical

   company range from support of structure-activity relationship (SAR) studies for lead

   optimization using in vitro metabolic stability to in vivo pharmacokinetic studies in

   various animal models. Most often, particularly in a small pharmaceutical company, part

   or all of the above efforts are outsourced due to the significant investment required to

   acquire, operate, and maintain the necessary analytical instrumentation. However,

   advantages gained from conducting these analyses       in~house   relative to outsourcing are

   enormous. Ong et al. teach programs that are supported using a single LC/MS/MS

   system.




                                                                                              QUESTMS-00002933
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 338 of 437 PageID #: 2727




    Application/Control Number: 13/118,180                                                  Page 4
    Art Unit: 1654

           Ong et al. describe an LC/MS/MS system consisting of a Cohesive 2300 HTLC

   system equipped with 2 binary pumps and a CTC PAL autosampler interfaced to an AB-

    Sciex API 3000 triple quadrupole mass spectrometer. One pump is used for sample

   loading and extraction, while the second pump operates a generic gradient to facilitate

   analyte elution. The main advantage of the system is the capability for on-line solid-

   phase extraction obviating the need for any manual sample preparation prior to mass

   spectrometric analysis. The system is also capable of conducting parallel on-line

   extractions to increase throughput.

          Ong et al. teach a Tecan Genesis liquid handling workstation was utilized for

   metabolic stability screening, which is capable of preparing approximately 400 samples

   (in under 4 hours) for analysis. In this program, the percentage of parent compound

   remaining after 1-hour incubation is determined, to complete sample analysis in a single

   batch overnight, the HTLC system is configured with two on-line extraction columns in

   parallel followed by a single analytical column. Use of this extraction column-switching

   mode allows one extraction column to be rinsed and equilibrated while the other is used

   for on-line extraction. The analytical column is operated under generic fast gradient

   chromatography to facilitate elution of a range of analytes with differing chemical

   characteristics, In this configuration, the cycle time is 2 minutes per injection facilitated

   by the use of higher(> 1mUmin) flow rates. Carryover is compound-dependent with

         as the worst case encountered. Testosterone is used as a positive control (at 5

   and 0.5 uM incubation concentrations) in this metabolic stability screening program.

   Within-batch precision of analysis as measured by percent testosterone remaining is




                                                                                               QUESTMS-00002934
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 339 of 437 PageID #: 2728




    Application/Control Number: 13/118,180                                                Page 5
    Art Unit: 1654

   typically not greater than 10% (N = 4) while inter-batch precision calculated from over

   20 separate batches is not worse than 15%.

          For analyses involving plasma tissue matrices, in which lower limits of

   quantitation approaching 0.1 ng/ml are routinely required, a serial configuration,

   consisting of a single extraction column with a single analytical column, is used. The

   main advantages of this configuration are simplified sample preparation (even for tissue

   samples) prior to on-line extraction and minimal carryover (0.05%), although a longer

   cycle time is encountered because extractions are carried out serially. Examination of

   the results from parallel and serial configurations following method validation

   experiments with spiked plasma samples for various analytes revealed accuracy (1 0%

   relative error) and precision (1 0% RSD) values that are comparable (see pages 1-2).

          Ong et al. do not expressly teach precipitation of protein before step (b) or taking

   the sample expressly from a human.

          Kryger teaches that "bioavailable testosterone" and similar terms refer to

   testosterone that is not bound to sex hormone-binding globulin (SHBG) or albumin.

   Therefore testosterone which is "free" (unbound) or "weakly bound to" (easily

   dissociates from) serum albumin is considered to be bioavailable to tissues. Because of

   the high binding capacity (non-saturability) of albumin for testosterone, the serum

   concentration of albumin-bound testosterone will, in general, be proportional to the

   concentration of     testosterone.      proportionality factor                 the product

   of the albumin -testosterone binding constant (3.6 x 104 Umole) and the serum albumin

   concentration (expressed in mole/Liter). The concentration of bioavailable testosterone




                                                                                            QUESTMS-00002935
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 340 of 437 PageID #: 2729




    Application/Control Number: 13/118,180                                                 Page 6
    Art Unit: 1654

    is commonly measured using an ammonium sulfate precipitation method. Kryger

   teaches that "total testosterone" refers to the sum of: ( 1) free testosterone; (2)

   testosterone which is weakly bound to serum proteins, such as albumin-bound

   testosterone; and (3) testosterone which is tightly bound to high affinity binding serum

   proteins, such as SHBG-bound testosterone (col. 8). Further, Kryger teaches measuring

   free testosterone and total testosterone levels in humans before and after receiving

   testosterone (e.g., col. 5, Figures 5-6).

          It would have been obvious to one of ordinary skill in the art at the time the

   invention was made to utilize the invention of Ong et al. to measure total testosterone

   by doing a protein precipitation with ammonium sulfate in human serum as taught by

   Kryger. One of ordinary skill in the art at the time the invention was made would have

   been motivated to do so in order to determine baselines and also the effects of

   testosterone topical administration as taught by Kryger. One of ordinary skill in the art at

   the time the invention was made would have had a reasonable expectation of success

   given that Kryger teaches that total testosterone in females after transdermal

   testosterone application was about 50-70 ng/dl which is equivalent to 0.5-0.7 ng/ml

   which is within the LOQ reported by Ong et al.

          From the teachings of the references, it is apparent that one of ordinary skill in

   the art would have had a reasonable expectation of success in producing the claimed

   invention. Therefore, the invention as a whole was prima facie obvious to one of

   ordinary skill in the art at the time the invention was made, as evidenced by the

   references, especially in the absence of evidence to the contrary.




                                                                                               QUESTMS-00002936
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 341 of 437 PageID #: 2730




    Application/Control Number: 13/118,180                                              Page 7
    Art Unit: 1654

   6.     Claims 13-16, 19-20, 22-25,28-32, 35, 36, 38-39 are rejected under 35 U.S.C.

    103(a) as being unpatentable over Caraiman et al. (ASMS 2003, poster number 075,

   citation A 17 in the IDS dated 7/21/2011) in view of Kryger (US 6, 743,448).

          Caraiman et al. disclose a method for determining the amount of testosterone in

   a plasma or serum sample, the method comprising:

          (b) purifying testosterone by (a) high turbulence liquid chromatography ("HTLC");

          (c) further purifying testosterone in the processed sample by liquid

   chormatography;

          (d) ionizing testosterone obtained in (c) to produce one or more testosterone ions

   detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of the testosterone ion(s) is related to the amount of

   testosterone in the plasma sample.

          Caraiman et al. teach a sensitive, selective and fast method was developed for

   the analysis of Testosterone and Warfarin in rat plasma from in vivo pharmacokinetic

   experiments. The instrumentation consisted of Turbo Flow- Chromatography (TFC)

   coupled with an API 4000 TM mass spectrometer equipped with a combined TIS

   (TurbolonSpraymM)/APCI source. Total assay time is as short as 4.3 minutes including

   direct online injection of diluted plasma, HPLC separation and software-controlled

   switching of the ionization mode during the chromatographic run. For each compound

   the optimal ionization method was determined and set for the analytical run using the

   software. Limits of quantitation for Warfarin and Testosterone in rat plasma are




                                                                                           QUESTMS-00002937
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 342 of 437 PageID #: 2731




   Application/Control Number: 13/118,180                                              Page 8
   Art Unit: 1654

   comparable with LOQs obtained for neat standards using conventional ion sources and

   HPLC (e.g., abstract).

          Caraiman et al. go on to teach that there is an ever increasing burden on

   analytical laboratories to make high sensitivity measurements, and to make them as

   quickly as possible. For the LC/MS analysis of compounds of widely differing polarities

   the demands are even higher since compounds in the same sample can often only be

   ionized optimally with the use of entirely different ionization sources (most commonly

   either electrospray ionization or atmospheric pressure chemical ionization (APCI, which

   reads upon a heated nebulizer, see also Figure 1)). This study illustrates the use of a

   combined TIS/APCI ionization source to combat this type of problem: as a software-

   selectable source, the ionization mode can be changed on the fly, allowing the user to

   choose the best ionization mode for each resolved compound in one analytical run.

   TurboFiow-Chromatography was used as a high- throughput method to eliminate the

   time-consuming sample preparation procedures for biological samples (e.g.,

   introduction).

          Instrumentation described by Caraiman et al. includes:

          - API4000 TM equipped with a DuoSpray TM ion source (Figure 1)

          -Cohesive® 2300 pump/valve interface module (Cohesive® Technologies,

   Franklin, MA, USA) and CTC PAL HTS autosampler (Cohesive® Technologies,

   Franklin, MA, USA) (Figure 2)

          The sample preparation comprises:




                                                                                             QUESTMS-00002938
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 343 of 437 PageID #: 2732




   Application/Control Number: 13/118,180                                                  Page 9
   Art Unit: 1654

           - Calibration standards were prepared by mixing 200 ul of rat plasma with 200

   ul of standard solutions in 10% methanol;

           - Aliquots of 100 ul plasma samples from separate pharmacokinetic studies on

   rats for Testosterone and Warfarin were mixed and diluted with 200 ul 10% methanol;

          -Calibrators and unknowns were centrifuged at 16,600 g for 15 minutes. The

   supernatant was transferred to 300 ul vials and loaded in the autosampler;

          Chromatographic Conditions described by Caraiman:- Extraction Column:

   Cyclone TM HTLC (1.0 x 50 mm, 50 um)

          -Analytical column: Waters, C8 Nova Pak (4.6 x 20 mm, 4 um)

          - Mobile phase for loading pump and eluting pump

          A: Water (0.1% HCOOH) : Methanol (95:5 v/v)

          B: Water (0.1% HCOOH) :Methanol (5:95 v/v)

          - Run time: 4.33 minutes

          - Details for loading, transfer and eluting steps of the LC method: Figures 3-6

          Caraiman et al. teach that fast TIS/APCI switching allows TIS and APCI

   ionization for Warfarin and Testosterone, respectively in one single acquisition run.

   Switching the ionization mode and the polarity are performed so that the two peaks

   situated at less than 0.3 min apart in a chromatographic run can be baseline separated

   in two different periods.

          Cohesive® 2300 Turbo Flow® Chromatography system was used to reduce the

   sample preparation time for rat plasma samples from in vivo pharmacokinetic studies.

   Dual column focusing mode was used for optimum sensitivity.




                                                                                             QUESTMS-00002939
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 344 of 437 PageID #: 2733




    Application/Control Number: 13/118,180                                               Page 10
    Art Unit: 1654

          Caraiman et al. conclude that a high-throughput method combining the

   advantages of using the dual ion source in combination with HTLC was developed for

   analysis of Warfarin and Testosterone from in vivo pharmacokinetic studies.

   Quantitation limits comparable with results for neat standards analyzed with

   conventional HPLC and ion sources, good precision (C. V. 10%) and accuracy were

   obtained. See, e.g., Table 3. The transition 289.1 -> 97.2 is used (see Table 1).

          Caraiman et al. do not expressly teach precipitation of protein before step (b) or

   taking the sample expressly from a human.

          Kryger teaches that "bioavailable testosterone" and similar terms refer to

   testosterone that is not bound to sex hormone-binding globulin (SHBG) or albumin.

   Therefore testosterone which is "free" (unbound) or "weakly bound to" (easily

   dissociates from) serum albumin is considered to be bioavailable to tissues. Because of

   the high binding capacity (non-saturability) of albumin for testosterone, the serum

   concentration of albumin-bound testosterone will, in general, be proportional to the

   concentration of free testosterone. The proportionality factor corresponds to the product
                                                            4
   of the albumin -testosterone binding constant (3.6 x 10 Umole) and the serum albumin

   concentration (expressed in mole/Liter). The concentration of bioavailable testosterone

   is commonly measured using an ammonium sulfate precipitation method. Kryger

   teaches that "total testosterone" refers to the sum of: (1) free testosterone; (2)

   testosterone which is weakly bound to serum proteins, such as albumin-bound

   testosterone; and (3) testosterone which is tightly bound to high affinity binding serum

   proteins, such as SHBG-bound testosterone (col. 8). Further, Kryger teaches measuring




                                                                                              QUESTMS-00002940
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 345 of 437 PageID #: 2734




    Application/Control Number: 13/118,180                                                                 Page 11
    Art Unit: 1654

    free testosterone and total testosterone levels in humans before and after receiving

   testosterone (e.g., col. 5, Figures 5-6).

          It would have been obvious to one of ordinary skill in the art at the time the

   invention was made to utilize the invention of Caraiman et al. to measure total

   testosterone by doing a protein precipitation with ammonium sulfate in human serum as

   taught by Kryger. One of ordinary skill in the art at the time the invention was made

   would have been motivated to do so in order to determine baselines and also the effects

   of testosterone topical administration as taught by Kryger. One of ordinary skill in the art

   at the time the invention was made would have had a reasonable expectation of

   success given that Kryger teaches that total testosterone in females after 0.7 ng/

   transdermal testosterone application was about 50-70 ng/dl which is equivalent to 0.5-

   ml which is within the detection limits reported in Table 3, Figure 10 of Caraiman et al.

          From the teachings of the references, it is apparent that one of ordinary skill in

   the art would have had a reasonable expectation of success in producing the claimed

   invention. Therefore, the invention as a whole was prima facie obvious to one of

   ordinary skill in the art at the time the invention was made, as evidenced by the

   references, especially in the absence of evidence to the contrary.

                                    Claim Rejections - 35 USC § 112

   7.     The following is a quotation of the first paragraph of 35 U.S. C. 112:

                                                                  of the          and of the manner and          of
                   and         it, in such                    and exact terms as to enable any person       in the
          art to which it pertains, or with which it is most nearly connected, to make and use the same and shall
          set forth the best mode contemplated by the inventor of carrying out his invention.




                                                                                                                QUESTMS-00002941
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 346 of 437 PageID #: 2735




    Application/Control Number: 13/118,180                                                Page 12
    Art Unit: 1654

    8.     Claims 13, 15, 17-28, 30-31, 33-39 are rejected under 35 U.S.C. 112, first

    paragraph, as failing to comply with the written description requirement. The claim(s)

    contains subject matter which was not described in the specification in such a way as to

    reasonably convey to one skilled in the relevant art that the inventor(s), at the time the

   application was filed, had possession of the claimed invention. The MPEP states that

   the purpose of the written description requirement is to ensure that the inventor had

   possession, as of the filing date of the application, of the specific subject matter later

   claimed by him.    The MPEP lists factors that can be used to determine if sufficient

   evidence of possession has been furnished in the disclosure of the Application. These

   include "level of skill and knowledge in the art, partial structure, physical and/or

   chemical properties, functional characteristics alone or coupled with a known or

   disclosed correlation between structure and function, and the method of making the

   claimed invention. Disclosure of any combination of such identifying characteristics that

   distinguish the claimed invention from other materials and would lead one of skill in the

   art to the conclusion that the applicant was in possession of the claimed species is

   sufficient." MPEP 2163.

          The MPEP does state that for generic claim the genus can be adequately

   described if the disclosure presents a sufficient number of representative species that

   encompass the genus. MPEP 2163.         If the genus has a substantial variance, the

   disclosure must describe a sufficient variety of species to reflect the variation within that

   genus. See MPEP 2163. Although the MPEP does not define what constitute a

   sufficient number of representative, the Courts have indicated what do not constitute a




                                                                                                QUESTMS-00002942
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 347 of 437 PageID #: 2736




    Application/Control Number: 13/118,180                                            Page 13
    Art Unit: 1654

    representative number species to adequately describe a broad generic. In Gostelli, the

    Court determined that the disclosure of two chemical compounds within a subgenus did

    not describe that subgenus.   In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.

          In the instant case, the claims are drawn to a method for determining the

    amount of testosterone in a plasma or serum sample when taken from a human,

    the method comprising:

          (a) processing a human plasma or serum sample by one or more methods

   to generate a processed sample, wherein at least one method used is protein

   precipitation;

          (b) purifying testosterone in the processed sample of step (a) by high

   turbulence liquid chromatography ("HTLC");

          (c) following step (b), further purifying testosterone in the processed

   sample by liquid chromatography;

          (d) ionizing testosterone obtained in step (c) to produce one or more

   testosterone ions detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample

   when taken from a human.

          With regards to the "testosterone ion(s)" the instant disclosure teaches at [0008]-

   [0009] that the methods comprise ionizing all or portion of the testosterone present in a

   test sample to produce one or more testosterone ions detectable in a mass

   spectrometer operating in positive mode. However, the examples are drawn exclusively




                                                                                          QUESTMS-00002943
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 348 of 437 PageID #: 2737




    Application/Control Number: 13/118,180                                                     Page 14
    Art Unit: 1654

   to the largest ion produced by testosterone, i.e., 289.1 ± 0.5 m/z and fragment ions

   thereof: 109.2 ± 0.5 m/z and 96.9       ± 0.5   m/z. Further, the broad claims do not require

    MS/MS analysis, however all the examples provided and the LOQ and LOD are drawn

   to HTLC/MS/MS analysis. The examples provided are as follows: Example 1 is drawn to

   sample preparation of the sample including protein precipitation. Example 2 is drawn to

   detection of precursor ion 289.1      ± 0.5   m/z and penta-deuterated equivalent at 294.1     ±
   0.5 m/z. Example 3 is drawn to detection and quantitation of testosterone by MS/MS

   using the parent ion and fragment ions 109.2         ± 0.5   m/z and 96.9   ± 0.5   m/z. Example 4

   is drawn to LOD determination, which is corresponding to 0.6 ng/dl (0.006 ng/ml) for

   HTLC/MS/MS using stripped serum. Example 5 is drawn to LOQ determination, which

   was determined to be 1 ng/dl for HTLC/MS/MS. Example 6 is drawn to a comparison of

   total testosterone results obtained from the HTLC/MS/MS, radioimmunoassay (RIA) and

   the Bayer Advia Centaur® automated platform. Example 7 is drawn to assay linearity.

   Example 8 is drawn to assay specificity. Example 9 is drawn to atmospheric pressure

   photoionization. Thus, all examples are drawn to the use of the largest ion produced by

   testosterone, i.e., 289.1   ± 0.5   m/z and fragment ions thereof: 109.2 ± 0.5 m/z and 96.9

   ± 0.5 m/z. As stated earlier, the MPEP states that written description for a genus can

   be achieved by a representative number of species within a broad generic. It is

   unquestionable claim 1 is a broad generic with respect all possible ions encompassed

   by the claims. Here, the claims lack written description because there is no disclosure

   of other ions being used and/or being available for analysis based on their ionic

   concentration as disclosed in the examples in the specification. Moreover, the




                                                                                                   QUESTMS-00002944
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 349 of 437 PageID #: 2738




    Application/Control Number: 13/118,180                                                Page 15
    Art Unit: 1654

    specification lack sufficient variety of ionic species to reflect this variance in the genus

    since the specification does not provide any examples of any other testosterone ions

    beyond the parent ion 289.1    ± 0.5   m/z and fragment ions thereof: 109.2 ± 0.5 m/z and

   96.9    ± 0.5   m/z. Furthermore, the LOQ and LOD are drawn to HTLC/MS/MS

   determination using 289.1     ± 0.5 m/z and fragment ions the largest ion   produced by

   testosterone, i.e., 289.1   ± 0.5   m/z and fragment ions thereof: 109.2 ± 0.5 m/z and 96.9

   ± 0.5   m/z. No other positive ions are shown to be used. The description requirement of

   the patent statute requires a description of an invention, not an indication of a result that

   one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521,

   222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification

   does "little more than outlin[e] goals appellants hope the claimed invention achieves and

   the problems the invention will hopefully ameliorate."). Accordingly, it is deemed that

   the specification fails to provide adequate written description for the genus of the claims

   and does not reasonably convey to one skilled in the relevant art that the inventor(s), at

   the time the application was filed, had possession of the entire scope of the claimed

   invention.

                                           Double Patenting

   9.       The nonstatutory double patenting rejection is based on a judicially created

   doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

   unjustified or improper timewise extension of the "right to exclude" granted by a patent

   and to prevent possible harassment by multiple assignees. A nonstatutory

   obviousness-type double patenting rejection is appropriate where the conflicting claims




                                                                                              QUESTMS-00002945
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 350 of 437 PageID #: 2739




    Application/Control Number: 13/118,180                                              Page 16
    Art Unit: 1654

   are not identical, but at least one examined application claim is not patentably distinct

   from the reference claim(s) because the examined application claim is either anticipated

   by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

    F.3d 1428,46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

    USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

   1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422

   F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

   USPQ 644 (CCPA 1969).

          A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

   may be used to overcome an actual or provisional rejection based on a nonstatutory

   double patenting ground provided the conflicting application or patent either is shown to

   be commonly owned with this application, or claims an invention made as a result of

   activities undertaken within the scope of a joint research agreement.

          Effective January 1 , 1994, a registered attorney or agent of record may sign a

   terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

   37 CFR 3.73(b).

   10.    Claims 13-39 are rejected on the ground of nonstatutory obviousness-type

   double patenting as being unpatentable over claims 1-39 of U.S. Patent No. 6,977, 143.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '143

   are both drawn to a method for determining the amount of testosterone in a plasma or

   serum sample when taken from a human, the method comprising:




                                                                                              QUESTMS-00002946
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 351 of 437 PageID #: 2740




    Application/Control Number: 13/118,180                                              Page 17
    Art Unit: 1654

          (a) processing a human plasma or serum sample by one or more methods to

   generate a processed sample, wherein at least one method used is protein

   precipitation;

          (b) purifying testosterone in the processed sample of step (a) by high turbulence

   liquid chromatography ("HTLC");

          (c) following step (b), further purifying testosterone in the processed sample by

   liquid chromatography;

          (d) ionizing testosterone obtained in step (c) to produce one or more testosterone

   ions detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample when

   taken from a human .

          . Further, the instantly claimed method encompasses and/or is encompassed by

   the claimed method of US '413.

   11.    Claims 13-39 are rejected on the ground of nonstatutory obviousness-type

   double patenting as being unpatentable over claims 1-50 of U.S. Patent No. 7,348,137.

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '137

   are both drawn to a method for determining the amount of testosterone in a plasma or

   serum sample when taken from a human, the method comprising.




                                                                                              QUESTMS-00002947
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 352 of 437 PageID #: 2741




    Application/Control Number: 13/118,180                                              Page 18
    Art Unit: 1654

           (a) processing a human plasma or serum sample by one or more methods to

    generate a processed sample, wherein at least one method used is protein

    precipitation;

           (b) purifying testosterone in the processed sample of step (a) by high turbulence

    liquid chromatography ("HTLC");

           (c) following step (b), further purifying testosterone in the processed sample by

   liquid chromatography;

           (d) ionizing testosterone obtained in step (c) to produce one or more testosterone

   ions detectable by mass spectrometry; and

           (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample when

   taken from a human.

           Further, the instantly claimed method encompasses and/or is encompassed by

   the claimed method of US '137.

   12.    Claims 13-39 are rejected on the ground of nonstatutory obviousness-type

   double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 7,754,419

   Although the conflicting claims are not identical, they are not patentably distinct from

   each other because the instantly claimed invention and the invention claimed in US '419

   are both drawn to a method for determining the amount of testosterone in a plasma or

   serum sample when taken from a human, the method comprising:




                                                                                              QUESTMS-00002948
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 353 of 437 PageID #: 2742




   Application/Control Number: 13/118,180                                               Page 19
   Art Unit: 1654

          (a) processing a human plasma or serum sample by one or more methods to

   generate a processed sample, wherein at least one method used is protein

   precipitation;

          (b) purifying testosterone in the processed sample of step (a) by high turbulence

   liquid chromatography ("HTLC");

          (c) following step (b), further purifying testosterone in the processed sample by

   liquid chromatography;

          (d) ionizing testosterone obtained in step (c) to produce one or more testosterone

   ions detectable by mass spectrometry; and

          (e) detecting the amount of one or more testosterone ion(s) by a mass

   spectrometer, wherein the amount of testosterone in the plasma or serum sample when

   taken from a human.

          Further, the instantly claimed method encompasses and/or is encompassed by

   the claimed method of US '419.

                                         Conclusion

   13.    No claim is allowed.

          The prior art made of record and not relied upon is considered pertinent to

   applicant's disclosure.

   14.    Any inquiry concerning this communication or earlier communications from the

   examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

   number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.




                                                                                           QUESTMS-00002949
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 354 of 437 PageID #: 2743




    Application/Control Number: 13/118,180                                           Page 20
    Art Unit: 1654

           If attempts to reach the examiner by telephone are unsuccessful, the examiner's

    supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

    for the organization where this application or proceeding is assigned is 571-273-8300.

          Information regarding the status of an application may be obtained from the

    Patent Application Information Retrieval (PAIR) system. Status information for

   published applications may be obtained from either Private PAIR or Public PAIR.

   Status information for unpublished applications is available through Private PAIR only.

   For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

   you have questions on access to the Private PAIR system, contact the Electronic

   Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

   USPTO Customer Service Representative or access to the automated information

   system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



   /MARCELA M CORDERO GARCIA/
   Primary Examiner, Art Unit 1654

   MMCG 11/2011




                                                                                          QUESTMS-00002950
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 355 of 437 PageID #: 2744


                                                                                        Application/Control No.            Applicant(s)/Patent Under
                                                                                                                           Reexamination
                                                                                        13/118,180                         CAULFIELD ET AL.
                   Notice of References Cited
                                                                                        Examiner                           Art Unit
                                                                                                                                                 Page 1 of 1
                                                                                        MARCELA M. CORDERO                 1654
                                                                             U.S. PATENT DOCUMENTS
                         Document Number                      Date
     *             Country Code-Number-Kind Code           MM-YYYY                                      Name                                      Classification

     *    A      US-6, 7 43,448                           06-2004           Kryger, Abraham H.                                                        424/489

          B      US-

          c      US-

          D      US-

          E      us-
          F      US-

          G      US-

          H      US-
                 US-
 -
         ~       US-

          K      us-
          L      US-

          M      US-
                                                                         FOREIGN PATENT DOCUMENTS
                         Document Number                      Date
   *              Country Code-Number-Kind Code           MM-YYYY                   Country                       Name                           Classification

          N
         0
          p

         Q

          R

         s
         T
                                                                            NON-PATENT DOCUMENTS

  *                                             Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


         u



         v


         w


         X


'A cooy ct this reference is not being furnished with this Office action. (See MPEP § 7C7.05(a).)
Dates MM-YYYY format are                     dates. Classifications may be US 0'

U S Patent and Trademark Offjce
PT0-892 (Rev.          -2001)                                           Notice of References Cited                       Part ol Paper No. 201 i 11




                                                                                                                                                      QUESTMS-00002951
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 356 of 437 PageID #: 2745


                                                                                                                                               PTO/SB/26 (07-09)
                                                                                                          Approved for use through 07/31/2012. OMB 0651-0031
                                                                                      U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE



                   REJECTION OVER A "PRIOR" PATENT
                                                                                                                     I
      Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
          TERMINAL DISCLAIMER TO OBVIATE A DOUBLE PATENTING                                                            Docket Number (Optional)
                                                                                                                       034827-9107

In reApplication of: Michael P. Caulfield, Darren A Carns and Richard E Reitz

Application No.: 12/946,785

Filed: 11/15/2010

For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY


The owner*, Ouest Diagnostics Investments Incorporated             , of    100       percent interest in the instant application hereby disclaims,
except as provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond
the expiration date of the full statutory term prior patent No. 6 977 143            as the term of said prior patent is defined in 35 U.S.C. 154
and 173, and as the term of said prior patent is presently shortened by any terminal disclaimer. The owner hereby agrees that any patent so
granted on the instant application shall be enforceable only for and during such period that it and the prior patent are commonly owned. This
agreement runs with any patent granted on the instant application and is binding upon the grantee, its successors or assigns.

In making the above disclaimer, the owner does not disclaim the terminal part of the term of any patent granted on the instant application that
would extend to the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of the prior patent, "as the term of said prior
patent is presently shortened by any terminal disclaimer," in the event that said prior patent later:
     expires for failure to pay a maintenance fee;
     is held unenforceable;
     is found invalid by a court of competent jurisdiction;
     is statutorily disclaimed in whole or terminally disclaimed under 37 CFR 1.321;
     has all claims canceled by a reexamination certificate;
     is reissued; or
     is in any manner terminated prior to the expiration of its full statutory term as presently shortened by any terminal disclaimer.

Check either box 1 or 2 below, if appropriate.

1.   D    For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency,
          etc.), the undersigned is empowered to act on behalf of the business/organization.

          I hereby declare that all statements rna de herein of my own knowledge are true and that all statements made on in formation and
belief are believed to be true; a nd further that these statements were made with the knowledge that willful false statements and the like so
made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such      willful false
statements may jeopardize the validity of the application or any patent issued thereon.

2. [{]    The undersigned is an attorney or agent of record. Reg. No . --=.57"-'' -'1-'4"-7_ _ _ _ __



                                                                                                                                            03-28-2012
                                            '                             Signature                                                             Date


                                                                                  Anthony C. Kuhlmann
                                                                                   Typed or printed name


                                                                                                                                  (858) 847-6776
                                                                                                                                Telephone Number

     D      Terminal disclaimer fee under 37 CFR 1.20(d) included.

                         WARNING: Information on this form may become public. Credit card information should not
                         be included on this form. Provide credit card information and authorization on PT0-2038.


*Statement under 37 CFR 3.73(b) is required if terminal disclaimer is signed by the assignee (owner).
Form PTO/SB/96 may be used for making this certification. See MPEP § 324.

Th1s collection of mformat1on 1s reqUired by 37 CFR 1.321. The mformat1on IS requ1red to obta1n or retam a benefit by the public which is to f1le (and by the USPTO
to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 12 minutes to complete,
including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments
on the amount of time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent
and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                     If you need assistance in completing the form, caii1-800-PT0-9199 and select option 2.




                                                                                                                                                          QUESTMS-00002952
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 357 of 437 PageID #: 2746



                                                                                Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

        Applicant:         Caulfield et al.

        Title:             DETERMINATION OF
                           TESTOSTERONE BY MASS
                           SPECTROMETRY

        Appl. No.:         12/946,785

        Filing Date:       11/15/2010

         Examiner:         Cordero Garcia, Marcela M.

        Art Unit:          1654

        Confirmation       1630
        Number:

                                  INFORMATION DISCLOSURE STATEMENT
                                          UNDER 37 CFR §1.56

         Mail Stop Amendment
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-1450

         Commissioner:

                   Submitted herewith on Form PTO/SB/08 is a listing of documents known to Applicants
         in order to comply with Applicants' duty of disclosure pursuant to 37 CFR § 1.56.

                   A copy of each non-U.S. patent document and each non-patent document is being
         submitted to comply with the provisions of 37 CFR § 1.97 and§ 1.98.

                   The submission of any document herewith, which is not a statutory bar, is not intended as
         an admission that such document constitutes prior art against the claims of the present
         application or that such document is considered material to patentability as defined in 3 7 CFR
         § 1.56(b). Applicants do not waive any rights to take any action which would be appropriate to



4813-9068-9550.1                                          -1-


                                                                                                        QUESTMS-00002953
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 358 of 437 PageID #: 2747



                                                                                  Atty. Dkt. No. 034827-9107


         antedate or otherwise remove as a competent reference any document which is determined to be a
         prima facie art reference against the claims of the present application.



                                             TIMING OF THE DISCLOSURE


                    The listed documents are being submitted in compliance with 37 CFR §1.97(b), before
         the mailing of a first Office action after the filing of a Request for Continued Examination under
         §1.114.



                                            RELEVANCE OF EACH DOCUMENT


                    All of the documents are in English.

                    Applicants respectfully request that each listed document be considered by the Examiner
         and be made of record in the present application and that an initialed copy ofForm PTO/SB/08
         be returned in accordance with MPEP §609.


                    Although Applicant believes that no fee is required, the Commissioner is hereby
         authorized to charge any additional fees which may be due to Deposit Account No. 19-0741.
                                                                 Respectfully submitted,

                                                                                     .-


                                   A/;"')                                  1 / /' .
                         3 I::<_
         Dme ___________~~~-·-----------------                   By~y4~'-~~~~~---,
                                                                                __~J
                                                                                   __--__- ________
         FOLEY & LARDNER LLP                                            Anthony C. Kuhlmann
         Customer Number: 30542                                         Attorney for Applicant
         Telephone:  (858) 847-6776                                     Registration No. 57,147
         Facsimile:  (858) 792-6773




4813-9068-9550. 1                                          -2-



                                                                                                        QUESTMS-00002954
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 359 of 437 PageID #: 2748
                                                                                                                                                            PTO/SB/06 (07-06)
                                                                                                                         Approved for use through t/3t/2007. OMB 065t -0032
                                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                  Under the Paperwork Reduction Act of t 995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                        Application or Docket Number      Filing Date
                                      Substitute for Form PT0-875                                              12/946,785             11/15/2010            D To be Mailed
                                 APPLICATION AS FILED- PART I                                                                                          OTHER THAN
                                                      (Column t)                  (Column 2)               SMALL ENTITY       D       OR               SMALL ENTITY
                          FOR                        NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)              RATE($)            FEE($)

  D       BASIC FEE                                      N/A                          N/A                   N/A                                 N/A
          (37 CFR 1.16(a), (b), or (c))
  D        SEARCH FEE                                    N/A                          N/A                   N/A                                 N/A
           (37 CFR 116(k), (i), or (m))

  D        EXAMINATION FEE
           (37 CFR 1.16(o), (p), or (q))
                                                         N/A                          N/A                   N/A                                 N/A
  TOTAL CLAIMS
  (37 CFR 1.16(i))                                          minus 20 =     .                              X$      =                   OR     X $        =

  INDEPENDENT CLAIMS
  (37 CFR 1.16(h))                                             minus 3 =
                                                                           .                              X$      =                          X $        =

                                               If the specification and drawings exceed 100
                                               sheets of paper, the application size fee due
  0APPLICATION SIZE FEE
                                               is $250 ($125 for small entity) for each
    (37 CFR 1.16(s))
                                               additional 50 sheets or fraction thereof. See
                                               35 U.S. C. 41 (a)(1 )(G) and 37 CFR 1.16(s).
  D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
  • If the difference in column 1 is less than zero, enter "0" in column 2.                                TOTAL                              TOTAL

                             APPLICATION AS AMENDED- PART II
                                                                                                                                                   OTHER THAN
                                        (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR               SMALL ENTITY
                                    CLAIMS                         HIGHEST
                                    REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                              ADDITIONAL
f--
            03/28/2012              AFTER                          PREVIOUSLY              EXTRA
                                                                                                          RATE($)
                                                                                                                      FEE($)
                                                                                                                                             RATE($)
                                                                                                                                                                FEE($)
z                                   AMENDMENT                      PAID FOR
w          Total
:;:;;:      1.16(i))
                       (37 CFR
                                    • 24                Minus      .. 27              =   0               X$      =                   OR     X $60=               0
0
z           Independent
           (37 CFR 1 .16(h))
                                    •2                  Minus      ... 3              =   0               X$      =                   OR     X $250=              0
w
:;:;;:
<(
            D Application Size Fee (37 CFR 1.16(s))
            D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                         TOTAL                               TOTAL
                                                                                                         ADD'L                        OR     ADD'L                0
                                                                                                         FEE                                 FEE

                                        (Column 1)                   (Column 2)           (Column 3)
                                      CLAIMS                        HIGHEST
                                     REMAINING                      NUMBER                PRESENT                     ADDITIONAL                              ADDITIONAL
                                                                                                          RATE($)                            RATE($)
                                       AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                    FEE($)
                                    AMENDMENT                       PAID FOR
 z
 w
  f--
           Total
            1.16(i))
                       (37 CFR      .                   Minus      ..                 =                   X$      =                   OR     X $        =
 :;:;;:
 0
            Independent
           (37 CFR 1 .16(h))
                                    .                   Minus      ...                =                   X$      =                   OR     X $        =
 z          D Application Size Fee (37 CFR 1.16(s))
 w
 :;:;;:
 <(         D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                         TOTAL                               TOTAL
                                                                                                         ADD'L                        OR     ADD'L
                                                                                                         FEE                                 FEE
  * If the entry in column        1 is less than the entry in column 2, write "0" in column 3.
                                                                                                          Legal Instrument Examiner:
  •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                          /DESHONNE T. MARTINO/
  ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
  The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of mformat1on 1s requ1red by 37 CFR 1.16. The mformat1on 1s requ1red to obta1n or reta1n a benefit by the public wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1 .14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PT0-9199 and select option 2.




                                                                                                                                                               QUESTMS-00002955
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 360 of 437 PageID #: 2749
                                      Application/Control No.   Applicant(s)/Patent under
          Application Number                                    Reexamination

                                      12/946,785                CAULFIELD ET AL.
                       IIIIII
                                                                           I
   Document Code - DISQ                               Internal Document- DO NOT MAIL


   TERMINAL
   DISCLAIMER
                                     ~APPROVED                     D   DISAPPROVED



                                     This patent is subject
        Date Filed : 03/28/12            to a Terminal
                                           Disclaimer




    IApproved/Disapproved by:                                                                         I
Angie Walker




  U.S. Patent and Trademark Office




                                                                                            QUESTMS-00002956
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 361 of 437 PageID #: 2750
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             04/05/2012
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    04/05/2012                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002957
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 362 of 437 PageID #: 2751
                                                                                       Application No.                         Applicant(s)

                                                                                       12/946,785                              CAULFIELD ET AL.
         Applicant-Initiated Interview Summary                                         Examiner                                Art Unit

                                                                                       MARCELA M. CORDERO                      1654
                                                                                       GARCIA

   All participants (applicant, applicant's representative, PTO personnel):

  (1) MARCELA M. CORDERO GARCIA.                                                         (3) _ _ .

  (2) TIM LOBRING.                                                                       (4) _ _ .

      Date of Interview: _ _

       Type:            1Z1 Telephonic 0 Video Conference
                        0 Personal [copy given to: 0 applicant                     0    applicant's representative]

   Exhibit shown or demonstration conducted:                      0   Yes          0No.
       If Yes, brief description: _ _ .


  Issues Discussed                 0101   0112 0102 0103 IZ!Others
 (For each of the checked box( es) above. please describe below the issue and detailed description of the discussion)


 Claim(s) discussed: All. in general.

   Identification of prior art discussed: Prior art rejections of record.

 Substance of Interview
 (For each issue discussed, provide a detailed description and indicate if agreement was reached. Some topics may include: identification or clarification of a
 reference or a portion thereof, claim interpretation, proposed amendments, arguments of any applied references etc ... )


  Applicant's representative contacted Examiner to discuss potential amendments that would place the application in
  condition for allowance. Applicants plan to file the response along with a Request for Continued Examination.




 Applicant recordation instructions: The formal written reply to the last Office action must include the substance of the interview. (See MPEP
 section 713.04). If a reply to the last Office action has already been filed, applicant is given a non-extendable period of the longer of one month or
 thirty days from this interview date, or the mailing date of this interview summary form, whichever is later, to file a statement of the substance of the
 interview

 Examiner recordation instructions: Examiners must summarize the substance of any interview of record. A complete and proper recordation of
 the substance of an interview should include the items listed in MPEP 713.04 for complete and proper recordation including the identification of the
 general thrust of each argument or issue discussed, a general indication of any other pertinent matters discussed regarding patentability and the
 general results or outcome of the interview, to include an indication as to whether or not agreement was reached on the issues raised.


 1Z1 Attachment
  /MARCELA M CORDERO GARCIA!
  Primary Examiner, Art Unit 1654



U.S. Patent and Trademark Off1ce
PTOL-413 (Rev. 8/11/2010)                                                Interview Summary                                                   Paper No. 20120327


                                                                                                                                                     QUESTMS-00002958
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 363 of 437 PageID #: 2752
                                                      Summary of Record of Interview Requirements
Manual of Patent Examining Procedure (MPEP), Section 713.04, Substance of Interview Must be Made of Record
A complete written statement as to the substance of any face-to-face, video conference, or telephone interview with regard to an application must be made of record in the
application whether or not an agreement with the examiner was reached at the interview.

                                                      Title 37 Code of Federal Regulations (CFR) § 1.133 Interviews
                                                                                  Paragraph (b)

In every instance where reconsideration is requested in view of an interview with an examiner, a complete written statement of the reasons presented at the interview as
warranting favorable action must be filed by the applicant. An interview does not remove the necessity for reply to Office action as specified in§§ 1.111, 1.135. (35 U.S. C. 132)


                                                              37 CFR §1.2 Business to be transacted in writing.
All business with the Patent or Trademark Office should be transacted in writing. The personal attendance of applicants or their attorneys or agents at the Patent and
Trademark Office is unnecessary. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to
any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt.



         The action of the Patent and Trademark Office cannot be based exclusively on the written record in the Office if that record is itself
incomplete through the failure to record the substance of interviews.
         It is the responsibility of the applicant or the attorney or agent to make the substance of an interview of record in the application file, unless
the examiner indicates he or she will do so. It is the examiner's responsibility to see that such a record is made and to correct material inaccuracies
which bear directly on the question of patentability.

          Examiners must complete an Interview Summary Form for each interview held where a matter of substance has been discussed during the
interview by checking the appropriate boxes and filling in the blanks. Discussions regarding only procedural matters, directed solely to restriction
requirements for which interview recordation is otherwise provided for in Section 812.01 of the Manual of Patent Examining Procedure, or pointing
out typographical errors or unreadable script in Office actions or the like, are excluded from the interview recordation procedures below. Where the
substance of an interview is completely recorded in an Examiners Amendment, no separate Interview Summary Record is required.

           The Interview Summary Form shall be given an appropriate Paper No., placed in the right hand portion of the file, and listed on the
"Contents" section of the file wrapper. In a personal interview, a duplicate of the Form is given to the applicant (or attorney or agent) at the
conclusion of the interview. In the case of a telephone or video-conference interview, the copy is mailed to the applicant's correspondence address
either with or prior to the next official communication. If additional correspondence from the examiner is not likely before an allowance or if other
circumstances dictate, the Form should be mailed promptly after the interview rather than with the next official communication.

            The Form provides for recordation of the following information:
            -Application Number (Series Code and Serial Number)
            -Name of applicant
            -Name of examiner
            -Date of interview
            -Type of interview (telephonic, video-conference, or personal)
            -Name of participant(s) (applicant, attorney or agent, examiner, other PTO personnel, etc.)
            -An indication whether or not an exhibit was shown or a demonstration conducted
            -An identification of the specific prior art discussed
               An indication whether an agreement was reached and if so, a description of the general nature of the agreement (may be by
               attachment of a copy of amendments or claims agreed as being allowable). Note: Agreement as to allowability is tentative and does
               not restrict further action by the examiner to the contrary.
            -The signature of the examiner who conducted the interview (if Form is not an attachment to a signed Office action)

            It is desirable that the examiner orally remind the applicant of his or her obligation to record the substance of the interview of each case. It
should be noted, however, that the Interview Summary Form will not normally be considered a complete and proper recordation of the interview
unless it includes, or is supplemented by the applicant or the examiner to include, all of the applicable items required below concerning the
substance of the interview.
           A complete and proper recordation of the substance of any interview should include at least the following applicable items:
            1) A brief description of the nature of any exhibit shown or any demonstration conducted,
           2) an identification of the claims discussed,
           3) an identification of the specific prior art discussed,
           4) an identification of the principal proposed amendments of a substantive nature discussed, unless these are already described on the
                Interview Summary Form completed by the Examiner,
           5) a brief identification of the general thrust of the principal arguments presented to the examiner,
                      (The identification of arguments need not be lengthy or elaborate. A verbatim or highly detailed description of the arguments is not
                      required. The identification of the arguments is sufficient if the general nature or thrust of the principal arguments made to the
                      examiner can be understood in the context of the application file. Of course, the applicant may desire to emphasize and fully
                      describe those arguments which he or she feels were or might be persuasive to the examiner.)
           6) a general indication of any other pertinent matters discussed, and
           7) if appropriate, the general results or outcome of the interview unless already described in the Interview Summary Form completed by
                the examiner.
            Examiners are expected to carefully review the applicant's record of the substance of an interview. If the record is not complete and
accurate, the examiner will give the applicant an extendable one month time period to correct the record.

                                                                    Examiner to Check for Accuracy

          If the claims are allowable for other reasons of record, the examiner should send a letter setting forth the examiner's version of the
statement attributed to him or her. If the record is complete and accurate, the examiner should place the indication, "Interview Record OK" on the
paper recording the substance of the interview along with the date and the examiner's initials.




                                                                                                                                                                QUESTMS-00002959
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 364 of 437 PageID #: 2753


  Application/Control Number: 12/946,785                                 Page 2
  Art Unit: 1654




                                                                           QUESTMS-00002960
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 365 of 437 PageID #: 2754
                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                UNITED STATES DEPARTMENT OF COMMERCE
                                                                                United States Patent and Trademark Office
                                                                                Address: COMMISSIONER FOR PATENTS
                                                                                     P.O. Box 1450
                                                                                     Alexandria, Virginia 22313-1450
                                                                                     www.uspto.gov




   APPLICATION NO.             FILING DATE            FIRST NAMED INVENTOR     ATTORNEY DOCKET NO.             CONFIRMATION NO.

       12/946,785               11115/2010              Michael P. Caulfield       034827-9107                          1630

       30542            7590             08115/2012
                                                                                                   EXAMINER
       FOLEY & LARDNER LLP
       P.O. BOX 80278                                                                 CORDERO GARCIA, MARCELA M
       SAN DIEGO, CA 92138-0278
                                                                                    ART UNIT                      PAPER NUMBER

                                                                                       1654



                                                                                    MAIL DATE                    DELIVERY MODE

                                                                                    08/15/2012                         PAPER


Please find below and/or attached an Office communication concerning this application or proceeding.

The time period for reply, if any, is set in the attached communication.




PTOL-90A (Rev. 04/07)
                                                                                                                       QUESTMS-00002961
         Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 366 of 437 PageID #: 2755
                                                                                     Application No.                               Applicant(s)

                                                                                      12/946,785                                   CAULFIELD ET AL.
                      Office Action Summary                                          Examiner                                      Art Unit
                                                               MARCELA M. CORDERO                1654
                                                               GARCIA
                 -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address --
  Period for Reply
        A SHORTENED STATUTORY PERIOD FOR REPLY IS SET TO EXPIRE ;2 MONTH(S) OR THIRTY (30) DAYS,
        WHICHEVER IS LONGER, FROM THE MAILING DATE OF THIS COMMUNICATION.
           Extensions of time may be available under the provisions of 37 CFR t. t 36(a). In no event, however, may a reply be timely filed
           after SIX (6) MONTHS from the mailing date of this communication.
           If NO period for reply is specified above, the maximum statutory period will apply and will expire SIX (6) MONTHS from the mailing date of this communication.
           Failure to reply within the set or extended period for reply will, by statute, cause the application to become ABANDONED (35 U.S.C. § t33).
           Any reply received by the Office later than three months after the mailing date of this communication, even if timely filed, may reduce any
           earned patent term adjustment. See 37 CFR t .704(b).

  Status

        1)IZ! Responsive to communication(s) filed on 28 March 2012.
      2a)0 This action is FINAL.                                   2b)[8J This action is non-final.
        3)0 An election was made by the applicant in response to a restriction requirement set forth during the interview on
                 _ _ ;the restriction requirement and election have been incorporated into this action.
        4)0 Since this application is in condition for allowance except for formal matters, prosecution as to the merits is
                  closed in accordance with the practice under Ex parte Quayle, 1935 C. D. 11, 453 O.G. 213.
  Disposition of Claims

        5)[8J Claim(s) 13.16-30.34 and 36-42 is/are pending in the application.
                 5a) Of the above claim(s) _ _ is/are withdrawn from consideration.
        6)0 Claim(s) _ _ is/are allowed.
        7)0 Claim(s) _ _ is/are rejected.
        8)0 Claim(s) _ _ is/are objected to.
        9)[8J Claim(s) 13.16-30.34 and 36-42 are subject to restriction and/or election requirement.

  Application Papers

      10)0 The specification is objected to by the Examiner.
      11 )0 The drawing(s) filed on _ _ is/are: a)O accepted or b)O objected to by the Examiner.
                 Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).
                  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121 (d).
      12)0 The oath or declaration is objected to by the Examiner. Note the attached Office Action or form PT0-152.
  Priority under 35 U.S.C. § 119

      13)0 Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
             a)O All         b)O Some * c)O None of:
                  1.0 Certified copies of the priority documents have been received.
                 2.0 Certified copies of the priority documents have been received in Application No. _ _ .
                 3.0 Copies of the certified copies of the priority documents have been received in this National Stage
                           application from the International Bureau (PCT Rule 17.2(a)).
             *See the attached detailed Office action for a list of the certified copies not received.


  Attachment{s)
  1) [8J Notice of References Cited (PT0-892)                                                      4)   0   Interview Summary (PT0-413)
  2) 0 Notice of Draftsperson's Patent Drawing Review (PT0-948)                                             Paper No(s)/Mail Date. _ _ .
  3) [8Jinformation Disclosure Statement(s) (PTO/SB/08)                                            5)   0   Notice of Informal Patent Application
         Paper No(s)/Mail Date 3/28/2012.                                                          6)   0   Other: _ _ .
U.S. Patent and Trademark Off1ce
PTOL-326 (Rev. 03·11)                                                   Office Action Summary                                  Part of Paper No./Mail Date 20120813
                                                                                                                                                             QUESTMS-00002962
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 367 of 437 PageID #: 2756


  Application/Control Number: 12/946,785                                                 Page 2
  Art Unit: 1654

                                      DETAILED ACTION

                         Continued Examination Under 37 CFR 1.114

  1.        A request for continued examination under 37 CFR 1.114, including the fee set

  forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this

  application is eligible for continued examination under 37 CFR 1.114, and the fee set

  forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action

  has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on

  3/28/2012 has been entered.

                                         Status of the claims

  2.        Claims 13, 16-30, 34, 36-42 are pending. Claims 13, 16-19, 22-23, 29, 34, 36-40

  have been amended. Claims 13, 16-30, 34, 36-42 are presented for examination on the

  merits.

                                   Declaration under 37 CFR 1.131

  3.        The declaration of Michael P. Caulfied filed on 3/28/2012 under 37 CFR 1.131 is

  sufficient to overcome the Soldin (US 7,473,560) reference.

                                         Terminal Disclaimer

  4.        The terminal disclaimer for US 6,977,143 has been reviewed and is accepted.

  The terminal disclaimer has been recorded.

                                            Interview

  5.        Examiner contacted Applicant's representative (Joseph P. Meara) to request TDs

  for 12/607,905 and 13/118,180 in order to place the application in condition for




                                                                                             QUESTMS-00002963
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 368 of 437 PageID #: 2757


  Application/Control Number: 12/946,785                                               Page 3
  Art Unit: 1654

  allowance. However, Examiner was not able to get a timely response. Therefore the

  corresponding ODP rejections are set forth as follows:

                                      Double Patenting

  6.     The nonstatutory double patenting rejection is based on a judicially created

  doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the

  unjustified or improper timewise extension of the "right to exclude" granted by a patent

  and to prevent possible harassment by multiple assignees. A nonstatutory

  obviousness-type double patenting rejection is appropriate where the conflicting claims

  are not identical, but at least one examined application claim is not patentably distinct

  from the reference claim(s) because the examined application claim is either anticipated

  by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140

  F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29

  USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.

  1985); In re VanOrnum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422

  F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163

  USPQ 644 (CCPA 1969).

         A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d)

  may be used to overcome an actual or provisional rejection based on a nonstatutory

  double patenting ground provided the conflicting application or patent either is shown to

  be commonly owned with this application, or claims an invention made as a result of

  activities undertaken within the scope of a joint research agreement.




                                                                                          QUESTMS-00002964
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 369 of 437 PageID #: 2758


  Application/Control Number: 12/946,785                                             Page 4
  Art Unit: 1654

         Effective January 1 , 1994, a registered attorney or agent of record may sign a

  terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with

  37 CFR 3.73(b).

  7.     Claims 13, 16-30, 34, 36-42 are provisionally rejected on the ground of

  nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5,

  7-11, 13-14 of copending Application No. 12/607,905 in view of Sowers et al. (American

  Journal of Epidemiology, 2001 ). Although the conflicting claims are not identical, they

  are not patentably distinct from each other because both the instant application and US

  '905 are drawn to a method for determining the amount of testosterone in a sample

  when taken from a human, comprising:

         (a) purifying testosterone from a sample from a female human, wherein said

  purifying comprises extracting testosterone from said sample;

         (b) ionizing said purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer; and

         (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the sample;

        wherein said testosterone is not derivatized prior to mass spectrometry, and

  wherein the method is capable of detecting testosterone at concentrations of less than

  10 ng/dl in the sample.

         US '905 does not expressly teach measuring testosterone in samples from a

  human female.




                                                                                        QUESTMS-00002965
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 370 of 437 PageID #: 2759


  Application/Control Number: 12/946,785                                                  Page 5
  Art Unit: 1654

         Sowers et al. teach that estrogens and their effect on reproductive health and

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being.

         Testosterone is the most important circulating and naturally occurring androgen

  in both men and women. In women, testosterone is produced primarily through

  peripheral conversion of androstenedione (50 percent) with the remainder of production

  concentrated in the ovary (25 percent) and adrenal cortex (25 percent). During

  pregnancy, the placenta may also serve as a source of the hormone.

         In women, abnormally high levels of testosterone have been associated with

  hirsutism and polycystic ovary syndrome. Hirsutism is a consequence of increased

  production of testosterone or testosterone precursors (dehydroepiandrosterone, 3*-

  androstanediol, or androst-4-ene-3, 17-dione) and depression of sex hormone binding

  globulin. Circulating levels of free to total testosterone in hirsute women are double

  those of non hirsute women. Polycystic ovary syndrome is related to ovulatory

  dysfunction and is a common cause of female infertility.

         Testosterone concentrations have been evaluated for their associations with

  chronic diseases. Serum levels of testosterone have been suspected in the etiology of

  breast cancer of postmenopausal women. Zeleniuch-Jacquotte et al. reported an

  increased risk of breast cancer with increasing concentrations of serum total




                                                                                            QUESTMS-00002966
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 371 of 437 PageID #: 2760


  Application/Control Number: 12/946,785                                                Page 6
  Art Unit: 1654

  testosterone (unadjusted p for trend< 0.05). However, this trend was no longer

  significant after adjustment for total estradiol concentrations and the percent of sex

  hormone binding globulin-bound estradiol. Nonetheless, those authors speculated that

  testosterone or its metabolites might still play a role in breast cancer etiology by altering

  the availability of estrogens, by competitively binding with sex hormone binding globulin,

  and/or by acting as an estrogen precursor. Likewise, androgen concentrations have

  been associated with insulin levels and diabetes mellitus. However, a temporal

  sequence between higher levels of androgen and increased insulin levels has not been

  firmly established, as higher androgen concentrations may result in increased insulin

  resistance or increased insulin production may stimulate androgen production in the

  ovary. Sowers et al. have reported an association of osteoarthritis and serum

  testosterone concentrations in women aged 25-45 years.

         Numerous studies have examined factors that influence testosterone

  concentrations in men, and these may provide an indication of the factors that influence

  or are associated with testosterone concentrations in women. In men, older age has

  been consistently associated with declining levels of testosterone. Lower testosterone

  concentrations were associated with increased body mass. Smoking was also

  associated with increased concentrations of serum testosterone in men, whereas

  alcohol consumption and moderate physical activity do not appear to be associated with

  variation in testosterone concentrations (e.g., abstract).

         Testosterone levels. Women were evaluated annually on the anniversary of their

  initial assessment (±1 month). At each examination, blood was drawn in days 3-7 of the




                                                                                           QUESTMS-00002967
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 372 of 437 PageID #: 2761


  Application/Control Number: 12/946,785                                                  Page 7
  Art Unit: 1654

  follicular phase of the menstrual cycle and after an 8-hour fast. For women not normally

  menstruating within 3 months of the examination, blood was drawn after fasting and

  indexed to the anniversary date of their first annual examination. Serum was frozen at

  -80°C. Total testosterone was assessed with a solid-phase 1251 radioimmunoassay

  based on a testosterone-specific antibody immobilized to the wall of a polypropylene

  tube. The assay precision was ±15.5 percent. Table 1 shows that total testosterone in

  pg/ml has a concentration of about 209-223 pg/ml and 33 pg/ml for low

  concentrations in women (e.g., page 258). Please note that 209 pg/ml x (1 00 mL/dL) x

  (1 ng/1 000 pg) is equal to 20.9 pg/dl which is within the detection limit. Further, the

  method also includes extraction of testosterone which reads upon concentrating the

  sample and thus would potentially encompass lower levels than the testosterone

  circulating levels in women.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to utilize the method of US '905 to measure testosterone in women.

  One of ordinary skill in the art at the time the invention was made would have been

  motivated to do so because estrogens and their effect on reproductive health and

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being. One of ordinary skill in the art at the time

  the invention was made would have had a reasonable expectation of success because




                                                                                             QUESTMS-00002968
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 373 of 437 PageID #: 2762


  Application/Control Number: 12/946,785                                              Page 8
  Art Unit: 1654

  the method of US '905 was more sensitive than the average values of testosterone in

  serum in women and because the method includes concentrating the sample extraction

  before testosterone measurement.

        This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.

  8.     Claims 13, 16-30, 34, 36-42 are provisionally rejected on the ground of

  nonstatutory obviousness-type double patenting as being unpatentable over claims 13-

  39 of copending Application No. 13/118,180 in view of Sowers et al. (American Journal

  of Epidemiology, 2001 ). Although the conflicting claims are not identical, they are not

  patentably distinct from each other because Although the conflicting claims are not

  identical, they are not patentably distinct from each other because both the instant

  application and US '180 are drawn to a method for determining the amount of

  testosterone in a sample when taken from a human, comprising:

         (a) purifying testosterone from a sample from a female human, wherein said

  purifying comprises extracting testosterone from said sample;

         (b) ionizing said purified testosterone to produce one or more testosterone ions

  detectable by a mass spectrometer; and

         (c) detecting the amount of one or more of the testosterone ion(s) by a mass

  spectrometer, wherein the amount of one or more of the testosterone ion(s) is related to

  the amount of testosterone in the sample;




                                                                                         QUESTMS-00002969
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 374 of 437 PageID #: 2763


  Application/Control Number: 12/946,785                                                  Page 9
  Art Unit: 1654

         wherein said testosterone is not derivatized prior to mass spectrometry, and

  wherein the method is capable of detecting testosterone at concentrations of less than

  10 ng/dl in the sample.

         US '180 does not expressly teach measuring testosterone in samples from a

  human female.

         Sowers et al. teach that estrogens and their effect on reproductive health and

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being.

         Testosterone is the most important circulating and naturally occurring androgen

  in both men and women. In women, testosterone is produced primarily through

  peripheral conversion of androstenedione (50 percent) with the remainder of production

  concentrated in the ovary (25 percent) and adrenal cortex (25 percent). During

  pregnancy, the placenta may also serve as a source of the hormone.

         In women, abnormally high levels of testosterone have been associated with

  hirsutism and polycystic ovary syndrome. Hirsutism is a consequence of increased

  production of testosterone or testosterone precursors (dehydroepiandrosterone, 3*-

  androstanediol, or androst-4-ene-3, 17-dione) and depression of sex hormone binding

  globulin. Circulating levels of free to total testosterone in hirsute women are double




                                                                                            QUESTMS-00002970
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 375 of 437 PageID #: 2764


  Application/Control Number: 12/946,785                                               Page 10
  Art Unit: 1654

  those of non hirsute women. Polycystic ovary syndrome is related to ovulatory

  dysfunction and is a common cause of female infertility.

         Testosterone concentrations have been evaluated for their associations with

  chronic diseases. Serum levels of testosterone have been suspected in the etiology of

  breast cancer of postmenopausal women. Zeleniuch-Jacquotte et al. reported an

  increased risk of breast cancer with increasing concentrations of serum total

  testosterone (unadjusted p for trend< 0.05). However, this trend was no longer

  significant after adjustment for total estradiol concentrations and the percent of sex

  hormone binding globulin-bound estradiol. Nonetheless, those authors speculated that

  testosterone or its metabolites might still play a role in breast cancer etiology by altering

  the availability of estrogens, by competitively binding with sex hormone binding globulin,

  and/or by acting as an estrogen precursor. Likewise, androgen concentrations have

  been associated with insulin levels and diabetes mellitus. However, a temporal

  sequence between higher levels of androgen and increased insulin levels has not been

  firmly established, as higher androgen concentrations may result in increased insulin

  resistance or increased insulin production may stimulate androgen production in the

  ovary. Sowers et al. have reported an association of osteoarthritis and serum

  testosterone concentrations in women aged 25-45 years.

         Numerous studies have examined factors that influence testosterone

  concentrations in men, and these may provide an indication of the factors that influence

  or are associated with testosterone concentrations in women. In men, older age has

  been consistently associated with declining levels of testosterone. Lower testosterone




                                                                                           QUESTMS-00002971
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 376 of 437 PageID #: 2765


  Application/Control Number: 12/946,785                                              Page 11
  Art Unit: 1654

  concentrations were associated with increased body mass. Smoking was also

  associated with increased concentrations of serum testosterone in men, whereas

  alcohol consumption and moderate physical activity do not appear to be associated with

  variation in testosterone concentrations (e.g., abstract).

         Testosterone levels. Women were evaluated annually on the anniversary of their

  initial assessment (±1 month). At each examination, blood was drawn in days 3-7 of the

  follicular phase of the menstrual cycle and after an 8-hour fast. For women not normally

  menstruating within 3 months of the examination, blood was drawn after fasting and

  indexed to the anniversary date of their first annual examination. Serum was frozen at

  -80°C. Total testosterone was assessed with a solid-phase 1251 radioimmunoassay

  based on a testosterone-specific antibody immobilized to the wall of a polypropylene

  tube. The assay precision was ±15.5 percent. Table 1 shows that total testosterone in

  pg/ml has a mean concentration of about 209-223 pg/ml and 33 pg/ml for low

  concentrations in women (e.g., page 258). Please note that 209 pg/ml x (1 00 mL/dL) x

  (1 ng/1 000 pg) is equal to 20.9 pg/dl which is within the detection limit. Further, the

  method also includes extraction of testosterone which reads upon concentrating the

  sample and thus would potentially encompass lower levels than the testosterone

  circulating levels in women.

         It would have been obvious to one of ordinary skill in the art at the time the

  invention was made to utilize the method of US '180 to measure testosterone in women.

  One of ordinary skill in the art at the time the invention was made would have been

  motivated to do so because estrogens and their effect on reproductive health and




                                                                                             QUESTMS-00002972
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 377 of 437 PageID #: 2766


  Application/Control Number: 12/946,785                                              Page 12
  Art Unit: 1654

  chronic diseases, including cardiovascular disease and cancers, particularly breast

  cancer, have been the overwhelming focus of hormone studies in women. In contrast,

  there is relatively little information about the role of androgens in women's health.

  However, testosterone products are being increasingly promoted to women in the lay

  press as a means of increasing well-being. One of ordinary skill in the art at the time the

  invention was made would have had a reasonable expectation of success because the

  method of US '180 was more sensitive than the average values of testosterone in serum

  in women and because the method includes concentrating the sample extraction before

  testosterone measurement.

         This is a provisional obviousness-type double patenting rejection because the

  conflicting claims have not in fact been patented.

                                          Conclusion

  9.     No claim is currently allowed.

         The prior art made of record and not relied upon is considered pertinent to

  applicant's disclosure.

         Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571 -273-8300.




                                                                                          QUESTMS-00002973
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 378 of 437 PageID #: 2767


  Application/Control Number: 12/946,785                                           Page 13
  Art Unit: 1654

        Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /MARCELA M CORDERO GARCIA/
  Primary Examiner, Art Unit 1654

  MMCG 08/2012




                                                                                       QUESTMS-00002974
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 379 of 437 PageID #: 2768
                                                                                     Application/Control No.             Applicant(s)/Patent Under
                                                                                                                         Reexamination
                                                                                     12/946,785                          CAULFIELD ET AL.
                  Notice of References Cited
                                                                                     Examiner                            Art Unit
                                                                                                                                             Page 1 of 1
                                                                                     MARCELA M. CORDERO                  1654
                                                                          U.S. PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                                     Name                                     Classification

 *       A      US-2011 /0226946                        09-2011          Caulfield et al.                                                       250/282

 *       B      US-201 0/0047849                        02-2010          Caulfield et al.                                                       435/29

         c      US-

         D      US-

         E      US-

         F      US-

         G      US-

         H      US-

          I     US-

         J      US-

         K      US-

         L      US-

         M      US-
                                                                       FOREIGN PATENT DOCUMENTS
                        Document Number                    Date
 *                Country Code-Number-Kind Code          MM-YYYY                  Country                      Name                           Classification

         N
         0
         p

         Q

         R
         s
         T
                                                                          NON-PATENT DOCUMENTS

 *                                             Include as applicable: Author, Title Date, Publisher, Edition or Volume, Pertinent Pages)


                Sowers et al. Testosterone Concentrations in Women Aged 25-50 Years: Associations with Lifestyle, Body Composition, and
         u
                Ovarian Status. American Journal of Epidemiology, 2001. Vol. 153, No. 3, pages 256-264.



         v


         w



         X


*A copy of th1s reference 1s not bemg furnished w1th th1s Off1ce act1on. (See MPEP § 707.05(a).)
Dates in MM-YYYY format are publication dates. Classifications may be US or foreign.

U.S. Patent and Trademark Office
PT0-892 (Rev. 01-2001)                                                 Notice of References Cited                        Part of Paper No. 20120813



                                                                                                                                               QUESTMS-00002975
               Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 380 of 437 PageID #: 2769
 Receipt date: 03/28/2012                                                                                                                     12946785 - GAU: 1654
                                                                                                                                    PTO/SB/08 (09-06)
                                                                                              Approved for use through 03/31/2007. OMB 0651-0031
                                                                          U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
            Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        r
            OMB control number
                                Substitute for fonm 1449/PTO                                                        Complete if Known
                                                                                                                                                                             ,
                           INFORMATION DISCLOSURE                                   Application Number                     12/946,785
                           STATEMENT BY APPLICANT                                   Filing Date                            11/15/2010
                                                                                    First Named Inventor                   Michael P. Caulfield
                                                                                    Art Unit                               1654
                        (use as many sheets as necessary)                           Examiner Name                          Cordero Garcia, Marcela M.
        ~heet             j 1                   j of     j   2                      Attorney Docket Number                 034827-9107                                       ...J

                                                                              U.S. PATENT DOCUMENTS
                          --·-,-------------
            Exam in                       Document Number                                  --        --------~ ~·Pages, Columns,                                    Lines,   .
                           Cite                                               Poblioatloo Dote        Nome of Poteotee., Applloom of            .       Whe<e Relevoot
            er                 1                                 2
                           No.           Number-Kind Code (if                 MM-DD-YYYY                        Cited Document                  Passages or Relevant
            Initials*                           known)
        ~-
                                                                                                                                               _ Figures_t\p_2ear
        -
                           A1       6,743,448                           06-01-2004                    KrvQer _                           __
        --                                                                                                            ------                   --------~




                                                       UNPUBLISHED U.S. PATENT APPLICATION DOCUMENTS
        -----     ~------            --------                                                                        ----------.----                              ------
                                      U.S. Patent Application                                                                           Pages, Columns, Lines,
                                                                               Filing Date of
            Examiner       Cite              Document                                                 Name of Patentee or Applicant of      Where Relevant
                               1                                              Cited Document
            Initials*      No.     - seriai-Number-KindCod7                                                  Cited Document              Passages or Relevant
                                                                               MM-DD-YYYY
                                                                                                               - - - - - - - - - - - - - - - Figures AQQear
                                         _____(if_I!!!()V!_n_)______
       1--- -      ----   --~---   --                                  r---


        ----
                                                                         FOREIGN PATENT DOCUMENTS
                                                                                                                                               Pages, Columns, Lines,
            Examiner       Cite      Foreign Patent Document_                 Publication Date              Name of Patentee or                   Where Relevant
            Initials*      No.
                               1     Country Code:;:Number4•                   MM-DD-YYYY               Applicant of Cited Documents            Passages or Relevant
                                                 5
                                       Kind Code (if known)                                                                                        Figures Appear           r
                                                                                                                                                                     --
                                                                                                                                                    -


                                                                       NON PATENT LITERATURE DOCUMENTS
                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
            Examiner
            Initials*
                           Cite
                           No.
                               1            item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                    r
                                                            number(s), publisher, city and/or country where published.
                           A2       ALARY, "Comparative Study: LC-MS/MS Analysis of Four Steroid Compounds Using a New
                                    Photoionization Source and a Conventional APCI Source," Proceedings of the 49th ASMS Conference
                                    on Mass Spectrometry and Allied Topics, Chicago Illinois, May 27-31, 2001
                                                                                                                                                                          !-----
                           A3       DRAISCI et al., "Quantitation of anabolic hormones and their metabolites in bovine serum and urine by -
                                    liquid chromatography-tandem mass spectrometry," J. of Chromatography A, (2000), 870:511-522
        - - - -- : - -
                           A4      -RCfBB, etaf~"Atmospheric Pressure Photoionization: An Ionization Method for LiquTd-- ---------
                                    Chromatography-Mass Spectrometry," Anal. Chern., (2000) 72:3653-3559
            -------                -------- ---------------                                         ------       --------~-~----~--------                                --f---
                           AS       TILLER, et al, "Drug quantitation on a benchtop liquid chromatography-tandem mass spectrometry
                                    system," J. Chromatography A, (1997), 771:119-125
        ---------                  ~-----                                                           ----------




            ~ignature
       [Examiner                                                                                                   Date
                                                                                                                   Considered                                                    )
       *EXAMINER: Initial if reference considered, whether or not citation is in conformance with MPEP 609. Draw line through citation if not in conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3}. 4 For Japanese patent
       documents. the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.
                                    If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1

                                   ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. iM.M.C.G./                                                               QUESTMS-00002976
                Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 381 of 437 PageID #: 2770
   Receipt date: 03/28/2012                                                    129~-R,ls§Es (o~~U: 1654
                                                                                           Approved for use through 03/31/2007. OMB 0651-0031
                                                                       U.S. Patent and Trademark Office: U.S. DEPARTMENT OF COMMERCE
         Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it contains a valid

        ,..
         OMB control number
                            Substitute for form 1449/PTO

                        INFORMATION DISCLOSURE
                        STATEMENT BY APPLICANT
                                                                                    Application Number
                                                                                                                  Complete if Known
                                                                                                                         12/946,785                                        "
                                                                                    Filing Date                          11/15/2010
                                                                                    First Named Inventor                 Michael P. Caulfield
                                                                                    Art Unit                             1654
                       (use as many sheets as necessary)                            Examiner Name                        Cordero Garcia, Marcela M.
        ~heet          12                         I   of   1   2                    Attorney Docket Number               034827-9107                                       ~


                                                                   NON PATENT LITERATURE DOCUMENTS

                                        Include name of the author (in CAPITAL LETTERS), title of the article (when appropriate), title of the
           Examiner
           Initials*
                         Cite
                         No.
                             1              item (book, magazine, journal, serial, symposium, catalog, etc.) date, page(s), volume-issue                                  r
                                                            number(s), publisher, city and/or country where published.
                        A6        US Non-Final Office Action dated December 16, 2011 in related U.S. Patent Appl Serial No.
                                  12/607,905 (034827-9106)
                                                                               ·-                                                              .
                   -~A7-
                                 ~.-·



                                   US Non-Final Office Action dated November 17, 2011 in related U.S. Patent Appl. Serial No.
                                   13/118,180 (034827 -91 08)
                                             .   ---~-----------~




                         ------·


                                           ALL REFERENCES CONSIDERED EXCEPT WHERE LINED THROUGH. /M.M.C.G./




           Examiner                                                                                              Date
           Signature             /Marcela Cordero Garcia/                                                        Considered                        07/19/2012
       . EXAMINER. lmt1al1f reference considered, whether or not c1tat1on IS m conformance w1th MPEP 609. Draw hne through cJtat1on 1f not m conformance and not
       considered. Include copy of this form with next communication to applicant. 1 Applicant's unique citation designation number (optional). 2 See Kinds Codes of USPTO
       Patent Documents at www.uspto.gov or MPEP 901.04. 3 Enter Office that issued the document, by the two-letter code (WI PO Standard ST.3). 4 For Japanese patent
       documents, the indication of the year of the reign of the Emperor must precede the serial number of the patent document. 5 Kind of document by the appropriate
       symbols as indicated on the document under WI PO Standard ST.16 if possible. 6 Applicant is to place a check mark here if English language Translation is attached.
       This collection of information is required by 37 CFR 1.97 and 1.98. The information is required to obtain or retain a benefit by the public which is to file (and by the
       USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 2 hours to complete, including
       gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
       time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
       P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O.
       Box 1450, Alexandria, VA 22313-1450.

                                  If you need assistance in completing the form. ca/11-800-PT0-9199 (1-800-786-9199) and select option 2.
4852-2841-2430.1


                                                                                                                                                                     QUESTMS-00002977
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 382 of 437 PageID #: 2771

EAST Search History




                    EAST Search History

                    EAST Search History (Prior Art)




                    8113/201210:25:34 AM




file:///CI/U sers/mgarcia/Documents/e- Red% 20 f'o lder/ l2946 785/EASTSearchH is tory .l2946785_AccessibleVersion.htm[8/ l3/20 12 l 0:25: 36 AM]



                                                                                                                                                    QUESTMS-00002978
      Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 383 of 437 PageID #: 2772

EAST Search History




                   EAST Search History

                   EAST Search History (Prior Art)




                   7/20/2012 3:59:13 PM




file:///CI/U sers/mgarcia/Documents/e- Red%20f'older/ l2946785/EASTSearchHistory.l2946785_AccessibleVersion.htm[7/20/20 12 3:59: l5 PM]



                                                                                                                                          QUESTMS-00002979
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 384 of 437 PageID #: 2773


[t__/VO
-----n------------~ American .Journal ot Epidemiology .     .    .       . _     .            .     .                                Vol. 153, No.3
  / 11    \Jf{i!    C~>pyn~ht © 2001 by The Johns Hopk1ns Utwers1ty School or Hyg1ene and Public Health                            Printed in U.S A.
                           Ail nghrs reserved
 -----------------------


Testosterone Concentrations in Women Aged 25-50 Years: Associations with
lifestyle, Body Composition, and Ovarian Status



MF Sowers, J. L. Beebe, D. McConnell, John Randolph, and f\11. Jannausch


                  While there is substantial evidence of t~;e importance of endogenous and exogenous estrogen in reproductive
               health and chronic disease, there is little consideration of androgens in women's health. In the Michigan Bone
               Hea!th Study ( 1992-1995), the authors examined the correlates of testosterone concentrations in pre- and
               perimenopausa! women (i.e., age, menopausal status, body composition, and lifestyle behaviors) in a
               population-based longitudinal study including three annual examinations among 611 women aged 25-50 years
               identified throug~; a census in a midwestern community. Current smokers had the highest testosterone
               concentrations with decreasing values in former and nonsmokers (p === 0.0001 ). Body composition measures
               (body mass index, body fat (%), weight (kg), lean body mass (kg), and fat mass (kg)) were significantly and
               positively associated with total testosterone concentrations in a dose-response manner. Hysterectomy with
               oophorectomy was associated with significantly lower testosterone concentrations. A!cohol consumption,
               physical activity, and dietary rnacronutrient intake were not associated with testosterone concentrations. This is
               one of the first studies to examine correlates of serum testosterone concentrations in anticipation of the growing
               interest in the role of androgens in women's health. The greater circulating !eveis of testosterone in obese
               women and smokers suggest that testosterone concentrations shouid be considered in the natural history ot
               disease conditions where obesity and smoking are risk factors, including cardiovascular disease. Am J
               Epidemiof 2001 ;153256·--64.

               alcohol drinking; body composition; body mass index; hysterectomy; ovariectomy; smoking; testosterone



   Estrogens and their effect on reproductive health and                         produc!ion of !estosterone or !es!Osterone precursors
chronic diseases, including cardiovascular disease and can-                      (dehydroepiandrosterone, 3a-androstanediol, or androst-4-
cers, particularly breast cancer, have been the overwhelming                     ene-3,17-dione (3)) and depression of sex hormone binding
focus of honnone studies in women ( 1). Tn contras!, there is                    globulin (2). Circuiati ng levels of free to total restosremne in
relatively little information about the role of androgens in                     hirsute women are double those of nonhirsute women (2.L
women's health. However, testosterone products are being                         Polycystic ovary syndrome is relared w ovulatory dysfunc--
increasingly promoted to \Vomen in the lay press as a means                      tion and is a common cause of female infertility (2).
of increasing well-being.                                                           Testosterone concentrations have been evaluated for their
   Testosterone is the most important circulating and natu-                      associations vvith chronic diseases. Serum levels of testos-
rally occurring androgen in both men and women. ln                               rerone have been suspected in the e!iology of breast cancer
women. tes!ostemne is produced primarily through periph··                        of postmenopausal vvomen. Zeleniuch-Jacquotte et al. (4)
era] conversion of androstenedione (50 percent) vvith the                        reported an increased risk of breast cancer 1vith increasing
remainder of production concentra!ed in the ovary (25 per-                       concentrations of semm total testosterone (unadjusted p for
cent) and adrenal cortex (25 percent) (2). During pregnancy,                     !rend < 0.05). However, !his !rend \Vas no longer significan!
the placenta may also serve as a source of the hormone (3).                      after adjus!ment for total estradiol concen1rations and !he
   Tn 1vomen, abnormally high levels of testosterone have                        percent of sex hormone binding globulin-bound estradioL
been associated with hirsutism and polycystic ovary                              None!heless, those aU!hors speculated !hat tes!osterone or its
syndrome (2). Hirsutism is a consequence of increased                            metabolites might still play a role in breast cancer etiology
                                                                                 by altering the availabili!y of es!rogens, by competitively
                                                                                 binding wi1h sex hormone binding globulin, andior by act-
                                                                                 ing as an estrogen precursor. Likew·ise, androgen concentra-
    Received for publication July 26,1999, and accepted for publica-
tion March 31, 2000.                                                             tions have been associared 1vith insulin levels and diaberes
   Abbreviations: DEXA, dual energy x-ray absorptiometry; rv1ET,                 mellitus (5). However, a temporal sequence between higher
metabolic equivalent                                                             levels of androgen and increased insulin levels has not been
    From tt:e Department of Epidemiology, School of Public Healtl1,              firmly established, as higher androgen concentrations may
University of Mid1igan, Ann Arbor, MI.
    Correspondence to Dr. MF Sowers, Department of Epidem;ology,                 result in increased insulin resistance or increased insulin
School of Public Hea1U1, University of Michigan, 108 S. Observatory              production may stimulate androgen production in !he ovary
Street, Ann Arbor, Ml 48109-2029 (e-rnail: rnfsowers©umich.edu).                 (6). Sowers et al. (7) have reported an association of

                                                                           256


                                                                                                                                      QUESTMS-00002980
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 385 of 437 PageID #: 2774
                                                                                   Testosterone Concentrations in Women        257


osteoarthritis and serum testosterone concentrations in              each examination, blood was drawn in days 3-7 of the fol-
women aged 25-45 years.                                              licular phase of the menstrual cycle and after an 8-hour fast.
   Numerous studies have examined factors that influence             For women not normally menstruating within 3 months of
testosterone concentrations in men, and these may provide            the exan1ination, blood was dravvn after fasting and indexed
an indication of the factors that influence or are associated        to the anniversary date of their first annual examination.
with testosterone concemrations in 1vomen. Tn men, older             Serum was frozen at -80T. 'I\.1tal testosterone was assessed
age has been consistently associated \Vith declining levels of       wilh a solid-phase L25 l radioimmunoassay based on a testos-
testosterone (8, 9). Lovver testosterone concentrations \Vere        terone-·specific antibody immobilized to the wall of a
associated with increased body mass (8). Smoking was also            polypropylene tube. The assay precision was ±15.5 percent.
associated vvith increased concentrations of serum testos-              Behavioral characteristics.     The annual examinations
terone in men, whereas alcohol consumption and moderate              included the administration of health questionnaires.
physical activity do not appear !o he associated with varia-·        Smoking status was based on questionnaires and women
tion in testosterone concentrations (8, l 0).                        were categorized as never, former, or cunent smokers. The
   Using testosterone concentrations measured a! three con-          participants were classified by their self-reported consump·-
secutive annual examinations in a longitudinal study, we             tion of alcohol as 1) nondrinkers, 2) currently consuming
describe the factors that are associated with those testos-          siO g (less than one drink) per week, 3) currently consmn-
terone levels in pre- and perimenopausal Caucasian women.            ing 10-17 g per week, and 4) currently consuming > 17 g
The study examined total serum testosterone concemrations            (more than two drinks) per week. Groups 2, 3, and 4 are the
in relation to the following: n !?festyle variables, including       first, second, and third !ettiles, respective] y, among those
smoking behavior, alcohol consumption, dietary intake, and           who report consuming alcohol at least once a week.
amount of physical activity; 2) changes in ovarianfimction,             Annually, vvomen reported physical activity during the
specifically exogenous hormone use and hysterectomy:                 previous week, previous July, and previous December.
3) age, and 4) body composition and body topology. This is           These data were averaged, and an algorithm modeled on the
one of the few papers to describe correlates of testosterone         Stanford Five City instrument \Vas used !o indicate average
concentrations in a population-based study of women and              weekly activity in metabolic equivalents (METs) (] 2). One
the only one that focuses largely on pre- and perimenopausal         MET is the energy consumed per minute of sitting at rest.
women.                                                               lVIETs per vveek were divided into tertiles of <:311, 311--344,
                                                                     and >344.
                                                                        Anthropometric measures.         Height (em) and weight
MATERIALS AND METHODS
                                                                     (kg) were measured using a stadiometer and balance-beam
Study population                                                     scale, and body mass index was calculated as vveight
                                                                     (kg)/height (mf. The waist;1lip ratio was calculated using
   The measures used in this study vvere collected as part of        hip and waist circumference measures (em). Body composi-
the longitudinal Michigan Bone Health Study (11). Briefly,           tion (body fat (percent), lean and fat mass (kg)) \Vas deter-
in 1988, 542 premenopausal Caucasian women, aged 20-40               mined using dual energy x-ray absorptiometry (DEXA)
yeaTs, vvere recruited for participation. 'Ibese women repre-        (Lunar Corporation, Madison, Wisconsin). The DEXA
sented more than 80 percent of the age-eligible female off-          instrumentation uses a constant potential (76 kV(p) x-·ray
spring listed in the family records of the Tecumseh,                 tube with K-edge filtration (350 mg/cm 2)) with etlective
Michigan, Community Health St11dy (1959-1972). Age-                  beam energies at 38 and 70 kV. Scanning speed was selected
eligible women whose parents had no! been participants of            for the anterior-posterior abdominal thickness of the woman
the original Tecumseh Community Health Study were added              being evaluated.
in 1992. There were 135 female residents who were con-                  Reproductive measums.          Women were classified as
tacted using a population·-based sampling frame (Kohl's              never, former, or current users of hormone replacement
directory) that included age. name, address, and telephone           therapy and oral contraceptives, based on self-report.
number, and of these, 122 vvere enrolled.                            Cunent use \Vas confirmed 1vith intervie1ver observation of
   A !o!al of 664 1vomen (aged 25---45 years) were eligible for      container labels. \Vomen were also identified as having a
participation in the subsequent examinations that began in           hysterectomy with and without double oophorectomy and
1992--1993. Participation varied according to pregnancy sta-         confirmed by medical record.
tus, willingness to participate in any given yea1; and availahil-·      Nutritional measures.      Daily macronutrient intake was
ity to participate in the examination time window. There were        estimated from the 98-item Health Habits and History
589 women (89 percent) in !he first examination, 575 vvomen          Questionnaire (13). The food frequency portion of the
(87 percem) in the second examination, and 542 women (82             Health Habits and History Questionnaire estimates "usual
percent) in the third examination. There were 511 women (77          past year" nutrient intake from the recall of the frequency of
percent) participating in all three rounds, and 85 percent (561      consumption of particular food items and portion size.
women) provided dala from at least two examinations.
                                                                     Data analysis
Measurements
                                                                        All statistical procedures in this analysis were performed
   Testosterone levels.    \Vomen were evaluated annually            using SAS software version 6.12 (SAS Institute, Cary, North
on the anniversary of their initial assessment (:t:l month.L At      Carolina). Univariate statistics were calculated for continu-

Am J Epidemio!      VoL 153, No. 3, 2001



                                                                                                                        QUESTMS-00002981
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 386 of 437 PageID #: 2775
258    Sowers et a!.


ous variables, and frequency statistics were calculated for                  analyses, and then those variables that were no longer sig-
categorical variables. Testosterone concentrations were ana-                 nificant in an overall model were removed (i.e., lean mass),
lyzed using a square root transformation, but the data pre-                  and a final longitudinal model was identified.
sented in tables 1 through 4 have been untransformed to                         Because there was concern that the population might
facilitate recognition of the units. However, the beta coeffi ..             include women with undiagnosed polycystic ovary syn-
cients and standard euors in the longitudinal models (table                  drome, we withdrew from analysis the data of women who
5) remain in their transformed state because of the com-                     \Vere at the 95th percentile or greater of the body mass index
plexity of the standard error measure.                                       and reran our "final model" to ensure that the same variables
   Analysis of variance 'vvas used in comparing the mean                     retained their importance. A similar process 'vvas also used
testosterone levels and standard euors for groups at the first,              for the data of women who were at the 95th percentile or
second, and third examinations. The comparison groups for                    greater of the baseline testosterone distribution.
the cross-sectional evaluations of the data were defined by
lifestyle factors and reproductive stanJs. Regression models                 RESULTS
were used to identify those variables independently associ-
ated witb testosterone concentrations from among the sig··                      The characteristics of participants are shmvn in table L
nificant associations in the bivariate analysis.                             Among the participants, the average age was 38 years, and
   Longitudinal mixed models were used to evaluate possi-                    tbe age range was 27--47 years at the last examination. Older
ble time trends and the influence of the time-varying vari-                  age (within this cohort of relatively younger women) was
ables (measures of body composition and ovarian status)                      not an important explanatory variable.
with respect to testosterone concentrations over the 3--year                    Significant increases in percent body fat, 'vveight and
period (Proc Mixed; SAS Institute). The random intercept                     body mass index 'vvere observed among study subjects over
and random slope, plus measurement enor, were used to                        the 3-year period (test for trend, p < 0.05). The mean amount
model the variability in the correlated measurements. Only                   of alcohol consumed increased some'vvhat, although, overall,
those variables identified as consistently important in the                  the amounts reported were quite low. The proportion of the
cross--sectional analyses were entered into the longitudinal                 population that reported current smoking behavior



             TABLE 1. Characteristics of the participants of the Michigan Bone Health Study reported from each of
             the three consecutive annual examinalions

                              Characteristic                       1992--1993              1993--1994           1994--1995

                 Tota! testosterone (pg/mi)
                   Mean (SD~)                                  209 (20.6)                <~1 0 (1 9.2)        2~:3 (~!O.l)
                   rvled!an (25th-75th percentiles)            199 (131-299)             209 (135-297)        221 (142-312)
                   Range                                       43<~                      4?3                  EJS7
                 Body composition (mean (SD))
                   Weight (kg)                                  ?'1.6 (16.9)              71.9 (16.6)          ?2.7 (17.6)
                   Height (em)                                 163.4 (5.9)               153.4 (5.9)          163.3 (5.9)
                   BMI* (l\g/rn 2 )                             26.8 (6.2)                26.9 (6.0)           27.2 (6.4)
                   Fat mass (kg)                                28.5 (12.5)               29.6 (12.4)          30.0 (12.9)
                   Lean mass (kg)                               39.2 (5.4)                38.8 (5.3)           39.1 (5.3)
                   %body fat                                    40.6 (8.8)                41.6 (8.7)           41.7 (9.0)
                 Alcohol (g/day)t                                 1.0 (2.4)                1.1 (2.5)            1.3 (2.5)
                 Physical activity (METs~/week)                33i' (47)                 333 (41)             339 (42)
                 Smoking (no.(%))
                   Never                                       3T? (66)                  369 (66)             3S6 (t1l)
                   Former                                        67 (12)                  78 (14)              76 (14)
                   Current                                     1<~i' (22)                115 (20)             103(19)
                 Orai contraceptive use (no. (%))
                   Never                                       33<~ (~'i7)               333 (59)             309 (5"7)
                   Former                                      161 (28)                  187 (33)             181 (33)
                   Current                                      85 ("15)                  48 (8)               51 (10)
                 Hormone replacement tt1erapy (no.(%))
                   Never                                       540 (93)                  525 (92)             483 (89)
                   Former                                        6 (1)                    10 (2)               10 (2)
                   Current                                      37 (6)                    33 (6)               48 (9)
                 Hysterectomy (no.(%))
                   With oop!:orectomy                           35 (6)                    33 (6)               35 (7)
                   Without oophorectomy                         ~~9   (S)                 31 (5)               ~~3   (fJ)

                 * SD, standard deviation; BMi, body mass index; METs, metabolic equivalents.
                 t Among women who report dnnl\ing alcohoL

                                                                                                    Am J Epidemiol Vol. i 53, No. 3, 2001


                                                                                                                               QUESTMS-00002982
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 387 of 437 PageID #: 2776
                                                                                                                                                          Testosterone Concentrations in Women                                          259


decreased slightly. The mean level of physical activity                                                                      tion had testosterone concentrations similar to those in
remained constant Tlie prevalence of hysterectomy was ll                                                                     women in the lowest terl.ile of physical activity cross-
percem.                                                                                                                      sectionally and across time. TI1e grams of protein, fat, or
                                                                                                                             carbohydrate intake, as well as total energy intalw (calories),
Lifestyle variables and testosterone concentrations                                                                          were not associated with total testosterone concentrations
                                                                                                                             (data not shown).
   Smoking behavior vvas associated with increased serum
testosterone levek 'Nomen 'vvho reported that they were cur-                                                                 Reproductive status
rently smoking had significantly higher testosterone con-
centrations vvhen compared vvith women 1vho did not cur-                                                                        ·women using oral contraceptives and women using hor-
renlly smoke (table 2. p < 0.0001). The pattern among                                                                        mone replacement therapy had significantly lovver testos-
current former, and nonsmokers vvas consistent at each                                                                       terone concentrations than did women vvho vvere nonusers
examination. CutTent smokers had the highest mean levels,                                                                    (table 3). ·whereas 1vornen with oophorectomy had signifi··
with mean total testosterone concentrations decreasing in                                                                    cantly lower testosterone concentrations than did pre-
former and nonsmokers.                                                                                                       menopausal women, women with hysterectomy and ovarian
   Self-reported alcohol consumption was not associated                                                                      conservation had testosterone concentrations that vvere not
with total testosterone concentrations cross-sectionally. The                                                                significantly different from those of premenopausal vvomen.
mean testosterone levels did not differ significamly between
drinkers and nondrinkers with the exception of the 1994-                                                                     Body composition
1995 examination. Hovvever, when the analysis 'vvas then
restricted to only those individuals participating in all years                                                                Increasing weight was associated \Vith increasing total
of the st11dy, differences in concentrations in the third exam-                                                             testosterone concentration at every examination (table 4).
ination were no longer statistically significant.                                                                           Women in the highest body mass index category (>30
   Physical activity was not associated with testosterone                                                                   kgim2 .) had testosterone concentrations that vvere 50-70
concen1xations in any of the 3 years of examination (table 2).                                                              pgiml higher than did vvomen in the lovvest category (s22
Women in the upper tertile of the physical activity distribu-                                                               kg/m 2 ). Measures of body composition were consistently



             TABLE 2. Mean total testosterone concentrations (pg/ml) in relation to age and self-reported lifestyle
             behaviors including smoking practice, alcohol consumption, and amount of physical activity as mea-
             sured from serum collected at three consecutive annual examinations, Michigan Bone Health Study

                                                                                              1992-199~1                                     1993-1994                                          1994-1!=)95
                                                                                 --------------------------------------            ---------------------------------------          ·--------------------------------------
                                                                                     Mean                     SD*                      ~·..tiean                 SD                     Mean                       SD
             --------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------
                    Age
                        :S:34   years                                                224                      4.3                     216                       4.6                     232                      6.0
                                                                                                                                                                                                                 t:• ')
                        >34     to :>38 years                                        ~!1 E~                   43                      219                       4.S                     ;~42                     .),,_

                        >38     to :::41 years                                       197                      4.4                     208                       4.7                     200                      4.7
                        >41     years                                                201                      4.S                     203                       4.0                     21 fj                    3.9

                        p valuet                                                                 0.28                                             0.70                                              0.07
                    Smoking status
                        Never                                                        196                      2.5                     193                       2.5                     222                      2.9
                        Former                                                       217                      6.6                     224                       6,3                     249                      7.1
                                                                                                                                                                                                                 .., ,,
                        Current                                                      267                      5.9                     271                       5.3                     289
                                                                                                                                                                                                                  '·"
                        pvalue                                                                  <0.01                                            <0.01                                             <0.01
                    Alcohoi consumption
                      Nondrinkers                                                    215                      4.9                     210                       4.3                     220                      4.1
                      ::;·: drinkiweek                                               212                      3.9                     21'1                      4.3                     208                      4.9
                      >1 to 52 drjnksiweek                                           206                      4.7                     205                       4.7                     209                      5.0
                      >2 drinks/week                                                 207                      4.2                     217                       4.4                     245                      5.3

                        pvalue                                                                   0.92                                             0.91                                              0.09
                    Pt1ysical activity
                      :S:311 METs*iweek                                              208                      3.8                     215                       3,9                     226                      4.5
                      >311 to :S344 METs/week                                        212                      3.9                     213                       3.9                     220                      4.1
                      >344 METs/week                                                 213                      3.9                     20S                       3.8                     198                      3.6

                        pvalue                                                                   0.91                                             0.74                                              0.89

                    * SD, standard deviation; rvlETs, metabolic equivalents.
                    t p value testing from ana!ysis of variance on transformed data that were then untransformed.

Am J Epidemio!          Vol. 153, No. 3, 2001



                                                                                                                                                                                                                                    QUESTMS-00002983
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 388 of 437 PageID #: 2777
260    Sowers et a!.


             TABLE 3. Mean total !eslosterone concentrations (pg/ml} associated with selected reproductive
             characteristics, from serum collected at three consecutive annual examinations, Michigan Bone
             Health Study

                                                          1992-1993                   1993-19!=)4                        199·1-1995
                                                  f\/lean            SD*          Mean              SD            f\/lean             SD

                Oral contraceptives
                  Current users                    153                4.2         139               5.1           175                 6.3
                  Nonusers                         2<~1               ~!.5        218               2.4           2~:?                2.6
                  p valuet                                  <0.0'1                       <0.01                              <0.01
                Hormone replacement therapy
                 Current users                     163                6.8         177               7~
                                                                                                    ,,/           171                 6.2
                  Nonusers                         ~~14               2.3         213               ~!.:~         ~~27                2.6
                  p value                                   0.02                         0.11                               <0.01
                Hysterectomy witl1 ovary
                    conservation
                  Yes                              240               10.9         235            10.5             266               11.4
                  No                               <~11               2.3         213               ~!.4          <~24               2.6
                  p value                                   0.14                         0.34                               0.09
                Double oophorectomy
                 Yes                               185                7.9         159               6C            152                 6.5
                  No                               214                ~!.:~       215               2.3           2<~6                2.5
                  pvalue                                    0.20                         <0.01                              <0.01

                * SD, standard deviation.
                t p va!ue testing from analysis of variance on transformed data tl1at were then untransformed.


associated with testosterone concentrations in a dose-                        ductive surgery slatus (table 5). Smoking behavior and
response relation. The amount of fat mass explained more                      increasing body mass index \Vere each associated with
variation in total testosterone than did lean body mass,                      increasing testosterone concentrations over time, whereas
although both 1vere significantly associated with testos ..                   hysterectomy with oophorectomy was associated with a
terone concentrations. Increased percent body fat, assessed                   decline in testosterone concentrations over time. These rela-
1vith DEXA, was associated witb higher levels of testos·                      tions vvere consistent \vhether the entire population was con-
terone. Tbe relation persisted following adjustment for                       sidered (table 5, panel A) or whether the women with the
smoking. There vvere no significant interactions between                      highest 5 percent of body composition were excluded from
smoking and any of the anthropometric measures in relation                    analysis (table 5, panel B). Likewise, the same variables
to testosterone concentrations.                                               remained important when the data from women vvith the
   A greater \Vaist circumference was associated vvith higher                 highest 5 percent of testosterone concentration (table 5,
testosterone concentrations cross-sectionally. 'Nomen with a                  panel C) were excluded in the event that they mighl have
waist circumference of :2:87 em had testosterone concentra-                   undiagnosed polycystic ovary syndrome.
tions tbat were 50---70 pg/ml higher than the mean concen ..
trations in vvomen with waist circumferences of <70 em.
                                                                              DISCUSSION
\Vhereas there appeared to be a trend of increasing total
testosterone with increasing waist/hip ratio, this association                   ln this population-based study, smoking behavior and
was not statistically significant across all examinations.                    measures of body composition were associated with
                                                                              increased serum testosterone concentrations. There were no
independent contributors to testosterone concentrations                       significant associations with other lifestyle variables repre-
                                                                              senting alcohol consumption, physical activity, and intake of
   Cross-sectional regression models considered smoking,                      energy and the macronutrients, protein, carbohydrate, and
hormone use, oophorectomy, fat mass, lean body mass, and                      fat.
waist circumference simultaneously. The correlations                             Smoking was associated with increased sennn testos-
between smoking, fat mass, hormone use, and oophorec ..                       terone concentrations and after adjustment for other factors,
tomy and total testosterone remained statistically signifi-                   including body mass index. Of the few studies that have pre-
cant, vvhile lean body mass and vvaist circumference were no                  viously examined smoking and androgen levels in women,
longer significantly correlated.                                              the findings are highly inconsistent. Long cope and Johnston
   We also evaluated the association of testosterone concen-                  (14) measured the metabolic clearance rates and production
trations over time in longitudinal models considering body                    rates of estrogen and androgens in smokers and nonsmokers
composition, smoking behavior, hormone use, and repro-                        as part of an ongoing study of hormones and osteoporosis in

                                                                                                            Am J Epidemiol Vol. i53, No.3, 2001


                                                                                                                                            QUESTMS-00002984
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 389 of 437 PageID #: 2778
                                                                                               Testosterone Concentrations in Women         261


            TABLE 4. Mean total testosterone concenlrations {pg!m!} in association wilh measures of body com-
            position and body topology (waistlhip ratio), from serum collected at three consecutive annual
            examinations, Michigan Bone Health Study

                                                     1992--1993                      1993--'1994                  1994·--1 995

                                                 Mean            SD*         f'.t~ean              SD      Mean                  SD

               Weight (kg)
                 ~60                              17~)           3.7          178                  3.?     192                   4.1
                 >60 to S68                       188            3.9          199                  4.4     203                   4.7
                 >t>8 to c;so                     228            4'7         ~:~!6                 4.6     ~!34                  5.1
                                                                   ·'
                 >80                              254            5.4         242                   5.0     258                   5.4
                 pvaluet                                 <0.01                          <0.01                       <0.01
                                       2
               Body mass index (kg/m       )

                 ~22                              174            3.8         170                   3.9     196                   4.5
                 >22 to S26                       193            3.6         192                   3.?     200                   4.1
                                                                                                                                 ~~:;
                 >26 to s30                       222            4.9         244                   5.4     246                   o.~

                 >30                              262            5.5         242                   4.9     246                   5.1
                 pvalue                                  <0.01                          <0.01                       <0.01
               %body fatj:                                                                                                                          b
                                                                                                                                                    C•
                c;34                                                         174                                                                    ,::
                                                  1?0            3.6                               4.1     ~!01                  4.8                8
                >34 to :::42                      192            3.7         205                   4.1     205                   4.3                0
                >42 to S48                        226            4.8         211                   4.3     231                   4.9                "'
                                                                                                                                                    P-

                >48                               268            5.9         248                   5.1     247                   5.1
                                                                                                                                                    "P-
                                                                                                                                                    8'
                                                                                                                                                    0
                 pvalue                                  <0.01                          <0.01                       <0.01                           3
               Fat mass (kg):t                                                                                                                     ~
                                                                                                                                                    a
                 S20                            1,750            3.4         176                   3.7     195                   4.2               Jl.
                 >20 to S27                       182            3.9         201                   4.6     201                   4.6                "~
                 >27 to ~;37                      232            4.7         223                   4.3     233                   4.9
                                                                                                                                                    .,0'
                 >37                              269            6.0         246                   5.3     257                   5.4               :f}:
                                                                                                                                                    0
                 p value                                 <0.01                          <0.01                       <0.01                           Ei
                                                                                                                                                    ::l
               Lean body mass (kg)t                                                                                                                 ~~
                                                                                                                                                    0
                 S35                              186            4"'         'i97                  4.1     195                   4.7
                                                                                                                                                   ""-"'~
                                                                  ·"'-
                 >35 to s39                       210            3.8         205                   3.8     213                   3.9
                 >39 to :::42
                 >42
                                                  210
                                                  234
                                                                 4.7
                                                                 4.9
                                                                             203
                                                                             243
                                                                                                   4.7
                                                                                                   5.3
                                                                                                           224
                                                                                                           255
                                                                                                                                 5.4
                                                                                                                                 o;~
                                                                                                                                                   .a"'
                                                                                                                                 ~.o                6
                                                                                                                                                    ')
                                                                                                                                                    ::l
                 pvalue                                  0.03                           0.02                        <0.01
                                                                                                                                                    2.':'
               Wa;st!hip ratio                                                                                                                     LTQ
                 ~:0.73
                 >0_73 to :::0.76
                                                  190            3.7         211                   4'')
                                                                                                    -~     206                   3.7                "
                                                                                                                                                    ~-l

                                                  199            4.3         200                   4.2     218                   5.2                '-".;.
                 >0.76 to ~:0.80                  220            4.7         227                   4.9     235                   7.7                "'
                                                                                                                                                    0
                 >0.80                            239            5.1         219                   4.7     241                   5.4                1·-.;.


                 pvalue                                  0.02                           0.20                         009
               Waist circumference (ern)
                 S?O                              176            3.6         174                   3.6     195                   4.0
                 >70 to ~:78                      195            3.6         209                   4.0     208                   4.5
                 >78 to S87                       227            5.3         223                   5.0     247                   5.7
                 >87                              261            5.7         246                   5.3     244                   5.2
                 pvalue                                  <0.01                          <0.01                       <0.01

               * SD, standard deviation.
               t p vaiue testing from analysis of variance on transformed data that were then untransformed.
               :j: Determined using dual energy x-ray absorptiometry instrumentation.




88 pre- and postmenopausal women. They found that the                    ined the relation between smoking and endogenous sex hor-
metabolic clearance rates for smokers \Vere lower for                    mone levels in 233 'Nhite, postmenopausal vvomen aged
androstenedione, testosterone. estrone, and estradiol vvhen              60-79 years. Current cigarette use was positively associated
compared w·ith those of nonsmokers. However, following                   with concentrations of the adrenal androgens. dehy-
adjustment for weight, these differences disappeared with                droepiandrosterone sulfate, and androstenedione. However,
the exception of androstenedione. Khaw et al. (15) exam-                 mean concentrations of estrone, estradiol, sex hormone

Am J Epidemio!    Vol. 153, No. 3, 2001



                                                                                                                                        QUESTMS-00002985
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 390 of 437 PageID #: 2779
262     Sowers et a!.


TABLE 5. Longitudinal models of testosterone concentrations {pg!ml} considering all participants {panel A), participants less
than the 95th percentile of body mass index {panel B), and participants less than the 95th percentile of testosterone (panel C},
Michigan Bone Health Sludy

                                               Ail participants                <95th petcentiie body mass index     <95th percentile testosterone
                                                   (panel A)                              (pane! B)                          (panel C)
                                                                      p                                    p                                   p
                                                    SE*   (~)                               SE([J)
                                                                   va!uet                                va!uet                              vaJuet

   Random interceptt                    10                         <Om            9                      <0.01      10                      <0.01
   Participation year
      1992~1993§
     1993-1994                         -1                           0.94                                  0.53                               0.08
     199,1-1995                                                     0.11                                  0.04                              <0.01
   Baseline smoking
     No§
     Yes                                 2                         <0.01                                 <0.01       2                      <0.01
   Body mass index (kg/m")                                         <0.01                                 <0.01                              <0.01
   Reproductive status
      No surgery§
      Hysterectomy only                                             0.12                                  011                                 0.09
      Hysterectomy and double
        oophorectomy                   -2                          <0.01         -2                      <0.01     -2                       <0.01
   * SE, standard error.
   t p value for individual level of fixed effect
   t Based on square-root transform (i.e., if transtormed,        p = 9.86 is 97.23).
   § Referent group.



binding globulin, and testosterone did no! differ signifi-                        !estos!erone, concentrations of sex hormone binding globu-
cantly between smokers and nonsmokers. Thomas et al. (16)                         lin, and receptor binding.
compared estradiol, as \vell as androgen and salivary prog-                          Alcohol consumption was not associated with testosterone
esterone, concentrations in 25 normal premenopausal smok-                         concemrations in !his study, and fmdings are inconsistent in
ers and 21 nonsmokers measured in a single mens!rual                              other studies. For example, Cigolini et al. (17) observed that
cycle. TI;ey found no significant differences in plasma                           daily alcohol intai::e was positively and independently con-e-
testosterone, androstenedione, and dehydroepiandrosterone                         lated with plasma-free and total !estosterone in 87 light--to-
concentrations.                                                                   moderate drinking premenopausal women, while Gavaler and
    A possible explanation for the inconsistency bet\veen our                     Vanl1liel (18) identified increased metabolism of testosterone.
findings and those of other studies is the choice of popula-                      One likely explana!ion for the contrast in findings may be
tions to study. The Michigan Bone Health Study subjects are                       related to the amount and frequency of alcohol consumption.
largely premenopausal while the other studies focused pri-                        Eighty percent of our population repmted drinking sl drink
marily on pos!menopausal 1vornen or a combina!ion of pre··                        per week, while other study populations consumed alcohol
and postmenopausal participants. In premenopausal women,                          daily or in much larger quantities (4-5 drinks per week).
testosterone is produced in the ovaries and adrenals, while in                       Testosterone concentrations did not change with the level
postmenopausal women, testosterone is produced by the                             of physical ac!i vity in our study participants, bm most stud-
adrenals and the peripheral conversion of androstenedione                         ies that have examined the relation between testosterone and
in adipose tissue.                                                                physical activity in women have focused on female athletes
   'vVe speculate that the greater concentrations of testos-                      or on acute changes in testosterone following heavy exercise
terone observed among cunent smokers were more likely a                           (19--21).
product of decreased metabolism rather than increased
biosynthesis of the hormone. Longcope and Johnston (14)                           Reproductive factors
provide evidence to support this theory. Cyrochrome P--450
hydroxylases are responsible for the oxidative metabolism                            We found that users of oral contraceptives and hormone
of steroid hormones in general. These enzymes mediate the                         replacement !herapy had significantly imver testosterone
introduction of an oxygen atom (derived hom water or mol-                         concentrations when compared with nonusers, although hor-
ecular oxygen) into the steroid nucleus. P-450 hydroxylases                       mone use was not included in the longitudinal summary
are subject to inhibition by carbon monoxide. Smokers have                        models, because women wirh hysterectomy/oophorectomy
greater circulating carbon monoxide concentrations as a by-                       were more likely to be using hormones leading to colinear-
product of tobacco smoke. This may inhibit P-450 hydroxy-                         ity in the models. Our findings are consistent with those of
lases and explain the increased concentrations of testos-                         other studies !hat have examined exogenous hormone use
terone and its precursors. Thus, future studies of androgen                       and androgen levels (22~25).
and smoking in women need to consider products in the                                Study participants 1vith hysterectomy/oophorectomy had
androgen pathway as 'vvell as the availability of bioactive                       significantly lower testosterone levels when compared with

                                                                                                           Am J Epidemiol Vol. i53, No.3, 2001


                                                                                                                                           QUESTMS-00002986
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 391 of 437 PageID #: 2780
                                                                                  Testosterone Concentrations in Women           263


women who had neither procedure. Few studies have exam-            free, bioavailable testosterone. In addition, there are other
ined the relation betw·een hysterectomy and testosterone lev-      limitations in our study design. Although our sample size
els, and none have made the distinction bet1veen hysterec-         was large enough to detect significant differences in mean
tomy vvith and without bilateral oophorectomy. There are           testosterone in most situations, 'vVe vvere unable to contrast
two general metabolic pathvvays by which testosterone is           differences between postmenopausal women and the other
produced, one via the ovary and the other via the adrenals.        groups because of the small number of postmenopausal par-
ln the follicular tissue of the ovary and the adrenal cortex,      ticipants. In addition, a 3-year follow-up of these individu-
the 114 and 11 5 pathways produce testosterone from proges-        als is insufficient to assess changes in testosterone over time
terone and pregnenolone. Pregnenolone appears to be a              and vvith age.
more efficient precursor of testosterone than progesterone in         In summary, past research efforts have focused primarily
ovaries without corpus luteum. Women vvith oophorectomy            on the relation between estrogen and disease in women and
have decreased levels of testosterone because production           have largely ignored testosterone in relation to health and
relies primarily on the adrenal cortex and peripheral conver-      disease states in women with the exception of a few disor-
sion of androstenedione (3). ln a recent paper (26), it was        ders. The greater circulating levels of testosterone vvith
argued that lovver testosterone levels in vvomen with hys-         obese women and smokers suggest that testosterone may he
terectomy are a key risk factor for cardiovascular risk and        an important contribution to those disease conditions w·here
that ''removal of the uterus compromises the function of the       obesity and smoking are risk factors, including cardiovascu-
ovaries even vvhen they are spared'" (26, p. 829). In our          lar disease.
snJdy, hysterectomy with ovarian conservation was associ-
ated with significantly higher testosterone concentrations
when compared with those of other participants.
                                                                   ACKNOWLEDGMENTS
Body composition and body topology variables                          'T11is research was funded by grant AR ROl-40888 from
   Body mass index, waistJhip ratio, and percent body fat          the National Institutes of Health, National Institute of
were ail positively associated 1vith testosterone concentra··      Arthritis. Musculoskeletal, and Skin Diseases.
tions. Of the studies that have focused on the anthropomet-           The authors thank Mary Crutchfield of the Michigan
ric predictors of androgen concentrations in vvomen, one           Bone Health Study and Dr. Stanley Korneman for their
found a positive relation (27) and two found no relation after     respective contributions.
adjustment for other factors ( 17, 28). Increases in lean body
mass vvere also reported to be associated vvith higher testos-
terone levels in a previous paper from this study (29).
   It has long been appreciated that a subset of women with        REFERENCES
significantly higher androgen concen1rations was more likely
                                                                    1. Fauser BC, ·van Heusden AM. Manipulation of human ovarian
to be obese. Androgen metabolism is accelerated in obese               function: physiological concepts and clinical consequences.
individuals and is associated with lower sex hormone bind-             End ocr Rev 1997; 18:71--106.
ing globulin levels, but it is no! known whether increased          '' Speroff L, Glass fU-L Kase NG. Clinical gynecologic
clearance precedes or follows accelerated production of                endocrinology and infertility. 5th eel. Baltimore, MD: Williams
                                                                       and 'vV1lkms. 1994:457-515.
androgen (30). We evaluated 1vhether the observed associa-          3. Norman A\V, Litwack G. Hormones. 2nd ed. San Diego, CA:
tion of body composition measures and testosterone concert··           Academic Press. 1997:9-86.
trations was being unduly influenced by a small group of            4 Zeleniuch-Jacquotte A, Bruning Pte~ Bonfrer JMG, et al.
women with hyperandrogenism (and its accompanying obe-                 Relation of sernm levels of testosterone and dehvdro-
sity). 'vVe reconstructed the data se! to remove the contribu-         epiandrosterone sulfate to risk of brea~;t cancer in "post·
                                                                       menopausal women. Am J Ep1demiol 1997;145: 1030-8.
tion of those women whose total testosterone level \Vas in the      5. Andersson B. Marin P. Lissner L, et al. Testo~;terone concen·
top 5 percent of the androgen distribution. Even in their              trations in women and men with NIDDM. Diabetes Care 1994;
absence, we still observed significant associations with body          17:405--11.
composition and smoking behavior. Likewise, because poly-           6. Haffner SM. Sex hormone-binding protein. hyperinsulinemia,
                                                                       insulin resistance ancl noninsulin··dependent diabetes. Horrn
cystic ovary syndrome is associated with obesity, Vie recon-           Res 1996:45:233-7.
structed the data set 1o remove the con1rihution of those           7. Sowers MF< Hochberg M. Crabbe JP. et al. Association of bone
women in the top 5 percent of the body mass index distribu-            mineral densitv and ~ex hormone levels with osteoarthritis of
tion. 'Ibe same variables remained statistically important             the hand and k.nee in premenopausal women. Am J Epidemiol
                                                                       1996;143:38-47.
This suggests that the findings of smoking, body composi··          8. Ben··Aryeth H, Abu-Nassar A. Laufer D, et ai. Salivary testos·
tion, and reproductive status are not the ret1ection of undue          terone levels in men and women: changes with age and corre-
influence by a subgroup of women in the population with                lation with plasma testosterone. lsr .T Mecl Sci 1989;25:344--6.
subclinical or undiagnosed polycystic ovary syndrome.               9. Dai WS, Kuller LH. LaPorte RE. et al. The epidemiology of
   This is one of the first papers to describe the correlates of       plasma testosterone levels in micldk··agecl men. Am J
                                                                       Epidemioll98l :114:804···1 6.
testosterone concentrations in women and the only one that         10. Zmuda JM. _Cauley JA. Kriska A. et ~l. L(~ngitudmal relation
focuses large] y on pre- and perimenopausal women.                     between enc!ogenous testosterone :me! carc!JOvascular d1sease
However, the measures are of total testosterone rather than            risk factors in middle-aged rnen: a 13-year follow-up of former

Am J Epidemio!     VoL 153, No. 3, 2001



                                                                                                                          QUESTMS-00002987
  Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 392 of 437 PageID #: 2781
264        Sowers et a!.

       Multiple Risk Factor Intervention T1ial participants. Am .J           in trained male and female swimmers. Endocr Res 1987;13:
       Epidemiol1997;146:609-17.                                             31-41.
1 l.   Sowers MI<~ Crutchfield M, Bandekar R, et al. Bone mineral        21. Keizer H, Jan~;sen GM, Menheere P, et al. Changes in basal
       density and its change 1n pre- and perimenopausal white               plasma testosterone, cortisoL and dehydroepiandrosterone sul-
       women: the Michigan Bone Health Study. J Bone Miner Res                 fate in previously un1ra]ned n1ales and fen1ales preparing for a
       1998;13: 1134~+0.                                                       marathon. IntJ Sports Med 1989; lO(suppl):S 139-45.
12.    Sallis .ii'~ Haskell WL., Wood PD. et al. Physical activity       22.   Moutos D, Smith S, Zacur H. The effect ot' monopha~;ic com--
       assessment methodology in the Five-C1ty Prc~ect. Am J                   binations of ethinvl estradiol and norethindrone on
       Epidemiol1985;121 :91--106.                                             gonadotrophin~;, andr(Jgens and sex hormone binding globulin:
13.    Block G, Hartman Mt Dresser CM, et al. A data-based                     a randomized triaL Contraception 1995;52:105-9.
       anproach to diet ouestionnaire desi2n and testing. i\m J          23.   c:oenen C:J\1~ rrhon!as (:[VI, Borrn c-a-~: e! aL c:hanges u! andro--
       Epidemioll986;124:453-69.              .o                               gens during treatment with four low-dose contraceptives.
14.    L.ongc:ope C Johnston CC .ir. Androgen artd estrogen dynamics           Contraception 1996;53: 171---6.
       in pre- and postmenopausal women: a comparison between            24.   Kuhnz W, Staks T, Jutting G" Pharmacokinetics of lev-
       smokers and nonsmokers. J Clin Endocrinol Metab 1988;67:                onorgestrel and etbinyl estradiol in 14 women during three
       379-83.                                                                 months of treatment with a tri-step combination oral contra-
15.    Khaw KT Tazuke S, Barrett-Conner E. Cigarette smoking artd              ceptive; serum proleHl binding of levonorges1rel and influence
       levels of adrenal androgens in postmenopausal women. N Engl             of treatment on free and total testosterone levels in the semm.
       J Med 1988;318:1705---9.                                                Contraception 1994;50:563---79.
16.    Thomas EJ, Edridge W, Weddell A, et al. The impact of cigarette   25.   Tazuke S, Khaw KT, Barrett-Conner E, et aL Exogenous estro-
       smoking on the plasma concentrations of' gondao1rophins, ovar-          gen and endogenous sex hom;ones. Medicine (Baltimore)
       ian steroids and androgens and upon the metabolism of oestro-           1992:71:44-51.
       gen:; in the human female. Hum Reprod 1993;8:1187--93.            26.   l{a...\o S. Testosterone deficiency: a key factor in tbe increased
17.    Cigolini M, Targher G, Bergamo-Andreis IA, et al. Moderate              cardiovascular risk to women toll owing hy~;1erectomy or with
       alcohol consumpt1on and its relation to visceral fat and plasma         natural aging? J Womens Health 1998;7:825-9.
       androgens in healthy women. lnt J Obes Relat Metab Disord         27.   Cauley .iA, (]utai JP, Kuller KH, et aL The epidemiology of
       199620:206-12.                                                          serum sex horrnones in postmenopausal women. Arn J
18.    Gavaler JS, ·var!Thiel DH. The association between moderate             Epidemiol 1989;1 29:1120---31.
       alcohol beverage consumption and serum estradiol and testos-      28.   Goodrnan-Gruen D, Ban·ett-Cormor E. Total but not bioavail-
       terone levels in normal postmenopausal women: relationship              able testosterone is a predictor of central adiposity in post--
       to the literature. Alcohol Clin Exp Res 1992;16:87-92.                  rnenopausal wornen. Im JObes Relat Metab Disord 1995;19:
19.    Tsai L, Johansson C, Pouset1e A, et al. Cortisol and an;irogen          293--8.
       concentrations in female and male elite endurance athletes        29. Sovvers ME Crutchfield M, Jannausch ML, et aL Longitudinal
       in relation to physical activity. Eur J Appl Phy~;iol 1991;63:        changes in women approaching the midlife. Ann Hum Biol
       308-ll.                                                               1996;23:253-65.
20.    Cumming DC, Wall SR, Quinney HA, et al. Decrease in serum         30. Conway GS. Polycy~;hc ovary syndrome: clinical aspects.
       testosterone levels with maximal intensity swimnung exercise          Baillieres Clin Endocrinol Metab 1996; 10:263-79.




                                                                                                    Am J Epidemiol Vol. i53, No.3, 2001


                                                                                                                                      QUESTMS-00002988
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 393 of 437 PageID #: 2782

                                   Application/Control No.        Applicant( s)/Patent Under
                                                                  Reexamination
           Search Notes            12946785                       CAULFIELD ET AL.

                                   Examiner                       Art Unit

                                   MARCELA M CORDERO GARCIA       1654




                                              SEARCHED

    Class             I               Subclass                I          Date       I Examiner
 none                 I none                                  I      6/1 0/2011     I MMCG

                                           SEARCH NOTES

                             Search Notes                                Date             Examiner
 STN search by STIC (available via SCORE I PAIR)                     5/17/2011          MMCG
 EAST search (attached)                                              6/1 0/2011         MMCG
 also ran PALM Inventor search                                       6/1 0/2011         MMCG
 EAST search (attached)                                                7/20 &           MMCG
                                                                     8/13/2012
 also updated PALM Inventor                                          8/13/2012          MMCG



                                      INTERFERENCE SEARCH

    Class             I               Subclass                I          Date       I     Examiner
 EAST search          I attached                              I      8/13/2012      I MMCG




U.S. Patent and Trademark Office                                                  Part of Paper No.: 20t208t3

                                                                                                 QUESTMS-00002989
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 394 of 437 PageID #: 2783



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        12/946,785                                                1654                                            PLRC

                                                                         llllllllllllllllllllllll~~m~~mu1~~~i~~ 11111111111111111111111
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 23524 on 09/06/2012
  • Correspondence Address
The address of record for Customer Number 23524 is:
23524
FOLEY & LARDNER LLP
150 EAST GILMAN STREET
P.O. BOX 1497
MADISON, WI 53701-1497




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1




                                                                                                                         QUESTMS-00002990
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 395 of 437 PageID #: 2784


                                                                              Atty. Dkt. No. 034827-9107


                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicants:            Michael P. CAULFIELD et al.

         Title:                 DETERMINATION OF TESTOSTERONE BY MASS
                                SPECTROMETRY

         Appl. No.:             12/946,785

         Filing Date:           11/15/2010

         Examiner:              Marcela M. CORDERO GARCIA

         Art Unit:              1654

         Confirmation No.       1630

                              AMENDMENT AND REPLY UNDER 37 C.F .R. § 1.111



         Mail Stop Amendment
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-14 50

         Commissioner:
                   This communication is responsive to the Non-Final Office Action dated August 15, 2012,
         concerning the above-referenced patent application. Submitted herewith is a Terminal
         Disclaimer.

                   Amendments to the Claims are reflected on the Listing of Claims which begins on
         page 2.

                   Remarks begin on page 6.

                   Please amend the application as follows:




                                                          -1-
4832-9738-9840.1




                                                                                                     QUESTMS-00002991
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 396 of 437 PageID #: 2785


                                                                                 Atty. Dkt. No. 034827-9107


                                          AMENDMENTS TO THE CLAIMS

         Listing of Claims:

                   1. - 12. (Canceled).

                   13.    (Previously Presented) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                          (a) purifying testosterone from a sample from a female human, wherein said
                          purifying comprises extracting testosterone from said sample;

                          (b) ionizing said purified testosterone to produce one or more testosterone ions
                          detectable by a mass spectrometer; and

                          (c) detecting the amount of one or more of the testosterone ion(s) by a mass
                          spectrometer, wherein the amount of one or more of the testosterone ion(s) is
                          related to the amount of testosterone in the sample;

                          wherein said testosterone is not derivatized prior to mass spectrometry, and
                          wherein the method is capable of detecting testosterone at concentrations of less
                          than 10 ng/dL in the sample.

                   14.- 15. (Canceled).

                   16.    (Previously Presented) The method of claim 13, wherein said extracting comprises
         subjecting said sample to solid phase extraction (SPE).

                   17.    (Previously Presented) The method of claim 13, wherein said extracting comprises
         subjecting said sample to high turbulence liquid chromatography (HTLC).

                   18.    (Previously Presented) The method of claim 13, wherein said extracting comprises
         subjecting said sample to liquid extraction.




                                                           -2-
4832-9738-9840.1




                                                                                                          QUESTMS-00002992
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 397 of 437 PageID #: 2786


                                                                                   Atty. Dkt. No. 034827-9107


                   19.    (Previously Presented) The method of claim 13, wherein purifying testosterone
         further comprises purifying testosterone from said sample by chromatography.

                   20.    (Previously Presented) The method of claim 19, wherein said chromatography
         comprises liquid chromatography.

                   21.    (Previously Presented) The method of claim 19, wherein said chromatography
         comprises high performance liquid chromatography (HPLC).

                   22.    (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 5 ng/dL in the sample.

                   23.    (Previously Presented) The method of claim 13, wherein the method is capable of
         detecting testosterone at concentrations of less than 1 ng/dL in the sample.

                   24.    (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                   25.    (Previously Presented) The method of claim 13, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   26.    (Previously Presented) The method of claim 13, wherein the ionizing of step (c)
         compnses:

                   producing a testosterone precursor ion having a mass/charge ratio (m/z) of about 289.1 ±
         0.5;

                   isolating the precursor ion by mass spectrometry; and

                   effecting a collision between the isolated precursor ion and an inert collision gas to
         produce one or more testosterone ions detectable by mass spectrometry having m/z selected from
        the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                                                            -3-
4832-9738-9840.1




                                                                                                            QUESTMS-00002993
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 398 of 437 PageID #: 2787


                                                                                 Atty. Dkt. No. 034827-9107


                   27.    (Previously Presented) The method of claim 13, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   28.    (Previously Presented) The method of claim 13, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   29.    (Previously Presented) A method for determining the amount of testosterone in a
         sample when taken from a female human, comprising:

                   (a) purifying testosterone from a sample from a female human by extracting testosterone
         from said sample by high turbulence liquid chromatography (HTLC) and subjecting the extracted
        testosterone to high performance liquid chromatography (HPLC);

                   (b) ionizing said purified testosterone to produce one or more testosterone ions detectable
         by a mass spectrometer; and

                   (c) detecting the amount of one or more of the testosterone ion(s) by a mass spectrometer,
         wherein the amount of one or more of the testosterone ion( s) is related to the amount of
        testosterone in the sample;

                   wherein the method is capable of detecting testosterone at concentrations of less than 10
         ng/dL in the test sample.

                   30.    (Previously Presented) The method of claim 29, wherein said testosterone is not
         derivatized prior to mass spectrometry.

                   31.-33. (Canceled).

                   34.    (Currently Amended) The method of claim [[31 ]] 29, wherein said extracting
         further comprises subjecting said sample to liquid extraction.

                   35. (Canceled).



                                                           -4-
4832-9738-9840.1




                                                                                                         QUESTMS-00002994
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 399 of 437 PageID #: 2788


                                                                                   Atty. Dkt. No. 034827-9107


                   36.    (Previously Presented) The method of claim 29, wherein the ionizing of step (b)
         comprises producing a testosterone ion having a mass/charge ratio of289.1 ± 0.5.

                   37.    (Previously Presented) The method of claim 29, wherein the ionizing of step (b)
         comprises producing one or more testosterone fragment ions having a mass/charge ratio selected
         from the group consisting of 109.2 ± 0.5 and 96.9 ± 0.5.

                   38.    (Previously Presented) The method of claim 29, wherein the ionizing of step (c)
         compnses:

                   producing a testosterone precursor ion having a mass/charge ratio (m/z) of about 289.1 ±
         0.5;

                   isolating the precursor ion by mass spectrometry; and

                   effecting a collision between the isolated precursor ion and an inert collision gas to
         produce one or more testosterone ions detectable by mass spectrometry having m/z selected from
        the group consisting of 109.2 ± 0.5, and 96.9 ± 0.5.

                   39.    (Previously Presented) The method of claim 29, wherein said sample comprises
         urine, blood, plasma, or serum from a female human.

                   40.    (Previously Presented) The method of claim 29, wherein said sample comprises
         blood, plasma, or serum from a female human.

                   41.    (Currently Amended) The method of claim [[31]] 29, wherein the method is
         capable of detecting testosterone at concentrations ofless than 5 ng/dL in the sample.

                   42.    (Currently Amended) The method of claim [[31 ]] 29, wherein the method is
         capable of detecting testosterone at concentrations ofless than 1 ng/dL in the sample.




                                                            -5-
4832-9738-9840.1




                                                                                                            QUESTMS-00002995
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 400 of 437 PageID #: 2789


                                                                                  Atty. Dkt. No. 034827-9107


                                                       REMARKS

                   The Applicants thank the Examiner for the examination to date and respectfully request
         reconsideration of the present application.

                   Clams 34 and 41-42 are amended to make minor clerical changes. No new matter is
         introduced. Claims 13, 16-30, 34, and 36-42 are currently pending to be examined on their
        merits.

                   The only remaining rejections are that the Office has provisionally rejected claims 13, 16-
         30, 34, 36-42 on the ground of non-statutory obviousness-type double patenting as being
         unpatentable over claims 1-5, 7-11, 13-14 of co-pending Application No. 12/607,905 in view of
         Sowers et al., American Journal of Epidemiology, 2001 ("Sowers"); and claims 13, 16-30, 34,
         36-42 over claims 13-39 of co-pending Application No. 13/118,180 in view of Sowers.

                   Without acquiescing to the merits of the rejections, the Applicants respectfully submit
        that the Terminal Disclaimer submitted herewith should now render moot the rejections.

                   The Applicants believe that the present application is now in condition for allowance.

                   The Applicants respectfully request that the Office contact the undersigned if there is any
         issue preventing the next communication from the Office from being a Notice of Allowance.




                                                           -6-
4832-9738-9840.1




                                                                                                            QUESTMS-00002996
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 401 of 437 PageID #: 2790


                                                                                Atty. Dkt. No. 034827-9107


                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C .F .R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741.

                                                               Respectfully submitted,



         Date November 2 2012                                  By /Joseph P. Meara/

         FOLEY & LARDNER LLP                                          Joseph P. Meara
         Customer Number: 23524                                       Attorney for the Applicants
         Telephone:  (608) 258-4303                                   Registration No. 44,932
         Facsimile:  (608) 258-4258




                                                         -7-
4832-9738-9840.1




                                                                                                       QUESTMS-00002997
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 402 of 437 PageID #: 2791



                            Electronic Patent Application Fee Transmittal
Application Number:                            12946785


Filing Date:                                   15-Nov-201 0




Title of Invention:                            DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:           Michael P. Caulfield


Filer:                                         Joseph P. Meara/Nancy Kloster


Attorney Docket Number:                        034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                               Sub-Total in
                        Description                    Fee Code       Quantity   Amount
                                                                                                 USD($)

Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


Extension-of-Time:




                                                                                                QUESTMS-00002998
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 403 of 437 PageID #: 2792
                                                                                         Sub-Total in
                          Description               Fee Code      Quantity      Amount
                                                                                           USD($)

Miscellaneous:

                 Statutory or terminal disclaimer     1814           1           160         160


                                                             Total in USD ($)            160




                                                                                          QUESTMS-00002999
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 404 of 437 PageID #: 2793
                                      Electronic Acknowledgement Receipt

                         EFSID:                     14132869


                  Application Number:               12946785


         International Application Number:


                  Confirmation Number:              1630




                    Title of Invention:             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:         Michael P. Caulfield


                   Customer Number:                 23524


                          Filer:                    Joseph P. Meara/Nancy Kloster


                   Filer Authorized By:             Joseph P. Meara


                Attorney Docket Number:             034827-9107


                      Receipt Date:                 02-NOV-2012


                       Filing Date:                 15-NOV-201 0


                      TimeStamp:                    12:33:13


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $160

RAM confirmation Number                             9450

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                File Name                File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00003000
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 405 of 437 PageID #: 2794
                                                                                                        104037
      1              Terminal Disclaimer Filed             91 07Termina1Disclaimer.pdf                                                no          1
                                                                                         321 af7a0848ca6a0da5d6e66be0f7d78b41
                                                                                                         b54c6


Warnings:
Information:

                                                                                                        118578
     2                                                    9107 AmendmentandReply.pdf                                                  yes         7
                                                                                         22467df5230dde994c7a6794b29bb4a229
                                                                                                          22bcf


                                                 Multipart Description/PDF files in .zip description

                                     Document Description                                                Start                              End


                      Amendment/Req. Reconsideration-After Non-Final Reject                                  1                               1



                                                 Claims                                                      2                               5



                       Applicant Arguments/Remarks Made in an Amendment                                      6                               7


Warnings:
Information:

                                                                                                         30382
     3                Fee Worksheet (SB06)                        fee-info. pdf                                                       no          2
                                                                                         339be575d 1b 1309c64f9fcf36508669db51 a
                                                                                                          Ob46


Warnings:
Information:
                                                           Total Files Size (in bytes)                                       252997


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                            QUESTMS-00003001
            Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 406 of 437 PageID #: 2795
                                                                                                                                                                 PTO/SB/25 (07-09)
                                                                                                                            Approved for use through 07/31/2012, OMB 0551-0031
                                                                                                         U.S. Patent and Trademark Office; U.S. DEPARTMENT OE COMMERCE
                       Under the Paperwork Reduction Act of 1995,_no persons are required to respond to a collection of information unless it displays a valid OMB_control_numb




                                                    TERMINAL DISCLAIMER                                                                 Docket Number (Optional)
                                                                                                                                       034827-9107


           In re Application of: CAULFIELD et al.

           Application No.: 12/946,785

           Filed: 11/15/2010

           For: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY



          The owner, QUEST DIAGNOSTICS INVESTMENTS INCORPORATED, of 100 percent interest in the instant application hereby disclaims, except as
          provided below, the terminal part of the statutory term of any patent granted on the instant application which would extend beyond the expiration
          date of the full statutory term of any patent granted on co-pending U.S. Patent Applications Nos. 12/607,905 and 13/118.180. filed
          10/28/09 and 5/27/11, respectively, as such term is defined in 35 U.S.C. 154 and 173, and as the term of any patent granted on said co-
          pending applications may be shortened by any terminal disclaimer filed prior to the grant of any patent on said co-pending applications. The
          owner hereby agrees that any patent so granted on the instant application shall be enforceable only for and during such period that it and any
          patent granted on said co-pending applications are commonly owned. This agreement runs with any patent granted on the instant application and
          is binding upon the grantee, its successors or assigns.




          In making the above disclaimer, the owner does not disclaim the terminal part of any patent granted on the instant application that would extend to
          the expiration date of the full statutory term as defined in 35 U.S.C. 154 and 173 of any patent granted on said co-pending applications, as the term of
          any patent granted on said co-pending applications may be shortened by any terminal disclaimer filed prior to the grant of any patent on said co-
          pending application, in the event that any such patent granted on said co-pending applications: expires for failure to pay a maintenance fee; is
          held unenforceable; is found invalid by a court of competent jurisdiction; is statutorily disclaimed in whole or terminally disclaimed under 37 CFR
          1,321; has all claims canceled by a reexamination certificate; is reissued, or is in any manner terminated prior to the expiration of its full
          statutory term as shortened by any terminal disclaimer filed prior to its grant.




           Check either box 1 or 2 below, if appropriate.
                 1.  D   For submissions on behalf of a business/organization (e.g., corporation, partnership, university, government agency, etc.),
              the undersigned is empowered to act on behalf of the business/organization.

                I hereby declare that all statements made herein of my own knowledge are true and that all statements made on information and belief
                are believed to be true; and further that these statements were made with the knowledge that willful false statements and the like so
                made are punishable by fine or imprisonment, or both, under Section 1001 of Title 18 of the United States Code and that such willful false
                statements may jeopardize the validity of the application or any patent issued thereon.

                2.   I:8:J The undersigned is an attorney or agent of record.                   Reg. No.      44,932


                                                      /Joseph P. ldeara/                                                                   November 2, 2012


                                                                                      Joseph P. Meara
                                                                                         Typed or printed name

                                                                                                                                         (608) 258-4303
                                                                                                                                        Telephone Number
           Terminal disclaimer fee under 37 CFR 1.20(d) is included.


                                    WARNING: Information on this form may become public. Credit card information should not
                                     be included on this form. Provide credit card information and authorization on PT0-2038.




4819-4619-4449. 1


                                                                                                                                                                 QUESTMS-00003002
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 407 of 437 PageID #: 2796
                                                                                                                                                            PTO/SB/06 (07-06)
                                                                                                                         Approved for use through t/3t/2007. OMB 065t -0032
                                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                  Under the Paperwork Reduction Act of t 995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.
    PATENT APPLICATION FEE DETERMINATION RECORD                                                        Application or Docket Number      Filing Date
                                      Substitute for Form PT0-875                                              12/946,785             11/15/2010            D To be Mailed
                                 APPLICATION AS FILED- PART I                                                                                          OTHER THAN
                                                      (Column t)                  (Column 2)               SMALL ENTITY       D       OR               SMALL ENTITY
                          FOR                        NUMBER FILED              NUMBER EXTRA               RATE($)        FEE($)              RATE($)            FEE($)

  D       BASIC FEE                                      N/A                          N/A                   N/A                                 N/A
          (37 CFR 1.16(a), (b), or (c))
  D        SEARCH FEE                                    N/A                          N/A                   N/A                                 N/A
           (37 CFR 116(k), (i), or (m))

  D        EXAMINATION FEE
           (37 CFR 1.16(o), (p), or (q))
                                                         N/A                          N/A                   N/A                                 N/A
  TOTAL CLAIMS
  (37 CFR 1.16(i))                                          minus 20 =     .                              X$      =                   OR     X $        =

  INDEPENDENT CLAIMS
  (37 CFR 1.16(h))                                             minus 3 =
                                                                           .                              X$      =                          X $        =

                                               If the specification and drawings exceed 100
                                               sheets of paper, the application size fee due
  0APPLICATION SIZE FEE
                                               is $250 ($125 for small entity) for each
    (37 CFR 1.16(s))
                                               additional 50 sheets or fraction thereof. See
                                               35 U.S. C. 41 (a)(1 )(G) and 37 CFR 1.16(s).
  D MULTIPLE DEPENDENT CLAIM PRESENT (37 CFR 1.16(j))
  • If the difference in column 1 is less than zero, enter "0" in column 2.                                TOTAL                              TOTAL

                             APPLICATION AS AMENDED- PART II
                                                                                                                                                   OTHER THAN
                                        (Column 1)                   (Column 2)           (Column 3)           SMALL ENTITY           OR               SMALL ENTITY
                                    CLAIMS                         HIGHEST
                                    REMAINING                      NUMBER                 PRESENT                     ADDITIONAL                              ADDITIONAL
f--
            11/02/2012              AFTER                          PREVIOUSLY              EXTRA
                                                                                                          RATE($)
                                                                                                                      FEE($)
                                                                                                                                             RATE($)
                                                                                                                                                                FEE($)
z                                   AMENDMENT                      PAID FOR
w          Total
:;:;;:      1.16(i))
                       (37 CFR
                                    • 24                Minus      .. 27              =   0               X$      =                   OR     X $62=               0
0
z           Independent
           (37 CFR 1 .16(h))
                                    •2                  Minus      ... 3              =   0               X$      =                   OR     X $250=              0
w
:;:;;:
<(
            D Application Size Fee (37 CFR 1.16(s))
            D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                         TOTAL                               TOTAL
                                                                                                         ADD'L                        OR     ADD'L                0
                                                                                                         FEE                                 FEE

                                        (Column 1)                   (Column 2)           (Column 3)
                                      CLAIMS                        HIGHEST
                                     REMAINING                      NUMBER                PRESENT                     ADDITIONAL                              ADDITIONAL
                                                                                                          RATE($)                            RATE($)
                                       AFTER                       PREVIOUSLY              EXTRA                      FEE($)                                    FEE($)
                                    AMENDMENT                       PAID FOR
 z
 w
  f--
           Total
            1.16(i))
                       (37 CFR      .                   Minus      ..                 =                   X$      =                   OR     X $        =
 :;:;;:
 0
            Independent
           (37 CFR 1 .16(h))
                                    .                   Minus      ...                =                   X$      =                   OR     X $        =
 z          D Application Size Fee (37 CFR 1.16(s))
 w
 :;:;;:
 <(         D FIRST PRESENTATION OF MULTIPLE DEPENDENT CLAIM (37 CFR 1.16(j))                                                         OR

                                                                                                         TOTAL                               TOTAL
                                                                                                         ADD'L                        OR     ADD'L
                                                                                                         FEE                                 FEE
  * If the entry in column        1 is less than the entry in column 2, write "0" in column 3.
                                                                                                          Legal Instrument Examiner:
  •• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 20, enter "20".
                                                                                                           /ERIC DAVIS/
  ••• If the "Highest Number Previously Paid For" IN THIS SPACE is less than 3, enter "3".
  The "Highest Number Previously Paid For" (Total or Independent) is the highest number found in the appropriate box in column 1.
Th1s collection of mformat1on 1s requ1red by 37 CFR 1.16. The mformat1on 1s requ1red to obta1n or reta1n a benefit by the public wh1ch 1s to f1le (and by the USPTO to
process) an application. Confidentiality is governed by 35 U.S. C. 122 and 37 CFR 1 .14. This collection is estimated to take 12 minutes to complete, including gathering,
preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you
require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S.
Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS
ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.
                                            If you need assistance in completing the form, ca/11-800-PT0-9199 and select option 2.




                                                                                                                                                               QUESTMS-00003003
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 408 of 437 PageID #: 2797
                                      Application/Control No.   Applicant(s)/Patent under
          Application Number                                    Reexamination

                                      12/946,785                CAULFIELD ET AL.
                       IIIIII
                                                                           I
   Document Code - DISQ                               Internal Document- DO NOT MAIL


   TERMINAL
   DISCLAIMER
                                     ~APPROVED                     D   DISAPPROVED



                                     This patent is subject
        Date Filed : 11/02/12            to a Terminal
                                           Disclaimer




    IApproved/Disapproved by:                                                                         I
Angie Walker




  U.S. Patent and Trademark Office




                                                                                            QUESTMS-00003004
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 409 of 437 PageID #: 2798

                     UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                                        UNITED STATES DEPARTMENT OF COMMERCE
                                                                                                        United States Patent and Trademark Office
                                                                                                        Address: COMMISSIONER FOR PATENTS
                                                                                                               P.O. Box 1450
                                                                                                               Alexandria, Virginia 22313-1450
                                                                                                               www.uspto.gov



                                    NOTICE OF ALLOWANCE AND FEE(S) DUE

                                                                                                                              EXAMINER
       23524           7590          11/30/2012
   FOLEY & LARDNER LLP                                                                                           CORDERO GARCIA, MARCELA M
   3000 K STREET N.W.
   SUITE 600                                                                                                   ART UNIT                     PAPER NUMBER

   WASHINGTON, DC 20007-5109                                                                                     1654

                                                                                                      DATE MAILED: 11130/2012



   APPLICATION NO.            FILING DATE                     FIRST NAMED INVENTOR                     ATTORNEY DOCKET NO.                CONFIRMATION NO.

       12/946,785              11115/2010                       Michael P. Caulfield                          034827-9107                         1630
TITLE OF INVENTION: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




    APPLN. TYPE          SMALL ENTITY         ISSUE FEE DUE   PUBLICATION FEE DUE      PREV. PAID ISSUE FEE    TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional            NO                  $1770                $300                     $0                     $2070                     02/28/2013

THE APPLICATION IDENTIFIED ABOVE HAS BEEN EXAMINED AND IS ALLOWED FOR ISSUANCE AS A PATENT.
PROSECUTION ON THE MERITS IS CLOSED. THIS NOTICE OF ALLOWANCE IS NOT A GRANT OF PATENT RIGHTS.
THIS APPLICATION IS SUBJECT TO WITHDRAWAL FROM ISSUE AT THE INITIATIVE OF THE OFFICE OR UPON
PETITION BY THE APPLICANT. SEE 37 CFR 1.313 AND MPEP 1308.
THE ISSUE FEE AND PUBLICATION FEE (IF REQUIRED) MUST BE PAID WITHIN THREE MONTHS FROM THE
MAILING DATE OF THIS NOTICE OR THIS APPLICATION SHALL BE REGARDED AS ABANDONED.            THIS
STATUTORY PERIOD CANNOT BE EXTENDED. SEE 35 U.S.C. 151. THE ISSUE FEE DUE INDICATED ABOVE DOES
NOT REFLECT A CREDIT FOR ANY PREVIOUSLY PAID ISSUE FEE IN THIS APPLICATION. IF AN ISSUE FEE HAS
PREVIOUSLY BEEN PAID IN THIS APPLICATION (AS SHOWN ABOVE), THE RETURN OF PART B OF THIS FORM
WILL BE CONSIDERED A REQUEST TO REAPPLY THE PREVIOUSLY PAID ISSUE FEE TOWARD THE ISSUE FEE NOW
DUE.

HOW TO REPLY TO THIS NOTICE:

I. Review the SMALL ENTITY status shown above.
If the SMALL ENTITY is shown as YES, verify your current                      If the SMALL ENTITY is shown as NO:
SMALL ENTITY status:
A. If the status is the same, pay the TOTAL FEE(S) DUE shown                  A. Pay TOTAL FEE(S) DUE shown above, or
above.
B. If the status above is to be removed, check box 5b on Part B -             B. If applicant claimed SMALL ENTITY status before, or is now
Fee(s) Transmittal and pay the PUBLICATION FEE (if required)                  claiming SMALL ENTITY status, check box Sa on Part B - Fee(s)
and twice the amount of the ISSUE FEE shown above, or                         Transmittal and pay the PUBLICATION FEE (if required) and l/2
                                                                              the ISSUE FEE shown above.

II. PART B - FEE(S) TRANSMITTAL, or its equivalent, must be completed and returned to the United States Patent and Trademark Office
(USPTO) with your ISSUE FEE and PUBLICATION FEE (if required). If you are charging the fee(s) to your deposit account, section "4b"
of Part B - Fee(s) Transmittal should be completed and an extra copy of the form should be submitted. If an equivalent of Part B is filed, a
request to reapply a previously paid issue fee must be clearly made, and delays in processing may occur due to the difficulty in recognizing
the paper as an equivalent of Part B.
III. All communications regarding this application must give the application number. Please direct all communications prior to issuance to
Mail Stop ISSUE FEE unless advised to the contrary.
IMPORTANT REMINDER: Utility patents issuing on applications filed on or after Dec. 12, 1980 may require payment of
maintenance fees. It is patentee's responsibility to ensure timely payment of maintenance fees when due.

                                                                  Pagel of3
PTOL-85 (Rev. 02/11)
                                                                                                                                             QUESTMS-00003005
            Case 1:18-cv-01436-MN Document 72-6
                                      PART B-    Filed
                                              FEE(S)   09/25/19 Page 410 of 437 PageID #: 2799
                                                     TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         23524            7590               11/30/2012
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    3000 K STREET N.W.                                                                               States Postal Service with sufficient postage for first class mail in an envelope
    SUITE 600                                                                                        addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.
    WASHINGTON, DC 20007-5109
                                                                                                                                                                          (Depositor's name)

                                                                                                                                                                                 (Signature)

                                                                                                                                                                                      (Date)


    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR                               ATTORNEY DOCKET NO.            CONFIRMATION NO.

         12/946,785                  ll/15/2010                                Michael P. Caulfield                                  034827-9107                         1630
TITLE OF INVENTION: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY              ISSUE FEE DUE         PUBLICATION FEE DUE          PREV. PAID ISSUE FEE         TOTAL FEE(S) DUE                 DATE DUE

    nonprovisional                  NO                      $1770                       $300                           $0                     $2070                     02/28/2013

                   EXAMINER                               ART UNIT               CLASS-SUBCLASS

       CORDERO GARCIA, MARCELA M                             1654                    436-071000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.                                                                                                        2_________________________
                                                                                 (2) the name of a single firm (having as a member a
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is      3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)




Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity    0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   0   Issue Fee                                                             0   A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  0   Payment by credit card. Form PT0-2038 is attached.
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0   The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number                      (enclose an extra copy of this form).
5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                                        Date _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___

   Typed or printed name _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ___                                        Registration No. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.



PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                 QUESTMS-00003006
          Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 411 of 437 PageID #: 2800

                    UNITED STA1ES p A1ENT AND TRADEMARK OFFICE
                                                                                  UNITED STATES DEPARTMENT OF COMMERCE
                                                                                  United States Patent and Trademark Office
                                                                                  Address: COMMISSIONER FOR PATENTS
                                                                                        P.O. Box 1450
                                                                                        Alexandria, Virginia 22313-1450
                                                                                        www.uspto.gov


   APPLICATION NO.            FILING DATE            FIRST NAMED INVENTOR        ATTORNEY DOCKET NO.               CONFIRMATION NO.

       12/946,785              11115/2010              Michael P. Caulfield           034827-9107                         1630

                                                                                                       EXAMINER
       23524           7590          11/30/2012
   FOLEY & LARDNER LLP                                                                    CORDERO GARCIA, MARCELA M
   3000 K STREET N.W.
   SUITE 600                                                                           ART UNIT                      PAPER NUMBER

   WASHINGTON, DC 20007-5109                                                              1654

                                                                                DATE MAILED: 11130/2012




                              Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                          (application filed on or after May 29, 2000)

The Patent Term Adjustment to date is 0 day(s). If the issue fee is paid on the date that is three months after the
mailing date of this notice and the patent issues on the Tuesday before the date that is 28 weeks (six and a half
months) after the mailing date of this notice, the Patent Term Adjustment will be 0 day(s).

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information Retrieval
(PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the Office of
Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee payments should be
directed to the Customer Service Center of the Office of Patent Publication at 1-(888)-786-0 101 or (571 )-272-4200.




                                                         Page 3 of3
PTOL-85 (Rev. 02/11)
                                                                                                                      QUESTMS-00003007
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 412 of 437 PageID #: 2801




                                        Privacy Act Statement

  The Privacy Act of 1974 (P.L. 93-579) requires that you be given certain information in connection with
  your submission of the attached form related to a patent application or patent. Accordingly, pursuant to
  the requirements of the Act, please be advised that: (1) the general authority for the collection of this
  information is 35 U.S.C. 2(b )(2); (2) furnishing of the information solicited is voluntary; and (3) the
  principal purpose for which the information is used by the U.S. Patent and Trademark Office is to process
  and/or examine your submission related to a patent application or patent. If you do not furnish the
  requested information, the U.S. Patent and Trademark Office may not be able to process and/or examine
  your submission, which may result in termination of proceedings or abandonment of the application or
  expiration of the patent.

  The information provided by you in this form will be subject to the following routine uses:
   1. The information on this form will be treated confidentially to the extent allowed under the Freedom
      of Information Act (5 U.S.C. 552) and the Privacy Act (5 U.S.C 552a). Records from this system of
      records may be disclosed to the Department of Justice to determine whether disclosure of these
      records is required by the Freedom of Information Act.
   2. A record from this system of records may be disclosed, as a routine use, in the course of presenting
      evidence to a court, magistrate, or administrative tribunal, including disclosures to opposing counsel
      in the course of settlement negotiations.
   3. A record in this system of records may be disclosed, as a routine use, to a Member of Congress
      submitting a request involving an individual, to whom the record pertains, when the individual has
      requested assistance from the Member with respect to the subject matter of the record.
   4. A record in this system of records may be disclosed, as a routine use, to a contractor of the Agency
      having need for the information in order to perform a contract. Recipients of information shall be
      required to comply with the requirements of the Privacy Act of 1974, as amended, pursuant to 5
      U.S.C. 552a(m).
   5. A record related to an International Application filed under the Patent Cooperation Treaty in this
      system of records may be disclosed, as a routine use, to the International Bureau of the World
      Intellectual Property Organization, pursuant to the Patent Cooperation Treaty.
   6. A record in this system of records may be disclosed, as a routine use, to another federal agency for
      purposes of National Security review (35 U.S.C. 181) and for review pursuant to the Atomic Energy
      Act (42 U.S.C. 218(c)).
   7. A record from this system of records may be disclosed, as a routine use, to the Administrator,
      General Services, or his/her designee, during an inspection of records conducted by GSA as part of
      that agency's responsibility to recommend improvements in records management practices and
      programs, under authority of 44 U.S.C. 2904 and 2906. Such disclosure shall be made in accordance
      with the GSA regulations governing inspection of records for this purpose, and any other relevant
      (i.e., GSA or Commerce) directive. Such disclosure shall not be used to make determinations about
      individuals.
   8. A record from this system of records may be disclosed, as a routine use, to the public after either
      publication of the application pursuant to 35 U.S.C. 122(b) or issuance of a patent pursuant to 35
      U.S.C. 151. Further, a record may be disclosed, subject to the limitations of 37 CPR 1.14, as a
      routine use, to the public if the record was filed in an application which became abandoned or in
      which the proceedings were terminated and which application is referenced by either a published
      application, an application open to public inspection or an issued patent.
   9. A record from this system of records may be disclosed, as a routine use, to a Federal, State, or local
      law enforcement agency, if the USPTO becomes aware of a violation or potential violation of law or
      regulation.




                                                                                                      QUESTMS-00003008
             Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 413 of 437 PageID #: 2802

                                                                            Application No.                       Applicant(s)

                                                                            12/946,785                            CAULFIELD ET AL.
                           Notice of Allowability                           Examiner                              Art Unit

                                                                            MARCELA M. CORDERO                     1654
                                                                            GARCIA

             -- The MAILING DATE of this communication appears on the cover sheet with the correspondence address--
All claims being allowable, PROSECUTION ON THE MERITS IS (OR REMAINS) CLOSED in this application. If not included
herewith (or previously mailed), a Notice of Allowance (PTOL-85) or other appropriate communication will be mailed in due course. THIS
NOTICE OF ALLOW ABILITY IS NOT A GRANT OF PATENT RIGHTS. This application is subject to withdrawal from issue at the initiative
of the Office or upon petition by the applicant. See 37 CFR 1.313 and MPEP 1308.
1. ~This communication is responsive to 111212012.
2.   D    An election was made by the applicant in response to a restriction requirement set forth during the interview on _ _ ; the restriction
          requirement and election have been incorporated into this action.
3. ~The allowed claim(s) is/are 13.16-30.34 and 36-42. As a result of the allowed claim(s), you may be eligible to benefit from the Patent
     Prosecution Highway program at a participating intellectual property office for the corresponding application. For more information,
     please see httQ://wvvWUS!Qto.aov/Qatents/init eventsi.R.Qhiindex.jsQ or send an inquiry to PPHfeedback@usQto.gov .
4.   D    Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f).
            a)   D   All     b)   D   Some*   c)   D   None   of the:
                     1. D   Certified copies of the priority documents have been received.
                     2. D   Certified copies of the priority documents have been received in Application No. _ _ .
                     3. D   Copies of the certified copies of the priority documents have been received in this national stage application from the
                            International Bureau (PCT Rule 17.2(a)).
           * Certified copies not received: _ _ .
     Applicant has THREE MONTHS FROM THE "MAILING DATE" of this communication to file a reply complying with the requirements
     noted below. Failure to timely comply will result in ABANDONMENT of this application.
     THIS THREE-MONTH PERIOD IS NOT EXTENDABLE.
5.   D    CORRECTED DRAWINGS (as "replacement sheets") must be submitted.
           D     including changes required by the attached Examiner's Amendment I Comment or in the Office action of
                 Paper No./Mail Date _ _ .
      Identifying indicia such as the application number {see 37 CFR 1.84{c)) should be written on the drawings in the front {not the back) of
      each sheet. Replacement sheet{s) should be labeled as such in the header according to 37 CFR 1.121{d).

6.   0     DEPOSIT OF and/or INFORMATION about the deposit of BIOLOGICAL MATERIAL must be submitted. Note the
         attached Examiner's comment regarding REQUIREMENT FOR THE DEPOSIT OF BIOLOGICAL MATERIAL.




Attachment(s)
1. D Notice of References Cited (PT0-892)                                             5. ~ Examiner's Amendment/Comment
2.   D    Information Disclosure Statements (PTO/SB/08),                              6.   D   Examiner's Statement of Reasons for Allowance
           Paper No./Mail Date _ _
3.   D    Examiner's Comment Regarding Requirement for Deposit                        7.   D Other _ _ .
           of Biological Material
4.   D    Interview Summary (PT0-413),
           Paper No./Mail Date _ _ .
/MARCELA M CORDERO GARCIA/
Primary Examiner, Art Unit 1654




 U.S. Patent and Trademark Off1ce
 PTOL-37 (Rev. 09·12)                                                    Notice of Allowability                      Part of Paper No./Mail Date 20121116




                                                                                                                                       QUESTMS-00003009
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 414 of 437 PageID #: 2803


  Application/Control Number: 12/946,785                                                 Page 2
  Art Unit: 1654

                                     DETAILED ACTION

         This Office Action is in response to the reply received on April 15, 2005.

         Any rejection from the previous office action, which is not restated here, is

  withdrawn.

                                    Status of the claims

         Claims 13, 16-30, 34, 36-42 are pending. Claims 13, 16-30, 34, 36-42 are

  presented for examination on the merits.

                                    Terminal Disclaimer

         The terminal disclaimer filed on 11/2/2012 has been reviewed and accepted.

                                         Conclusion

         Claims 13, 16-30, 34, 36-42 are allowed.

         The prior art made of record and not relied upon is considered pertinent to

  applicant's disclosure.

         Any inquiry concerning this communication or earlier communications from the

  examiner should be directed to MARCELA M. CORDERO GARCIA whose telephone

  number is (571 )272-2939. The examiner can normally be reached on M-F 8:30-5:00.

         If attempts to reach the examiner by telephone are unsuccessful, the examiner's

  supervisor, Cecilia J. Tsang can be reached on (571) 272-0562. The fax phone number

  for the organization where this application or proceeding is assigned is 571-273-8300.




                                                                                           QUESTMS-0000301 0
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 415 of 437 PageID #: 2804


  Application/Control Number: 12/946,785                                            Page 3
  Art Unit: 1654

        Information regarding the status of an application may be obtained from the

  Patent Application Information Retrieval (PAIR) system. Status information for

  published applications may be obtained from either Private PAIR or Public PAIR.

  Status information for unpublished applications is available through Private PAIR only.

  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

  you have questions on access to the Private PAIR system, contact the Electronic

  Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a

  USPTO Customer Service Representative or access to the automated information

  system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




  /MARCELA M CORDERO GARCIA/
  Primary Examiner, Art Unit 1654

  MMCG 11/2012




                                                                                       QUESTMS-00003011
       Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 416 of 437 PageID #: 2805

EAST Search History




                     EAST Search History

                     EAST Search History (Prior Art)




                    11/16/2012 4:17:55 PM




file:///CI/U sers/mgarcia/Documents/e- Red% 20 f'o lder/ l2946 785/EASTSearchH is tory .l2946785_AccessibleVersion.htm[ ll/ l6/20 l2 4: l 7:58 PM]



                                                                                                                                                     QUESTMS-00003012
           Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 417 of 437 PageID #: 2806

                                                            Application/Control No.                                      Applicant(s)/Patent Under Reexamination

 Issue Classification                                       12946785                                                     CAULFIELD ET AL.

                                                            Examiner                                                     Art Unit

                                                            MARCELA M CORDERO GARCIA                                     1654


                                   ORIGINAL                                                                    INTERNATIONAL CLASSIFICATION
                CLASS                                        SUBCLASS                                        CLAIMED                                          NON-CLAIMED
 436                                           71                                     G      0    1      N               33 I 92 (2006.01.01)



                       CROSS REFERENCE(S)

  CLASS                SUBCLASS {ONE SUBCLASS PER BLOCK)




 181       Claims renumbered in the same order as presented by applicant                              D             CPA              181      T.D.            D       R.1.47

   Final    Original     Final      Original        Final      Original   Final   Original       Final        Original       Final         Original   Final       Original      Final     Original




 NONE
                                                                                                                                                         Total Claims Allowed:

                                                                                                                                                                       24
 (Assistant Examiner)                                                                                               (Date)
 /MARCELA M CORDERO GARCIA!
 Primary Examiner.Art Unit 1654                                                                                  11/16/2012                     O.G. Print Claim(s)          O.G. Print Figure

 (Primary Examiner)                                                                                                 (Date)                               1                         none

U.S. Patent and Trademark Office                                                                                                                                     Part of Paper No. 20121116




                                                                                                                                                                             QUESTMS-00003013
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 418 of 437 PageID #: 2807

                                        Application/Control No.        Applicant(s)/Patent Under
                                                                       Reexamination
           Search Notes                 12946785                       CAULFIELD ET AL.

                                        Examiner                       Art Unit

                                        MARCELA M CORDERO GARCIA       1654




                                                   SEARCHED

      Class           I                    Subclass                I          Date       I Examiner
 none                 I none                                       I      6/10/2011      I MMCG

                                                  SEARCH NOTES

                                   Search Notes                               Date             Examiner
 STN search by STIC (available via SCORE I PAIR)                          5/17/2011        MMCG
 EAST search (attached)                                                   6/1 0/2011       MMCG
 also ran PALM Inventor search                                            6/1 0/2011       MMCG
 EAST search (attached)                                                     7/20 &         MMCG
                                                                          8/13/2012
 also updated PALM Inventor                                               8/13/2012        MMCG
 EAST updated (attached)                                                  11/16/2012       MMCG
 also ran PALM Inventor search                                            11/16/2012       MMCG



                                          INTERFERENCE SEARCH

      Class                                Subclass                           Date             Examiner
 EAST search            attached                                         8/13/2012         MMCG
 EAST search            attached                                         11/16/2012        MMCG




U.S. Patent and Trademark Office                                                       Part of Paper No. : 20121116

                                                                                                      QUESTMS-00003014
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 419 of 437 PageID #: 2808
                                                                          Page 1 of 1



                    UNI1ED STATES PATENT AND TRADEMARK OFFICE
                                                                                        UNITED STATES DEPARTMENT OF COMMERCE
                                                                                        United States Patent and Trademark Office
                                                                                        Address: COMMISSIONER FOR PATENTS
                                                                                                P.O. Box 1450
                                                                                                Alexandria, Virginia 22313-1450
                                                                                                www.uspto.gov


     BIB DATA SHEET
                                                                                                 CONFIRMATION N0.1630

  SERIAL NUMBER                        FILING or 371 (c)             CLASS       GROUP ART UNIT                ATTORNEY DOCKET
                                            DATE                                                                      NO.
         12/946,785                       11/15/2010                  514               1654                      034827-91 07
                                              RULE
    APPLICANTS
       Michael P. Caulfield, San Clemente, CA;
       Darren A. Carns, Rancho Santa Margarita, CA;
       Richard E. Reitz, San Clemente, CA;
** CONTINUING DATA *************************
     This application is a CON of 12/607,905 10/28/2009 PAT 8,318,418
           which is a CON of 12/053,325 03/21/2008 PAT 7,754,419
           which is a CON of 11/247,409 10/11/2005 PAT 7,348,137
           which is a CON of 10/726,919 12/02/2003 PAT 6,977,143
           which claims benefit of 60/501 ,255 09/08/2003
** FOREIGN APPLICATIONS *************************
** IF REQUIRED, FOREIGN FILING LICENSE GRANTED **
       11/29/2010
Foreign Priority claimed           DYes      ~No                      STATE OR    SHEETS             TOTAL               INDEPENDENT
35 USC t t 9(a-d) conditions met   0   Yes   ~No     0   Metafter
                                                                      COUNTRY    DRAWINGS           CLAIMS                  CLAIMS
                                                         Allowance
Verified and         /MARCELA M
                     CORDERO GARCIN                                     CA          0                     16                       1
Acknowledged          Examiner's Signature           Initials

    ADDRESS
          FOLEY & LARDNER LLP
          3000 K STREET N.W.
          SUITE 600
          WASHINGTON, DC 20007-5109
          UNITED STATES
    TITLE
          DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY

                                                                                    0   All Fees
                                                                                    0   1.16 Fees (Filing)
  FILING FEE          FEES: Authority has been given in Paper
                      No.              to charge/credit DEPOSIT ACCOUNT
                                                                                    0   1.17 Fees (Processing Ext. of time)
  RECEIVED
      1510            No.              for following:                               0   1.18 Fees (Issue)
                                                                                    0   Other
                                                                                    0   Credit




BIB (Rev. 05/07).




                                                                                                                                  QUESTMS-00003015
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 420 of 437 PageID #: 2809

                                                                                Atty. Dkt. No. 034827-9107

                        IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
         Applicants:       Michael P. CAULFIELD et al.

         Title:            DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY

         Appl. No.:        12/946,785

         Filing Date:      11/15/2010

         Examiner:         Marcela M. CODERO GARCIA

         Art Unit:         1654

         Conf. No:         1630

                                            ISSUE FEE TRANSMITTAL
         Mail Stop Issue Fee
         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-14 50

         Commissioner:
                   Enclosed herewith please find Issue Fee Transmittal Form PTOL-85(B).

                   Fees in the amount of $2,070.00 for payment of the Issue Fee and the Publication Fee are
         being paid by credit card via EFS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
        required regarding this application under 37 C .F .R. §§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EFS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.

                                                              Respectfully submitted,


         Date February 27, 2013                               By /Bruce Wu/

         FOLEY & LARDNER LLP                                          Bruce Wu
         Customer Number: 23524                                       Attorney for the Applicants
         Telephone:  (617) 342-4089                                   Registration No. L0571
         Facsimile:  (617) 342-4001


4846-0896-7955.1
                                                                                                       QUESTMS-00003016
            Case 1:18-cv-01436-MN Document 72-6
                                      PART B-    Filed
                                              FEE(S)   09/25/19 Page 421 of 437 PageID #: 2810
                                                     TRANSMITTAL
  Complete and send this form, together with applicable fee(s), to: Mail Mail Stop ISSUE FEE
                                                                         Commissioner for Patents
                                                                         P.O. Box 1450
                                                                         Alexandria, Virginia 22313-1450
                                                                  or Fax (571)-273-2885
INSTRUCTIONS: This form should be used for transmitting the ISSUE FEE and PUBLICATION FEE (if required). Blocks l through 5 should be completed where
appropriate. All further correspondence including the Patent, advance orders and notification of maintenance fees will be mailed to the current correspondence address as
indicated unless corrected below or directed otherwise in Block l, by (a) specifying a new correspondence address; and/or (b) indicating a separate "FEE ADDRESS" for
maintenance fee notifications.
   CURRENT CORRESPONDENCE ADDRESS (Note: Use Block 1 for any change of address)               Note: A certificate of mailing can only be used for domestic mailings of the
                                                                                              Fee(s) Transmittal. This certificate cannot be used for any other accompanying
                                                                                              papers. Each additional paper, such as an assignment or formal drawing, must
                                                                                              have its own certificate of mailing or transmission.
         23524             7590              11/30/2012
    FOLEY & LARDNER LLP                                                                                                  Certificate of Mailing or Transmission
                                                                                                     I hereby certify that this Fee(s) Transmittal is being deposited with the United
    3000 K STREET N.W.                                                                               States Postal Service with sufficient postage for first class mail in an envelope
    SUITE 600                                                                                        addressed to the Mail Stop ISSUE FEE address above, or being facsimile
                                                                                                     transmitted to the USPTO (571) 273-2885, on the date indicated below.




                                                                                                                                                    ---
    WASHINGTON, DC 20007-5109




    APPLICATION NO.                 FILING DATE                             FIRST NAMED INVENTOR
                                                                                                     IZ::                      ATTORNEY DOCKET NO.                 CONFIRMATION NO.

         12/946,785                  ll/15/2010                                Michael P. Caulfield                                    034827-9107                           1630
TITLE OF INVENTION: DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       APPLN. TYPE           SMALL ENTITY              ISSUE FEE DUE         PUBLICATION FEE DUE          PREV. PAID ISSUE FEE           TOTAL FEE(S) DUE                  DATE DUE

    nonprovisional                  NO                      $1770                       $300                           $0                          $2070                   02/28/2013

                   EXAMINER                               ART UNIT               CLASS-SUBCLASS

       CORDERO GARCIA, MARCELA M                             1654                    436-071000

l. Change of correspondence address or indication of "Fee Address" (37           2. For printing on the patent front page, list
CFR 1.363).
                                                                                 (l) the names of up to 3 registered patent attorneys
   0 Change of correspondence address (or Change of Correspondence               or agents OR, alternatively,
   Address form PTO/SB/122) attached.
                                                                                 (2) the name of a single firm (having as a member a           2   Foley & Lardner LLP
   0 "Fee Address" indication (or "Fee Address" Indication form                  registered attorney or agent) and the names of up to
   PTO/SB/47; Rev 03-02 or more recent) attached. Use of a Customer              2 registered patent attorneys or agents. If no name is        3 _________________________
   Number is required.                                                           listed, no name will be printed.

3. ASSIGNEE NAME AND RESIDENCE DATA TO BE PRINTED ON THE PATENT (print or type)
   PLEASE NOTE: Unless an assignee is identified below, no assignee data will appear on the patent. If an assignee is identified below, the document has been filed for
   recordation as set forth in 37 CFR 3.11. Completion of this form is NOT a substitute for filing an assignment.
   (A) NAME OF ASSIGNEE                                                      (B) RESIDENCE: (CITY and STATE OR COUNTRY)
    Quest Diagnostics Investments Incorporated                                   Wilmington, Delaware

Please check the appropriate assignee category or categories (will not be printed on the patent) :    0   Individual    0   Corporation or other private group entity        0   Government

4a. The following fee(s) are submitted:                                   4b. Payment ofFee(s): (Please first reapply any previously paid issue fee shown above)
   ~Issue Fee                                                                0 A check is enclosed.
   0   Publication Fee (No small entity discount permitted)                  l2l Payment by credit cara<:¥dhft¥W~~~&. Via EFS- Web
   0   Advance Order- #of Copies _ _ _ _ _ _ _ _ ___                         0 The Director is hereby authorized to charge the required fee(s), any deficiency, or credit any
                                                                                 overpayment, to Deposit Account Number 19- 0 7 41                   ~ki:tw:=~~:mi!!<mtmj:.

5. Change in Entity Status (from status indicated above)
   0    a. Applicant claims SMALL ENTITY status. See 37 CFR 1.27.            0    b. Applicant is no longer claiming SMALL ENTITY status. See 37 CFR l.27(g)(2).
NOTE: The Issue Fee and Publication Fee (if required) will not be accepted from anyone other than the applicant; a registered attorney or agent; or the assignee or other party in
interest as shown by the records of the United States Patent and Trademark Office.


   Authorized Signature _   ____c/_B_r_u_c_e__W_u____c/_____________                                          Date ___F--'e'--b.C...r----'-u-'-a_r_y.___2_7_.,_2----'-0_1--'3'--------

   Typed or printed name    _B_r_u_c_e__W_u
                                         ________________                                                     Registration No.    _L_0_5_7_1____________
This collection of information is required by 37 CFR 1.311. The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to process)
an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is estimated to take 12 minutes to complete, including gathering, preparing, and
submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of time you require to complete
this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O.
Box 1450, Alexandria, Virginia 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Commissioner for Patents, P.O. Box 1450,
Alexandria, Virginia 22313-1450.
Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.



PTOL-85 (Rev. 02/ll) Approved for use through 08/3112013.                        OMB 0651-0033          U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                                                                                                                                                                      QUESTMS-00003017
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 422 of 437 PageID #: 2811



                                 Electronic Patent Application Fee Transmittal

Application Number:                                      12946785


Filing Date:                                             15-Nov-201 0




Title of Invention:                                      DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                     Michael P. Caulfield


Filer:                                                   Bruce Wu/Sue Gibson


Attorney Docket Number:                                  034827-9107


Filed as Large Entity


Utility under 35 USC 111 (a) Filing Fees

                                                                                                         Sub-Total in
                           Description                           Fee Code       Quantity   Amount
                                                                                                           USD($)


Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:


                        Utility Appl issue fee                      1501           1        1770              1770


                Publ. Fee- early, voluntary, or normal              1504           1         300              300


                                                                                                          QUESTMS-00003018
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 423 of 437 PageID #: 2812
                                                                               Sub-Total in
                     Description             Fee Code   Quantity      Amount
                                                                                 USD($)

Extension-of-Time:


Miscellaneous:


                                                   Total in USD ($)            2070




                                                                                QUESTMS-00003019
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 424 of 437 PageID #: 2813
                                      Electronic Acknowledgement Receipt

                         EFSID:                     15064634


                  Application Number:               12946785


         International Application Number:


                  Confirmation Number:              1630




                    Title of Invention:             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:         Michael P. Caulfield


                   Customer Number:                 23524


                          Filer:                    Bruce Wu/Sue Gibson


                   Filer Authorized By:             Bruce Wu


                Attorney Docket Number:             034827-9107


                      Receipt Date:                 27-FEB-2013


                       Filing Date:                 15-NOV-201 0


                      TimeStamp:                    14:39:50


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $2070

RAM confirmation Number                             1247

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                File Name                File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00003020
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 425 of 437 PageID #: 2814
                                                                                                  178509
                                                    Quest91 071ssueFeeTransmittal
      1            Issue Fee Payment (PT0-85B)                                                                                 no         2
                                                              22713.pdf
                                                                                    7 e8370d89b4c614dd9919670774 7eb0400
                                                                                                   552f9a


Warnings:
Information:

                                                                                                   32135
     2                Fee Worksheet (SB06)                  fee-info. pdf                                                      no         2
                                                                                    fadb3a3b280ec2057517 e9b36230f0958e9
                                                                                                   29497


Warnings:
Information:
                                                     Total Files Size (in bytes)                                      210644


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                    QUESTMS-00003021
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 426 of 437 PageID #: 2815
                     UNITED STATES pATENT AND TRADEMARK OFFICE
                                                                                    UNITED STATES DEPARTMENT OF COMMERCE
                                                                                    United States Patent and Trademark Office
                                                                                    Address: COMMISSIONER FOR PATENTS
                                                                                           P.O. Box 1450
                                                                                           Alexandria, Virginia 22313-1450
                                                                                           www .uspto.gov


      APPLICATION NO.             ISSUE DATE             PATENT NO.          ATTORNEY DOCKET NO.                  CONFIRMATION NO.

          12/946,785              04/02/2013               8409862                034827-9107                                1630

            23524         7590        03113/2013
        FOLEY & LARDNER LLP
        3000 K STREET N.W.
        SUITE 600
        WASHINGTON, DC 20007-5109



                                                   ISSUE NOTIFICATION

The projected patent number and issue date are specified above.

                          Determination of Patent Term Adjustment under 35 U.S.C. 154 (b)
                                      (application filed on or after May 29, 2000)

The Patent Term Adjustment is 0 day(s). Any patent to issue from the above-identified application will include
an indication of the adjustment on the front page.

If a Continued Prosecution Application (CPA) was filed in the above-identified application, the filing date that
determines Patent Term Adjustment is the filing date of the most recent CPA.

Applicant will be able to obtain more detailed information by accessing the Patent Application Information
Retrieval (PAIR) WEB site (http://pair.uspto.gov).

Any questions regarding the Patent Term Extension or Adjustment determination should be directed to the
Office of Patent Legal Administration at (571)-272-7702. Questions relating to issue and publication fee
payments should be directed to the Application Assistance Unit (AAU) of the Office of Data Management
(ODM) at (571)-272-4200.

APPLICANT(s) (Please see PAIR WEB site http://pair.uspto.gov for additional applicants):
Michael P. Caulfield, San Clemente, CA;
Darren A. Carns, Rancho Santa Margarita, CA;
Richard E. Reitz, San Clemente, CA;




The United States represents the largest, most dynamic marketplace in the world and is an unparalleled location
for business investment, innovation, and commercialization of new technologies. The USA offers tremendous
resources and advantages for those who invest and manufacture goods here. Through SelectUSA, our nation
works to encourage and facilitate business investment. To learn more about why the USA is the best country in
the world to develop technology, manufacture products, and grow your business, visit SelectUSA.gov.

IR103 (Rev. 10/09)
                                                                                                                             QUESTMS-00003022
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 427 of 437 PageID #: 2816


                                                                                    Atty. Dkt. No. 034827-9107


                         IN THE UNITED STATES PATENT AND TRADEMARK OFFICE

         Applicants:        Michael P. CAULFIELD et al.

         Title:             DETERMINATION OF
                            TESTOSTERONE BY MASS
                            SPECTROMETRY

         Patent. No.:       8,409,862

         Issue Date:        4/2/2013

         Examiner:          Marcela M. CODERO GARCIA

         Art Unit:          1654

        Confirmation        1630
        Number:


                                REQUEST FOR CERTIFICATE OF CORRECTION
                                      PURSUANT TO 37 C.F.R. § 1.323

         Commissioner for Patents
         P.O. Box 1450
         Alexandria, VA 22313-14 50

         Commissioner:

                   Enclosed, in duplicate, is a Certificate of Correction, Form PTO-SB/44, for United States
         Patent Number 8,409,862 issued April2, 2013.

                   It is certified that errors appear in the above-identified patent and that said Letters Patent
         is hereby corrected as shown below:

         IN THE CLAIMS

                   The exact claim and line number where the errors in the issued patent are:




4834-5268-1749.1




                                                                                                             QUESTMS-00003023
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 428 of 437 PageID #: 2817


                                                                                   Atty. Dkt. No. 034827-9107


                   Claim 12, Column 20, line 27
                   Delete "(c)" and insert -- (b) --, therefor.
                   Claim 13, Column 20, line 38
                   Delete "a" and insert -- said --, therefor.
                   Claim 14, Column 20, line 40
                   Delete "a" and insert -- said --, therefor.
                   Claim 20, Column 21, line 2
                   Delete "(c)" and insert -- (b) --, therefor.
                   Claim 21, Column 22, line 2
                   Delete "a" and insert -- said --, therefor.
                   Claim 22, Column 22, line 4
                   Delete "a" and insert -- said --, therefor.

                   Applicants submit that the noted errors do not constitute new matter, and correction
         thereof would not require reexamination.

                   Pursuant to 37 C.P.R. § 1.323, Applicants request that the enclosed Certificate of
         Correction be approved.

                   Since at least one of the noted errors is not the fault of the Patent Office, payment is
         enclosed of the required fee of $100.00.

                   The above-identified fees are being paid by credit card via EPS-Web.

                   The Commissioner is hereby authorized to charge any additional fees which may be
         required regarding this application under 37 C.P.R.§§ 1.16-1.17, or credit any overpayment, to
         Deposit Account No. 19-0741. Should no proper payment be enclosed herewith, as by the credit
         card payment instructions in EPS-Web being incorrect or absent, resulting in a rejected or
         incorrect credit card transaction, the Commissioner is authorized to charge the unpaid amount to
         Deposit Account No. 19-0741.




4834-5268-1749.1




                                                                                                              QUESTMS-00003024
     Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 429 of 437 PageID #: 2818


                                                                        Atty. Dkt. No. 034827-9107


                                                       Respectfully submitted,



         Dffie __~O~c~to~b~e~r~3~20~1~3~------------   By /Bruce Wu/

         FOLEY & LARDNER LLP                                  Bruce Wu
         Customer Number: 23524                               Attorney for Applicants
         Telephone:  (617) 342-4089                           Registration No. L0571
         Facsimile:  (617) 342-4001




4834-5268-1749.1




                                                                                             QUESTMS-00003025
Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 430 of 437 PageID #: 2819
                                                                                                                              MODIFIED PTO/SB/44 (04-05)
                                                                                                    Approved for use through 04/30/2007. OMB 0651-0033
                                                                                   U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
           Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control
                                                                                                                                                      number.
     Also Form PT0-1050


                                    UNITED STATES PATENT AND TRADEMARK OFFICE
                                              CERTIFICATE OF CORRECTION
     PATENT NO.                                    8,409,862

     APPLICATION NO.                                12/946,785

     DATED                                         04/02/2013

     INVENTOR(S)                                    Michael P. Caulfield; Darren A Carns; Richard E Reitz


             It is certified that an error appears or errors appear in the above-identified patent and that said
     Letters Patent is hereby corrected as shown below:

     IN THE CLAIMS

                The exact claim and line number where the errors in the issued patent are:

                 Claim 12, Column 20, line 27
                 Delete "(c)" and insert -- (b) --, therefor.
                 Claim 13, Column 20, line 38
                 Delete "a" and insert -- said --, therefor.
                 Claim 14, Column 20, line 40
                 Delete "a" and insert -- said --, therefor.
                 Claim 20, Column 21, line 2
                 Delete "(c)" and insert -- (b) --, therefor.
                 Claim 21, Column 22, line 2
                 Delete "a" and insert -- said --, therefor.
                 Claim 22, Column 22, line 4
                 Delete "a" and insert -- said --, therefor.




     MAILING ADDRESS OF SENDER (Please do not use customer number below):

     Suite 5000
     150 E Gilman Street
     Madison, Wisconsin 53703-1482
     This collection of information is required by 37 CFR 1.322, 1.323, and 1.324. The information is required to obtain or retain a benefit by the public
     which is to file (and by the USPTO to process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.14. This collection is
     estimated to take 1.0 hour to complete, including gathering, preparing, and submitting the completed application form to the USPTO. Time will vary
     depending upon the individual case. Any comments on the amount of time you require to complete this form and/or suggestions for reducing this
     burden, should be sent to the Chief Information Officer,
     U.S. Patent and Trademark Office, U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR
     COMPLETED FORMS TO THIS ADDRESS. SEND TO: Attention Certificate of Corrections Branch, Commissioner for Patents,
     P.O. Box 1450, Alexandria, VA 22313-1450.
                              If you need assistance in completing the form, call 1-800-PT0-9 199 and select option 2.




                                                                                                                                                     QUESTMS-00003026
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 431 of 437 PageID #: 2820



                                 Electronic Patent Application Fee Transmittal
Application Number:                                 12946785


Filing Date:                                        15-Nov-201 0




Title of Invention:                                 DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




First Named Inventor/Applicant Name:                Michael P. Caulfield


Filer:                                              Bruce Wu/Shana Haack


Attorney Docket Number:                             034827-9107


Filed as Large Entity

Utility under 35 USC 111 (a) Filing Fees

                                                                                                    Sub-Total in
                           Description                      Fee Code       Quantity   Amount
                                                                                                      USD($)

Basic Filing:


Pages:


Claims:


Miscellaneous-Filing:


Petition:


Patent-Appeals-and-Interference:


Post-Allowance-and-Post-Issuance:

                      Certificate of Correction                1811           1         100              100



Extension-of-Time:

                                                                                                     QUESTMS-00003027
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 432 of 437 PageID #: 2821
                                                                               Sub-Total in
                 Description                 Fee Code   Quantity      Amount
                                                                                 USD($)

Miscellaneous:


                                                   Total in USD ($)            100




                                                                                QUESTMS-00003028
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 433 of 437 PageID #: 2822
                                      Electronic Acknowledgement Receipt

                         EFSID:                     17032008


                  Application Number:               12946785


         International Application Number:


                  Confirmation Number:              1630




                    Title of Invention:             DETERMINATION OF TESTOSTERONE BY MASS SPECTROMETRY




       First Named Inventor/Applicant Name:         Michael P. Caulfield


                   Customer Number:                 23524


                          Filer:                    Bruce Wu/Shana Haack


                   Filer Authorized By:             Bruce Wu


                Attorney Docket Number:             034827-9107


                      Receipt Date:                 03-0CT-2013


                       Filing Date:                 15-NOV-201 0


                      TimeStamp:                    15:08:37


                    Application Type:               Utility under 35 USC 111 (a)


Payment information:
Submitted with Payment                              yes

Payment Type                                       Credit Card

Payment was successfully received in RAM           $100

RAM confirmation Number                             1671

Deposit Account

Authorized User

File Listing:
 Document   I         Document Description                 File Name               File Size( Bytes)/ I  Multi   'I     Pages
                                                                                                                      (ifappl.)
  Number
                                               I                               I   Message Digest       Part /.zip
                                                                                                                QUESTMS-00003029
   Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 434 of 437 PageID #: 2823
                                                                                                     119145
      1         Request for Certificate of Correction   9107 _CertofCorrTrans.pdf                                                  no         3
                                                                                      05d21 a21845645f0a939193625d74bf143e
                                                                                                      d3ac9


Warnings:
Information:

                                                                                                     122693
     2          Request for Certificate of Correction        9107 _COC.pdf                                                         no         1
                                                                                      lfe 19fb4661 aeae9b4d8978e8802ef8b984
                                                                                                         bc8a


Warnings:
Information:

                                                                                                     30170
     3                 Fee Worksheet (SB06)                    fee-info. pdf                                                       no         2
                                                                                      ee 73bf924f9d0f2279e8a390ea860543168d
                                                                                                       451c


Warnings:
Information:
                                                        Total Files Size (in bytes)                                       272008


This Acknowledgement Receipt evidences receipt on the noted date by the USPTO of the indicated documents,
characterized by the applicant, and including page counts, where applicable. It serves as evidence of receipt similar to a
Post Card, as described in MPEP 503.

New A~~lications Under 35 U.S.C. 111
If a new application is being filed and the application includes the necessary components for a filing date (see 37 CFR
1.53(b)-(d) and MPEP 506), a Filing Receipt (37 CFR 1.54) will be issued in due course and the date shown on this
Acknowledgement Receipt will establish the filing date of the application.

National Stage of an International A~~lication under 35 U.S.C. 371
If a timely submission to enter the national stage of an international application is compliant with the conditions of 35
U.S.C. 371 and other applicable requirements a Form PCT/DO/E0/903 indicating acceptance of the application as a
national stage submission under 35 U.S.C. 371 will be issued in addition to the Filing Receipt, in due course.

New International A~~lication Filed with the USPTO as a Receiving Office
If a new international application is being filed and the international application includes the necessary components for
an international filing date (see PCT Article 11 and MPEP 181 0), a Notification of the International Application Number
and of the International Filing Date (Form PCT/R0/1 OS) will be issued in due course, subject to prescriptions concerning
national security, and the date shown on this Acknowledgement Receipt will establish the international filing date of
the application.




                                                                                                                                        QUESTMS-00003030
    Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 435 of 437 PageID #: 2824

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,409,862 B2                                                                                      Page 1 of 1
APPLICATION NO.             : 12/946785
DATED                       : April2, 2013
INVENTOR(S)                 : Michael P. Caulfield et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:


         IN THE CLAIMS

                  Claim 12, Column 20, line 27
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 13, Column 20, line 38
                  Delete "a" and insert -- said --, therefor.
                  Claim 14, Column 20, line 40
                  Delete "a" and insert -- said --, therefor.
                  Claim 20, Column 21, line 2
                  Delete "(c)" and insert -- (b) --, therefor.
                  Claim 21, Column 22, line 2
                  Delete "a" and insert -- said --, therefor.
                  Claim 22, Column 22, line 4
                  Delete "a" and insert -- said --, therefor.




                                                                                      Signed and Sealed this
                                                                                  Fifth Day ofNovember, 2013



                                                                                                 Teresa Stanek Rea
                                                                           Deputy Director ofthe United States Patent and Trademark Office




                                                                                                                                 QUESTMS-00003031
 Case 1:18-cv-01436-MN Document 72-6 Filed 09/25/19 Page 436 of 437 PageID #: 2825



            UNITED STATES PATENT AND TRADEMARK OFFICE
                                                                          Ul\TfED STI\TES DEPA RTME'IT OF COMMERCE
                                                                          United States Patent and Trademark Office
                                                                          Adill"'· COMMISSIO'JER FOR PATENTS
                                                                                 PO Box 1450
                                                                                 Alexandria, Virgmia 22313-1450
                                                                                 W\Vw.uspto.gov

    APPLICATION NUMBER          PATENT NUMBER                 GROUP ART UNIT                      FILE WRAPPER LOCATION

        12/946,785                8409862                         1654                                            9200

                                                                         111111111111111111111111~~m~~m~~~~~ww 11111111111111111111111
                         Correspondence Address/Fee Address Change
The following fields have been set to Customer Number 109855 on 01/15/2014
  • Correspondence Address
  • Maintenance Fee Address
The address of record for Customer Number 109855 is:
109855
Quest Diagnostics
1311 Calle Batido
San Clemente, CA 92673




                               PART 1 -ATTORNEY/APPLICANT COPY
                                                page 1 of 1




                                                                                                                         QUESTMS-00003032
      Case Case
           1:18-cv-01436-MN   Document
                1:18-cv-01436-MN       72-6 3Filed
                                  Document          09/25/19
                                                Filed 09/17/18Page 437
                                                                Page   of 1437
                                                                     1 of      PageID
                                                                            PageiD    #: 2826
                                                                                   #: 97
AO 120 (Rev 08/10)

                             Mail Stop 8                                                      REPORT ON THE
TO:
          Director ofthc U.S. Patent and Trademark Office                             FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                              ACTION REGARDING A I)ATENT OR
                     Alexandria, VA 22313-1450                                                  TRADEMARK

                 [n Compliance with 35 tLS.C. § 2.90 and/or 15 U.S. C. § ll 16 you are hereby advised that a court action has been
          filed in the U.S. District Court                             District of Delaware                                 on the following
      [J Trademarks or        ~Patents.      ( [J the patent ac1lon invoives 35 U.S.C. § 292.):

DOCKET NO.                       DATEFlLED                         U.S. DlSTRlCT COURT
                                             9/17/2018                                            District of Delaware
PLAINTIFF                                                                   DEFENDANT

 QUEST DIAGNOSTICS INVESTMENTS LLC                                            LABORATORY CORPORATION OF AMERICA
                                                                              HOLDINGS, ESOTERIX, INC. and ENDOCRINE
                                                                              SCIENCES, INC.

        PATENTOR                       DATE OF PATENT
                                                                                       HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l   8,409,862 82                             4/2/2013                 Quest Diagnostics Investments LLC

2 8,101,427 82                               1/24/2012                Quest Diagnostics Investments LLC

3 7,972,867 82                               7/5/2011                 Quest Diagnostics Investments LLC

4 7,972,868 82                               7/5/2011                 Quest Diagnsotics Investments LLC

5


                                In the above-entitled case, the following patent(s)! trademark(s) have been included:
DATE INCLUDED                    INCLUDED BY
                                                         n   Amendment         [J Answer           [J Cross Bill        [J Other Pleadmg
        PATENTOR                       DATE OF PATENT
                                                                                       HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK

l

2

3

4

5


                     [n the above----·entitled case, the following decision has been rendered or judgement issued:
DECISIONiJUDGEMENT




                                                             I
                                                             1]3\1 DEPUTI CLERK



CollY 1-----ljpon initiation of action, mail this wpy to i)irector Copy 3·----lJ (lOti termination of adion, mail this wpy to nirector
Copy 2----·IJjmn filing document adding patent(s), mail this wpy to l)irector Copy 4·----Case file wpy


                                                                                                                                      QUESTMS-00003033
